Exhibit 10.1

 

Execution Copy

 

 

SECURITIES PURCHASE AGREEMENT

 

by and among

 

POWER-ONE, INC.,

 

SILVER LAKE SUMERU FUND, L.P.,

 

and

 

SILVER LAKE TECHNOLOGY INVESTORS SUMERU, L.P.

 

April 23, 2009

 

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

1.

Definitions

2

 

 

 

2.

Purchase and Sale

11

 

2.1

Purchase and Sale

11

 

2.2

Purchase Price Allocation

12

 

2.3

Closing

12

 

 

 

 

3.

Representations and Warranties of the Company

13

 

3.1

Organization and Power

13

 

3.2

Capitalization

13

 

3.3

Authorization

15

 

3.4

Valid Issuance

15

 

3.5

No Conflict

15

 

3.6

Consents

16

 

3.7

Permits

16

 

3.8

SEC Reports; Financial Statements

17

 

3.9

Litigation

18

 

3.10

Absence of Certain Changes

18

 

3.11

Compliance with Law

19

 

3.12

Intellectual Property

19

 

3.13

Employee Benefits

20

 

3.14

Labor Relations

22

 

3.15

Taxes

22

 

3.16

NASDAQ

23

 

3.17

Investment Company Act

23

 

3.18

Brokers

23

 

3.19

Subsidiaries

23

 

3.20

Environmental Matters

24

 

3.21

Assets

25

 

3.22

Insurance

25

 

3.23

Material Contracts

25

 

3.24

Rights Agreement

26

 

3.25

Anti-Takeover Statutes

26

 

 

 

 

4.

Representations and Warranties of Each Purchaser

26

 

4.1

Organization

26

 

4.2

Authorization

26

 

4.3

No Conflict

27

 

4.4

Consents

27

 

4.5

Purchasers’ Financing

28

 

4.6

Brokers

28

 

4.7

Purchase Entirely for Own Account

28

 

4.8

Investor Status

28

 

4.9

Securities Not Registered

28

 

4.10

Litigation

28

 

--------------------------------------------------------------------------------


 

 

4.11

Investment Company Act

29

 

 

 

 

5.

Covenants

29

 

5.1

Interim Conduct of the Business

29

 

5.2

Antitrust Approval

30

 

5.3

Shares Issuable Upon Conversion

30

 

5.4

PORTAL and CUSIPs

31

 

5.5

Commercially Reasonable Efforts; Further Assurances; Notification

31

 

5.6

Standstill

32

 

5.7

Preemptive Rights

34

 

5.8

Indemnification; Freedom to Pursue Opportunity

36

 

 

 

 

6.

Conditions Precedent

36

 

6.1

Conditions to Each Party’s Obligation to Consummate the Closing

36

 

6.2

Conditions to the Obligation of the Purchasers to Consummate the Closing

36

 

6.3

Conditions to the Obligation of the Company to Consummate the Closing

37

 

 

 

 

7.

Governance; Information Rights

38

 

7.1

Board Representation

38

 

7.2

Committees

41

 

7.3

D&O Insurance; Indemnification Agreements

42

 

7.4

Approval Rights

42

 

7.5

Board Composition

43

 

7.6

Rights Agreement; Charter Amendment

43

 

7.7

Information Rights

44

 

7.8

VCOC Rights

45

 

7.9

Confidentiality

46

 

 

 

 

8.

Transfers; Redemption

47

 

8.1

Transfer Restrictions

47

 

8.2

Right to Sell to the Company

48

 

8.3

Legends; Securities Act Compliance

49

 

 

 

 

9.

Termination

50

 

9.1

Conditions of Termination

50

 

9.2

Effect of Termination

50

 

 

 

 

10.

Miscellaneous Provisions

50

 

10.1

Public Statements or Releases

50

 

10.2

Interpretation

51

 

10.3

Notices

51

 

10.4

Severability

52

 

10.5

Governing Law; Jurisdiction; WAIVER OF JURY TRIAL

52

 

10.6

Specific Performance

53

 

10.7

Waiver

53

 

10.8

Fees; Expenses

53

 

ii

--------------------------------------------------------------------------------


 

 

10.9

Assignment

54

 

10.10

Survival

54

 

10.11

No Third Party Beneficiaries

54

 

10.12

Counterparts

54

 

10.13

Entire Agreement; Amendments

54

 

10.14

SLS Rights

55

 

10.15

Discussion Regarding Securities

55

 

10.16

Time is of the Essence

55

 

10.17

Exchange Reformation Clause

55

 

10.18

Investor Securityholder Fundamental Change

56

 

Annexes

 

Annex A

Purchasers

 

 

Exhibits

 

 

 

Exhibit A

Form of Indenture (including Form of Notes)

Exhibit B

Form of Series A Certificate of Designation

Exhibit C

Form of Warrants

Exhibit D

Form of Registration Rights Agreement

Exhibit E

Form of Supplemental Indenture

Exhibit F

Form of Amended and Restated Rights Agreement

Exhibit G

Series B Junior Preferred Term Sheet

Exhibit H

Series C Junior Preferred Term Sheet

Exhibit I

Form of Pledge Agreement Amendment

Exhibit J

Form of Consent and Purchase Agreement

Exhibit K

Form of Transaction Fee Agreement

Exhibit L

Form of Legal Opinion

Exhibit M

Form of Indemnification Agreement

 

iii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

8% Notes

1

Affiliate

2

Affiliate Transaction

42

Affiliated Entity

2

Agreement

1

Annual Report

13

Appointed Director

38

Appraisal Firm

12

Approved Stock Plan

2

Approved Transaction

2

Bankruptcy Event

3

Beneficial Ownership

3

Beneficially Own

3

Beneficially Owned

3

Benefit Plans

3

Board

3

Business Day

4

Capitalization Date

13

CEO

49

Certificate of Designation

1

Change

7

Closing

12

Closing Date

12

Code

4

Committee

41

Committee Qualification Requirements

4

Common Shares Outstanding

4

Common Stock

4

Company

1

Company Change in Control Event

33

Company Employees

4

Company Option

4

Company Securities

14

Company Stock Plans

5

Confidential Information

46

Consent

16

Contracts

26

control

5

controlled by

5

controlling

5

Conversion Shares

5

Convertible Preferred Stock

1

DGCL

5

Director

5

Disclosure Schedule

13

Environmental Law

5

ERISA

5

ERISA Affiliate

5, 21

Exchange

5

Exchange Act

5

Financial Statements

17

Foreign Benefit Plan

5

Fundamental Change

6

GAAP

17

Governmental Entity

6

Guarantee Obligation

6

Hazardous Substance

6

HSR Act

6

Incurrence

43

Indebtedness

7

Indenture

1

Independent Director

39

Information Rights Period

7

Intellectual Property

7

Investor Securityholders

7

Junior Certificates of Designation

7

Junior Preferred Stock

7

Knowledge

7

Law

16

Legal Proceeding

7

Liabilities

24

Lien

16

Material Adverse Effect

7

Material Contract

25

Nominated Director

39

Nomination Entitlement Period

38

Nomination Representation Entitlement

8

Notes

1

NYSE

23

Participation Amount

35

Participation Right

34

Participation Rights Notice

34

PB Warrant

8

Permitted Lien

8

Permitted Transferee

9

Person

9

Plan Asset Regulations

9

Pledge Agreement Amendment

37

 

1

--------------------------------------------------------------------------------


 

Preferred Director

9

Preferred Entitlement Period

38

Preferred Representation Entitlement

9

Preferred Stock

13

primary obligor

6

Public Sale

9

Purchase Price

12

Purchased Warrants

1

Purchaser

1

Purchaser Adverse Effect

27

Purchasers

1

Put Closing Date

49

Put Exercise Notice

49

Put Right

49

Put Right Closing

49

Redeeming Sellers

48

Redemption Securities

49

Registered Intellectual Property

7

Registration Rights Agreement

1

Representatives

45

Restricted Period Termination Date

47

Restriction Termination Event

9

Rights

9

Rights Agreement

2

Rights Agreement Amendment

2

Rule 144

28

SEC

9

SEC Reports

17

Securities

12

Securities Act

9

Series B Certificate of Designation

9

Series B Junior Preferred Stock

9

Series B Junior Preferred Term Sheet

9

Series C Certificate of Designation

10

Series C Junior Preferred Stock

9

Series C Junior Preferred Term Sheet

10

Significant Subsidiary

10

SLS Beneficial Ownership Percentage

10

SLS Director Beneficial Ownership Percentage

10

Standstill Period

32

Subsequent Notice

35

Subsidiary

10

Subsidiary Securities

24

Supplemental Indenture

2

Survivor of a Fundamental Change

10

Tax Returns

11

Taxes

11

Third Party

33

Total Current Voting Power

11

Transaction Agreements

11

Transaction Expenses

53

Transaction Fee Agreement

37

Transfer

47

Transferee

11

Treasury Regulation

11

Triggering Event

49

Trustee

11

under common control with

5

VCOC Investor Securityholder

45

Voting Stock

11

Warrants

1

 

2

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 23, 2009, by
and among Power-One, Inc., a Delaware corporation (the “Company”), Silver Lake
Sumeru Fund, L.P. (together with its affiliated successors by merger,
consolidation or transfer of all or substantially all assets, “SLS”) and Silver
Lake Technology Investors Sumeru, L.P. (each, a “Purchaser” and collectively,
the “Purchasers”).

 

WHEREAS, the Company has authorized the issuance of up to $36,375,000 aggregate
principal amount of its Convertible Senior Unsecured Notes due 2019 (the
“Notes”) to be issued in accordance with the terms and conditions of the
Indenture for the Notes substantially in the form attached hereto as Exhibit A
(the “Indenture”), which Notes shall be convertible into authorized but unissued
shares of Common Stock (as defined below);

 

WHEREAS, the Company has authorized the issuance and sale of 23,625 shares of a
new series of Series A Convertible Preferred Stock, par value $.001 per share,
of the Company (the “Convertible Preferred Stock”), the rights, preferences and
privileges of which are to be set forth in a Certificate of Designation
substantially in the form attached hereto as Exhibit B (the “Certificate of
Designation”), which shares of Convertible Preferred Stock shall be convertible
into authorized but unissued shares of Common Stock;

 

WHEREAS, the Company has authorized the issuance of warrants to acquire
8,700,000 shares of Common Stock (all such warrants acquired by the Purchasers,
the “Purchased Warrants”) in accordance with the terms and conditions
substantially in the form attached hereto as Exhibit C (the “Warrants”);

 

WHEREAS, the Company desires to issue and sell to the Purchasers pursuant to
this Agreement, and each Purchaser, severally, desires to purchase from the
Company, the Securities (as defined below) in such amounts as is set forth
opposite its name in Annex A attached hereto;

 

WHEREAS, the Board (as defined below) has approved the execution, delivery and
performance of this Agreement and the other Transaction Agreements and the
consummation of the transactions contemplated hereby and thereby in accordance
with the DGCL upon the terms and conditions contained herein and therein.

 

WHEREAS, the Purchasers have approved the execution, delivery and performance of
this Agreement and the other Transaction Agreements to which they are a party
and the consummation of the transactions contemplated hereby and thereby in
accordance with applicable law upon the terms and conditions contained herein
and therein;

 

WHEREAS, as a condition to the consummation of the transactions contemplated
hereby, the Company and the Purchasers will enter into the Registration Rights
Agreement substantially in the form attached hereto as Exhibit D (the
“Registration Rights Agreement”) on the Closing Date;

 

WHEREAS, the Company agreed to purchase, and certain holders of the Company’s 8%
Senior Secured Convertible Notes Due 2013 (the “8% Notes”) have agreed to sell,
certain of the 8% Notes, which purchase and sale of the

 

--------------------------------------------------------------------------------


 

8% Notes is a condition to the Purchasers’ willingness to enter into this
Agreement and consummate the transactions contemplated hereby;

 

WHEREAS, the Company and the holders of at least a majority of the aggregate
principal amount of the outstanding 8% Notes have agreed to enter into that
certain Supplemental Indenture substantially in the form attached hereto as
Exhibit E (the “Supplemental Indenture”), the effectiveness of which is a
condition to the Purchasers’ willingness to enter into this Agreement and
consummate the transactions contemplated hereby;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, and as
a condition and inducement to the willingness of the Purchasers to enter into
this Agreement, the Company and American Stock Transfer & Trust Company are
amending and restating that certain Rights Agreement, dated as of July 27, 2000,
as amended and restated (the “Rights Agreement”), substantially in the form
attached hereto as Exhibit F (the “Rights Agreement Amendment”), so as to, among
other things, render the rights issued thereunder inapplicable to this
Agreement, the other Transaction Agreements and the transactions contemplated
hereby and thereby;

 

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the following respective meanings:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, such specified Person. Notwithstanding the foregoing,
(i) the Company, its Subsidiaries and its other controlled Affiliates shall not
be considered Affiliates of the Investor Securityholders and (ii) none of the
Investor Securityholders shall be considered Affiliates of any portfolio company
in which the Investor Securityholders or any of their Affiliated Entities have
made a debt or equity investment.

 

“Affiliated Entity” shall mean any investment fund or holding company formed for
investment purposes that is primarily managed, advised or serviced by a
Purchaser or by an Affiliate of a Purchaser; provided that no portfolio company
of any Purchaser or any Affiliated Entity of any Purchaser shall be deemed an
Affiliated Entity hereunder.

 

“Approved Stock Plan” means any stock option plan or other equity-based
compensation plan of the Company that has been approved by the Board, which
provides for the issuance of Company Securities to the directors, officers,
employees, agents or consultants of the Company or its Subsidiaries.

 

“Approved Transaction” means any tender offer, exchange offer, merger,
consolidation, sale of the Company, reclassification, reorganization,
recapitalization or other transaction that either (x) has been approved or
recommended by the Board or (y) has not been effectively precluded by operation
of the Rights Agreement because either (1) the Board has taken action such that
the acquiring person in such transaction would not be an “Acquiring Person” (as
defined in the Rights Agreement or its comparable term/provision under any
successor or substitute shareholder rights plan) or such that the “Distribution
Date” (as defined in the Rights Agreement or its comparable term/provision under
any successor or

 

2

--------------------------------------------------------------------------------


 

substitute shareholder rights plan) would not occur in connection with such
transaction or the Rights will otherwise not effectively preclude such
transaction or (2) an order, injunction or decree has been issued invalidating
or enjoining operation of the Rights Agreement in respect of such transaction.

 

“Bankruptcy Event” shall mean with respect to any Person, (a) an event which
causes (i) the inability of such Person generally to pay its debts as such debts
become due or an admission in writing by such Person of its inability to pay its
debts generally or a general assignment by such Person for the benefit of
creditors; (ii) the filing of any petition or answer by such Person seeking to
adjudicate it bankrupt or insolvent, or seeking for itself any liquidation,
winding up, reorganization, arrangement, adjustment, protection, composition or
relief from debt under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking, consenting to or acquiescing in
the entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for such Person or for any substantial part
of its property; or (iii) corporate or other action taken by such Person to
authorize any of the actions set forth above; or (b) without the consent or
acquiescence of such Person, (i) an event which causes the entering of an order
for relief or approving a petition for relief or reorganization or any other
petition seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or other similar relief under any present or future
bankruptcy, insolvency or similar statute, law or regulation, or the filing of
any such petition against such Person, which petition shall not be dismissed
within ninety (90) days; or (ii) the entering of an order appointing a trustee,
custodian, receiver or liquidator of such Person or of all or any substantial
part of the property of such Person, which order shall not be dismissed within
sixty (60) days.

 

“Beneficially Own,” “Beneficially Owned,” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act; provided, however, that (i) a Person will be deemed to
be the beneficial owner of any security which may be acquired by such Person
whether within 60 days or thereafter, upon the conversion, exchange or exercise
(without giving effect to any provision governing such security that would
limit, reduce or otherwise restrict the conversion, exchange or exercise
features of such security) of any rights, options, warrants or similar
securities to subscribe for, purchase or otherwise acquire such security and
(ii) none of the Investor Securityholders shall be deemed to Beneficially Own
any securities owned by their portfolio companies as long as the Investor
Securityholders did not directly or indirectly encourage, assist or provide any
information to such portfolio company in respect of the acquisition or voting of
such securities.

 

“Benefit Plans” shall mean each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA), and each stock purchase, stock option, severance,
employment, change-in-control, fringe benefit, collective bargaining, bonus,
incentive, deferred compensation, employee loan and all other similar employee
benefit plans, agreements, programs, policies or other arrangements, whether or
not subject to ERISA, under which any Company Employee has any present or future
right to benefits and which are contributed to, sponsored by or maintained by
the Company or any of its Subsidiaries for such Company Employee.

 

“Board” shall mean the Board of Directors of the Company.

 

3

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day, other than a Saturday, Sunday and any day
which is a legal holiday under the laws of the State of California or New York
or is a day on which banking institutions located in the States of California or
New York are authorized or required by Law or other governmental action to
close.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee Qualification Requirements” shall mean that the Appointed Director or
Nominated Director (other than an Independent Director), as the case may be,
shall, in the good faith judgment of the Board, meet at all times during such
Director’s service on a particular committee of the Board: (i) all independence
requirements applicable to companies listed on the primary Exchange on which the
Common Stock is then listed for members of the particular committee, (ii) in the
case of the Board of Director’s Compensation Committee, be a “non-employee
director” (within the meaning of Rule 16b-3 under the Exchange Act) and an
“outside director” (within the meaning of Section 162(m) of the Code), and (iii)
in the case of the Board of Director’s Audit Committee, satisfy the requirements
of NASDAQ Marketplace Rule 5605(c)(2)(A) (or any equivalent rule promulgated by
any other primary Exchange on which the Common Stock is then listed) for serving
on the Audit Committee.

 

“Common Shares Outstanding” shall mean, at any time, the sum of (i) the number
of outstanding shares of Common Stock plus (ii) the number of shares of Common
Stock issuable upon the conversion of outstanding shares of Convertible
Preferred Stock and Junior Preferred Stock (in each case, without giving effect
to any provision governing any such security that would limit, reduce or
otherwise restrict the conversion, exchange or exercise features of such
security) plus (iii) the number of shares of Common Stock issuable upon the
conversion of all outstanding Notes (without giving effect to any provision
governing such security that would limit, reduce or otherwise restrict the
conversion, exchange or exercise features of such security) plus (iv) the number
of shares of Common Stock issuable upon the exercise of the Warrants (without
giving effect to any provision governing such security that would limit, reduce
or otherwise restrict the conversion, exchange or exercise features of such
security).  For purposes of determining compliance with Section 5.6 in
connection with any acquisition of Beneficial Ownership of shares of Common
Stock, the Investor Securityholders and their Affiliates will be entitled to
rely on (and the Common Shares Outstanding will be calculated by reference to)
the information set forth in the most recent report on Form 10-Q or 10-K filed
with the SEC unless the Company has provided SLS more recent information
regarding the components of the Common Shares Outstanding.

 

“Common Stock” shall mean the Common Stock, par value $0.001 per share, of the
Company, together with the Rights appurtenant thereto issued under the Rights
Agreement.

 

“Company Employees” shall mean each current or former employee, director or
consultant of the Company or any of its Subsidiaries.

 

“Company Option” shall mean an option to acquire shares of Common Stock that was
issued to a Company Employee under any Company Stock Plan or otherwise pursuant
to a grant duly authorized by the Board.

 

4

--------------------------------------------------------------------------------


 

“Company Stock Plans” shall mean the Company’s Amended and Restated 1996 Stock
Incentive Plan, the Company’s 2001 Stock Option Plan and the Company’s 2004
Stock Incentive Plan.

 

“control” (including the terms “controlling” “controlled by” and “under common
control with”) with respect to any Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Conversion Shares” shall mean (i) the shares of Common Stock issuable upon the
conversion of the Convertible Preferred Stock as provided for in the Certificate
of Designation; (ii) the shares of Common Stock issuable upon the conversion of
the Notes as provided for in the Indenture; (iii) the shares of Common Stock
issuable upon the exercise of the Warrants as provided for therein; (iv) the
shares of Series B Preferred Stock issuable upon the conversion of the
Convertible Preferred Stock as provided for in the Certificate of Designation;
(v) the shares of Series C Preferred Stock issuable upon the conversion of the
Notes as provided for in the Indenture; and (vi) the shares of Common Stock
issuable upon the conversion of the Junior Preferred Stock as provided for in
their respective Junior Certificates of Designation.

 

“DGCL” shall mean the General Corporation Law of the State of Delaware.

 

“Director” means any member of the Board.

 

“Environmental Law” shall mean any and all Laws relating to the protection of
human health or the environment (including ambient air, surface water,
groundwater or land) or natural resources, including for the avoidance of doubt
the European Union Restriction of Hazardous Substances and Waste Electrical and
Electronic Equipment Directives, the State of California’s Proposition 65, and
any other similar Laws concerning harmful or deleterious substances in products.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall have the meaning set forth in Section 3.13(c).

 

“Exchange” shall mean a United States national securities exchange, including
NASDAQ and the New York Stock Exchange.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.

 

“Foreign Benefit Plan” shall mean any Benefit Plan (other than a statutorily
mandated plan) that is maintained outside the jurisdiction of the United States,
or covers any Company Employee residing or working outside of the United States
(other than employees based in the United States working outside the United
States on temporary assignment).

 

5

--------------------------------------------------------------------------------


 

“Fundamental Change” has the meaning assigned to it in the Certificate of
Designation, provided that for all purposes of this Agreement, clause (v) of
such definition shall be disregarded (and shall not constitute a Fundamental
Change for purposes of this Agreement).

 

“Governmental Entity” shall mean any United States, federal, state or local
government, or any foreign government, or any agency, bureau, board, commission,
court, department, tribunal or instrumentality thereof

 

“Guarantee Obligation” shall mean as to any Person, any obligation, contingent
or otherwise of such Person guaranteeing any Indebtedness of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including, without limitation, any obligation of the guaranteeing Person (i)
to purchase any such Indebtedness or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (a) for the purchase
or payment of any such Indebtedness or (b) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor so as to enable such primary obligor to pay such
Indebtedness, (iii) to purchase property, securities or services for the purpose
of assuring the owner of any such Indebtedness of the ability of the primary
obligor to make payment of such Indebtedness or (iv) otherwise to protect the
owner of any such Indebtedness against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include (x) any liability
by endorsement of instruments for deposit or collection or similar transactions
in the ordinary course of business, (y) indemnification obligations of the
Company or any of its Subsidiaries entered into in the ordinary course of
business or (z) obligations of the Company or any of its Subsidiaries under
arrangements entered into in the ordinary course of business whereby the Company
or such Subsidiary sells goods or inventory to other Persons under agreements
obligating the Company or such Subsidiary to repurchase such goods or inventory,
at a price not exceeding the original sale price, upon the occurrence of certain
specified events. The amount of any Guarantee Obligation of any guaranteeing
Person at any time shall be deemed to be the lower of (1) an amount equal to the
stated or determinable amount of the Indebtedness in respect of which such
Guarantee Obligation is made at such time and (2) the maximum amount for which
such guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation at such time, unless such Indebtedness and
such maximum amount for which such guaranteeing Person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith at such time;
provided, however, that for purposes of this definition the liability of the
guaranteeing Person with respect to any obligation as to which a third Person or
Persons are jointly or jointly and severally liable as a guarantor or otherwise
as contemplated hereby and have not defaulted on its or their portions thereof
shall be only as to its pro rata portion of such obligation.

 

“Hazardous Substance” shall mean any substance, material or waste that is
characterized or regulated under any Environmental Law as “hazardous,”
“pollutant,” “waste,” “contaminant,” “toxic” or words of similar meaning or
effect,  and shall include petroleum and petroleum products, polychlorinated
biphenyls and asbestos.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

 

6

--------------------------------------------------------------------------------


 

“Indebtedness” shall mean of any Person at any date, without duplication, any
indebtedness of such Person in respect of borrowed money or evidenced by bonds,
notes, debentures or similar instruments or letters of credit (or reimbursement
agreements in respect thereof, but excluding, in any case, any undrawn letters
of credits) or representing the balance deferred and unpaid part of the purchase
price of any property (including pursuant to capital leases), except any such
balance that constitutes an accrued expense or trade liability, if and to the
extent any of the foregoing would appear as a liability upon a balance sheet of
such Person prepared in accordance with GAAP, and all Guarantee Obligations of
such Person; provided that solely with respect to Section 7.4(b) and 7.4(d),
Indebtedness shall have the meaning ascribed thereto in the Indenture.

 

“Information Rights Period” shall mean the period beginning with the Closing
Date and ending when the SLS Beneficial Ownership Percentage is less than 7.5%.

 

“Intellectual Property” shall mean all U.S. or foreign intellectual property,
including (i) patents, inventions, trademarks, service marks, domain names,
copyrights, works of authorship in any medium, and trade secrets and (ii)
applications for and registrations of such patents, trademarks, service marks,
domain names, and copyrights (“Registered Intellectual Property”).

 

“Investor Securityholders” shall mean each of the Purchasers and their
respective Permitted Transferees.

 

“Junior Preferred Stock” shall mean the Series B Junior Preferred Stock and the
Series C Junior Preferred Stock.

 

“Junior Certificates of Designation” shall mean the Series B Certificate of
Designation and the Series C Certificate of Designation.

 

“Knowledge” shall mean, with respect to the Company, actual knowledge of a
particular fact or matter by any of Richard Thompson, Neil Dial, Linda Heller,
Alexander Levran, Tina McKnight, Richard Gerrity and Mark Hogan.

 

“Legal Proceeding” shall mean any action, suit, litigation, petition, claim,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, or investigation by or
before, or otherwise involving, any court or other Governmental Entity or
arbitral body.

 

“Material Adverse Effect” shall mean any fact, circumstance, event, change,
effect, occurrence or development (each, a “Change”) that, individually or in
the aggregate with all other Changes, (a) has or would be reasonably expected to
have a material adverse effect on or with respect to the business, operations,
assets (including intangible assets), results of operation or financial
condition, in each case, of the Company and its Subsidiaries taken as a whole,
or (b) prevents or materially delays or materially impairs the ability of the
Company to consummate the transactions contemplated by the Transaction
Agreements, provided, however, that a Material Adverse Effect shall not include
any Change (by itself or when aggregated or taken together with any and all
other Changes) (i) generally affecting economic conditions in the United States
or other countries in which the Company or its Subsidiaries operate, including
effects on such industry, economy or markets resulting from any regulatory and
political conditions or

 

7

--------------------------------------------------------------------------------


 

developments in general, or any outbreak or escalation of hostilities, declared
or undeclared acts of war or terrorism; (ii) resulting from changes in Law or
GAAP (or authoritative interpretations thereof); (iii) resulting from changes in
the market price or trading volume of the Company’s securities or from the
failure of the Company to meet public projections, forecasts or estimates,
provided that the exceptions in this clause (iii) are strictly limited to any
such change or failure in and of itself and shall not prevent or otherwise
affect a determination that any Change underlying such change or such failure
has resulted in, or contributed to, a Material Adverse Effect; (iv) resulting
from any conditions arising out of acts of terrorism or war, weather conditions
or earthquakes; (v) resulting from the announcement of this Agreement or the
pendency of the transactions contemplated hereby; or (vi) the failure to take
any action in the ordinary course of business prohibited by this Agreement;
except to the extent that, with respect to clauses (i), (ii) and (iv), the
impact of such Changes is materially disproportionately adverse to the Company
and its Subsidiaries, taken as a whole, relative to competitors of the Company
and its Subsidiaries.

 

“Nomination Representation Entitlement” shall mean a number of Nominated
Directors (rounded up to the nearest whole number) equal to (a) the sum of (i)
the product of (x) the total number of members then comprising the full Board
and (y) the lesser of SLS Director Beneficial Ownership Percentage and 20%, plus
(ii) for as long as the product (rounded up to the nearest whole number) of the
total number of members then comprising the full Board multiplied by the SLS
Director Beneficial Ownership Percentage result in a larger number than that
determined by clause (i), one (1), minus (b) the Preferred Representation
Entitlement; provided, however, that, notwithstanding the foregoing, if at any
time the SLS Director Beneficial Ownership Percentage is less than 7.5%, the
Nomination Representation Entitlement shall be zero (0).

 

“PB Warrant” means the Warrant Agreement, dated as of March 6, 2008, granting to
PWER Bridge, LLC, a Nevada limited liability company, warrants to purchase the
Company’s Common Stock.

 

“Permitted Lien” shall mean any of the following: (i) Liens for Taxes,
assessments and governmental charges or levies either not yet delinquent or
which are being contested in good faith and by appropriate proceedings and for
which appropriate reserves have been established to the extent required by GAAP;
(ii) mechanics, carriers’, workmen’s, warehouseman’s, repairmen’s, materialmen’s
or other Liens or security interests arising in the ordinary course of business
that are not yet due or that are being contested in good faith and by
appropriate proceedings (and for which adequate retainage or other reserves are
held); (iii) Liens imposed by applicable Law; (iv) pledges or deposits to secure
obligations under workers’ compensation Laws or similar legislation or to secure
public or statutory obligations; (v) pledges and deposits to secure the
performance of bids, trade contracts, leases, surety and appeal bonds,
performance bonds and other obligations of a similar nature, in each case in the
ordinary course of business; (vi) defects, imperfections or irregularities in
title, easements, covenants and rights of way and other similar restrictions on
real property, each of which is of record, and zoning, building and other
similar codes or restrictions, in each case that do not adversely affect in any
material respect the current use and operation of the applicable property owned,
leased, used or held for use by the Company or any of its Subsidiaries; (vii)
Liens the existence of which are disclosed in the notes to the consolidated
financial statements of the Company included in the Annual Report;

 

8

--------------------------------------------------------------------------------


 

(viii) statutory, common law or contractual liens of landlords and (ix) Liens
arising under or out of the 8% Notes and the Indenture governing such 8% Notes,
or permitted by such Indenture as in effect prior to the effectiveness of the
Supplemental Indenture.

 

“Permitted Transferee” means any Affiliated Entity.  Each of the Purchasers is a
“Permitted Transferee” of each other.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or any other entity or organization.

 

“Plan Asset Regulations” shall mean the regulations issued by the U.S.
Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29
of the Code of Federal Regulations, or any successor regulations as the same may
be amended from time to time.

 

“Preferred Director” has the meaning assigned to it in the Certificate of
Designation.

 

“Preferred Representation Entitlement” has the meaning assigned to the
definition of “Board Representation Entitlement” (as defined in the Certificate
of Designation).

 

“Public Sale” shall mean (i) an underwritten public offering pursuant to an
effective registration statement (other than a registration statement on Form
S-4, Form S-8 or any successor or other forms promulgated for similar purposes)
filed under the Securities Act or (ii) a “brokers’ transaction” (as defined in
Rule 144).

 

“Restriction Termination Event” shall mean, following the Closing, the earlier
to occur of (a) consummation of a Fundamental Change and (b) the Company failing
to comply with any material covenant, agreement or obligation contained in any
Transaction Agreement, and such failure continues for a period of at least
fifteen (15) days after the Company receives written notice of such failure from
SLS on behalf of the Investor Securityholders.

 

“Rights” shall have the meaning given thereto in the Rights Agreement (or the
comparable right under any successor or substitute shareholder rights plan).

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.

 

“Series B Junior Preferred Stock” shall mean that new series of Series B Junior
Participating Convertible Preferred Stock, par value $.001 per share, of the
Company, the rights, preferences and privileges of which are to be set forth in
a Certificate of Designation consistent with the terms set forth in the Term
Sheet (the “Series B Junior Preferred Term Sheet”) attached hereto as Exhibit G
(such Certificate of Designation, the “Series B Certificate of Designation”).

 

“Series C Junior Preferred Stock” shall mean that new series of Series C Junior
Participating Convertible Preferred Stock, par value $.001 per share, of the
Company, the rights,

 

9

--------------------------------------------------------------------------------


 

preferences and privileges of which are to be set forth in a Certificate of
Designation consistent with the terms set forth in the Term Sheet (the “Series C
Junior Preferred Term Sheet”) attached hereto as Exhibit H (the “Series C
Certificate of Designation”).

 

“Significant Subsidiary” shall have the meaning set forth in Rule 1-02(w) of
Regulation S-X promulgated by the SEC (provided that for purposes of this
definition, the references to “10%” in the definition of “significant
subsidiary” in such Rule 1-02(w) shall be deemed to be references to “5%”).

 

“SLS Beneficial Ownership Percentage” shall mean, at any time, the quotient of
(a) the aggregate number of shares of Common Stock Beneficially Owned by the
Investor Securityholders divided by (b) the number of Common Shares Outstanding.

 

“SLS Director Beneficial Ownership Percentage” shall mean, at any time, the
quotient of (a) the aggregate number of shares of Common Stock Beneficially
Owned (excluding the number of shares of Common Stock issuable upon the exercise
of the Warrants) by the Investor Securityholders divided by (b) the number of
Common Shares Outstanding (calculated without giving effect to clause (iv) of
“Common Shares Outstanding”).

 

“SLS Management” shall mean Silver Lake Management Company Sumeru, L.L.C. (or
its successor by merger, consolidation or transfer of all or substantially all
of its assets).

 

“SLS Ownership Limit” shall mean the SLS Beneficial Ownership Percentage at the
close of business on the Closing Date, provided that if any Investor
Securityholder effects a Transfer to any Person other than one or more Permitted
Transferees, then on and after the first day after the end of the fiscal quarter
of the Company in which such Transfer occurred (the “Transfer Quarter”) the SLS
Ownership Limit will equal the SLS Beneficial Ownership Percentage at the close
of business on the last day of such Transfer Quarter.

 

“Standstill Limit” shall mean, at any time, the greater of:

 

(i) the product of (x) 10% and (y) the number of Common Shares Outstanding; and

 

(ii) the product of (x) the SLS Ownership Limit, plus one percent (1%) and (y)
the number of Common Shares Outstanding.

 

“Subsidiary” when used with respect to any party shall mean any corporation or
other organization, whether incorporated or unincorporated, at least a majority
of the securities or other interests of which, having by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization, is
directly or indirectly owned or controlled by such party or by any one or more
of its Subsidiaries.

 

“Survivor of a Fundamental Change” shall mean (a) the issuer of the securities
received by the holders of Common Stock (in their capacities as such) upon the
consummation of a Fundamental Change, to the extent the holders of Common Stock
receive other securities in exchange, conversion or substitution of their Common
Stock in the transaction that resulted in

 

10

--------------------------------------------------------------------------------


 

such Fundamental Change or (b) the Company (or its successor) in all other
circumstances of a Fundamental Change.

 

“Tax Returns” shall mean returns, reports, information statements and other
documentation (including any additional or supporting material) filed or
maintained, or required to be filed or maintained, in connection with the
calculation, determination, assessment or collection of any Tax, including any
schedules or amendments thereto.

 

“Taxes” shall mean any and all federal, state, local, foreign and other taxes,
levies, fees, imposts, duties and charges of whatever kind (including any
interest, penalties or additions to the tax imposed in connection therewith or
with respect thereto), including, without limitation, taxes imposed on, or
measured by, income, franchise, profits or gross receipts, and any ad valorem,
value added, sales, use, service, real or personal property, capital stock,
license, payroll, withholding, employment, social security, workers’
compensation, unemployment compensation, utility, severance, production, excise,
stamp, occupation, premium, windfall profits, transfer and gains taxes and
customs or duties.

 

“Total Current Voting Power” shall mean, with respect to any entity, at the time
of determination of Total Current Voting Power, the total number of votes which
may be cast in the general election of directors of such entity (or, in the
event the entity is not a corporation, the governing members, board or other
similar body of such entity).

 

“Transaction Agreements” shall mean this Agreement, the Certificate of
Designation, the Warrants, the Registration Rights Agreement, the Transaction
Fee Agreement, the Indemnification Agreements, the Junior Certificates of
Designation, the Indenture and the Notes.

 

“Transferee” means any Person to whom any Investor Securityholder or any
Permitted Transferee or any Transferee thereof Transfers Company Securities in
accordance with the terms hereof.

 

“Treasury Regulation” shall mean the Treasury Regulations promulgated under the
Code.

 

“Trustee” shall have the meaning ascribed to it in the Indenture.

 

“Voting Stock” shall mean securities of any class or kind ordinarily having the
power to vote generally for the election of Directors of the Company or its
successor (including the Common Stock and the Convertible Preferred Stock).

 

2.                                       Purchase and Sale.

 

2.1                                 Purchase and Sale.  Subject to and upon the
terms and conditions of this Agreement, the Company will (i) issue and sell to
each Purchaser, and each Purchaser will purchase from the Company, at the
Closing, Notes in the principal amount specified opposite such Purchaser’s name
in Annex A, (ii) issue and sell to each Purchaser, and each Purchaser will
purchase from the Company, at the Closing, that number of shares of Convertible
Preferred Stock set forth opposite such Purchaser’s name in Annex A, and (iii)
issue to each Purchaser, and each Purchaser shall acquire from the Company, at
the Closing, that number of Warrants set

 

11

--------------------------------------------------------------------------------


 

forth opposite such Purchaser’s name in Annex A (such Purchased Warrants,
together with such purchased Notes and shares of Convertible Preferred Stock,
the “Securities”).  The aggregate purchase price (the “Purchase Price”) for the
Securities shall be $60,000,000, and shall be allocated among and paid by the
Purchasers as set forth on Annex A.

 

2.2                                 Purchase Price Allocation.  As soon as
practicable after the Closing, the Company shall deliver to the Purchasers a
statement allocating the Purchase Price among the Securities for tax purposes.
  If within ten (10) days after the delivery of such statement SLS, on behalf of
the Purchasers, notifies the Company in writing that the Purchasers object to
such allocation, the Company and SLS, on behalf of the Purchasers, shall use
commercially reasonable efforts to resolve such dispute within twenty (20) days.
 In the event that SLS, on behalf of the Purchasers, and the Company are unable
to resolve such dispute within such time period, the Company and SLS, on behalf
of the Purchasers, shall jointly retain a nationally recognized accounting firm
(the “Appraisal Firm”) to resolve such dispute, whose determination shall be
final and binding on the parties.  The costs, fees and expenses of the Appraisal
Firm shall be borne equally by the Company, on the one hand, and the Purchasers,
on the other hand.  The Company and the Purchasers agree to be bound for all tax
purposes by the allocation, and shall not take any contrary tax position
regarding such allocation, unless otherwise required pursuant to a
“determination” (as defined in Section 1313(a) of the Code) or a comparable
concept under applicable Law or otherwise required pursuant to applicable Law.

 

2.3                                 Closing.

 

(a)          Subject to the satisfaction or waiver of the conditions set forth
in Section 6 of this Agreement, the closing of the purchase and sale of the
Securities (the “Closing”) shall take place at the offices of Simpson Thacher &
Bartlett LLP, 2550 Hanover Street, Palo Alto, California, on the later of (i)
the second Business Day after the satisfaction or waiver of the conditions set
forth in Section 6 (other than those conditions that by their terms are to be
satisfied at the Closing, but subject to the satisfaction or waiver thereof) and
(ii) May 8, 2009 (the “Closing Date”).

 

(b)         At the Closing:

 

(I)                                     (X) THE AGGREGATE PRINCIPAL AMOUNT OF
THE NOTES SHALL BE REFLECTED IN ONE OR MORE GLOBAL NOTES REPRESENTING THE NOTES
AND, IF REASONABLY POSSIBLE, HELD BY THE DEPOSITORY TRUST COMPANY OR ITS NOMINEE
(OR A CUSTODIAN ON ITS BEHALF) OR IF SUCH GLOBAL NOTES ARE NOT AVAILABLE AS OF
THE CLOSING, THE COMPANY SHALL DELIVER TO EACH PURCHASER ONE OR MORE NOTE(S) IN
THE AGGREGATE PRINCIPAL AMOUNT AS SET FORTH OPPOSITE SUCH PURCHASER’S NAME ON
ANNEX A, (Y) THE COMPANY SHALL DELIVER TO EACH PURCHASER ONE OR MORE
CERTIFICATES FOR SUCH NUMBER OF SHARES OF CONVERTIBLE PREFERRED STOCK AS SET
FORTH OPPOSITE SUCH PURCHASER’S NAME ON ANNEX A AND (Z) THE COMPANY SHALL
DELIVER TO EACH PURCHASER CERTIFICATES REPRESENTING THE WARRANTS REPRESENTING
SUCH NUMBER OF PURCHASED WARRANTS; AND

 

(II)                                  THE PURCHASERS SHALL DELIVER, OR CAUSE TO
BE DELIVERED, TO THE COMPANY AN AMOUNT EQUAL TO THE PURCHASE PRICE BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT THAT THE COMPANY SHALL
DESIGNATE AT LEAST ONE (1) BUSINESS DAY PRIOR TO THE CLOSING DATE.

 

12

--------------------------------------------------------------------------------


 

3.                                       Representations and Warranties of the
Company.  Except (i) as described in reasonable detail in the Company’s Annual
Report on Form 10-K for the fiscal year ended December 28, 2008 (the “Annual
Report”) (other than disclosures in the “Risk Factors” section included therein
and any other disclosures included therein that are predictive or
forward-looking in nature) and (ii) as set forth in the disclosure schedule
delivered by the Company to the Purchasers on the date hereof (the “Disclosure
Schedule”), the Company hereby represents and warrants to each of the Purchasers
as follows:

 

3.1                                 Organization and Power.

 

(a)          Each of the Company and its Subsidiaries is a legal entity duly
organized, validly existing and in good standing under the Laws of its
respective jurisdiction of organization.  Each of the Company and its
Subsidiaries has the requisite corporate power and authority to carry on its
respective business as it is presently being conducted and to own, lease or
operate its respective properties and assets, except as would not, individually
or in the aggregate, have a Material Adverse Effect.

 

(b)         Each of the Company and its Subsidiaries is duly qualified to do
business and is in good standing as a foreign corporation (or other legal
entity) in each jurisdiction where the ownership, leasing or operation of its
assets or properties or conduct of its business requires such qualification (to
the extent the “good standing” concept is applicable in the case of any
jurisdiction outside the United States), except where the failure to be so
qualified or in good standing would not, individually or in the aggregate, have
a Material Adverse Effect.  Neither the Company nor any Significant Subsidiary
is in violation of its organizational or governing documents.  The Company has
delivered or made available to the Purchasers complete and correct copies of the
certificates of incorporation and bylaws or other constituent documents, as
amended to date and currently in full force and effect, of the Company and its
Significant Subsidiaries.

 

3.2                                 Capitalization.

 

(a)          As of the date of this Agreement, the authorized shares of capital
stock of the Company consist of 300,000,000 shares of Common Stock and
30,000,000 shares of preferred stock, par value $0.001 per share (“Preferred
Stock”), of which, 300,000 shares have been designated Junior Participating
Preferred Stock.  As of the close of business on March 23, 2009 (the
“Capitalization Date”), (i) 87,942,177 shares of Common Stock were issued and
outstanding, (ii) 8,806,827 shares of Common Stock were reserved for issuance
under the Company Stock Plans, (iii) no shares of Preferred Stock were issued
and outstanding, and (iv) no shares of Common Stock or Preferred Stock were held
by the Company as treasury shares.  All outstanding shares of Common Stock are
validly issued, fully paid, nonassessable and free of any preemptive or similar
rights.  Since the Capitalization Date, the Company has not sold or issued or
repurchased, redeemed or otherwise acquired any shares of the Company’s capital
stock (other than issuances pursuant to the exercise of any Company Option or
vesting of any share unit award that had been granted under any Company Stock
Plan, or repurchases, redemptions or other acquisitions pursuant to agreements
contemplated by a Company Stock Plan).  No Subsidiary of the Company owns any
Company Securities.

 

13

--------------------------------------------------------------------------------


 

(b)         As of the Capitalization Date, with respect to the Company Stock
Plans, (i) there were 5,764,823 shares of Common Stock underlying outstanding
Company Options to acquire shares of Common Stock, such outstanding Company
Options having a weighted average exercise price per share as of the
Capitalization Date of $8.07, (ii) there were 1,467,504 shares of Common Stock
issuable upon the vesting of outstanding share award units, and (iii) 1,574,500
additional shares of Common Stock were reserved for issuance for future grants
pursuant to the Company Stock Plans.  All outstanding shares of Common Stock and
all shares of Common Stock reserved for issuance as noted in the foregoing
sentence, when issued in accordance with the respective terms thereof, are or
will be validly issued, fully paid, nonassessable and free of any preemptive or
similar rights.  Each Company Option was granted with an exercise price per
share equal to or greater than the per share fair market value (as such term is
used in Code Section 409A and the Department of Treasury regulations and other
interpretive guidance issued thereunder) of the Common Stock underlying such
Company Option on the grant date thereof and was otherwise issued in compliance
with applicable Law.

 

(c)          Except for the 8% Notes, the PB Warrant or as set forth in this
Section 3.2, as of the date of this Agreement, there are no (i) outstanding
shares of capital stock of, or other equity or voting interest in, the Company,
(ii) outstanding securities of the Company convertible into or exchangeable for
shares of capital stock of, or other equity or voting interest in, the Company,
(iii)  outstanding options, warrants, rights or other commitments or agreements
to acquire from the Company, or that obligates the Company to issue, any capital
stock of, or other equity or voting interest in, or any securities convertible
into or exchangeable for shares of capital stock of, or other equity or voting
interest in, the Company, (iv)  obligations of the Company to grant, extend or
enter into any subscription, warrant, right, convertible or exchangeable
security or other similar agreement or commitment relating to any capital stock
of, or other equity or voting interest (including any voting debt) in, the
Company (the items in clauses (i), (ii), (iii) and (iv), together with the
capital stock of the Company, being referred to collectively as “Company
Securities”) and (v) no other obligations by the Company or any of its
Subsidiaries to make any payments based on the price or value of any Company
Securities. There are no outstanding agreements of any kind which obligate the
Company or any of its Subsidiaries to repurchase, redeem or otherwise acquire
any Company Securities.

 

(d)         Except for the 8% Notes, the PB Warrant or as set forth in the
Transaction Agreements, neither the Company nor any of its Subsidiaries is a
party to any agreement relating to the voting of, requiring registration of, or
granting any preemptive, anti-dilutive rights or rights of first refusal or
other similar rights with respect to any Company Securities.

 

(e)          (i) Upon the filing of the Certificate of Designation, the Series B
Certificate of Designation and the Series C Certificate of Designation, the
Convertible Preferred Stock, the Series B Junior Preferred Stock and the Series
C Junior Preferred Stock, respectively, will be duly authorized and (ii) the
Common Stock into which the Notes, the Convertible Preferred Stock, the Junior
Preferred Stock or the Warrants may be convertible or exercisable have been duly
authorized and validly reserved for issuance.  When the Convertible Preferred
Stock, the Series B Junior Preferred Stock, the Series C Junior Preferred Stock
or the Warrants are issued and paid for in accordance with the provisions of
this Agreement, the Certificate of Designation and the Junior Certificates of
Designation, all such Convertible Preferred Stock,

 

14

--------------------------------------------------------------------------------


 

Junior Preferred Stock or Warrants (A) will be duly authorized, validly issued,
fully paid, nonassessable and free of preemptive or similar rights and (B) will
be delivered to the Purchasers (or other assignee) free and clear of all Liens,
excluding Liens imposed by the Transaction Agreements and/or applicable Law. 
When the Notes are issued and paid for in accordance with the provisions of this
Agreement and the Indenture, all such Notes (A) will be duly authorized, validly
issued and free of preemptive or similar rights and (B) will be delivered to the
Purchasers (or other assignee) free and clear of all Liens, excluding Liens
imposed by the Transaction Agreements and/or applicable Law.  When the shares of
Common Stock into which the Notes, the Convertible Preferred Stock, the Junior
Preferred Stock or the Warrants may be convertible or exercisable are issued in
accordance with the provisions of the Certificate of Designation, the Indenture,
the Junior Certificates of Designation or such Warrants, all such shares (A)
will be duly authorized, validly issued, fully paid, nonassessable and free of
preemptive or similar rights and (B) will be delivered to the Purchasers (or its
Permitted Transferees) free and clear of all Liens, excluding Liens imposed by
the Transaction Agreements and/or applicable Law.

 

3.3                                 Authorization.  The Company has all
requisite corporate power to enter into the Transaction Agreements and to
consummate the transactions contemplated by the Transaction Agreements and to
carry out and perform its obligations thereunder.  All corporate action on the
part of the Company, its officers, directors and stockholders necessary for the
authorization of the Notes, the Convertible Preferred Stock, the Warrants and
the Conversion Shares, the authorization, execution, delivery and performance of
the Transaction Agreements has been taken.  Upon their respective execution by
the Company and the other parties thereto and assuming that they constitute
legal and binding agreements of the Purchasers, each of the Transaction
Agreements will constitute a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforceability (a) may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting or relating to
creditors’ rights generally, and (b) is subject to general principles of equity.

 

3.4                                 Valid Issuance.  The Notes and the Warrants
will, upon issuance pursuant to the terms hereof and upon payment therefor, be
valid and legally binding obligations of the Company, enforceable in accordance
with their terms and the terms of the Indenture and the Warrant, respectively,
except that such enforceability (a) may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting or
relating to creditors’ rights generally, and (b) is subject to general
principles of equity Subject to the accuracy of the representations made by the
Purchasers in Sections 4.7 and 4.8, the offer, sale and issuance of the
Convertible Preferred Stock, the Junior Preferred Stock, the Notes and the
Warrants and the conversion of the Convertible Preferred Stock, the Junior
Preferred Stock and the Notes into, or exercise of the Warrants for, Common
Stock will be in compliance with applicable exemptions from (i) the registration
and prospectus delivery requirements of the Securities Act and (ii) will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
Blue Sky laws.

 

3.5                                 No Conflict.  The execution, delivery and
performance of the Transaction Agreements by the Company, the issuance of the
Common Stock upon conversion or exercise of the Notes, the Convertible Preferred
Stock, the Series B Junior Preferred Stock, the Series C

 

15

--------------------------------------------------------------------------------


 

Junior Preferred Stock and the Warrants in accordance with the Indenture, the
Certificate of Designation, the Series B Certificate of Designation, the Series
C Certificate of Designation and such Warrants, respectively, and the
consummation of the other transactions contemplated hereby will not (i) conflict
with or result in any violation of any provision of the restated certificate of
incorporation, as amended, or amended and restated bylaws of the Company, (ii)
assuming the execution and effectiveness of the Supplemental Indenture, result
in any breach or violation of, or default (with or without notice or lapse of
time, or both) under, require consent under, or give rise to a right of
termination, cancellation, modification or acceleration of any obligation or to
the loss of any benefit under any Indebtedness, guarantee of Indebtedness,
mortgage, Contract, purchase or sale order, instrument, permit, concession,
franchise, right or license binding upon the Company or any of its Subsidiaries
or result in the creation of any liens, claims, mortgages, encumbrances,
pledges, security interests, equities or charges of any kind (each, a “Lien”)
upon any of the properties, assets or rights of the Company or any of its
Subsidiaries that in the aggregate are material to the Company and its
Subsidiaries, taken as a whole, or (iii) assuming compliance with the matters
referred to in Section 3.6, conflict with or violate any applicable law,
statute, code, ordinance, rule, regulation, judgment, order, injunction or
decree (collectively, “Laws” and each, a “Law”), other than, in the case of
clauses (ii) and (iii), as would not, individually or in the aggregate, have a
Material Adverse Effect.

 

3.6                                 Consents.  No consent, approval, order, or
authorization of, or filing or registration with, or notification to (any of the
foregoing being a “Consent”), any Governmental Entity is required on the part of
the Company under any Law in effect as of the date hereof in connection with (x)
the execution, delivery or performance of the Transaction Agreements and the
consummation of the transactions contemplated hereby and thereby, (y) the
issuance of the Common Stock upon conversion of the Notes, the Convertible
Preferred Stock, the Series B Junior Preferred Stock and the Series C Junior
Preferred Stock in accordance with the Indenture, the Certificate of
Designation, the Series B Certificate of Designation and the Series C
Certificate of Designation, respectively, and (z) the issuance of the Common
Stock upon exercise of the Warrants in accordance with their terms, other than
(i) the filing and recordation of the Certificate of Designation with the
Secretary of State of the State of Delaware and such filings with Governmental
Entities to satisfy the applicable laws of states in which the Company and its
Subsidiaries are qualified to do business, (ii) the expiration or termination of
any applicable waiting periods under the HSR Act or any foreign antitrust
requirements in connection with the issuance of Common Stock upon conversion of
the Convertible Preferred Stock or the Notes or exercise of the Warrants, (iii)
those to be obtained, in connection with the registration of the Securities
under the Registration Rights Agreement, under the applicable requirements of
the Securities Act and Exchange Act and any related filings and approvals under
applicable state securities laws, (iv) such filings and approvals as may be
required by any federal or state securities laws, including compliance with any
applicable requirements of the Exchange Act, and (v) such other Consents, the
failure of which to make or obtain would not, individually or in the aggregate,
have a Material Adverse Effect.

 

3.7                                 Permits.  The Company and each of its
Subsidiaries possess all permits, licenses, authorizations, consents, approvals
and franchises of Governmental Entities that are required to conduct their
business as currently conducted, except for such permits or licenses the absence
of which would not, individually or in the aggregate, have a Material Adverse
Effect on

 

16

--------------------------------------------------------------------------------


 

the ability of the Company and its Subsidiaries, taken as a whole, to conduct
their businesses in the ordinary course of business consistent with past
practices.

 

3.8                                 SEC Reports; Financial Statements.

 

(a)          The Company has filed all forms, reports and documents with the SEC
that have been required to be filed by it under applicable Laws prior to the
date hereof, and the Company will file prior to the Closing all forms, reports
and documents with the SEC that are required to be filed by it under applicable
Laws prior to such time (all such forms, reports and documents, together with
all exhibits and schedules thereto, the “SEC Reports”).  Each SEC Report
complied as of its filing date, as to form in all material respects with the
applicable requirements of the Securities Act or the Exchange Act, as the case
may be, each as in effect on the date such SEC Report was filed.  True and
correct copies of all SEC Reports filed prior to the date hereof have been
furnished to the Purchasers or are publicly available in the Interactive Data
Electronic Applications (IDEA) database of the SEC.  As of its filing date (or,
if amended or superseded by a filing prior to the date of this Agreement, on the
date of such amended or superseded filing), each SEC Report did not and will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. None of the Company’s
Subsidiaries is required to file any forms, reports or other documents with the
SEC.  Since January 1, 2008, neither the Company nor any of its executive
officers has received notice from any Governmental Entity challenging or
questioning the accuracy, completeness, form or manner of filing of such
certifications.

 

(b)         The consolidated financial statements (including all related notes
and schedules) of the Company and its Subsidiaries included in the SEC Reports
(collectively, the “Financial Statements”) complied with the published rules and
regulations of the SEC in effect at the time of filing with respect thereto,
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the dates indicated, and the results of
their operations and their cash flows for the periods therein specified, all in
accordance with United States generally accepted accounting principles applied
on a consistent basis (“GAAP”) throughout the periods therein specified (except
as otherwise noted therein, and in the case of quarterly financial statements
except for the absence of footnote disclosure and subject, in the case of
interim periods, to normal year-end adjustments).

 

(c)          Except (i) as reflected or reserved against in the Company’s
consolidated balance sheet as of December 28, 2008 (or the notes thereto)
included in the SEC Reports filed prior to the date hereof and (ii) for
Liabilities pursuant to any Contract of a nature not required by GAAP to be set
forth on a consolidated balance sheet of the Company and its Subsidiaries or the
notes thereto, neither the Company nor any Subsidiary of the Company has any
Liabilities that would, individually or in the aggregate, have a Material
Adverse Effect.

 

(d)         To the Knowledge of the Company, since January 1, 2008, the Company
has (x) devised and maintained a system of internal accounting controls
sufficient to provide reasonable assurances regarding the reliability of
financial reporting and preparation of financial statements in accordance with
GAAP, and has evaluated such system on a quarterly basis and concluded that it
is effective and (y) disclosed to the Company’s auditors and the audit

 

17

--------------------------------------------------------------------------------


 

committee of the Board (i) all significant deficiencies and material weaknesses
in the design or operation of internal controls over financial reporting that
have been identified and which are reasonably likely to adversely affect the
Company’s or any of its Subsidiaries’ ability to record, process, summarize and
report financial information and (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
internal controls of the Company.  The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-14 under
the Exchange Act); such disclosure controls and procedures are designed to
ensure that material information relating to the Company and its Subsidiaries
required to be included in the Company’s periodic reports under the Exchange Act
is made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, and, to the Knowledge of the
Company, such disclosure controls and procedures are effective in timely
alerting the Company’s principal executive officer and its principal financial
officer to such material information required to be included in the Company’s
periodic reports required under the Exchange Act.  There are no outstanding
loans made by the Company or any of its Subsidiaries to any executive officer
(as defined in Rule 3b-7 under the Exchange Act) or director of the Company. 
Since the enactment of the Sarbanes-Oxley Act of 2002, neither the Company nor
any of its Subsidiaries has made any loans to any executive officer (as defined
in Rule 3b-7 under the Exchange Act) or director of the Company or any of its
Subsidiaries.

 

(e)          Neither the Company nor any of its Subsidiaries is a party to, or
has any commitment to become a party to, (x) any off-balance sheet partnership
or any similar contract or arrangement (including any contract or arrangement
relating to any transaction or relationship between or among the Company and any
of its Subsidiaries, on the one hand, and any unconsolidated Affiliate on the
other hand), including any “off-balance sheet arrangement” (as defined in Item
303(a) of Regulation S-K promulgated by the SEC); (y) any hedging, derivatives
or similar contract or arrangement, in each case in an amount material to the
Company and its Subsidiaries, taken as a whole, or (z) any Contract pursuant to
which the Company or any of its Subsidiaries is obligated to make any capital
contribution or other investment in or loan to any Person (other than a
Subsidiary of the Company).

 

3.9                                 Litigation.  Except as specifically set
forth in the Annual Report, there are no (i) investigations or proceedings
pending or, to the Knowledge of the Company, threatened by any Governmental
Entity with respect to the Company or any of its Subsidiaries or any of their
properties or assets, (ii) Legal Proceedings pending or, to the Knowledge of the
Company, currently threatened against or affecting the Company or any of its
Subsidiaries, or any of their respective properties or assets, at Law or in
equity, or (iii) material adverse orders, judgments or decrees of any
Governmental Entity against the Company or any of its Subsidiaries, except, in
the case of clauses (i) and (ii), for such matters that would not reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect.

 

3.10                           Absence of Certain Changes.  Since December 28,
2008, the business of the Company and its Significant Subsidiaries has been
conducted in the ordinary course of business consistent with past practices and
there has not been:

 

(a)          a Material Adverse Effect;

 

18

--------------------------------------------------------------------------------


 

(b)         any default in the payment of any Indebtedness by the Company or any
of its Subsidiaries; or

 

(c)          any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company, or any
repurchase, redemption or other acquisition by the Company or any of its
Subsidiaries of any outstanding shares of capital stock or other securities of
the Company or any of its Subsidiaries.

 

3.11                           Compliance with Law.

 

(a)          The Company and each of its Subsidiaries are in compliance with and
are not in default under or in violation of, and have not received any notices
of non-compliance, default or violation with respect to, any Laws, except for
such violations or noncompliance that would not, individually or in the
aggregate have a Material Adverse Effect.

 

(b)         To the Knowledge of the Company, neither the Company or any of its
Subsidiaries nor any director, officer, employee, consultant or agent of the
Company or any of its Subsidiaries has (i) used any funds for unlawful
contributions, gifts, entertainment or other unlawful payments relating to
political activity, (ii) made any unlawful payment to any foreign or domestic
government official or employee or to any foreign or domestic political party or
campaign or violated any provision of the U.S. Foreign Corrupt Practices Act of
1977, as amended, (iii) consummated any transaction, made any payment, entered
into any Contract or arrangement or taken any other action in violation of
Section 1128B(b) of the U.S. Social Security Act, as amended, or (iv) made any
other similar unlawful payment under any similar foreign Laws.

 

(c)          No representation or warranty is made in this Section 3.11 with
respect to (i) compliance with the Exchange Act, which are covered in Section
3.8, (ii) applicable laws with respect to Taxes, which are covered in Section
3.15, (iii) ERISA and other employee-benefit related matters, which are covered
in Section 3.13, or (iv) Environmental Laws, which are covered in Section 3.20.

 

3.12                           Intellectual Property.

 

(a)          Except as would not, individually or in the aggregate, have a
Material Adverse Effect, the Company and its Subsidiaries own, license,
sublicense or otherwise possess legally enforceable rights to use all
Intellectual Property necessary to conduct the business of the Company and its
Subsidiaries, taken as a whole, as currently conducted, free and clear of all
Liens (other than Permitted Liens or licenses granted by the Company or its
Subsidiaries).

 

(b)         All Registered Intellectual Property which are owned by the Company
or any of its Subsidiaries are subsisting and have not been cancelled or
abandoned, except as would not, individually or in the aggregate, have a
Material Adverse Effect.  To the Company’s Knowledge, no third party is
infringing, violating or misappropriating any of the Company Intellectual
Property.

 

(c)          The execution and delivery of the Transaction Agreements by the
Company and the consummation of the transactions contemplated hereby and thereby
will not

 

19

--------------------------------------------------------------------------------


 

result in the breach of, or create on behalf of any third party the right to
terminate or materially modify, (i) any license, sublicense or other agreement
relating to any Intellectual Property owned by the Company that is material to
the business of the Company and its Subsidiaries, taken as a whole, as currently
conducted (the “Company Intellectual Property”), or (ii) any license, sublicense
and other agreement as to which the Company or any of its Subsidiaries is a
party and pursuant to which the Company or any of its Subsidiaries is authorized
to use any third party Intellectual Property that is material to the business of
the Company and its Subsidiaries, taken as a whole, as currently conducted,
excluding generally commercially available, off-the-shelf software programs
having a replacement value of less than $50,000 (the “Third Party Intellectual
Property”).

 

(d)         Except as would not, individually or in the aggregate, have a
Material Adverse Effect, the conduct of the business of the Company and its
Subsidiaries as currently conducted does not infringe, violate or constitute a
misappropriation of any Intellectual Property of any third party.  Since January
1, 2007, neither the Company nor any of its Subsidiaries (i) has received any
written claim or notice alleging any such infringement, violation or
misappropriation, or (ii) has been or is subject to any settlement, order,
decree, injunction, or stipulation imposed by any Governmental Entity that may
affect the use, validity or enforceability of Company Intellectual Property.

 

(e)          No software included in the Company Intellectual Property that is
distributed by the Company uses, incorporates or has embedded in it any source,
object or other software code subject to an “open source,” “copyleft” or other
similar types of license terms (including, without limitation, any GNU General
Public License, Library General Public License, Lesser General Public License,
Mozilla License, Berkeley Software Distribution License, Open Source Initiative
License, MIT, Apache or public domain licenses, and the like) that requires, or
conditions the distribution of any such software on, (i) the disclosure of any
source code included in the Company Intellectual Property or (ii) the unlimited
distribution of any software included in the Company Intellectual Property
without charge.

 

(f)            The Company and its Subsidiaries take reasonable actions to
protect and preserve the confidentiality of their trade secrets, including
implementing a policy requiring employees and contractors who are reasonably
expected to receive access to trade secrets to sign nondisclosure agreements and
all employees who develop material Intellectual Property for the Company to
execute written agreements assigning all rights to such Intellectual Property to
the Company or its Subsidiaries.

 

3.13                           Employee Benefits.

 

(a)          With respect to any Benefit Plan, no Legal Proceeding has been
asserted, instituted, or, to the Knowledge of the Company, is threatened or
anticipated (other than routine claims for benefits, and appeals of such claims)
that would, individually or in the aggregate reasonably be expected to have a
Material Adverse Effect, and, to the Knowledge of the Company, no facts or
circumstances exist that could give rise to any such Legal Proceeding.

 

20

--------------------------------------------------------------------------------


 

(b)         Each Benefit Plan has been established and administered in all
material respects in accordance with its terms, and in material compliance with
the applicable provisions of ERISA, the Code and all other applicable laws,
rules and regulations.

 

(c)          Neither the Company, any of its Subsidiaries, nor any other entity
which, together with the Company or any of its Subsidiaries would be treated as
a single employer under Section 4001 of ERISA or Section 414 of the Code (each
such entity, an “ERISA Affiliate”) sponsors, maintains, contributes to, or has
had an obligation at any time to sponsor, maintain or contribute to, or has had
or has any liability in respect of any “employee benefit plan” (as defined in
Section 3(3) of ERISA) subject to Section 412 of the Code or Section 302 of
ERISA or Title IV of ERISA, including any “multiemployer plan” (as defined in
Section 4001(a)(15) of ERISA), or any other plan which is subject to Section
4063, 4064 or 4069 of ERISA.  Other than with respect to Foreign Benefit Plans,
neither the Company nor any of its Subsidiaries has any material liability under
any “employee pension benefit plan” (within the meaning of Section 3(2) of
ERISA) that is not intended to be qualified under Section 401(a) of the Code. 
Except as required by Section 4980B of the Code or any similar state, local or
non-US law, no Benefit Plan provides any retiree or post-employment medical,
disability or life insurance benefits to any person.

 

(d)         Except as would not, individually or in the aggregate, have a
Material Adverse Effect, with respect to any Benefit Plan, (i) there has been no
non-exempt prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) with respect to any Company Plan that would reasonably
be expected to subject the Company or any of its Subsidiaries to any tax or
penalty imposed by Section 502 of ERISA, Section 4975 of the Code or otherwise,
and (ii) no event has occurred and no condition exists that would reasonably be
expected to subject the Company or any of its Subsidiaries, either directly or
by reason of their affiliation with any ERISA Affiliate, to any tax, fine, lien,
penalty or liability imposed by or under any applicable laws, rules and
regulations, including ERISA and the Code.

 

(e)          Neither the execution of the Transaction Agreements nor the
consummation of the transactions contemplated hereby and thereby will (i)
accelerate the time of payment or vesting or increase the amount of compensation
or benefits due to any Company Employee, or (ii) give rise to any other
liability or funding obligation under any Benefit Plan or otherwise, including
liability for severance pay, unemployment compensation or termination pay.

 

(f)            All Foreign Benefit Plans that are required to be funded are
fully funded, and with respect to all other Foreign Benefit Plans, adequate
reserves therefor have been established on the financial statements of the
Company or its applicable Subsidiary.

 

(g)         Except as would not, individually or in the aggregate have a
Material Adverse Effect, neither the Company nor any of its Subsidiaries has any
plan, contract or commitment, whether legally binding or not, to create any
additional employee benefit or compensation plans, policies or arrangements or,
except as may be required by Law, to modify any Benefit Plan.

 

21

--------------------------------------------------------------------------------


 

3.14                           Labor Relations.

 

(a)          (i) No current Company Employee is represented by a union other
than Company Employees employed by Power-One Italy S.p.A., and, to the Knowledge
of the Company, no union organizing efforts have been conducted within the last
three years or are now being conducted, (ii) neither the Company nor any of its
Subsidiaries (other than Power-One Italy S.p.A.) is a party to any material
collective bargaining agreement or other labor contract, and (iii) neither the
Company nor any of its Subsidiaries currently has, or, to the Knowledge of the
Company, is there now threatened, a strike, picket, work stoppage, work slowdown
or other material labor dispute.

 

(b)         Except as would not, individually or in the aggregate have a
Material Adverse Effect, (i) each of the Company and its Subsidiaries is in
compliance with all applicable laws relating to employment, including all
applicable laws relating to wages, hours, collective bargaining, employment
discrimination, civil rights, safety and health, workers’ compensation, pay
equity and the collection and payment of withholding and/or social security
taxes, and (ii) neither the Company nor any of its Subsidiaries has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act or any similar state or local Law within the last six months which remains
unsatisfied.

 

3.15                           Taxes.

 

(a)          The Company and each of its Subsidiaries have filed all material
Tax Returns required to have been filed as of the date hereof (or extensions
have been duly obtained) and such Tax Returns are correct and complete in all
material respects and have paid all material Taxes required to have been timely
paid by it in full through the date hereof, except to the extent such Taxes are
both (A) being challenged in good faith and (B) adequately provided for on the
Financial Statements in accordance with GAAP.

 

(b)         Neither the Company nor any of its Subsidiaries has any material
current liability for Taxes of any Person (other than the Company and its
Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign law with respect to income taxes), as a
transferee or successor or by contract.

 

(c)          All material tax assets of the Company and its Subsidiaries have
been accounted for on the most recent Financial Statements in accordance with
GAAP principles.

 

(d)         As of the date of the Financial Statements and, to the Knowledge of
the Company, as of the date hereof, no deficiencies for any material Taxes have
been proposed or assessed in writing against or with respect to the Company or
any of its Subsidiaries that have not been adequately provided for in such
Financial Statements, and there is no outstanding material audit, assessment,
dispute or claim concerning any Tax liability of the Company or any of its
Subsidiaries pending or raised by an authority in writing other than that
provided for in the Financial Statements.

 

(e)                                    To the Knowledge of the Company, neither
the Company nor any of its Subsidiaries has participated in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2) as
of date of the Financial Statements.

 

22

--------------------------------------------------------------------------------


 

3.16                           NASDAQ.  Shares of the Common Stock are
registered pursuant to Section 12(b) of the Exchange Act and are listed on The
NASDAQ Global Market (“NASDAQ”), and the Company has no action pending to
terminate the registration of the Common Stock under the Exchange Act or delist
the Common Stock from NASDAQ, nor has the Company received any written, or, to
the Knowledge of the Company, oral notification since January 1, 2008 to the
effect that the SEC or NASDAQ is currently contemplating terminating such
registration or listing.  Notwithstanding the foregoing, each of the Purchasers
acknowledges and understands that the Company has not been in compliance with
the applicable Nasdaq Marketplace Rule requiring a minimum bid price of $1 per
share.

 

3.17                           Investment Company Act.  The Company and its
Subsidiaries are not, and, and immediately after receipt of payment for the
Convertible Preferred Stock and the Notes will not be, an “investment company”
within the meaning of, and required to be registered under, the Investment
Company Act of 1940, as amended.

 

3.18                           Brokers.  Except in respect of the Company’s
engagement of Piper Jaffray & Co., the Company has not retained, utilized or
been represented by any broker or finder who is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement.  The Company has delivered or made available to
the Purchasers complete and correct copies of all engagement letters entered
into in connection with the transactions contemplated by this Agreement by the
Company with Piper Jaffray & Co. or any of its Affiliates.

 

3.19                           Subsidiaries.

 


(A)          AS OF THE DATE HEREOF, THE COMPANY HAS NO SUBSIDIARIES OTHER THAN
AS LISTED IN THE ANNUAL REPORT.


 


(B)         ALL OF THE OUTSTANDING CAPITAL STOCK OF, OR OTHER EQUITY OR VOTING
INTEREST IN, EACH SIGNIFICANT SUBSIDIARY OF THE COMPANY (I) HAVE BEEN DULY
AUTHORIZED, VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE AND (II) ARE
OWNED, DIRECTLY OR INDIRECTLY, BY THE COMPANY, FREE AND CLEAR OF ALL LIENS OTHER
THAN PERMITTED LIENS AND FREE OF ANY OTHER RESTRICTION (INCLUDING ANY
RESTRICTION ON THE RIGHT TO VOTE, SELL OR OTHERWISE DISPOSE OF SUCH CAPITAL
STOCK OR OTHER EQUITY OR VOTING INTEREST) THAT WOULD PREVENT THE OPERATION BY
THE SURVIVING CORPORATION OF SUCH SUBSIDIARY’S BUSINESS AS PRESENTLY CONDUCTED. 
NO SUBSIDIARY OF THE COMPANY OWNS ANY SHARES OF COMMON STOCK.


 

(c)          There are no outstanding (i) securities of the Company or any of
its Subsidiaries convertible into or exchangeable for shares of capital stock
of, or other equity or voting interest in, any Subsidiary of the Company,
(ii) options, warrants, rights or other commitments or agreements to acquire
from the Company or any of its Subsidiaries, or that obligate the Company or any
of its Subsidiaries to issue, any capital stock of, or other equity or voting
interest in, or any securities convertible into or exchangeable for shares of
capital stock of, or other equity or voting interest in, any Subsidiary of the
Company, (iii) obligations of the Company to grant, extend or enter into any
subscription, warrant, right, convertible or exchangeable security or other
similar agreement or commitment relating to any capital stock of, or other
equity or voting interest (including any voting debt) in, any Subsidiary of the
Company

 

23

--------------------------------------------------------------------------------


 

(the items in clauses (i), (ii) and (iii), together with the capital stock of
the Subsidiaries of the Company, being referred to collectively as “Subsidiary
Securities”), or (iv) other obligations by the Company or any of its
Subsidiaries to make any payments based on the price or value of any shares of
any Subsidiary of the Company.  There are no outstanding agreements of any kind
which obligate the Company or any of its Subsidiaries to repurchase, redeem or
otherwise acquire any outstanding Subsidiary Securities.

 

3.20                           Environmental Matters.

 

(a)  Except for such matters as would not, individually or in the aggregate,
have a Material Adverse Effect:


 

(i)                                The Company and its Subsidiaries and their
respective operations are in compliance with all, and have not violated any,
applicable Environmental Laws, which compliance includes the possession and
maintenance of, and compliance with, all permits, licenses, authorizations,
consents, approvals and franchises from Governmental Entities required under
applicable Environmental Laws for the operation of the business of the Company
and its Subsidiaries.

 

(ii)                             Neither the Company nor any of its Subsidiaries
has transported, produced, processed, manufactured, generated, used, treated,
handled, stored, released or disposed of any Hazardous Substances, except in
compliance with applicable Environmental Laws and in a manner that has not
resulted in liability under any applicable Environmental Law.

 

(iii)                          Neither the Company nor any of its Subsidiaries
has exposed any Company Employee or any third party to Hazardous Substances in
violation of, or in a manner that has resulted in liability under, any
applicable Environmental Law.

 

(iv)                         Neither the Company nor any of its Subsidiaries is
a party to or is the subject of any pending, or, to the Knowledge of the
Company, threatened, Legal Proceeding alleging any liability, obligation or
commitment (“Liabilities”) under or noncompliance with any Environmental Law or
seeking to impose any financial responsibility for any investigation, cleanup,
removal, containment or any other remediation under any Environmental Law. 
Neither the Company nor any of its Subsidiaries is subject to any orders,
judgments or decrees or agreement by or with any Governmental Entity or third
party imposing any Liabilities with respect to any Environmental Laws or any
Hazardous Substances.

 

(v)                            Neither the Company nor any of its Subsidiaries
manufactures any products that do not satisfy all Environmental Laws applicable
to such products to be imported, sold, or otherwise marketed in any jurisdiction
in which such products are currently, or within the last complete fiscal year
have been, imported, sold, or otherwise marketed.

 

(vi)                         To the Knowledge of the Company, none of the
products currently or formerly manufactured, distributed, sold, leased,
licensed, repaired or delivered by the Company or any of its Subsidiaries
contains or has contained any Hazardous Substance that

 

24

--------------------------------------------------------------------------------


 

has resulted in or could reasonably expected to result in any liability to the
Company and its Subsidiaries.

 

(b)  As of the date hereof, to the Knowledge of the Company, all reports of
environmental site assessments, reviews, audits, or similar evaluations, and any
material documents concerning material environmental matters, in each case,
relating to the Company or any of its Subsidiaries, which reports or documents
are in the possession or control of the Company or any of its Subsidiaries, have
been made available to the Purchasers.

 

3.21                           Assets.  The Company or its Subsidiaries have
good and marketable title to all of its or their real or personal properties
(whether tangible or intangible), rights and assets, free and clear of all Liens
in all material respects other than Permitted Liens.

 

3.22                           Insurance.  The Company and its Significant
Subsidiaries have all material policies of insurance covering the Company, its
Significant Subsidiaries or any of their respective employees, properties or
assets, including policies of life, property, fire, workers’ compensation,
products liability, directors’ and officers’ liability and other casualty and
liability insurance, that, to the Knowledge of the Company, is in a form and
amount that is customarily carried by persons conducting business similar to
that of the Company and which the Company believes is adequate for the operation
of its business.  All such insurance policies are in full force and effect, no
notice of cancellation has been received, and there is no existing default or
event which, with the giving of notice or lapse of time or both, would
constitute a default, by any insured thereunder, except for such defaults that
would not, individually or in the aggregate, have a Material Adverse Effect.  To
the Knowledge of the Company, there is no material claim pending under any of
such policies as to which coverage has been denied or disputed by the
underwriters of such policies and there has been no threatened termination of
any such policies.

 

3.23                           Material Contracts.

 

(a)                                  For all purposes of and under this
Agreement, a “Material Contract” shall mean:

 

(I)                                (X) ALL CONTRACTS RESTRICTING THE PAYMENT OF
DIVIDENDS UPON, OR THE REDEMPTION, CONVERSION OR EXERCISE OF, THE CONVERTIBLE
PREFERRED STOCK, THE WARRANTS OR THE COMMON STOCK ISSUABLE UPON CONVERSION OR
EXERCISE THEREOF AND (Y) ALL CONTRACTS RESTRICTING THE PAYMENT OF INTEREST UPON,
OR THE REDEMPTION OR CONVERSION OF, THE NOTES OR THE COMMON STOCK ISSUABLE UPON
CONVERSION THEREOF; AND

 

(II)                             ANY WRITTEN JOINT VENTURE, PARTNERSHIP, LIMITED
LIABILITY OR OTHER SIMILAR CONTRACT OR ARRANGEMENT RELATING TO THE FORMATION,
CREATION, OPERATION, MANAGEMENT OR CONTROL OF ANY PERSON THAT IS MATERIAL TO THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE;

 

(III)                          ANY MATERIAL CONTRACT CONTAINING ANY COVENANT
(X) LIMITING THE RIGHT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO SELL,
DISTRIBUTE OR MANUFACTURE ANY PRODUCTS OR SERVICES OR ENGAGE IN ANY LINE OF
BUSINESS OR IN ANY GEOGRAPHIC AREA, TO MAKE USE OF ANY MATERIAL INTELLECTUAL
PROPERTY OR TO COMPETE WITH ANY PERSON, OR (Y) PROHIBITING THE COMPANY OR

 

25

--------------------------------------------------------------------------------


 

ANY OF ITS SUBSIDIARIES FROM ENGAGING IN BUSINESS WITH ANY PERSON OR LEVYING A
FINE, CHARGE OR OTHER PAYMENT FOR DOING SO; AND

 

(iv)                         any “material contract” (as such term is defined in
Item 601(b)(10) of Regulation S-K of the SEC, other than those agreements and
arrangements described in Item 601(b)(10)(iii)) with respect to the Company and
its Subsidiaries, taken as a whole (the Material Contracts together with any
lease, binding commitment, option or other contract, agreement, instrument or
obligation (whether written or oral) to which the Company or any of its
Subsidiaries may be bound, the “Contracts”).

 

(b)  As of the date hereof, to the Knowledge of the Company, all Material
Contracts have been furnished or made available to the Purchasers.

 

(c)  Each Material Contract and every other Contract of the Company or its
Subsidiaries, the breach or termination of which, would have a Material Adverse
Effect, is valid and binding on the Company (and/or each such Subsidiary of the
Company party thereto) and is in full force and effect, and neither the Company
nor any of its Subsidiaries that is a party thereto, nor, to the Knowledge of
the Company, any other party thereto, is in breach of, or default under, any
such Contract, and no event has occurred that with notice or lapse of time or
both would constitute such a breach or default thereunder by the Company or any
of its Subsidiaries, or, to the Knowledge of the Company, any other party
thereto, except for such failures to be in full force and effect and such
breaches and defaults that would not, individually or in the aggregate, have a
Material Adverse Effect or will be waived or eliminated under the Supplemental
Indenture.

 

3.24                           Rights Agreement.  The Company has amended the
Rights Agreement in the form attached hereto as Exhibit F.

 

3.25                           Anti-Takeover Statutes.  The Board has taken all
necessary actions so that the restrictions on business combinations set forth in
Section 203 of the DGCL and any other similar applicable Law are not applicable
to the Transaction Agreements and the transactions contemplated hereby and
thereby.  No other state takeover statute or similar regulation applies to or
purports to apply to the Transaction Agreements and the transactions
contemplated hereby and thereby.

 

4.                                       Representations and Warranties of Each
Purchaser.  Each Purchaser, severally for itself and not jointly with the other
Purchasers, represents and warrants to the Company as follows:


 

4.1                                 Organization.  Such Purchaser is a limited
partnership duly organized, validly existing and in good standing under the Laws
of the jurisdiction of its organization and has the requisite partnership power
and authority to carry on business as it is presently being conducted and to
own, lease and operate its properties and assets and to carry on its business as
presently conducted.

 

4.2                                 Authorization.  Such Purchaser has all
requisite partnership power to enter into the Transaction Agreements and to
consummate the transactions contemplated by the Transaction Agreements and to
carry out and perform its obligations thereunder.  All partnership

 

26

--------------------------------------------------------------------------------


 

action on the part of such Purchaser or its officers, stockholders, members or
partners necessary for the authorization, execution, delivery and performance of
the Transaction Agreements has been taken.  Upon their respective execution by
such Purchaser and the other parties thereto and assuming that they constitute
legal and binding agreements of the Company, each of the Transaction Agreements
to which such Purchaser will be a party will constitute a legal, valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except that such enforceability (a) may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting or relating to creditors’ rights generally, and (b) is subject to
general principles of equity.

 

4.3                                 No Conflict.  The execution, delivery and
performance of the Transaction Agreements by such Purchaser, the issuance of the
Common Stock upon conversion of the Notes, the Convertible Preferred Stock, the
Series B Junior Preferred Stock, the Series C Junior Preferred Stock and the
Warrants in accordance with the Indenture, the Certificate of Designation, the
Series B Certificate of Designation, the Series C Certificate of Designation and
such Warrants, respectively, and the consummation of the other transactions
contemplated hereby will not (i) conflict with or result in any violation of any
provision of the certificate of incorporation, by-laws, limited liability
company agreement, partnership agreement or other equivalent organizational
document, in each case as amended, of such Purchaser, (ii) result in any breach
or violation of, or default (with or without notice or lapse of time, or both)
under, require consent under, or give rise to a right of termination,
cancellation, modification or acceleration of any obligation or to the loss of
any benefit under any Indebtedness, guarantee of Indebtedness, mortgage,
Contract, purchase or sale order, instrument, permit, concession, franchise,
right or license binding upon such Purchaser or result in the creation of any
Liens upon any of the properties, assets or rights of such Purchaser, or
(iii) conflict with or violate any applicable Laws, other than, in the case of
clauses (ii) and (iii), as would not, individually or in the aggregate, be
reasonably expected to materially delay or hinder the ability of such Purchaser
to perform its obligations under the Transaction Agreements (a “Purchaser
Adverse Effect”).

 

4.4                                 Consents.  No Consent of any Governmental
Entity is required on the part of such Purchaser under any Law in effect as of
the date hereof in connection with (x) the execution, delivery or performance of
the Transaction Agreements to which such Purchaser will be a party and the
consummation of the transactions contemplated hereby and thereby, (y) the
issuance of the Common Stock upon conversion of the Notes, the Convertible
Preferred Stock, the Series B Junior Preferred Stock and the Series C Junior
Preferred Stock in accordance with the Indenture, Certificate of Designation,
the Series B Certificate of Designation and the Series C Certificate of
Designation, respectively, and (z) the issuance of the Common Stock upon
exercise of the Warrants in accordance with their terms, other than (i) the
expiration or termination of any applicable waiting periods under the HSR Act or
any foreign antitrust requirements in connection with the issuance of Common
Stock upon conversion of the Convertible Preferred Stock or the Notes or
exercise of the Warrants, (ii) those to be obtained, in connection with the
registration of Securities under the Registration Rights Agreement, under the
applicable requirements of the Securities Act and Exchange Act and any related
filings and approvals under applicable state securities laws, (iii) such filings
and approvals as may be required by any federal or state securities laws,
including compliance with any applicable requirements of the Exchange Act, and
(iv) such other Consents the failure of which to make or obtain would not,
individually or in the aggregate, have a Purchaser Adverse Effect.

 

27

--------------------------------------------------------------------------------


 

4.5                                 Purchasers’ Financing.  At the Closing, such
Purchaser will have all funds necessary to pay to the Company the purchase price
for the Securities being purchased by such Purchaser hereby in immediately
available funds.

 

4.6                                 Brokers.  Such Purchaser has not retained,
utilized or been represented by any broker or finder in connection with the
transactions contemplated by this Agreement whose fees the Company would be
required to pay.

 

4.7                                 Purchase Entirely for Own Account.  Such
Purchaser is acquiring the Securities for its own account and not with a view
to, or for sale in connection with, any distribution or offering of the
Securities in violation of the Securities Act, and such Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  Such Purchaser does not presently have any contract, agreement,
undertaking, arrangement, obligation or commitment with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of  the Securities or the Common Stock into which any of the
Securities are convertible or exercisable.

 

4.8                                 Investor Status.  Such Purchaser certifies
and represents to the Company that such Purchaser is an “accredited investor” as
defined in Rule 501 of Regulation D promulgated under the Securities Act.  Such
Purchaser’s financial condition is such that it is able to bear the risk of
holding the Securities for an indefinite period of time and the risk of loss of
its entire investment.  Such Purchaser has been afforded the opportunity to ask
questions of and receive answers from the management of the Company concerning
this investment and has sufficient knowledge and experience in investing in
companies similar to the Company so as to be able to evaluate the risks and
merits of its investment in the Company.

 

4.9                                 Securities Not Registered.

 

(a)  Such Purchaser understands that the Securities have not been registered
under the Securities Act or any state Blue Sky laws, by reason of their issuance
by the Company in a transaction exempt from the registration requirements of the
Securities Act and applicable state Blue Sky laws, and that the Securities must
continue to be held by such Purchaser unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration.  Such
Purchaser understands that the exemptions from registration afforded by Rule 144
promulgated under the Securities Act (“Rule 144”) (the provisions of which are
known to it) depend on the satisfaction of various conditions, and that, if
applicable, Rule 144 may afford the basis for sales only in limited amounts.

 

(b)  Such Purchaser understands that the Securities shall be subject to the
restrictions contained herein.

 

(c)  Such Purchaser understands that the Securities, and any securities issued
in respect thereof or exchange therefor, may bear one or all of the legends set
forth in Section 8.3(a).

 

4.10                           Litigation.  There is no Legal Proceeding pending
or, to the knowledge of such Purchaser, threatened, against or affecting such
Purchaser or any of its properties that would, individually or in the aggregate,
have a Purchaser Adverse Effect.  Such Purchaser is not

 

28

--------------------------------------------------------------------------------


 

subject to any outstanding order, injunction, decree or agency requirement that
would, individually or in the aggregate, have a Purchaser Adverse Effect.

 

4.11                           Investment Company Act.  No Purchaser, nor any of
its Subsidiaries, is, and immediately following the Closing will not be, an
“investment company” within the meaning of, and required to be registered under,
the Investment Company Act of 1940, as amended.

 


5.                                       COVENANTS.


 

5.1                                 Interim Conduct of the Business.  Except as
(i) set forth in Section 5.1 of the Disclosure Schedule or (ii) otherwise
contemplated by the terms of this Agreement, prior to the Closing, (x) the
Company shall, and shall cause its Subsidiaries to, except as would not,
individually or in the aggregate have a Material Adverse Effect, use
commercially reasonable efforts to carry on its business in the usual, regular
and ordinary course in substantially the same manner as heretofore conducted and
in compliance with all applicable Laws and (y) each of the Company and its
Subsidiaries shall not, without the prior consent of the Purchasers:

 

(a)  take any action that would require the consent of the Investor
Securityholders pursuant to Section 7.4 if effected following the Closing;

 

(b)  take any action that would require the consent of the holders of the
Convertible Preferred Stock if effected following the Closing (other than the
filing of the Certificate of Designation with the Secretary of State of the
State of Delaware at or prior to the Closing);

 

(c)  (i) declare, set aside or pay any dividends on, or make any other
distributions (whether in cash, securities or other property) in respect of, or
convertible into or exchangeable or exercisable for, any of its capital stock
(other than dividends and distributions by a direct or indirect wholly-owned
Subsidiary of the Company to its parent); (ii) adjust, split, combine or
reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock or any of its other securities; (iii) purchase, redeem or
otherwise acquire any shares of its capital stock or any other Company
Securities (other than repurchases of Common Stock pursuant to existing
compensation, benefits, option, restricted share or employment agreement or plan
existing on the date hereof); or (iv) take any action that would result in an
adjustment of the conversion price under the Convertible Preferred Stock, the
Notes or the Warrants had the Convertible Preferred Stock, the Notes or the
Warrants, as the case may be, been outstanding at the time of such action;

 

(d)  increase the number of Directors from seven (7) members or change the
current and anticipated future structure of the Board;

 

(e)  issue, sell, deliver or agree or commit to issue, sell or deliver (whether
through the issuance or granting of options, warrants, commitments,
subscriptions, rights to purchase or otherwise) any Company Securities, except
for issuances of Company Securities which would not cause Section 5.7 to apply
if effected following Closing;

 

29

--------------------------------------------------------------------------------


 

(f)  (i) file, or consent by answer or otherwise to the filing against the
Company or any of its Subsidiaries of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, insolvency, reorganization,
moratorium or other similar Law of any jurisdiction, (ii) make an assignment for
the benefit of the creditors of the Company or any of its Subsidiaries,
(iii) consent to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to the Company or any of its
Subsidiaries or with respect to any substantial part of its or their property,
or (iv) take any corporate action for the purpose of any of the foregoing;

 

(g)  dissolve, liquidate or wind up the Company; or

 

(h)  authorize any of, or commit to agree to take, any of the foregoing actions.

 

5.2                                 Antitrust Approval.  The Company and the
Purchasers acknowledge that one or more filings under the HSR Act or a foreign
antitrust Law may be necessary in connection with the issuance of the Conversion
Shares and/or the exercise of the rights pursuant to Section 5.7.  Promptly upon
the request of the Investor Securityholders, to the extent a filing is required
under the HSR Act or any foreign antitrust requirements in connection with any
proposed conversion or exercise of the Securities, the Junior Preferred Stock
and/or the exercise of the rights pursuant to Section 5.7 by such Investor
Securityholder, the Company and the Investor Securityholders shall (a) file with
the proper authorities all forms and other documents necessary to be filed
pursuant to the HSR Act or such foreign antitrust requirement, and the
regulations promulgated thereunder, in connection with the issuance of
Conversion Shares and/or the exercise of the rights pursuant to Section 5.7 and
(b) shall cooperate with each other in promptly producing such additional
information as those authorities may reasonably require to comply with statutory
requirements of the U.S. Federal Trade Commission, the U.S. Department of
Justice or any other Governmental Entity.  For the avoidance of doubt, the
foregoing covenant shall apply to both the Company and the Investor
Securityholders at any time after the Closing Date (notwithstanding that the
Securities may not be convertible at such time and more than one such request
may be made by the Investor Securityholders with respect to the Securities). 
Any filing fees associated with any such filing shall be borne equally by the
Company, on the one hand, and the Investor Securityholders, on the other hand. 
For the avoidance of doubt, any delivery of Conversion Shares shall be subject
to the terms and conditions of the Certificate of Designation, the Indenture,
the Junior Certificates of Designation or the Warrants, as applicable, including
any terms relating to compliance with the HSR Act or any foreign antitrust
requirements.

 

5.3                                 Shares Issuable Upon Conversion.  The
Company will at all times have and keep available for issuance such number of
shares of Common Stock as shall be sufficient to permit the conversion or
exercise of the Convertible Preferred Stock, the Notes, the Junior Preferred
Stock and the Warrants into Common Stock in accordance with their terms and as
provided for in Certificate of Designation, the Notes and Indenture, the Junior
Certificates of Designation and such Warrants, respectively, including as may be
adjusted for share splits, combinations or other similar transactions as of the
date of determination.  The Company will at all times have and keep available
for issuance such number of shares of Series B Junior Preferred Stock and
Series C Junior Preferred Stock as shall be sufficient to permit the conversion
of the

 

30

--------------------------------------------------------------------------------


 

Convertible Preferred and the Notes, respectively, into Junior Preferred Stock
in accordance with their terms and as provided for in the Certificate of
Designation, the Notes and Indenture, as applicable.  The Company will use
reasonable best efforts to cause any Common Stock issued upon conversion or
exercise of the Convertible Preferred Stock, the Notes and the Warrants to be
listed with NASDAQ or such other Exchange on which the Common Stock may then be
listed.

 

5.4                                 PORTAL and CUSIPs.  The Company will use its
reasonable best efforts to (a) permit the Notes to be designated PORTAL
securities in accordance with the rules and regulations adopted by the NASD
relating to the PORTAL Market as of the Closing or as promptly as practicable
thereafter and (b) obtain all necessary Committee on Uniform Securities
Identification Procedures numbers (CUSIP numbers) for the Notes required for
creating a market in Notes traded pursuant to Rule 144A under the Securities Act
or which are not “restricted securities” for purposes of Rule 144.  Each
Purchaser will provide all reasonable assistance and cooperation as may be
requested by the Company to effectuate the intent and purposes of this
Section 5.4.  The Company will use its reasonable best efforts to cause all
Notes Beneficially Owned by the Purchasers to be issued (at the Closing and,
failing that, as promptly as practicable thereafter) as an interest in the IAI
Global Note (as defined in the Indenture); provided, however, that to the extent
permitted by the Depository Trust Company and the registrar for the Notes, such
ownership interest may be transferred into the Restricted Global Note (as
defined in the Indenture).

 

5.5                                 Commercially Reasonable Efforts; Further
Assurances; Notification.

 

(a)  Upon the terms and subject to the conditions set forth in this Agreement,
each of the Purchasers and the Company shall use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other party or parties hereto in
doing, all things reasonably necessary, proper or advisable under applicable Law
to consummate and make effective, in the most expeditious manner practicable,
the transactions contemplated by this Agreement and the other Transaction
Agreements, including using commercially reasonable efforts to: (i) cause the
conditions to the Closing set forth in Section 6 to be satisfied; (ii) obtain
all necessary actions or non-actions, waivers, consents, approvals, orders and
authorizations from Governmental Entities and make all necessary registrations,
declarations and filings with Governmental Entities; and (iii) execute or
deliver any additional instruments reasonably necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of, this
Agreement and the other Transaction Agreements.

 

(b)  Each party agrees to cooperate with each other and their respective
officers, employees, attorneys, accountants and other agents, and, generally, do
such other reasonable acts and things in good faith as may be necessary to
effectuate the intents and purposes of this Agreement and the other Transaction
Agreements, subject to the terms and conditions hereof and thereof and
compliance with applicable Law, including taking reasonable action to facilitate
the filing of any document or the taking of reasonable action to assist the
other parties hereto in complying with the terms hereof and thereof.

 

(c)  Prior to the Closing, the Company shall give prompt written notice to the
Purchasers of the occurrence or non-occurrence of any event known to the Company
the

 

31

--------------------------------------------------------------------------------


 

occurrence or non-occurrence of which would reasonably be expected to cause any
representation or warranty contained in Section 3 to be untrue, or the failure
of the Company to comply with or satisfy any covenant or agreement under this
Agreement.  Prior to the Closing, the Purchasers shall give prompt written
notice to the Company of the occurrence or non-occurrence of any event known to
the Purchasers the occurrence or non-occurrence of which would reasonably be
expected to cause any representation or warranty contained in Section 4 to be
untrue, or the failure of the Purchasers to comply with or satisfy any covenant
or agreement under this Agreement.

 

5.6                                 Standstill.

 

(a)  The Investor Securityholders parties hereto agree that, from Closing until
the earlier of (x) such time that the SLS Beneficial Ownership Percentage is
less than 10% and (y) the consummation of a Fundamental Change (the “Standstill
Period”), except as required in connection with the execution, delivery or
performance of the Transaction Agreements and the consummation of the
transactions contemplated hereby and thereby, without the prior consent of the
Company (evidenced by action of the Board), the Investor Securityholders shall
not and the Investor Securityholders shall cause each of their Affiliates not
to, directly or indirectly:

 

(i)                                except (x) as a result of the Beneficial
Ownership of or exercise of any Rights, (y) for the receipt of any Company
Securities or other rights or securities from the Company pursuant to the terms
of the Conversion Shares or the Securities (or the exercise or conversion of any
such Company Securities or other rights or securities), including any increase
in the number of shares of Common Stock issuable upon conversion or exercise of
the Convertible Preferred Stock, the Junior Preferred Stock, the Notes or the
Warrants as a result of any anti-dilution or other terms thereof or the exercise
of rights pursuant to Section 5.7 hereof and (z) Company Securities issued to
the Appointed Directors or Nominated Directors in their capacities as such, if
any, (A) acquire any  Beneficial Ownership (or economic right tantamount
thereto) of Company Securities or (B) authorize or make a tender offer, exchange
offer or other offer or proposal, whether oral or written, to acquire Company
Securities, in each case, if the effect of such acquisition would be that the
Common Stock Beneficially Owned in the aggregate by the Investor Securityholders
and their Affiliates would exceed the Standstill Limit, provided that for
purposes of calculating the number of shares of Common Stock Beneficially Owned
by the Investor Securityholders and their Affiliates, there shall be excluded
from such calculation shares of Common Stock Beneficially Owned by Affiliates of
the Investor Securityholders that are not also Beneficially Owned by the
Investor Securityholders, up to a maximum number of shares of Common Stock that
will be excluded pursuant to this clause equal to one percent (1%) of the Common
Shares Outstanding;

 

(ii)                             make, or in any way participate, directly or
indirectly, in any “solicitation” of “proxies” to vote (as such terms are used
in the rules of the SEC), or seek to advise or influence any Person (other than
(x) the Investor Securityholders or their Affiliates or (y) other than in
accordance with and consistent with the recommendation of the Board) with
respect to the voting of any Voting Stock;

 

32

--------------------------------------------------------------------------------


 

(iii)        authorize, commence, encourage, support or endorse any tender offer
or exchange offer for shares of Voting Stock (for the avoidance of doubt,
subject to compliance with Section 8.1, tendering into any such offer will not
violate this Section 5.6(a));

 

(iv)       form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act (other than a group comprised solely of the
Investor Securityholders and their Permitted Transferees), for the purpose of
voting, acquiring, holding, or disposing of any Voting Stock;

 

(v)        publicly announce, propose or submit to the Company a proposal or
offer to effect any of the following (each, a “Company Change in Control
Event”):  (1) a merger, consolidation or other business combination or
transaction to which the Company is a party if the Voting Stock immediately
prior to the effective date of such merger, consolidation or other business
combination or transaction (or the securities such Voting Stock is converted or
exchanged into), represents less than 50% of the Total Current Voting Power of
the surviving entity (or its parent) following such merger, consolidation or
other business combination or transaction; (2) an acquisition by any Person,
entity or “group” (as defined in Section 13(d)(3) of the Exchange Act) of direct
or indirect Beneficial Ownership of Voting Stock of the Company representing 50%
or more of the Total Current Voting Power of the Company; (3) a sale of all or
substantially all of the assets of the Company to any Person or Persons; or
(4) a liquidation or dissolution of the Company;

 

(vi)       take any action that results in the Investor Securityholders having
to file or amend a statement on Schedule 13D pursuant to Rule 13d-1(a) of the
rules and regulations promulgated under the Exchange Act indicating an
intention, plan or proposal with respect to any of the events described in
clauses (i) through (v) above or with respect to any recapitalization or
restructuring of the Company;

 

(vii)      otherwise act in concert with others (other than with other Investor
Securityholders and their Affiliates) to publicly effect or seek, offer or
propose to effect, control of the Company in such a manner that would result in
the Investor Securityholders having to file or amend a statement on Schedule 13D
pursuant to Rule 13d-1(a) of the rules and regulations promulgated under the
Exchange Act; or

 

(viii)     enter into any arrangements with any third party concerning any of
the foregoing.

 

(b)  If, at any time prior to the termination of the Standstill Period, (i) the
Company has entered into a definitive agreement, the consummation of which would
result in a Company Change in Control Event, (ii) a third party who is not an
Affiliate of the Investor Securityholders or an Affiliated Entity (a “Third
Party”) acquires Beneficial Ownership of 20% or more of the outstanding Voting
Stock; or (iii) any Person shall have commenced and not withdrawn a bona fide
public tender or exchange offer which if consummated would result in a Company
Change in Control Event and the Board has not recommended that the stockholders
of the Company reject such offer within the time period contemplated by
Rule 14d-9 under the Exchange Act, in each case, then for so long as such
condition continues to apply, the limitation on the actions described in clauses
(ii), (iii), (iv), (v), (vi), (vii) and (viii) of Section 5.6(a) (and

 

33

--------------------------------------------------------------------------------


 

any related acquisition of Beneficial Ownership by the Investor Securityholders
and/or their Affiliates) shall not be applicable to the Investor
Securityholders.

 

(c)  Anything in this Section 5.6 to the contrary notwithstanding, this
Section 5.6 shall not be construed to prohibit or restrict any actions taken by
the any designee, nominee or appointee (including the Appointed Directors and
the Nominated Directors) on the Board, in their capacities as a member of the
Board and in compliance with and subject to his or her fiduciary duties as a
member of the Board or the exercise of the Investor Securityholders’ rights
pursuant to Section 7.4 and 8.2 (and any related disclosure on Schedule 13D
pursuant to Rule 13d-1(a) of the rules and regulations promulgated under the
Exchange Act).

 


5.7           PREEMPTIVE RIGHTS.


 

(a)  From Closing until such time that the SLS Beneficial Ownership Percentage
is less than 10%, the Company shall not issue any Company Securities to any
Person, unless the Company offers the right (the “Participation Right”) to each
Investor Securityholder to purchase its pro rata portion (as specified below) of
such Company Securities at the same price per security (payable in cash) and
otherwise upon the same terms and conditions as those offered to such Person in
accordance with the procedures set forth in this Section 5.7; provided that
Participation Rights shall not be applicable to the issuance of Company
Securities:  (i) issued as consideration pursuant to an acquisition of the
stock, assets or business of another Person by the Company or any of its
Subsidiaries, (ii) issued to directors, officers, employees or individuals who
are consultants pursuant to any Approved Stock Plan, (iii) pursuant to a stock
split, stock dividend or similar transaction in which all holders of Common
Stock are treated equally on a pro rata basis, (iv) pursuant to the payment of
paid-in-kind interest on indebtedness for borrowed money incurred by the Company
or any of its Subsidiaries, (v) pursuant to the conversion, exchange or exercise
of a Company Security that is either (A) outstanding on the Closing Date
substantially in accordance with the terms in effect on the Closing Date or
(B) outstanding after the Closing Date as long as, in the case of clause (B),
the Investor Securityholders have had an opportunity to exercise their
Participation Rights with respect to the underlying Company Security or such
Company Security was issued pursuant to clause (i), (ii) or (iv) of this
sentence, and (vi) pursuant to an offering of the type described to in clause
(i) of the definition of “Public Sale” of Company Securities.  For purposes of
clarity, the parties agree that the issuance of Conversion Shares upon
conversion or exercise of the Securities or the 8% Notes shall not be subject to
the Participation Rights.

 

(b)  The Company shall send a written notice (the “Participation Rights Notice”)
to the Investor Securityholders stating the number of Company Securities to be
offered, a description of the terms of such Company Securities if not Common
Stock, the price and terms on which it proposes to offer such Company Securities
(including a description of any non-cash consideration and the Company’s
valuation thereof determined in good faith by the Board), and a reference to the
Investor Securityholders’ Participation Rights hereunder.

 

(c)  Within ten (10) Business Days after the delivery of the Participation
Rights Notice, each Investor Securityholder may elect by written notice to the
Company, to purchase such Company Securities, at the price and on the terms
specified in the Participation Rights Notice (or, if such price includes
non-cash consideration, an amount of cash equal to the

 

34

--------------------------------------------------------------------------------


 

fair market value of such non-cash consideration as determined in good faith by
the Board), up to an amount (such amount, the “Participation Amount”) equal to
the product of (i) the number of Company Securities of each class offered for
sale by the Company multiplied by (ii) the quotient obtained by dividing (x) the
number of shares of Common Stock Beneficially Owned by such Investor
Securityholder, by (y) the number of Common Shares Outstanding.  Such exercise
notice will set forth the number of Company Securities of each class being
purchased by each Investor Securityholder; provided, however, that the Investor
Securityholder shall not be permitted to purchase any Company Securities
pursuant to this Section 5.7 if, and to the extent that, such acquisition by
such Investor Securityholder would require the consent of the Company’s
stockholders pursuant to the applicable rules of the primary Exchange and the
Company is not otherwise seeking the consent of its stockholders in connection
with the issuance of such Company Securities.

 

(d)  Subject to the last sentence of this Section 5.7(d), the Company may offer
the Company Securities specified in the Participation Rights Notice in excess of
the Participation Amount, if any, to any Person or Persons at a price not less
than, and on terms no more favorable to such offerees than, those set forth in
such Participation Rights Notice, at any time after the Participation Rights
Notice is sent but on or before the 90th day after the Participation Rights
Notice was sent.  In addition, during the period beginning ten (10) Business
Days after the Participation Rights Notice was sent and ending on the 90th day
after the Participation Rights Notice was sent, the Company may offer any
Company Securities of the Participation Amount that are not elected to be
purchased by the Investor Securityholders to any Person or Persons, provided
that if such Company Securities are to be offered at a price less than, or on
terms materially more favorable to such offerees than, those specified in the
Participation Rights Notice, the Company shall promptly notify the Investor
Securityholders in writing of such modified terms (a “Subsequent Notice”) and
the Investor Securityholders shall have five (5) Business Days after the receipt
of such notice in which to elect to purchase the Participation Amount of such
Company Securities at the price and on the terms specified in such Subsequent
Notice.

 

(e)  The closing of the purchase of Company Securities by the Investor
Securityholders pursuant to this Section 5.7 shall occur as promptly as
practicable following the notice to the Company by the Investor Securityholders
to exercise their Participation Rights; provided that such closing shall be
subject to and shall occur not earlier than the later of (x) concurrently with
the closing of the purchase of Company Securities by such offeree and (y) 15
Business Days after delivery of written notice by the Investor Securityholders
of their election to purchase such Company Securities (unless the delay with
respect to the purchase by the Investor Securityholders results from the
requirement to obtain regulatory approval for the purchase by an Investor
Securityholders that is not required for purchasers which are not Investor
Securityholders, in which case the closing of the purchase by such Investor
Securityholders shall occur promptly after receipt of such regulatory
approval).  The closing of the purchase of Company Securities by the Investor
Securityholders pursuant to this Section 5.7 shall also be subject to the
receipt of any necessary regulatory approvals, the expiration of any required
waiting periods and applicable Law.  Unless otherwise set forth in writing by
the Company, the Company shall have no obligation to consummate the issuance to
such third-party offerees giving rise to the Participation Rights and the
Company shall have no obligation to negotiate the price or other terms of the
offering of Company Securities with any Investor Securityholders.

 

35

--------------------------------------------------------------------------------


 

5.8           Indemnification; Freedom to Pursue Opportunity.  Sections 3 and 5
of the Transaction Fee Agreement is incorporated herein, mutatis mutandis, in
the same manner as if the Investor Securityholders and each of their respective
partners, stockholders, members, directors, officers, fiduciaries, managers,
controlling Persons, employees and agents and each of the partners,
stockholders, members, directors, officers, fiduciaries, managers, controlling
Persons, employees and agents of each of the foregoing were an “Indemnified
Party” thereunder.

 

6.             Conditions Precedent.

 

6.1           Conditions to Each Party’s Obligation to Consummate the Closing. 
The respective obligations of each Purchaser and the Company to consummate the
Closing are subject to the satisfaction or waiver of the following conditions

 

(a)  No Governmental Entity of competent jurisdiction shall have (i) enacted,
issued or promulgated any Law that is in effect and has the effect of making the
Closing illegal in any jurisdiction in which the Company has material business
or operations or which has the effect of prohibiting or otherwise preventing the
consummation of the Closing in any jurisdiction in which the Company has
material business or operations, or (ii) issued or granted any order, decree or
injunction that is in effect and has the effect of making the Closing illegal.

 

(b)  The Certificate of Designation shall have been accepted for filing with the
Secretary of State of the State of Delaware.

 

(c)  The parties shall have worked in good faith to prepare and shall have
finalized the Series B Certificate of Designation and the Series C Certificate
of Designation in forms consistent with the terms of the Series B Junior
Preferred Term Sheet and the Series C Junior Preferred Term Sheet, respectively.

 

6.2           Conditions to the Obligation of the Purchasers to Consummate the
Closing.  The several obligations of each Purchaser to consummate the
transactions to be consummated at the Closing, and to purchase and pay for the
Securities being purchased by it at the Closing pursuant to this Agreement, are
subject to the satisfaction or waiver of the following conditions precedent:

 

(a)  The representations and warranties of the Company contained herein shall be
true and correct on and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date, except (i) for any failure to be so
true and correct which has not had and would not have, individually or in the
aggregate, a Material Adverse Effect (other than the representations and
warranties of the Company set forth in Sections 3.2, 3.3, 3.4 and 3.25, each of
which shall be true and correct in all material respects and subject to
(ii) below), and (ii) for those representations and warranties which address
matters only as of a particular date, which representations and warranties shall
have been true and correct as of such particular date, except for any failure to
be so true and correct as of such particular date which has not had and would
not, individually or in the aggregate, have a Material Adverse Effect (or, the
case of Section 3.2, which shall be true and correct in all material respects);
provided, however, that, for purposes of determining the accuracy of the
representations and warranties of the Company set

 

36

--------------------------------------------------------------------------------


 

forth herein for purposes of this Section 6.2(a), all “Material Adverse Effect”
and “material” qualifications set forth in such representations and warranties
shall be disregarded.

 

(b)  The Company shall have performed in all material respects all obligations
and conditions herein required to be performed or observed by the Company on or
prior to the Closing Date.

 

(c)  Each Purchaser shall have received a certificate, dated the Closing Date,
signed by the Chief Executive Officer or the Chief Financial Officer of the
Company, certifying on behalf of the Company that the conditions specified in
Sections 6.2(a), 6.2(b) and 6.2(d) have been fulfilled.

 

(d)  Since the date of this Agreement, no Material Adverse Effect shall have
occurred and be continuing.

 

(e)  The Company shall have executed and delivered the Registration Rights
Agreement.

 

(f)  The Company and the Trustee shall have executed and delivered the
Indenture.

 

(g)  The Company and The Bank of New York Mellon Trust Company, N.A., as
trustee, shall have executed and delivered the Supplemental Indenture.

 

(h)  The Pledgors (as defined in the Pledge Agreement) and the Collateral Agent
(as defined in the Pledge Agreement) shall have executed and delivered the
Amendment to the Pledge and Security Agreement substantially in the form
attached hereto as Exhibit I (the “Pledge Agreement Amendment”).

 

(i)  The Company shall have purchased no less than $20 million in aggregate
principal amount of the 8% Notes pursuant to Consent and Purchase Agreements
substantially in the form attached hereto as Exhibit J, which agreements shall
not have been amended, modified, supplemented or waived in any material respect
following execution and delivery thereof.

 

(j)  The Company shall have executed and delivered the Transaction Fee Agreement
in the form attached hereto as Exhibit K (the “Transaction Fee Agreement”).

 

(k)  Each Purchaser shall have received from counsel to the Company, an opinion
substantially in the form attached hereto as Exhibit L.

 

6.3           Conditions to the Obligation of the Company to Consummate the
Closing.  The obligation of the Company to consummate the transactions to be
consummated at the Closing, and to issue and sell to each Purchaser the
Securities to be purchased by it at the Closing pursuant to this Agreement, is
subject to the satisfaction or waiver of the following conditions precedent:

 

37

--------------------------------------------------------------------------------


 

(a)  The representations and warranties contained herein of each Purchaser shall
be true and correct on and as of the Closing Date, with the same force and
effect as though made on and as of the Closing Date, except (i) for any failure
to be so true and correct which has not had and would not have, individually or
in the aggregate, a Purchaser Adverse Effect (other than the representations and
warranties of such Purchaser set forth in Section 4.2, which shall be true and
correct in all material respects), and (ii) for those representations and
warranties which address matters only as of a particular date, which
representations shall have been true and correct as of such particular date,
except for any failure to be so true and correct as of such particular date
which has not had and would not, individually or in the aggregate, have a
Purchaser Adverse Effect.

 

(b)  Each Purchaser shall have performed in all material respects all
obligations and conditions herein required to be performed or observed by such
Purchaser on or prior to the Closing Date.

 

(c)  The Company shall have received a certificate, dated the Closing Date, on
behalf of each Purchaser, signed by a senior executive officer thereof,
certifying on behalf of each Purchaser that the conditions specified in the
foregoing Sections 6.3(a) and 6.3(b) have been fulfilled.

 

(d)  The Trustee shall have executed and delivered the Indenture.

 

(e)  The Bank of New York Mellon Trust Company, N.A., as trustee, shall have
executed and delivered the Supplemental Indenture.

 

(f)  Each Purchaser shall have executed and delivered the Registration Rights
Agreement.

 

(g)  Each Purchaser shall have delivered to the Company a properly executed
withholding certificate.

 

7.             Governance; Information Rights.

 


7.1           BOARD REPRESENTATION.


 

(a)  Immediately Following Closing.  Subject to the limitations set forth in
this Section 7.1, effective immediately following the Closing:

 

(i)    for so long as the Preferred Representation Entitlement is greater than
zero (0) (the “Preferred Entitlement Period”), the Investor Securityholders
shall have the right to designate, nominate or appoint that number of Directors,
and the Company shall nominate and recommend for election at each annual or
special meeting of the holders of Convertible Preferred Stock at which Preferred
Directors are to be elected such Directors (each, an “Appointed Director”) equal
to the Preferred Representation Entitlement; and

 

(ii)   without limiting, and in addition to, the rights set forth in clause
(i) above, for so long as the Nomination Representation Entitlement is greater
than zero (0) (the “Nomination Entitlement Period”), the Investor
Securityholders shall have the right to

 

38

--------------------------------------------------------------------------------


 

designate, nominate or appoint that number of Directors, and the Company shall
nominate and recommend such Directors for election as a Director as part of the
slate that is included in the proxy statement (or consent solicitation or
similar document) of the Company relating to the election of Directors by the
holders of Common Stock, and shall provide the highest level of support for the
election of such Directors (each, a “Nominated Director”) as the Company
provides to any other individual standing for election as a Director as part of
the Company’s slate of Directors, equal to the Nomination Representation
Entitlement; provided that notwithstanding the Nomination Representation
Entitlement being greater than zero (0), the Investor Securityholders shall not
have the right to designate, nominate or appoint any Nominated Director
resulting from the application of clause (a)(ii) of the definition of
“Nomination Representation Entitlement” until the earlier of (x) a vacancy
created with respect to a Board seat that was not held by an Appointed Director
or a Nominated Director and (y) the Company’s 2010 annual meeting of the
stockholders; provided, further that any nominee resulting from the application
of clause (a)(ii) of the definition of “Nomination Representation Entitlement”
shall be a director  satisfying the criteria set forth in
Section 7.1(c)(ii) hereof (an “Independent Director”).

 

(b)  During the Entitlement Period.

 

(i)    Nominated Directors.  Upon the occurrence of an increase in the
authorized number of Directors then constituting the Board that results in an
increase in the Nomination Representation Entitlement to a number greater than
the number of Nominated Directors then serving on the Board, the Investor
Securityholders shall have the right to designate, nominate or appoint that
number of additional Nominated Directors such that the total number of Nominated
Directors (after giving effect to such designation, nomination or appointment)
shall be equal to the Nomination Representation Entitlement at such time.

 

(ii)   Vacancy. In the event that a vacancy is created at any time with respect
to a Board seat held by an Appointed Director or a Nominated Director by reason
of the death, disability, retirement, resignation or removal (with or without
cause) of such Director, the Investor Securityholders may designate, nominate or
appoint another individual to be elected to fill the vacancy created thereby,
and the Company shall use its reasonable best efforts to take at any time and
from time to time, all actions necessary to accomplish the same, but in any
case, only to the extent required to maintain the then applicable Preferred
Representation Entitlement and/or Nomination Representation Entitlement, as
applicable, provided that for the avoidance of doubt, this sentence shall not be
deemed to require the Company to amend or seek to amend its restated certificate
of incorporation.  For the avoidance of doubt, this Section 7.1(b)(ii) does not
apply to any vacancy arising as a result of failure of an Appointed Director or
a Nominated Director, as the case may be, who has been nominated and recommended
by the Company in accordance with Section 7.1(a) to be elected, but any such
failure to be elected shall in no way affect the right of the Investor
Securityholders to designate, nominate or appoint another individual in
replacement thereof as a nominee for Appointed Director or Nominated Director,
as the case may be, with respect to the next election.  In addition, upon the
occurrence of an increase in the authorized number of Directors then
constituting the Board that results in an increase in the Preferred
Representation Entitlement and/or the Nomination Representation Entitlement, as
applicable, to a number greater than the number of Appointed Directors or
Nominated Directors, as applicable, then serving on the Board, the Investor
Securityholders shall

 

39

--------------------------------------------------------------------------------


 

have the right to designate, nominate or appoint, and subject to this
Section 7.1(b), the Board shall appoint, that number of additional individuals
to serve as Appointed Directors or Nominated Directors, as applicable, such that
the total number of Appointed Directors or Nominated Directors, as applicable,
(after giving effect to such designation, nomination or appointment) shall be
equal to the Preferred Representation Entitlement and/or Nomination
Representation Entitlement, as applicable, at such time.

 

(iii)        Certain Limitations.  Notwithstanding the foregoing, if after the
Closing there is a change in the applicable rules of the primary Exchange on
which the Common Stock is listed at the time such change becomes effective or in
the interpretation thereof that would cause the Common Stock to be delisted by
such Exchange as a result of the terms of this Section 7.1(b), the voting rights
of the holders of the Convertible Preferred Stock set forth in this
Section 7.1(b) shall thereafter be limited to the extent required by such
changed rules for the Common Stock to continue to be listed on such Exchange.

 

(c)  Limitations on Appointed and Nominated Directors.

 

(i)          Except as provided in Section 7.1(c)(ii), unless otherwise agreed
to by the Company, each Appointed Director and Nominated Director (other than
the Independent Director) shall, at all times during which such Person serves as
a Director, (A) (x) be a present full-time managing director of SLS Management
(a “SLS Person”) or (y) otherwise be reasonably acceptable (in terms of
suitability) to the Company’s Nominating and Governance Committee as determined
in good faith in the discharge of its fiduciary duties, and (B) not be (or be a
representative of or otherwise affiliated with) a direct competitor of the
Company as determined in good faith by the Board.  The Investor Securityholders
shall not nominate or appoint any such Appointed Director or Nominated Director
who does not meet the specifications set forth in this Section 7.1(c)(i) and
shall cause any Appointed Director or Nominated Director to immediately resign
if such director fails to meet either of the requirements set forth in clauses
(i)(A) or (i)(B) above.

 

(ii)         Each Independent Director shall, at all times during which such
Person serves as a Director, (A) not be (or be a representative of or otherwise
affiliated with) a direct competitor of the Company as determined in good faith
by the Board, (B) not be an employee, officer or director of SLS Management or
any of its Affiliates (disregarding for this purpose clause (ii) of the
definition thereof), and (C) otherwise be reasonably acceptable (in terms of
suitability and independence) to the Company’s Nominating and Governance
Committee as determined in good faith in the discharge of its fiduciary duties. 
The Investor Securityholders shall not nominate or appoint any such Independent
Director who does not meet the specifications set forth in this
Section 7.1(c)(ii) and shall cause any Independent Director to immediately
resign if such director fails to meet either the requirements set forth in
clauses (ii)(A) or (ii)(B) above.

 

(d)  Notification Regarding Directors.  The Investor Securityholders shall
notify the Company in writing of each proposed Nominated Director a reasonable
time in advance of any action taken for the purpose of electing or appointing
such Nominated Director, to fill a vacancy and of the mailing of any proxy
statement, information statement or registration statement in which any Board
nominee or Board member of the Company would be named

 

40

--------------------------------------------------------------------------------


 

(which in the event of any proxy statement relating to an annual meeting of
stockholders of the Company shall be no later than 30 days prior to the first
anniversary of the mailing of the proxy statement related to the previous year’s
annual meeting of stockholders), together with all information concerning such
nominee reasonably requested by the Company, so that the Company may determine
whether such nominee complies with the above qualifications and so that the
Company can comply with applicable disclosure rules; provided that in the
absence of such notice, the Investor Securityholders shall be deemed to have
designated, nominated or appointed the same Directors as set forth in the most
recent notice delivered to the Company pursuant to this Section 7.1(d).

 

(e)  Fundamental Change.  The rights granted to the Investor Securityholders
under this Section 7.1 shall survive a Fundamental Change to the extent that the
Investor Securityholders continue to Beneficially Own in the aggregate no less
than 7.5% of the Total Current Voting Power of the Survivor of a Fundamental
Change, provided that for all purposes of this Section 7.1, the board of
directors of the Survivor of a Fundamental Change shall be substituted for the
Board.  The Investor Securityholders shall cause all Appointed Directors and/or
Nominated Directors to resign from the Board effective upon the occurrence of a
Fundamental Change to the extent that either (i) the Investor Securityholders
are no longer entitled to designate or nominate such directors as a result of
this Section 7.1(e) or (ii) the Company is not the Survivor of a Fundamental
Change (subject to the appointment of such persons to the board of directors of
the Survivor of the Fundamental Change, if required pursuant to the first
sentence of this Section 7.1(e)).

 

(f)  Exercise of Rights; Resignation Letters. Unless otherwise agreed in writing
by the Investor Securityholders (which agreement shall be delivered to the
Company as a condition to its effectiveness and which agreement will name
another Investor Securityholder who will exercise the rights pursuant to this
Section 7.1), the Board designation, nomination and appointment rights pursuant
to this Section 7.1 shall be exercised by SLS.  In addition, each Appointed
Director will execute and deliver to the Company a signed, undated letter of
resignation which will be held by the Company and used exclusively in the event
that the provisions of Section 4(d) of the Certificate of Designation are not
implemented in accordance with the terms thereof insofar as they require a
Preferred Director to cease to serve as a Preferred Director.

 

7.2           Committees.  Subject to the requirements of applicable Law, the
primary Exchange on which the Company’s securities are then traded and Committee
Qualification Requirements, for as long as there is an Appointed Director or
Nominated Director or the Preferred Representation Entitlement or the Nomination
Representation Entitlement are not zero (0), the Investor Securityholders shall
be entitled to designate at least one (1) Appointed Director or Nominated
Director and the Board shall appoint such Director, to serve on each standing
committee of the Board (each, a “Committee”), except that where the requirements
of applicable Law, the rules of the primary Exchange on which the Company’s
securities are then traded or Committee Qualification Requirements prescribe
certain qualifications for such service on a standing committee of a board of
directors and such Appointed Director or Nominated Director does not meet such
qualifications (excluding, for this purpose, the “exceptional and limited
circumstances” exception under the Marketplace Rules of NASDAQ), the Investor
Securityholders shall be entitled to have at least one (1) Appointed Director or
Nominated

 

41

--------------------------------------------------------------------------------


 

Director be an observer to such Committee who will not be a member, voting or
otherwise, of such Committee.  Notwithstanding any such observer status, any
Committee may hold executive sessions at which such observer is not permitted to
be present and may withhold information from such observer in order to avoid any
conflict of interest or in light of corporate governance concerns, or to comply
with applicable Laws, and rules of the primary Exchange on which the Company’s
securities are then traded, in each case as reasonably determined in good faith
by such Committee.

 

7.3           D&O Insurance; Indemnification Agreements.

 

(a)  During the period that an Appointed Director and/or a Nominated Director is
a director of the Board, such Director shall be entitled to benefits under any
director and officer insurance policy maintained by the Company to the same
extent as any similarly situated director of the Board.

 

(b)  The Company agrees that in respect of each Appointed Director and Nominated
Director that is a SLS Person or an employee, officer or director of SLS
Management or its Affiliates, the Company shall duly authorize and enter into an
indemnification agreement substantially in the form attached hereto as Exhibit M
(an “Indemnification Agreement”) with such Person or such other form of
indemnification agreement as shall be reasonably acceptable to the Company and
SLS and each of the Company, and SLS agrees to negotiate in good faith to seek
to agree to and implement such alternative form by July 31, 2009.

 

7.4           Approval Rights.  So long as the SLS Beneficial Ownership
Percentage exceeds 15%, the Company shall not and shall cause its Subsidiaries
to not, without the prior written consent of the Investor Securityholders:

 

(a)  enter into or amend any Contract with any Affiliate (an “Affiliate
Transaction”), or any series of related Affiliate Transactions, unless (i) the
terms of such Affiliate Transactions are fair and reasonable to the Company, and
no less favorable to the Company than could have been obtained in an arm’s
length transaction with a non-Affiliate, which shall be deemed conclusively
determined if the Company shall have received a fairness opinion to such effect
from a nationally-recognized investment bank, (ii) such Contract is exclusively
between or among the Company and one or more of its Subsidiaries, or (iii) in
respect of director, trustee, officer or employee compensation (including
bonuses) or other benefits (including pursuant to any employment agreement or
any retirement, health, stock option or other benefit plan) or indemnification
arrangements, in each case, as determined in good faith by the Board or the
Company’s senior management;

 

(b)  in any single transaction or series of related transactions, purchase or
acquire any business, division, product line or capital stock, indebtedness or
other securities of any Person for aggregate consideration (which will include
the purchase price, plus the aggregate of any Indebtedness assumed) in excess of
the greater of (x) $25,000,000 and (y) 5% of the annual consolidated net sales,
determined in accordance with GAAP, of the Company and its Subsidiaries during
the prior four fiscal quarters;

 

42

--------------------------------------------------------------------------------


 

(c)  sell, transfer or otherwise dispose of, in any single transaction or series
of related transactions, (i) any Subsidiary of the Company, business, capital
stock, indebtedness or other securities of any or division of the Company or its
Subsidiaries, or (ii) other than in the ordinary course of the conduct of
business of the Company and its Subsidiaries, any assets, which assets (x) are
not obsolete, (y) are utilized in a material manner in the business of the
Company and its Subsidiaries at the time of such sale, and (z) are not being
replaced with assets of comparable utility or value, in each case having a value
in excess of the greater of (x) $25,000,000 and (y) 5% of the annual
consolidated net sales, determined in accordance with GAAP, of the Company and
its Subsidiaries during the prior four fiscal quarters; or

 

(d)  incur, create, assume, guarantee or otherwise become liable for any
Indebtedness (an “Incurrence”) unless after giving effect to such Incurrence the
outstanding consolidated Indebtedness of the Company and its Subsidiaries does
not exceed the Permitted Indebtedness Amount (as defined in the Indenture).

 

7.5           Board Composition.  For so long as the Preferred Representation
Entitlement is equal to or greater than two (2), the Company shall not, without
the prior written consent of the Investor Securityholders, take any action that
would cause the Board to consist of fewer than nine (9) Directors.

 

7.6           Rights Agreement; Charter Amendment.  During the period commencing
on the date hereof and ending at such time as the SLS Beneficial Ownership
Percentage is less than 15%:

 

(a)  The Company agrees that it shall not take any action to amend, modify or
supplement the Rights Agreement (as amended and restated by the Rights Agreement
Amendment), or adopt, propose or implement any other shareholder rights plan, in
each case that is adverse to the Investor Securityholders and their Affiliates
relative to the terms of the Rights Agreement in effect on the date hereof as
amended and restated by the Right Agreement Amendment;

 

(b)  The Company agrees that, if any Person becomes an “Acquiring Person” (or
any similarly defined term) under the Rights Agreement or any other shareholder
rights plan of the Company, then to the extent the Company causes or permits the
Rights Agreement or such other shareholder rights plan to dilute such Acquiring
Person (or similarly defined term) as contemplated by such Rights Agreement or
other shareholder rights plan in a manner other than through an exchange of
shareholder rights for shares of Common Stock pursuant to the terms of
Section 23 of the Rights Agreement (or the equivalent section of such other
shareholder rights plan), the Company shall obtain the prior written consent of
the Investor Securityholders to such manner of dilution.  The Company further
agrees that, to the extent it does effect such an exchange under Section 23 of
the Rights Agreement (or the equivalent section of such other shareholder rights
plan), the Company shall not effect such exchange with any securities, cash or
other assets of the Company other than Common Stock, in each case, unless the
Company has obtained the prior written consent of the Investor Securityholders
to such securities, cash or other assets.  In each of the foregoing cases in
this Section 7.6(b) where consent of the Investor Securityholders is required,
such consent shall not be unreasonably withheld or delayed; and

 

43

--------------------------------------------------------------------------------


 

(c)  The Company agrees that it will not directly or indirectly (including
through any merger or consolidation) amend its restated certificate of
incorporation in a manner that would directly or indirectly adversely affect the
ability of the Investor Securityholders to Transfer the Securities and
Conversion Shares to any Person (taking into account the terms of the Rights
Agreement and of the relevant Securities and this Agreement) or to convert and
exercise Securities or Junior Preferred Stock.

 

7.7           Information Rights.

 


(A)   SUBJECT TO SECTIONS 7.7(B) AND SECTION 7.9, DURING THE INFORMATION RIGHTS
PERIOD, THE COMPANY WILL DELIVER TO THE INVESTOR SECURITYHOLDERS THE FOLLOWING
INFORMATION:


 

(i)    on an annual basis and promptly after it has been made available to the
Board, (A) an annual budget of the Company, (B) a business plan of the Company,
and (C) financial forecasts for the next fiscal year of the Company, in each
case, to the extent and in such manner and form prepared by or for the Board;

 

(ii)   on an annual basis and promptly after it has been made available to the
Board, annual unaudited financial and operating reports of the Company, to the
extent and in such manner and form prepared by or for the Board;

 

(iii)  on a quarterly basis and promptly after it has been made available to the
Board, unaudited quarterly financial and operating reports of the Company, to
the extent and in such manner and form prepared by or for the Board;

 

(iv)  promptly following any distribution of reports, documents or other
materials to members of the Board in their capacity as a director, copies of all
such reports, documents and other materials distributed, provided or otherwise
made available to the Board; and

 

(v)   such other financial, management and operating reports reasonably
requested by the Investor Securityholders.

 


(B)   IF DURING THE INFORMATION RIGHTS PERIOD THE COMPANY IS NO LONGER OBLIGATED
TO FILE AN ANNUAL REPORT ON FORM 10-K OR QUARTERLY REPORT ON FORM 10-Q WITH THE
SEC, THE COMPANY SHALL DELIVER THE FOLLOWING TO THE INVESTOR SECURITYHOLDERS OR
AN APPOINTED DIRECTOR OR NOMINATED DIRECTOR (OTHER THAN AN INDEPENDENT DIRECTOR)
IN SUCH MANNER AND FORM AS CUSTOMARILY PROVIDED TO THE BOARD:


 

(i)    as soon as practicable after the end of each fiscal year of the Company,
and in any event within ninety (90) days thereafter (to the extent practicable),
a consolidated balance sheet of the Company and its Subsidiaries as of the end
of such fiscal year and consolidated statements of income and cash flows of the
Company and its Subsidiaries for such year, prepared in accordance with GAAP and
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and followed promptly thereafter (to the
extent it shall be available) with the opinion of the independent registered
public

 

44

--------------------------------------------------------------------------------


 

accounting firm selected by the Company’s Audit Committee with respect to such
financial statements; and

 

(ii)   in lieu of providing the information required under Section 7.7(a)(iii),
as soon as practicable after the end of the first, second and third quarterly
accounting periods in each fiscal year of the Company, and in any event within
forty-five (45) days thereafter (to the extent practicable), an unaudited
consolidated balance sheet of the Company and its Subsidiaries as of the end of
each such quarterly period, and unaudited consolidated statements of income and
cash flows of the Company and its Subsidiaries for such period and for the
current fiscal year to date, prepared in accordance with GAAP and setting forth
in comparative form the figures for the corresponding periods of the previous
fiscal year, subject to changes resulting from normal year-end audit
adjustments, all in reasonable detail, except that such financial statements
need not contain the notes required by GAAP.

 

(c)           During the Information Rights Period, the Company shall (and shall
cause its Subsidiaries to) (i) afford to the Investor Securityholders and, if
reasonably requested, the accountants, counsel and other representatives and
agents of the Investor Securityholders (collectively, the “Representatives”)
reasonable access to its properties, records, books and Contracts during normal
business hours upon reasonable notice as such Persons may reasonably request and
(ii) make available to the Investor Securityholders and their Representatives
the appropriate individuals for discussions of its business, properties and
personnel upon reasonable notice as the Investor Securityholders or the
Representatives may reasonably request.

 

7.8           VCOC Rights.

 

(a)  With respect to each Investor Securityholder and each Affiliated Entity or
a controlled Affiliate of an Investor Securityholder (for so long as they are
controlled Affiliates thereof), in each case that is intended to qualify as a
“venture capital operating company” as defined in the Plan Asset Regulations,
that holds Securities or Conversion Shares (each, a “VCOC Investor
Securityholder”), at the written request of such VCOC Investor Securityholder,
the Company shall, with respect to each such VCOC Investor Securityholder:

 

(i)    provide such VCOC Investor Securityholder or its designated
representative with the following: (1) the right to visit and inspect any of the
offices and properties of the Company and its Subsidiaries and inspect and copy
the books and records of the Company and its Subsidiaries, as the VCOC Investor
Securityholder shall reasonably request; (2) copies of the information set forth
in Section 7.7(a) and 7.7(b); and (3) from and after the time, if any, that no
Appointed Director is serving on the Board pursuant to the rights afforded
hereunder and under the Certificate of Designation, copies of all materials
provided to the Board at the same time provided to the members of the Board; and

 

(ii)   make appropriate officers of the Company and members of the Board
available periodically and at such times as reasonably requested by such VCOC
Investor Securityholder for consultation with such VCOC Investor Securityholder
or its designated representative with respect to matters (subject to the
confidentiality provisions and procedures described in Section 7.7(c)) relating
to the business and affairs of the Company and its Subsidiaries.

 

45

--------------------------------------------------------------------------------


 


THE COMPANY RESERVES THE RIGHT TO WITHHOLD ANY INFORMATION AND RESTRICT ACCESS
PURSUANT TO THIS SECTION 7.8(A) TO THE EXTENT SUCH INFORMATION OR ACCESS COULD
ADVERSELY AFFECT THE ATTORNEY-CLIENT PRIVILEGE BETWEEN THE COMPANY AND ITS
COUNSEL.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT WILL THE
COMPANY HAVE ANY OBLIGATION TO DISCLOSE ANY INFORMATION TO ANY PERSON PURSUANT
TO THE TERMS OF THIS AGREEMENT IF SUCH PERSON IS NOT SUBJECT TO THE
CONFIDENTIALITY OBLIGATIONS OF SECTION 7.9.


 


(B)   THE COMPANY AGREES TO CONSIDER, IN GOOD FAITH, THE RECOMMENDATIONS OF EACH
VCOC INVESTOR SECURITYHOLDER OR ITS DESIGNATED REPRESENTATIVE IN CONNECTION WITH
THE MATTERS ON WHICH IT IS CONSULTED AS DESCRIBED ABOVE, RECOGNIZING THAT THE
ULTIMATE DISCRETION WITH RESPECT TO ALL SUCH MATTERS SHALL BE RETAINED BY THE
COMPANY.


 

7.9           Confidentiality.  (a) The Investor Securityholders agree to and
shall cause each of their Affiliates and Representatives to (i) keep
confidential all proprietary and non-public information regarding the Company
and its Subsidiaries received pursuant to Sections 7.7, 7.8 or otherwise
hereunder, whether through an Appointed Director, a Nominated Director or
otherwise (the “Confidential Information”), not disclose or reveal any such
information to any Person without the prior written consent of the Company other
than those of its Representatives who need to know such information for the
purpose of evaluating, monitoring or taking any other action with respect to the
investment by the Investor Securityholders in the Securities or Conversion
Shares and to cause those Permitted Representatives to observe the terms of this
Section 7.9 and agree for the benefit of the Company to do so and (ii) not to
use such proprietary and non-public information for any purpose other than in
connection with evaluating, monitoring or taking any other action with respect
to the investment by the Investor Securityholders in the Securities or
Conversion Shares (it being acknowledged by the Investor Securityholders that
they have the obligation to comply with any applicable Laws with respect to
insider trading); provided that nothing herein shall prevent the Investor
Securityholders or any of their Affiliates from disclosing any such information
that (1) is or becomes generally available to the public in accordance with Law
other than as a result of a disclosure by an Investor Securityholder, any
Affiliate, Permitted Representatives, or Subsidiaries of an Investor
Securityholder or in violation of this Section 7.9 or any other confidentiality
agreement between the Company and such Person or any other legal duty, fiduciary
duty, or other duty of trust and confidence, of such Person, (2) was within the
Investor Securityholders’ or any of its Affiliates’ possession or developed by
it prior to being furnished with such information (provided that the source of
such information was not bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to or other duty
of trust and confidence to, the Company or a Subsidiary of it with respect to
such information), (3) becomes available to the Investor Securityholders or any
of its Affiliates on a non-confidential basis from a source other than the
Company or a Subsidiary (provided that such source is not bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to or other duty of trust and confidence to, the
Company or a Subsidiary of it with respect to such information), or (4) is
required to be disclosed by Law (provided that prior to such disclosure, the
Investor Securityholder or such Affiliate shall, unless prohibited by Law,
promptly notify the Company of any such disclosure, use reasonable efforts to
limit the disclosure requirements of such Law, and maintain the confidentiality
of such information to the maximum extent permitted by Law).  The Investor
Securityholders shall be responsible for any breach of this Section 7.9 by any
their respective Affiliates or Representatives.

 

46

--------------------------------------------------------------------------------


 

8.             Transfers; Redemption.

 

8.1           Transfer Restrictions.

 

(a)           Subject to Section 8.1(c), from the Closing and ending on the
earlier of (x) twelve (12) months following the Closing Date and (y) the
occurrence of a Restriction Termination Event (the earlier of (x) and (y), the
“Restricted Period Termination Date”), no Investor Securityholder shall,
directly or indirectly, transfer, sell, offer, assign, exchange, distribute,
mortgage, pledge or otherwise dispose of (each, a “Transfer”) any Securities or
Conversion Shares, other than as expressly permitted by, and in compliance with,
the following provisions of this Section 8.1(a):

 

(i)       An Investor Securityholder may Transfer any or all of its Securities
or Conversion Shares to any Permitted Transferee of such Investor
Securityholder; provided that such Permitted Transferee (A) agrees to be bound
hereunder as an Investor Securityholder, (B) agrees that the representations,
covenants and other agreements made by the assignor herein are accurate in
respect of, and shall be deemed to have been made by and bind such Transferee,
and (C) shall execute a counterpart to this Agreement, the execution of which
shall constitute such Transferee’s agreement to the terms of this
Section 8.1(a)(i).  Upon such a Transfer, the Permitted Transferee shall be
deemed an Investor Securityholder hereunder and shall be entitled to the rights,
and subject to the obligations and restrictions, contained herein.

 

(ii)      An Investor Securityholder may Transfer any or all of its Securities
or Conversion Shares upon written consent by the Company permitting such
Transfer.

 

(iii)     An Investor Securityholder may Transfer any or all of its Securities
or Conversion Shares (A) to the Company or any of its Subsidiaries or
(B) pursuant to any tender offer, exchange offer, merger, consolidation,
reclassification, reorganization, recapitalization or other similar transaction
in which stockholders of the Company are offered, permitted or required to
participate as holders of the Company’s capital stock, provided that such
transaction is an Approved Transaction.

 

(iv)     An Investor Securityholder may Transfer any or all of its Securities or
Conversion Shares upon the occurrence of a Bankruptcy Event with respect to the
Company or any of its Significant Subsidiaries.

 


(B)   SUBJECT TO SECTION 8.1(C), 8.1(D), 8.1(E) AND 8.1(F), AFTER THE RESTRICTED
PERIOD TERMINATION DATE, THE INVESTOR SECURITYHOLDERS SHALL HAVE THE RIGHT TO
TRANSFER SECURITIES OR CONVERSION SHARES WITHOUT RESTRICTION HEREUNDER; PROVIDED
THAT IN THE CASE OF ANY TRANSFER TO A PERMITTED TRANSFEREE, SUCH PERMITTED
TRANSFEREE (I) AGREES TO BE BOUND HEREUNDER AS AN INVESTOR SECURITYHOLDER,
(II) AGREES THAT THE REPRESENTATIONS, COVENANTS AND OTHER AGREEMENTS MADE BY THE
ASSIGNOR HEREIN SHALL BE DEEMED TO HAVE BEEN MADE BY SUCH TRANSFEREE, AND
(III) SHALL EXECUTE A COUNTERPART TO THIS AGREEMENT, THE EXECUTION OF WHICH
SHALL CONSTITUTE SUCH TRANSFEREE’S AGREEMENT TO THE TERMS OF THIS
SECTION 8.1(B).  UPON SUCH A TRANSFER, THE PERMITTED TRANSFEREE SHALL BE DEEMED
AN INVESTOR SECURITYHOLDER HEREUNDER AND SHALL BE ENTITLED TO THE RIGHTS, AND
SUBJECT TO THE OBLIGATIONS AND RESTRICTIONS, CONTAINED HEREIN.

 

47

--------------------------------------------------------------------------------


 


(C)   NO INVESTOR SECURITYHOLDER MAY, TOGETHER WITH ITS AFFILIATES, IN ANY
SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS, WHETHER ON, BEFORE OR
AFTER THE RESTRICTED PERIOD TERMINATION DATE, TRANSFER TO ANY PERSON OR GROUP OF
RELATED PERSONS (OTHER THAN PERMITTED TRANSFEREES) SECURITIES OR CONVERSION
SHARES TO THE EXTENT SUCH PERSON OR GROUP OF RELATED PERSONS WOULD, TO THE
KNOWLEDGE OF SUCH INVESTOR SECURITYHOLDER AFTER DUE INQUIRY (IT BEING UNDERSTOOD
THAT DUE INQUIRY SHALL NOT BE REQUIRED IN CIRCUMSTANCES WHERE THE PURCHASER IN A
SALE TRANSACTION IS NOT REASONABLY IDENTIFIABLE, SUCH AS IN A “BROKERS’
TRANSACTION” (AS DEFINED IN RULE 144) OR IN AN UNDERWRITTEN PUBLIC OFFERING),
UPON COMPLETION OF THE TRANSFER OF SUCH SECURITIES OR CONVERSION SHARES
BENEFICIALLY OWN MORE THAN 7.5% OF THE COMMON SHARES OUTSTANDING, UNLESS SUCH
TRANSFER (I) HAS BEEN APPROVED BY, OR IS IN CONNECTION WITH A TRANSACTION
APPROVED OR RECOMMENDED BY, THE BOARD OR (II) IS MADE PURSUANT TO A TENDER
OFFER, EXCHANGE OFFER, MERGER, CONSOLIDATION OR SIMILAR TRANSACTION THAT IS AN
APPROVED TRANSACTION.  TO THE EXTENT THAT ANY TENDER OFFER IS NOT AN APPROVED
TRANSACTION, THE COMPANY WILL TAKE SUCH ACTIONS UNDER ITS CONTROL AS ARE
REASONABLY REQUESTED ON A NON-PUBLIC BASIS AND IN COMPLIANCE WITH SECTION 5.6 BY
THE INVESTOR SECURITYHOLDERS SO AS TO ENABLE THE INVESTOR SECURITYHOLDERS TO
TIMELY TENDER INTO SUCH OFFER PRIOR TO EXPIRATION THEREOF (INCLUDING ANY
EXTENSIONS THERETO), SECURITIES AND/OR CONVERSION SHARES, IN THE EVENT THE
TENDER OFFER BECOMES AN APPROVED TRANSACTION, WITHOUT REQUIRING CONVERSION OF
THE SECURITIES OR JUNIOR PREFERRED STOCK UNTIL AFTER SUCH TIME AS SUCH TENDER
OFFER IS AN APPROVED TRANSACTION.


 


(D)   ANY TRANSFER NOT MADE IN ACCORDANCE WITH SECTION 8.1 SHALL BE NULL AND
VOID AND OF NO FORCE OR EFFECT REGARDLESS OF WHETHER THE PROPOSED TRANSFEREE HAD
ACTUAL OR CONSTRUCTIVE KNOWLEDGE OF THE TRANSFER RESTRICTIONS SET FORTH HEREIN,
AND NO SUCH PROPOSED TRANSFER WILL BE RECORDED IN THE BOOKS OF THE COMPANY.


 


(E)   (I) SUBJECT TO APPLICABLE LAW, THE INVESTOR SECURITYHOLDERS (OTHER THAN
THE APPOINTED DIRECTORS AND THE NOMINATED DIRECTORS WITH RESPECT TO ANY COMPANY
SECURITIES HELD DIRECTLY BY SUCH PERSONS, OR INDIRECTLY BY SUCH PERSONS THROUGH
FAMILY TRUSTS, OR SIMILAR ARRANGEMENTS OR HELD DIRECTLY BY FAMILY MEMBERS
SHARING THE SAME HOUSEHOLD AS SUCH DIRECTORS) WILL NOT BE SUBJECT TO THE
COMPANY’S TRADING POLICIES REQUIRING PRE-CLEARANCE OR LIMITING TRADING TO
SPECIFIED DATES (IT BEING UNDERSTOOD THAT THIS IS NOT INTENDED TO MODIFY THE
RIGHTS OR OBLIGATIONS SET FORTH IN THE REGISTRATION RIGHTS AGREEMENT), AND
(II) THE INVESTOR SECURITYHOLDERS ACKNOWLEDGE THEIR OBLIGATION HEREUNDER NOT TO
TRANSFER SECURITIES OR CONVERSION SHARES IN CONTRAVENTION OF APPLICABLE LAW,
INCLUDING EACH OF SECTION 10(B) AND RULE 10B-5 OF THE EXCHANGE ACT.


 


(F)    THE INVESTOR SECURITYHOLDERS SHALL NOT BE SUBJECT TO ANY RESTRICTIONS ON
TRANSFER OTHER THAN AS SET FORTH IN THIS AGREEMENT, APPLICABLE LAW AND TO THE
EXTENT APPLICABLE, THE REGISTRATION RIGHTS AGREEMENT.


 

8.2           Right to Sell to the Company.

 

(a)  Upon the occurrence of a Triggering Event and for a period thereafter
ending twenty (20) Business Days after public announcement of the termination or
appointment, as applicable, of the CEO relating to any Triggering Event, the
Investor Securityholders that Beneficially Own any Notes and/or shares of
Convertible Preferred Stock (collectively, the “Redeeming Sellers”) shall have
the right (but not the obligation) to sell to the Company (the

 

48

--------------------------------------------------------------------------------


 

“Put Right”), and if the Put Right is exercised, the Company shall purchase, all
(but not less than all) such Notes and shares of Convertible Preferred Stock
held by the Redeeming Sellers (the “Redemption Securities”) at a price in cash
equal to (x) with respect to any Notes that constitute Redemption Securities,
the Redemption Price (as defined in the Indenture), plus accrued but unpaid
interest thereon, as of the Put Closing Date and (y) with respect to any shares
of Convertible Preferred Stock that constitute Redemption Securities, the
Redemption Price (as defined in the Certificate of Designation) as of the Put
Closing Date.

 

(b)  SLS, on behalf of the Redeeming Sellers, shall exercise or waive the Put
Right by delivery to the Company of a written notice (the “Put Exercise Notice”)
stating that SLS is exercising the Put Right on behalf of the Redeeming Sellers.

 

(c)  The closing of the exercise of the Put Right (the “Put Right Closing”) by
the Redeeming Sellers pursuant to this Section 8.2 shall take place no later
than ninety (90) days following delivery of the Put Exercise Notice and shall
occur at the time and place as mutually agreed upon by the Company and SLS, on
behalf of the Redeeming Sellers (such date, the “Put Closing Date”).

 

(d)  At the Put Right Closing, (i) SLS, on behalf of the Redeeming Sellers,
shall deliver to the Company all the Redemption Securities free and clear of all
Liens; and (ii) the Company shall pay the Repurchase Price for the securities
being repurchased by wire transfer in immediately available funds to the
account(s) specified by SLS.

 

(e)  For purposes hereof, a “Triggering Event” shall mean the occurrence of any
of the following:  (i) the removal or termination by the Company (with or
without cause) of the Company’s Chief Executive Officer (“CEO”) that is then
currently in office without the prior written consent of SLS, on behalf of the
Investor Securityholders, or (ii) following the departure of the CEO for any
reason (including with the consent of the Investor Securityholders), either
(x) the appointment of a successor CEO (or “acting” CEO) who is not acceptable
to SLS,  or (y) the failure of the Company to appoint a successor CEO (who may
be an “acting” CEO, provided that a permanent CEO acceptable to SLS is appointed
within 270 days after such departure) within ninety (90) days after such
departure.

 

8.3           Legends; Securities Act Compliance.

 


(A)  EACH CERTIFICATE REPRESENTING THE SECURITIES AND EACH CERTIFICATE
REPRESENTING CONVERSION SHARES WILL BEAR A LEGEND CONSPICUOUSLY THEREON TO THE
FOLLOWING EFFECT:


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT
BE OFFERED OR SOLD UNLESS REGISTERED OR EXEMPT FROM REGISTRATION UNDER SUCH ACT
AND APPLICABLE STATE SECURITIES LAWS. IN ADDITION, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF A SECURITIES PURCHASE AGREEMENT AND
MAY NOT BE SOLD OR TRANSFERRED EXCEPT IN ACCORDANCE WITH SUCH AGREEMENT.”

 

49

--------------------------------------------------------------------------------


 


(B)  THE REQUIREMENT IMPOSED BY SECTION 8.3(A) SHALL CEASE AND TERMINATE AS TO
ANY PARTICULAR SECURITY OR CONVERSION SHARE (I) WHEN, IN THE OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO THE COMPANY, SUCH LEGEND IS NO LONGER REQUIRED IN ORDER
TO ASSURE COMPLIANCE BY THE COMPANY WITH THE SECURITIES ACT OR (II) WHEN SUCH
SECURITIES OR CONVERSION SHARES HAVE BEEN EFFECTIVELY REGISTERED UNDER THE
SECURITIES ACT OR TRANSFERRED IN COMPLIANCE WITH RULE 144.  WHEREVER SUCH
REQUIREMENT SHALL CEASE AND TERMINATE AS TO ANY SECURITIES OR CONVERSION SHARES
THE HOLDER THEREOF SHALL BE ENTITLED TO RECEIVE FROM THE COMPANY, WITHOUT
EXPENSE, NEW CERTIFICATES NOT BEARING THE LEGEND SET FORTH IN SECTION 8.3(A).


 


(C)  IN THE EVENT THAT ANY NOTES, SHARES OF CONVERTIBLE PREFERRED STOCK,
CONVERSION SHARES OR WARRANTS ARE TRANSFERRED IN COMPLIANCE WITH
SECTION 8.1(A)(III), THE COMPANY SHALL PROMPTLY, UPON REQUEST, BUT IN ANY EVENT
NOT LATER THAN IS NECESSARY IN ORDER TO CONSUMMATE SUCH TRANSFER, REMOVE THE
SECOND SENTENCE OF THE LEGEND SET FORTH ABOVE IN CONNECTION WITH SUCH TRANSFER.


 

9.             Termination.

 

9.1           Conditions of Termination.  Notwithstanding anything to the
contrary contained herein, this Agreement may be terminated at any time before
the Closing (a) by mutual consent of the Company and the Purchasers, (b) by
either the Company, on the one hand, or the Purchasers, on the other hand, if
the Closing shall not have occurred on or prior to 5:00 p.m., New York time, on
June 1, 2009 and the failure to close by such date shall not be the result of
the breach of this Agreement by the party or parties seeking to terminate this
Agreement pursuant to this Section 9.1(b) or by any of their Affiliates, or
(c) by either the Company, on the one hand, and the Purchasers, on the other
hand, if any Governmental Entity of competent jurisdiction shall have
(i) enacted, issued or promulgated any Law that is in effect and has the effect
of making the transactions contemplated by the Transactions Agreements illegal
or which has the effect of prohibiting or otherwise preventing the consummation
of the transaction contemplated by the Transaction Agreement, or (ii) issued or
granted any order, decree or injunction that is in effect and has the effect of
making the transactions contemplated by the Transaction Agreements illegal or
which has the effect of prohibiting or otherwise preventing the transactions
contemplated by the Transaction Agreement, and such order, decree or injunction
has become final and non-appealable.

 

9.2           Effect of Termination.  In the event of any termination pursuant
to Section 9.1 hereof, this Agreement shall become null and void and have no
effect, with no liability on the part of the Company or the Purchasers, or their
directors, partners, members, employees, affiliates, officers, stockholders or
agents or other representatives, with respect to this Agreement, except (a) for
the terms of this Section 9.2, which shall survive the termination of this
Agreement, and (b) that nothing herein shall relieve any party or parties
hereto, as applicable, from liability for any willful breach of, or fraud in
connection with, this Agreement.

 

10.           Miscellaneous Provisions.

 

10.1         Public Statements or Releases.  Neither the Company nor any
Purchaser shall make any public release or announcement with respect to the
existence or terms of this

 

50

--------------------------------------------------------------------------------


 

Agreement or the transactions provided for herein without the prior approval of
the Company, on the one hand, and SLS, on behalf of the Purchasers, on the other
hand, which shall not be unreasonably withheld or delayed.  Notwithstanding the
foregoing, nothing in this Section 10.1 shall prevent any party from making any
public release or announcement it considers necessary in order to satisfy its
obligations under law or under the rules or regulations of any Exchange, in
which case the party or parties, as applicable, required to make the release or
announcement shall, to the extent reasonably practicable, allow the other party
or parties, as applicable, reasonable time to comment on such release or
announcement in advance of such issuance.

 

10.2         Interpretation.  The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement will refer to this Agreement
as a whole and not to any particular provision of this Agreement, and section
and subsection references are to this Agreement unless otherwise specified.  The
headings in this Agreement are included for convenience of reference only and
will not limit or otherwise affect the meaning or interpretation of this
Agreement.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.”  The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, will be deemed
to refer to the date set forth in the first paragraph of this Agreement.  The
meanings given to terms defined herein will be equally applicable to both the
singular and plural forms of such terms. All matters to be agreed to by any
party hereto must be agreed to in writing by such party unless otherwise
indicated herein.  References to agreements, policies, standards, guidelines or
instruments, or to statutes or regulations, are to such agreements, policies,
standards, guidelines or instruments, or statutes or regulations, as amended or
supplemented from time to time (or to successors thereto).  All references
herein to the Subsidiaries of a Person shall be deemed to include all direct and
indirect Subsidiaries of such Person, unless otherwise indicated or the context
otherwise requires.  The parties hereto agree that they have been represented by
counsel during the negotiation and execution of the Transaction Agreements and,
therefore, waive the application of any Law, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.

 

10.3         Notices.  Any notices or other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to be given when
delivered in person or by private courier with receipt, if telefaxed when verbal
or email confirmation from the recipient is received, or three (3) days after
being deposited in the United States mail, first-class, registered or certified,
return receipt requested, with postage paid and,

 


(A)   IF TO THE COMPANY, ADDRESSED AS FOLLOWS:


 

Power-One, Inc.

740 Calle Plano

Camarillo, California  93012

Attention:   Tina Mcknight, Esq.

Facsimile:   (805) 383-5898

 

with copies (which shall not constitute notice) to:

 

51

--------------------------------------------------------------------------------


 

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, California  90071

Attention:   Jennifer Bellah Maguire

Facsimile:   (213) 229-6986

 


(B)   IF TO ANY PURCHASER, TO:


 

c/o Silver Lake Sumeru Fund, L.P.

2775 Sand Hill Road, Suite 100

Menlo Park, California  94025

Attention:   Karen King

Facsimile:   (650) 234-2502

 

with copies (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

2550 Hanover Street

Palo Alto, California  94304

Attention:   Richard Capelouto

Facsimile:   (650) 251-5002

 

Any Person may change the address to which notices and communications to it are
to be addressed by notification as provided for herein.

 

10.4         Severability.  In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto.  The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 

10.5         Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.

 

(a)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of law thereof.

 

(b)  Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of any state court located within New Castle County,
State of Delaware in connection with any matter based upon or arising out of
this Agreement or the transactions contemplated hereby, agrees that process may
be served upon them in any manner authorized by the laws of the State of
Delaware for such persons and waives and covenants not to assert or plead any
objection which they might otherwise have to such jurisdiction, venue and
process. Each party hereto hereby agrees not to commence any legal proceedings
relating to or arising out of this Agreement or the transactions contemplated
hereby in any jurisdiction or courts other than as provided herein.

 

52

--------------------------------------------------------------------------------


 


(C)   EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE
PURCHASERS OR THE COMPANY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.


 


10.6         SPECIFIC PERFORMANCE.  THE PARTIES HERETO AGREE THAT THE
OBLIGATIONS IMPOSED ON THEM IN THIS AGREEMENT ARE SPECIAL, UNIQUE AND OF AN
EXTRAORDINARY CHARACTER, AND THAT, IN THE EVENT OF BREACH BY ANY PARTY, DAMAGES
WOULD NOT BE AN ADEQUATE REMEDY AND EACH OF THE OTHER PARTIES SHALL BE ENTITLED
TO SPECIFIC PERFORMANCE AND INJUNCTIVE AND OTHER EQUITABLE RELIEF IN ADDITION TO
ANY OTHER REMEDY TO WHICH IT MAY BE ENTITLED, AT LAW OR IN EQUITY; AND THE
PARTIES HERETO FURTHER AGREE TO WAIVE ANY REQUIREMENT FOR THE SECURING OR
POSTING OF ANY BOND IN CONNECTION WITH THE OBTAINING OF ANY SUCH INJUNCTIVE OR
OTHER EQUITABLE RELIEF.

 


10.7         WAIVER.  SUBJECT TO SECTION 10.14, NO WAIVER OF ANY TERM, PROVISION
OR CONDITION OF THIS AGREEMENT, WHETHER BY CONDUCT OR OTHERWISE, IN ANY ONE OR
MORE INSTANCES, SHALL BE DEEMED TO BE, OR BE CONSTRUED AS, A FURTHER OR
CONTINUING WAIVER OF ANY SUCH TERM, PROVISION OR CONDITION OR AS A WAIVER OF ANY
OTHER TERM, PROVISION OR CONDITION OF THIS AGREEMENT.  ANY AGREEMENT ON THE PART
OF A PARTY HERETO TO ANY WAIVER SHALL BE VALID ONLY IF SET FORTH IN AN
INSTRUMENT IN WRITING SIGNED ON BEHALF OF SUCH PARTY OR PARTIES, AS APPLICABLE. 
ANY DELAY IN EXERCISING ANY RIGHT UNDER THIS AGREEMENT SHALL NOT CONSTITUTE A
WAIVER OF SUCH RIGHT.

 


10.8         FEES; EXPENSES.


 


(A)   EXCEPT AS SET FORTH IN SECTIONS 5.2 AND 5.8 AND THIS SECTION 10.8, ALL
FEES AND EXPENSES INCURRED IN CONNECTION WITH THE TRANSACTION AGREEMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE PAID BY THE PARTY OR
PARTIES, AS APPLICABLE, INCURRING SUCH EXPENSES WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY ARE CONSUMMATED.


 

(b)   At the Closing, the Company shall reimburse the Purchasers and their
Affiliates for all of their reasonable, documented out-of-pocket fees and
expenses, including the fees and expenses of attorneys, accountants and
consultants employed by the Purchasers and/or the Affiliated Entities, incurred
in connection with the Purchasers’ due diligence review of the Company and its
Subsidiaries, the structuring of the transactions contemplated by this Agreement
and the other Transaction Agreements and the negotiation, execution and delivery
of this Agreement and the other Transaction Agreements and the closing of the
transactions hereunder (including, for the avoidance of doubt, all fees and
expenses relating to services or activities that by their nature occur
post-Closing or are typically rendered post-Closing (all such fees and expenses
included in this Section 10.8(b), the “Transaction Expenses”); provided that
such Transaction Expenses reimbursed pursuant to this Section 10.8(b) shall not
exceed $1,000,000.

 

(c)   The Company shall pay any and all documentary, stamp or similar issue or
transfer Tax payable in connection with this Agreement, the issuance of the
Securities at Closing.

 

53

--------------------------------------------------------------------------------


 

(d)   The Company shall reimburse each Appointed Director and each Nominated
Director for their reasonable out of pocket expenses incurred for the purpose of
attending meetings of the Board or committees thereof, to the extent covered by,
and in accordance with, the Company’s reimbursement policy in effect from time
to time.

 


10.9         ASSIGNMENT.  EXCEPT FOR THE ASSUMPTION OF OBLIGATIONS OF A
PERMITTED TRANSFEREE, NONE OF THE PARTIES MAY ASSIGN ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT OR DESIGNATE ANOTHER PERSON (I) TO PERFORM ALL OR PART OF
ITS OBLIGATIONS UNDER THIS AGREEMENT OR (II) TO HAVE ALL OR PART OF ITS RIGHTS
AND BENEFITS UNDER THIS AGREEMENT, IN EACH CASE WITHOUT THE PRIOR WRITTEN
CONSENT OF (X) THE COMPANY, IF AN INVESTOR SECURITYHOLDER IS ASSIGNING ITS
INTERESTS HEREUNDER, AND (Y) SLS, ON BEHALF OF THE INVESTOR SECURITYHOLDERS, IF
THE COMPANY IS ASSIGNING ITS INTERESTS HEREUNDER.  IN THE EVENT OF ANY
ASSIGNMENT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE ASSIGNEE SHALL
SPECIFICALLY ASSUME AND BE BOUND BY THE PROVISIONS OF THE AGREEMENT BY EXECUTING
A WRITING AGREEING TO BE BOUND BY AND SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT AND SHALL DELIVER AN EXECUTED COUNTERPART SIGNATURE PAGE TO THIS
AGREEMENT AND, NOTWITHSTANDING SUCH ASSUMPTION OR AGREEMENT TO BE BOUND HEREBY
BY AN ASSIGNEE, NO SUCH ASSIGNMENT SHALL RELIEVE ANY PARTY ASSIGNING ANY
INTEREST HEREUNDER FROM ITS OBLIGATIONS OR LIABILITY PURSUANT TO THIS
AGREEMENT.  NOTWITHSTANDING THE FOREGOING, OTHER THAN THE RIGHTS PROVIDED FOR IN
THE REGISTRATION RIGHTS AGREEMENT OR PROVIDED TO THIRD PARTIES PURSUANT TO
SECTIONS 5.8 AND 10.8, NONE OF THE RIGHTS PROVIDED TO THE PURCHASERS OR THE
INVESTOR SECURITYHOLDERS PURSUANT THIS AGREEMENT, AND IN PARTICULAR IN SECTIONS
5 AND 7, SHALL BE ASSIGNABLE OR OTHERWISE TRANSFERABLE TO ANY OTHER PERSON OTHER
THAN A PERMITTED TRANSFEREE.

 


10.10       SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
OF THE COMPANY AND THE PURCHASERS IN THIS AGREEMENT SHALL SURVIVE THE CLOSING
DATE.

 


10.11       NO THIRD PARTY BENEFICIARIES.  EXCEPT AS SPECIFICALLY PROVIDED IN
SECTIONS 5.8 (WITH RESPECT TO WHICH ANY PERSON NAMED THEREIN SHALL BE A THIRD
PARTY BENEFICIARY), 7.1(F) (WITH RESPECT TO WHICH ANY DESIGNATING, NOMINATING OR
APPOINTING PERSON NAMED THEREIN SHALL BE A THIRD PARTY BENEFICIARIES), 7.3 (WITH
RESPECT TO WHICH THE APPOINTED DIRECTORS AND NOMINATED DIRECTORS NAMED THEREIN
SHALL BE THIRD PARTY BENEFICIARIES), 7.8 (WITH RESPECT TO WHICH ALL VCOC
INVESTOR SECURITYHOLDERS PROVIDED THEREIN SHALL BE THIRD PARTY BENEFICIARIES),
10.8(B) (WITH RESPECT TO WHICH ALL AFFILIATED ENTITIES NAMED THEREIN SHALL BE
THIRD PARTY BENEFICIARIES) AND 10.8(D) (WITH RESPECT TO WHICH ALL APPOINTED
DIRECTORS AND NOMINATED DIRECTORS NAMED THEREIN SHALL BE THIRD PARTY
BENEFICIARIES), THIS AGREEMENT DOES NOT CREATE ANY RIGHTS, CLAIMS OR BENEFITS
INURING TO ANY PERSON THAT IS NOT A PARTY HERETO NOR CREATE OR ESTABLISH ANY
THIRD PARTY BENEFICIARY HERETO.

 


10.12       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED AND DELIVERED
(INCLUDING BY FACSIMILE OR ELECTRONIC TRANSMISSION) IN ANY NUMBER OF
COUNTERPARTS, AND BY THE DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN EXECUTED SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE A SINGLE INSTRUMENT.

 


10.13       ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT AND THE DOCUMENTS AND
INSTRUMENTS AND OTHER AGREEMENTS AMONG THE PARTIES HERETO AS CONTEMPLATED BY OR
REFERRED TO HEREIN, INCLUDING THE DISCLOSURE SCHEDULE, ANNEXES AND THE EXHIBITS
HERETO, CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RESPECTING
THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, NEGOTIATIONS,
UNDERSTANDINGS, REPRESENTATIONS AND STATEMENTS RESPECTING THE SUBJECT

 

54

--------------------------------------------------------------------------------


 


MATTER HEREOF, WHETHER WRITTEN OR ORAL.  NO MODIFICATION, ALTERATION, WAIVER OR
CHANGE IN ANY OF THE TERMS OF THIS AGREEMENT SHALL BE VALID OR BINDING UPON THE
PARTIES HERETO UNLESS MADE IN WRITING AND DULY EXECUTED BY THE PARTIES HERETO;
PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE AMENDED FROM
TIME TO TIME WITHOUT THE CONSENT OF ANY OTHER PARTY TO INCLUDE A PERMITTED
TRANSFEREE AS A PARTY AND A SIGNATORY HERETO PURSUANT TO SECTION 8.1 HEREOF.

 


10.14       SLS RIGHTS.  THE RIGHTS PROVIDED BY SECTIONS 5.7 (WITH RESPECT TO
PREEMPTIVE RIGHTS), 7.1 (WITH RESPECT TO BOARD REPRESENTATION), 7.4 (WITH
RESPECT TO APPROVAL RIGHTS), 7.5 (WITH RESPECT TO BOARD COMPOSITION), 7.6 (WITH
RESPECT TO THE RIGHTS AGREEMENT), 7.7 (WITH RESPECT TO INFORMATION RIGHTS), 7.8
(WITH RESPECT TO VCOC RIGHTS), 8.2 (WITH RESPECT TO THE LIMITED RIGHT TO SELL
THE NOTES AND CONVERTIBLE PREFERRED STOCK TO THE COMPANY) AND 10.17 (WITH
RESPECT TO THE EXCHANGE REFORMATION CLAUSE) ARE EXCLUSIVE TO THE INVESTOR
SECURITYHOLDERS AND THEIR PERMITTED TRANSFEREES.  ANY DETERMINATIONS TO BE MADE
PURSUANT HERETO SHALL BE MADE BY THE HOLDERS OF A MAJORITY IN INTEREST OF THE
CONVERSION SHARES (ON AN AS-CONVERTED BASIS) OR AS THEY MAY OTHERWISE AGREE
AMONGST THEMSELVES, PROVIDED THAT THE COMPANY SHALL HAVE NO DUTY TO INQUIRE AS
TO SUCH ARRANGEMENTS AND SHALL BE PROTECTED AND ENTITLED TO RELY EXCLUSIVELY
UPON ANY AND ALL INSTRUCTIONS OR COMMUNICATIONS FROM SLS (OR, FOLLOWING NOTICE
TO THE COMPANY IN ACCORDANCE WITH SECTION 10.3, SUCH OTHER INVESTOR
SECURITYHOLDER AS SPECIFIED BY SLS), AND IN THE ABSENCE OF ANY SUCH INSTRUCTION
OR COMMUNICATION, UPON THE DETERMINATION OF THE HOLDERS OF A MAJORITY IN
INTEREST OF THE CONVERSION SHARES (ON AN AS-CONVERTED BASIS) AS COMMUNICATED BY
THE INVESTOR SECURITYHOLDERS.

 


10.15       DISCUSSION REGARDING SECURITIES.  IF AT ANY TIME FOLLOWING THE
CLOSING, THE COMPANY DETERMINES THAT IT WOULD BE IN ITS INTEREST TO CONVERT OR
EXCHANGE THE CONVERTIBLE PREFERRED STOCK FOR INSTRUMENTS EVIDENCING CONVERTIBLE
INDEBTEDNESS OF THE COMPANY, THE COMPANY MAY REQUEST SLS, ON BEHALF OF THE
INVESTOR SECURITYHOLDERS, TO, AND SLS SHALL, DISCUSS WITH THE COMPANY IN GOOD
FAITH A PROPOSAL BY THE COMPANY WITH RESPECT TO SUCH CONVERSION OR EXCHANGE;
PROVIDED THAT NOTHING HEREIN SHALL BE CONSTRUED TO REQUIRE ANY INVESTOR
SECURITYHOLDER TO ACCEPT OR OTHERWISE AGREE TO ANY SUCH PROPOSAL OR OTHERWISE
AMEND, SUPPLEMENT, MODIFY OR WAIVE ANY TRANSACTION AGREEMENT OR ANY PROVISION
THEREIN IN CONNECTION THEREWITH.

 


10.16       TIME IS OF THE ESSENCE.    THE PARTIES ACKNOWLEDGE THAT TIME IS OF
THE ESSENCE WITH RESPECT TO THE FULFILLMENT OF THE RESPECTIVE OBLIGATIONS OF THE
PARTIES HERETO AND THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 


10.17       EXCHANGE REFORMATION CLAUSE.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF THERE IS A CHANGE IN THE APPLICABLE RULES OR THE INTERPRETATION
THEREOF OF THE PRIMARY EXCHANGE ON WHICH THE COMMON STOCK IS LISTED AT THE TIME
SUCH CHANGE BECOMES EFFECTIVE THAT WOULD CAUSE THE COMMON STOCK TO BE DELISTED
BY SUCH EXCHANGE AS A RESULT OF A PROVISION OR PORTION OF ANY PROVISION IN THIS
AGREEMENT, SUCH PROVISION OR PORTION OF ANY PROVISION OF THIS AGREEMENT SHALL BE
DEEMED INVALID AND UNENFORCEABLE WITHOUT ANY FURTHER ACT ON THE PART OF ANY
PARTY HERETO; PROVIDED, HOWEVER, THAT THE COMPANY AND SLS SHALL PROMPTLY
THEREAFTER WORK IN GOOD FAITH TO REFORM SUCH PROVISION OR PORTION OF ANY
PROVISION OF THIS AGREEMENT SO AS TO COMPLY WITH SUCH CHANGED RULES FOR THE
COMMON STOCK TO CONTINUE TO BE LISTED ON SUCH PRIMARY EXCHANGE WHILE PRESERVING
TO THE NEAREST EXTENT REASONABLY POSSIBLE THE ORIGINAL INTENT OF THE PARTIES
HERETO WITH RESPECT TO SUCH PROVISION OR PORTION OF ANY PROVISION OF THIS
AGREEMENT.

 

55

--------------------------------------------------------------------------------


 


10.18       INVESTOR SECURITYHOLDER FUNDAMENTAL CHANGE.  IF THE EVENT REFERRED
TO IN CLAUSE (I) OF THE DEFINITION OF “FUNDAMENTAL CHANGE” SHALL HAVE OCCURRED,
WITHOUT THE CONSENT OF THE COMPANY, AS A RESULT OF THE INVESTOR SECURITYHOLDERS
OR THEIR AFFILIATES FILING A SCHEDULE 13D OR SCHEDULE TO (OR ANY SUCCESSOR
SCHEDULE, FORM OR REPORT) PURSUANT TO THE EXCHANGE ACT DISCLOSING THAT ANY
INVESTOR SECURITYHOLDER OR THEIR AFFILIATES HAVE BECOME THE DIRECT OR INDIRECT
BENEFICIAL OWNER OF SHARES WITH A MAJORITY OF THE TOTAL VOTING POWER OF THE
COMPANY’S OUTSTANDING VOTING STOCK, THEN THE INVESTOR SECURITYHOLDERS SHALL NOT,
AND SHALL CAUSE EACH OF THEIR AFFILIATES NOT TO, (A) EXERCISE THEIR RIGHT TO
ACCEPT THE FUNDAMENTAL CHANGE OFFER (AS DEFINED IN THE CERTIFICATE OF
DESIGNATION) OR (B) EXERCISE THEIR RIGHT TO REQUIRE THE COMPANY TO PURCHASE SUCH
NOTES BENEFICIALLY OWNED BY SUCH INVESTOR SECURITYHOLDER OR THEIR AFFILIATES
PURSUANT TO SECTION 3.01 OF THE INDENTURE, IN EACH CASE, SOLELY WITH RESPECT TO
SUCH FUNDAMENTAL CHANGE.

 

[Remainder of the Page Intentionally Left Blank]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

COMPANY:

 

 

 

 

 

POWER-ONE, INC.

 

 

 

 

 

 

By:

/s/ Richard J. Thomspon

 

Name:

Richard J. Thompson

 

Title:

President and Chief Executive Officer

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

 

 

SILVER LAKE SUMERU FUND, L.P.

 

 

 

By:

SILVER LAKE TECHNOLOGY ASSOCIATES SUMERU, L.P.,

 

 

its general partner

 

 

 

 

By:

SLTA SUMERU (GP), L.L.C.,

 

 

its general partner

 

 

 

 

By:

SILVER LAKE GROUP, L.L.C.,

 

 

its managing member

 

 

 

 

 

 

By:

/s/ Kyle T. Ryland

 

Name:

Kyle T. Ryland

 

Title:

Managing Member

 

 

 

 

 

SILVER LAKE TECHNOLOGY INVESTORS SUMERU, L.P.

 

 

 

By:

SILVER LAKE TECHNOLOGY ASSOCIATES SUMERU, L.P.,

 

 

its general partner

 

 

 

 

By:

SLTA SUMERU (GP), L.L.C.,

 

 

its general partner

 

 

 

 

By:

SILVER LAKE GROUP, L.L.C.,

 

 

its managing member

 

 

 

 

 

 

 

By:

/s/ Kyle T. Ryland

 

Name:

Kyle T. Ryland

 

Title:

Managing Member

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

 

PURCHASERS

 

Name of Purchaser

 

Principal Amount
of Notes

 

Shares of Convertible
Preferred Stock

 

Number of Purchased
Warrants

 

Purchase Price

 

 

 

 

 

 

 

 

 

 

 

 

 

SILVER LAKE SUMERU FUND, L.P.

 

$

36,078,000

 

23,432

 

8,628,941

 

$

59,510,000

 

 

 

 

 

 

 

 

 

 

 

 

 

SILVER LAKE TECHNOLOGY INVESTORS SUMERU, L.P.

 

$

297,000

 

193

 

71,059

 

$

490,000

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

36,375,000

 

23,625

 

8,700,000

 

$

60,000,000

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF INDENTURE (INCLUDING FORM OF NOTES)

 

--------------------------------------------------------------------------------


 

POWER-ONE, INC.

as Issuer

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

as Trustee

 

Indenture

 

dated as of May   , 2009

 

$[                ]

 

6.0%/8.0%/10.0% Convertible Senior Notes due 2019

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1. DEFINITIONS AND INCORPORATION BY REFERENCE

1

 

 

Section 1.01

Definitions

1

Section 1.02

Other Definitions

11

Section 1.03

Incorporation by Reference of Trust Indenture Act

12

Section 1.04

Rules of Construction

12

Section 1.05

Acts of Holders

13

 

 

 

ARTICLE 2. THE NOTES

13

 

 

Section 2.01

Form, Dating and Denominations; Legends

13

Section 2.02

Execution and Authentication

14

Section 2.03

Registrar, Paying Agent and Conversion Agent

15

Section 2.04

Paying Agent To Hold Money In Trust

16

Section 2.05

Noteholder Lists

16

Section 2.06

Transfer and Exchange

16

Section 2.07

Replacement Notes

17

Section 2.08

Outstanding Notes

18

Section 2.09

Treasury Notes

18

Section 2.10

Temporary Notes

18

Section 2.11

Cancellation

19

Section 2.12

CUSIP Numbers

19

Section 2.13

Book-entry Provisions For Global Notes

19

Section 2.14

Special Transfer Provisions

20

Section 2.15

Record Date

21

 

 

 

ARTICLE 3. PURCHASES AND REDEMPTIONS

21

 

 

Section 3.01

Purchase At the Option of the Holder Upon a Fundamental Change

21

Section 3.02

Effect of Fundamental Change Purchase Notice

25

Section 3.03

Deposit of Fundamental Change Purchase Price

26

Section 3.04

Right of Redemption

26

Section 3.05

Notices to Trustee

27

Section 3.06

Selection of Notes to be Redeemed

27

Section 3.07

Notice of Redemption

27

Section 3.08

Effect of Notice of Redemption

29

Section 3.09

Deposit of Redemption Price

29

Section 3.10

Purchase of Notes at Option of the Holder

29

Section 3.11

Notes Purchased or Redeemed In Part

33

Section 3.12

Covenant To Comply With Securities Laws Upon Repurchase of Notes

34

 

 

 

ARTICLE 4. COVENANTS

34

 

 

Section 4.01

Payment of Notes

34

Section 4.02

Maintenance of Office or Agency

35

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

 

 

Page

 

 

 

Section 4.03

Existence

35

Section 4.04

Rule 144A Information and Annual Reports

35

Section 4.05

Reports to Trustee

36

Section 4.06

Stay, Extension and Usury Laws

36

Section 4.07

Incurrence of Debt

36

Section 4.08

Limitations on Liens

37

Section 4.09

Limitation on Unlisting of Common Stock

37

Section 4.10

Limitation on Modifying Junior Convertible Preferred Stock

37

 

 

 

ARTICLE 5. CONSOLIDATION, MERGER, SALE OR LEASE OF ASSETS

37

 

 

Section 5.01

Consolidation, Merger, Sale or Lease of Assets by the Company

37

 

 

 

ARTICLE 6. DEFAULT AND REMEDIES

38

 

 

Section 6.01

Events of Default

38

Section 6.02

Acceleration

39

Section 6.03

Other Remedies

40

Section 6.04

Waiver of Past Defaults

40

Section 6.05

Control by Majority

40

Section 6.06

Limitation on Suits

40

Section 6.07

Rights of Holders to Receive Payment

41

Section 6.08

Collection Suit by Trustee

41

Section 6.09

Trustee May File Proofs of Claim

41

Section 6.10

Priorities

41

Section 6.11

Restoration of Rights and Remedies

42

Section 6.12

Undertaking for Costs

42

Section 6.13

Rights and Remedies Cumulative

42

Section 6.14

Delay or Omission Not Waiver

42

 

 

 

ARTICLE 7. THE TRUSTEE

42

 

 

Section 7.01

General

42

Section 7.02

Certain Rights of Trustee

43

Section 7.03

Individual Rights of Trustee

45

Section 7.04

Trustee’s Disclaimer

45

Section 7.05

Notice of Default

45

Section 7.06

Reports by Trustee to Holders

45

Section 7.07

Compensation and Indemnity

45

Section 7.08

Replacement of Trustee

46

Section 7.09

Successor Trustee by Merger

47

Section 7.10

Eligibility

47

Section 7.11

Money Held in Trust

47

 

 

 

ARTICLE 8. DISCHARGE

47

 

 

Section 8.01

Satisfaction and Discharge of the Indenture

47

Section 8.02

Application of Trust Money

48

Section 8.03

Repayment to Company

48

Section 8.04

Reinstatement

48

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

 

 

Page

 

 

 

ARTICLE 9. AMENDMENTS, SUPPLEMENTS AND WAIVERS

49

 

 

Section 9.01

Amendments Without Consent of Holders

49

Section 9.02

Amendments With Consent of Holders

50

Section 9.03

Effect of Consent

51

Section 9.04

Trustee’s Rights and Obligations

51

Section 9.05

Conformity With Trust Indenture Act

51

Section 9.06

Payments for Consents

51

 

 

 

ARTICLE 10. CONVERSION

51

 

 

Section 10.01

Conversion Privilege

51

Section 10.02

Conversion Procedure

52

Section 10.03

Fractional Shares

53

Section 10.04

Taxes On Conversion

54

Section 10.05

Company To Provide Common Stock and Junior Convertible Preferred Stock

54

Section 10.06

Adjustment for Change In Capital Stock

54

Section 10.07

Adjustment for Rights Issue

55

Section 10.08

Adjustment for Other Distributions

56

Section 10.09

Adjustment for Cash Dividends

57

Section 10.10

Adjustment for Certain Tender Offers or Exchange Offers

58

Section 10.11

Provisions Governing Adjustment to Conversion Rate

58

Section 10.12

Disposition Events

60

Section 10.13

Discretionary Adjustment

61

Section 10.14

When Adjustment May Be Deferred

61

Section 10.15

When No Adjustment Required.

62

Section 10.16

Notice of Adjustment

62

Section 10.17

Notice of Certain Transactions

62

Section 10.18

Right of Conversion

63

Section 10.19

Company Determination Final

63

Section 10.20

Trustee’s Adjustment Disclaimer

63

Section 10.21

Simultaneous Adjustments

63

Section 10.22

Successive Adjustments

64

Section 10.23

Rights Issued in Respect of Common Stock Issued Upon Conversion

64

 

 

 

ARTICLE 11. PAYMENT OF INTEREST

64

 

 

Section 11.01

Interest Payments

64

Section 11.02

Defaulted Interest

64

Section 11.03

Interest Rights Preserved

65

 

 

 

ARTICLE 12. MISCELLANEOUS

65

 

 

Section 12.01

Trust Indenture Act of 1939

65

Section 12.02

Noteholder Communications; Noteholder Actions

66

Section 12.03

Notices.

66

Section 12.04

Communication by Holders with Other Holders

67

Section 12.05

Certificate and Opinion as to Conditions Precedent

68

Section 12.06

Statements Required in Certificate or Opinion

68

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

 

 

Page

 

 

 

Section 12.07

Legal Holiday

68

Section 12.08

Rules by Trustee, Paying Agent, Conversion Agent and Registrar

68

Section 12.09

Governing Law

68

Section 12.10

No Adverse Interpretation of Other Agreements

69

Section 12.11

Successors and Assigns

69

Section 12.12

Duplicate Originals

69

Section 12.13

Separability

69

Section 12.14

Table of Contents and Headings

69

Section 12.15

No Liability of Directors, Officers, Employees, Incorporators, Members and
Stockholders

69

Section 12.16

Waiver of Jury Trial

69

Section 12.17

Force Majeure

69

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT A

Form of Note

 

 

EXHIBIT B

Restricted Common Stock Legend and IAI Common Stock Legend

 

 

EXHIBIT C

Form of Certificate of Designation for Junior Convertible Preferred Stock

 

v

--------------------------------------------------------------------------------


 

CROSS REFERENCE TABLE*

 

--------------------------------------------------------------------------------

*Note: This Cross Reference Table shall not, for any purpose, be deemed to be
part of the Indenture.

 

TIA Section

 

Indenture Section

310(a)(1)

 

7.10

(a)(2)

 

7.10

(a)(3)

 

N.A.

(a)(4)

 

N.A.

(b)

 

7.08; 7.10

(c)

 

N.A.

311(a)

 

N.A.

(b)

 

N.A.

(c)

 

N.A.

312(a)

 

2.05

(b)

 

12.04

(c)

 

12.04

313(a)

 

7.06

(b)(1)

 

N.A.

(b)(2)

 

7.06

(c)

 

12.03

(d)

 

7.06

314(a)

 

4.04; 4.05; 12.03

(b)

 

N.A.

(c)(1)

 

12.05

(c)(2)

 

12.05

(c)(3)

 

N.A.

(d)

 

N.A.

(e)

 

12.06

(f)

 

N.A.

315(a)

 

7.01

(b)

 

7.05; 12.02

(c)

 

7.01

(d)

 

7.01

(e)

 

6.11

316(a) (last sentence)

 

2.08

(a)(1)(A)

 

6.05

(a)(1)(B)

 

6.04

(a)(2)

 

N.A.

(b)

 

6.07

317(a)(1)

 

6.08

(a)(2)

 

6.09

(b)

 

2.04

318(a)

 

12.01

N.A. means not applicable

 

vi

--------------------------------------------------------------------------------


 

INDENTURE, dated as of May   , 2009, between Power-One, Inc., a Delaware
corporation, as the “Company” and The Bank of New York Mellon Trust Company,
N.A., a national banking corporation, as Trustee.

 

RECITALS

 

The Company has duly authorized the execution and delivery of the Indenture to
provide for the initial issuance of $[           ] aggregate principal amount of
the Company’s 6.0%/8.0%/10.0% Convertible Senior Notes Due 2019 (the “Notes”). 
All things necessary to make the Indenture a valid agreement of the Company, in
accordance with its terms, have been done, and the Company has done all things
necessary to make the Notes, when executed by the Company and authenticated and
delivered by the Trustee and duly issued by the Company, the valid obligations
of the Company as hereinafter provided.  This Indenture is subject to, and will
be governed by, the provisions of the Trust Indenture Act that are required to
be a part of and govern indentures qualified under the Trust Indenture Act.

 

THIS INDENTURE WITNESSETH

 

For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, the parties hereto covenant and agree, for the equal and
proportionate benefit of all Holders, as follows:

 


ARTICLE 1.




DEFINITIONS AND INCORPORATION BY REFERENCE


 

Section 1.01           Definitions.


 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”) with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Securities, by contract or otherwise; provided, however,
that, notwithstanding the foregoing, neither the Initial Purchasers nor any of
their Permitted Transferees will be deemed to be Affiliates of the Company or
its Subsidiaries.

 

“Agent” means any Registrar, Paying Agent or Conversion Agent.

 

“Agent Member” means a member of, or a participant in, the Depositary.

 

“Applicable Procedures” means, with respect to any transfer or exchange of
beneficial ownership interests in a Global Note, the rules and procedures of the
Depositary, in each case to the extent applicable to such transfer or exchange.

 

--------------------------------------------------------------------------------


 

“Beneficially Own” and “Beneficial Ownership” shall have the meaning set forth
in Rule 13d-3 of the rules and regulations under the Exchange Act.

 

“Beneficial Owner” means any Person that Beneficially Owns a beneficial interest
in a Global Note held in accordance with the rules and procedures of the
Depositary.

 

“Bankruptcy Law” means Title 11 of the United States Code (or any successor
thereto) or any similar federal or state law for the relief of debtors.

 

“Board of Directors” means the board of directors or comparable governing body
of the Company, or any committee thereof duly authorized to act on its behalf.

 

“Board Resolution” means a resolution duly adopted by the Board of Directors
which is certified by the Secretary or an Assistant Secretary of the Company and
remains in full force and effect as of the date of its certification.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City or the Corporate Trust Office are authorized
or obligated to close.

 

“Capital Stock” means, with respect to any Person, any and all shares of stock
of a corporation, partnership interests or other equivalent interests (however
designated, whether voting or non-voting) in such Person’s equity, entitling the
holder to receive a share of the profits and losses, and a distribution of
assets, after liabilities, of such Person.

 

“Cash” means such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.

 

“Certificated Note” means a Note in registered individual form without interest
coupons.

 

“Change in Control” means the occurrence of a Fundamental Change of the type
described in the clauses (i), (ii), (iii) or (iv) of the definition of
“Fundamental Change” contained in Section 3.01(a).

 

“Close of Business” means 5:00 p.m. (New York City time).

 

“Closing Price” of the Common Stock on any date means the closing sale price per
share (or if no closing sale price is reported, the average of the bid and ask
prices or, if more than one in either case, the average of the average bid and
the average ask prices) on that date as reported in composite transactions for
the principal U.S. securities exchange on which the Common Stock is listed or
admitted for trading or, if the Common Stock is not listed or admitted for
trading on a U.S. national  or regional securities exchange, as reported on the
quotation system on which such security is quoted.  If the Common Stock is not
listed or admitted for trading on a U.S. national or regional securities
exchange and not reported on a quotation system on the relevant date, the
“closing price” will be the last quoted bid price for the Common Stock in the
over-the-counter market on the relevant date as reported by the National
Quotation Bureau or similar organization.  If the Common Stock is not so quoted,
the last reported sale price will be the average of the mid-point of the last
bid and ask prices for the Common Stock on the relevant date from each of at
least three nationally recognized investment banking firms selected by the
Company for this purpose.

 

2

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock of the Company, $0.001 par value, as it
exists on the date of this Indenture and any shares of any class or classes of
Capital Stock of the Company resulting from any reclassification or
reclassifications thereof and which have no preference in respect of dividends
or of amounts payable in the event of any voluntary or involuntary liquidation,
dissolution or winding-up of the Company and which are not subject to redemption
by the Company; provided, however, that if at any time there shall be more than
one such resulting class, the shares of each such class then so issuable on
conversion of Notes shall be substantially in the proportion which the total
number of shares of such class resulting from all such reclassifications bears
to the total number of shares of all such classes resulting from all such
reclassifications.

 

“Company” means the party named as such in the first paragraph of the Indenture
or any successor obligor under the Indenture and the Notes pursuant to
Section 5.01.

 

“Consolidated EBITDA” means for any period, without duplication, Consolidated
Net Income for such period, plus, to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (i) taxes,
(ii) Fixed Charges, (iii) amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness, (iv) depreciation and amortization, (v) amortization of
intangibles (including but not limited to goodwill) and organization costs,
(vi) any extraordinary charges, (vii) losses on Dispositions outside the
ordinary course of business, (viii) charges in respect of excess or obsolete
inventory in excess of $1,000,000 in any fiscal quarter, (ix) solely in
connection with the closure of a single facility site after the Issue Date,
charges incurred prior to April 4, 2011 relating to severance, the termination
of leases (including required repairs to such facility site) and costs relating
to the transportation of equipment located at such closing facility site to
other facilities, not in excess of $15.0 million in the aggregate after the
Issue Date, and (x) any other non-cash charges (excluding any such charge
incurred in the ordinary course of business that constitutes an accrual of, or a
reserve for, cash charges for any future period), and minus, to the extent
included in determining Consolidated Net Income for such period, (A) any
extraordinary gains, (B) gains on Dispositions outside of the ordinary course of
business, (C) any other non-cash items increasing Consolidated Net Income for
such period (excluding any items that represent the reversal of any accrual of,
or cash reserved for, anticipated cash charges in any prior period that are
described in the parenthetical to clause (x)  above and (D) interest income.

 

“Consolidated Net Income” means for any period, the net income of the Company
and its Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.

 

“Continuing Director” means a director who either was a member of the Board of
Directors on the Issue Date or who becomes a member of the Board of Directors
subsequent to that date and who was nominated or elected by at least a majority
of the directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board of Directors was recommended or endorsed
by at least a majority of the directors who were Continuing Directors at the
time of such nomination or election, in each case either by a specific vote or
by approval of a proxy statement issued by the Company on behalf of the entire
Board of Directors in which such individual is named as a nominee of the Board
of Directors for election as director.

 

“Conversion Date” means the date on which the Holder of the Note has complied
with all requirements under this Indenture to convert such Note.

 

3

--------------------------------------------------------------------------------


 

“Conversion Price” means, as of any date of determination, the dollar amount
derived by dividing $1,000 by the Conversion Rate in effect on such date.

 

“Conversion Rate” means 740.7407407 shares of Common Stock per $1,000 principal
amount of Notes, subject to adjustment pursuant to Article 10.

 

“Corporate Trust Office” means the office of the Trustee at which the trust
created by this Indenture is principally administered, which at the date of the
Indenture is located at The Bank of New York Mellon Trust Company, N.A., 700
South Flower Street, 5th Floor, Los Angeles, California 90017, Attention: 
Corporate Unit, or such other address as the Trustee may designate from time to
time by notice to the Holders and the Company, or the principal corporate trust
office of any successor Trustee (or such other address as such successor Trustee
may designate from time to time by notice to the Holders and the Company).

 

“Current Market Price” of Common Stock on any day means the average of the
Closing Prices per share of Common Stock for each of the five consecutive
Trading Days ending on the earlier of the day in question and the day before the
Ex-Dividend Date with respect to the issuance or distribution requiring such
computation.

 

“Default” means any event that is, or after notice or passage of time or both
would be, an Event of Default.

 

“Depositary” means DTC or the nominee thereof, or any successor thereto.

 

“Disposition” means any sale, conveyance, assignment, transfer or other disposal
of any of the Company’s or its Subsidiary’s property, business or assets.

 

“DTC” means The Depository Trust Company, a New York corporation, and its
successors.

 

“Exchange” means the NASDAQ Global Market or any other U.S. national securities
exchange.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

 

“Ex-Dividend Date” means, with respect to any issuance or distribution, the
first date on which the shares of Common Stock trade on the applicable exchange
or in the applicable market, regular way, without the right to receive such
issuance or distribution.

 

“Fair Market Value” means, with respect to any Notes of a Beneficial Owner to be
redeemed pursuant to Section 3.10:

 

(i)            if such Beneficial Owner is able to obtain on the Business Day
prior to delivery of the Option Purchase Notice in respect of such Beneficial
Owner’s Notes in accordance with Section 3.10(a) a firm price quote from one or
more Brokers pursuant to which such Broker(s) offers to purchase on such date
all, but not less than all, of the Notes that such Beneficial Owner wishes to
redeem, the highest purchase price (net of commissions) quoted; or

 

4

--------------------------------------------------------------------------------


 

(ii)           if such Beneficial Owner is unable to obtain any price quotes as
contemplated in clause (i) of this definition (including, for the avoidance of
doubt, as a result of any Broker failing to respond to such Beneficial Owner’s
inquiry for, or to provide, a firm price quote with respect to such Notes), then
the Fair Market Value of such Notes shall conclusively be deemed to be an amount
less than 110% of the sum of (x) the Option Purchase Price plus (y) accrued and
unpaid interest, if any, on such Notes.

 

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

 

(i)            the consolidated interest expense of such Person and its
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with capital
lease obligations, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings, and net of the
effect of all payments made or received pursuant to hedging obligations in
respect of interests rates; plus

 

(ii)           the aggregate amount of interest, on a consolidated basis, of
such Person and its Subsidiaries that was capitalized during such period; plus

 

(iii)          any interest on Indebtedness of another Person that is guaranteed
by such Person or one of its Subsidiaries or secured by a Lien on assets of such
Person or one of its Subsidiaries, whether or not such Guarantee or Lien is
called upon; plus

 

(iv)          the product of (a) all dividends, whether paid or accrued and
whether or not in cash, on any series of preferred stock of such Person or any
of its Subsidiaries, other than dividends on capital stock payable solely in
capital stock of the Company or to the Company or a Subsidiary of the Company,
times (b) a fraction, the numerator of which is one and the denominator of which
is one minus the then current combined federal, state and local statutory tax
rate of such Person, expressed as a decimal, in each case, determined on a
consolidated basis in accordance with GAAP.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Global Note” means a Note in registered global form without interest coupons
that is deposited with the Depositary or its custodian and registered in the
name of the Depositary or its nominee.

 

“Global Note Legend” means the legend set forth in Exhibit A.

 

“Guarantee Obligation” means as to any Person, any obligation, contingent or
otherwise of such Person guaranteeing any Indebtedness of any other third Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including, without limitation, any obligation of the guaranteeing Person (i) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (a) for the purchase or
payment of any such Indebtedness or (b) to maintain working capital or equity
capital of the primary obligor or otherwise

 

5

--------------------------------------------------------------------------------


 

to maintain the net worth or solvency of the primary obligor so as to enable
such primary obligor to pay such Indebtedness, (iii) to purchase property,
securities or services for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (iv) otherwise to protect the owner of any such Indebtedness
against loss in respect thereof; provided, however, that the term Guarantee
Obligation shall not include (x) any liability by endorsement of instruments for
deposit or collection or similar transactions in the ordinary course of
business, (y) indemnification obligations of the Company or any of its
Subsidiaries entered into in the ordinary course of business or (z) obligations
of the Company or any of its Subsidiaries under arrangements entered into in the
ordinary course of business whereby the Company or such Subsidiary sells goods
or inventory to other Persons under agreements obligating the Company or such
Subsidiary to repurchase such goods or inventory, at a price not exceeding the
original sale price, upon the occurrence of certain specified events. The amount
of any Guarantee Obligation of any guaranteeing Person at any time shall be
deemed to be the lower of (1) an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
at such time and (2) the maximum amount for which such guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation at such time, unless such Indebtedness and such maximum amount for
which such guaranteeing Person may be liable are not stated or determinable, in
which case the amount of such Guarantee Obligation shall be such guaranteeing
Person’s maximum reasonably anticipated liability in respect thereof as
determined by the Company in good faith at such time; provided, however, that
for purposes of this definition the liability of the guaranteeing Person with
respect to any obligation as to which a third Person or Persons are jointly or
jointly and severally liable as a guarantor or otherwise as contemplated hereby
and have not defaulted on its or their portions thereof shall be only as to its
pro rata portion of such obligation.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, raw
materials, equity or debt instruments, or economic, financial or pricing indices
or measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.

 

“Holder” or “Noteholder” means the registered holder of any Note.

 

“IAI Certificated Note” means a Certificated Note that bears the IAI Note
Legend.

 

“IAI Common Stock Legend” means the legend set forth in Exhibit B.

 

“IAI Global Note” means a Global Note that bears the IAI Note Legend
representing Notes initially issued and sold pursuant to the Purchase Agreement
to the Initial Purchasers, all of which are Institutional Accredited Investors.

 

“IAI Note” means a Note that bears the IAI Note Legend.

 

“IAI Note Legend” means the legend set forth in Exhibit A.

 

“Indebtedness” means of any Person at any date, without duplication, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments and
all obligations of such Person upon which interest charges are

 

6

--------------------------------------------------------------------------------


 

customarily paid; (iii) all obligations of such Person under conditional sale or
other title retention agreements related to assets or other property acquired by
such Person; (iv) all obligations of such Person to pay the deferred and unpaid
purchase price of property or services, excluding current accounts payable
incurred in the ordinary course of business and any earn-out obligations not
recorded as liabilities under GAAP; (v) the portion of the obligations of such
Person as lessee under any lease of any asset or other property which, in
conformity with GAAP as in effect on the Issue Date, that is required to be
capitalized on a balance sheet of such Person; (vi) all Guarantee Obligations of
such Person; (vii) all Indebtedness of other Persons secured by a Lien on any
asset of such Person, whether or not such Indebtedness is assumed by such
Person; (viii) all net obligations of such Person under Hedging Agreements; and
(ix) all obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty, or in respect of
bankers’ acceptances.

 

“Indenture” means this indenture, as amended or supplemented from time to time.

 

“Initial Purchasers” means the Purchasers named as such in the Purchase
Agreement.

 

“Institutional Accredited Investor” means an institutional “accredited investor”
as described in Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

 

“Interest Payment Date” means each May    and November    of each year,
commencing November   , 2009.

 

“Issue Date” means the date on which the Notes are originally issued under this
Indenture.

 

“Junior Convertible Preferred Stock” means shares of Junior Convertible
Preferred Stock of the Company issued pursuant to the Certificate of Designation
in the form attached as Exhibit C.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction).

 

“Make-Whole Amount” means, with respect to any Note being repurchased pursuant
to Section 3.01, the excess, if any, of (i) the present value on the date of
such repurchase of (a) 100% of the principal amount of such Note, assuming such
Note were redeemed on May 8, 2014 pursuant to Section 3.04(b), plus (b) all
required interest payments due on such Note through May 8, 2014 assuming such
Note were redeemed on May 8, 2014 pursuant to Section 3.04(b), computed using a
3.125% discount rate over (ii) the principal amount of such Note.

 

“Market Disruption Event” means the occurrence or existence for more than one
half hour period in the aggregate on any scheduled Trading Day for the Common
Stock of any suspension or limitation imposed on trading (by reason of movements
in price exceeding limits permitted by the primary exchange or trading system on
which such shares are traded) in the Common Stock or in any options, contracts
or future contracts relating to the Common Stock, and such suspension or
limitation occurs or exists at any time before 1:00 p.m. (New York City time) on
such day.

 

7

--------------------------------------------------------------------------------


 

“Maturity Date” means May   , 2019.

 

“Maximum Voting Power” means, at the time of determination, the total number of
votes which may be cast by all capital stock on a matter subject to the vote of
the Common Stock and any other security that constitute Voting Securities of the
Company voting together as a single class after giving effect to any limitation
on voting power governing Voting Securities of the Company.

 

“Notes” has the meaning assigned to such term in the Recitals.

 

“Officer” means the chairman of the Board of Directors, the president or chief
executive officer, any vice president, the chief financial officer, the
treasurer or any assistant treasurer, or the secretary or any assistant
secretary, of the Company.

 

“Officers’ Certificate” means a certificate signed in the name of the Company
(i) by the chairman of the Board of Directors, the president or chief executive
officer or a vice president and (ii) by the chief financial officer, the chief
accounting officer, the treasurer or any assistant treasurer or the secretary or
any assistant secretary.

 

“OID Note Legend” means the legend set forth in Exhibit A.

 

“Opinion of Counsel” means a written opinion signed by legal counsel,
satisfactory to the Trustee, who may be an employee of or counsel to the
Company.

 

“Paying Agent” refers to a Person engaged to perform the obligations of the
Trustee in respect of payments made or funds held hereunder in respect of the
Notes.

 

 “Permitted Indebtedness Amount” means, as of any date, the greater of
(i) $127.0 million and (ii) an amount equal to 3.0 times the Company’s
Consolidated EBITDA for the immediately preceding four consecutive completed
fiscal quarters for which financial statements of the Company prepared in
accordance with GAAP are available.

 

“Permitted Liens” means:

 

(i)            Liens to secure the performance of statutory obligations, surety
or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business;

 

(ii)           Liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded, provided
that any reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor;

 

(iii)          Liens of carriers, warehousemen, mechanics, suppliers,
materialmen, landlords operators, repairmen and other similar Liens incurred in
the ordinary course of business;

 

(iv)          easements, rights-of-way zoning restrictions, reservations,
encroachments and other similar encumbrances in respect of real property, which
do not, in the opinion of the Company, materially impair the use of such
property in the operation of the business of the Company or the value of such
property;

 

8

--------------------------------------------------------------------------------


 

(v)           leases or subleases granted to others in the ordinary course of
business that do not materially interfere with the business of the Company and
its Subsidiaries;

 

(vi)          Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance, and other
types of social security, including any Liens securing letters of credit issued
in the ordinary course of business consistent with past practice in connection
therewith, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds or other similar obligations (exclusive of obligations for
the payment of borrowed money);

 

(vii)         Liens incurred or deposits made to secure liability to insurance
carriers under insurance or self-insurance arrangements, including liens of
judgments thereunder that are not currently dischargeable;

 

(viii)        Liens on any property held in trust pursuant to defeasance or
covenant defeasance provisions governing Indebtedness of the Company arising in
connection with any defeasance or covenant defeasance of such Indebtedness;

 

(ix)           Liens to secure (or encumbering deposits securing) obligations
arising from warranty or contractual service obligations of the Company or any
of its Subsidiaries, including rights of offset and setoff; and

 

(x)            Liens securing Indebtedness permitted to be incurred under
Section 4.08.

 

“Permitted Transfer” means any transfer of the Notes not prohibited under
Section 8.1 of the Purchase Agreement.

 

“Permitted Transferee” has the meaning given such term in the Purchase
Agreement.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity, including a government or
political subdivision or an agency or instrumentality thereof.

 

“Public Sale” has the meaning set forth in the Purchase Agreement.

 

“Purchase Agreement” means that certain Securities Purchase Agreement, dated as
of April 23, 2009, among the Company and the Initial Purchasers.

 

“Purchase at Holder’s Option” means a repurchase of Notes at Holders option in
accordance with Section 3.10.

 

“Redemption Date” means the date specified by the Company for redemption of the
Notes in accordance with Section 3.07.

 

“Redemption Price” means, with respect to a Note to be redeemed by the Company
in accordance with Section 3.04, 100% of the then outstanding principal amount
of such Note to be redeemed.

 

9

--------------------------------------------------------------------------------


 

“Register” has the meaning assigned to such term in Section 2.03.

 

“Registrar” means a Person engaged to maintain the Register.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of May    , 2009, among the Company and the Initial Purchasers.

 

“Regular Record Date” for the interest payable on any Interest Payment Date
means the May     or November     (whether or not a Trading Day) next preceding
such Interest Payment Date.

 

“Responsible Officer” shall mean, when used with respect to the Trustee, any
officer within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

 

“Restricted Certificated Note” means a Certificated Note that bears the
Restricted Note Legend.

 

“Restricted Common Stock Legend” means the legend set forth in Exhibit B.

 

“Restricted Global Note” means a Global Note that bears the Restricted Note
Legend representing Notes transferred pursuant to Rule 144A and in accordance
with the Purchase Agreement.

 

“Restricted Note” means a Note that bears the Restricted Note Legend.

 

“Restricted Note Legend” means the legend set forth in Exhibit A.

 

“Rule 144” means Rule 144 under the Securities Act.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

 

“Subsidiary” means with respect to any Person, any corporation, association or
other business entity of which more than 50% of the outstanding Voting
Securities is owned, directly or indirectly, by, or, in the case of a
partnership, the sole general partner or the managing partner or the only
general partners of which are, such Person and one or more Subsidiaries of such
Person (or a combination thereof).  Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Company.

 

A “Termination of Trading” will be deemed to have occurred if, for a period of
10 consecutive Business Days, the Common Stock (or other common stock into which
the Notes are then convertible) is neither listed for trading on a U.S. national
securities exchange nor approved for

 

10

--------------------------------------------------------------------------------


 

trading on an established U.S. automated interdealer quotation system and no
American Depositary Shares or similar instruments for such common stock are so
listed or approved for listing in the United States.

 

“Trading Day” means any day on which (i) there is no Market Disruption Event and
(ii) the NASDAQ Global Market or, if the Common Stock is not listed on the
NASDAQ Global Market, the principal national securities exchange on which the
Common Stock is listed, is open for trading or, if the Common Stock is not so
listed, admitted for trading or quoted, any Business Day.  A Trading Day only
includes those days that have a scheduled closing time of 4:00 p.m. (New York
City time) or the then standard closing time for regular trading on the relevant
exchange or trading system.

 

“Trustee” means the party named as such in the first paragraph of the Indenture
or any successor trustee under the Indenture pursuant to Article 7.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

 

“Unexpected Delisting” means any delisting of the Common Stock from the NASDAQ
Global Market directly as a result of the execution of the Purchase Agreement
and the consummation of the transactions contemplated thereby.

 

“Voting Securities” means, with respect to any Person, securities of any class
or kind having the power to vote generally for the election of directors,
managers or other voting members of the governing body of such Person.

 

Section 1.02                                Other Definitions.

 

Term

 

Defined in
Section

“Act”

 

1.05

“Aggregate Amount”

 

10.10

“Average Sale Price”

 

10.08

“Bankruptcy Default”

 

6.01

“beneficial owner”

 

3.01(a)

“Brokers”

 

3.10

“Company Order”

 

2.02

“Conversion Agent”

 

2.03

“Defaulted Interest”

 

11.02

“Disposition Event”

 

10.12

“Distributed Assets”

 

10.08(a)

“Event of Default”

 

6.01

“Expiration Date”

 

10.10

“Expiration Time”

 

10.10

“Fundamental Change”

 

3.01(a)

“Fundamental Change Purchase Date”

 

3.01(a)

“Fundamental Change Purchase Notice”

 

3.01(c)

“Fundamental Change Purchase Price”

 

3.01(a)

“Legal Holiday”

 

12.07

 

11

--------------------------------------------------------------------------------


 

Term

 

Defined in
Section

“Option Purchase Date”

 

3.10(a)

“Option Purchase Notice”

 

3.10(b)

“Option Purchase Price”

 

3.10(a)

“Primary Registrar”

 

2.03

“Purchased Shares”

 

10.10

“QIB”

 

2.01(b)

“Reference Period”

 

10.08(a)

“Reference Property”

 

10.12

“Restricted Securities”

 

2.14

“Rights”

 

10.23

“Shareholders Rights Plan”

 

10.23

“Special Record Date”

 

11.02

“Trigger Event”

 

10.11

 

Section 1.03                                Incorporation by Reference of Trust
Indenture Act.  Whenever this Indenture refers to a provision of the Trust
Indenture Act, the provision is incorporated by reference in and made a part of
this Indenture.  The following Trust Indenture Act terms used in this Indenture
have the following meanings:

 

“Commission” means the Securities and Exchange Commission.

 

“indenture securities” means the Notes.

 

“indenture security holder” means a Noteholder.

 

“indenture to be qualified” means this Indenture.

 

“indenture trustee” or “institutional trustee” means the Trustee.

 

“obligor” on the indenture securities means the Company.

 

All other Trust Indenture Act terms used in this Indenture that are defined by
the Trust Indenture Act, defined by Trust Indenture Act reference to another
statute or defined by Securities Exchange Commission rule have the meanings
assigned to them by such definitions.

 

Section 1.04                                Rules of Construction.  Unless the
context otherwise requires or except as otherwise expressly provided,

 

(a)                                  a term has the meaning assigned to it;

 

(b)                                 an accounting term not otherwise defined has
the meaning assigned to it in accordance with GAAP;

 

(c)                                  “herein,” “hereof” and other words of
similar import refer to the Indenture as a whole and not to any particular
Section, Article or other subdivision;

 

12

--------------------------------------------------------------------------------


 


(D)                                 ALL REFERENCES TO SECTIONS OR ARTICLES OR
EXHIBITS REFER TO SECTIONS OR ARTICLES OR EXHIBITS OF OR TO THE INDENTURE UNLESS
OTHERWISE INDICATED;


 


(E)                                  REFERENCES TO AGREEMENTS OR INSTRUMENTS, OR
TO STATUTES OR REGULATIONS, ARE TO SUCH AGREEMENTS OR INSTRUMENTS AS AMENDED,
RESTATED OR SUPPLEMENTED FROM TIME TO TIME, OR STATUTES OR REGULATIONS, AS
AMENDED FROM TIME TO TIME (OR TO SUCCESSOR STATUTES AND REGULATIONS);


 


(F)                                    IN THE EVENT THAT A TRANSACTION MEETS THE
CRITERIA OF MORE THAN ONE CATEGORY OF PERMITTED TRANSACTIONS OR LISTED
EXCEPTIONS THE COMPANY MAY CLASSIFY SUCH TRANSACTION AS IT, IN ITS SOLE
DISCRETION, DETERMINES;


 


(G)                                 “OR” IS NOT EXCLUSIVE;


 


(H)                                 “INCLUDING” MEANS INCLUDING, WITHOUT
LIMITATION; AND


 


(I)                                     WORDS IN THE SINGULAR INCLUDE THE
PLURAL, AND WORDS IN THE PLURAL INCLUDE THE SINGULAR.


 

Section 1.05                                Acts of Holders.  Any request,
demand, authorization, direction, notice, consent, waiver or other action
provided by this Indenture to be given or taken by Holders may be embodied in
and evidenced by one or more instruments (which may take the form of an
electronic writing or messaging or otherwise be in accordance with customary
procedures of the Depositary or the Trustee) of substantially similar tenor
signed by such Holders in person or by agent duly appointed in writing (which
may be in electronic form); and, except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments are
delivered to the Trustee and, where it is hereby expressly required, to the
Company.  Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of Holders
signing such instrument or instruments.  Proof of execution of any such
instrument or of a writing appointing any such agent (either of which may be in
electronic form) shall be sufficient for any purpose of this Indenture and
conclusive in favor of the Trustee and the Company, if made in the manner
provided in this Section.

 


ARTICLE 2.

 


THE NOTES


 

Section 2.01                                Form, Dating and Denominations;
Legends.


 


(A)                                  THE NOTES AND THE TRUSTEE’S CERTIFICATE OF
AUTHENTICATION WILL BE SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT A.  THE
TERMS AND PROVISIONS CONTAINED IN THE FORM OF THE NOTE ATTACHED AS EXHIBIT A
CONSTITUTE AND ARE HEREBY EXPRESSLY MADE A PART OF THE INDENTURE.  THE NOTES MAY
HAVE NOTATIONS, LEGENDS OR ENDORSEMENTS REQUIRED BY LAW, RULES OF OR AGREEMENTS
WITH NATIONAL SECURITIES EXCHANGES TO WHICH THE COMPANY IS SUBJECT, OR USAGE. 
EACH NOTE WILL BE DATED THE DATE OF ITS AUTHENTICATION.  THE NOTES WILL BE
ISSUABLE ONLY IN DENOMINATIONS OF $2,000 IN PRINCIPAL AMOUNT AND ANY INTEGRAL
MULTIPLE OF $1,000 IN EXCESS THEREOF.


 


(B)                                 RESTRICTED NOTES.  ALL OF THE NOTES ARE
INITIALLY BEING OFFERED AND SOLD PURSUANT TO THE PURCHASE AGREEMENT TO THE
INITIAL PURCHASERS, ALL OF WHICH ARE INSTITUTIONAL

 

13

--------------------------------------------------------------------------------


 


ACCREDITED INVESTORS, AND ARE INITIALLY BEING ISSUED IN THE FORM OF AN IAI
GLOBAL NOTE (WHICH WILL BEAR THE GLOBAL NOTE LEGEND, THE OID LEGEND AND THE IAI
NOTE LEGEND SET FORTH IN EXHIBIT A HERETO), WHICH SHALL BE DULY EXECUTED BY THE
COMPANY AND AUTHENTICATED BY THE TRUSTEE AS HEREINAFTER PROVIDED AND DEPOSITED
ON BEHALF OF THE PURCHASERS OF THE NOTES REPRESENTED THEREBY WITH THE TRUSTEE,
AS CUSTODIAN FOR THE DEPOSITARY, AND REGISTERED IN THE NAME OF THE DEPOSITARY’S
NOMINEE, CEDE & CO.  ALL NOTES TRANSFERRED BY INITIAL PURCHASERS TO QUALIFIED
INSTITUTIONAL BUYERS AS DEFINED IN RULE 144A (COLLECTIVELY, “QIBS” OR
INDIVIDUALLY, EACH A “QIB”) IN RELIANCE ON RULE 144A UNDER THE SECURITIES ACT
AND IN ACCORDANCE WITH THE PURCHASE AGREEMENT, SHALL BE ISSUED IN THE FORM OF
ONE OR MORE RESTRICTED GLOBAL NOTES (WHICH WILL BEAR THE GLOBAL NOTE LEGEND, THE
OID LEGEND AND THE RESTRICTED NOTE LEGEND SET FORTH IN EXHIBIT A HERETO), WHICH
SHALL BE DULY EXECUTED BY THE COMPANY AND AUTHENTICATED BY THE TRUSTEE AS
HEREINAFTER PROVIDED AND DEPOSITED ON BEHALF OF THE PURCHASERS OF THE NOTES
REPRESENTED THEREBY WITH THE TRUSTEE, AS CUSTODIAN FOR THE DEPOSITARY, AND
REGISTERED IN THE NAME OF ITS NOMINEE, CEDE & CO. THE AGGREGATE PRINCIPAL AMOUNT
OF EACH OF THE IAI GLOBAL NOTES AND THE RESTRICTED GLOBAL NOTES MAY FROM TIME TO
TIME BE INCREASED OR DECREASED BY ADJUSTMENTS MADE ON THE RECORDS OF THE TRUSTEE
AS HEREINAFTER PROVIDED, SUBJECT IN EACH CASE TO COMPLIANCE WITH THE APPLICABLE
PROCEDURES.


 


(C)                                  GLOBAL NOTES IN GENERAL.  EACH GLOBAL NOTE
SHALL REPRESENT SUCH OF THE OUTSTANDING NOTES AS SHALL BE SPECIFIED THEREIN AND
EACH SHALL PROVIDE THAT IT SHALL REPRESENT THE AGGREGATE AMOUNT OF OUTSTANDING
NOTES FROM TIME TO TIME ENDORSED THEREON AND THAT THE AGGREGATE AMOUNT OF
OUTSTANDING NOTES REPRESENTED THEREBY MAY FROM TIME TO TIME BE REDUCED OR
INCREASED, AS APPROPRIATE, TO REFLECT EXCHANGES, PURCHASES OR CONVERSIONS OF
SUCH NOTES.  ANY ADJUSTMENT OF THE AGGREGATE PRINCIPAL AMOUNT OF A GLOBAL NOTE
TO REFLECT THE AMOUNT OF ANY INCREASE OR DECREASE IN THE AMOUNT OF OUTSTANDING
NOTES REPRESENTED THEREBY SHALL BE MADE BY THE TRUSTEE IN ACCORDANCE WITH
INSTRUCTIONS GIVEN BY THE HOLDER THEREOF AS REQUIRED BY SECTION 2.06 AND SHALL
BE MADE ON THE RECORDS OF THE TRUSTEE AND THE DEPOSITARY.

 

Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Depositary or under the Global Note, and
the Depositary (including, for this purpose, its nominee) may be treated by the
Company, the Trustee and any agent of the Company or the Trustee as the absolute
owner and Holder of such Global Note for all purposes whatsoever. 
Notwithstanding the foregoing, nothing herein shall (A) prevent the Company, the
Trustee or any agent of the Company or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Depositary
or (B) impair, as between the Depositary and its Agent Members, the operation of
customary practices governing the exercise of the rights of a Holder of any
Note.

 


(D)                                 BOOK ENTRY PROVISIONS.  THE COMPANY SHALL
USE ITS REASONABLE EFFORTS TO EXECUTE AND THE TRUSTEE SHALL, IN ACCORDANCE WITH
THIS SECTION 2.01(D), AUTHENTICATE AND DELIVER ONE OR MORE GLOBAL NOTES THAT
(I) SHALL BE REGISTERED IN THE NAME OF THE DEPOSITARY, (II) SHALL BE DELIVERED
BY THE TRUSTEE TO THE DEPOSITARY OR PURSUANT TO THE DEPOSITARY’S INSTRUCTIONS
AND (III) SHALL BEAR THE GLOBAL NOTE LEGEND AND THE OID LEGEND SUBSTANTIALLY TO
THE EFFECT SET FORTH IN EXHIBIT A.  THIS SECTION 2.01(D) SHALL ONLY APPLY TO
GLOBAL NOTES DEPOSITED WITH OR ON BEHALF OF THE DEPOSITARY.


 

Section 2.02                                Execution and Authentication.  An
Officer shall sign the Notes for the Company by manual or facsimile signature
attested by the manual or facsimile signature of the Secretary or an Assistant
Secretary of the Company.  Typographic and other minor errors or defects

 

14

--------------------------------------------------------------------------------


 

in any such facsimile signature shall not affect the validity or enforceability
of any Note which has been authenticated and delivered by the Trustee.

 

If an Officer whose signature is on a Note no longer holds that office at the
time the Trustee authenticates the Note, the Note shall be valid nevertheless.

 

A Note shall not be valid until an authorized signatory of the Trustee manually
signs the certificate of authentication on the Note.  The signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.

 

The Trustee shall authenticate and make available for delivery Notes for
original issue in the aggregate principal amount of $[          ] upon receipt
of a written order or orders of the Company signed by an Officer of the Company
(a “Company Order”).  The Company Order shall specify the amount of Notes to be
authenticated, shall provide that all such Notes will be represented initially
by a Global Note and the date on which each original issue of Notes is to be
authenticated.  The initial aggregate principal amount of Notes outstanding at
any time may not exceed $[          ] except as provided in Section 2.07 and
except as provided in the next succeeding paragraph.

 

The Trustee shall act as the initial authenticating agent.  Thereafter, the
Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes.  An authenticating agent may authenticate Notes whenever the
Trustee may do so.  Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent.  An authenticating agent shall
have the same rights as an Agent to deal with the Company or an Affiliate of the
Company.

 

The Notes shall be issuable only in registered form without coupons and only in
denominations of $2,000 principal amount and any integral multiple of $1,000 in
excess thereof.


 

Section 2.03                                Registrar, Paying Agent and
Conversion Agent.  The Company shall maintain one or more offices or agencies
where Notes may be presented for registration of transfer or for exchange (each,
a “Registrar”), one or more offices or agencies where Notes may be presented for
payment (each, a “Paying Agent”), one or more offices or agencies where Notes
may be presented for conversion (each, a “Conversion Agent”) and one or more
offices or agencies where notices and demands to or upon the Company in respect
of the Notes and this Indenture may be served.  The Company will at all times
maintain a Paying Agent, Conversion Agent, Registrar and an office or agency
where notices and demands to or upon the Company in respect of the Notes and
this Indenture may be served in the United States.  One of the Registrars (the
“Primary Registrar”) shall keep a register of the Notes and of their transfer
and exchange (the “Register”).  The entries in the Register shall be conclusive,
absent manifest error, and the Company shall treat each Person whose name is
recorded in the Register as the owner of such Note as the owner thereof for all
purposes of this Indenture notwithstanding any notice to the contrary.

 

The Company shall enter into an appropriate agency agreement with any Agent not
a party to this Indenture.  The agreement shall implement the provisions of this
Indenture that relate to such Agent.  The Company shall notify the Trustee of
the name and address of any Agent not a party to this Indenture.  If the Company
fails to maintain a Registrar, Paying Agent, Conversion Agent or agent for
service of notices and demands in any place required by this Indenture, or fails
to give the

 

15

--------------------------------------------------------------------------------


 

foregoing notice, the Trustee shall act as such.  The Company or any Affiliate
of the Company may act as Paying Agent (except for the purposes of Article 8).

 

The Company hereby initially designates the Trustee as Paying Agent, Registrar,
and Conversion Agent, and the Corporate Trust Office of the Trustee as such
office or agency of the Company for each of the aforesaid purposes.

 

Section 2.04                                Paying Agent To Hold Money In
Trust.  Prior to 11:00 a.m., New York City time, on each date on which the
principal amount of or interest, if any, on any Notes is due and payable, the
Company shall deposit with a Paying Agent a sum sufficient to pay such principal
amount or interest, if any, so becoming due.  A Paying Agent shall hold in trust
for the benefit of Noteholders or the Trustee all money held by the Paying Agent
for the payment of principal amount of or interest, if any, on the Notes, and
shall notify the Trustee of any default by the Company (or any other obligor on
the Notes) in making any such payment.  If the Company or an Affiliate of the
Company acts as Paying Agent, it shall, before 11:00 a.m., New York City time,
on each date on which a payment of the principal amount of or interest on any
Notes is due and payable, segregate the money and hold it as a separate trust
fund.  The Company at any time may require a Paying Agent to pay all money held
by it to the Trustee, and the Trustee may at any time during the continuance of
any default, upon written request to a Paying Agent, require such Paying Agent
to pay forthwith to the Trustee all sums so held in trust by such Paying Agent. 
Upon doing so, the Paying Agent (other than the Company) shall have no further
liability for the money.

 

Section 2.05                                Noteholder Lists.  The Trustee shall
preserve in as current a form as is reasonably practicable the most recent list
available to it of the names and addresses of Noteholders.  If the Trustee is
not the Primary Registrar, the Company shall furnish to the Trustee on or before
each semiannual interest payment date, and at such other times as the Trustee
may request in writing, a list in such form and as of such date as the Trustee
may reasonably require of the names and addresses of Noteholders.

 

Section 2.06                                Transfer and Exchange.  Subject to
compliance with any applicable additional requirements contained in
Section 2.14, when a Note is presented to a Registrar with a request to register
a transfer thereof or exchange such Note for an equal principal amount of Notes
of other authorized denominations, the Registrar shall register the transfer or
make the exchange as requested if its requirements for such transactions are
met; provided, however, that every Note presented or surrendered for
registration of transfer or exchange shall be duly endorsed or accompanied by an
assignment form in the applicable form included in Exhibit A, and in form
satisfactory to the Registrar duly executed by the Holder thereof or its
attorney duly authorized in writing.  To permit registration of transfers and
exchanges, upon surrender of any Note for registration of transfer or exchange
at an office or agency maintained pursuant to Section 2.03, the Company shall
execute and the Trustee shall authenticate Notes of a like aggregate principal
amount at the Registrar’s request.  Any exchange or transfer shall be without
charge, except that the Company or the Registrar may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto, and provided, that this sentence shall not apply to any
exchange pursuant to Section 2.10, Section 3.11, Section 9.03(b) or
Section 10.02(g) not involving any transfer.  No transfer shall be effective
unless recorded in the Register.

 

16

--------------------------------------------------------------------------------


 

The Company, Registrar or the Trustee, as the case may be, shall not be required
to register the transfer of or to exchange any Note (i) for a period of 20
calendar days before selecting, pursuant to Section 3.06, Notes to be redeemed
or (ii) during a period beginning at the opening of business 20 calendar days
before the mailing of a notice of redemption under Section 3.07 and ending at
the close of business on the day of such mailing or (iii) that has been selected
for redemption or for which a Fundamental Change Purchase Notice or Purchase
Notice has been delivered pursuant to Section 3.01 or 3.10, and not withdrawn,
in accordance with this Indenture, except, in the case of a partial redemption,
purchase or repurchase, that portion of such Note not being redeemed or
repurchased.

 

All Notes issued upon any registration of transfer or exchange of Notes shall be
valid obligations of the Company, evidencing the same debt and entitled to the
same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.

 

Any Registrar appointed pursuant to Section 2.03 shall provide to the Trustee
such information as the Trustee may reasonably require in connection with the
delivery by such Registrar of Notes upon transfer or exchange of Notes.

 

Each Holder of a Note agrees to indemnify the Company and the Trustee against
any liability that may result from the transfer, exchange or assignment of such
Holder’s Note in violation of any provision of this Indenture and/or applicable
United States federal or state securities law.

 

The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among Agent Members or other beneficial
owners of interests in any Global Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

 

Section 2.07                                Replacement Notes.  If any mutilated
Note is surrendered to the Company, a Registrar or the Trustee, or the Company,
a Registrar and the Trustee receive evidence to their satisfaction of the
destruction, loss or theft of any Note, and there is delivered to the Company,
the applicable Registrar and the Trustee such security or indemnity as will be
required by them to save each of them harmless, then, in the absence of notice
to the Company, such Registrar or the Trustee that such Note has been acquired
by a protected purchaser, the Company shall execute, and upon its written
request the Trustee shall authenticate and deliver, in exchange for any such
mutilated Note or in lieu of any such destroyed, lost or stolen Note, a
replacement Note of like tenor and principal amount, bearing a number not
contemporaneously outstanding.

 

In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, or is about to be purchased by the Company
pursuant to Article 3, the Company in its discretion may, instead of issuing a
replacement Note, pay or purchase such Note, as the case may be.

 

Upon the issuance of any replacement Notes under this Section 2.07, the Company
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be

 

17

--------------------------------------------------------------------------------


 

imposed in relation thereto and any other reasonable expenses (including the
reasonable fees and expenses of the Trustee or the Registrar) in connection
therewith.

 

Every replacement Note issued pursuant to this Section 2.07 in lieu of any
mutilated, destroyed, lost or stolen Note shall constitute an original
additional contractual obligation of the Company, whether or not the mutilated,
destroyed, lost or stolen Note shall be at any time enforceable by anyone, and
shall be entitled to all benefits of this Indenture equally and proportionately
with any and all other Notes duly issued hereunder.

 

The provisions of this Section 2.07 are (to the extent lawful) exclusive and
shall preclude (to the extent lawful) all other rights and remedies with respect
to the replacement or payment of mutilated, destroyed, lost or stolen Notes.

 

Section 2.08                                Outstanding Notes.  Notes
outstanding at any time are all Notes authenticated by the Trustee, except for
those canceled by it, those converted pursuant to Article 10, those delivered to
it for cancellation or surrendered for transfer or exchange and those described
in this Section 2.08 as not outstanding.

 

If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Company receives proof satisfactory to it that the replaced Note is
held by a protected purchaser.

 

If a Paying Agent holds at 11:00 a.m., New York City time, on the Maturity Date
Cash sufficient to pay the principal amount of the Notes payable on that date,
then on and after the Maturity Date, such Notes shall cease to be outstanding
and the principal amount thereof shall cease to bear interest.

 

Subject to the restrictions contained in Section 2.09, a Note does not cease to
be outstanding because the Company or an Affiliate of the Company holds the
Note.

 

Section 2.09                                Treasury Notes.  In determining
whether the Holders of the required principal amount of Notes have concurred in
any notice, direction, waiver or consent, Notes owned by the Company or any
other obligor on the Notes or by any Affiliate of the Company or of such other
obligor shall be disregarded, except that, for purposes of determining whether
the Trustee shall be protected in relying on any such notice, direction, waiver
or consent, only Notes which a Responsible Officer of the Trustee actually knows
are so owned shall be so disregarded.  Notes so owned which have been pledged in
good faith shall not be disregarded if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right so to act with respect to the
Notes and that the pledgee is not the Company or any other obligor on the Notes
or any Affiliate of the Company or of such other obligor.  Any Notes or shares
of Common Stock issued upon the conversion of Notes that are purchased or owned
by the Company or any Affiliate thereof may not be resold by the Company or such
Affiliate unless registered under the Securities Act or resold pursuant to an
exemption from the registration requirements of the Securities Act in a
transaction that results in such Notes or shares of Common Stock, as the case
may be, no longer being “restricted securities” (as defined under Rule 144).

 

Section 2.10                                Temporary Notes.  Until definitive
Notes are ready for delivery, the Company may prepare and execute, and, upon
receipt of a Company Order, the Trustee shall authenticate and deliver,
temporary Notes.  Temporary Notes shall be substantially in the form of
definitive Notes but

 

18

--------------------------------------------------------------------------------


 


MAY HAVE VARIATIONS THAT THE COMPANY CONSIDERS APPROPRIATE FOR TEMPORARY NOTES
AND SHALL BE REASONABLY ACCEPTABLE TO THE TRUSTEE.  WITHOUT UNREASONABLE DELAY,
THE COMPANY SHALL PREPARE AND, UPON RECEIPT OF A COMPANY ORDER, THE TRUSTEE
SHALL AUTHENTICATE AND DELIVER DEFINITIVE NOTES IN EXCHANGE FOR TEMPORARY NOTES.

 

Section 2.11                                Cancellation.  The Company at any
time may deliver Notes to the Trustee for cancellation.  The Registrar, the
Paying Agent and the Conversion Agent shall forward to the Trustee or its agent
any Notes surrendered to them for transfer, exchange, payment or conversion. 
The Trustee and no one else shall cancel, in accordance with its standard
procedures (subject to the record retention requirements of the Exchange Act),
all Notes surrendered for transfer, exchange, payment, conversion, replacement
or cancellation and upon written request of the Company shall deliver written
certification of such cancellation of Notes to the Company.

 

Section 2.12                                CUSIP Numbers.  The Company in
issuing any Notes may use one or more “CUSIP” numbers (if then generally in
use), and, if so, the Trustee shall use “CUSIP” numbers in notices of purchase
as a convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of a purchase and that reliance may
be placed only on the other identification numbers printed on the Notes, and any
such purchase shall not be affected by any defect in or omission of such
numbers.  The Company will promptly notify the Trustee of any change in the
“CUSIP” numbers.

 

Section 2.13                                Book-entry Provisions For Global
Notes.


 


(A)                                  TRANSFERS OF GLOBAL NOTES SHALL BE LIMITED
TO TRANSFERS IN WHOLE, BUT NOT IN PART, TO THE DEPOSITARY, ITS SUCCESSORS OR
THEIR RESPECTIVE NOMINEES.  IN ADDITION, CERTIFICATED NOTES SHALL BE TRANSFERRED
TO ALL BENEFICIAL OWNERS, AS IDENTIFIED BY THE DEPOSITARY, IN EXCHANGE FOR THEIR
BENEFICIAL INTERESTS IN GLOBAL NOTES ONLY IF (I) THE DEPOSITARY NOTIFIES THE
COMPANY THAT THE DEPOSITARY IS UNWILLING OR UNABLE TO CONTINUE AS DEPOSITARY FOR
ANY GLOBAL NOTE (OR THE DEPOSITARY CEASES TO BE A “CLEARING AGENCY” REGISTERED
UNDER SECTION 17A OF THE EXCHANGE ACT) AND A SUCCESSOR DEPOSITARY IS NOT
APPOINTED BY THE COMPANY WITHIN 90 DAYS OF SUCH NOTICE OR CESSATION OR (II) AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE REGISTRAR HAS RECEIVED A
WRITTEN REQUEST FROM THE DEPOSITARY TO ISSUE CERTIFICATED NOTES.


 


(B)                                 IN CONNECTION WITH THE TRANSFER OF A GLOBAL
NOTE IN ITS ENTIRETY TO BENEFICIAL OWNERS PURSUANT TO SECTION 2.13(A), SUCH
GLOBAL NOTE SHALL BE DEEMED TO BE SURRENDERED TO THE TRUSTEE FOR CANCELLATION,
AND THE COMPANY SHALL EXECUTE, AND THE TRUSTEE SHALL, UPON RECEIPT OF A COMPANY
ORDER, AUTHENTICATE AND DELIVER, TO EACH BENEFICIAL OWNER IDENTIFIED BY THE
DEPOSITARY IN EXCHANGE FOR ITS BENEFICIAL INTEREST IN SUCH GLOBAL NOTE, AN EQUAL
AGGREGATE PRINCIPAL AMOUNT OF CERTIFICATED NOTES OF AUTHORIZED DENOMINATIONS.


 


(C)                                  ANY CERTIFICATED NOTE CONSTITUTING A
RESTRICTED CERTIFICATED NOTE OR AN IAI CERTIFICATED NOTE DELIVERED IN EXCHANGE
FOR AN INTEREST IN A GLOBAL NOTE PURSUANT TO SECTION 2.13(A) SHALL, EXCEPT AS
OTHERWISE PROVIDED BY SECTION 2.14, BEAR THE OID LEGEND AND THE RESTRICTED NOTE
LEGEND OR THE IAI NOTE LEGEND, AS APPLICABLE.

 

19

--------------------------------------------------------------------------------



 


(D)                                 THE HOLDER OF ANY GLOBAL NOTE MAY GRANT
PROXIES AND OTHERWISE AUTHORIZE ANY PERSON TO TAKE ANY ACTION THAT A HOLDER IS
ENTITLED TO TAKE UNDER THIS INDENTURE OR THE NOTES.


 

Section 2.14                                Special Transfer Provisions.


 


(A)                                  THE INITIAL PURCHASERS MAY ONLY TRANSFER
NOTES IN ACCORDANCE WITH THE PURCHASE AGREEMENT, PROVIDED THAT SUCH TRANSFERS
ALSO COMPLY WITH THE TRANSFER RESTRICTIONS SET FORTH IN THE IAI NOTE LEGEND. 
UNLESS AND UNTIL THE TRUSTEE RECEIVES WRITTEN NOTICE FROM THE COMPANY OR A
HOLDER THAT A TRANSFER OF A NOTE HAS NOT BEEN MADE IN COMPLIANCE WITH THE
PURCHASE AGREEMENT, THE TRUSTEE MAY ASSUME WITHOUT INQUIRY THAT SUCH TRANSFER
WAS MADE IN ACCORDANCE WITH THE PURCHASE AGREEMENT.


 


(B)                                 NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
INDENTURE, BUT EXCEPT AS PROVIDED IN SECTION 2.14(C), A GLOBAL NOTE MAY NOT BE
TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY
OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR
A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.


 


(C)                                  EVERY NOTE THAT BEARS OR IS REQUIRED UNDER
THIS SECTION 2.14(C) TO BEAR THE RESTRICTED NOTE LEGEND OR THE IAI NOTE LEGEND,
AND ANY COMMON STOCK THAT BEARS OR IS REQUIRED UNDER THIS SECTION 2.14(C) TO
BEAR THE RESTRICTED COMMON STOCK LEGEND OR THE IAI COMMON STOCK LEGEND
(COLLECTIVELY, THE “RESTRICTED SECURITIES”) SHALL BE SUBJECT TO THE RESTRICTIONS
ON TRANSFER SET FORTH IN THE RESTRICTED NOTE LEGEND, THE IAI NOTE LEGEND, THE
RESTRICTED COMMON STOCK LEGEND OR THE IAI COMMON STOCK LEGEND, AS THE CASE MAY
BE, UNLESS SUCH RESTRICTIONS ON TRANSFER SHALL BE WAIVED BY WRITTEN CONSENT OF
THE COMPANY, AND THE HOLDER OF EACH SUCH RESTRICTED SECURITY, BY SUCH NOTES
HOLDER’S ACCEPTANCE THEREOF, AGREES TO BE BOUND BY ALL SUCH RESTRICTIONS ON
TRANSFER.  AS USED IN THIS SECTION 2.14(C), THE TERM “TRANSFER” ENCOMPASSES ANY
SALE, PLEDGE, LOAN, TRANSFER OR OTHER DISPOSITION WHATSOEVER OF ANY RESTRICTED
SECURITY OR ANY INTEREST THEREIN.


 

Any certificate evidencing such Note (and all securities issued in exchange
therefor or substitution thereof), and any stock certificate representing shares
of Common Stock issued upon conversion of any Note, shall bear a Restricted Note
Legend, IAI Note Legend, Restricted Common Stock Legend or IAI Common Stock
Legend, as the case may be, unless such Note or such shares of Common Stock have
been sold pursuant to a registration statement that has been declared effective
under the Securities Act (and which continues to be effective at the time of
such transfer) or pursuant to Rule 144 or any similar provision then in force,
or such shares of Common Stock have been issued upon conversion of Notes that
have been transferred pursuant to a registration statement that has been
declared effective under the Securities Act or pursuant to Rule 144 under the
Securities Act, or unless otherwise agreed by the Company in writing, with
written notice thereof to the Trustee.

 

Any Note (or security issued in exchange or substitution therefor) as to which
such restrictions on transfer shall have expired in accordance with their terms
or as to which conditions for removal of the Restricted Note Legend or IAI Note
Legend, as the case may be, set forth therein have been satisfied may, upon
surrender of such Note for exchange to the Registrar in accordance with the
provisions of Section 2.06, be exchanged for a new Note or Notes, of like tenor
and aggregate principal amount, which shall not bear the Restricted Note Legend
or IAI Note Legend, as

 

20

--------------------------------------------------------------------------------


 

the case may be.  If the Restricted Note surrendered for exchange is represented
by a Global Note bearing the Restricted Note Legend or IAI Note Legend, as the
case may be, the principal amount of the legended Global Note shall be reduced
by the appropriate principal amount and the principal amount of a Global Note
without the Restricted Note Legend or IAI Note Legend, as the case may be, shall
be increased by an equal principal amount.  If a Global Note without the
Restricted Note Legend is not then outstanding, the Company shall execute and
the Trustee, upon receipt of a Company Order, shall authenticate and deliver an
unlegended Global Note to the Depositary.

 

Any such shares of Common Stock as to which such restrictions on transfer shall
have expired in accordance with their terms or as to which the conditions for
removal of the Restricted Common Stock Legend set forth therein have been
satisfied may, upon surrender of the certificates representing such shares of
Common Stock for exchange in accordance with the procedures of the transfer
agent for the Common Stock, be exchanged for a new certificate or certificates
for a like number of shares of Common Stock, which shall not bear the Restricted
Common Stock Legend required by this Section 2.14.

 


(D)                                 BY ITS ACCEPTANCE OF ANY NOTE BEARING THE
RESTRICTED NOTE LEGEND OR THE IAI NOTE LEGEND, AS THE CASE MAY BE, EACH HOLDER
OF SUCH A NOTE ACKNOWLEDGES THE RESTRICTIONS ON TRANSFER OF SUCH NOTE SET FORTH
IN THIS INDENTURE AND IN THE RESTRICTED NOTE LEGEND OR THE IAI NOTE LEGEND, AS
THE CASE MAY BE, AND AGREES THAT IT WILL TRANSFER SUCH NOTE ONLY AS PROVIDED IN
THIS INDENTURE.


 


(E)                                  THE REGISTRAR SHALL RETAIN COPIES OF ALL
LETTERS, NOTICES AND OTHER WRITTEN COMMUNICATIONS RECEIVED PURSUANT TO
SECTION 2.13 OR THIS SECTION 2.14.  THE COMPANY SHALL HAVE THE RIGHT TO INSPECT
AND MAKE COPIES OF ALL SUCH LETTERS, NOTICES OR OTHER WRITTEN COMMUNICATIONS AT
ANY REASONABLE TIME DURING NORMAL HOURS OF OPERATION OF THE REGISTRAR UPON THE
GIVING OF REASONABLE NOTICE TO THE REGISTRAR.


 

Section 2.15                                Record Date.  The record date for
purposes of determining the identity of Holders of the Notes entitled to vote or
consent to any action by vote or consent authorized or permitted under this
Indenture shall be determined as provided for in Section 316(c) of the Trust
Indenture Act.


 


ARTICLE 3.


 


PURCHASES AND REDEMPTIONS


 

Section 3.01                                Purchase At the Option of the Holder
Upon a Fundamental Change.


 


(A)                                  IF THERE SHALL HAVE OCCURRED A FUNDAMENTAL
CHANGE, EACH HOLDER SHALL HAVE THE RIGHT, AT SUCH HOLDER’S OPTION, TO REQUIRE
THE COMPANY TO PURCHASE FOR CASH ALL OR ANY PORTION OF SUCH HOLDER’S NOTES IN
INTEGRAL MULTIPLES OF $1,000 PRINCIPAL AMOUNT ON A DATE SELECTED BY THE COMPANY
(THE “FUNDAMENTAL CHANGE PURCHASE DATE”), WHICH FUNDAMENTAL CHANGE PURCHASE DATE
SHALL BE NO LATER THAN 35 TRADING DAYS AFTER THE OCCURRENCE OF SUCH FUNDAMENTAL
CHANGE, UNLESS SUCH 35 TRADING DAYS WOULD NOT PROVIDE HOLDERS WITH AT LEAST 20
TRADING DAYS’ NOTICE, IN WHICH EVENT THE FUNDAMENTAL CHANGE PURCHASE DATE SHALL
BE THE DAY THAT PROVIDES THE SHORTEST PERIOD NECESSARY TO PROVIDE 20 TRADING
DAYS’ NOTICE, AT A PURCHASE PRICE EQUAL TO THE SUM OF (X) 100% OF

 

21

--------------------------------------------------------------------------------


 


THE PRINCIPAL AMOUNT OF THE NOTES TO BE PURCHASED, PLUS (Y) IN THE CASE OF A
FUNDAMENTAL CHANGE SET FORTH IN CLAUSE (I), (II), (III) OR (IV) BELOW ONLY, THE
MAKE-WHOLE AMOUNT, PLUS (Z) ACCRUED AND UNPAID INTEREST TO, BUT EXCLUDING, THE
FUNDAMENTAL CHANGE PURCHASE DATE (THE “FUNDAMENTAL CHANGE PURCHASE PRICE”),
SUBJECT TO SATISFACTION BY OR ON BEHALF OF THE HOLDER OF THE REQUIREMENTS SET
FORTH IN SECTION 3.01(C); PROVIDED THAT IF THE FUNDAMENTAL CHANGE PURCHASE DATE
IS AFTER A REGULAR RECORD DATE AND ON OR PRIOR TO THE INTEREST PAYMENT DATE TO
WHICH IT RELATES, INTEREST ACCRUED TO THE INTEREST PAYMENT DATE WILL BE PAID TO
HOLDERS OF THE NOTES AS OF THE PRECEDING REGULAR RECORD DATE. THE COMPANY SHALL
DETERMINE THE MAKE-WHOLE AMOUNT.


 

A “Fundamental Change” shall be deemed to have occurred at such time as any of
the following events shall occur:

 

(I)                           ANY “PERSON” OR “GROUP”, OTHER THAN THE COMPANY,
ITS SUBSIDIARIES OR ANY EMPLOYEE BENEFITS PLAN OF THE COMPANY OR ITS
SUBSIDIARIES, FILES, OR IS REQUIRED BY APPLICABLE LAW TO FILE, A SCHEDULE 13D OR
SCHEDULE TO (OR ANY SUCCESSOR SCHEDULE, FORM OR REPORT) PURSUANT TO THE EXCHANGE
ACT, DISCLOSING THAT SUCH PERSON HAS BECOME THE DIRECT OR INDIRECT BENEFICIAL
OWNER OF SHARES WITH A MAJORITY OF THE TOTAL VOTING POWER OF THE COMPANY’S
OUTSTANDING VOTING SECURITIES; UNLESS SUCH BENEFICIAL OWNERSHIP ARISES SOLELY AS
A RESULT OF A REVOCABLE PROXY DELIVERED IN RESPONSE TO A PROXY OR CONSENT
SOLICITATION MADE PURSUANT TO THE APPLICABLE RULES AND REGULATIONS UNDER THE
EXCHANGE ACT;

 

(II)                        THE COMPANY CONSOLIDATES WITH OR MERGES WITH OR INTO
ANOTHER PERSON (OTHER THAN A SUBSIDIARY OF THE COMPANY), OR SELLS, CONVEYS,
TRANSFERS, LEASES OR OTHERWISE DISPOSES OF ALL OR SUBSTANTIALLY ALL OF THE
CONSOLIDATED PROPERTIES AND ASSETS OF THE COMPANY AND ITS SUBSIDIARIES TO ANY
PERSON (OTHER THAN A SUBSIDIARY OF THE COMPANY) OR ANY PERSON (OTHER THAN A
SUBSIDIARY OF THE COMPANY) CONSOLIDATES WITH OR MERGES WITH OR INTO THE COMPANY,
PROVIDED THAT NONE OF THE CIRCUMSTANCES SET FORTH IN THIS CLAUSE (II) WILL BE A
FUNDAMENTAL CHANGE IF PERSONS THAT BENEFICIALLY OWN THE VOTING SECURITIES OF THE
COMPANY IMMEDIATELY PRIOR TO THE TRANSACTION OWN, DIRECTLY OR INDIRECTLY, SHARES
WITH A MAJORITY OF THE TOTAL VOTING POWER OF ALL OUTSTANDING VOTING SECURITIES
OF THE SURVIVING OR TRANSFEREE PERSON IMMEDIATELY AFTER THE TRANSACTION IN
SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF THE COMPANY’S VOTING
SECURITIES IMMEDIATELY PRIOR TO THE TRANSACTION;

 

(III)                     CONTINUING DIRECTORS CEASE TO CONSTITUTE AT LEAST A
MAJORITY OF THE BOARD OF DIRECTORS;

 

(IV)                    THE COMPANY’S STOCKHOLDERS OR BOARD OF DIRECTORS ADOPTS
A PLAN FOR THE LIQUIDATION OR DISSOLUTION OF THE COMPANY; OR

 

(V)                       UPON THE OCCURRENCE OF A TERMINATION OF TRADING (OTHER
THAN IN CONNECTION WITH AN UNEXPECTED DELISTING).

 

For purposes of defining a Fundamental Change:

 

(x)                                   the term “person” and the term “group”
have the meanings given by Section 13(d) and 14(d) of the Exchange Act or any
successor provisions;

 

22

--------------------------------------------------------------------------------


 

(y)                                 the term “group” includes any group acting
for the purpose of acquiring, holding or disposing of securities within the
meaning of Rule 13d-5(b)(1) under the Exchange Act or any successor provision;
and

 

(z)                                   the term “beneficial owner” is determined
in accordance with Rules 13d-3 and 13d-5 under the Exchange Act or any successor
provisions.

 


(B)                                 AS PROMPTLY AS PRACTICABLE FOLLOWING THE
DATE THE COMPANY PUBLICLY ANNOUNCES THE FUNDAMENTAL CHANGE TRANSACTION, BUT IN
NO EVENT LESS THAN 20 TRADING DAYS PRIOR TO THE ANTICIPATED EFFECTIVE DATE OF A
FUNDAMENTAL CHANGE IN THE CASE OF A FUNDAMENTAL CHANGE WITHIN THE CONTROL OF THE
COMPANY OR OF WHICH THE COMPANY HAS AT LEAST 30 TRADING DAYS PRIOR NOTICE, THE
COMPANY SHALL MAIL A WRITTEN NOTICE OF FUNDAMENTAL CHANGE BY FIRST-CLASS MAIL TO
THE TRUSTEE AND TO EACH HOLDER AT THEIR ADDRESSES SHOWN IN THE REGISTER OF THE
REGISTRAR (AND TO BENEFICIAL OWNERS AS REQUIRED BY APPLICABLE LAW).  THE NOTICE
SHALL INCLUDE A FORM OF FUNDAMENTAL CHANGE PURCHASE NOTICE TO BE COMPLETED BY
THE NOTEHOLDER AND SHALL STATE:


 

(I)                                     BRIEFLY, THE EVENTS CAUSING SUCH
FUNDAMENTAL CHANGE;

 

(II)                                  THE ANTICIPATED EFFECTIVE DATE OF SUCH
FUNDAMENTAL CHANGE;

 

(III)                               THE DATE BY WHICH THE FUNDAMENTAL CHANGE
PURCHASE NOTICE PURSUANT TO THIS SECTION 3.01 MUST BE GIVEN;

 

(IV)                              THE FUNDAMENTAL CHANGE PURCHASE PRICE;

 

(V)                                 THE FUNDAMENTAL CHANGE PURCHASE DATE;

 

(VI)                              THE NAME AND ADDRESS OF THE PAYING AGENT AND
THE CONVERSION AGENT;

 

(VII)                           THE THEN-CURRENT CONVERSION RATE AND ANY
ADJUSTMENTS THERETO;

 

(VIII)                        THAT NOTES WITH RESPECT TO WHICH A FUNDAMENTAL
CHANGE PURCHASE NOTICE HAS BEEN GIVEN BY THE HOLDER MAY BE CONVERTED PURSUANT TO
ARTICLE 10 HEREOF ONLY IF THE FUNDAMENTAL CHANGE PURCHASE NOTICE HAS BEEN
WITHDRAWN IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE;

 

(IX)                                BRIEFLY, THE PROCEDURES A HOLDER MUST FOLLOW
TO EXERCISE RIGHTS UNDER THIS SECTION 3.01;

 

(X)                                   THAT NOTES MUST BE SURRENDERED TO THE
PAYING AGENT TO COLLECT PAYMENT OF THE FUNDAMENTAL CHANGE PURCHASE PRICE;

 

(XI)                                THAT THE FUNDAMENTAL CHANGE PURCHASE PRICE
FOR ANY NOTE AS TO WHICH A FUNDAMENTAL CHANGE PURCHASE NOTICE HAS BEEN DULY
GIVEN AND NOT WITHDRAWN, TOGETHER WITH ANY ACCRUED INTEREST PAYABLE WITH RESPECT
THERETO, WILL BE PAID ON OR PRIOR TO THE THIRD TRADING DAY FOLLOWING THE LATER
OF THE FUNDAMENTAL CHANGE PURCHASE DATE AND THE TIME OF SURRENDER OF SUCH NOTE;

 

23

--------------------------------------------------------------------------------


 

(XII)                             BRIEFLY, THE CONVERSION RIGHTS OF THE NOTES;

 

(XIII)                          THE PROCEDURES FOR WITHDRAWING A FUNDAMENTAL
CHANGE PURCHASE NOTICE;

 

(XIV)                         THAT, UNLESS THE COMPANY DEFAULTS IN MAKING
PAYMENT OF SUCH FUNDAMENTAL CHANGE PURCHASE PRICE AND INTEREST DUE, IF ANY,
INTEREST ON NOTES SURRENDERED FOR PURCHASE WILL CEASE TO ACCRUE ON AND AFTER THE
FUNDAMENTAL CHANGE PURCHASE DATE; AND

 

(XV)                            THE CUSIP NUMBER OF THE NOTES.

 


(C)                                                         A HOLDER MAY
EXERCISE ITS RIGHTS SPECIFIED IN SECTION 3.01(A) BY DELIVERY OF A WRITTEN NOTICE
OF PURCHASE (A “FUNDAMENTAL CHANGE PURCHASE NOTICE”) TO THE PAYING AGENT AT ANY
TIME PRIOR TO THE CLOSE OF BUSINESS ON THE FUNDAMENTAL CHANGE PURCHASE DATE,
STATING:

 

(I)                                     THE CERTIFICATE NUMBER OF THE NOTE WHICH
THE HOLDER WILL DELIVER TO BE PURCHASED, IF CERTIFICATED NOTES HAVE BEEN ISSUED,
OR NOTICE COMPLIANT WITH THE RELEVANT DTC PROCEDURES IF THE NOTES ARE NOT
CERTIFICATED;

 

(II)                                  THE PORTION OF THE PRINCIPAL AMOUNT OF THE
NOTE WHICH THE HOLDER WILL DELIVER TO BE PURCHASED, WHICH PORTION MUST BE $1,000
OR AN INTEGRAL MULTIPLE THEREOF; AND

 

(III)                               THAT SUCH NOTE SHALL BE PURCHASED PURSUANT
TO THE TERMS AND CONDITIONS SPECIFIED IN THIS SECTION 3.01.

 

The delivery of such Note to the Paying Agent prior to, on or after the
Fundamental Change Purchase Date (together with all necessary endorsements) at
the offices of the Paying Agent shall be a condition to the receipt by the
Holder of the Fundamental Change Purchase Price therefor; provided, however,
that such Fundamental Change Purchase Price shall be so paid pursuant to this
Section 3.01 only if the Note so delivered to the Paying Agent shall conform in
all respects to the description thereof set forth in the related Fundamental
Change Purchase Notice.

 

The Company shall purchase from the Holder thereof, pursuant to this
Section 3.01, a portion of a Note if the principal amount of such portion is
$1,000 or an integral multiple of $1,000.  Provisions of this Indenture that
apply to the purchase of all of a Note also apply to the purchase of such
portion of such Note.

 

Any purchase by the Company contemplated pursuant to the provisions of this
Section 3.01 shall be consummated by the delivery of the consideration to be
received by the Holder (together with accrued and unpaid interest) on or prior
to the third Business Day following the later of the Fundamental Change Purchase
Date and the time of delivery of the Note to the Paying Agent in accordance with
this Section 3.01.

 

Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Fundamental Change Purchase Notice contemplated by this
Section 3.01(c) shall have the right to withdraw such Fundamental Change
Purchase Notice at any time prior to the Close of Business on the Fundamental
Change Purchase Date by delivery of a written notice of withdrawal to the Paying
Agent in accordance with Section 3.02.

 

24

--------------------------------------------------------------------------------


 

The Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Purchase Notice or written withdrawal thereof.

 

There shall be no purchase of any Notes pursuant to this Section 3.01 if there
has occurred (prior to, on or after, as the case may be, the giving, by the
Holders of such Notes, of the required Fundamental Change Purchase Notice) and
is continuing an Event of Default (other than a default in the payment of the
Fundamental Change Purchase Price).  The Paying Agent will promptly return to
the respective Holders thereof any Notes (x) with respect to which a Fundamental
Change Purchase Notice has been withdrawn in compliance with this Indenture, or
(y) held by it during the continuance of an Event of Default (other than a
default in the payment of the Fundamental Change Purchase Price) in which case,
upon such return, the Fundamental Change Purchase Notice with respect thereto
shall be deemed to have been withdrawn.

 

Section 3.02                                Effect of Fundamental Change
Purchase Notice.


 


(A)                                  UPON RECEIPT BY THE PAYING AGENT OF THE
FUNDAMENTAL CHANGE PURCHASE NOTICE SPECIFIED IN SECTION 3.01(C), THE HOLDER OF
THE NOTE IN RESPECT OF WHICH SUCH FUNDAMENTAL CHANGE PURCHASE NOTICE WAS GIVEN
SHALL (UNLESS SUCH FUNDAMENTAL CHANGE PURCHASE NOTICE IS WITHDRAWN AS SPECIFIED
IN THE FOLLOWING TWO PARAGRAPHS) THEREAFTER BE ENTITLED TO RECEIVE SOLELY THE
FUNDAMENTAL CHANGE PURCHASE PRICE, WITH RESPECT TO SUCH NOTE.  SUCH FUNDAMENTAL
CHANGE PURCHASE PRICE SHALL BE PAID TO SUCH HOLDER, SUBJECT TO RECEIPT OF FUNDS
BY THE PAYING AGENT, ON OR PRIOR TO THE THIRD BUSINESS DAY FOLLOWING THE LATER
OF (X) THE FUNDAMENTAL CHANGE PURCHASE DATE, WITH RESPECT TO SUCH NOTE (PROVIDED
THE CONDITIONS IN SECTION 3.01(C) HAVE BEEN SATISFIED) AND (Y) THE TIME OF
DELIVERY OF SUCH NOTE TO THE PAYING AGENT BY THE HOLDER THEREOF IN THE MANNER
REQUIRED BY SECTION 3.01(C).  NOTES IN RESPECT OF WHICH A FUNDAMENTAL CHANGE
PURCHASE NOTICE HAS BEEN GIVEN BY THE HOLDER THEREOF MAY NOT BE CONVERTED
PURSUANT TO ARTICLE 10 HEREOF ON OR AFTER THE DATE OF THE DELIVERY OF SUCH
FUNDAMENTAL CHANGE PURCHASE NOTICE UNLESS SUCH FUNDAMENTAL CHANGE PURCHASE
NOTICE HAS FIRST BEEN VALIDLY WITHDRAWN AS SPECIFIED IN THE FOLLOWING TWO
PARAGRAPHS.


 


(B)                                 A FUNDAMENTAL CHANGE PURCHASE NOTICE MAY BE
WITHDRAWN BY MEANS OF A WRITTEN NOTICE OF WITHDRAWAL DELIVERED TO THE OFFICE OF
THE PAYING AGENT IN ACCORDANCE WITH THE FUNDAMENTAL CHANGE PURCHASE NOTICE AT
ANY TIME PRIOR TO THE CLOSE OF BUSINESS ON THE FUNDAMENTAL CHANGE PURCHASE DATE
SPECIFYING:


 

(I)                       THE CERTIFICATE NUMBER OF THE NOTE WHICH THE HOLDER
WILL DELIVER TO BE PURCHASED, IF CERTIFICATED NOTES HAVE BEEN ISSUED, OR NOTICE
COMPLIANT WITH THE RELEVANT DTC PROCEDURES, IF THE NOTES ARE NOT CERTIFICATED,

 

(II)                    THE PRINCIPAL AMOUNT OF THE NOTE WITH RESPECT TO WHICH
SUCH NOTICE OF WITHDRAWAL IS BEING SUBMITTED, AND

 

(III)                 THE PRINCIPAL AMOUNT, IF ANY, OF SUCH NOTE WHICH REMAINS
SUBJECT TO THE ORIGINAL FUNDAMENTAL CHANGE PURCHASE NOTICE AND WHICH HAS BEEN OR
WILL BE DELIVERED FOR PURCHASE BY THE COMPANY.

 

A written notice of withdrawal of a Fundamental Change Purchase Notice may be in
the form set forth in the preceding paragraph.

 

25

--------------------------------------------------------------------------------


 

Section 3.03                                Deposit of Fundamental Change
Purchase Price.  Prior to 10:00 a.m. (New York City time) on or prior to the
third Business Day following the Fundamental Change Purchase Date, the Company
shall deposit with the Trustee or with the Paying Agent (or, if the Company or a
Subsidiary or an Affiliate of either of them is acting as the Paying Agent,
shall segregate and hold in trust as provided in Section 2.04) an amount of
money (in immediately available funds if deposited on such Trading Day)
sufficient to pay the aggregate Fundamental Change Purchase Price of all the
Notes or portions thereof which are to be purchased as of the Fundamental Change
Purchase Date.

 

If the Trustee or the Paying Agent holds money sufficient to pay the Fundamental
Change Purchase Price of a Note on the third Business Day following the
Fundamental Change Purchase Date in accordance with the terms hereof, then,
immediately after the Fundamental Change Purchase Date, interest on such Note
will cease to accrue, whether or not the Note is delivered to the Trustee or the
Paying Agent, and all other rights of the holder shall terminate, other than the
right to receive the Fundamental Change Purchase Price upon delivery of the
Note.

 

Section 3.04                                Right of Redemption.


 


(A)                                  SUBJECT TO SECTION 3.04(C), (D) AND (E),
THE COMPANY SHALL HAVE THE RIGHT, AT THE COMPANY’S OPTION, DURING THE PERIOD
BEGINNING ON NOVEMBER    , 2011 AND ENDING ON MAY    , 2014, AT ANY TIME DURING
SUCH PERIOD, AND FROM TIME TO TIME DURING SUCH PERIOD, TO REDEEM ALL OR ANY PART
OF THE NOTES AT A PRICE PAYABLE IN CASH EQUAL TO THE REDEMPTION PRICE PLUS
ACCRUED AND UNPAID INTEREST, IF ANY, TO, BUT EXCLUDING, THE REDEMPTION DATE IN
THE EVENT THAT THE CLOSING PRICE FOR EACH OF 20 OR MORE TRADING DAYS IN A PERIOD
OF 30 CONSECUTIVE TRADING DAYS ENDING ON THE DAY PRIOR TO MAILING OF A NOTICE OF
REDEMPTION TO HOLDERS OF THE NOTES IN ACCORDANCE WITH SECTION 3.07 SHALL HAVE
EXCEEDED 300% OF THE APPLICABLE CONVERSION PRICE, PROVIDED, HOWEVER, THAT THE
COMPANY SHALL HAVE MADE AT LEAST FIVE SCHEDULED SEMI-ANNUAL INTEREST PAYMENTS
(INCLUDING THE INTEREST PAYMENTS ON NOVEMBER    , 2011) IN THE FULL AMOUNT
REQUIRED BY THIS INDENTURE WITH RESPECT TO THE NOTES PRIOR TO REDEEMING ANY
NOTES PURSUANT TO THIS SECTION 3.04(A).


 


(B)                                 SUBJECT TO SECTION 3.04(C), (D) AND (E), THE
COMPANY SHALL HAVE THE RIGHT, AT THE COMPANY’S OPTION, AFTER MAY    , 2014, AT
ANY TIME, AND FROM TIME TO TIME, TO REDEEM ALL OR ANY PART OF NOTES AT A PRICE
PAYABLE IN CASH EQUAL TO THE REDEMPTION PRICE PLUS ACCRUED AND UNPAID INTEREST,
IF ANY, TO, BUT EXCLUDING, THE REDEMPTION DATE.


 


(C)                                  IN NO EVENT SHALL ANY REDEMPTION DATE BE A
LEGAL HOLIDAY. FURTHERMORE, IF THE REDEMPTION DATE WITH RESPECT TO A NOTE IS
AFTER THE CLOSE OF BUSINESS ON A RECORD DATE FOR THE PAYMENT OF AN INSTALLMENT
OF INTEREST AND ON OR BEFORE THE RELATED INTEREST PAYMENT DATE, THEN ACCRUED AND
UNPAID INTEREST TO, BUT EXCLUDING, SUCH INTEREST PAYMENT DATE SHALL BE PAID, ON
SUCH INTEREST PAYMENT DATE, TO THE HOLDER OF RECORD OF SUCH NOTE (WITHOUT ANY
SURRENDER OF SUCH NOTE BY SUCH HOLDER) AT THE CLOSE OF BUSINESS ON SUCH RECORD
DATE, AND THE HOLDER SURRENDERING SUCH NOTE FOR REDEMPTION SHALL RECEIVE ONLY
THE REDEMPTION PRICE AND SHALL NOT BE ENTITLED TO ANY SUCH INTEREST UNLESS SUCH
HOLDER WAS ALSO THE HOLDER OF RECORD OF SUCH NOTE AT THE CLOSE OF BUSINESS ON
SUCH RECORD DATE.


 


(D)                                 THE COMPANY SHALL NOT HAVE THE RIGHT TO
REDEEM ANY NOTE PURSUANT TO THIS SECTION 3.04 UNLESS AT THE TIME OF THE MAILING
OF THE APPLICABLE REDEMPTION NOTICE EITHER (X) THE SHELF REGISTRATION STATEMENT
REFERRED TO IN SECTION 2.2 OF THE REGISTRATION RIGHTS AGREEMENT IS EFFECTIVE AND

 

26

--------------------------------------------------------------------------------


 


AVAILABLE FOR RESALES OF THE COMMON STOCK ISSUABLE UPON CONVERSION OF THE NOTES
OR (Y) THE SHARES OF COMMON STOCK INTO WHICH THE NOTES ARE CONVERTIBLE INTO MAY
BE SOLD BY ALL HOLDERS AND BENEFICIAL OWNERS OF THE NOTES UNDER RULE 144 UNDER
THE SECURITIES ACT WITHOUT VOLUME OR OTHER LIMITATION.  NOTWITHSTANDING ANYTHING
CONTAINED IN THE REGISTRATION RIGHTS AGREEMENT TO THE CONTRARY, THE COMPANY ALSO
AGREES TO KEEP SUCH SHELF REGISTRATION STATEMENT EFFECTIVE AND AVAILABLE FOR
RESALES OF THE COMMON STOCK CONTEMPLATED THEREBY WITHOUT LIMITATION UNTIL AND
INCLUDING THE REDEMPTION DATE SPECIFIED IN SUCH REDEMPTION NOTICE.


 


(E)                                  NOTES IN DENOMINATIONS LARGER THAN $1,000
PRINCIPAL AMOUNT MAY BE REDEEMED PURSUANT TO THIS SECTION 3.04 IN PART BUT ONLY
IN INTEGRAL MULTIPLES OF $1,000 PRINCIPAL AMOUNT.


 

Section 3.05                                Notices to Trustee.  If the Company
elects to redeem Notes pursuant to Section 3.04 and paragraph 7 of the Notes, it
shall notify the Trustee of the Redemption Date, the applicable provision of
this Indenture pursuant to which the redemption is to be made and the aggregate
principal amount of Notes to be redeemed, which notice shall be provided to the
Trustee by the Company at least 15 days prior to the mailing, in accordance with
Section 3.07, of the notice of redemption (unless a shorter notice period shall
be satisfactory to the Trustee).

 

Section 3.06                                Selection of Notes to be Redeemed. 
If the Company has elected to redeem less than all the Notes pursuant to
Section 3.04 and paragraph 7 of the Notes, the Trustee shall, within five
Business Days after receiving the notice specified in Section 3.05, select the
Notes to be redeemed by lot, on a pro rata basis or in accordance with any other
method the Trustee considers fair and appropriate.  The Trustee shall make such
selection from Notes then outstanding and not already to be redeemed by virtue
of having been previously called for redemption.  The Trustee may select for
redemption portions of the principal amount of Notes that have denominations
larger than $1,000 principal amount.  Notes and portions of them the Trustee
selects for redemption shall be in amounts of $1,000 principal amount or
integral multiples of $1,000 principal amount.  The Trustee shall promptly
notify the Company in writing of the Notes selected for redemption and the
principal amount thereof to be redeemed.

 

The Registrar need not register the transfer of or exchange any Notes that have
been selected for redemption, except the unredeemed portion of the Notes being
redeemed in part.  As provided in Section 2.06, the Registrar need not register
the transfer of or exchange any Security for a period of 20 days before
selecting, pursuant to this Section 3.06, Notes to be redeemed.

 

Section 3.07                                Notice of Redemption.  (A) At least
20 Business Days but not more than 30 Business Days before a Redemption Date
with respect to a redemption pursuant to Section 3.04(a) and (B) at least 30
days but not more than 60 days before a Redemption Date with respect to a
redemption pursuant to Section 3.04(b), the Company shall mail, or cause to be
mailed, by first-class mail a notice of redemption to each Holder whose Notes
are to be redeemed, at the address of such Holder appearing in the security
register.


 

The notice shall identify the Notes and the aggregate principal amount thereof
to be redeemed pursuant to the redemption and shall state:

 

(i)                                     the Redemption Date;

 

27

--------------------------------------------------------------------------------


 

(ii)                                  the Redemption Price plus, if applicable,
accrued and unpaid interest, if any, to, but excluding, the Redemption Date;

 

(iii)                               the Conversion Rate;

 

(iv)                              the names and addresses of the Paying Agent
and the Conversion Agent;

 

(v)                                 that the right to convert the Notes called
for Redemption will terminate at the close of business on the Business Day
immediately preceding the Redemption Date, unless there shall be a Default in
the payment of the Redemption Price or accrued and unpaid interest, if any,
payable as provided in this Indenture upon redemption;

 

(vi)                              that Holders who want to convert Notes into
shares of Common Stock or shares of Junior Convertible Preferred Stock must
satisfy the requirements of Article 10;

 

(vii)                           the paragraph of the Notes pursuant to which the
Notes are to be redeemed;

 

(viii)                        that Notes called for redemption must be
surrendered to the Paying Agent to collect the Redemption Price plus, if
applicable, accrued and unpaid interest, if any, payable as herein provided upon
redemption;

 

(ix)                                that, unless there shall be a Default in the
payment of the Redemption Price or accrued and unpaid interest, if any, payable
as herein provided upon redemption (including, where the Redemption Date is
after a record date for the payment of an installment of interest and on or
before the related interest payment date, the payment, on such interest payment
date, of accrued and unpaid interest to, but excluding, such interest payment
date to the Holder of record at the close of business on such record date),
interest on Notes called for redemption ceases to accrue on and after the
Redemption Date, except as otherwise provided herein, and all rights of the
Holders of such Notes shall terminate on and after the Redemption Date, other
than the right to receive, upon surrender of such Notes and in accordance with
this Indenture, the amounts due hereunder on such Notes upon redemption (and the
rights of the Holder(s) of record of such Notes to receive, on the applicable
interest payment date, accrued and unpaid interest in accordance herewith in the
event the Redemption Date is after a record date for the payment of an
installment of interest and on or before the related interest payment date); and

 

(x)                                   the CUSIP number or numbers, as the case
may be, of the Notes.

 

The right, pursuant to Article 10, to convert Notes called for redemption shall
terminate at the close of business on the Business Day immediately preceding the
Redemption Date, unless there shall be a Default in the payment of the
Redemption Price or accrued and unpaid interest, if any, payable as herein
provided upon redemption.

 

28

--------------------------------------------------------------------------------


 

At the Company’s request, upon 5 days’ notice prior to the date of delivery of
the notice of redemption, the Trustee shall mail the notice of redemption in the
Company’s name and at the Company’s expense; provided, however, that the form
and content of such notice shall be prepared by the Company.

 

Section 3.08                                Effect of Notice of Redemption. 
Once notice of redemption is mailed, Notes called for redemption become due and
payable on the Redemption Date at the specified Redemption Price (together with
accrued and unpaid interest, if any, payable as provided herein) and, on and
after such Redemption Date (unless there shall be a Default in the payment of
such consideration), except as otherwise provided herein, such Notes shall cease
to bear interest, and all rights of the Holders of such Notes shall terminate,
other than the right to receive such consideration upon surrender of such Notes
to the Paying Agent.

 

If any Note shall not be fully and duly paid in accordance herewith upon
redemption, the principal of, and accrued and unpaid interest on, such Note
shall, until paid, bear interest at the rate borne by such Note on the principal
amount of such Note, and such Note shall continue to be convertible pursuant to
Article 10.

 

Notwithstanding anything herein to the contrary, there shall be no purchase of
any Note pursuant to a redemption if there has occurred (prior to, on or after,
as the case may be, the mailing of the notice of redemption specified in
Section 3.07) and is continuing an Event of Default (other than a Default in the
payment of the consideration payable as herein provided upon redemption).  The
Paying Agent will promptly return to the respective Holders thereof any Notes
held by it during the continuance of such an Event of Default.

 

Section 3.09                                Deposit of Redemption Price.  Prior
to 11:00 a.m. (New York City time) on or prior to the Business Day prior to the
Redemption Date, the Company shall deposit with the Trustee or with the Paying
Agent (or, if the Company or a Subsidiary or an Affiliate of either of them is
acting as the Paying Agent, shall segregate and hold in trust as provided in
Section 2.04) an amount of money (in immediately available funds if deposited on
such Business Day) sufficient to pay the consideration payable as herein
provided upon redemption with respect to all Notes to be redeemed on that date. 
The Paying Agent shall return to the Company, as soon as practicable, any money
not required for that purpose.

 

Section 3.10                                Purchase of Notes at Option of the
Holder.


 

(a)                                  At the option of the Holder thereof, Notes
(or portions thereof that are integral multiples of $1,000 in principal amount)
shall be purchased by the Company pursuant to this Section 3.10 and paragraph 9
of the Notes on May    , 2014, May    , 2015, May    , 2016, May    , 2017 and
May    , 2018 (each, an “Option Purchase Date”), at a purchase price, payable in
Cash, equal to 100% of the principal amount of the Notes (or such portions
thereof) to be so purchased (the “Option Purchase Price”), plus accrued and
unpaid interest, if any, to, but excluding, the applicable Option Purchase Date
(provided, that if such Option Purchase Date is after the close of business on a
record date for the payment of an installment of interest and on or before the
related interest payment date, then such accrued and unpaid interest shall be
paid, on such interest payment date, to the Holder of record of such Notes
(without any surrender of such Notes by such Holder) at the close of

 

29

--------------------------------------------------------------------------------


 

business on such record date and the Holder surrendering such Note for
repurchase shall receive only the Option Purchase Price and shall not be
entitled to any such interest unless such Holder was also the Holder of record
of such Note at the close of business on such record date), upon:

 

(i)                                     delivery to the Company (if it is acting
as its own Paying Agent), or to a Paying Agent designated by the Company for
such purpose in the Option Purchase Notice, by such Holder, at any time from the
opening of business on the date that is 20 Business Days prior to the applicable
Option Purchase Date until the close of business on the Business Day immediately
preceding the applicable Option Purchase Date, of an Option Purchase Notice, in
the form set forth in the Notes or any other form of written notice
substantially similar thereto, in each case, duly completed and signed, with
appropriate signature guarantee, stating:

 

(A)                              the certificate number of the Note which the
Holder will deliver to be purchased, if Certificated Notes have been issued, or
notice compliant with relevant DTC procedures if the Notes are not certificated;

 

(B)                                the portion of the principal amount of Note
which the Holder will deliver to be purchased, which portion must be $1,000 or
an integral multiple thereof;

 

(C)                                that such Note shall be purchased pursuant to
the terms and conditions specified in Section 3.10 of this Indenture; and

 

(D)                               that the Beneficial Owner of the Notes
attempted in good faith to obtain the price quotes referred to in clause (i) of
the definition of Fair Market Value and the Fair Market Value was equal to or
less than 110% of the sum of (x) the Option Purchase Price plus (y) accrued and
unpaid interest, if any, on the Notes subject to redemption pursuant to this
Section 3.10; and

 

(ii)                                  delivery to the Company (if it is acting
as its own Paying Agent), or to a Paying Agent designated by the Company for
such purpose in the Option Purchase Notice, at any time after delivery of such
Option Purchase Notice, of such Notes (together with all necessary
endorsements), such delivery being a condition to receipt by the Holder of the
Option Purchase Price therefor plus accrued and unpaid interest, if any, payable
as herein provided upon Purchase at Holder’s Option (provided, however, that the
Holder of record of such Notes on the record date immediately preceding such
Option Purchase Date need not surrender such Notes in order to be entitled to
receive, on the Option Purchase Date, the accrued and unpaid interest due
thereon).

 

If such Notes are held in book-entry form through the Depositary, the Option
Purchase Notice shall comply with applicable procedures of the Depositary.

 

Notwithstanding anything herein to the contrary, any Holder that has delivered
the Option Purchase Notice contemplated by this Section 3.10(a) to the Company
(if it is acting as its own Paying Agent) or to a Paying Agent designated by the
Company for such purpose in the Option Purchase Notice shall have the right to
withdraw such Option Purchase Notice by delivery, at any

 

30

--------------------------------------------------------------------------------


 

time prior to the close of business on the Business Day immediately preceding
the applicable Option Purchase Date, of a written notice of withdrawal to the
Company (if acting as its own Paying Agent) or the Paying Agent, which notice
shall contain the information specified in Section 3.10(b)(viii).

 

The Paying Agent shall promptly notify the Company of the receipt by it of any
Option Purchase Notice or written notice of withdrawal thereof.

 

(b)                                 The Company shall give notice (the “Option
Purchase Notice”) on a date not more than 60 days nor less than 30 days prior to
each Option Purchase Date to each Holder at its address shown in the register of
the Registrar and to each beneficial owner as required by applicable law.  Such
notice shall state:

 

(i)                                     the Option Purchase Price plus accrued
and unpaid interest, if any, to, but excluding, such Option Purchase Date and
the Conversion Rate;

 

(ii)                                  the Conversion Rate then applicable to the
Notes;

 

(iii)                               the names and addresses of the Paying Agent
and the Conversion Agent;

 

(iv)                              that Notes with respect to which a Purchase
Notice is given by a Holder may be converted pursuant to Article 10, if
otherwise convertible in accordance with Article 10, only if such Purchase
Notice has been withdrawn in accordance with this Section 3.10 or if there shall
be a Default in the payment of such Option Purchase Price or in accrued and
unpaid interest, if any, payable as herein provided upon Purchase at Holder’s
Option;

 

(v)                                 that Notes (together with any necessary
endorsements) must be surrendered to the Paying Agent to collect payment of the
Option Purchase Price plus (if such Holder was the Holder of record of the
applicable Note at the close of business on the record date immediately
preceding the Option Purchase Date) accrued and unpaid interest, if any, payable
as herein provided upon Purchase at Holder’s Option;

 

(vi)                              that the Option Purchase Price, plus accrued
and unpaid interest, if any, to, but excluding, such Option Purchase Date, for
any Note as to which a Purchase Notice has been given and not withdrawn will be
paid as promptly as practicable, but in no event later than such Option Purchase
Date or the time of delivery of the Note as described in clause (v) above;
provided, however, that such accrued and unpaid interest shall be paid, on the
applicable interest payment date, to the Holder of record of such Note at the
close of business on the record date immediately preceding such Option Purchase
Date;

 

(vii)                           the procedures the Holder must follow to
exercise rights under this Section 3.10 (including the name and address of the
Paying Agent) and a brief description of those rights;

 

31

--------------------------------------------------------------------------------


 

(viii)        that a Holder will be entitled to withdraw its election in the
Purchase Notice if the Company (if acting as its own Paying Agent) or the Paying
Agent receives, at any time prior to the close of business on the Business Day
immediately preceding the applicable Option Purchase Date, or such longer period
as may be required by law, a letter, telegram or facsimile transmission (with
confirmation of good transmission thereof) setting forth (I) the name of such
Holder, (II) a statement that such Holder is withdrawing its election to have
Notes purchased by the Company on such Option Purchase Date pursuant to a
Purchase at Holder’s Option, (III) the certificate number(s) of such Notes to be
so withdrawn, if such Notes are in certificated form, (IV) the principal amount
of the Notes of such Holder to be so withdrawn, which amount must be $1,000 or
an integral multiple thereof and (V) the principal amount, if any, of the Notes
of such Holder that remain subject to the Purchase Notice delivered by such
Holder in accordance with this Section 3.10, which amount must be $1,000 or an
integral multiple thereof;

 

(ix)           that on and after the applicable Option Purchase Date (unless
there shall be a Default in the payment of the consideration payable as herein
provided upon a Purchase at Holder’s Option), interest on Notes subject to
Purchase at Holder’s Option will cease to accrue, and all rights of the Holders
of such Notes shall terminate, other than the right to receive, in accordance
herewith, the consideration payable as herein provided upon a Purchase at
Holder’s Option; and

 

(x)            the CUSIP number or numbers, as the case may be, of the Notes;
and

 

(xi)           the names and telephonic contact information for no more than
three registered broker-dealers affiliated with a reputable, nationally
recognized brokerage house (collectively, the “Brokers”).

 

At the Company’s request, upon 5 days’ notice prior to the date of delivery of
the notice of redemption, the Trustee shall mail such Option Purchase Notice in
the Company’s name and at the Company’s expense; provided, however, that the
form and content of such Option Purchase Notice shall be prepared by the
Company.

 

No failure of the Company to give an Option Purchase Notice shall limit any
Holder’s right pursuant hereto to exercise its rights to require the Company to
purchase such Holder’s Notes pursuant to a Purchase at Holder’s Option.

 

(c)           Subject to the provisions of this Section 3.10, the Company shall
pay, or cause to be paid, the Option Purchase Price, plus accrued and unpaid
interest, if any, to, but excluding, the applicable Option Purchase Date, with
respect to each Note subject to Purchase at Holder’s Option to the Holder
thereof as promptly as practicable, but in no event later than the applicable
Option Purchase Date and the time such Note (together with all necessary
endorsements) is surrendered to the Paying Agent; provided, however, that such
accrued and unpaid interest shall be paid, on the applicable interest payment
date, to the Holder of record of such Note at the close of business on the
record date immediately preceding such Option Purchase Date.

 

32

--------------------------------------------------------------------------------


 

(d)           Prior to 11:00 a.m. (New York City time) on or prior to the
Business Day prior to the applicable Option Purchase Date, the Company shall
deposit with the Trustee or with the Paying Agent (or, if the Company or a
Subsidiary or an Affiliate of either of them is acting as the Paying Agent,
shall segregate and hold in trust as provided for in Section 2.04) an amount of
money in immediately available funds if deposited on such Business Day
sufficient to pay the Option Purchase Price, plus accrued and unpaid interest,
if any, to, but excluding, such Option Purchase Date, with respect to all of the
Notes that are to be purchased by the Company on such Option Purchase Date
pursuant to a Purchase at Holder’s Option.  The Paying Agent shall return to the
Company, as soon as practicable, any money not required for that purpose.

 

(e)           Once the Purchase Notice has been duly delivered in accordance
with this Section 3.10, the Notes to be purchased pursuant to the Purchase at
Holder’s Option shall, on the applicable Option Purchase Date, become due and
payable in accordance herewith, and, on and after such date (unless there shall
be a Default in the payment of the consideration payable as herein provided upon
a Purchase at Holder’s Option), such Notes shall cease to bear interest, and all
rights of the Holders of such Notes shall terminate, other than the right to
receive, in accordance herewith, the Option Purchase Price (together with
accrued and unpaid interest, if any, payable as provided herein).

 

(f)            Notes with respect to which a Purchase Notice has been duly
delivered in accordance with this Section 3.10 may be converted pursuant to
Article 10, if otherwise convertible in accordance with Article 10, only if such
Purchase Notice has been withdrawn in accordance with this Section 3.10 or if
there shall be a Default in the payment of the consideration payable as herein
provided upon a Purchase at Holder’s Option.

 

(g)           If any Note subject to Purchase at Holder’s Option shall not be
paid in accordance herewith, the principal of, and accrued and unpaid interest
on, such Note shall, until paid, bear interest, payable in cash, at the rate
borne by such Note on the principal amount of such Note, and such Note shall
continue to be convertible pursuant to Article 10.

 

(h)           Any Note which is to be submitted for Purchase at Holder’s Option
only in part shall be delivered pursuant to this Section 3.10 (with, if the
Company or the Trustee so requires, due endorsement by, or a written instrument
of transfer in form satisfactory to the Company and the Trustee duly executed
by, the Holder thereof or its attorney duly authorized in writing, with a
medallion guarantee), and the Company shall execute, and the Trustee shall
authenticate and make available for delivery to the Holder of such Security
without service charge, a new Note or Notes, of any authorized denomination as
requested by such Holder, of the same tenor and in aggregate principal amount
equal to the portion of such Note not submitted for Purchase at Holder’s Option.

 

Section 3.11           Notes Purchased or Redeemed In Part.  Any Note which is
to be purchased or redeemed only in part shall be surrendered at the office of
the Paying Agent (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by, the Holder thereof or such Holder’s
attorney duly authorized in writing) and the Company shall execute and the
Trustee shall authenticate and deliver to the Holder of such Note, without
service charge, a new Note or Note, of

 

33

--------------------------------------------------------------------------------


 

any authorized denomination as requested by such Holder in aggregate principal
amount equal to, and in exchange for, the portion of the principal amount of the
Note so surrendered that is not purchased or redeemed.  If any Note selected for
partial redemption is converted in part, the principal amount of such Note
subject to redemption shall be reduced by the principal amount of the Note that
is converted.

 

Section 3.12           Covenant To Comply With Securities Laws Upon Repurchase
of Notes.  When complying with the provisions of Section 3.01 or Section 3.10
(provided, that such offer or purchase constitutes an “issuer tender offer” for
purposes of Rule 13e-4 (which term, as used herein, includes any successor
provision thereto) under the Exchange Act at the time of such offer or
purchase), and subject to any exemptions available under applicable law, the
Company shall:

 


(A)           COMPLY WITH RULE 13E-4 AND RULE 14E-1 (OR ANY SUCCESSOR PROVISION)
UNDER THE EXCHANGE ACT, AS APPLICABLE;


 


(B)           FILE THE RELATED SCHEDULE TO (OR ANY SUCCESSOR SCHEDULE, FORM OR
REPORT) IF REQUIRED UNDER THE EXCHANGE ACT, AS APPLICABLE;


 


(C)           OTHERWISE COMPLY WITH ALL FEDERAL AND STATE SECURITIES LAWS SO AS
TO PERMIT THE RIGHTS AND OBLIGATIONS UNDER SECTIONS 3.01 AND 3.10 TO BE
EXERCISED IN THE TIME AND IN THE MANNER SPECIFIED THEREIN.


 

To the extent that the provisions of any securities laws or regulations conflict
with the provisions of Sections 3.01 and 3.10, the Company’s compliance with
such laws and regulations shall not in and of itself cause a breach of its
obligations under Sections 3.01 and 3.10.

 


ARTICLE 4.

 


COVENANTS

 

Section 4.01           Payment of Notes.

 


(A)           THE COMPANY AGREES TO PAY THE PRINCIPAL OF AND INTEREST ON THE
NOTES ON THE DATES AND IN THE MANNER PROVIDED IN THE NOTES AND THE INDENTURE. 
NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE DUE DATE OF ANY PRINCIPAL
OF OR INTEREST ON ANY NOTES, OR ANY PURCHASE PRICE OF THE NOTES, THE COMPANY
WILL DEPOSIT WITH THE TRUSTEE (OR PAYING AGENT) MONEY IN IMMEDIATELY AVAILABLE
FUNDS SUFFICIENT TO PAY SUCH AMOUNTS, PROVIDED THAT IF THE COMPANY OR ANY
AFFILIATE OF THE COMPANY IS ACTING AS PAYING AGENT, IT WILL, ON OR BEFORE EACH
DUE DATE, SEGREGATE AND HOLD IN A SEPARATE TRUST FUND FOR THE BENEFIT OF THE
HOLDERS A SUM OF MONEY SUFFICIENT TO PAY SUCH AMOUNTS UNTIL PAID TO SUCH HOLDERS
OR OTHERWISE DISPOSED OF AS PROVIDED IN THE INDENTURE.  IN EACH CASE THE COMPANY
WILL PROMPTLY NOTIFY THE TRUSTEE OF ITS COMPLIANCE WITH THIS PARAGRAPH.


 


(B)           AN INSTALLMENT OF PRINCIPAL OR INTEREST WILL BE CONSIDERED PAID ON
THE DATE DUE IF THE TRUSTEE (OR PAYING AGENT, OTHER THAN THE COMPANY OR ANY
AFFILIATE OF THE COMPANY) HOLDS ON THAT DATE MONEY DESIGNATED FOR AND SUFFICIENT
TO PAY THE INSTALLMENT.  IF THE COMPANY OR ANY AFFILIATE OF THE COMPANY ACTS AS
PAYING AGENT, AN INSTALLMENT OF PRINCIPAL OR INTEREST WILL BE CONSIDERED PAID ON
THE DUE DATE ONLY IF PAID TO THE HOLDERS.

 

34

--------------------------------------------------------------------------------


 


(C)           THE COMPANY AGREES TO PAY INTEREST ON OVERDUE PRINCIPAL, AND, TO
THE EXTENT LAWFUL, OVERDUE INSTALLMENTS OF INTEREST AT THE RATE PER ANNUM
SPECIFIED IN THE NOTES PLUS 2%.


 


(D)           PAYMENTS IN RESPECT OF THE NOTES REPRESENTED BY THE GLOBAL NOTES
ARE TO BE MADE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNTS
SPECIFIED BY THE HOLDERS OF THE GLOBAL NOTES.  WITH RESPECT TO CERTIFICATED
NOTES, THE COMPANY WILL MAKE ALL PAYMENTS BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO THE ACCOUNTS SPECIFIED BY THE HOLDERS THEREOF OR, IF NO SUCH
ACCOUNT IS SPECIFIED, BY MAILING A CHECK TO EACH HOLDER’S REGISTERED ADDRESS.


 

Section 4.02           Maintenance of Office or Agency.  The Company will
maintain in the United States, an office or agency where Notes may be
surrendered for registration of transfer or exchange or for presentation for
payment and where notices and demands to or upon the Company in respect of the
Notes and the Indenture may be served.  The Company hereby initially designates
the Corporate Trust Office of the Trustee as such office of the Company.  The
Company will give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency.  If at any time the Company
fails to maintain any such required office or agency or fails to furnish the
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served to the Trustee.

 

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be surrendered or presented for any of such
purposes and may from time to time rescind such designations.  The Company will
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.

 

Section 4.03           Existence.  The Company will do or cause to be done all
things necessary to preserve and keep in full force and effect its existence and
the material rights and franchises of the Company, except in the case of such
rights and franchises, where the failure to do so would not have a material
adverse effect on the business of the Company and its subsidiaries, taken as a
whole, or the Company has otherwise determined that it is not in the best
interest of the Company to do so; and provided, further, that this Section does
not prohibit any transaction otherwise permitted by Section 5.01.

 

Section 4.04           Rule 144A Information and Annual Reports.

 


(A)           AT ANY TIME THE COMPANY IS NOT SUBJECT TO SECTIONS 13 OR 15(D) OF
THE EXCHANGE ACT, THE COMPANY SHALL, SO LONG AS ANY OF THE NOTES OR ANY SHARES
OF COMMON STOCK ISSUABLE UPON CONVERSION THEREOF SHALL, AT SUCH TIME, CONSTITUTE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144(A)(3) UNDER THE
SECURITIES ACT, PROMPTLY PROVIDE TO THE TRUSTEE AND SHALL, UPON WRITTEN REQUEST,
PROVIDE TO ANY NOTEHOLDER, BENEFICIAL OWNER OR PROSPECTIVE PURCHASER OF NOTES OR
ANY SHARES OF COMMON STOCK ISSUED UPON CONVERSION OF ANY NOTES, THE INFORMATION
REQUIRED TO BE DELIVERED PURSUANT TO RULE 144A(D)(4) UNDER THE SECURITIES ACT TO
PERMIT THE RESALE OF SUCH NOTES OR SHARES OF COMMON STOCK PURSUANT TO RULE 144A
UNDER THE SECURITIES ACT.


 


(B)           THE COMPANY SHALL DELIVER TO THE TRUSTEE COPIES OF THE COMPANY’S
ANNUAL REPORTS (WHICH SHALL CONTAIN AUDITED FINANCIAL STATEMENTS OF THE
COMPANY), AND QUARTERLY AND CURRENT REPORTS AND OF THE OTHER INFORMATION AND
DOCUMENTS (OR COPIES OF SUCH PORTIONS OF ANY OF THE FOREGOING AS THE COMMISSION
MAY BY RULES AND REGULATIONS PRESCRIBE) THAT THE COMPANY IS REQUIRED

 

35

--------------------------------------------------------------------------------


 


TO FILE WITH THE COMMISSION PURSUANT TO SECTION 13 OR SECTION 15(D) OF THE
EXCHANGE ACT AT THE TIME THE COMPANY IS REQUIRED TO FILE SUCH ANNUAL, QUARTERLY
AND CURRENT REPORTS AND OTHER INFORMATION AND DOCUMENTS; PROVIDED THAT ANY SUCH
ANNUAL, QUARTERLY AND CURRENT REPORTS, OTHER INFORMATION OR DOCUMENTS REQUIRED
TO BE FILED WITH THE COMMISSION SHALL BE DEEMED DELIVERED TO THE TRUSTEE AT THE
SAME TIME THE SAME IS FILED WITH THE COMMISSION. UNTIL SUCH TIME AS THE
INDENTURE HAS BEEN QUALIFIED UNDER THE TIA, THE COMPANY SHALL BE DEEMED TO HAVE
COMPLIED WITH THE PREVIOUS SENTENCE TO THE EXTENT THAT THE COMPANY SHALL HAVE
FILED OR FURNISHED SUCH ANNUAL, QUARTERLY AND CURRENT REPORTS OR OTHER
INFORMATION AND DOCUMENTS TO THE COMMISSION VIA EDGAR (OR ANY SUCCESSOR
ELECTRONIC DELIVERY PROCEDURE).  IN THE EVENT THE COMPANY IS AT ANY TIME NO
LONGER SUBJECT TO THE REPORTING REQUIREMENTS OF SECTION 13 OR SECTION 15(D) OF
THE EXCHANGE ACT, THE COMPANY SHALL CONTINUE TO PROVIDE THE TRUSTEE AND, UPON
WRITTEN REQUEST, TO EACH NOTEHOLDER, ANNUAL, QUARTERLY AND CURRENT REPORTS OR
OTHER INFORMATION AND DOCUMENTS CONTAINING SUBSTANTIALLY THE SAME INFORMATION AS
WOULD HAVE BEEN REQUIRED TO BE FILED WITH THE COMMISSION HAD THE COMPANY
CONTINUED TO HAVE BEEN SUBJECT TO SUCH REPORTING REQUIREMENTS.  IN SUCH EVENT,
SUCH ANNUAL, QUARTERLY AND CURRENT REPORTS SHALL BE PROVIDED AT THE TIMES THE
COMPANY WOULD HAVE BEEN REQUIRED TO PROVIDE THE APPLICABLE REPORT HAD IT
CONTINUED TO HAVE BEEN SUBJECT TO SUCH REPORTING REQUIREMENTS.  DELIVERY OF SUCH
REPORTS, INFORMATION AND DOCUMENTS TO THE TRUSTEE IS FOR INFORMATIONAL PURPOSES
ONLY AND THE TRUSTEE’S RECEIPT OF SUCH SHALL NOT CONSTITUTE CONSTRUCTIVE NOTICE
OF ANY INFORMATION CONTAINED THEREIN OR DETERMINABLE FROM INFORMATION CONTAINED
THEREIN, INCLUDING THE COMPANY’S COMPLIANCE WITH ANY OF ITS COVENANTS HEREUNDER
(AS TO WHICH THE TRUSTEE IS ENTITLED TO RELY EXCLUSIVELY ON THE OFFICERS’
CERTIFICATES).


 

Section 4.05           Reports to Trustee.

 


(A)           THE COMPANY WILL DELIVER TO THE TRUSTEE WITHIN 120 DAYS AFTER THE
END OF EACH FISCAL YEAR A CERTIFICATE FROM THE PRINCIPAL EXECUTIVE, FINANCIAL OR
ACCOUNTING OFFICER OF THE COMPANY STATING THAT THE OFFICER HAS CONDUCTED OR
SUPERVISED A REVIEW OF THE ACTIVITIES OF THE COMPANY AND ITS SUBSIDIARIES AND
THEIR PERFORMANCE UNDER THE INDENTURE AND THAT, BASED UPON SUCH REVIEW, THE
COMPANY HAS FULFILLED ITS OBLIGATIONS HEREUNDER OR, IF THERE HAS BEEN A DEFAULT,
SPECIFYING THE DEFAULT AND ITS NATURE AND STATUS.


 


(B)           THE COMPANY WILL DELIVER TO THE TRUSTEE, AS SOON AS POSSIBLE AND
IN ANY EVENT WITHIN 30 DAYS AFTER THE COMPANY BECOMES AWARE OR SHOULD REASONABLY
BECOME AWARE OF THE OCCURRENCE OF A DEFAULT, AN OFFICERS’ CERTIFICATE SETTING
FORTH THE DETAILS OF THE DEFAULT, AND THE ACTION WHICH THE COMPANY PROPOSES TO
TAKE WITH RESPECT THERETO.


 

Section 4.06           Stay, Extension and Usury Laws.  The Company covenants
(to the extent that it may lawfully do so) that it will not at any time insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay, extension or usury law wherever enacted, now or at any time
hereafter in force, which may affect the covenants or the performance of this
Indenture; and the Company (in each case, to the extent that it may lawfully do
so) hereby covenants that it will not, by resort to any such law to the extent
it would hinder, delay or impede the execution of any power herein granted to
the Trustee, but will suffer and permit the execution of every such power as
though no such law had been enacted.

 

Section 4.07           Incurrence of Debt.  The Company will not and will not
permit any of its Subsidiaries to incur, create, assume, guarantee or otherwise
become liable for any Indebtedness (an

 

36

--------------------------------------------------------------------------------


 

“incurrence”; provided that accretion or amortization of original issue discount
shall not constitute an incurrence) unless after giving effect to such
incurrence the outstanding consolidated Indebtedness of the Company and its
Subsidiaries does not exceed the Permitted Indebtedness Amount.

 

Section 4.08           Limitations on Liens.  The Company will not and will not
permit any of its Subsidiaries to create, incur, assume or suffer to exist any
Lien of any kind, other than Permitted Liens, upon any of their respective
assets now owned or acquired on or after the Issue Date or upon any income or
profits therefrom.

 

Section 4.09           Limitation on Unlisting of Common Stock.  Except in
connection with an Unexpected Delisting, the Company will not permit its Common
Stock to be unlisted for trading on the NASDAQ Global Market or another Exchange
for trading for a period in excess of 10 consecutive Business Days (other than
solely due to failure to comply with Nasdaq Marketplace Rule 4310(c)(4)).

 

Section 4.10           Limitation on Modifying Junior Convertible Preferred
Stock.  The Company will not permit any amendment or other modification of the
terms of the Junior Convertible Preferred Stock in a manner adverse to the
Holders of the Notes without the consent of Holders of a majority in principal
amount of the Notes.

 


ARTICLE 5.

 


CONSOLIDATION, MERGER, SALE OR LEASE OF ASSETS

 

Section 5.01           Consolidation, Merger, Sale or Lease of Assets by the
Company.

 


(A)           THE COMPANY, WITHOUT THE CONSENT OF THE HOLDERS OF ANY OF THE
OUTSTANDING NOTES, MAY NOT


 

(I)         CONSOLIDATE WITH OR MERGE WITH OR INTO ANY PERSON, OR

 

(II)        SELL, CONVEY, TRANSFER, OR OTHERWISE DISPOSE OF OR LEASE ALL OR
SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS OF THE COMPANY AND ITS SUBSIDIARIES
AS AN ENTIRETY OR SUBSTANTIALLY AN ENTIRETY, IN ONE TRANSACTION OR A SERIES OF
RELATED TRANSACTIONS, TO ANY PERSON;

 

UNLESS

 

(A)          EITHER (X) THE COMPANY IS THE CONTINUING PERSON OR (Y) THE
RESULTING, SURVIVING OR TRANSFEREE PERSON IS A CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY OR TRUST ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE
UNITED STATES OF AMERICA, ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA AND
EXPRESSLY ASSUMES BY SUPPLEMENTAL INDENTURE ALL OF THE OBLIGATIONS OF THE
COMPANY UNDER THE INDENTURE AND THE NOTES AND THE REGISTRATION RIGHTS AGREEMENT;

 

(B)           IMMEDIATELY AFTER GIVING EFFECT TO THE TRANSACTION, NO EVENT OF
DEFAULT AND NO DEFAULT HAS OCCURRED AND IS CONTINUING; AND

 

37

--------------------------------------------------------------------------------


 

(C)           THE COMPANY DELIVERS TO THE TRUSTEE AN OFFICERS’ CERTIFICATE AND
AN OPINION OF COUNSEL, EACH STATING THAT THE CONSOLIDATION, MERGER, TRANSFER OR
LEASE AND THE SUPPLEMENTAL INDENTURE (IF ANY) COMPLY WITH THE INDENTURE;

 

PROVIDED, HOWEVER, THAT IN THE EVENT OF A CONSOLIDATION OR MERGER OF A
WHOLLY-OWNED SUBSIDIARY OF THE COMPANY WITH AND INTO THE COMPANY, THE COMPANY
SHALL NOT BE REQUIRED TO DELIVER SUCH CERTIFICATE OR OPINION.

 


(B)           UPON THE CONSUMMATION OF ANY TRANSACTION EFFECTED IN ACCORDANCE
WITH THESE PROVISIONS, IF THE COMPANY IS NOT THE CONTINUING PERSON, THE
RESULTING, SURVIVING OR TRANSFEREE PERSON WILL SUCCEED TO, AND BE SUBSTITUTED
FOR, AND MAY EXERCISE EVERY RIGHT AND POWER OF, THE COMPANY UNDER THE INDENTURE
AND THE NOTES WITH THE SAME EFFECT AS IF SUCH SUCCESSOR PERSON HAD BEEN NAMED AS
THE COMPANY IN THE INDENTURE.  UPON SUCH SUBSTITUTION, EXCEPT IN THE CASE OF A
LEASE, UNLESS THE SUCCESSOR IS ONE OR MORE OF THE COMPANY’S SUBSIDIARIES, THE
COMPANY WILL BE RELEASED FROM ITS OBLIGATIONS UNDER THE INDENTURE AND THE NOTES.


 


ARTICLE 6.

 


DEFAULT AND REMEDIES

 

Section 6.01           Events of Default.  An “Event of Default” occurs with
respect to the Notes if:

 


(A)           THE COMPANY DEFAULTS IN THE PAYMENT OF THE PRINCIPAL OF ANY NOTE,
OR ANY FUNDAMENTAL CHANGE PURCHASE PRICE WHEN THE SAME BECOMES DUE AND PAYABLE
ON THE MATURITY DATE, ON THE FUNDAMENTAL CHANGE PURCHASE DATE, UPON
ACCELERATION, OR OTHERWISE;


 


(B)           THE COMPANY FAILS TO PROVIDE THE NOTICE REQUIRED BY
SECTION 3.01(B) OR 3.10(B) ON A TIMELY BASIS;


 


(C)           THE COMPANY DEFAULTS IN THE PAYMENT OF INTEREST ON ANY NOTE WHEN
THE SAME BECOMES DUE AND PAYABLE, AND THE DEFAULT CONTINUES FOR A PERIOD OF 30
DAYS;


 


(D)           THE COMPANY FAILS TO DELIVER ALL CASH AND ANY SHARES OF COMMON
STOCK WHEN SUCH CASH AND COMMON STOCK, IF ANY, ARE REQUIRED TO BE DELIVERED UPON
CONVERSION OF A NOTE AND THE COMPANY DOES NOT REMEDY SUCH DEFAULT WITHIN 10
DAYS;


 


(E)           THE COMPANY FAILS TO COMPLY WITH ANY OTHER COVENANT OR AGREEMENT
OF THE COMPANY IN THE INDENTURE, THE NOTES, THE REGISTRATION RIGHTS AGREEMENT OR
THE PURCHASE AGREEMENT AND THE DEFAULT OR BREACH CONTINUES FOR A PERIOD OF 60
CONSECUTIVE DAYS (OR 120 CONSECUTIVE DAYS IN THE CASE OF A FAILURE TO COMPLY
WITH SECTION 4.04 (GIVING EFFECT TO ANY GRACE PERIOD PROVIDED BY RULE 12B-25
UNDER THE EXCHANGE ACT)) AFTER RECEIPT OF WRITTEN NOTICE TO THE COMPANY BY THE
TRUSTEE OR TO THE COMPANY AND THE TRUSTEE BY THE HOLDERS OF 25% OR MORE IN
AGGREGATE PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING.


 


(F)            (I) THE FAILURE BY THE COMPANY OR ANY SUBSIDIARY TO MAKE ANY
PAYMENT BY THE END OF ANY APPLICABLE GRACE PERIOD AFTER MATURITY OF ANY
PRINCIPAL WITH RESPECT TO INDEBTEDNESS, WHERE THE AMOUNT OF SUCH UNPAID AND DUE
PRINCIPAL IS IN AN AGGREGATE AMOUNT IN EXCESS OF $10,000,000, OR (II) THERE IS
AN ACCELERATION OF ANY PRINCIPAL WITH RESPECT TO INDEBTEDNESS WHERE THE

 

38

--------------------------------------------------------------------------------


 


AMOUNT OF SUCH ACCELERATED PRINCIPAL IS IN AN AMOUNT IN EXCESS OF $10,000,000
BECAUSE OF A DEFAULT WITH RESPECT TO SUCH INDEBTEDNESS; IN ANY SUCH CASE OF
(I) OR (II), WITHOUT SUCH INDEBTEDNESS HAVING BEEN PAID OR DISCHARGED OR SUCH
ACCELERATION HAVING BEEN CURED, WAIVED, RESCINDED OR ANNULLED WITHIN A PERIOD OF
30 DAYS AFTER WRITTEN NOTICE TO THE COMPANY BY THE TRUSTEE OR TO THE COMPANY AND
THE TRUSTEE BY THE HOLDERS OF NOT LESS THAN 25% IN AGGREGATE PRINCIPAL AMOUNT OF
THE NOTES THEN OUTSTANDING; PROVIDED, HOWEVER, IF ANY SUCH FAILURE OR
ACCELERATION REFERRED TO IN (I) OR (II) ABOVE SHALL CEASE OR BE CURED, WAIVED,
RESCINDED OR ANNULLED, THEN THE EVENT OF DEFAULT BY REASON THEREOF SHALL BE
DEEMED NOT TO HAVE OCCURRED AND ANY ACCELERATION HEREUNDER AS A RESULT OF THE
RELATED EVENT OF DEFAULT SHALL BE AUTOMATICALLY RESCINDED;


 


(G)           THE FAILURE BY THE COMPANY OR ANY SUBSIDIARY TO PAY ANY JUDGMENT
IN EXCESS OF $10,000,00, WHICH JUDGMENTS ARE NOT PAID, DISCHARGED OR STAYED FOR
A PERIOD OF 30 CONSECUTIVE DAYS;


 


(H)           THE COMPANY OR ANY SUBSIDIARY, PURSUANT TO OR UNDER OR WITHIN THE
MEANING OF ANY BANKRUPTCY LAW, (I) COMMENCES A VOLUNTARY CASE OR PROCEEDING;
(II) CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF AGAINST IT IN AN INVOLUNTARY
CASE OR PROCEEDING OR THE COMMENCEMENT OF ANY CASE AGAINST IT; (III) CONSENTS TO
THE APPOINTMENT OF ANY RECEIVER, TRUSTEE, ASSIGNEE, LIQUIDATOR, CUSTODIAN OR
SIMILAR OFFICIAL OF IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY; (IV) MAKES A
GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; (V) FILES A PETITION IN
BANKRUPTCY OR ANSWER OR CONSENT SEEKING REORGANIZATION OR RELIEF; OR
(VI) CONSENTS TO THE FILING OF SUCH PETITION OR THE APPOINTMENT OF OR TAKING
POSSESSION BY ANY RECEIVER, TRUSTEE, ASSIGNEE, LIQUIDATOR, CUSTODIAN OR SIMILAR
OFFICIAL; OR


 


(I)            A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER OR DECREE UNDER
ANY BANKRUPTCY LAW THAT (I) IS FOR RELIEF AGAINST THE COMPANY OR ANY SUBSIDIARY
IN AN INVOLUNTARY CASE OR PROCEEDING, OR ADJUDICATES THE COMPANY OR ANY
SUBSIDIARY INSOLVENT OR BANKRUPT; (II) APPOINTS ANY RECEIVER, TRUSTEE, ASSIGNEE,
LIQUIDATOR, CUSTODIAN OR SIMILAR OFFICIAL OF THE COMPANY OR ANY SUBSIDIARY OR
FOR ANY SUBSTANTIAL PART OF ITS PROPERTY; OR (III) ORDERS THE WINDING UP OR
LIQUIDATION OF THE COMPANY OR ANY SUBSIDIARY, AND THE ORDER OR DECREE REMAINS
UNSTAYED AND IN EFFECT FOR 60 DAYS (AN EVENT OF DEFAULT SPECIFIED IN CLAUSE
(H) OR (I) A “BANKRUPTCY DEFAULT”).


 

Section 6.02           Acceleration.

 


(A)           IF AN EVENT OF DEFAULT, OTHER THAN A BANKRUPTCY DEFAULT WITH
RESPECT TO THE COMPANY, OCCURS AND IS CONTINUING UNDER THE INDENTURE, THE
TRUSTEE OR THE HOLDERS OF AT LEAST 25% IN AGGREGATE OF THE OUTSTANDING PRINCIPAL
AMOUNT OF THE NOTES, BY WRITTEN NOTICE TO THE COMPANY (AND TO THE TRUSTEE IF THE
NOTICE IS GIVEN BY THE HOLDERS), MAY, AND THE TRUSTEE AT THE REQUEST OF SUCH
HOLDERS SHALL, DECLARE THE PRINCIPAL OF AND ACCRUED INTEREST ON THE NOTES TO BE
IMMEDIATELY DUE AND PAYABLE.  UPON A DECLARATION OF ACCELERATION, SUCH PRINCIPAL
AND INTEREST WILL BECOME IMMEDIATELY DUE AND PAYABLE.  IF A BANKRUPTCY DEFAULT
OCCURS WITH RESPECT TO THE COMPANY, THE PRINCIPAL OF AND ACCRUED INTEREST ON THE
NOTES THEN OUTSTANDING WILL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT ANY
DECLARATION OR OTHER ACT ON THE PART OF THE TRUSTEE OR ANY HOLDER.


 


(B)           THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE OUTSTANDING
NOTES BY WRITTEN NOTICE TO THE COMPANY AND TO THE TRUSTEE MAY WAIVE ALL PAST
DEFAULTS AND RESCIND AND ANNUL A DECLARATION OF ACCELERATION WITH RESPECT TO
SUCH NOTES AND ITS CONSEQUENCES IF:

 

39

--------------------------------------------------------------------------------


 

(I)            ALL EXISTING EVENTS OF DEFAULT, OTHER THAN THE NONPAYMENT OF THE
PRINCIPAL OF AND INTEREST ON THE NOTES THAT HAVE BECOME DUE SOLELY BY THE
DECLARATION OF ACCELERATION, HAVE BEEN CURED OR WAIVED, AND

 

(II)           THE RESCISSION WOULD NOT CONFLICT WITH ANY JUDGMENT OR DECREE OF
A COURT OF COMPETENT JURISDICTION.

 

Section 6.03           Other Remedies.  If an Event of Default occurs and is
continuing, the Trustee may pursue, in its own name or as trustee of an express
trust, any available remedy by proceeding at law or in equity to collect the
payment of principal of and interest on the Notes or to enforce the performance
of any provision of the Notes or the Indenture.  The Trustee may maintain a
proceeding even if it does not possess any of the Notes or does not produce any
of them in the proceeding.

 

Section 6.04           Waiver of Past Defaults.  Except as otherwise provided in
Section 6.02, Section 6.07 or Section 9.02(b), the Holders of a majority in
principal amount of the outstanding Notes may, by notice to the Trustee, waive
an existing Default and its consequences.  Upon such waiver, the Default will
cease to exist, and any Event of Default arising therefrom will be deemed to
have been cured, but no such waiver will extend to any subsequent or other
Default or impair any right consequent thereon.

 

Section 6.05           Control by Majority.  The Holders of a majority in
aggregate principal amount of the outstanding Notes may direct the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or exercising any trust or power conferred on the Trustee.  However, the Trustee
may refuse to follow any direction that conflicts with law or the Indenture,
that may involve the Trustee in personal liability, or that the Trustee
determines in good faith may be unduly prejudicial to the rights of Holders of
Notes not joining in the giving of such direction, and may take any other action
it deems proper that is not inconsistent with any such direction received from
Holders of Notes.

 

Section 6.06           Limitation on Suits.  A Holder may not institute any
proceeding, judicial or otherwise, with respect to the Indenture or the Notes,
or for the appointment of a receiver or trustee, or for any other remedy under
the Indenture or the Notes, unless:

 

(I)            THE HOLDER HAS PREVIOUSLY GIVEN TO THE TRUSTEE WRITTEN NOTICE OF
A CONTINUING EVENT OF DEFAULT;

 

(II)           HOLDERS OF AT LEAST 25% IN AGGREGATE PRINCIPAL AMOUNT OF
OUTSTANDING NOTES HAVE MADE WRITTEN REQUEST TO THE TRUSTEE TO INSTITUTE
PROCEEDINGS IN RESPECT OF THE EVENT OF DEFAULT IN ITS OWN NAME AS TRUSTEE UNDER
THE INDENTURE;

 

(III)          HOLDERS HAVE OFFERED TO THE TRUSTEE INDEMNITY REASONABLY
SATISFACTORY TO THE TRUSTEE AGAINST ANY COSTS, LIABILITIES OR EXPENSES TO BE
INCURRED IN COMPLIANCE WITH SUCH REQUEST;

 

(IV)          THE TRUSTEE FOR 60 DAYS AFTER ITS RECEIPT OF SUCH NOTICE, REQUEST
AND OFFER OF INDEMNITY HAS FAILED TO INSTITUTE ANY SUCH PROCEEDING; AND

 

40

--------------------------------------------------------------------------------


 

(V)           DURING SUCH 60-DAY PERIOD, THE HOLDERS OF A MAJORITY IN AGGREGATE
PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES HAVE NOT GIVEN THE TRUSTEE A DIRECTION
THAT IS INCONSISTENT WITH SUCH WRITTEN REQUEST.

 

Section 6.07           Rights of Holders to Receive Payment.  Notwithstanding
anything to the contrary, the right of a Holder of a Note to receive payment of
principal of or interest on its Note on or after the Stated Maturities thereof,
or to bring suit for the enforcement of any such payment on or after such
respective dates, may not be impaired or affected without the consent of that
Holder.

 

Section 6.08           Collection Suit by Trustee.  If an Event of Default in
payment of principal or interest specified in clause (a) or (b) of Section 6.01
occurs and is continuing, the Trustee may recover judgment in its own name and
as trustee of an express trust for the whole amount of principal and accrued
interest remaining unpaid, together with interest on overdue principal and, to
the extent lawful, overdue installments of interest, in each case at the rate
specified in the Notes, and such further amount as is sufficient to cover the
costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel and
any other amounts due the Trustee hereunder.

 

Section 6.09           Trustee May File Proofs of Claim.  The Trustee may file
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee (including any claim for the
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee hereunder) and the Holders
allowed in any judicial proceedings relating to the Company or its creditors or
property, and is entitled and empowered to collect, receive and distribute any
money, securities or other property payable or deliverable upon conversion or
exchange of the Notes or upon any such claims.  Any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee and, if the Trustee consents to the making of such
payments directly to the Holders, to pay to the Trustee any amount due to it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agent and counsel, and any other amounts due the Trustee
hereunder.  Nothing in the Indenture will be deemed to empower the Trustee to
authorize or consent to, or accept or adopt on behalf of any Holder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.

 

Section 6.10           Priorities.  If the Trustee collects any money or
property pursuant to this Article, it shall pay out the money and property in
the following order:

 

First: to the Trustee for all amounts due hereunder;

 

Second: to Holders for amounts then due and unpaid for principal of and interest
on the Notes, ratably, without preference or priority of any kind, according to
the amounts due and payable on the Notes for principal and interest; and

 

Third: to the Company or as a court of competent jurisdiction may direct.

 

The Trustee, upon written notice to the Company, may fix a record date and
payment date for any payment to Holders pursuant to this Section.  At least 15
days before such record date, the

 

41

--------------------------------------------------------------------------------


 

Trustee shall mail to each Noteholder and the Company a notice that states the
record date, the payment date and the amount to be paid.

 

Section 6.11           Restoration of Rights and Remedies.  If the Trustee or
any Holder has instituted a proceeding to enforce any right or remedy under the
Indenture and the proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to the Holder, then, subject
to any determination in the proceeding, the Company, the Trustee and the Holders
will be restored severally and respectively to their former positions hereunder
and thereafter all rights and remedies of the Company, the Trustee and the
Holders will continue as though no such proceeding had been instituted.

 

Section 6.12           Undertaking for Costs.  In any suit for the enforcement
of any right or remedy under the Indenture or in any suit against the Trustee
for any action taken or omitted by it as Trustee, a court may require any party
litigant in such suit (other than the Trustee) to file an undertaking to pay the
costs of the suit, and the court may assess reasonable costs, including
reasonable attorneys fees and expenses, against any party litigant (other than
the Trustee) in the suit having due regard to the merits and good faith of the
claims or defenses made by the party litigant.  This Section does not apply to a
suit by a Holder to enforce payment of principal of or interest on any Note on
the respective due dates, or a suit by Holders of more than 10% in principal
amount of the outstanding Notes.

 

Section 6.13           Rights and Remedies Cumulative.  No right or remedy
conferred or reserved to the Trustee or to the Holders under this Indenture is
intended to be exclusive of any other right or remedy, and all such rights and
remedies are, to the extent permitted by law, cumulative and in addition to
every other right and remedy hereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or exercise of any right or remedy
hereunder, or otherwise, will not prevent the concurrent assertion or exercise
of any other right or remedy.

 

Section 6.14           Delay or Omission Not Waiver.  No delay or omission of
the Trustee or of any Holder to exercise any right or remedy accruing upon any
Event of Default will impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein.  Every right and remedy
given by this Article or by law to the Trustee or to the Holders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders, as the case may be.

 


ARTICLE 7.


 


THE TRUSTEE

 

Section 7.01           General.

 


(A)           THE DUTIES AND RESPONSIBILITIES OF THE TRUSTEE ARE AS PROVIDED BY
THE TRUST INDENTURE ACT AND AS SET FORTH HEREIN.  WHETHER OR NOT EXPRESSLY SO
PROVIDED, EVERY PROVISION OF THE INDENTURE RELATING TO THE CONDUCT OR AFFECTING
THE LIABILITY OF OR AFFORDING PROTECTION TO THE TRUSTEE IS SUBJECT TO THIS
ARTICLE.


 


(B)           EXCEPT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE TRUSTEE
NEED PERFORM ONLY THOSE DUTIES THAT ARE SPECIFICALLY SET FORTH IN THE INDENTURE
AND NO OTHERS, AND NO

 

42

--------------------------------------------------------------------------------


 


IMPLIED COVENANTS OR OBLIGATIONS WILL BE READ INTO THE INDENTURE AGAINST THE
TRUSTEE.  IN CASE AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
TRUSTEE SHALL EXERCISE THOSE RIGHTS AND POWERS VESTED IN IT BY THE INDENTURE,
AND USE THE SAME DEGREE OF CARE AND SKILL IN THEIR EXERCISE, AS A PRUDENT MAN
WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF HIS OWN AFFAIRS.


 


(C)           NO PROVISION OF THE INDENTURE SHALL BE CONSTRUED TO RELIEVE THE
TRUSTEE FROM LIABILITY FOR ITS OWN NEGLIGENT ACTION, ITS OWN NEGLIGENT FAILURE
TO ACT OR ITS OWN WILLFUL MISCONDUCT, EXCEPT THAT


 

(I)         THIS SUBSECTION SHALL NOT BE CONSTRUED TO LIMIT THE EFFECT OF
SUBSECTION (B) OF THIS SECTION; AND

 

(II)        THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN
GOOD FAITH BY A RESPONSIBLE OFFICER, UNLESS IT SHALL BE PROVED THAT THE TRUSTEE
WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS.

 


(D)           WHETHER OR NOT THEREIN EXPRESSLY SO PROVIDED, EVERY PROVISION OF
THIS INDENTURE RELATING TO THE CONDUCT OR AFFECTING THE LIABILITY OF OR
AFFORDING PROTECTION TO THE TRUSTEE SHALL BE SUBJECT TO THE PROVISIONS OF THIS
SECTION.


 

Section 7.02           Certain Rights of Trustee.  Subject to Trust Indenture
Act Sections 315(a) through (d):

 


(A)           IN THE ABSENCE OF BAD FAITH ON ITS PART, THE TRUSTEE MAY RELY, AND
WILL BE PROTECTED IN ACTING OR REFRAINING FROM ACTING, UPON ANY RESOLUTION,
CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, DIRECTION,
CONSENT, ORDER, BOND, DEBENTURE, NOTE, OTHER EVIDENCE OF INDEBTEDNESS OR OTHER
PAPER OR DOCUMENT BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED OR
PRESENTED BY THE PROPER PERSON.  THE TRUSTEE NEED NOT INVESTIGATE ANY FACT OR
MATTER STATED IN THE DOCUMENT, BUT, IN THE CASE OF ANY DOCUMENT WHICH IS
SPECIFICALLY REQUIRED TO BE FURNISHED TO THE TRUSTEE PURSUANT TO ANY PROVISION
HEREOF, THE TRUSTEE SHALL EXAMINE THE DOCUMENT TO DETERMINE WHETHER IT CONFORMS
TO THE REQUIREMENTS OF THE INDENTURE (BUT NEED NOT CONFIRM OR INVESTIGATE THE
ACCURACY OF MATHEMATICAL CALCULATIONS OR OTHER FACTS STATED THEREIN).  THE
TRUSTEE, IN ITS DISCRETION, MAY MAKE FURTHER INQUIRY OR INVESTIGATION INTO SUCH
FACTS OR MATTERS AS IT SEES FIT.


 


(B)           BEFORE THE TRUSTEE ACTS OR REFRAINS FROM ACTING, IT MAY REQUIRE AN
OFFICERS’ CERTIFICATE OR AN OPINION OF COUNSEL OR BOTH CONFORMING TO
SECTION 12.06 AND THE TRUSTEE WILL NOT BE LIABLE FOR ANY ACTION IT TAKES OR
OMITS TO TAKE IN GOOD FAITH IN RELIANCE ON THE CERTIFICATE OR OPINION.


 


(C)           THE TRUSTEE MAY EXECUTE ANY OF THE RIGHTS OR POWERS HEREUNDER OR
PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH ITS ATTORNEYS AND
AGENTS AND WILL NOT BE RESPONSIBLE FOR THE MISCONDUCT OR NEGLIGENCE OF ANY AGENT
APPOINTED WITH DUE CARE.


 


(D)           THE TRUSTEE WILL BE UNDER NO OBLIGATION TO EXERCISE ANY OF THE
RIGHTS OR POWERS VESTED IN IT BY THE INDENTURE AT THE REQUEST OR DIRECTION OF
ANY OF THE HOLDERS, UNLESS SUCH HOLDERS HAVE OFFERED TO THE TRUSTEE SECURITY OR
INDEMNITY SATISFACTORY TO IT AGAINST THE COSTS, EXPENSES AND LIABILITIES THAT
MIGHT BE INCURRED BY IT IN COMPLIANCE WITH SUCH REQUEST OR DIRECTION.

 

43

--------------------------------------------------------------------------------


 


(E)           THE TRUSTEE WILL NOT BE LIABLE FOR ANY ACTION IT TAKES OR OMITS TO
TAKE IN GOOD FAITH THAT IT BELIEVES TO BE AUTHORIZED OR WITHIN ITS RIGHTS OR
POWERS OR FOR ANY ACTION IT TAKES OR OMITS TO TAKE IN ACCORDANCE WITH THE
DIRECTION OF THE HOLDERS IN ACCORDANCE WITH SECTION 6.05 RELATING TO THE TIME,
METHOD AND PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO THE
TRUSTEE, OR EXERCISING ANY TRUST OR POWER CONFERRED UPON THE TRUSTEE, UNDER THE
INDENTURE.

 


(F)            THE TRUSTEE MAY CONSULT WITH COUNSEL OF ITS SELECTION, AND THE
ADVICE OF SUCH COUNSEL OR ANY OPINION OF COUNSEL WILL BE FULL AND COMPLETE
AUTHORIZATION AND PROTECTION IN RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED
BY IT HEREUNDER IN GOOD FAITH AND IN RELIANCE THEREON.

 


(G)           NO PROVISION OF THE INDENTURE WILL REQUIRE THE TRUSTEE TO EXPEND
OR RISK ITS OWN FUNDS OR OTHERWISE INCUR ANY FINANCIAL LIABILITY IN THE
PERFORMANCE OF ITS DUTIES HEREUNDER, OR IN THE EXERCISE OF ITS RIGHTS OR POWERS,
UNLESS IT RECEIVES INDEMNITY SATISFACTORY TO IT AGAINST ANY LOSS, LIABILITY OR
EXPENSE.


 


(H)           THE TRUSTEE SHALL NOT BE DEEMED TO HAVE NOTICE OR BE CHARGED WITH
KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT UNLESS A RESPONSIBLE OFFICER OF THE
TRUSTEE HAS ACTUAL KNOWLEDGE THEREOF OR SHALL HAVE RECEIVED FROM THE COMPANY OR
FROM HOLDERS OF NOTES EVIDENCING NOT LESS THAN TWENTY-FIVE PERCENT (25%) OF THE
THEN OUTSTANDING NOTES, WRITTEN NOTICE THEREOF AT ITS ADDRESS SET FORTH IN
SECTION 12.03 AND SUCH NOTICE REFERENCES THE NOTES AND THIS INDENTURE.

 


(I)            ANY REQUEST OR DIRECTION OF THE COMPANY MENTIONED HEREIN SHALL BE
SUFFICIENTLY EVIDENCED BY A COMPANY ORDER AND ANY RESOLUTION OF THE BOARD OF
DIRECTORS MAY BE SUFFICIENTLY EVIDENCED BY A BOARD RESOLUTION.

 


(J)            THE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE
FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT,
OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, BOND, DEBENTURE,
NOTE, OTHER EVIDENCE OF INDEBTEDNESS OR OTHER PAPER OR DOCUMENT, BUT THE
TRUSTEE, IN ITS DISCRETION, MAY MAKE SUCH FURTHER INQUIRY OR INVESTIGATION INTO
SUCH FACTS OR MATTERS AS IT MAY SEE FIT, AND, IF THE TRUSTEE SHALL DETERMINE TO
MAKE SUCH FURTHER INQUIRY OR INVESTIGATION, IT SHALL BE ENTITLED TO EXAMINE THE
BOOKS, RECORDS AND PREMISES OF THE COMPANY, PERSONALLY OR BY AGENT OR ATTORNEY
AT THE SOLE COST OF THE COMPANY AND SHALL INCUR NO LIABILITY OR ADDITIONAL
LIABILITY OF ANY KIND BY REASON OF SUCH INQUIRY OR INVESTIGATION.

 


(K)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION TAKEN, SUFFERED, OR
OMITTED TO BE TAKEN BY IT IN GOOD FAITH AND REASONABLY BELIEVED BY IT TO BE
AUTHORIZED OR WITHIN THE DISCRETION OR RIGHTS OR POWERS CONFERRED UPON IT BY
THIS INDENTURE.

 


(L)            IN NO EVENT SHALL THE TRUSTEE BE RESPONSIBLE OR LIABLE FOR
SPECIAL, INDIRECT, OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER
(INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFIT) IRRESPECTIVE OF WHETHER THE
TRUSTEE HAS BEEN ADVISED OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS
OF THE FORM OF ACTION.

 


(M)          THE RIGHTS, PRIVILEGES, PROTECTIONS, IMMUNITIES AND BENEFITS GIVEN
TO THE TRUSTEE, INCLUDING, WITHOUT LIMITATION, ITS RIGHT TO BE INDEMNIFIED, ARE
EXTENDED TO, AND SHALL BE ENFORCEABLE BY, THE TRUSTEE IN EACH OF ITS CAPACITIES
HEREUNDER, AND EACH AGENT, CUSTODIAN AND OTHER PERSON EMPLOYED TO ACT HEREUNDER.

 

44

--------------------------------------------------------------------------------


 


(N)           THE TRUSTEE MAY REQUEST THAT THE COMPANY DELIVER A CERTIFICATE
SETTING FORTH THE NAMES OF INDIVIDUALS AND/OR TITLES OF OFFICERS AUTHORIZED AT
SUCH TIME TO TAKE SPECIFIED ACTIONS PURSUANT TO THIS INDENTURE.

 

Section 7.03           Individual Rights of Trustee.  The Trustee, in its
individual or any other capacity, may become the owner or pledgee of Notes and
may otherwise deal with the Company or its Affiliates with the same rights it
would have if it were not the Trustee.  Any Agent may do the same with like
rights.  However, the Trustee is subject to Trust Indenture Act
Sections 310(b) and 311.

 

Section 7.04           Trustee’s Disclaimer.  The Trustee (i) makes no
representation as to the validity or adequacy of the Indenture or the Notes,
(ii) is not accountable for the Company’s use or application of the proceeds
from the Notes and (iii) is not responsible for any statement in the Notes other
than its certificate of authentication.

 

Section 7.05           Notice of Default.  If any Default or Event of Default
occurs and is continuing and is known to the Trustee, the Trustee will send
notice of the Default or Event of Default to each Holder within 90 days after it
occurs, unless the Default or Event of Default has been cured; provided that,
except in the case of a default in the payment of the principal of or interest
on any Note, the Trustee may withhold the notice if and so long as a committee
of its Responsible Officers in good faith determines that withholding the notice
is in the interest of the Holders.  Notice to Holders under this Section will be
given in the manner and to the extent provided in Trust Indenture Act
Section 313(c).

 

Section 7.06           Reports by Trustee to Holders.  Within 60 days after each
January 15, beginning with January 15, 2010, the Trustee will mail to each
Holder, as provided in Trust Indenture Act Section 313(c), a brief report dated
as of such January 15, if required by Trust Indenture Act Section 313(a), and
file such reports with each stock exchange upon which its Notes are listed and
with the Commission as required by Trust Indenture Act Section 313(d).

 

Section 7.07           Compensation and Indemnity.

 

(a)           The Company will pay the Trustee compensation as agreed upon in
writing for its services.  The compensation of the Trustee is not limited by any
law on compensation of a Trustee of an express trust.  The Company will
reimburse the Trustee upon request for all reasonable out-of-pocket expenses,
disbursements and advances incurred or made by the Trustee, including the
reasonable compensation and expenses of the Trustee’s agents and counsel.

 


(B)           THE COMPANY WILL INDEMNIFY THE TRUSTEE AND ITS OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS FOR, AND HOLD IT HARMLESS AGAINST, ANY LOSS OR
LIABILITY OR EXPENSE INCURRED BY IT WITHOUT NEGLIGENCE OR WILLFUL MISCONDUCT ON
ITS PART ARISING OUT OF OR IN CONNECTION WITH THE ACCEPTANCE OR ADMINISTRATION
OF THE INDENTURE AND ITS DUTIES UNDER THE INDENTURE AND THE NOTES, INCLUDING THE
COSTS AND EXPENSES OF ENFORCING THIS INDENTURE AGAINST THE COMPANY (INCLUDING
THIS SECTION 7.07) AND OF THE TRUSTEE DEFENDING ITSELF AGAINST ANY CLAIM OR
LIABILITY AND OF COMPLYING WITH ANY PROCESS SERVED UPON IT OR ANY OF ITS
OFFICERS IN CONNECTION WITH THE EXERCISE OR PERFORMANCE OF ANY OF ITS POWERS OR
DUTIES UNDER THE INDENTURE AND THE NOTES.  THE TRUSTEE WILL NOTIFY THE COMPANY
PROMPTLY FOR ANY CLAIM FOR WHICH IT MAY SEEK INDEMNITY.  FAILURE BY THE TRUSTEE
TO SO NOTIFY THE

 

45

--------------------------------------------------------------------------------


 


COMPANY WILL NOT RELIEVE THE COMPANY OF ITS OBLIGATIONS HEREUNDER.  THE COMPANY
WILL DEFEND THE CLAIM AND THE TRUSTEE WILL COOPERATE IN THE DEFENSE.  THE
TRUSTEE MAY HAVE SEPARATE COUNSEL AND THE COMPANY WILL PAY THE REASONABLE FEES
AND EXPENSES OF SUCH COUNSEL.  THE COMPANY SHALL NOT BE OBLIGATED TO PAY FOR ANY
SETTLEMENT MADE WITHOUT ITS CONSENT, WHICH CONSENT WILL NOT BE UNREASONABLY
WITHHELD.

 


(C)           TO SECURE THE COMPANY’S PAYMENT OBLIGATIONS IN THIS SECTION, THE
TRUSTEE WILL HAVE A LIEN PRIOR TO THE NOTES ON ALL MONEY OR PROPERTY HELD OR
COLLECTED BY THE TRUSTEE, IN ITS CAPACITY AS TRUSTEE, EXCEPT MONEY OR PROPERTY
HELD IN TRUST TO PAY PRINCIPAL OF, AND INTEREST ON PARTICULAR NOTES.  SUCH LIEN
WILL SURVIVE THE SATISFACTION AND DISCHARGE OF THIS INDENTURE.


 


(D)           WHEN THE TRUSTEE INCURS EXPENSES OR RENDERS SERVICES AFTER AN
EVENT OF DEFAULT SPECIFIED IN SECTION 6.01(H) OR (I) HEREOF OCCURS, THE EXPENSES
AND THE COMPENSATION FOR THE SERVICES (INCLUDING THE REASONABLE FEES AND
EXPENSES OF ITS AGENTS AND COUNSEL) ARE INTENDED TO CONSTITUTE EXPENSES OF
ADMINISTRATION UNDER ANY BANKRUPTCY LAW.

 

The provisions of this Section 7.07 with respect to indemnification shall
survive the termination of this Indenture.

 

Section 7.08           Replacement of Trustee.

 


(A)           (I)            THE TRUSTEE MAY RESIGN AT ANY TIME BY WRITTEN
NOTICE TO THE COMPANY.

 

(II)           THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE OUTSTANDING
NOTES MAY REMOVE THE TRUSTEE BY WRITTEN NOTICE TO THE TRUSTEE.

 

(III)          IF THE TRUSTEE IS NO LONGER ELIGIBLE UNDER SECTION 7.10 OR IN THE
CIRCUMSTANCES DESCRIBED IN TRUST INDENTURE ACT SECTION 310(B), ANY HOLDER THAT
SATISFIES THE REQUIREMENTS OF TRUST INDENTURE ACT SECTION 310(B) MAY PETITION
ANY COURT OF COMPETENT JURISDICTION FOR THE REMOVAL OF THE TRUSTEE AND THE
APPOINTMENT OF A SUCCESSOR TRUSTEE.

 

(IV)          THE COMPANY MAY REMOVE THE TRUSTEE IF: (A) THE TRUSTEE IS NO
LONGER ELIGIBLE UNDER SECTION 7.10; (B) THE TRUSTEE IS ADJUDGED A BANKRUPT OR AN
INSOLVENT; (C) A RECEIVER OR OTHER PUBLIC OFFICER TAKES CHARGE OF THE TRUSTEE OR
ITS PROPERTY; OR (D) THE TRUSTEE BECOMES INCAPABLE OF ACTING.

 

A resignation or removal of the Trustee and appointment of a successor Trustee
will become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section.

 


(B)           IF THE TRUSTEE HAS BEEN REMOVED BY THE HOLDERS, HOLDERS OF A
MAJORITY IN PRINCIPAL AMOUNT OF THE NOTES MAY APPOINT A SUCCESSOR TRUSTEE WITH
THE CONSENT OF THE COMPANY.  OTHERWISE, IF THE TRUSTEE RESIGNS OR IS REMOVED, OR
IF A VACANCY EXISTS IN THE OFFICE OF TRUSTEE FOR ANY REASON, THE COMPANY WILL
PROMPTLY APPOINT A SUCCESSOR TRUSTEE.  IF THE SUCCESSOR TRUSTEE DOES NOT DELIVER
ITS WRITTEN ACCEPTANCE WITHIN 30 DAYS AFTER THE RETIRING TRUSTEE RESIGNS OR IS
REMOVED, THE RETIRING TRUSTEE, THE COMPANY OR THE HOLDERS OF A MAJORITY IN
PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES MAY PETITION ANY COURT OF COMPETENT
JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR TRUSTEE.

 

46

--------------------------------------------------------------------------------


 


(C)           UPON DELIVERY BY THE SUCCESSOR TRUSTEE OF A WRITTEN ACCEPTANCE OF
ITS APPOINTMENT TO THE RETIRING TRUSTEE AND TO THE COMPANY, (I) THE RETIRING
TRUSTEE WILL TRANSFER ALL PROPERTY HELD BY IT AS TRUSTEE TO THE SUCCESSOR
TRUSTEE, SUBJECT TO THE LIEN PROVIDED FOR IN SECTION 7.07(C), (II) THE
RESIGNATION OR REMOVAL OF THE RETIRING TRUSTEE WILL BECOME EFFECTIVE, AND
(III) THE SUCCESSOR TRUSTEE WILL HAVE ALL THE RIGHTS, POWERS AND DUTIES OF THE
TRUSTEE UNDER THE INDENTURE.  UPON REQUEST OF ANY SUCCESSOR TRUSTEE, THE COMPANY
WILL EXECUTE ANY AND ALL REASONABLE INSTRUMENTS FOR FULLY AND VESTING IN AND
CONFIRMING TO THE SUCCESSOR TRUSTEE ALL SUCH RIGHTS, POWERS AND TRUSTS.  THE
COMPANY WILL GIVE NOTICE OF ANY RESIGNATION AND ANY REMOVAL OF THE TRUSTEE AND
EACH APPOINTMENT OF A SUCCESSOR TRUSTEE TO ALL HOLDERS, AND INCLUDE IN THE
NOTICE THE NAME OF THE SUCCESSOR TRUSTEE AND THE ADDRESS OF ITS CORPORATE TRUST
OFFICE.

 


(D)           NOTWITHSTANDING REPLACEMENT OF THE TRUSTEE PURSUANT TO THIS
SECTION, THE COMPANY’S OBLIGATIONS UNDER SECTION 7.07 WILL CONTINUE FOR THE
BENEFIT OF THE RETIRING TRUSTEE.

 


(E)           THE TRUSTEE AGREES TO GIVE THE NOTICES PROVIDED FOR IN, AND
OTHERWISE COMPLY WITH, TRUST INDENTURE ACT SECTION 310(B).

 

Section 7.09           Successor Trustee by Merger.  If the Trustee consolidates
with, merges or converts into, or transfers or sells all or substantially all of
its corporate trust business (including the administration of this Indenture)
to, another corporation or national banking association, the resulting,
surviving or transferee corporation or national banking association without any
further act will be the successor Trustee with the same effect as if the
successor Trustee had been named as the Trustee in the Indenture.

 

Section 7.10           Eligibility.  The Indenture must always have a Trustee
that satisfies the requirements of Trust Indenture Act Section 310(a) and has a
combined capital and surplus of at least $25,000,000 as set forth in its most
recent published annual report of condition.

 

Section 7.11           Money Held in Trust.  The Trustee will not be liable for
interest on any money received by it except as it may agree with the Company. 
Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law and except for money held in trust under
Article 8.

 


ARTICLE 8.

 


DISCHARGE

 

Section 8.01           Satisfaction and Discharge of the Indenture.

 


(A)           THIS INDENTURE SHALL CEASE TO BE OF FURTHER EFFECT IF EITHER:
(I) ALL OUTSTANDING NOTES (OTHER THAN NOTES REPLACED PURSUANT TO SECTION 2.07)
HAVE BEEN DELIVERED TO THE TRUSTEE FOR CANCELLATION OR (II) ALL OUTSTANDING
NOTES HAVE BECOME DUE AND PAYABLE ON THE MATURITY DATE OR UPON REPURCHASE
PURSUANT TO ARTICLE 3, AND THE COMPANY IRREVOCABLY DEPOSITS, PRIOR TO THE
APPLICABLE DATE ON WHICH SUCH PAYMENT IS DUE AND PAYABLE, WITH THE TRUSTEE OR
THE PAYING AGENT (IF THE PAYING AGENT IS NOT THE COMPANY OR ANY OF ITS
AFFILIATES) CASH, SHARES OF COMMON STOCK IN RESPECT OF CONVERTED NOTES, AND, IF
APPLICABLE AS HEREIN PROVIDED AND IN ACCORDANCE HEREWITH, SUCH OTHER
CONSIDERATION, SUFFICIENT TO PAY ALL AMOUNTS DUE AND OWING ON ALL OUTSTANDING
NOTES (OTHER THAN NOTES REPLACED PURSUANT TO SECTION 2.07) ON THE MATURITY DATE
OR, IF ALL NOTES HAVE BEEN SUBMITTED

 

47

--------------------------------------------------------------------------------


 


FOR REPURCHASE ON THE FUNDAMENTAL CHANGE PURCHASE DATE, THE FUNDAMENTAL CHANGE
PURCHASE DATE, AS THE CASE MAY BE; PROVIDED THAT, IN EITHER CASE, THE COMPANY
PAYS TO THE TRUSTEE ALL OTHER SUMS PAYABLE HEREUNDER BY THE COMPANY.

 


(B)           THE COMPANY MAY EXERCISE ITS SATISFACTION AND DISCHARGE OPTION
WITH RESPECT TO THE NOTES ONLY IF:

 

(I)            NO DEFAULT OR EVENT OF DEFAULT WITH RESPECT TO THE NOTES SHALL
EXIST ON THE DATE OF SUCH DEPOSIT;

 

(II)           SUCH DEPOSIT SHALL NOT RESULT IN A BREACH OR VIOLATION OF, OR
CONSTITUTE A DEFAULT OR EVENT OF DEFAULT UNDER, THIS INDENTURE OR ANY OTHER
AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS BOUND;
AND

 

(III)          THE COMPANY HAS DELIVERED TO THE TRUSTEE AN OFFICERS’ CERTIFICATE
AND AN OPINION OF COUNSEL (WHICH MAY RELY UPON SUCH OFFICERS’ CERTIFICATE AS TO
THE ABSENCE OF DEFAULTS AND EVENTS OF DEFAULT AND AS TO ANY FACTUAL MATTERS),
EACH STATING THAT ALL CONDITIONS PRECEDENT PROVIDED FOR HEREIN RELATING TO THE
SATISFACTION AND DISCHARGE OF THIS INDENTURE HAVE BEEN COMPLIED WITH.

 

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 7.07 shall survive and,
if money shall have been deposited with the Trustee pursuant to clause (a) of
this Section, the provisions of Section 2.03, Section 2.04, Section 2.05,
Section 2.06, Section 2.07, Section 2.12, Section 3.01, Article 5, Article 10
and this Article 8, shall survive and the Company shall be required to make all
payments and deliveries required by such Sections or Articles, as the case may
be, irrespective of any prior satisfaction and discharge until the Notes have
been paid in full.

 

Section 8.02           Application of Trust Money.  Subject to the provisions of
Section 8.03, the Trustee or a Paying Agent shall hold in trust, for the benefit
of the Holders, all money deposited with it pursuant to Section 8.01 and shall
apply the deposited money in accordance with this Indenture and the Notes to the
payment of the principal amount of and interest on the Notes.

 

Section 8.03           Repayment to Company.  The Trustee and each Paying Agent
shall promptly pay to the Company upon request any excess money (x) deposited
with them pursuant to Section 8.01 and (y) held by them at any time.

The Trustee and each Paying Agent shall also pay to the Company upon request any
money held by them for the payment of the principal amount of Notes or interest
thereon that remains unclaimed for two years after a right to such money has
matured (which maturity shall occur, for the avoidance of doubt, on the Maturity
Date or the Fundamental Change Purchase Date (with respect to any Notes
repurchased pursuant to Article 3)).  After payment to the Company, Holders
entitled to money must look to the Company for payment as general creditors
unless an applicable abandoned property law designates another person.

 

Section 8.04           Reinstatement.  If the Trustee or any Paying Agent is
unable to apply any money in accordance with Section 8.02 by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting

 

48

--------------------------------------------------------------------------------


 

such application, then the Company’s obligations under this Indenture and the
Notes shall be revived and reinstated as though no deposit had occurred pursuant
to Section 8.01 until such time as the Trustee or such Paying Agent is permitted
to apply all such money in accordance with Section 8.02; provided, however, that
if the Company has made any payment of the principal amount of or interest on
any Notes because of the reinstatement of its obligations, the Company shall be
subrogated to the rights of the Holders of such Notes to receive any such
payment from the money held by the Trustee or such Paying Agent.

 


ARTICLE 9.

 


AMENDMENTS, SUPPLEMENTS AND WAIVERS

 

Section 9.01           Amendments Without Consent of Holders.  The Company and
the Trustee may amend or supplement the Indenture or the Notes without notice to
or the consent of any Noteholder:

 


(A)           TO CURE ANY AMBIGUITY, OMISSION, DEFECT OR INCONSISTENCY IN THE
INDENTURE OR THE NOTES, PROVIDED THAT SUCH AMENDMENT OR SUPPLEMENT DOES NOT
ADVERSELY AFFECT THE RIGHTS OF HOLDERS OF THE NOTES;

 


(B)           TO COMPLY WITH ARTICLE 5 OR SECTION 10.12;

 


(C)           TO COMPLY WITH THE TRUST INDENTURE ACT OR ANY AMENDMENT THERETO,
OR TO COMPLY WITH ANY REQUIREMENTS OF THE COMMISSION IN CONNECTION WITH THE
QUALIFICATION OF THE INDENTURE UNDER THE TRUST INDENTURE ACT;


 


(D)           TO EVIDENCE AND PROVIDE FOR THE ACCEPTANCE OF AN APPOINTMENT
HEREUNDER BY A SUCCESSOR TRUSTEE;


 


(E)           TO PROVIDE FOR UNCERTIFICATED NOTES IN ADDITION TO OR IN PLACE OF
CERTIFICATED NOTES;


 


(F)            TO SECURE THE NOTES;


 


(G)           TO ADD GUARANTEES WITH RESPECT TO THE NOTES;


 


(H)           TO ADD TO THE COVENANTS OF THE COMPANY FOR THE BENEFIT OF THE
HOLDERS OR TO SURRENDER ANY RIGHT OR POWER HEREIN CONFERRED UPON THE COMPANY;


 


(I)            TO ADD ANY ADDITIONAL EVENTS OF DEFAULT;


 


(J)            TO COMPLY WITH THE RULES OF ANY APPLICABLE SECURITIES DEPOSITARY;
OR


 


(K)           TO MAKE ANY OTHER CHANGE THAT DOES NOT MATERIALLY ADVERSELY AFFECT
THE RIGHTS OF ANY HOLDER.

 

49

--------------------------------------------------------------------------------



 

Section 9.02           Amendments With Consent of Holders.

 


(A)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 6.07 OR PARAGRAPH (B) OF
THIS SECTION, THE COMPANY AND THE TRUSTEE MAY AMEND THE INDENTURE AND THE NOTES
WITH THE WRITTEN CONSENT OF THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE
OUTSTANDING NOTES, AND THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE
OUTSTANDING NOTES BY WRITTEN NOTICE TO THE TRUSTEE MAY WAIVE FUTURE COMPLIANCE
BY THE COMPANY WITH ANY PROVISION OF THE INDENTURE OR THE NOTES.


 


(B)           NOTWITHSTANDING THE PROVISIONS OF PARAGRAPH (A) OF THIS SECTION,
WITHOUT THE CONSENT OF EACH HOLDER AFFECTED, AN AMENDMENT OR WAIVER MAY NOT:


 

(I)            REDUCE THE PRINCIPAL AMOUNT OF, FUNDAMENTAL CHANGE PURCHASE
PRICE, REDEMPTION PRICE OR OPTION PURCHASE PRICE WITH RESPECT TO, OR ANY PREMIUM
OR INTEREST PAYMENT ON, ANY NOTE,

 

(II)           MAKE ANY NOTE PAYABLE IN CURRENCY OR SECURITIES OTHER THAN THAT
STATED IN THE NOTE,

 

(III)          CHANGE THE STATED MATURITY OF ANY INSTALLMENT OF PRINCIPAL OF ANY
NOTE,

 

(IV)          MAKE ANY CHANGE THAT ADVERSELY AFFECTS THE CONVERSION RIGHTS OF
HOLDERS OF ANY NOTE,

 

(V)           MAKE ANY CHANGE THAT ADVERSELY AFFECTS THE HOLDERS’ RIGHT TO
REQUIRE THE COMPANY TO PURCHASE THE NOTES IN ACCORDANCE WITH THE TERMS THEREOF
AND THIS INDENTURE,

 

(VI)          IMPAIR THE RIGHT TO CONVERT OR RECEIVE ANY PRINCIPAL OR INTEREST
PAYMENT WITH RESPECT TO, A NOTE, OR RIGHT TO INSTITUTE SUIT FOR THE ENFORCEMENT
OF ANY PAYMENT WITH RESPECT TO, OR CONVERSION OF, THE NOTES,

 

(VII)         MAKE ANY CHANGE IN THE PERCENTAGE OF THE PRINCIPAL AMOUNT OF THE
NOTES REQUIRED FOR AMENDMENTS OR WAIVERS, OR

 

(VIII)        MAKE ANY CHANGE AFFECTING THE REQUIREMENT UNDER THIS PARAGRAPH
(B).

 


(C)           IT IS NOT NECESSARY FOR NOTEHOLDERS TO APPROVE THE PARTICULAR FORM
OF ANY PROPOSED AMENDMENT, SUPPLEMENT OR WAIVER, BUT IS SUFFICIENT IF THEIR
CONSENT APPROVES THE SUBSTANCE THEREOF.


 


(D)           AN AMENDMENT, SUPPLEMENT OR WAIVER UNDER THIS SECTION WILL BECOME
EFFECTIVE ON RECEIPT BY THE TRUSTEE OF WRITTEN CONSENTS FROM THE HOLDERS OF THE
REQUISITE PERCENTAGE IN PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES.  AFTER AN
AMENDMENT, SUPPLEMENT OR WAIVER UNDER THIS SECTION BECOMES EFFECTIVE, THE
COMPANY WILL SEND TO THE HOLDERS AFFECTED THEREBY A NOTICE BRIEFLY DESCRIBING
THE AMENDMENT, SUPPLEMENT OR WAIVER.  THE COMPANY WILL SEND SUPPLEMENTAL
INDENTURES TO HOLDERS UPON REQUEST.  ANY FAILURE OF THE COMPANY TO SEND SUCH
NOTICE, OR ANY DEFECT THEREIN, WILL NOT, HOWEVER, IN ANY WAY IMPAIR OR AFFECT
THE VALIDITY OF ANY SUCH SUPPLEMENTAL INDENTURE OR WAIVER.

 

50

--------------------------------------------------------------------------------


 

Section 9.03           Effect of Consent.

 


(A)           AFTER AN AMENDMENT, SUPPLEMENT OR WAIVER BECOMES EFFECTIVE, IT
WILL BIND EVERY HOLDER UNLESS IT IS OF THE TYPE REQUIRING THE CONSENT OF EACH
HOLDER AFFECTED.  IF THE AMENDMENT, SUPPLEMENT OR WAIVER IS OF THE TYPE
REQUIRING THE CONSENT OF EACH HOLDER AFFECTED, THE AMENDMENT, SUPPLEMENT OR
WAIVER SHALL BIND EACH HOLDER THAT HAS CONSENTED TO IT AND EVERY SUBSEQUENT
HOLDER OF A NOTE THAT EVIDENCES THE SAME DEBT AS THE NOTE OF THE CONSENTING
HOLDER.


 


(B)           IF AN AMENDMENT, SUPPLEMENT OR WAIVER CHANGES THE TERMS OF A NOTE,
THE TRUSTEE MAY REQUIRE THE HOLDER TO DELIVER IT TO THE TRUSTEE SO THAT THE
TRUSTEE MAY PLACE AN APPROPRIATE NOTATION OF THE CHANGED TERMS ON THE NOTE AND
RETURN IT TO THE HOLDER, OR EXCHANGE IT FOR A NEW NOTE THAT REFLECTS THE CHANGED
TERMS.  THE TRUSTEE MAY ALSO PLACE AN APPROPRIATE NOTATION ON ANY NOTE
THEREAFTER AUTHENTICATED.  HOWEVER, THE EFFECTIVENESS OF THE AMENDMENT,
SUPPLEMENT OR WAIVER IS NOT AFFECTED BY ANY FAILURE TO ANNOTATE OR EXCHANGE
NOTES IN THIS FASHION.


 

Section 9.04           Trustee’s Rights and Obligations.  The Trustee shall
receive, and will be fully protected in relying upon, an Officer’s Certificate
and an Opinion of Counsel each stating that the execution of any amendment,
supplement or waiver authorized pursuant to this Article is authorized or
permitted by the Indenture.  If the Trustee has received such an Opinion of
Counsel, it shall sign the amendment, supplement or waiver so long as the same
does not adversely affect the rights of the Trustee.  The Trustee may, but is
not obligated to, execute any amendment, supplement or waiver that affects the
Trustee’s own rights, duties or immunities under the Indenture.

 

Section 9.05           Conformity With Trust Indenture Act.  Every supplemental
indenture executed pursuant to this Article shall conform to the requirements of
the Trust Indenture Act.

 

Section 9.06           Payments for Consents.  Neither the Company nor any of
its Subsidiaries or Affiliates may, directly or indirectly, pay or cause to be
paid any consideration, whether by way of interest, fee or otherwise, to any
Holder for or as an inducement to any consent, waiver or amendment of any of the
terms or provisions of the Indenture or the Notes unless such consideration is
either (i) offered to be paid or agreed to be paid to all Holders of the Notes
that consent, waive or agree to amend such term or provision within the time
period set forth in the solicitation documents relating to such consent, waiver
or amendment or (ii) paid to all Holders of the Notes (notwithstanding that some
Holders may not agree to such consent, waiver or amendment).

 


ARTICLE 10.

 


CONVERSION

 

Section 10.01         Conversion Privilege.


 


(A)           SUBJECT TO AND UPON COMPLIANCE WITH THE PROVISIONS OF THIS
INDENTURE, A HOLDER OF A NOTE MAY, AT SUCH HOLDER’S OPTION, CONVERT SUCH NOTE AT
ANY TIME ON OR PRIOR TO THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY
PRECEDING THE MATURITY DATE INTO FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON
STOCK OF THE COMPANY AT THE CONVERSION RATE IN EFFECT ON THE CONVERSION DATE;
PROVIDED, HOWEVER, THAT ALL CONVERSIONS WILL BE SUBJECT TO SECTION 10.01(D); AND
PROVIDED, FURTHER, THAT THE COMPANY WILL PAY CASH IN LIEU OF FRACTIONAL SHARES
OTHERWISE ISSUABLE UPON CONVERSION OF SUCH NOTE, PURSUANT TO SECTION 10.03.

 

51

--------------------------------------------------------------------------------


 


(B)           A HOLDER MAY CONVERT A PORTION OF THE PRINCIPAL AMOUNT OF A NOTE
IF THE PORTION IS $1,000 OR AN INTEGRAL MULTIPLE OF $1,000.  PROVISIONS OF THIS
INDENTURE THAT APPLY TO CONVERSION OF ALL OF A NOTE ALSO APPLY TO CONVERSION OF
A PORTION OF A NOTE.


 


(C)           NOTES WITH RESPECT TO WHICH A FUNDAMENTAL CHANGE PURCHASE NOTICE
HAS BEEN GIVEN BY THE HOLDER MAY BE CONVERTED PURSUANT TO THIS ARTICLE 10 ONLY
IF THE FUNDAMENTAL CHANGE PURCHASE NOTICE HAS BEEN WITHDRAWN IN ACCORDANCE WITH
SECTION 3.02.


 


(D)           A HOLDER (OTHER THAN THE DEPOSITARY) OR A BENEFICIAL OWNER OF THE
NOTES MAY NOT CONVERT ANY NOTES PURSUANT TO THIS ARTICLE 10 IF, FOLLOWING SUCH
CONVERSION, EITHER (I) SUCH HOLDER’S OR SUCH BENEFICIAL OWNER’S, TOGETHER WITH
SUCH HOLDER’S OR SUCH BENEFICIAL OWNER’S AFFILIATES, AGGREGATE VOTING POWER ON A
MATTER BEING VOTED ON BY HOLDERS OF THE COMMON STOCK WOULD EXCEED 19.9% OF THE
MAXIMUM VOTING POWER OR (II) SUCH HOLDER OR SUCH BENEFICIAL OWNER, TOGETHER WITH
SUCH HOLDER’S OR SUCH BENEFICIAL OWNER’S AFFILIATES, WOULD BENEFICIALLY OWN MORE
THAN 19.9% OF THE THEN OUTSTANDING COMMON STOCK; PROVIDED, HOWEVER, THAT SUCH
CONVERSION RESTRICTION SHALL NOT APPLY IN CONNECTION WITH AND SUBJECT TO
COMPLETION OF (A) A PUBLIC SALE OF THE COMMON STOCK TO BE ISSUED UPON SUCH
CONVERSION, IF FOLLOWING CONSUMMATION OF SUCH PUBLIC SALE SUCH HOLDER OR SUCH
BENEFICIAL OWNER AND ITS RESPECTIVE AFFILIATES WILL NOT BENEFICIALLY OWN IN
EXCESS OF 19.9% OF THE THEN OUTSTANDING COMMON STOCK AND (B) A THIRD PARTY
TENDER OFFER FOR THE COMMON STOCK ISSUABLE THEREUPON.  FOR PURPOSES OF THE
FOREGOING SENTENCE, THE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY A
HOLDER OR A BENEFICIAL OWNER OF THE NOTES, TOGETHER WITH SUCH HOLDER’S OR SUCH
BENEFICIAL OWNER’S AFFILIATES, SHALL INCLUDE THE NUMBER OF SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION OF THE NOTES WITH RESPECT TO WHICH A CONVERSION
NOTICE HAS BEEN GIVEN, BUT SHALL EXCLUDE THE NUMBER OF SHARES OF COMMON STOCK
WHICH WOULD BE ISSUABLE UPON CONVERSION OR EXERCISE OF (X) THE SERIES A
PREFERRED STOCK, (Y) ANY REMAINING, UNCONVERTED PORTION OF THE NOTES, AND
(Z) ANY OUTSTANDING WARRANTS BENEFICIALLY OWNED BY SUCH HOLDER OR SUCH
BENEFICIAL OWNER AND ITS RESPECTIVE AFFILIATES.


 


(E)           SUBJECT TO AND UPON COMPLIANCE WITH THE PROVISIONS OF THIS
INDENTURE, AFTER RECEIVING A NOTICE OF REDEMPTION SPECIFIED IN SECTION 3.07, A
HOLDER OF A NOTE MAY, AT SUCH HOLDER’S OPTION, CONVERT SUCH NOTE AT ANY TIME ON
OR PRIOR TO THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE
REDEMPTION DATE SPECIFIED IN SUCH NOTICE INTO FULLY PAID AND NON-ASSESSABLE
SHARES OF JUNIOR CONVERTIBLE PREFERRED STOCK WITH A LIQUIDATION PREFERENCE EQUAL
TO THE PRINCIPAL AMOUNT OF SUCH NOTE.


 

Section 10.02         Conversion Procedure.


 


(A)           TO CONVERT A NOTE REPRESENTED BY A GLOBAL NOTE, A NOTEHOLDER MUST
CONVERT BY BOOK-ENTRY TRANSFER TO THE CONVERSION AGENT THROUGH THE FACILITIES OF
THE DEPOSITARY.  TO CONVERT A NOTE THAT IS REPRESENTED BY A CERTIFICATED NOTE, A
NOTEHOLDER MUST (1) COMPLETE AND MANUALLY SIGN A CONVERSION NOTICE (SPECIFYING
IF SUCH CONVERSION IS FOR SHARES OF COMMON STOCK OR JUNIOR CONVERTIBLE PREFERRED
STOCK), A FORM OF WHICH IS ON THE BACK OF THE NOTE, AND DELIVER SUCH CONVERSION
NOTICE TO THE CONVERSION AGENT, (2) SURRENDER THE NOTE TO THE CONVERSION AGENT,
(3) IF REQUIRED BY THE CONVERSION AGENT, FURNISH APPROPRIATE ENDORSEMENT AND
TRANSFER DOCUMENTS, AND (4) IF REQUIRED, PAY ALL TRANSFER OR SIMILAR TAXES.  THE
CONVERSION AGENT SHALL, WITHIN ONE (1) BUSINESS DAY OF ANY CONVERSION DATE,
PROVIDE NOTICE TO THE COMPANY, AS SET FORTH IN SECTION 12.03, OF THE OCCURRENCE
OF SUCH CONVERSION DATE.

 

52

--------------------------------------------------------------------------------


 


(B)           AS PROMPTLY AS PRACTICABLE AND IN ANY CASE WITHIN THREE
(3) TRADING DAYS FOLLOWING THE CONVERSION DATE APPLICABLE TO THE NOTES BEING
CONVERTED, THE COMPANY SHALL DELIVER TO THE HOLDER, THROUGH THE CONVERSION
AGENT, THE SHARES OF COMMON STOCK OR JUNIOR CONVERTIBLE PREFERRED STOCK, AS
APPLICABLE, REQUIRED TO BE DELIVERED UPON THE CONVERSION OF SUCH NOTES AND, IF
APPLICABLE, ANY CASH IN LIEU OF FRACTIONAL SHARES PURSUANT TO SECTION 10.03
HEREOF.  THE PERSON IN WHOSE NAME THE CERTIFICATE REPRESENTING ANY SHARES IS
REGISTERED SHALL BE TREATED AS A STOCKHOLDER OF RECORD ON AND AFTER THE
CONVERSION DATE.


 


(C)           NO PAYMENT OR ADJUSTMENT WILL BE MADE FOR DIVIDENDS ON, OR OTHER
DISTRIBUTIONS WITH RESPECT TO, ANY COMMON STOCK EXCEPT AS PROVIDED IN THIS
ARTICLE 10.  UPON CONVERSION OF A NOTE, A NOTEHOLDER WILL NOT RECEIVE, EXCEPT AS
DESCRIBED BELOW, ANY SEPARATE CASH PAYMENT REPRESENTING ACCRUED INTEREST. 
INSTEAD, ACCRUED INTEREST WILL BE DEEMED PAID BY THE COMMON STOCK OR JUNIOR
CONVERTIBLE PREFERRED STOCK, AS APPLICABLE, AND, IF APPLICABLE, CASH IN LIEU OF
FRACTIONAL SHARES, IF ANY, RECEIVED BY THE NOTEHOLDER UPON CONVERSION.  DELIVERY
TO THE NOTEHOLDER OF SUCH SHARES OF COMMON STOCK OR JUNIOR CONVERTIBLE PREFERRED
STOCK, AS APPLICABLE, AND CASH, IF ANY, WILL THUS BE DEEMED (1) TO SATISFY THE
COMPANY’S OBLIGATION TO PAY THE PRINCIPAL AMOUNT OF A NOTE AND (2) TO SATISFY
THE COMPANY’S OBLIGATION TO PAY ACCRUED AND UNPAID INTEREST ON THE NOTE.  AS A
RESULT, UPON CONVERSION OF A NOTE, ACCRUED AND UNPAID INTEREST ON SUCH NOTE IS
DEEMED PAID IN FULL RATHER THAN CANCELLED, EXTINGUISHED OR FORFEITED.


 


(D)           HOLDERS OF NOTES SURRENDERED FOR CONVERSION DURING THE PERIOD FROM
THE CLOSE OF BUSINESS ON ANY REGULAR RECORD DATE NEXT PRECEDING ANY INTEREST
PAYMENT DATE TO THE OPENING OF BUSINESS OF SUCH INTEREST PAYMENT DATE WILL
RECEIVE THE SEMIANNUAL INTEREST PAYABLE ON SUCH NOTES ON THE CORRESPONDING
INTEREST PAYMENT DATE NOTWITHSTANDING THE CONVERSION, AND SUCH NOTES UPON
SURRENDER MUST BE ACCOMPANIED BY FUNDS EQUAL TO THE AMOUNT OF SUCH PAYMENT;
PROVIDED THAT NO SUCH PAYMENT NEED BE MADE (X) IN CONNECTION WITH ANY CONVERSION
FOLLOWING THE REGULAR RECORD DATE IMMEDIATELY PRECEDING THE MATURITY DATE,
(Y) IF THE COMPANY HAS SPECIFIED A FUNDAMENTAL CHANGE PURCHASE DATE THAT IS
AFTER A REGULAR RECORD DATE AND ON OR PRIOR TO THE CORRESPONDING INTEREST
PAYMENT DATE OR (Z) TO THE EXTENT OF ANY DEFAULTED INTEREST, IF ANY DEFAULTED
INTEREST EXISTS AT THE TIME OF CONVERSION WITH RESPECT TO SUCH NOTE. THE COMPANY
SHALL NOT BE REQUIRED TO CONVERT ANY NOTES THAT ARE SURRENDERED FOR CONVERSION
WITHOUT PAYMENT OF INTEREST AS REQUIRED BY THIS PARAGRAPH.


 


(E)           IF THE HOLDER CONVERTS MORE THAN ONE NOTE AT THE SAME TIME, THE
NUMBER OF FULL SHARES OF COMMON STOCK OR JUNIOR CONVERTIBLE PREFERRED STOCK, AS
APPLICABLE, THAT SHALL BE DELIVERED UPON CONVERSION AND THE CASH PAYMENT, IF
ANY, IN LIEU OF FRACTIONAL SHARES SHALL BE BASED ON THE TOTAL PRINCIPAL AMOUNT
OF THE NOTES CONVERTED.


 


(F)            UPON SURRENDER OF A NOTE THAT IS CONVERTED IN PART, THE COMPANY
SHALL EXECUTE, AND THE TRUSTEE SHALL AUTHENTICATE AND DELIVER TO THE HOLDER, A
NEW NOTE IN AN AUTHORIZED DENOMINATION EQUAL IN PRINCIPAL AMOUNT TO THE
UNCONVERTED PORTION OF THE NOTE SURRENDERED.


 

Section 10.03         Fractional Shares.  The Company will not issue a
fractional share of Common Stock upon conversion of a Note.  Instead, the
Company will deliver Cash in lieu of a fractional share based on the Closing
Price of the Common Stock on the Conversion Date (or if the Conversion Date is
not a Trading Day, the next preceding Trading Day), rounded to the nearest whole
cent.

 

53

--------------------------------------------------------------------------------


 

Section 10.04         Taxes On Conversion.  If a Holder converts a Note, the
Company shall pay any documentary, stamp or similar issue or transfer tax due on
the issue of any shares of Common Stock or Junior Convertible Preferred Stock,
as applicable, upon the conversion.  However, the Holder shall pay any such tax
which is due because the Holder requests the shares to be issued in a name other
than the Holder’s name.  The Company may refuse to deliver the certificates
representing the Common Stock or Junior Convertible Preferred Stock, as
applicable, being issued in a name other than the Holder’s name until the
Company receives a sum sufficient to pay any tax which will be due because the
Common Stock or Junior Convertible Preferred Stock, as applicable, is to be
delivered in a name other than the Holder’s name.  Nothing herein shall preclude
any tax withholding required by law or regulations.

 

Section 10.05         Company To Provide Common Stock and Junior Convertible
Preferred Stock.  The Company shall at all times have authorized and reserved
and keep available for issuance a sufficient number of shares of Common Stock
and Junior Convertible Preferred Stock to permit the delivery in respect of all
outstanding Notes or shares of Junior Convertible Preferred Stock, as
applicable, of the number of shares of Common Stock due upon conversion of the
Notes or Junior Convertible Preferred Stock, including as may be adjusted for
share splits, combinations or other similar transactions.

 

All shares of Common Stock and Junior Convertible Preferred Stock delivered upon
conversion of the Notes or shares of Junior Convertible Preferred Stock, as
applicable, shall be newly issued shares or treasury shares, shall be duly and
validly issued and fully paid and nonassessable and shall be free from
preemptive rights and free of any lien or adverse claim.

 

The Company will comply with all federal and state securities laws regulating
the offer and delivery of shares of Common Stock and Junior Convertible
Preferred Stock upon conversion of Notes or Junior Convertible Preferred Stock,
as applicable, and will list or cause to have quoted such shares of Common Stock
on each national securities exchange or in the over-the-counter market or such
other market on which the Common Stock is then listed or quoted.

 

In addition, if any shares of Common Stock or Junior Convertible Preferred Stock
which would be issuable upon conversion of Notes or Junior Convertible Preferred
Stock, as applicable, hereunder require registration with or approval of any
governmental authority before such shares of Common Stock or Junior Convertible
Preferred Stock may be issued upon such conversion, the Company will use its
reasonable best efforts to cause such shares of Common Stock or Junior
Convertible Preferred Stock to be duly registered or approved, as the case may
be.

 

Section 10.06         Adjustment for Change In Capital Stock.

 


(A)           IF THE COMPANY SHALL, AT ANY TIME AND FROM TIME TO TIME WHILE ANY
OF THE NOTES ARE OUTSTANDING, ISSUE A DIVIDEND OR MAKE A DISTRIBUTION ON ITS
COMMON STOCK PAYABLE IN SHARES OF ITS COMMON STOCK TO ALL OR SUBSTANTIALLY ALL
HOLDERS OF ITS COMMON STOCK, THEN THE CONVERSION RATE AT THE OPENING OF BUSINESS
ON THE EX-DIVIDEND DATE FOR SUCH DIVIDEND OR DISTRIBUTION WILL BE ADJUSTED BY
MULTIPLYING SUCH CONVERSION RATE BY A FRACTION:

 

(I)    THE NUMERATOR OF WHICH SHALL BE THE SUM OF THE NUMBER OF SHARES OF COMMON
STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY
PRECEDING THE

 

54

--------------------------------------------------------------------------------


 

EX-DIVIDEND DATE FOR SUCH DIVIDEND OR DISTRIBUTION, PLUS THE TOTAL NUMBER OF
SHARES OF COMMON STOCK CONSTITUTING SUCH DIVIDEND OR OTHER DISTRIBUTION; AND

 

(II)   THE DENOMINATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING AT THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY PRECEDING
SUCH EX-DIVIDEND DATE.

 

If any dividend or distribution of the type described in this
Section 10.06(a) is declared but not so paid or made, the Conversion Rate shall
again be adjusted to the Conversion Rate which would then be in effect if such
dividend or distribution had not been declared.  Except as set forth in the
preceding sentence, in no event shall the Conversion Rate be decreased pursuant
to this Section 10.06(a).

 


(B)           IF THE COMPANY SHALL, AT ANY TIME OR FROM TIME TO TIME WHILE ANY
OF THE NOTES ARE OUTSTANDING, SUBDIVIDE OR RECLASSIFY ITS OUTSTANDING SHARES OF
COMMON STOCK INTO A GREATER NUMBER OF SHARES OF COMMON STOCK, THEN THE
CONVERSION RATE IN EFFECT AT THE OPENING OF BUSINESS ON THE DAY UPON WHICH SUCH
SUBDIVISION BECOMES EFFECTIVE SHALL BE PROPORTIONATELY INCREASED, AND
CONVERSELY, IF THE COMPANY SHALL, AT ANY TIME OR FROM TIME TO TIME WHILE ANY OF
THE NOTES ARE OUTSTANDING, COMBINE OR RECLASSIFY ITS OUTSTANDING SHARES OF
COMMON STOCK INTO A SMALLER NUMBER OF SHARES OF COMMON STOCK, THEN THE
CONVERSION RATE IN EFFECT AT THE OPENING OF BUSINESS ON THE DAY UPON WHICH SUCH
COMBINATION OR RECLASSIFICATION BECOMES EFFECTIVE SHALL BE PROPORTIONATELY
DECREASED.  IN EACH SUCH CASE, THE CONVERSION RATE SHALL BE ADJUSTED BY
MULTIPLYING SUCH CONVERSION RATE BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE
THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY AFTER GIVING EFFECT
TO SUCH SUBDIVISION, COMBINATION OR RECLASSIFICATION AND THE DENOMINATOR OF
WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY
PRIOR TO SUCH SUBDIVISION OR COMBINATION.  SUCH INCREASE OR REDUCTION, AS THE
CASE MAY BE, SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE OPENING OF BUSINESS ON
THE DAY UPON WHICH SUCH SUBDIVISION, COMBINATION OR RECLASSIFICATION BECOMES
EFFECTIVE.


 

Section 10.07         Adjustment for Rights Issue.  If the Company shall, at any
time or from time to time while the Notes are outstanding, distribute rights or
warrants to all or substantially all holders of its Common Stock entitling them,
for a period expiring within 60 days after the record date for such
distribution, to purchase shares of Common Stock at less than the average of the
Closing Prices for the five consecutive Trading Days immediately preceding the
first public announcement of the distribution, the Conversion Rate shall be
adjusted so that the same shall equal the rate determined by multiplying the
Conversion Rate in effect at the opening of business on the Ex-Dividend Date for
such distribution by a fraction:

 

(x)

the numerator of which shall be the number of shares of Common Stock outstanding
at the close of business on the Business Day immediately preceding the
Ex-Dividend Date for such distribution, plus the total number of additional
shares of Common Stock so offered for purchase; and

 

 

(y)

the denominator of which shall be the number of shares of Common Stock
outstanding on the close of business on the Business Day immediately preceding
the Ex-Dividend Date for such distribution, plus the number of shares of Common
Stock that the aggregate offering price of the total number of shares of Common
Stock so

 

55

--------------------------------------------------------------------------------


 

 

offered would purchase at the Current Market Price of the Common Stock on the
declaration date for such distribution (determined by multiplying such total
number of shares of Common Stock so offered by the exercise price of such rights
or warrants and dividing the product so obtained by such Current Market Price).

 

Such adjustment shall become effective immediately after the opening of business
on the Ex-Dividend Date for such distribution.

 

To the extent that shares of Common Stock are not delivered pursuant to such
rights or warrants or upon the expiration or termination of such rights or
warrants, the Conversion Rate shall be readjusted to the Conversion Rate that
would then be in effect had the adjustments made upon the issuance of such
rights or warrants been made on the basis of the delivery of only the number of
shares of Common Stock actually delivered.  In the event that such rights or
warrants are not so distributed, the Conversion Rate shall again be adjusted to
be the Conversion Rate which would then be in effect if the Ex-Dividend Date for
such distribution had not occurred.  In determining whether any rights or
warrants entitle the holders to purchase shares of Common Stock at less than the
average of the Closing Prices for the five consecutive Trading Days immediately
preceding the first public announcement of the relevant distribution, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received for such rights and the
value of such consideration if other than Cash, to be determined in good faith
by the Board of Directors.  Except as set forth in this paragraph, in no event
shall the Conversion Rate be decreased pursuant to this Section 10.07.

 

Section 10.08         Adjustment for Other Distributions.

 


(A)           IF THE COMPANY SHALL, AT ANY TIME OR FROM TIME TO TIME WHILE THE
NOTES ARE OUTSTANDING, DISTRIBUTE TO ALL OR SUBSTANTIALLY ALL HOLDERS OF ITS
COMMON STOCK ANY OF ITS CAPITAL STOCK, ASSETS, OR DEBT SECURITIES OR ANY RIGHTS,
WARRANTS OR OPTIONS TO PURCHASE SECURITIES OF THE COMPANY (EXCLUDING (X) ANY
DISTRIBUTIONS DESCRIBED IN SECTION 10.06(A) ABOVE, (Y) ANY RIGHTS OR WARRANTS
DESCRIBED IN SECTION 10.07 ABOVE AND (Z) ANY ALL-CASH DIVIDENDS OR OTHER CASH
DISTRIBUTIONS REFERRED TO IN SECTION 10.09 BELOW) (SUCH CAPITAL STOCK, ASSETS,
DEBT SECURITIES OR RIGHTS TO PURCHASE SECURITIES OF THE COMPANY BEING
DISTRIBUTED HEREINAFTER IN THIS SECTION 10.08 CALLED THE “DISTRIBUTED ASSETS”),
AND SUBJECT TO SECTION 10.08(B) BELOW, THE CONVERSION RATE SHALL BE INCREASED SO
THAT THE SAME SHALL BE EQUAL TO THE RATE DETERMINED BY MULTIPLYING THE
CONVERSION RATE IN EFFECT IMMEDIATELY PRIOR TO THE OPENING OF BUSINESS ON THE
EX-DIVIDEND DATE WITH RESPECT TO SUCH DISTRIBUTION BY A FRACTION:

 

(I)    THE NUMERATOR OF WHICH WILL BE THE CURRENT MARKET PRICE OF THE COMMON
STOCK, AND

 

(II)   THE DENOMINATOR OF WHICH WILL BE THE CURRENT MARKET PRICE OF THE COMMON
STOCK MINUS THE FAIR MARKET VALUE, AS DETERMINED BY THE BOARD OF DIRECTORS, OF
THE PORTION OF DISTRIBUTED ASSETS SO DISTRIBUTED APPLICABLE TO ONE SHARE OF THE
COMMON STOCK (DETERMINED ON THE BASIS OF THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING ON SUCH EX-DIVIDEND DATE).

 

Such increase shall become effective immediately after the opening of business
on the Ex-Dividend Date for such distribution.  In the event that such
distribution is not so made, the

 

56

--------------------------------------------------------------------------------


 

Conversion Rate shall again be adjusted to be the Conversion Rate which would
then be in effect if such distribution had not been declared.  Except as set
forth in the prior sentence, in no event shall the Conversion Rate be decreased
pursuant to this Section 10.08.

 

If the Board of Directors determines the fair market value of any distribution
for purposes of this Section 10.08 by reference to the actual or when issued
trading market for any Distributed Assets comprising all or part of such
distribution, it must in doing so consider the prices in such market over the
same period (the “Reference Period”) used in computing the Current Market Price
for purposes of clause (i) above, unless the Board of Directors determines in
good faith that determining the fair market value during the Reference Period
would not be in the best interest of the Holders.


 


(B)           WITH RESPECT TO AN ADJUSTMENT PURSUANT TO THIS SECTION 10.08 WHERE
THERE HAS BEEN A PAYMENT OF A DIVIDEND OR OTHER DISTRIBUTION ON COMMON STOCK OF
SHARES OF CAPITAL STOCK OF, OR SIMILAR EQUITY INTERESTS IN, A SUBSIDIARY OR
OTHER BUSINESS UNIT OF THE COMPANY, THE CONVERSION RATE WILL BE ADJUSTED BY
MULTIPLYING THE CONVERSION RATE IN EFFECT IMMEDIATELY PRIOR TO THE OPENING OF
BUSINESS ON THE EX-DIVIDEND DATE WITH RESPECT TO SUCH DISTRIBUTION BY A
FRACTION:

 

(I)    THE NUMERATOR OF WHICH SHALL BE (A) THE AVERAGE OF THE CLOSING SALE
PRICES OF THE CAPITAL STOCK OR SIMILAR EQUITY INTEREST DISTRIBUTED TO HOLDERS OF
COMMON STOCK APPLICABLE TO ONE SHARE OF COMMON STOCK OVER THE FIVE TRADING DAYS
COMMENCING ON AND INCLUDING THE FIFTH TRADING DAY AFTER THE EX-DIVIDEND DATE FOR
SUCH DIVIDEND OR DISTRIBUTION ON THE PRINCIPAL NATIONAL SECURITIES EXCHANGE OR
INTER-DEALER QUOTATION SYSTEM ON WHICH SUCH SECURITIES ARE THEN LISTED OR
TRADED, PLUS (B) THE AVERAGE OF THE CLOSING PRICES OVER THE FIVE TRADING DAYS
COMMENCING ON AND INCLUDING THE FIFTH TRADING DAY AFTER THE EX-DIVIDEND DATE FOR
SUCH DIVIDEND OR DISTRIBUTION (THE “AVERAGE SALE PRICE”), AND

 

(II)   THE DENOMINATOR OF WHICH SHALL BE THE AVERAGE SALE PRICE.


 

Section 10.09         Adjustment for Cash Dividends.  If the Company shall, at
any time or from time to time while any of the Notes are outstanding, by
dividend or otherwise, distribute to all or substantially all holders of its
shares of Common Stock, Cash (excluding (A) any distributions described in
Section 10.10 below or (B) any dividend or distribution in connection with the
Company’s liquidation, dissolution or winding up), then the Conversion Rate
shall be adjusted so that the same shall equal the rate determined by
multiplying the Conversion Rate in effect immediately prior to the opening of
business of the Ex-Dividend Date for such distribution by a fraction:

 

(x)

the numerator of which shall be equal to the Current Market Price per share of
Common Stock; and

 

 

(y)

the denominator of which shall be equal to the Current Market Price per share of
Common Stock on such date, less the amount of the distribution per share of
Common Stock (subject to the immediately succeeding paragraph).

 

Such adjustment shall become effective immediately after the opening of business
on the Ex-Dividend Date for such distribution.  In the event that such
distribution is not so made, the

 

57

--------------------------------------------------------------------------------


 

Conversion Rate shall again be adjusted to be the Conversion Rate which would
then be in effect if such dividend or distribution had not been declared.

 

Section 10.10         Adjustment for Certain Tender Offers or Exchange Offers. 
In case the Company or any of its Subsidiaries shall, at any time or from time
to time, while any of the Notes are outstanding, distribute Cash or other
consideration in respect of a tender offer or an exchange offer (that is treated
as a “tender offer” under U.S. federal securities laws) made by the Company or
any Subsidiary for all or any portion of the Common Stock, where the sum of the
aggregate amount of such Cash distributed and the aggregate fair market value
(as determined in good faith by the Board of Directors, whose determination
shall be conclusive and set forth in a Board Resolution), as of the Expiration
Date (as defined below), of such other consideration distributed (such sum, the
“Aggregate Amount”) expressed as an amount per share of Common Stock validly
tendered or exchanged, and not withdrawn, pursuant to such tender offer or
exchange offer as of the Expiration Time (as defined below) (such tendered or
exchanged shares of Common Stock, the “Purchased Shares”) exceeds the Closing
Price per share of the Common Stock on the first Trading Day immediately
following the last date (such last date, the “Expiration Date”) on which tenders
or exchanges could have been made pursuant to such tender offer or exchange
offer (as the same may be amended through the Expiration Date), then, and in
each case, immediately after the close of business on such date, the Conversion
Rate shall be increased so that the same shall equal the rate determined by
multiplying the Conversion Rate in effect immediately prior to the close of
business on the Trading Day immediately following the Expiration Date by a
fraction:

 

(x)

the numerator of which is equal to the sum of (A) the Aggregate Amount and
(B) the product of (I) an amount equal to (1) the number of shares of Common
Stock outstanding as of the last time (the “Expiration Time”) at which tenders
or exchanges could have been made pursuant to such tender offer or exchange
offer less (2) the Purchased Shares and (II) the Closing Price per share of the
Common Stock on the first Trading Day immediately following the Expiration Date;
and

 

 

(y)

the denominator of which shall be equal to the product of (A) the number of
shares of Common Stock outstanding as of the Expiration Time (including all
Purchased Shares) and (B) the Closing Price per share of the Common Stock on the
first Trading Day immediately following the Expiration Date.

 

An adjustment, if any, to the Conversion Rate pursuant to this Section 10.10
shall become effective immediately prior to the opening of business on the
second Trading Day immediately following the Expiration Date.  In the event that
the Company or a Subsidiary is obligated to purchase shares of Common Stock
pursuant to any such tender offer or exchange offer, but the Company or such
Subsidiary is permanently prevented by applicable law from effecting any such
purchases, or all such purchases are rescinded, then the Conversion Rate shall
again be adjusted to be the Conversion Rate which would then be in effect if
such tender offer or exchange offer had not been made.  Except as set forth in
the preceding sentence, if the application of this Section 10.10 to any tender
offer or exchange offer would result in a decrease in the Conversion Rate, no
adjustment shall be made for such tender offer or exchange offer under this
Section 10.10.


 

Section 10.11         Provisions Governing Adjustment to Conversion Rate. 
Rights, options or warrants distributed by the Company to all or substantially
all holders of Common Stock entitling

 

58

--------------------------------------------------------------------------------


 


THE HOLDERS THEREOF TO SUBSCRIBE FOR OR PURCHASE SHARES OF THE COMPANY’S CAPITAL
STOCK (EITHER INITIALLY OR UNDER CERTAIN CIRCUMSTANCES), WHICH RIGHTS, OPTIONS
OR WARRANTS, UNTIL THE OCCURRENCE OF A SPECIFIED EVENT OR EVENTS (“TRIGGER
EVENT”): (I) ARE DEEMED TO BE TRANSFERRED WITH SUCH SHARES OF COMMON STOCK;
(II) ARE NOT EXERCISABLE; AND (III) ARE ALSO ISSUED IN RESPECT OF FUTURE
ISSUANCES OF COMMON STOCK, SHALL BE DEEMED NOT TO HAVE BEEN DISTRIBUTED FOR
PURPOSES OF SECTION 10.06, SECTION 10.07, SECTION 10.08, SECTION 10.09 OR
SECTION 10.10 (AND NO ADJUSTMENT TO THE CONVERSION RATE UNDER SECTION 10.06,
SECTION 10.07, SECTION 10.08, SECTION 10.09 OR SECTION 10.10 WILL BE REQUIRED)
UNTIL THE OCCURRENCE OF THE EARLIEST TRIGGER EVENT, WHEREUPON SUCH RIGHTS,
OPTIONS AND WARRANTS SHALL BE DEEMED TO HAVE BEEN DISTRIBUTED AND, EXCEPT AS SET
FORTH IN SECTION 10.23, AN APPROPRIATE ADJUSTMENT (IF ANY IS REQUIRED) TO THE
CONVERSION RATE SHALL BE MADE UNDER SECTION 10.07 (WITHOUT GIVING EFFECT TO THE
60 DAY LIMIT ON THE EXERCISABILITY OF RIGHTS AND WARRANTS ORDINARILY SUBJECT TO
SUCH SECTION 10.07) (IF AND TO THE EXTENT SUCH RIGHTS, OPTIONS AND WARRANTS ARE
EXERCISABLE FOR SHARES OF COMMON STOCK OR COMMON STOCK EQUIVALENTS) AND/OR
SECTION 10.08 (IF AND TO THE EXTENT SUCH RIGHTS, OPTIONS AND WARRANTS ARE
EXERCISABLE FOR CASH AND/OR ANY SHARES OF THE COMPANY’S CAPITAL STOCK OTHER THAN
SHARES OF COMMON STOCK OR COMMON STOCK EQUIVALENTS).  IF ANY SUCH RIGHT, OPTION
OR WARRANT, INCLUDING ANY SUCH EXISTING RIGHTS, OPTIONS OR WARRANTS DISTRIBUTED
PRIOR TO THE DATE OF THIS INDENTURE, ARE SUBJECT TO EVENTS, UPON THE OCCURRENCE
OF WHICH SUCH RIGHTS, OPTIONS OR WARRANTS BECOME EXERCISABLE TO PURCHASE
DIFFERENT SECURITIES, EVIDENCES OF INDEBTEDNESS OR OTHER ASSETS, THEN THE DATE
OF THE OCCURRENCE OF ANY AND EACH SUCH EVENT SHALL BE DEEMED TO BE THE DATE OF
DISTRIBUTION AND EX-DIVIDEND DATE WITH RESPECT TO NEW RIGHTS, OPTIONS OR
WARRANTS WITH SUCH RIGHTS (AND A TERMINATION OR EXPIRATION OF THE EXISTING
RIGHTS, OPTIONS OR WARRANTS WITHOUT EXERCISE BY ANY OF THE HOLDERS THEREOF),
EXCEPT AS SET FORTH IN SECTION 10.23.  IN ADDITION, EXCEPT AS SET FORTH IN
SECTION 10.23, IN THE EVENT OF ANY DISTRIBUTION (OR DEEMED DISTRIBUTION) OF
RIGHTS, OPTIONS OR WARRANTS, OR ANY TRIGGER EVENT OR OTHER EVENT (OF THE TYPE
DESCRIBED IN THE PRECEDING SENTENCE) WITH RESPECT THERETO THAT WAS COUNTED FOR
PURPOSES OF CALCULATING A DISTRIBUTION AMOUNT FOR WHICH AN ADJUSTMENT TO THE
CONVERSION RATE UNDER SECTION 10.06, SECTION 10.07, SECTION 10.08, SECTION 10.09
OR SECTION 10.10 WAS MADE, (1) IN THE CASE OF ANY SUCH RIGHTS, OPTIONS OR
WARRANTS THAT SHALL ALL HAVE BEEN REDEEMED OR REPURCHASED WITHOUT EXERCISE BY
ANY HOLDERS THEREOF, THE CONVERSION RATE SHALL BE READJUSTED UPON SUCH FINAL
REDEMPTION OR REPURCHASE TO GIVE EFFECT TO SUCH DISTRIBUTION OR TRIGGER EVENT,
AS THE CASE MAY BE, AS THOUGH IT WERE A CASH DISTRIBUTION, EQUAL TO THE PER
SHARE REDEMPTION OR REPURCHASE PRICE RECEIVED BY A HOLDER OR HOLDERS OF COMMON
STOCK WITH RESPECT TO SUCH RIGHTS, OPTIONS OR WARRANTS (ASSUMING SUCH HOLDER HAD
RETAINED SUCH RIGHTS, OPTIONS OR WARRANTS), MADE TO ALL OR SUBSTANTIALLY ALL
HOLDERS OF COMMON STOCK AS OF THE DATE OF SUCH REDEMPTION OR REPURCHASE, AND
(2) IN THE CASE OF SUCH RIGHTS, OPTIONS OR WARRANTS THAT SHALL HAVE EXPIRED OR
BEEN TERMINATED WITHOUT EXERCISE BY ANY HOLDERS THEREOF, THE CONVERSION RATE
SHALL BE READJUSTED AS IF SUCH RIGHTS, OPTIONS AND WARRANTS HAD NOT BEEN
ISSUED.  NOTWITHSTANDING THE FOREGOING, (A) TO THE EXTENT ANY SUCH RIGHTS,
OPTIONS OR WARRANTS ARE REDEEMED BY THE COMPANY PRIOR TO A TRIGGER EVENT OR ARE
EXCHANGED BY THE COMPANY, IN EITHER CASE FOR SHARES OF COMMON STOCK, THE
CONVERSION RATE SHALL BE APPROPRIATELY READJUSTED (IF AND TO THE EXTENT
PREVIOUSLY ADJUSTED PURSUANT TO THIS SECTION 10.11) AS IF SUCH RIGHTS, OPTIONS
OR WARRANTS HAD NOT BEEN ISSUED, AND INSTEAD THE CONVERSION RATE WILL BE
ADJUSTED AS IF THE COMPANY HAD ISSUED THE SHARES OF COMMON STOCK ISSUED UPON
SUCH REDEMPTION OR EXCHANGE AS A DIVIDEND OR DISTRIBUTION OF SHARES OF COMMON
STOCK SUBJECT TO SECTION 10.06(A), (B) TO THE EXTENT ANY SUCH RIGHTS, OPTIONS OR
WARRANTS ARE REDEEMED BY THE COMPANY PRIOR TO A TRIGGER EVENT OR ARE EXCHANGED
BY THE COMPANY, IN EITHER CASE FOR CASH, THE CONVERSION RATE SHALL BE
APPROPRIATELY READJUSTED (IF AND TO THE EXTENT PREVIOUSLY ADJUSTED PURSUANT TO
THIS SECTION 10.11) AS IF SUCH RIGHTS, OPTIONS OR WARRANTS HAD NOT BEEN ISSUED,
AND INSTEAD THE CONVERSION RATE WILL BE ADJUSTED AS IF THE COMPANY

 

59

--------------------------------------------------------------------------------


 


HAD DELIVERED CASH UPON SUCH REDEMPTION OR EXCHANGE AS A DIVIDEND OR
DISTRIBUTION OF CASH SUBJECT TO SECTION 10.09 (WITHOUT GIVING EFFECT TO ANY OF
THE EXCEPTIONS CONTAINED THEREIN) AND (C) TO THE EXTENT ANY SUCH RIGHTS, OPTIONS
OR WARRANTS ARE REDEEMED BY THE COMPANY PRIOR TO A TRIGGER EVENT OR ARE
EXCHANGED BY THE COMPANY, IN EITHER CASE FOR ANY CAPITAL STOCK, ASSETS OR DEBT
SECURITIES OR ANY RIGHTS, WARRANTS OR OPTIONS OF THE COMPANY NOT OTHERWISE
PROVIDED PURSUANT TO THE IMMEDIATELY FOREGOING CLAUSES (A) OR (B), THE
CONVERSION RATE SHALL BE APPROPRIATELY READJUSTED (IF AND TO THE EXTENT
PREVIOUSLY ADJUSTED PURSUANT TO THIS SECTION 10.11) AS IF SUCH RIGHTS, OPTIONS
OR WARRANTS HAD NOT BEEN ISSUED, AND INSTEAD THE CONVERSION RATE WILL BE
ADJUSTED AS IF THE COMPANY HAD DELIVERED CAPITAL STOCK, ASSETS OR DEBT
SECURITIES OR ANY RIGHTS, WARRANTS OR OPTIONS OF THE COMPANY UPON SUCH
REDEMPTION OR EXCHANGE AS A DISTRIBUTION OF CAPITAL STOCK, ASSETS OR DEBT
SECURITIES OR ANY RIGHTS, WARRANTS OR OPTIONS OF THE COMPANY SUBJECT TO
SECTION 10.08 (WITHOUT GIVING EFFECT TO ANY OF THE EXCEPTIONS CONTAINED
THEREIN).

 

Section 10.12         Disposition Events.  If any of the following events (any
such event, a “Disposition Event”) occurs:


 


(A)           ANY RECLASSIFICATION OF THE COMMON STOCK (OTHER THAN A CHANGE IN
PAR VALUE, OR FROM PAR VALUE TO NO PAR VALUE, OR FROM NO PAR VALUE TO PAR VALUE,
OR AS A RESULT OF A SUBDIVISION OR COMBINATION);


 


(B)           ANY MERGER, CONSOLIDATION OR OTHER COMBINATION INVOLVING THE
COMPANY; OR


 


(C)           ANY SALE, CONVEYANCE, LEASE, OR OTHER DISPOSAL OF ALL OR
SUBSTANTIALLY ALL THE PROPERTIES AND ASSETS OF THE COMPANY TO ANY OTHER PERSON;

 

in each case, as a result of which all or substantially all of the holders of
Common Stock shall be entitled to receive Cash, securities or other property for
their shares of Common Stock, the Company or the successor or purchasing Person,
as the case may be, shall execute with the Trustee a supplemental indenture
(which shall comply with the Trust Indenture Act as in force at the date of
execution of such supplemental indenture, if such supplemental indenture is then
required to so comply) providing that notwithstanding the provisions of
Section 10.01, if a Holder converts its Notes on or after the effective date of
any such Disposition Event, Notes will be convertible into, in lieu of the
shares of Common Stock otherwise deliverable, the same amount and type (in the
same proportions) of consideration received by holders of Common Stock in the
relevant event (collectively, “Reference Property”) received upon the occurrence
of such Disposition Event by a holder of Common Stock holding, immediately prior
to the transaction, a number of shares of Common Stock equal to the Conversion
Rate immediately prior to such Disposition Event; provided that if the
Disposition Event provides the holders of Common Stock with the right to receive
more than a single type of consideration determined based in part upon any form
of stockholder election, the Reference Property shall be comprised of the
weighted average of the types and amounts of consideration received by the
holders of the Common Stock who affirmatively make such election.

 

If the Conversion Rate of the Notes shall be based on Reference Property as set
forth above, the Company’s obligation to deliver the consideration described in
Section 10.01 with respect to each $1,000 principal amount of Notes tendered for
conversion after the effective date of any such Disposition Event, shall,
notwithstanding anything to the contrary set forth in Section 10.01, be settled
in units of Reference Property (if applicable) and the Company shall deliver an
amount in

 

60

--------------------------------------------------------------------------------


 

Reference Property, determined as set forth in Section 10.01(a), paragraph 10 of
the Note and the definition of “Conversion Rate”; provided that, in each case,
references to “shares of Common Stock” were instead references to “a unit of
Reference Property composed of the kind and amount of Cash, securities or other
property that a holder of one share of Common Stock immediately prior to such
Disposition Event would have owned or been entitled to receive.”

 

Such supplemental indenture shall provide for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Article 10.  If, in the case of any such Disposition Event, the stock or other
securities and assets receivable thereupon by a holder of Common Stock includes
shares of stock or other securities and assets of a Person other than the
successor or purchasing Person, as the case may be, in such Disposition Event,
then such supplemental indenture shall also be executed by such other Person and
shall contain such additional provisions to protect the interests of the
Noteholders as the Board of Directors shall reasonably consider necessary by
reason of the foregoing.

 

The Company shall cause notice of the execution of such supplemental indenture
to be mailed to each Noteholder, at the address of such Noteholder as it appears
on the register of the Notes maintained by the Registrar, within 20 days after
execution thereof.  Failure to deliver such notice shall not affect the legality
or validity of such supplemental indenture.

 

The above provisions of this Section 10.12 shall similarly apply to successive
Disposition Events.

 

If this Section 10.12 applies to any event or occurrence, none of Section 10.06,
Section 10.07, Section 10.08, Section 10.09 or Section 10.10 shall apply.

 

Section 10.13         Discretionary Adjustment.

 

(a)           The Company may make such increases in the Conversion Rate, in
addition to those required by Sections 10.06, 10.07, 10.08, 10.09 and 10.10 as
the Board of Directors considers to be advisable to avoid or diminish any income
tax to holders of Common Stock or rights to purchase Common Stock resulting from
any dividend or distribution of stock (or rights to acquire stock) or from any
event treated as such for income tax purposes.

 

(b)           To the extent permitted by applicable law, the Company from time
to time may increase the Conversion Rate by any amount for any period of time if
the period is at least 20 days, the increase is irrevocable during the period
and the Board of Directors shall have made a determination that such increase
would be in the best interests of the Company, which determination shall be
conclusive.  Whenever the Conversion Rate is increased pursuant to the preceding
sentence, the Company shall mail to holders of record of the Notes a notice of
the increase at least 15 days prior to the date the increased Conversion Rate
takes effect, and such notice shall state the increased Conversion Rate and the
period during which it will be in effect.

 

Section 10.14         When Adjustment May Be Deferred.  No adjustment in the
Conversion Rate need be made unless the adjustment would require an increase or
decrease of at least 1% of the

 

61

--------------------------------------------------------------------------------


 

Conversion Rate.  Any adjustments that are less than 1% of the Conversion Rate
shall be carried forward and taken into account in determining any subsequent
adjustment.  In addition, the Company shall make any carry forward adjustments
not otherwise effected upon (a) notice of a required purchase of the notes
pursuant to Section 3.01 or Section 3.10, (b) if the Company shall mail a notice
of redemption pursuant to Section 3.07, (c) on May     , 2018 and (d) on the
Business Day prior to the Maturity Date.

 

Section 10.15         When No Adjustment Required.

 

(a)           No adjustment need be made for a transaction referred to in
Section 10.06 or Section 10.07 if Noteholders participate, without conversion,
in the transaction or event that would otherwise give rise to an adjustment
pursuant to such Section at the same time as holders of the Common Stock
participate with respect to such transaction or event and on the same terms as
holders of the Common Stock participate with respect to such transaction or
event as if Noteholders, at such time, held a number of shares of Common Stock
equal to the Conversion Rate at such time.

 

(b)           No adjustment need be made for rights to purchase Common Stock
pursuant to a Company plan for reinvestment of dividends or interest.

 

(c)           No adjustment need be made for a change in the par value or no par
value of the Common Stock.

 

(d)           To the extent the Notes become convertible pursuant to this
Article 10 into Cash, no adjustment need be made thereafter as to the Cash. 
Interest will not accrue on the Cash.

 

Section 10.16         Notice of Adjustment.  Whenever the Conversion Rate is
adjusted, the Company shall promptly mail to Noteholders a notice of the
adjustment.  The Company shall file with the Trustee and the Conversion Agent
such notice and a certificate from the Company’s independent public accountants
briefly stating the facts requiring the adjustment and the manner of computing
it.  The certificate shall be conclusive evidence that the adjustment is
correct.  Neither the Trustee nor any Conversion Agent shall be under any duty
or responsibility with respect to any such certificate except to exhibit the
same to any Holder desiring inspection thereof.

 

Section 10.17         Notice of Certain Transactions.  If (a) the Company takes
any action that would require an adjustment in the Conversion Rate pursuant to
Section 10.06, 10.07, 10.08, 10.09 or 10.10 (unless no adjustment is to occur
pursuant to Section 10.14 or Section 10.15), (b) the Company takes any action
that would require a supplemental indenture pursuant to Section 10.12, or
(c)  there is a liquidation or dissolution of the Company, then the Company
shall mail to Noteholders and file with the Trustee and the Conversion Agent a
notice stating the proposed Ex-Dividend Date for a dividend or distribution or
the proposed effective date of a subdivision, combination, reclassification,
consolidation, merger, binding share exchange, transfer, liquidation or
dissolution.  The Company shall file and mail the notice at least 15 days before
such date; provided that if the Company elects to make a distribution described
in Section 10.07, Section 10.08, or Section 10.09, and in the case of
Section 10.08 or Section 10.09, that has a per share value equal to more than
10% of the Closing Price per share of Common Stock on the day preceding the
declaration date for such distribution, the Company shall give notice to Holders
at least 20 Trading Days prior to the

 

62

--------------------------------------------------------------------------------


 

Ex-dividend Date for such distribution.  Failure to file or mail the notice or
any defect in it shall not affect the validity of the transaction.

 

Section 10.18         Right of Conversion.  Notwithstanding any other provision
in this Indenture, the Holder of any Note shall have the right to convert its
Note in accordance with this Article 10 and paragraph 10 of the Notes and to
bring an action for the enforcement of any such right to convert, and such
rights shall not be impaired or affected without the consent of such Holder.

 

Section 10.19         Company Determination Final.  The Company shall be
responsible for making all calculations called for hereunder and under the
Notes.  These calculations include, but are not limited to, the Conversion Date,
the Closing Price, the Conversion Rate and the number of shares of Common Stock,
if any, to be issued upon conversion of the Notes.  The Company shall make all
these calculations in good faith and, absent manifest error, the Company’s
calculations will be final and binding on Noteholders.  The Company shall
provide a schedule of the Company’s calculations to the Trustee, and the Trustee
is entitled to rely upon the accuracy of the Company’s calculations without
independent verification.

 

Section 10.20         Trustee’s Adjustment Disclaimer.  The Trustee has no duty
to determine when an adjustment under this Article 10 should be made, how it
should be made or what it should be.  The Trustee shall have no duty to make any
adjustment calculations or any other calculations under this Indenture.  The
Trustee has no duty to determine whether a supplemental indenture under
Section 10.12 need be entered into or whether any provisions of any supplemental
indenture are correct.  The Trustee shall not be accountable for and makes no
representation as to the validity or value of any securities or assets issued
upon conversion of Notes or for any of the adjustments made hereby.  The Trustee
shall not be responsible for the Company’s failure to comply with this
Article 10.  Each Conversion Agent shall have the same protection under this
Section 10.20 as the Trustee.

 

Section 10.21         Simultaneous Adjustments.

 

(a)           For purposes of Section 10.08, Section 10.06(a) and Section 10.07,
any dividend or distribution to which Section 10.08 is applicable that also
includes shares of Common Stock, or rights, options or warrants to subscribe for
or purchase shares of Common Stock (or both), shall be deemed instead to be
(1) a dividend or distribution of the debt securities, assets or shares of
Capital Stock other than such shares of Common Stock or rights (and any
Conversion Rate adjustment required by Section 10.08 with respect to such
dividend or distribution shall then be made) immediately followed by (2) a
dividend or distribution of such shares of Common Stock or such rights (and any
further Conversion Rate adjustment required by Section 10.06(a) and
Section 10.07 with respect to such dividend or distribution shall then be made),
except any shares of Common Stock included in such dividend or distribution
shall not be deemed “outstanding at the close of business on the Business Day
immediately preceding such Ex-Dividend Date” within the meaning of
Section 10.06(a).

 

(b)           The reclassification of the Common Stock into securities including
securities other than Common Stock other than any reclassification upon an event
to which Section 10.12 applies shall be deemed to involve (a) a distribution of
such securities other than the Common Stock to all holders of Common Stock (and
the effective date of such reclassification shall be deemed to be the
“Ex-Dividend Date” within the meaning of this Section 10.08), and (b) a
subdivision or

 

63

--------------------------------------------------------------------------------


 

combination, as the case may be, of the number of shares of Common Stock
outstanding immediately prior to such reclassification into the number of shares
of Common Stock outstanding immediately thereafter (and the effective date of
such reclassification shall be deemed to be “the day upon which such subdivision
becomes effective” or “the day upon which such combination becomes effective,”
as the case may be, and “the day upon which such subdivision or combination
becomes effective” within the meaning of Section 10.06(b)).

 

Section 10.22         Successive Adjustments.  After an adjustment to the
Conversion Rate under this Article 10, any subsequent event requiring an
adjustment under this Article 10 shall cause an adjustment to the Conversion
Rate as so adjusted.

 

Section 10.23         Rights Issued in Respect of Common Stock Issued Upon
Conversion.  In the event the Company adopts or implements a shareholder rights
agreement (a “Shareholder Rights Plan”), including, without limitation, a rights
agreement in existence on the date of this Indenture, pursuant to which rights
(“Rights”) are distributed to the holders of Common Stock of the Company and
such Shareholder Rights Plan provides that each share of Common Stock issued
upon conversion of the Notes at any time prior to the distribution of separate
certificates representing such Rights will be entitled to receive such Rights,
then there shall not be any adjustment to the conversion privilege or Conversion
Rate at any time prior to the distribution of separate certificates representing
such Rights.  If, however, prior to any conversion, the Rights have separated
from the Common Stock, the Conversion Rate shall be adjusted at the time of
separation as described in Section 10.11 above, subject to readjustment upon
occurrence of any of the events set forth therein.

 

ARTICLE 11.

 

PAYMENT OF INTEREST

 

Section 11.01         Interest Payments.  Interest on any Note that is payable,
and is punctually paid or duly provided for, on any applicable Interest Payment
Date shall be paid to the person in whose name that Note is registered at the
Close of Business on the Regular Record Date for such interest at the office or
agency of the Company maintained for such purpose.  Each installment of interest
payable in Cash on any Note shall be paid in same-day funds by transfer to an
account maintained by the payee located inside the United States, if the Trustee
shall have received proper wire transfer instructions from such payee not later
than the related Regular Record Date or, if no such instructions have been
received by check drawn on a bank in the United States mailed to the payee at
its address set forth on the Registrar’s books.  In the case of a Global Note,
interest payable on any applicable payment date will be paid by wire transfer of
same-day funds to the Depositary, with respect to that portion of such Global
Note held for its account by Cede & Co. for the purpose of permitting such party
to credit the interest received by it in respect of such Global Note to the
accounts of the beneficial owners thereof.

 

Section 11.02         Defaulted Interest.  Except as otherwise specified with
respect to the Note, any interest on any Note that is payable, but is not
punctually paid or duly provided for, within 30 days following any applicable
payment date (herein called “Defaulted Interest,” which term shall include any
accrued and unpaid interest that has accrued on such defaulted amount in
accordance with paragraph 1 of the Notes), shall forthwith cease to be payable
to the registered Holder thereof on the

 

64

--------------------------------------------------------------------------------


 

relevant Regular Record Date by virtue of having been such Holder, and such
Defaulted Interest may be paid by the Company, at its election in each case, as
provided in clause (a) or (b) below.

 


(A)           THE COMPANY MAY ELECT TO MAKE PAYMENT OF ANY DEFAULTED INTEREST TO
THE PERSONS IN WHOSE NAMES THE NOTES ARE REGISTERED AT THE CLOSE OF BUSINESS ON
A SPECIAL RECORD DATE FOR THE PAYMENT OF SUCH DEFAULTED INTEREST, WHICH SHALL BE
FIXED IN THE FOLLOWING MANNER.  THE COMPANY SHALL NOTIFY THE TRUSTEE IN WRITING
OF THE AMOUNT OF DEFAULTED INTEREST PROPOSED TO BE PAID ON EACH NOTE AND THE
DATE OF THE PROPOSED PAYMENT (WHICH SHALL NOT BE LESS THAN 20 DAYS AFTER SUCH
NOTICE IS RECEIVED BY THE TRUSTEE), AND AT THE SAME TIME THE COMPANY SHALL
DEPOSIT WITH THE TRUSTEE AN AMOUNT OF MONEY EQUAL TO THE AGGREGATE AMOUNT
PROPOSED TO BE PAID IN RESPECT OF SUCH DEFAULTED INTEREST OR SHALL MAKE
ARRANGEMENTS SATISFACTORY TO THE TRUSTEE FOR SUCH DEPOSIT ON OR PRIOR TO THE
DATE OF THE PROPOSED PAYMENT, SUCH MONEY WHEN DEPOSITED TO BE HELD IN TRUST FOR
THE BENEFIT OF THE PERSONS ENTITLED TO SUCH DEFAULTED INTEREST AS IN THIS CLAUSE
PROVIDED.  THEREUPON THE TRUSTEE SHALL FIX A SPECIAL RECORD DATE FOR THE PAYMENT
OF SUCH DEFAULTED INTEREST WHICH SHALL BE NOT MORE THAN 15 DAYS AND NOT LESS
THAN 10 DAYS PRIOR TO THE DATE OF THE PROPOSED PAYMENT AND NOT LESS THAN 10 DAYS
AFTER THE RECEIPT BY THE TRUSTEE OF THE NOTICE OF THE PROPOSED PAYMENT (THE
“SPECIAL RECORD DATE”).  THE TRUSTEE SHALL PROMPTLY NOTIFY THE COMPANY OF SUCH
SPECIAL RECORD DATE AND, IN THE NAME AND AT THE EXPENSE OF THE COMPANY, SHALL
CAUSE NOTICE OF THE PROPOSED PAYMENT OF SUCH DEFAULTED INTEREST AND THE SPECIAL
RECORD DATE THEREFOR TO BE MAILED, FIRST-CLASS POSTAGE PREPAID, TO EACH HOLDER
OF NOTES AT HIS ADDRESS AS IT APPEARS ON THE LIST OF NOTEHOLDERS MAINTAINED
PURSUANT TO SECTION 2.05 NOT LESS THAN 10 DAYS PRIOR TO SUCH SPECIAL RECORD
DATE.  NOTICE OF THE PROPOSED PAYMENT OF SUCH DEFAULTED INTEREST AND THE SPECIAL
RECORD DATE THEREFOR HAVING BEEN MAILED AS AFORESAID, SUCH DEFAULTED INTEREST
SHALL BE PAID TO THE PERSONS IN WHOSE NAMES THE NOTES ARE REGISTERED AT THE
CLOSE OF BUSINESS ON SUCH SPECIAL RECORD DATE AND SHALL NO LONGER BE PAYABLE
PURSUANT TO THE FOLLOWING CLAUSE (B).

 

(b)           The Company may make payment of any Defaulted Interest on the
Notes in any other lawful manner not inconsistent with the requirements of any
securities exchange on which such Notes may be listed, and upon such notice as
may be required by such exchange, if, after notice given by the Company to the
Trustee of the proposed payment pursuant to this clause, such manner of payment
shall be deemed practicable by the Trustee.

 

Section 11.03         Interest Rights Preserved.  Subject to the foregoing
provisions of this Article 11 and Section 2.06, each Note delivered under this
Indenture upon registration of transfer of or in exchange for or in lieu of any
other Note shall carry the rights to interest accrued and unpaid, and to accrue,
which were carried by such other Notes.

 

ARTICLE 12.

 

MISCELLANEOUS

 

Section 12.01         Trust Indenture Act of 1939.  The Indenture shall
incorporate and be governed by the provisions of the Trust Indenture Act that
are required to be part of and to govern indentures qualified under the Trust
Indenture Act.

 

65

--------------------------------------------------------------------------------


 

Section 12.02         Noteholder Communications; Noteholder Actions.

 

(a)           The rights of Holders to communicate with other Holders with
respect to the Indenture or the Notes are as provided by the Trust Indenture
Act, and the Company and the Trustee shall comply with the requirements of Trust
Indenture Act Sections 312(a) and 312(b).  Neither the Company nor the Trustee
will be held accountable by reason of any disclosure of information as to names
and addresses of Holders made pursuant to the Trust Indenture Act.

 

(b)           (i) Any request, demand, authorization, direction, notice, consent
to amendment, supplement or waiver or other action provided by this Indenture to
be given or taken by a Holder (an “act”) may be evidenced by an instrument
signed by the Holder delivered to the Trustee.  The fact and date of the
execution of the instrument, or the authority of the person executing it, may be
proved in any manner that the Trustee deems sufficient.

 

(ii) The Trustee may make reasonable rules for action by or at a meeting of
Holders, which will be binding on all the Holders.

 

(c)           Any act by the Holder of any Note binds that Holder and every
subsequent Holder of a Note that evidences the same debt as the Note of the
acting Holder, even if no notation thereof appears on the Note.  Subject to
paragraph (d), a Holder may revoke an act as to its Notes, but only if the
Trustee receives the notice of revocation before the date the amendment or
waiver or other consequence of the act becomes effective.

 

(d)           The Company may, but is not obligated to, fix a record date (which
need not be within the time limits otherwise prescribed by Trust Indenture Act
Section 316(c)) for the purpose of determining the Holders entitled to act with
respect to any amendment or waiver or in any other regard, except that during
the continuance of an Event of Default, only the Trustee may set a record date
as to notices of default, any declaration or acceleration or any other remedies
or other consequences of the Event of Default.  If a record date is fixed, those
Persons that were Holders at such record date and only those Persons will be
entitled to act, or to revoke any previous act, whether or not those Persons
continue to be Holders after the record date.  No act will be valid or effective
for more than 90 days after the record date.

 

Section 12.03         Notices.

 

(a)           Any notice or communication to the Company will be deemed given if
in writing (i) when delivered in person or (ii) five days after mailing when
mailed by first class mail, or (iii) when transmission is confirmed verbally or
by email, if sent by facsimile transmission.  In each case the notice or
communication should be addressed as follows:

 

if to the Company:
Power-One, Inc.
740 Calle Plano
Camarillo, CA 93012

Attention:  General Counsel

Tel:         (805) 987-8741

Fax:         (805) 383-5898

 

66

--------------------------------------------------------------------------------


 

if to the Trustee:
The Bank of New York Mellon Trust Company, N.A.

700 South Flower Street, 5th Floor

Los Angeles, CA 90017

Attention: Corporate Unit

Tel:         (213) 630-6256

Fax:         (213) 630-6298

 

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

 


(B)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED WITH RESPECT TO PUBLISHED
NOTICES, ANY NOTICE OR COMMUNICATION TO A HOLDER WILL BE DEEMED GIVEN WHEN
MAILED TO THE HOLDER AT ITS ADDRESS AS IT APPEARS ON THE REGISTER BY FIRST CLASS
MAIL OR, AS TO ANY GLOBAL NOTE REGISTERED IN THE NAME OF THE DEPOSITORY OR ITS
NOMINEE, AS AGREED BY THE COMPANY, THE TRUSTEE AND THE DEPOSITORY.  COPIES OF
ANY NOTICE OR COMMUNICATION TO A HOLDER, IF GIVEN BY THE COMPANY, WILL BE MAILED
TO THE TRUSTEE AT THE SAME TIME.  ANY DEFECT IN MAILING A NOTICE OR
COMMUNICATION TO ANY PARTICULAR HOLDER WILL NOT AFFECT ITS SUFFICIENCY WITH
RESPECT TO OTHER HOLDERS.

 


(C)           WHERE THE INDENTURE PROVIDES FOR NOTICE, THE NOTICE MAY BE WAIVED
IN WRITING BY THE PERSON ENTITLED TO RECEIVE SUCH NOTICE, EITHER BEFORE OR AFTER
THE EVENT, AND THE WAIVER WILL BE THE EQUIVALENT OF THE NOTICE.  WAIVERS OF
NOTICE BY HOLDERS MUST BE FILED WITH THE TRUSTEE, BUT SUCH FILING IS NOT A
CONDITION PRECEDENT TO THE VALIDITY OF ANY ACTION TAKEN IN RELIANCE UPON SUCH
WAIVERS.

 

The Trustee agrees to accept and act upon instructions or directions pursuant to
this Indenture sent by unsecured e-mail, facsimile transmission or other similar
unsecured electronic methods; provided, however, that (a) the party providing
such written instructions, subsequent to such transmission of written
instructions, shall provide the originally executed instructions or directions
to the Trustee in a timely manner, and (b) such originally executed instructions
or directions shall be signed by an authorized representative of the party
providing such instructions or directions.  If the party elects to give the
Trustee e-mail or facsimile instructions (or instructions by a similar
electronic method) and the Trustee in its discretion elects to act upon such
instructions, the Trustee’s understanding of such instructions shall be deemed
controlling.  The Trustee shall not be liable for any losses, costs or expenses
arising directly or indirectly from the Trustee’s reliance upon and compliance
with such instructions notwithstanding such instructions conflict or are
inconsistent with a subsequent written instruction.  The party providing
electronic instructions agrees to assume all risks arising out of the use of
such electronic methods to submit instructions and directions to the Trustee,
including without limitation the risk of the Trustee acting on unauthorized
instructions, and the risk or interception and misuse by third parties.

 

Section 12.04         Communication by Holders with Other Holders.  Noteholders
may communicate pursuant to Section 312(b) of the Trust Indenture Act with other
Noteholders with respect to their rights under this Indenture or the Notes.  The
Company, the Trustee, the Registrar, the Paying Agent, the Conversion Agent and
anyone else shall have the protection of Section 312(c) of the Trust Indenture
Act.

 

67

--------------------------------------------------------------------------------


 

Section 12.05  Certificate and Opinion as to Conditions Precedent.  Upon any
request or application by the Company to the Trustee to take any action under
the Indenture, the Company will furnish to the Trustee:

 

(1)           an Officers’ Certificate stating that, in the opinion of the
signers, all conditions precedent, if any, provided for in the Indenture
relating to the proposed action have been complied with; and

 

(2)           an Opinion of Counsel stating that all such conditions precedent
have been complied with.

 

Section 12.06  Statements Required in Certificate or Opinion.  Each certificate
or opinion with respect to compliance with a condition or covenant provided for
in the Indenture must include:

 

(1)           a statement that each person signing the certificate or opinion
has read the covenant or condition and the related definitions;

 

(2)           a brief statement as to the nature and scope of the examination or
investigation upon which the statement or opinion contained in the certificate
or opinion is based;

 

(3)           a statement that, in the opinion of each such person, that person
has made such examination or investigation as is necessary to enable the person
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

 

(4)           a statement as to whether or not, in the opinion of each such
person, such condition or covenant has been complied with, provided that an
Opinion of Counsel may rely on an Officers’ Certificate or certificates of
public officials with respect to matters of fact.

 

Section 12.07  Legal Holiday.  A “Legal Holiday” is any day other than a
Business Day.  If any specified date (including a date for giving notice) is a
Legal Holiday, the action shall be taken on the next succeeding day that is not
a Legal Holiday, and, if the action to be taken on such date is a payment in
respect of the Notes, no interest shall accrue for the intervening period.

 

Section 12.08  Rules by Trustee, Paying Agent, Conversion Agent and
Registrar.  The Trustee may make reasonable rules for action by or a meeting of
Noteholders.  The Registrar, Conversion Agent and the Paying Agent may make
reasonable rules for their functions.

 

Section 12.09  Governing Law.  THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN
THIS INDENTURE AND THE NOTES.

 

Section 12.10  No Adverse Interpretation of Other Agreements.  The Indenture may
not be used to interpret another indenture or loan or debt agreement of the
Company or any Subsidiary of the Company, and no such indenture or loan or debt
agreement may be used to interpret the Indenture.

 

68

--------------------------------------------------------------------------------


 

Section 12.11  Successors and Assigns.  All agreements of the Company in the
Indenture and the Notes will bind its successors and assigns.  All agreements of
the Trustee in the Indenture will bind its successor and assigns.

 

Section 12.12  Duplicate Originals.  The parties may sign any number of copies
of the Indenture.  Each signed copy shall be an original, but all of them
together represent the same agreement.

 

Section 12.13  Separability.  In case any provision in the Indenture or in the
Notes is invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.

 

Section 12.14  Table of Contents and Headings.  The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of the Indenture
have been inserted for convenience of reference only, are not to be considered a
part of the Indenture and in no way modify or restrict any of the terms and
provisions of the Indenture.

 

Section 12.15  No Liability of Directors, Officers, Employees, Incorporators,
Members and Stockholders.  No director, officer, employee, incorporator, member
or stockholder of the Company, as such, will have any liability for any
obligations of the Company under the Notes or the Indenture or for any claim
based on, in respect of, or by reason of, such obligations.  Each Holder of
Notes by accepting a Note waives and releases all such liability.  The waiver
and release are part of the consideration for issuance of the Notes.

 

Section 12.16  Waiver of Jury Trial.  EACH OF THE COMPANY AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.

 

Section 12.17  Force Majeure.  In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

 

69

--------------------------------------------------------------------------------


 

SIGNATURES

 

IN WITNESS WHEREOF, the parties hereto have caused the Indenture to be duly
executed as of the date first written above.

 

 

POWER-ONE, INC.

 

as Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Indenture]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

[FACE OF NOTE]

 

[Global Notes Legend]

 

[The following legend shall appear on the face of each Global Note:

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITARY OR A NOMINEE OF THE
DEPOSITARY, WHICH MAY BE TREATED BY THE COMPANY, THE TRUSTEE AND ANY AGENT
THEREOF AS OWNER AND HOLDER OF THIS NOTE FOR ALL PURPOSES.]

 

[OID Legend]

 

[The following legend shall appear on the face of each Global Note:

 

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR PURPOSES OF
SECTIONS 1271 ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. THE
ISSUE DATE OF THIS SECURITY IS [         ], [         ].  FOR INFORMATION
REGARDING THE ISSUE PRICE, THE YIELD TO MATURITY AND THE AMOUNT OF OID PER
$1,000 OF PRINCIPAL AMOUNT, PLEASE CONTACT POWER-ONE, INC., AT 740 CALLE PLANO,
CAMARILLO, CALIFORNIA 93012, ATTENTION: CHIEF FINANCIAL OFFICER.]

 

[The following legend shall appear on the face of each Global Security for which
The Depository Trust Company is to be the Depositary:

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY THE AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OR DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR REGISTERED NOTES IN
DEFINITIVE REGISTERED FORM IN THE LIMITED CIRCUMSTANCES REFERRED TO IN THE
INDENTURE, THIS GLOBAL NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH

 

A-1

--------------------------------------------------------------------------------


 

NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OR SUCH SUCCESSOR DEPOSITARY.]

 

A-2

--------------------------------------------------------------------------------


 

[IAI Note Legend]

 

[The following legend shall appear on the face of each IAI Note:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY STATE
SECURITIES LAW.  IN NO EVENT MAY THIS NOTE BE SOLD, ASSIGNED, PLEDGED, LOANED,
HEDGED OR OTHERWISE DISPOSED OF OR ENCUMBERED (COLLECTIVELY, A “TRANSFER”) BY AN
INITIAL PURCHASER PRIOR TO MAY     , 2010; PROVIDED, HOWEVER, THAT AN INITIAL
PURCHASER MAY TRANSFER A NOTE PRIOR TO SUCH TIME (1) TO A PERMITTED TRANSFEREE
(AS DEFINED IN THE PURCHASE AGREEMENT), PROVIDED THAT SUCH TRANSFEREE AGREES TO
BE BOUND BY THE TRANSFER PROVISIONS OF THE INDENTURE, THE PURCHASE AGREEMENT AND
THE REGISTRATION RIGHTS AGREEMENT AND THE TRANSFERRING HOLDER AGREES TO CONTINUE
TO BE SO BOUND OR (2) OTHERWISE PURSUANT TO THE TERMS OF SECTION 8.1 OF THE
PURCHASE AGREEMENT.  ANY INITIAL PURCHASER HOLDING THIS NOTE AGREES THAT IT WILL
NOT PRIOR TO THE DATE THAT IS SIX MONTHS AFTER THE LATER OF THE ORIGINAL
ISSUANCE OF THIS NOTE EVIDENCED HEREBY AND THE LAST DATE ON WHICH THE COMPANY OR
ANY “AFFILIATE” (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY
WAS THE OWNER OF THE SECURITY RESELL OR OTHERWISE TRANSFER THIS NOTE EVIDENCED
HEREBY OR THE COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH NOTE OTHER THAN
DURING THE TIMES DESCRIBED IN THE PURCHASE AGREEMENT AND ONLY PURSUANT TO (1) A
TRANSFER TO THE COMPANY, (2) A PERMITTED TRANSFER, (3) SO LONG AS THIS NOTE IS
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS
GIVEN THAT THE RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (4) IN AN OFFSHORE TRANSACTION (AS DEFINED IN REGULATION S UNDER THE
SECURITIES ACT) IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT,
(5) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED
BY RULE 144 (IF APPLICABLE) UNDER THE SECURITIES ACT, (6) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR (7) A TRANSFER THAT IS OTHERWISE EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT.

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE IS
ADDITIONALLY SUBJECT TO THE TRANSFER RESTRICTIONS CONTAINED IN THE PURCHASE
AGREEMENT.

 

IN CONNECTION WITH ANY TRANSFER OF THIS NOTE OR THE COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS NOTE, THE HOLDER WILL DELIVER TO THE REGISTRAR AND TRANSFER
AGENT SUCH CERTIFICATES AND OTHER INFORMATION, INCLUDING AN “ASSIGNMENT FORM” IN
THE FORM ATTACHED TO

 

A-3

--------------------------------------------------------------------------------


 

THE BACK OF THIS NOTE, AS SUCH REGISTRAR OR TRANSFER AGENT MAY REASONABLY
REQUEST TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.]

 

A-4

--------------------------------------------------------------------------------


 

[Restricted Note Legend]

 

[The following legend shall appear on the face of each Restricted Note:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY STATE
SECURITIES LAW.  THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT IT WILL
NOT PRIOR TO THE DATE THAT IS SIX MONTHS AFTER THE LATER OF THE ORIGINAL
ISSUANCE OF THIS NOTE EVIDENCED HEREBY AND THE LAST DATE ON WHICH THE COMPANY OR
ANY “AFFILIATE” (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY
WAS THE OWNER OF THE SECURITY (THE “RESTRICTION TERMINATION DATE”) RESELL OR
OTHERWISE TRANSFER THIS NOTE EVIDENCED HEREBY OR THE COMMON STOCK ISSUABLE UPON
CONVERSION OF SUCH NOTE OTHER THAN (1) TO THE COMPANY, (2) SO LONG AS THIS NOTE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS
GIVEN THAT THE RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (3) IN AN OFFSHORE TRANSACTION (AS DEFINED IN REGULATION S UNDER THE
SECURITIES ACT) IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT,
(4) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED
BY RULE 144 (IF APPLICABLE) UNDER THE SECURITIES ACT, (5) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR (6) A TRANSFER THAT IS OTHERWISE EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT.  THE HOLDER HEREOF, BY PURCHASING THIS NOTE, REPRESENTS AND
AGREES FOR THE BENEFIT OF THE COMPANY THAT IT IS (1) A QUALIFIED INSTITUTIONAL
BUYER OR (2) NOT A U.S. PERSON AND IS OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF (OR AN ACCOUNT SATISFYING THE REQUIREMENTS OF PARAGRAPH (k)(2) OF
RULE 902 UNDER) REGULATION S UNDER THE SECURITIES ACT.  IN ANY CASE THE HOLDER
HEREOF WILL NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTIONS WITH
REGARD TO THIS NOTE OR ANY COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
EXCEPT AS PERMITTED BY THE SECURITIES ACT.]

 

A-5

--------------------------------------------------------------------------------


 

Power-One, Inc.

 

6.0%/8.0%/10.0% Convertible Senior Notes Due 2019

 

CUSIP No. [                   ](1)

 

[$                                         ]

 

No. [                   ]

 

Power-One, Inc., a Delaware corporation (the “Company,” which term includes any
successor under the Indenture hereinafter referred to), for value received,
promises to pay to                   , or its registered assigns, the principal
sum of                      DOLLARS ($           ) on May    , 2019[, which
principal amount may from time to time be increased or decreased to such other
principal amount (which, taken together with the principal amounts of all other
outstanding Notes, shall not exceed $[           ]) by adjustments on the
Schedule of Exchanges of Notes on the other side of this Note in accordance with
the Indenture.](1)

 

[Initial Interest Rate:  6.0% per annum which shall accrue from the Issue Date
to the first anniversary of the Issue Date;  8.0% per annum which shall accrue
from the first anniversary of the Issue Date to the second anniversary of the
Issue Date; 10.0% per annum which shall accrue from the second anniversary of
the Issue Date to the Maturity Date].

 

Interest Payment Dates: May    and November    , commencing November    , 2009.

 

Regular Record Dates: May     and November    .

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which will for all purposes have the same effect as if set forth
at this place.

 

--------------------------------------------------------------------------------

(1) Include only if the Note is a Global Note

 

A-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be signed manually or by
facsimile by its duly authorized officers.

 

Date:

 

 

POWER-ONE, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Attest:

 

By:

 

 

 

Name:

 

 

Title:

 

 

A-7

--------------------------------------------------------------------------------


 

(Form of Trustee’s Certificate of Authentication)

 

This is one of the 6.0%/8.0%/10.0% Convertible Senior Notes Due 2019 described
in the Indenture referred to in this Note.

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee

 

By:

 

 

 

Authorized Signatory

 

A-8

--------------------------------------------------------------------------------


 

[REVERSE SIDE OF NOTE]

 

Power-One, Inc.

 

6.0%/8.0%/10.0% Convertible Senior Notes Due 2019

 

1.             Principal and Interest.

 

The Company promises to pay the principal of this Note on May    , 2019.

 

The Company promises to pay interest on the principal amount of this Note on
each Interest Payment Date, as set forth on the face of this Note, at the rate
of (i) 6.0% per annum from the Issue Date to the first anniversary of the Issue
Date, (ii) 8.0% per annum from the first anniversary of the Issue Date to the
second anniversary of the Issue Date and (iii) 10.0% per annum from the second
anniversary of the Issue Date and thereafter (subject to adjustment as provided
below).

 

Interest will be payable semiannually in arrears (to the holders of record of
the Notes at the close of business on the May    or November     immediately
preceding the interest payment date) on each interest payment date, commencing
November    , 2009.

 

Interest on this Note will accrue from the most recent date to which interest
has been paid on this Note or the Note surrendered in exchange for this Note
(or, if there is no existing default in the payment of interest and if this Note
is authenticated between a regular record date and the next interest payment
date, from such interest payment date) or, if no interest has been paid, from
the Issue Date.  Interest will be computed in the basis of a 360-day year of
twelve 30-day months.

 

The Company will pay interest on overdue principal, premium, if any, and, to the
extent lawful, interest at a rate per annum of (i) 8.0% accruing from the Issue
Date to the first anniversary of the Issue Date, (ii) 10.0% accruing from the
first anniversary of the Issue Date to the second anniversary of the Issue Date
and (iii) 12.0% from the second anniversary of the Issue Date and thereafter. 
Interest not paid when due and any interest on principal, premium or interest
not paid when due will be paid to the Persons that are Holders on a special
record date, which will established as set forth in the Indenture referred to
below.

 

Any payment required to be made on any day that is not a Business Day will be
made on the next succeeding Business Day, without additional interest.

 

2.             Registration Rights Agreement.

 

The Holder of this Note is entitled to the benefits of the Registration Rights
Agreement, dated as of May     , 2009, between the Company and the Initial
Purchasers named therein (the “Registration Rights Agreement”).

 

3.             Method of Payment.

 

Subject to the terms and conditions of the Indenture, the Company shall pay
interest on this Note to the person who is the Holder of this Note at the close
of business on the Regular Record

 

A-9

--------------------------------------------------------------------------------


 

Date next preceding the related Interest Payment Date.  The Company will pay any
Cash amounts in money of the United States that at the time of payment is legal
tender for payment of public and private debts.

 

4.             Paying Agent, Conversion Agent and Registrar.

 

Initially, the Trustee will act as Paying Agent, Conversion Agent and
Registrar.  The Company may appoint and change any Paying Agent, Conversion
Agent, Registrar or co-registrar without notice, other than notice to the
Trustee.  The Company or any of its Subsidiaries or any of their Affiliates may
act as Paying Agent, Conversion Agent, Registrar or co-registrar.  The Company
may maintain deposit accounts and conduct other banking transactions with the
Trustee in the normal course of business.

 

5.             Indenture.

 

This is one of the Notes issued under an Indenture dated as of May     , 2009
(as amended from time to time, the “Indenture”), between the Company and [Name
of Trustee], as Trustee.  Capitalized terms used herein are used as defined in
the Indenture unless otherwise indicated.  The terms of the Notes include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act.  The Notes are subject to all such terms, and Holders are
referred to the Indenture and the Trust Indenture Act for a statement of all
such terms.  To the extent permitted by applicable law, in the event of any
inconsistency between the terms of this Note and the terms of the Indenture, the
terms of the Indenture will control.

 

The Notes are general unsecured senior obligations of the Company.

 

6.             Purchase at the Option of the Holder upon a Fundamental Change.

 

At the option of the Holder and subject to the terms and conditions of the
Indenture, upon the occurrence of a Fundamental Change, the Company shall become
obligated to purchase the Notes held by such Holder on the date, at the purchase
price and as otherwise provided in the Indenture.

 

Holders have the right to withdraw any Fundamental Change Purchase Notice by
delivering to the Paying Agent a written notice of withdrawal in accordance with
the provisions of the Indenture.

 

If Cash (and/or securities if permitted under the Indenture) sufficient to pay
the Fundamental Change Purchase Price of, together with any accrued and unpaid
interest with respect to, all Notes or portions thereof to be purchased as of
the Fundamental Change Purchase Date is deposited with the Paying Agent on or
prior to the third Business Day following the Fundamental Change Purchase Date,
interest shall cease to accrue on such Notes (or portions thereof) immediately
after such Fundamental Change Purchase Date whether or not the Note is delivered
to the Paying Agent, and the Holder thereof shall have no other rights as such
(other than the right to receive the Fundamental Change Purchase Price and
accrued and unpaid interest upon surrender of such Notes).

 

A-10

--------------------------------------------------------------------------------


 

7.             Optional Redemption.

 

Subject to the terms of the Indenture, the Company shall have the right, at the
Company’s option, during the period beginning on November    , 2011 and ending
on May    , 2014, at any time during such period, and from time to time during
such period, to redeem all or any part of the Notes at a price payable in Cash
equal to the Redemption Price plus accrued and unpaid interest, if any, to, but
excluding, the Redemption Date in the event that the Closing Price for each of
20 or more Trading Days in a period of 30 consecutive Trading Days ending on the
day prior to mailing of a notice of redemption to Holders of the Notes in
accordance with Section 3.07 of the Indenture shall have exceeded 300% of the
applicable Conversion Price, provided, however, that the Company shall have made
at least five semi-annual scheduled interest payments (including the interest
payments on November    , 2011) in the full amount required by the Indenture
with respect to the Notes prior to redeeming any Notes pursuant to this
sentence.  Subject to the terms of the Indenture, the Company shall also have
the right, at the Company’s option, after May    , 2014, at any time, and from
time to time, to redeem all or any part of Notes at a price payable in Cash
equal to the Redemption Price plus accrued and unpaid interest, if any, to, but
excluding, the Redemption Date.  In no event shall any Redemption Date be a
Legal Holiday. Furthermore, if the Redemption Date with respect to a Note is
after the close of business on a record date for the payment of an installment
of interest and on or before the related interest payment date, then accrued and
unpaid interest to, but excluding, such interest payment date shall be paid, on
such interest payment date, to the Holder of record of such Note (without any
surrender of such Note by such Holder) at the close of business on such record
date, and the Holder surrendering such Note for redemption shall receive only
the Redemption Price and shall not be entitled to any such interest unless such
Holder was also the Holder of record of such Note at the close of business on
such record date.

 

8.             Notice of Redemption.

 

Notice of redemption will be mailed (a) at least 20 Business Days but not more
than 30 Business Days before a Redemption Date with respect to a redemption
pursuant to the first sentence of Section 7 of this Note and (b) at least 30
calendar days but not more than 60 calendar days before the Redemption Date with
respect to a redemption pursuant to the second sentence of Section 7 of this
Note, to each Holder of Notes to be redeemed at its address appearing in the
security register.  Notes in denominations larger than $1,000 principal amount
may be redeemed in part but only in integral multiples of $1,000 principal
amount.

 

9.             Purchase by the Company at the Option of the Holder.

 

Subject to the terms and conditions of the Indenture, the Company shall become
obligated to purchase, at the option of each Holder, the Notes held by such
Holder on May    , 2014, May    , 2015, May    , 2016, May    , 2017 and
May    , 2018 (each, an “Option Purchase Date”) at an Option Purchase Price,
payable in Cash, equal to 100% of the principal amount of the Notes to be
purchased, plus accrued and unpaid interest, if any, to, but excluding, the
applicable Option Purchase Date, upon delivery of a Purchase Notice containing
the information set forth in the Indenture, at any time from the opening of
business on the date that is 20 Business Days prior to the applicable Option
Purchase Date until the close of business on the Business Day immediately
preceding the applicable Option Purchase Date and upon delivery of the
Securities to the Paying Agent by the Holder as set forth in the Indenture;
provided, that if such Option Purchase Date is after the close of business on a

 

A-11

--------------------------------------------------------------------------------


 

record date for the payment of an installment of interest and on or before the
related interest payment date, then such accrued and unpaid interest shall be
paid on such interest payment date to the Holder of record of such Notes
(without any surrender of such Notes by such Holder) at the close of business on
such record date and the Holder surrendering such Notes for purchase shall
receive only the Option Purchase Price and shall not be entitled to any such
interest unless such Holder was also the Holder of record of such Notes at the
close of business on such record date.

 

10.           Conversion.

 

Subject to and upon compliance with the provisions of this Indenture, a Holder
of a Note may, at such Holder’s option, convert such Note at any time on or
prior to the Close of Business on the Business Day immediately preceding
May    , 2019 into fully paid and non-assessable shares of Common Stock of the
Company at the Conversion Rate in effect at the time of the conversion.  Subject
to and upon compliance with the provisions of this Indenture, after receiving a
notice of redemption specified in Section 3.07 of the Indenture, a Holder of a
Note may, at such Holder’s option, convert such Note at any time on or prior to
the Close of Business on the Business Day immediately preceding the Redemption
Date specified in such notice into fully paid and non-assessable shares of
Junior Convertible Preferred Stock with a liquidation preference equal to the
principal amount of such Note. To convert a Note represented by a Global Note, a
Noteholder must convert by book-entry transfer to the Conversion Agent through
the facilities of the DTC.  To convert a Note that is represented by a
Certificated Note, a Noteholder must (1) complete and manually sign a Conversion
Notice, a form of which is attached hereto, and deliver such Conversion Notice
to the Conversion Agent, (2) surrender the Note to the Conversion Agent, (3) if
required by the Conversion Agent, furnish appropriate endorsement and transfer
documents, and (4) if required, pay all transfer or similar taxes. The Company
will not issue a fractional share of Common Stock upon conversion of a Note but,
instead, will deliver Cash in lieu of a fractional share as described in the
Indenture.

 

Upon conversion of Note, a Holder will not receive, except as provided below or
in the Indenture, any separate Cash payment representing accrued interest.
Holders of Notes surrendered for conversion during the period from the Close of
Business on any Regular Record Date next preceding any Interest Payment Date to
the opening of business of such Interest Payment Date will receive the
semiannual interest payable on such Notes on the corresponding Interest Payment
Date notwithstanding the conversion, and such Notes upon surrender must be
accompanied by funds equal to the amount of such payment; provided that no such
payment need be made (x) in connection with any conversion following the Regular
Record Date immediately preceding the Maturity Date, (y) if the Company has
specified a Fundamental Change Purchase Date that is after a Regular Record Date
and on or prior to the corresponding Interest Payment Date or (z) to the extent
of any Defaulted Interest, if any Defaulted Interest exists at the time of
conversion with respect to such Note. The Company shall not be required to
convert any Notes that are surrendered for conversion without payment of
interest as required by this paragraph.

 

No payment or adjustment will be made for dividends on, or other distributions
with respect to, any Common Stock except as provided for in the Indenture.

 

A-12

--------------------------------------------------------------------------------


 

Notes in respect of which a Fundamental Change Purchase Notice has been given by
the Holder thereof may not be converted pursuant to the Indenture unless the
Fundamental Change Purchase Notice has first been validly withdrawn in
accordance with the Indenture.

 

11.           Defaults and Remedies.

 

If an Event of Default, as defined in the Indenture, occurs and is continuing,
the Trustee or the Holders of at least 25% in principal amount of the Notes may
declare all the Notes to be due and payable, subject to certain limitations set
forth in the Indenture.  If a bankruptcy or insolvency default with respect to
the Company occurs and is continuing, the Notes automatically become due and
payable.  Holders may not enforce the Indenture or the Notes except as provided
in the Indenture.  The Trustee may require indemnity satisfactory to it before
it enforces the Indenture or the Notes.  Subject to certain limitations, Holders
of a majority in principal amount of the Notes then outstanding may direct the
Trustee in its exercise of remedies.

 

12.           Amendment and Waiver.

 

Subject to certain exceptions set forth in the Indenture, the Indenture and the
Notes may be amended, or default may be waived, with the consent of the Holders
of a majority in principal amount of the outstanding Notes.  Without notice to
or the consent of any Holder, the Company and the Trustee may amend or
supplement the Indenture or the Notes to, among other things, cure any
ambiguity, omission, defect or inconsistency.

 

13.           Registered Form; Denominations; Transfer; Exchange.

 

The Notes are in registered form without coupons in denominations of $2,000
principal amount and integral multiples of $1,000 in excess thereof.  A Holder
may register the transfer or exchange of Notes in accordance with the
Indenture.  The Trustee may require a Holder to furnish appropriate endorsements
and transfer documents and to pay any taxes and fees required by law or
permitted by the Indenture.  Pursuant to the Indenture, there are certain
periods during which the Trustee will not be required to issue, register the
transfer of or exchange any Note or certain portions of a Note.

 

14.           Persons Deemed Owners.

 

The registered Holder of this Note may be treated as the owner of this Note for
all purposes.

 

15.           Unclaimed Money or Notes.

 

The Trustee and the Paying Agent shall return to the Company upon written
request any money or securities held by them for the payment of any amount with
respect to the Notes that remains unclaimed for two years, subject to applicable
unclaimed property laws.  After return to the Company, Holders entitled to the
money or securities must look to the Company for payment as general creditors
unless an applicable abandoned property law designates another person.

 

A-13

--------------------------------------------------------------------------------


 

16.           Trustee Dealings with the Company.

 

Subject to certain limitations imposed by the Trust Indenture Act, the Trustee
under the Indenture, in its individual or any other capacity, may become the
owner or pledgee of Notes and may otherwise deal with and collect obligations
owed to it by the Company or its Affiliates and may otherwise deal with the
Company or its Affiliates with the same rights it would have if it were not
Trustee.

 

17.           No Recourse Against Others.

 

A director, officer, incorporator, agent, subsidiary, employee, member or
stockholder, as such, of the Company shall not have any liability for any
obligations of the Company under the Notes or the Indenture or for any claim
based on, in respect of or by reason of such obligations or their creation.  By
accepting a Note, each Noteholder waives and releases all such liability.  The
waiver and release are part of the consideration for the issue of the Notes.

 

18.           Authentication.

 

This Note shall not be valid until an authorized officer of the Trustee manually
signs the Trustee’s Certificate of Authentication on the other side of this
Note.

 

19.           Governing Law.

 

THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE INDENTURE AND THIS NOTE.

 

20.           Abbreviations.

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT TEN
(= joint tenants with right of survivorship and not as tenants in common), CUST
(= Custodian) and U/G/M/A/ (= Uniform Gifts to Minors Act).

 

The Company will furnish a copy of the Indenture to any Holder upon written
request and without charge.

 

A-14

--------------------------------------------------------------------------------


 

[FORM OF TRANSFER NOTICE]

 

FOR VALUE RECEIVED the undersigned registered holder hereby sell(s),
assign(s) and transfer(s) unto

 

Insert Taxpayer Identification No.

 

 

Please print or typewrite name and address including zip code of assignee

 

 

the within Note and all rights thereunder, hereby irrevocably constituting and
appointing

 

 

attorney to transfer said Note on the books of the Company with full power of
substitution in the premises.

 

Date:

 

 

Your Signature:

 

 

 

 

 

 

 

 

(Sign exactly as your name appears on the other side of this Note)

 

*Signature guaranteed by:

 

By:

 

 

 

--------------------------------------------------------------------------------

*

The signature must be guaranteed by an institution which is a member of one of
the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

 

A-15

--------------------------------------------------------------------------------


 

CONVERSION NOTICE

 

To convert this Note into shares of Common Stock, check the box: o

 

To convert this Note into shares of Junior Convertible Preferred Stock, check
the box: o

 

To convert only part of this Note, state the principal amount to be converted
(must be $1,000 principal amount or an integral multiple of $1,000 principal
amount): $[                 ].

 

If you want the Cash paid to another person or the stock certificate, if any,
made out in another person’s name, fill in the form below:

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

(Print or type assignee’s name, address and zip code)

and irrevocably appoint

 

 

 

agent to transfer this Note on the books of the Company.  The agent may
substitute another to act for him or her.

 

Date:

 

 

Your Signature:

 

 

 

 

 

 

 

 

(Sign exactly as your name appears on the other side of this Note)

 

*Signature guaranteed by:

 

By:

 

 

 

--------------------------------------------------------------------------------

*

The signature must be guaranteed by an institution which is a member of one of
the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

 

A-16

--------------------------------------------------------------------------------


 

PURCHASE NOTICE

Certificate No. of Note:

 

If you want to elect to have this Note purchased by the Company pursuant to the
terms and conditions specified in Section 3.01 of the Indenture, check the box:
o

 

If you want to elect to have this Note purchased by the Company pursuant to the
terms and conditions specified in Section 3.10 of the Indenture, check the box:
o  If this box has been checked, the Beneficial Owner of this Note attempted in
good faith to obtain the price quotes referred to in clause (i) of the
definition of Fair Market Value and the Fair Market Value was equal to or less
than 110% of the sum of (x) the Option Purchase Price plus (y) accrued and
unpaid interest, if any, on this Note.

 

If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 3.01 or Section 3.10 of the Indenture, as applicable, state
the principal amount to be so purchased by the Company:

 

 

 

$

 

 

(in an integral multiple of $1,000)

 

 

 

Date:

 

 

Your Signatures:

 

 

 

 

 

 

 

 

 

 

 

 

(Sign exactly as your name appears on the other side of this Note)

 

 

 

*Signatures guaranteed by:

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

*

The signature must be guaranteed by an institution which is a member of one of
the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

 

A-17

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCHANGES OF NOTES(2)

 

The following exchanges of a part of this Global Note for an interest in another
Global Note or for Notes in certificated form, have been made:

 

Date of Exchange

 

Amount of decrease
in Principal Amount
of this Global Note

 

Amount of Increase
in Principal Amount
of this Global Note

 

Principal Amount of
this Global Note
following such
decrease or increase

 

Signature or
authorized signatory
of Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2) This schedule should be included only if the Note is a Global Note.

 

A-18

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to

 

 

 

 

 

(Insert assignee’s social security or tax I.D. no.)

 

 

 

 

 

 

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

 

and irrevocably appoint __________________________________________ agent to
transfer this Note on the books of the Company.  The agent may substitute
another to act for him.

 

Your Signature:

 

 

 

Sign exactly as your name appears on the other side of this Note

 

 

Date:

 

 

 

 

Medallion Signature Guarantee:

 

 

 

[FOR INCLUSION ONLY IF THIS NOTE BEARS AN IAI NOTE LEGEND —] Other than pursuant
to the sale or transfer of a Note to a transferee that is not an Affiliate of
the Initial Purchaser pursuant to an effective shelf registration statement
filed in connection with Section 2.2 of the Registration Rights Agreement, dated
as of May    , 2009, between the Company and the purchasers named therein, in
connection with any transfer of any of the Notes evidenced by this certificate
which are “restricted securities” (as defined in Rule 144 (or any successor
thereto) under the Securities Act), the undersigned confirms that the Notes are
being transferred to a Person that is not an Affiliate of the Company and:

 

CHECK ONE BOX BELOW

 

(1)

o

 

To the Company.

 

 

 

 

(2)

o

 

In connection with a Permitted Transfer.

 

 

 

 

(3)

o

 

A transfer to a transferee that is not an Affiliate of any Initial Purchaser
pursuant to Rule 144 under the Securities Act.

 

 

 

 

(4)

o

 

A transfer to a person that is not an “Affiliate” of any Initial Purchaser (as
described in Rule 144 under the Securities Act) pursuant to Rule 144A under the
Securities Act or pursuant to Regulation S under the Securities Act.

 

 

 

 

(5)

o

 

Solely if the conditions required to transfer pursuant to Rule 144 under the
Securities Act, a transfer that is otherwise exempt from registration under the
Securities Act.

 

A-19

--------------------------------------------------------------------------------


 

Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered holder thereof; provided, however, that if box (2) is checked, the
Trustee may require, prior to registering any such transfer of the Notes, such
certifications and other information, including legal opinions, as the Company
has reasonably requested in writing, by delivery to the Trustee of a standing
letter of instruction, to confirm that such transfer is being made pursuant to
an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act of 1933.

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the other side of this Note)

 

 

Date:

 

 

 

 

Medallion Signature Guarantee:

 

 

 

[FOR INCLUSION ONLY IF THIS NOTE BEARS A RESTRICTED NOTE LEGEND —] Other than
pursuant to the sale or transfer of the Note to a transferee that is not an
Affiliate of the Initial Purchaser pursuant to an effective shelf registration
statement filed in connection with Section 2.2 of the Registration Rights
Agreement, dated as of May    , 2009, between the Company and the purchasers
named therein, in connection with any transfer of any of the Notes evidenced by
this certificate which are “restricted securities” (as defined in Rule 144 (or
any successor thereto) under the Securities Act), the undersigned confirms that
the Notes are being transferred to a Person that is not an Affiliate of the
Company and:

 

CHECK ONE BOX BELOW

 

(1)

o

 

to the Company; or

 

 

 

 

(2)

o

 

pursuant to and in compliance with Rule 144A under the Securities Act of 1933;
or

 

 

 

 

(3)

o

 

pursuant to and in compliance with Regulation S under the Securities Act of
1933; or

 

 

 

 

(4)

o

 

pursuant to and in compliance with Rule 144 under the Securities Act of 1933; or

 

 

 

 

(5)

o

 

pursuant to and in compliance with any other exemption under the Securities Act
of 1933.

 

Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered holder thereof; provided, however, that if box (3) or (4) is checked,
the Trustee may require, prior to registering any such transfer of the Notes,
such certifications and other information, and if box (4) is checked such legal
opinions, as the Company has reasonably requested in writing, by delivery to the
Trustee of a standing letter of instruction, to confirm that such transfer is
being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act of 1933; provided that this
paragraph shall not be applicable to any Notes which are not “restricted
securities” (as defined in Rule 144 (or any successor thereto) under the
Securities Act).

 

A-20

--------------------------------------------------------------------------------


 

Your Signature:

 

 

 

(Sign exactly as your name appears on the other side of this Note)

 

Date:

 

 

 

 

Medallion Signature Guarantee:

 

 

 

A-21

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF RESTRICTED COMMON STOCK LEGEND AND

IAI COMMON STOCK LEGEND

 

[IAI Common Stock Legend]

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT.  IN NO EVENT
MAY THIS SECURITY BE SOLD, ASSIGNED, PLEDGED, LOANED HEDGED OR OTHERWISE
DISPOSED OF OR ENCUMBERED (COLLECTIVELY, A “TRANSFER”) BY AN INITIAL PURCHASER
PRIOR TO MAY    , 2010; PROVIDED, HOWEVER, THAT AN INITIAL PURCHASER
MAY TRANSFER A NOTE PRIOR TO SUCH TIME (1) TO A PERMITTED TRANSFEREE, PROVIDED
THAT SUCH TRANSFEREE AND AGREES TO BE BOUND BY THE TRANSFER PROVISIONS OF THE
INDENTURE AND THE PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT AND
THE TRANSFERRING HOLDER AGREES TO CONTINUE TO BE SO BOUND OR (2) OTHERWISE
PURSUANT TO THE TERMS OF SECTION 8.1 OF THE PURCHASE AGREEMENT.  ANY INITIAL
PURCHASER HOLDING THIS NOTE AGREES THAT IT WILL NOT PRIOR TO THE DATE THAT IS
SIX MONTHS AFTER THE LATER OF THE ORIGINAL ISSUANCE OF THIS NOTE EVIDENCED
HEREBY AND THE LAST DATE ON WHICH THE COMPANY OR ANY “AFFILIATE” (AS DEFINED IN
RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY WAS THE OWNER OF THE SECURITY
RESELL OR OTHERWISE TRANSFER THIS SECURITY EVIDENCED HEREBY OTHER THAN DURING
THE TIMES DESCRIBED IN THE  PURCHASE AGREEMENT AND ONLY PURSUANT TO (1) A
TRANSFER TO THE COMPANY, (2) A PERMITTED TRANSFER,  (3) SO LONG AS THIS SECURITY
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS
GIVEN THAT THE RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (4) IN AN OFFSHORE TRANSACTION (AS DEFINED IN REGULATION S UNDER THE
SECURITIES ACT) IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT,
(5) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED
BY RULE 144 (IF APPLICABLE) UNDER THE SECURITIES ACT, (6) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR (7) A TRANSFER THAT IS OTHERWISE EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT..  THIS LEGEND SHALL BE REMOVED, AND REPLACED BY A NEW LEGEND, IN
EACH CASE IF APPLICABLE, UPON THE TRANSFER OF THE SECURITY EVIDENCED HEREBY
PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE.  IF THE PROPOSED TRANSFER IS
PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY CLAUSE (5) ABOVE, THE
HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE SUCH CERTIFICATIONS,
LEGAL OPINIONS OR OTHER INFORMATION AS THE COMPANY MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH TRANSFER IS BEING MADE

 

B-1

--------------------------------------------------------------------------------


 

PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  IN ANY CASE THE HOLDER HEREOF
WILL NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTIONS WITH REGARD
TO THIS SECURITY OR ANY COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY
EXCEPT AS PERMITTED BY THE SECURITIES ACT.

 

THIS SECURITY IS ADDITIONALLY SUBJECT TO THE TRANSFER RESTRICTIONS CONTAINED IN
THE PURCHASE AGREEMENT.

 

IN CONNECTION WITH ANY TRANSFER OF THIS SECURITY, THE HOLDER WILL DELIVER TO THE
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUEST TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

 

[Restricted Common Stock Legend]

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT.  THE HOLDER
HEREOF, BY PURCHASING THIS SECURITY, AGREES THAT IT WILL NOT PRIOR TO THE DATE
THAT IS SIX MONTHS AFTER THE LATER OF THE ORIGINAL ISSUANCE OF THIS SECURITY
EVIDENCED HEREBY AND THE LAST DATE ON WHICH THE COMPANY OR ANY “AFFILIATE” (AS
DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY WAS THE OWNER OF
THE SECURITY (THE “RESTRICTION TERMINATION DATE”) RESELL OR OTHERWISE TRANSFER
THIS SECURITY EVIDENCED HEREBY OR THE COMMON STOCK ISSUABLE UPON CONVERSION OF
SUCH SECURITY OTHER THAN (1) TO THE COMPANY, (2) IN AN OFFSHORE TRANSACTION (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) IN ACCORDANCE WITH REGULATION
S UNDER THE SECURITIES ACT, (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 (IF APPLICABLE) UNDER THE SECURITIES
ACT, (4) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE
OF THE UNITED STATES OR (5) A TRANSFER THAT IS OTHERWISE EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT.  THE HOLDER HEREOF, BY PURCHASING THIS
SECURITY, REPRESENTS AND AGREES FOR THE BENEFIT OF THE COMPANY THAT IT IS (1) A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A OR (2) NOT A U.S.
PERSON AND IS OUTSIDE THE UNITED STATES WITHIN THE MEANING OF (OR AN ACCOUNT
SATISFYING THE REQUIREMENTS OF PARAGRAPH (k)(2) OF RULE 902 UNDER) REGULATION S
UNDER THE SECURITIES ACT.  IN ANY CASE THE HOLDER HEREOF WILL NOT, DIRECTLY OR
INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO THIS SECURITY
EXCEPT AS PERMITTED BY THE SECURITIES ACT.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

CERTIFICATE OF DESIGNATION FOR

JUNIOR CONVERTIBLE PREFERRED STOCK

 

C-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Series A Certificate of Designation

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF DESIGNATION

 

OF SERIES A CONVERTIBLE PREFERRED STOCK

 

OF

 

POWER-ONE, INC.

 

Power-One, Inc. (the “Company”), a corporation organized and existing under the
General Corporation Law of the State of Delaware (the “DGCL”), hereby certifies,
pursuant to Section 151 of the DGCL, that the following resolutions were duly
adopted by its Board of Directors (the “Board”) on April 21, 2009:

 

WHEREAS, the Company’s Restated Certificate of Incorporation (the “Certificate
of Incorporation”) authorizes 30,000,000 shares of preferred stock, par value
$.001 per share (the “Preferred Stock”) issuable from time to time in one or
more series;

 

WHEREAS, the Certificate of Incorporation authorizes the Board to provide by
resolution for the issuance of the shares of Preferred Stock in one or more
series, and to establish from time to time the number of shares to be included
in each such series, and to fix the designation, powers, privileges, preferences
and relative participating, optional or other rights, if any, of the shares of
each such series and the qualifications, limitations or restrictions thereof;

 

NOW, THEREFORE, BE IT RESOLVED, that a series of Preferred Stock with the
powers, designations, preferences and rights and the qualifications, limitations
and restrictions thereof, as provided herein is hereby authorized and
established as follows:

 

SECTION 1.         Number; Designation; Rank.

 

(a)           This series of convertible participating Preferred Stock is
designated as the “Series A Convertible Preferred Stock” (the “Series A
Preferred Stock”).  The number of shares constituting the Series A Preferred
Stock is [          ] shares, par value $.001 per share.

 

(b)           The Series A Preferred Stock ranks, with respect to dividend
rights and rights upon liquidation, dissolution or winding up of the Company:

 

(i)            senior in preference and priority to the common stock of the
Company, par value $.001 per share (the “Common Stock”), the series of Preferred
Stock of the Company that is designated as “Junior Participating Preferred
Stock”, par value $.001 per share, and each other class or series of Equity
Security of the Company the terms of which do not expressly provide that it
ranks senior in preference or priority to or on parity, without preference or
priority, with the Series A Preferred Stock with respect to dividend rights or
rights upon liquidation, dissolution or winding up of the Company (collectively
with the Common Stock, the “Junior Securities”);

 

(ii)           on parity, without preference and priority, with each other class
or series of Equity Security of the Company, the terms of which expressly
provide that it will rank on parity, without preference or priority, with the
Series A Preferred Stock with respect to dividend

 

--------------------------------------------------------------------------------


 

rights or rights upon liquidation, dissolution or winding up of the Company
(collectively, the “Parity Securities”), and

 

(iii)          junior in preference and priority to each other class or series
of Equity Security of the Company the terms of which expressly provide that it
will rank senior in preference or priority to the Series A Preferred Stock with
respect to dividend rights or rights upon liquidation, dissolution or winding up
of the Company (collectively, the “Senior Securities”).

 

SECTION 2.         Dividends.

 

(a)           Regular Dividends.

 

(i)            Each holder of issued and outstanding Series A Preferred Stock
shall be entitled to receive, when, as and if declared by the Board, on each
share of Series A Preferred Stock, dividends (the “Regular Dividends”) with
respect to each Dividend Period equal to (A) the Dividend Rate on the Regular
Liquidation Preference per share of Series A Preferred Stock minus (B) the
amount of all Participating Dividends paid in respect of a share of Series A
Preferred Stock during the applicable Dividend Period; provided that (x) in no
event will the Regular Dividend for any Dividend Period be less than zero (0)
and (y) Participating Dividends will not reduce the amount payable in respect of
any Regular Dividend that has accrued in any Dividend Period other than the
Dividend Period during which the Participating Dividend is paid.  For purpose of
this clause (a)(i), the amount of any Participating Dividend that is not paid in
cash will be deemed to equal the Fair Market Value of the securities in the
other property constituting such Participating Dividend that is paid on a share
of Series A Preferred Stock.

 

(ii)           Regular Dividends shall accrue on a daily basis and be cumulative
from the Series A Original Issuance Date and, without duplication, unpaid
Regular Dividends shall compound quarterly to the extent not paid on the
Dividend Payment Date relating to the applicable Dividend Period (i.e.,
dividends shall begin to accrue on other dividends to the extent that such other
dividends are not paid on the Dividend Payment Date for the Dividend Period for
which such other dividends originally accrued).  Regular Dividends that are
declared and payable on the Series A Preferred Stock on any Dividend Payment
Date shall be payable in cash out of funds legally available therefor to holders
of record of the Series A Preferred Stock as they appear on the stock register
of the Company on the record date for such dividend, which shall be the date 15
days prior to the applicable Dividend Payment Date, provided that Regular
Dividends payable upon conversion of a share of Series A Preferred Stock will be
payable to the holder of record at the time of such conversion.

 

(iii)          Regular Dividends on the Series A Preferred Stock in respect of
any Dividend Period shall be computed on the basis of a 360-day year consisting
of twelve 30-day months.  The amount of dividends payable at the Dividend Rate
on the Series A Preferred Stock on any date prior to the end of a Dividend
Period, and for the initial Dividend Period, shall be computed on the basis of a
360-day year consisting of twelve 30-day months, and actual days elapsed over a
30-day month.

 

(iv)          Regular Dividends are payable only in cash.  Regular Dividends
will accrue and cumulate whether or not the Company has earnings or profits,
whether or not there are

 

2

--------------------------------------------------------------------------------


 

funds legally available for the payment of Regular Dividends and whether or not
Regular Dividends are declared.

 

(b)           Participating Dividends.  (i) Each holder of issued and
outstanding Series A Preferred Stock will be entitled to receive, when, as and
if declared by the Board, out of funds legally available for the payment of
dividends for each share of Series A Preferred Stock, dividends of the same type
as any dividends or other distribution, whether in cash, in kind or in other
property, payable or to be made on outstanding shares of Common Stock, in an
amount equal to the amount of such dividends or other distribution as would be
made on the number of shares of Common Stock into which such share of Series A
Preferred Stock could be converted on the applicable record date for such
dividends or other distribution on the Common Stock, without giving effect to
the limitations set forth in SECTION 5(b) (the “Participating Dividends”);
provided, however, that notwithstanding the above, the holders of Series A
Preferred Stock shall not be entitled to receive any dividends or distributions
for which an adjustment to the Conversion Price shall be made pursuant to
SECTION 5(f)(i)(A) or SECTION 5(f)(ii) (and such dividends or distributions that
are not payable to the holders of Series A Preferred Stock as a result of this
proviso shall not be deemed to be Participating Dividends).

 

(ii)           Participating Dividends are payable at the same time as and when
such dividend or other distribution on Common Stock is paid to the holders of
Common Stock and are payable to holders of record of Series A Preferred Stock on
the record date for the corresponding dividend or distribution on the Common
Stock; provided, however, that no dividend or distribution on Common Stock shall
be made to holders of the Common Stock unless and until (A) all accrued and
unpaid Regular Dividends and Additional Dividends (other than Regular Dividends
accruing pursuant to SECTION 2(a)(i) in respect of the applicable Dividend
Period in which the Participating Dividend is paid) have been paid in full and
(B) the Participating Dividends are paid (or are concurrently being paid)
pursuant to SECTION 2(b)(ii) hereof.

 

(c)           Additional Dividends. Following the occurrence of an Increase
Event, and for so long as such Increase Event continues, each holder of issued
and outstanding Series A Preferred Stock will be entitled to receive, when, as
and if declared by the Board, out of funds legally available for the payment of
dividends for each share of Series A Preferred Stock, with respect to each
Dividend Period, dividends at a rate per annum equal to the Additional Rate
multiplied by the Regular Liquidation Preference per share of the Series A
Preferred Stock (the “Additional Dividends” and, together with the Regular
Dividends and the Participating Dividends, the “Dividends”).  Any Additional
Dividends payable pursuant to this SECTION 2(c) shall be in addition to any
Regular Dividends or Participating Dividends, as applicable, payable pursuant to
SECTION 2(a) and 2(b) hereof.  In addition, the right of the holders of the
Series A Preferred Stock to receive the Additional Dividends is in addition to,
and not in lieu of, any remedies such holders may have at law or equity.

 

(i)            Additional Dividends will accrue on a daily basis and be
cumulative from the date on which an Increase Event occurs until such date as
such Increase Event is no longer continuing, and are payable in arrears on each
Dividend Payment Date until such date as the Increase Event is no longer
continuing.  Unpaid Additional Dividends shall, without duplication, compound
quarterly to the extent not paid on the applicable Dividend Payment Date for
such Additional Dividend.

 

3

--------------------------------------------------------------------------------


 

(ii)           Additional Dividends in respect of any Dividend Period shall be
computed on the basis of a 360-day year consisting of twelve 30-day months.  The
amount of Additional Dividends payable for any dividend period shorter or longer
than a full quarterly dividend period, will be computed on the basis of a
360-day year consisting of twelve 30-day months.

 

(iii)          Additional Dividends that are declared and payable on a Dividend
Payment Date will be paid to the holders of record of Series A Preferred Stock
as they appear in the records of the Company at the close of business on the
15th day of the calendar month prior to the month in which the applicable
Dividend Payment Date falls, provided that Additional Dividends payable upon
conversion of a share of Series A Preferred Stock will be payable to the holder
of record at the time of such conversion.  Any payment of an Additional Dividend
will first be credited against the earliest accumulated but unpaid Additional
Dividend due with respect to each share that remains payable.

 

(iv)          Additional Dividends are payable only in cash.  Additional
Dividends will accrue and cumulate whether or not the Company has earnings or
profits, whether or not there are funds legally available for the payment of
Additional Dividends and whether or not Additional Dividends are declared.

 

(v)           While an Increase Event has occurred and is continuing, neither
the Company nor any of its subsidiaries may (A) declare, pay or set aside for
payment any dividends or distributions on any Junior Securities, (B) repurchase,
redeem or otherwise acquire any Junior Securities or (C) make any loan or other
advance to any direct or indirect Beneficial Owner of a majority of the
outstanding Common Stock or any direct or indirect subsidiary of any such owner,
except for repurchase of unvested shares of restricted Common Stock from
officers and employees pursuant to any employment plan or agreement.

 

(vi)          Each of the following shall constitute an “Increase Event” for the
purposes hereof:

 

(A)          a failure by the Company to pay any Redemption Price on the
Redemption Date or the Company Redemption Date, including the absence of funds
legally available for such payment;

 

(B)           a failure by the Company to deliver the Fundamental Change Notice
to the holders of shares of Series A Preferred Stock pursuant to
SECTION 7(a)(ii) hereof within the time period provided therein or to pay the
Repurchase Price in respect of all shares of Series A Preferred Stock on the
Fundamental Change Purchase Date pursuant to SECTION 7 for any reason, including
the absence of funds legally available for such payment; or

 

(C)           a failure by the Company to deliver any cash (including, without
limitation, cash in lieu of fractional shares and accrued and unpaid Dividends),
shares of Common Stock and/or shares of Series B Preferred Stock, when such
cash, shares of Common Stock and/or shares of Series B Preferred Stock, if any,
are required to be delivered upon conversion of the Series A Preferred Stock
pursuant to SECTION 5 or SECTION 8, as applicable, where the Company does not
remedy such default within ten (10) days after the

 

4

--------------------------------------------------------------------------------


 

date such cash, shares of Common Stock and/or shares of Series B Preferred
Stock, if any, are required to be delivered.

 

(d)           If Dividends are not paid in full, all Dividends declared upon the
Series A Preferred Stock and all dividends declared on any Parity Securities
shall be declared pro rata so that the amount of Dividends declared per share of
the Series A Preferred Stock and dividends declared per share of such Parity
Securities shall in all cases bear to each other the same ratio that accrued and
unpaid Dividends per share on the Series A Preferred Stock and accrued and
unpaid dividends per share of such Parity Securities bear to each other.

 

(e)           The Company shall take all actions available to it that are
reasonably necessary or advisable under the DGCL to permit the payment of
Dividends to the holders of Series A Preferred Stock, including, without
limitation, through the revaluation of its assets in accordance with Delaware
law.  Holders of Series A Preferred Stock are not entitled to any dividend,
whether payable in cash, in kind or other property, in excess of the Dividends
as provided in this SECTION 2.

 

(f)            Any holder that, together with its Affiliates, Beneficially Owns
more than 1,000 shares of Series A Preferred Stock will be entitled to receive
all cash Dividends by wire transfer of immediately available funds.

 

SECTION 3.         Liquidation Preference.

 

(a)           Upon any voluntary or involuntary liquidation, dissolution or
winding up of the Company, each share of Series A Preferred Stock entitles the
holder thereof to receive and to be paid out of the assets of the Company
available for distribution, before any distribution or payment may be made to a
holder of any Junior Securities, an amount in cash per share of Series A
Preferred Stock equal to the sum of (i) the greater of (A) the Original Purchase
Price per share and (B) an amount equal to the amount the holders of Series A
Preferred Stock would have received per share of Series A Preferred Stock upon
liquidation, dissolution or winding up of the Company had such holders converted
their shares of Series A Preferred Stock into shares of Common Stock immediately
prior thereto, plus (ii) an amount equal to all accrued and unpaid Dividends, if
any, on such share of Series A Preferred Stock (such sum, the “Regular
Liquidation Preference” if pursuant to subclauses (i)(A) and (ii) and the
“Participating Liquidation Preference” if pursuant to subclauses (i)(B) and
(ii), and such greater amount, the “Liquidation Preference”).

 

(b)           If upon any such liquidation, dissolution or winding up of the
Company, the assets of the Company available for distribution are insufficient
to pay the holders of Series A Preferred Stock the full Liquidation Preference
and the holders of all Parity Securities the full liquidation preferences to
which they are entitled, the holders of Series A Preferred Stock and such Parity
Securities will share ratably in any such distribution of the assets of the
Company in proportion to the full respective amounts to which they are entitled.

 

(c)           After payment to the holders of Series A Preferred Stock of the
full Liquidation Preference to which they are entitled, the holders of Series A
Preferred Stock as such will have no right or claim to any of the assets of the
Company.

 

5

--------------------------------------------------------------------------------


 

(d)           The value of any property not consisting of cash that is
distributed by the Company to the holders of the Series A Preferred Stock will
equal the Fair Market Value thereof on the date of distribution.

 

(e)           For the purposes of this SECTION 3, a Fundamental Change (in and
of itself) shall be deemed not to be a liquidation, dissolution or winding-up of
the Company subject to this SECTION 3 (it being understood that an actual
liquidation, dissolution or winding up of the Company in connection with a
Fundamental Change will be subject to this SECTION 3).

 

SECTION 4.         Voting Rights; Board Representation.

 

(a)           The holders of Series A Preferred Stock are entitled to vote on
all matters on which the holders of Common Stock are entitled to vote, and
except as otherwise provided herein or by law, the holders of Series A Preferred
Stock will vote together with the holders of Common Stock as a single class. 
Each holder of Series A Preferred Stock is entitled to a number of votes equal
to the number of shares of Common Stock into which all of the outstanding shares
of Series A Preferred Stock held by such holder on the record date for any such
vote are convertible as of such record date without giving effect to the
limitations set forth in SECTION 5(b); provided, however, that in any vote of
the holders of the Series A Preferred Stock, Common Stock and any other
securities that constitute Voting Stock voting together as a single class, to
the extent that the aggregate voting power of a holder of Series A Preferred
Stock together with its Affiliates would exceed 19.9% of the Maximum Voting
Power (the “Maximum Voting Percentage”), then the aggregate number of votes
entitled to be cast in such vote by such holder and its Affiliates with respect
to the Series A Preferred Stock held by such holder and its Affiliates will be
reduced, pro rata, to that number (not less than zero) that results in the
aggregate voting power of such holder and its Affiliates in such vote being
equal to the Maximum Voting Percentage of the Maximum Voting Power of the
Company.  For purposes hereof, “Maximum Voting Power” means, at the time of
determination of the Maximum Voting Power, the total number of votes which may
be cast by all capital stock on the applicable matter subject to the vote of the
Common Stock, Series A Preferred Stock and any other securities that constitute
Voting Stock voting together as a single class and after giving effect to any
limitation on voting power set forth in this Certificate of Designation and the
certificate of designation or other similar document governing other Voting
Stock.

 

(b)           Notwithstanding SECTION 4(a) hereof:

 

(i)            (A) For as long as the holders of Series A Preferred Stock have
the exclusive right to elect Preferred Directors pursuant to SECTION 4(d), the
holders of Series A Preferred Stock will not be entitled to vote for the
election of directors other than Preferred Directors, and (B) at any time that
the conditions in clause (A) are not satisfied, the holders of Series A
Preferred Stock will vote together with the holders of Common Stock for the
election of directors in accordance with SECTION 4(a).

 

(ii)           Following a Fundamental Change pursuant to which the Series A
Preferred Stock is converted, or convertible, into a security of an entity other
than (x) the Company or (y) the surviving entity of a merger or consolidation to
which the Company is a constituent party (a “Non-Constituent Issuer Fundamental
Change”), the Series A Preferred Stock (or the security into which it is
converted (the “Conversion Security”)) shall not entitle the holder thereof to
vote on any

 

6

--------------------------------------------------------------------------------


 

matters other than those set forth in SECTION 4(c)(i), (ii), (iii), (iv),
(v) and (vi) (but only to the extent clause (vi) relates to clauses (i), (ii),
(iii), (iv) and (v)) below and such other matters (if any) as shall be required
by law. For purposes of clarity, to the extent that the Conversion Security does
not entitle the holders thereof to vote on any matters other than those set
forth in SECTION 4(c)(i)-(vi) (but only to the extent clause (vi) relates to
clauses (i), (ii), (iii), (iv) and (v)) below and such other matters (if any) as
shall be required by law, the conversion of the Series A Preferred Stock into
the Conversion Security shall not be deemed to be an amendment, repeal,
alteration, addition, deletion or other change to the powers, preferences,
rights or privileges of the Series A Preferred Stock in a manner adverse to the
holders thereof.

 

(c)           So long as any shares of Series A Preferred Stock are outstanding
and except as otherwise expressly permitted hereby, the Company and its
subsidiaries may not take any of the following actions (including by means of
merger, consolidation, reorganization, recapitalization or otherwise) without
the prior vote or written consent of holders representing at least a majority of
the then-outstanding shares of Series A Preferred Stock, voting together as a
separate class:

 

(i)            any amendment, repeal, alteration, addition, deletion or other
change to the powers, preferences, rights or privileges of the Series A
Preferred Stock or the Series B Preferred Stock in a manner adverse to the
holders thereof (whether by Board resolution, amendment to the Certificate of
Incorporation or Bylaws, merger, consolidation or otherwise);

 

(ii)           any increase or decrease in the authorized amount of shares of
Series A Preferred Stock, except for the cancellation and retirement of shares
set forth in SECTION 10(a);

 

(iii)          any issuance of additional shares of Series A Preferred Stock
after the Series A Original Issuance Date;

 

(iv)          any authorization, creation or issuance (by reclassification or
otherwise) of any Senior Securities or Parity Securities;

 

(v)           declare, pay or set aside for payment any dividends or
distributions on, or repurchase, redeem or otherwise acquire any Junior
Securities or Parity Securities if (A) all accrued Dividends on the Series A
Preferred Stock (other than Regular Dividends accruing pursuant to
SECTION 2(a)(i) in respect of the applicable Dividend Period) have not been paid
in full or (B) if after giving effect to such action, the Company would not have
sufficient funds legally available to redeem all shares of Series A Preferred
Stock for the Regular Liquidation Preference; or

 

(vi)          agree to do any of the foregoing actions set forth in clause
(c)(i) through (c)(v), unless such agreement expressly provides that the
Company’s obligation to undertake any of the foregoing is subject to the prior
approval of holders of Series A Preferred Stock.

 

Without expanding the scope of the foregoing voting rights of Series A Preferred
Stock, it is understood that in the context of a Fundamental Change, so long as
immediately following such Fundamental Change:

 

(i)  the Series A Preferred Stock (or any preferred security into which the
Series A Preferred Stock is converted in such Fundamental Change as contemplated
by clause (ii)(B) below) is convertible into the kind and amount of shares of
capital stock, other securities or other property

 

7

--------------------------------------------------------------------------------


 

receivable upon such Fundamental Change by a holder of a number of shares of
Common Stock issuable upon conversion of such shares of Series A Preferred Stock
in accordance with SECTION 5(e); and

 

(ii)  the Series A Preferred Stock either:

 

(A) remains outstanding with the same powers, preferences, rights and privileges
set forth in this Certificate of Designation (except to the extent necessary or
appropriate to implement clause (i) above), or

 

(B) is converted into or otherwise exchanged for preferred securities of the
Acquirer, which preferred securities have the same powers, preferences, rights
and privileges (other than those that by their terms automatically terminate or
otherwise are altered following such a Fundamental Change pursuant to the terms
of this Certificate of Designation and other than to the extent necessary or
appropriate to reflect the consummation of the transaction and the fact that the
issuer is a different entity) as the Series A Preferred Stock, provided that
such exchange does not result in income tax consequences generally to U.S.
individual holders of the Series A Preferred Stock that are more severe than the
income tax consequences such holders would have suffered if such holders had
been holders of Common Stock and been treated as such in the Fundamental Change;
and

 

(iii)  in connection with such Fundamental Change, no action takes place that
would otherwise require the approval of the holders of the Series A Preferred
Stock pursuant to this SECTION 4(c), the Series A Preferred Stock shall not have
any vote or consent as a separate class with respect to such Fundamental
Change.  For the avoidance of doubt, the foregoing shall not limit or otherwise
modify any holder’s rights pursuant to SECTION 7.

 

(d)           Right to Designate/Elect Preferred Directors. From and after the
Series A Original Issuance Date and for as long as SLS and its Permitted
Transferees Beneficially Own a majority of the outstanding shares of Series A
Preferred Stock, but subject to a Representation Reduction Event, the holders of
shares of Series A Preferred Stock, voting together as a separate class by a
majority of the then-outstanding shares of Series A Preferred Stock as of any
applicable record date, shall have the exclusive right to elect a total number
of directors (such persons, the “Preferred Directors”), to the Board equal to
the Board Representation Entitlement.  If the holders of Series A Preferred
Stock fail to elect a number of Preferred Directors sufficient to fill the Board
Representation Entitlement, then the Board will take such actions as are
necessary to reduce the size of the Board until such time as the holders of
Series A Preferred Stock fill such directorship by vote or by written consent in
lieu of a meeting; and no such directorship may be filled by stockholders of the
Company other than the holders of Series A Preferred Stock.  In addition, upon
the occurrence of an increase in the authorized number of directors then
constituting the Board that results in an increase of the Board Representation
Entitlement to a number greater than the number of Preferred Directors then
serving on the Board, the Board will take such actions as are necessary to
increase the authorized number of Preferred Directors on the Board so that the
total authorized number of Preferred Directors is equal to the Board
Representation Entitlement at such time.

 

8

--------------------------------------------------------------------------------


 


(I)            TERM OF OFFICE. UNLESS A PREFERRED DIRECTOR’S TERM OF OFFICE
SHALL HAVE TERMINATED PRIOR TO SUCH TIME PURSUANT TO SECTION 4(D)(II), (III),
(IV), (V), (VI) OR (VII) BELOW, SUCH PREFERRED DIRECTOR DESIGNATED OR ELECTED
PURSUANT TO THIS SECTION 4 SHALL SERVE UNTIL THE NEXT SPECIAL OR ANNUAL MEETING
OF STOCKHOLDERS OF THE COMPANY CALLED FOR THE PURPOSE OF ELECTING PREFERRED
DIRECTORS AT WHICH SUCH PREFERRED DIRECTOR IS UP FOR ELECTION OR AT ANY SPECIAL
MEETING OF THE HOLDERS OF SERIES A PREFERRED STOCK, AS THE CASE MAY BE, FOR THE
PURPOSE OF REMOVING PREFERRED DIRECTORS, OR UNTIL HIS OR HER SUCCESSOR SHALL BE
DULY ELECTED.


 


(II)           REMOVAL AND VACANCIES.  SO LONG AS THE BOARD REPRESENTATION
ENTITLEMENT IS EQUAL TO AT LEAST ONE (1), A MAJORITY OF THE DIRECTORS MAY CALL,
AND UPON THE WRITTEN REQUEST OF HOLDERS OF RECORD OF AT LEAST 50% OF THE
THEN-OUTSTANDING SHARES OF SERIES A PREFERRED STOCK, ADDRESSED TO THE SECRETARY
OF THE COMPANY AT THE PRINCIPAL OFFICE OF THE COMPANY, SHALL CALL, A SPECIAL
MEETING OF THE HOLDERS OF SHARES OF SERIES A PREFERRED STOCK, FOR THE SOLE
PURPOSE OF FILLING ANY VACANCY CAUSED BY THE RESIGNATION, DEATH OR REMOVAL OF A
PREFERRED DIRECTOR (BUT ONLY TO THE EXTENT REQUIRED TO MAINTAIN THE THEN
APPLICABLE BOARD REPRESENTATION ENTITLEMENT AND PERMITTED BY THE CERTIFICATE OF
INCORPORATION), OR TO REMOVE FROM OFFICE A PREFERRED DIRECTOR WITH OR WITHOUT
CAUSE. SUCH MEETING SHALL BE HELD AS SOON AS REASONABLY PRACTICABLE AFTER
DELIVERY OF SUCH REQUEST TO THE SECRETARY, AT THE PLACE AND UPON THE NOTICE
PROVIDED BY LAW AND IN THE BYLAWS FOR THE HOLDING OF MEETINGS OF STOCKHOLDERS.
SUBJECT TO THE CERTIFICATE OF INCORPORATION AND SECTION 4(D)(III), (IV), (V),
(VI) OR (VII) BELOW, ONLY THE HOLDERS OF A MAJORITY OF THE THEN-OUTSTANDING
SHARES OF SERIES A PREFERRED STOCK, VOTING TOGETHER AS A SINGLE CLASS, ARE
ENTITLED TO FILL ANY VACANCY CAUSED BY THE RESIGNATION, DEATH OR REMOVAL OF A
PREFERRED DIRECTOR (BUT ONLY TO THE EXTENT REQUIRED TO MAINTAIN THE THEN
APPLICABLE BOARD REPRESENTATION ENTITLEMENT AND PERMITTED BY THE CERTIFICATE OF
INCORPORATION), AND ONLY THE HOLDERS OF SERIES A PREFERRED STOCK ARE ENTITLED TO
REMOVE FROM OFFICE A PREFERRED DIRECTOR WITHOUT CAUSE.  ANY PREFERRED DIRECTOR
MAY BE REMOVED FROM OFFICE (A) WITH OR WITHOUT CAUSE BY HOLDERS OF A MAJORITY OF
THE THEN-OUTSTANDING SHARES OF SERIES A PREFERRED STOCK OR (B) ONLY FOR CAUSE BY
THE HOLDERS OF A MAJORITY OF THE THEN-OUTSTANDING SHARES OF COMMON STOCK.


 


(III)          CHANGE FOLLOWING REPRESENTATION REDUCTION EVENT. UPON THE
OCCURRENCE OF A REPRESENTATION REDUCTION EVENT, THE NUMBER OF PREFERRED
DIRECTORS ON THE BOARD (BUT NOT THE NUMBER OF DIRECTORS CONSTITUTING THE WHOLE
BOARD) SHALL BE REDUCED IMMEDIATELY SO THAT THE TOTAL NUMBER OF PREFERRED
DIRECTORS AFTER THE OCCURRENCE OF A REPRESENTATION REDUCTION EVENT IS EQUAL TO
THE BOARD REPRESENTATION ENTITLEMENT AT SUCH TIME. TO EFFECT SUCH REDUCTION, THE
TERM OF OFFICE OF THE REQUISITE NUMBER OF PREFERRED DIRECTORS SHALL IMMEDIATELY
END, SUCH PERSON(S) SHALL CEASE TO BE DIRECTOR(S), AND NEITHER THE REMAINING
PREFERRED DIRECTORS NOR THE HOLDERS OF SHARES OF SERIES A PREFERRED STOCK SHALL
HAVE ANY RIGHT TO ELECT OR APPOINT A PREFERRED DIRECTOR TO REPLACE SUCH
DIRECTOR.  TO THE EXTENT THAT THERE IS MORE THAN ONE PREFERRED DIRECTOR ON THE
BOARD IMMEDIATELY PRIOR TO THE REPRESENTATION REDUCTION EVENT, THE HOLDERS OF A
MAJORITY OF THE THEN-OUTSTANDING SHARES OF SERIES A PREFERRED STOCK SHALL HAVE
THE RIGHT TO DESIGNATE WHICH OF THE PREFERRED DIRECTORS’ TERMS SHALL END
PURSUANT TO THIS SECTION 4(D)(III) AND CAUSE SUCH PERSON TO RESIGN FROM THE
BOARD; PROVIDED THAT IF HOLDERS OF A MAJORITY OF THE THEN-OUTSTANDING SHARES OF
SERIES A PREFERRED STOCK FAIL TO DESIGNATE IN ADVANCE WHICH OF THE PREFERRED
DIRECTORS’ TERMS SHALL END, THE DIRECTORS (OTHER THAN THE PREFERRED DIRECTORS)
SHALL THEN BE ENTITLED TO MAKE SUCH DESIGNATION.


 


(IV)          CHANGE FOLLOWING BOARD SIZE DECREASE.  UPON THE OCCURRENCE OF A
DECREASE IN THE AUTHORIZED NUMBER OF DIRECTORS THEN CONSTITUTING THE BOARD THAT,
AS A RESULT THEREOF RESULTS IN A REDUCTION OF THE BOARD REPRESENTATION
ENTITLEMENT TO LESS THAN THE THEN AUTHORIZED

 

9

--------------------------------------------------------------------------------


 


NUMBER OF PREFERRED DIRECTORS (A “BOARD SIZE DECREASE”), THE NUMBER OF PREFERRED
DIRECTORS ON THE BOARD SHALL BE REDUCED IMMEDIATELY SO THAT THE TOTAL NUMBER OF
PREFERRED DIRECTORS IS EQUAL TO THE BOARD REPRESENTATION ENTITLEMENT AT SUCH
TIME. TO EFFECT SUCH REDUCTION, THE TERM OF OFFICE OF THAT NUMBER OF PREFERRED
DIRECTORS REQUIRED TO REDUCE THE NUMBER OF PREFERRED DIRECTORS TO THE NEW BOARD
REPRESENTATION ENTITLEMENT SHALL IMMEDIATELY END, SUCH PERSON(S) SHALL CEASE TO
BE DIRECTOR(S), AND NEITHER THE REMAINING PREFERRED DIRECTORS NOR THE HOLDERS OF
SHARES OF SERIES A PREFERRED STOCK SHALL HAVE ANY RIGHT TO ELECT OR APPOINT A
PREFERRED DIRECTOR TO REPLACE SUCH DIRECTOR AT SUCH TIME.  TO THE EXTENT THAT
THERE IS MORE THAN ONE PREFERRED DIRECTOR ON THE BOARD IMMEDIATELY PRIOR TO THE
BOARD SIZE DECREASE, THE HOLDERS OF A MAJORITY OF THE THEN-OUTSTANDING SHARES OF
SERIES A PREFERRED STOCK SHALL HAVE THE RIGHT TO DESIGNATE WHICH OF THE
PREFERRED DIRECTORS’ TERMS SHALL END PURSUANT TO THIS SECTION 4(D)(IV) AND CAUSE
SUCH PERSON TO RESIGN FROM THE BOARD; PROVIDED THAT IF HOLDERS OF A MAJORITY OF
THE THEN-OUTSTANDING SHARES OF SERIES A PREFERRED STOCK FAIL TO DESIGNATE IN
ADVANCE WHICH OF THE PREFERRED DIRECTORS’ TERMS SHALL END, THE DIRECTORS (OTHER
THAN THE PREFERRED DIRECTORS) SHALL THEN BE ENTITLED TO MAKE SUCH DESIGNATION.


 


(V)           LOSS OF PREFERRED DIRECTORS ON A NON-CONSTITUENT ISSUER
FUNDAMENTAL CHANGE.  UPON THE OCCURRENCE OF A NON-CONSTITUENT ISSUER FUNDAMENTAL
CHANGE, THE TERMS OF OFFICE OF ALL PREFERRED DIRECTORS SHALL IMMEDIATELY END,
SUCH PERSONS SHALL CEASE TO BE DIRECTORS, AND THE HOLDERS OF SHARES OF SERIES A
PREFERRED STOCK SHALL NOT HAVE ANY RIGHT TO ELECT OR APPOINT PREFERRED DIRECTORS
TO REPLACE THE DIRECTORS WHOSE TERMS OF OFFICE SHALL HAVE ENDED.


 


(VI)          LOSS OF PREFERRED DIRECTOR ON A FUNDAMENTAL CHANGE OTHER THAN A
NON-CONSTITUENT ISSUER FUNDAMENTAL CHANGE. UPON THE OCCURRENCE OF A FUNDAMENTAL
CHANGE OTHER THAN A NON-CONSTITUENT ISSUER FUNDAMENTAL CHANGE, IF THE BOARD
REPRESENTATION ENTITLEMENT IS AT LEAST ONE (1) PREFERRED DIRECTOR AT SUCH TIME,
THE TERMS OF OFFICE OF ALL BUT ONE (1) PREFERRED DIRECTOR SHALL IMMEDIATELY END,
SUCH PERSONS SHALL CEASE TO BE DIRECTORS (NOTWITHSTANDING THE PROVISO IN
SECTION 4(D)(VII) BELOW), AND NEITHER THE REMAINING PREFERRED DIRECTOR NOR THE
HOLDERS OF SHARES OF SERIES A PREFERRED STOCK SHALL HAVE ANY RIGHT TO ELECT OR
APPOINT PREFERRED DIRECTORS TO REPLACE THE DIRECTORS WHOSE TERMS OF OFFICE SHALL
HAVE ENDED PURSUANT TO THIS SECTION 4(D)(VI). TO THE EXTENT THAT THERE IS MORE
THAN ONE PREFERRED DIRECTOR ON THE BOARD IMMEDIATELY PRIOR TO SUCH FUNDAMENTAL
CHANGE, THE HOLDERS OF A MAJORITY OF THE THEN-OUTSTANDING SHARES OF SERIES A
PREFERRED STOCK SHALL HAVE THE RIGHT TO DESIGNATE WHICH OF THE PREFERRED
DIRECTORS’ TERMS SHALL END PURSUANT TO THIS SECTION 4(D)(VI) AND CAUSE SUCH
PERSON TO RESIGN FROM THE BOARD; PROVIDED THAT IF THE HOLDERS OF A MAJORITY OF
THE THEN-OUTSTANDING SHARES OF SERIES A PREFERRED STOCK FAIL TO DESIGNATE IN
ADVANCE WHICH OF THE PREFERRED DIRECTORS’ TERMS SHALL END, THE DIRECTORS (OTHER
THAN THE PREFERRED DIRECTORS) SHALL THEN BE ENTITLED TO MAKE SUCH DESIGNATION.


 


(VII)         LOSS OF BOARD REPRESENTATION ENTITLEMENT.  FROM AND AFTER THE
FIRST TIME THAT THE BOARD REPRESENTATION ENTITLEMENT IS EQUAL TO ZERO (0), THE
HOLDERS OF SERIES A PREFERRED STOCK SHALL CEASE TO HAVE ANY RIGHTS UNDER THIS
SECTION 4(D) (INCLUDING, WITHOUT LIMITATION, THE RIGHT TO VOTE TO FILL ANY
VACANCIES OF PREFERRED DIRECTORS OTHER THAN PURSUANT TO SECTION 4(D)(IX));
PROVIDED, HOWEVER, THAT IF, IMMEDIATELY FOLLOWING SUCH TIME, THE INVESTOR
SECURITYHOLDERS CONTINUE TO BENEFIT FROM THE CONTRACTUAL RIGHTS SET FORTH IN
SECTION 7.1 OF THE SECURITIES PURCHASE AGREEMENT, EACH PREFERRED DIRECTOR
SERVING ON THE BOARD AT SUCH TIME (THE “TRANSITION TIME”) SHALL CONTINUE AS A
DIRECTOR, BUT NOT AS A PREFERRED DIRECTOR (OTHER THAN WITH RESPECT TO
SECTION 4(D)(III), PURSUANT TO WHICH SUCH DIRECTOR SHALL NOT CONTINUE AS A
DIRECTOR IF THE CONDITIONS THEREIN FOR THE ELIMINATION OF SUCH DIRECTOR’S SEAT
ARE MET), UNTIL THE NEXT SPECIAL OR ANNUAL MEETING OF STOCKHOLDERS OF THE

 

10

--------------------------------------------------------------------------------


 


COMPANY CALLED FOR THE PURPOSE OF ELECTING DIRECTORS, OR UNTIL HIS OR HER
SUCCESSOR SHALL BE ELECTED.  FROM AND AFTER THE TRANSITION TIME, THE HOLDERS OF
SHARES OF SERIES A PREFERRED STOCK SHALL NOT HAVE ANY RIGHT, VOTING AS A
SEPARATE CLASS, TO ELECT OR APPOINT A PREFERRED DIRECTOR TO REPLACE SUCH
DIRECTOR.


 


(VIII)        FILLING VACANCY UPON CESSATION OF PREFERRED DIRECTOR. ANY VACANCY
RESULTING FROM THE CESSATION OF THE TERM OF OFFICE OF A PREFERRED DIRECTOR
PURSUANT TO SECTION 4(D)(III), (V), (VI) OR (VII) MAY BE FILLED BY EITHER
(A) THE BOARD OR (B) TO THE EXTENT PERMITTED BY THE CERTIFICATE OF
INCORPORATION, THE HOLDERS OF COMMON STOCK GENERALLY, AND NOT THE HOLDERS OF
SERIES A PREFERRED STOCK VOTING AS A SEPARATE CLASS, IN ACCORDANCE WITH THE
CERTIFICATE OF INCORPORATION, THE BYLAWS OF THE COMPANY AND APPLICABLE LAW.


 


(IX)           ADDITIONAL PREFERRED DIRECTOR AFTER INCREASE EVENT.  IF AN
INCREASE EVENT OCCURS, AND FOR SO LONG AS SUCH INCREASE EVENT CONTINUES, THE
HOLDERS OF SHARES OF SERIES A PREFERRED STOCK, VOTING TOGETHER AS A SEPARATE
CLASS BY A MAJORITY OF THE THEN-OUTSTANDING SHARES OF SERIES A PREFERRED STOCK
AS OF ANY APPLICABLE RECORD DATE, SHALL HAVE THE EXCLUSIVE RIGHT TO ELECT ONE
DIRECTOR (THE “ADDITIONAL DIRECTOR”) TO THE BOARD IN ADDITION TO THE NUMBER OF
PREFERRED DIRECTORS THAT WOULD OTHERWISE CONSTITUTE THE BOARD REPRESENTATION
ENTITLEMENT.  IF THE ELECTION OF SUCH ADDITIONAL DIRECTOR WOULD CAUSE THE SIZE
OF THE BOARD TO EXCEED THE MAXIMUM NUMBER OF DIRECTORS PERMITTED UNDER THE
CERTIFICATE OF INCORPORATION, THE COMPANY SHALL TAKE ALL REASONABLE ACTIONS TO
CAUSE ONE DIRECTOR (OTHER THAN A PREFERRED DIRECTOR OR NOMINATED DIRECTOR (AS
DEFINED IN THE SECURITIES PURCHASE AGREEMENT)) TO IMMEDIATELY RESIGN FROM THE
BOARD.  THE TERM OF SUCH ADDITIONAL DIRECTOR SHALL EXPIRE AUTOMATICALLY UPON
SUCH INCREASE EVENT NO LONGER CONTINUING.


 


(E)           EXCHANGE COMPLIANCE.  NOTWITHSTANDING THE FOREGOING, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW:


 


  (I)          THE RIGHTS OF THE HOLDERS OF THE SERIES A PREFERRED STOCK SET
FORTH IN SECTION 4(A) TO VOTE AS A SINGLE CLASS WITH THE COMMON STOCK SHALL BE
SUBJECT TO APPLICABLE RULES OF THE EXCHANGE ON WHICH THE COMPANY IS THEN LISTED
TO THE EXTENT REQUIRED SUCH THAT THE COMMON STOCK SHALL CONTINUE TO BE LISTED ON
SUCH EXCHANGE, INCLUDING, WITHOUT LIMITATION, COMPLIANCE BY THE COMPANY WITH
RULE 4351 OF NASDAQ (OR ANY SUCCESSOR THERETO) INSOFAR AS IT MAY BE APPLIED IN
THE EVENT THAT THE CONVERSION PRICE IS DETERMINED TO BE LESS THAN THE GREATER OF
“BOOK OR MARKET VALUE” AS DEFINED IN SUCH RULES, AND SUCH RIGHTS TO VOTE WITH
THE COMMON STOCK SHALL BE ACCORDINGLY REDUCED OR OTHERWISE MODIFIED TO THE
MINIMUM EXTENT REQUIRED TO COMPLY WITH SUCH RULES; AND


 


  (II)         IF AFTER THE SERIES A ORIGINAL ISSUANCE DATE THERE IS A CHANGE IN
THE APPLICABLE RULES OF THE PRIMARY EXCHANGE ON WHICH THE COMMON STOCK IS LISTED
AT THE TIME SUCH CHANGE BECOMES EFFECTIVE OR IN THE INTERPRETATION OF SUCH
APPLICABLE RULES THAT WOULD CAUSE THE COMMON STOCK TO BE DELISTED BY SUCH
EXCHANGE AS A RESULT OF THE TERMS OF THIS SECTION 4, THE VOTING RIGHTS OF THE
HOLDERS OF THE SERIES A PREFERRED STOCK SET FORTH IN THIS SECTION 4 SHALL
THEREAFTER BE LIMITED TO THE EXTENT REQUIRED BY SUCH CHANGED RULES IN ORDER FOR
THE COMMON STOCK TO CONTINUE TO BE LISTED ON SUCH EXCHANGE.


 


SECTION 5.          CONVERSION.


 

Each share of Series A Preferred Stock is convertible into shares of Common
Stock as provided in this SECTION 5.

 

11

--------------------------------------------------------------------------------


 


(A)           CONVERSION AT THE OPTION OF HOLDERS OF SERIES A PREFERRED STOCK. 
SUBJECT TO SECTION 5(B) AND SECTION 5(E)(VIII), EACH HOLDER OF SERIES A
PREFERRED STOCK IS ENTITLED TO CONVERT, AT ANY TIME AND FROM TIME TO TIME, AT
THE OPTION AND ELECTION OF SUCH HOLDER, ANY OR ALL SHARES OF OUTSTANDING
SERIES A PREFERRED STOCK HELD BY SUCH HOLDER INTO A NUMBER OF DULY AUTHORIZED,
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK EQUAL TO THE
AMOUNT (THE “CONVERSION AMOUNT”) DETERMINED BY DIVIDING (I) THE ORIGINAL
PURCHASE PRICE FOR EACH SHARE OF SERIES A PREFERRED STOCK TO BE CONVERTED BY
SUCH HOLDER BY (II) THE CONVERSION PRICE IN EFFECT AT THE TIME OF CONVERSION. 
THE “CONVERSION PRICE” INITIALLY IS $1.35, AS ADJUSTED FROM TIME TO TIME AS
PROVIDED IN SECTION 5(F).  IN ORDER TO CONVERT SHARES OF SERIES A PREFERRED
STOCK INTO SHARES OF COMMON STOCK, THE HOLDER MUST SURRENDER THE CERTIFICATES
REPRESENTING SUCH SHARES OF SERIES A PREFERRED STOCK, ACCOMPANIED BY TRANSFER
INSTRUMENTS REASONABLY SATISFACTORY TO THE COMPANY, FREE OF ANY ADVERSE INTEREST
OR LIENS AT THE OFFICE OF THE COMPANY’S TRANSFER AGENT FOR THE SERIES A
PREFERRED STOCK (OR AT THE PRINCIPAL OFFICE OF THE COMPANY, IF THE COMPANY
SERVES AS ITS OWN TRANSFER AGENT), TOGETHER WITH WRITTEN NOTICE THAT SUCH HOLDER
ELECTS TO CONVERT ALL OR SUCH NUMBER OF SHARES REPRESENTED BY SUCH CERTIFICATES
AS SPECIFIED THEREIN.  WITH RESPECT TO A CONVERSION PURSUANT TO THIS
SECTION 5(A), THE DATE OF RECEIPT OF SUCH CERTIFICATES, TOGETHER WITH SUCH
NOTICE, BY THE TRANSFER AGENT OR THE COMPANY WILL BE THE DATE OF CONVERSION (THE
“CONVERSION DATE”).


 


(B)           LIMITATIONS ON CONVERSION.  NOTWITHSTANDING SECTION 5(A) OR
SECTION 5(C) BUT SUBJECT TO SECTION 8, THE COMPANY SHALL NOT EFFECT ANY
CONVERSION OF THE SERIES A PREFERRED STOCK OR OTHERWISE ISSUE SHARES OF COMMON
STOCK PURSUANT TO SECTION 5(A) OR (C), AND NO HOLDER OF SERIES A PREFERRED STOCK
WILL BE PERMITTED TO CONVERT SHARES OF SERIES A PREFERRED STOCK INTO SHARES OF
COMMON STOCK IF, AND TO THE EXTENT THAT, FOLLOWING SUCH CONVERSION, EITHER
(I) SUCH HOLDER’S, TOGETHER WITH SUCH HOLDER’S AFFILIATES’, AGGREGATE VOTING
POWER ON A MATTER BEING VOTED ON BY HOLDERS OF COMMON STOCK WOULD EXCEED 19.9%
OF THE MAXIMUM VOTING POWER OR (II) SUCH HOLDER, TOGETHER WITH SUCH HOLDER’S
AFFILIATES, WOULD BENEFICIALLY OWN (DISREGARDING FOR THIS PURPOSE CLAUSE (II) OF
THE DEFINITION OF “BENEFICIALLY OWN”) MORE THAN 19.9% OF THE THEN OUTSTANDING
COMMON STOCK; PROVIDED, HOWEVER, THAT SUCH CONVERSION RESTRICTION SHALL NOT
APPLY TO ANY CONVERSION IN CONNECTION WITH AND SUBJECT TO COMPLETION OF (A) A
PUBLIC SALE OF THE COMMON STOCK TO BE ISSUED UPON SUCH CONVERSION, IF FOLLOWING
CONSUMMATION OF SUCH PUBLIC SALE SUCH HOLDER AND ITS AFFILIATES WILL NOT
BENEFICIALLY OWN (DISREGARDING FOR THIS PURPOSE CLAUSE (II) OF THE DEFINITION OF
“BENEFICIALLY OWN”) IN EXCESS OF 19.9% OF THE THEN OUTSTANDING COMMON STOCK OR
(B) A BONA FIDE THIRD PARTY TENDER OFFER FOR THE COMMON STOCK ISSUABLE
THEREUPON.  FOR PURPOSES OF THE FOREGOING SENTENCE, THE NUMBER OF SHARES OF
COMMON STOCK BENEFICIALLY OWNED BY A HOLDER AND ITS AFFILIATES SHALL INCLUDE THE
NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES A
PREFERRED STOCK WITH RESPECT TO WHICH A CONVERSION NOTICE HAS BEEN GIVEN, BUT
SHALL EXCLUDE THE NUMBER OF SHARES OF COMMON STOCK WHICH WOULD BE ISSUABLE UPON
CONVERSION OR EXERCISE OF (X) THE REMAINING, UNCONVERTED PORTION OF THE SERIES A
PREFERRED STOCK AND ANY JUNIOR PREFERRED STOCK (AS DEFINED IN THE SECURITIES
PURCHASE AGREEMENT), (Y) ANY OUTSTANDING NOTES, OR (Z) ANY OUTSTANDING WARRANTS
(AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT) BENEFICIALLY OWNED BY SUCH
HOLDER OR ANY OF ITS AFFILIATES.  UPON THE WRITTEN REQUEST OF THE HOLDER, THE
COMPANY SHALL WITHIN TWO (2) BUSINESS DAYS CONFIRM IN WRITING TO ANY HOLDER THE
NUMBER OF SHARES OF COMMON STOCK THEN OUTSTANDING.


 


(C)           CONVERSION AT THE OPTION OF THE COMPANY.  SUBJECT TO
SECTION 5(B) AND SECTION 8, ON AND AFTER THE TWO-AND-A-HALF YEAR ANNIVERSARY OF
THE SERIES A ORIGINAL ISSUANCE DATE, AT THE COMPANY’S OPTION AND ELECTION AND
UPON ITS COMPLIANCE WITH THIS SECTION 5(C), ALL

 

12

--------------------------------------------------------------------------------


 


OUTSTANDING SHARES OF SERIES A PREFERRED STOCK SHALL BE CONVERTED AUTOMATICALLY
INTO A NUMBER OF DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE
SHARES OF COMMON STOCK EQUAL TO THE CONVERSION AMOUNT ON THE DATE OF WRITTEN
NOTICE BY THE COMPANY TO THE HOLDERS OF SERIES A PREFERRED STOCK NOTIFYING SUCH
HOLDERS OF THE CONVERSION CONTEMPLATED BY THIS SECTION 5(C), WHICH CONVERSION
SHALL OCCUR ON THE DATE SPECIFIED IN SUCH NOTICE, NOT LESS THAN 10 BUSINESS DAYS
NOR MORE THAN 30 DAYS FOLLOWING THE DATE OF SUCH NOTICE (WHICH DATE SHALL BE THE
CONVERSION DATE IN RESPECT OF A CONVERSION PURSUANT TO THIS SECTION 5(C)),
PROVIDED THAT SUCH NOTICE MAY BE DELIVERED BY THE COMPANY ONLY IF (I) THE
CLOSING PRICE PER SHARE OF THE COMMON STOCK FOR EACH OF 20 OR MORE TRADING DAYS
IN A 30 CONSECUTIVE TRADING DAY PERIOD ENDING ON THE TRADING DAY IMMEDIATELY
PRIOR TO DELIVERY OF A NOTICE OF CONVERSION PURSUANT TO THIS SECTION 5(C) WAS AT
OR ABOVE 300% OF THE THEN-APPLICABLE CONVERSION PRICE AND (II) ALL REQUISITE
ARRANGEMENTS WITH THE COMPANY’S TRANSFER AGENT, THE EXCHANGE ON WHICH SHARES OF
THE COMMON STOCK ARE THEN LISTED, AND ANY OTHER REQUISITE SECURITIES
INTERMEDIARY (INCLUDING THE DEPOSITORY TRUST COMPANY AND CEDE & CO., IF
APPLICABLE) TO PERMIT TRADING OF SUCH SHARES OF COMMON STOCK ON THE CONVERSION
DATE SHALL HAVE BEEN COMPLETED; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT
HAVE THE RIGHT TO REQUIRE CONVERSION OF THE SERIES A PREFERRED STOCK PURSUANT TO
THIS SECTION 5(C), UNLESS (X) THE COMPANY SHALL HAVE, AS OF THE CONVERSION DATE,
FUNDS LEGALLY AVAILABLE THEREFOR TO PAY ALL ACCRUED AND UNPAID DIVIDENDS ON THE
SHARES OF SERIES A PREFERRED STOCK THAT ARE BEING CONVERTED INTO COMMON STOCK
AND (Y) AT THE TIME OF THE MAILING OF THE NOTICE OF CONVERSION, EITHER (1) THE
SHELF REGISTRATION STATEMENT REFERRED TO IN SECTION 2.2 OF THE REGISTRATION
RIGHTS AGREEMENT IS EFFECTIVE AND AVAILABLE FOR RESALES OF THE COMMON STOCK
ISSUABLE UPON CONVERSION OF THE SERIES A PREFERRED STOCK OR (2) THE SHARES OF
COMMON STOCK FOR WHICH THE SERIES A PREFERRED STOCK ARE CONVERTIBLE INTO MAY BE
SOLD BY ALL HOLDERS OF THE SERIES A PREFERRED STOCK UNDER RULE 144 UNDER THE
SECURITIES ACT WITHOUT VOLUME OR OTHER LIMITATION.  ONCE DELIVERED, SUCH NOTICE
SHALL BE IRREVOCABLE, UNLESS THE COMPANY OBTAINS THE WRITTEN CONSENT OF THE
HOLDERS REPRESENTING A MAJORITY OF THE OUTSTANDING SHARES OF SERIES A PREFERRED
STOCK. NOTWITHSTANDING THE FOREGOING, THE HOLDERS OF SERIES A PREFERRED STOCK
SHALL CONTINUE TO HAVE THE RIGHT TO CONVERT THEIR SHARES OF SERIES A PREFERRED
STOCK PURSUANT TO SECTION 5(A) UNTIL AND THROUGH THE CONVERSION DATE
CONTEMPLATED IN THIS SECTION 5(C) AND IF SUCH SHARES OF SERIES A PREFERRED STOCK
ARE CONVERTED PURSUANT TO SECTION 5(A) SUCH SHARES SHALL NO LONGER BE CONVERTED
PURSUANT TO THIS SECTION 5(C) AND THE COMPANY’S NOTICE DELIVERED TO THE HOLDERS
PURSUANT TO THIS SECTION 5(C) SHALL BE OF NO EFFECT WITH RESPECT TO SUCH SHARES
CONVERTED PURSUANT TO SECTION 5(A).


 


(D)           FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF COMMON STOCK WILL BE
ISSUED UPON CONVERSION OF THE SERIES A PREFERRED STOCK.  IN LIEU OF FRACTIONAL
SHARES, THE COMPANY SHALL PAY CASH EQUAL TO SUCH FRACTIONAL AMOUNT MULTIPLIED BY
THE FAIR MARKET VALUE OF COMMON STOCK AS OF THE CONVERSION DATE.  IF MORE THAN
ONE SHARE OF SERIES A PREFERRED STOCK IS BEING CONVERTED AT ONE TIME BY THE SAME
HOLDER, THEN THE NUMBER OF FULL SHARES ISSUABLE UPON CONVERSION WILL BE
CALCULATED ON THE BASIS OF THE AGGREGATE NUMBER OF SHARES OF SERIES A PREFERRED
STOCK CONVERTED BY SUCH HOLDER AT SUCH TIME.


 


(E)           MECHANICS OF CONVERSION.


 


  (I)          AS SOON AS PRACTICABLE AFTER THE CONVERSION DATE (AND IN ANY
EVENT WITHIN THREE BUSINESS DAYS), THE COMPANY SHALL (A) ISSUE AND DELIVER TO
SUCH HOLDER THE NUMBER OF SHARES OF COMMON STOCK TO WHICH SUCH HOLDER IS
ENTITLED, TOGETHER WITH A CHECK OR CASH FOR PAYMENT OF FRACTIONAL SHARES, IF
ANY, IN EXCHANGE FOR THE CERTIFICATES FORMERLY REPRESENTING SHARES OF SERIES A

 

13

--------------------------------------------------------------------------------


 


PREFERRED STOCK AND (B) PAY TO SUCH HOLDER, TO THE EXTENT OF FUNDS LEGALLY
AVAILABLE THEREFOR, ALL ACCRUED AND UNPAID DIVIDENDS ON THE SHARES OF SERIES A
PREFERRED STOCK THAT ARE BEING CONVERTED INTO COMMON STOCK.  SUCH CONVERSION
WILL BE DEEMED TO HAVE BEEN MADE ON THE CONVERSION DATE, AND THE PERSON ENTITLED
TO RECEIVE THE SHARES OF COMMON STOCK ISSUABLE UPON SUCH CONVERSION SHALL BE
TREATED FOR ALL PURPOSES AS THE RECORD HOLDER OF SUCH SHARES OF COMMON STOCK ON
SUCH CONVERSION DATE.  IN CASE FEWER THAN ALL THE SHARES REPRESENTED BY ANY SUCH
CERTIFICATE ARE TO BE CONVERTED, A NEW CERTIFICATE SHALL BE ISSUED REPRESENTING
THE UNCONVERTED SHARES WITHOUT COST TO THE HOLDER THEREOF, EXCEPT FOR ANY
DOCUMENTARY, STAMP OR SIMILAR ISSUE OR TRANSFER TAX DUE BECAUSE ANY CERTIFICATES
FOR SHARES OF COMMON STOCK OR SERIES A PREFERRED STOCK ARE ISSUED IN A NAME
OTHER THAN THE NAME OF THE CONVERTING HOLDER.  THE COMPANY SHALL PAY ANY
DOCUMENTARY, STAMP OR SIMILAR ISSUE OR TRANSFER TAX DUE ON THE ISSUE OF COMMON
STOCK UPON CONVERSION OR DUE UPON THE ISSUANCE OF A NEW CERTIFICATE FOR ANY
SHARES OF SERIES A PREFERRED STOCK NOT CONVERTED OTHER THAN ANY SUCH TAX DUE
BECAUSE SHARES OF COMMON STOCK OR A CERTIFICATE FOR SHARES OF SERIES A PREFERRED
STOCK ARE ISSUED IN A NAME OTHER THAN THE NAME OF THE CONVERTING HOLDER.


 


  (II)         THE COMPANY SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE, FREE
FROM ANY PREEMPTIVE RIGHTS, OUT OF ITS TREASURY OR OUT OF AUTHORIZED BUT
UNISSUED SHARES OF COMMON STOCK (OR A COMBINATION OF BOTH) FOR THE PURPOSE OF
EFFECTING THE CONVERSION OF THE SERIES A PREFERRED STOCK THE FULL NUMBER OF
SHARES OF COMMON STOCK DELIVERABLE UPON THE CONVERSION OF ALL OUTSTANDING
SERIES A PREFERRED STOCK (AS MAY BE ADJUSTED FROM TIME TO TIME PURSUANT TO THE
TERMS OF THIS SECTION 5 AND ASSUMING FOR THE PURPOSES OF THIS CALCULATION THAT
ALL OUTSTANDING SHARES OF SERIES A PREFERRED STOCK ARE HELD BY ONE HOLDER), AND
THE COMPANY SHALL TAKE ALL ACTIONS TO AMEND ITS CERTIFICATE OF INCORPORATION TO
INCREASE THE AUTHORIZED AMOUNT OF COMMON STOCK IF NECESSARY THEREFOR.  BEFORE
TAKING ANY ACTION WHICH WOULD CAUSE AN ADJUSTMENT REDUCING THE CONVERSION PRICE
BELOW THE THEN PAR VALUE OF THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION
OF THE SERIES A PREFERRED STOCK, THE COMPANY WILL TAKE ANY CORPORATE ACTION
WHICH MAY, IN THE OPINION OF ITS COUNSEL, BE NECESSARY IN ORDER THAT THE COMPANY
MAY VALIDLY AND LEGALLY ISSUE FULLY PAID AND NONASSESSABLE SHARES OF COMMON
STOCK AT SUCH ADJUSTED CONVERSION PRICE.


 


  (III)        FROM AND AFTER THE CONVERSION DATE, THE SHARES OF SERIES A
PREFERRED STOCK TO BE CONVERTED ON SUCH CONVERSION DATE WILL NO LONGER BE DEEMED
TO BE OUTSTANDING, AND ALL RIGHTS OF THE HOLDER THEREOF AS A HOLDER OF SERIES A
PREFERRED STOCK (EXCEPT THE RIGHT TO RECEIVE FROM THE COMPANY THE COMMON STOCK
UPON CONVERSION, TOGETHER WITH THE RIGHT TO RECEIVE ANY PAYMENT IN LIEU OF A
FRACTIONAL SHARE OF COMMON STOCK AND ANY ACCRUED AND UNPAID DIVIDENDS THEREON)
SHALL CEASE AND TERMINATE WITH RESPECT TO SUCH SHARES; PROVIDED, THAT IN THE
EVENT THAT A SHARE OF SERIES A PREFERRED STOCK IS NOT CONVERTED, SUCH SHARE OF
SERIES A PREFERRED STOCK WILL REMAIN OUTSTANDING AND WILL BE ENTITLED TO ALL OF
THE RIGHTS AS PROVIDED HEREIN.  ANY SHARES OF SERIES A PREFERRED STOCK THAT HAVE
BEEN CONVERTED WILL, AFTER SUCH CONVERSION, UPON ISSUANCE OF THE SHARES OF
COMMON STOCK ISSUABLE UPON CONVERSION THEREOF AND THE PAYMENT OF ALL ACCRUED AND
UNPAID DIVIDENDS THEREON AND CASH IN LIEU OF FRACTIONAL SHARES OF COMMON STOCK,
BE DEEMED CANCELLED AND RETIRED, SHALL NOT BE REISSUED AS SUCH AND, FOLLOWING
THE FILING OF ANY CERTIFICATE REQUIRED BY THE DGCL, HAVE THE STATUS OF
AUTHORIZED BUT UNISSUED PREFERRED STOCK, WITHOUT DESIGNATION AS TO SERIES UNTIL
SUCH SHARES ARE ONCE MORE DESIGNATED AS PART OF A PARTICULAR SERIES BY THE
BOARD; PROVIDED, HOWEVER, THAT IF SUCH SHARES BECOME CONVERTIBLE INTO SENIOR
REDEEMABLE PREFERRED, SUCH SHARES SHALL NOT BE DEEMED CANCELLED AND RETIRED BUT
MAY INSTEAD BE REISSUED AS SHARES OF SENIOR REDEEMABLE PREFERRED. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, IN THE EVENT THAT
(1) ANY SHARES OF SERIES A PREFERRED STOCK ARE CONVERTED INTO COMMON STOCK
PURSUANT TO THE TERMS HEREOF OR SERIES B PREFERRED STOCK PURSUANT

 

14

--------------------------------------------------------------------------------


 


TO SECTION 8, AND (2) THE COMPANY, AT THE TIME OF SUCH CONVERSION, DOES NOT HAVE
SUFFICIENT LAWFULLY AVAILABLE FUNDS TO PAY ALL ACCRUED AND UNPAID DIVIDENDS THEN
DUE AND PAYABLE THEREON, UPON SUCH CONVERSION THE HOLDER OF SUCH SHARES SHALL IN
ADDITION TO RECEIVING SHARES OF COMMON STOCK ISSUABLE PURSUANT TO THIS SECTION 5
OR SERIES B PREFERRED STOCK ISSUABLE PURSUANT TO SECTION 8, AS APPLICABLE,
RECEIVE ONE SHARE OF A SERIES OF PREFERRED STOCK OF THE COMPANY HAVING THE
RIGHTS, POWERS AND PREFERENCES HEREINAFTER DESCRIBED (THE “SENIOR REDEEMABLE
PREFERRED”) FOR EACH SHARE OF SERIES A PREFERRED STOCK THAT WAS CONVERTED IN
LIEU OF THE ACCRUED AND UNPAID DIVIDENDS THEN DUE AND PAYABLE THEREON.  THE
COMPANY HEREBY COVENANTS THAT, IF ANY SHARES OF SERIES A PREFERRED STOCK BECOME
CONVERTIBLE INTO SENIOR REDEEMABLE PREFERRED, THE BOARD SHALL TAKE ALL NECESSARY
ACTION TO AUTHORIZE THE CREATION OF THE SENIOR REDEEMABLE PREFERRED AND TO
PROVIDE THAT THE SENIOR REDEEMABLE PREFERRED SHALL RANK SENIOR TO ALL JUNIOR
SECURITIES, PARI PASSU WITH ALL PARITY SECURITIES AND JUNIOR TO ALL SENIOR
SECURITIES, AND SHALL HAVE NO SPECIAL RIGHTS, POWERS OR PREFERENCES, OTHER THAN
THE FOLLOWING:  (A) EACH SHARE OF SENIOR REDEEMABLE PREFERRED SHALL BE REDEEMED
AUTOMATICALLY BY THE COMPANY, AT SUCH TIME AS THE COMPANY SHALL HAVE SUFFICIENT
LAWFULLY AVAILABLE FUNDS THEREFOR, AT A PURCHASE PRICE EQUAL TO (X) THE AMOUNT
OF ACCRUED AND UNPAID DIVIDENDS ATTRIBUTABLE TO THE SHARE OF SERIES A PREFERRED
STOCK THAT WAS CONVERTED INTO SUCH SHARE OF SENIOR REDEEMABLE PREFERRED AT THE
TIME OF SUCH CONVERSION, PLUS (Y) ANY DIVIDENDS PAYABLE THEREON AT THE RATE AND
ON THE BASIS AS WOULD OTHERWISE BE APPLICABLE PURSUANT TO SECTION 2 HEREOF FROM
THE DATE OF SUCH CONVERSION THROUGH THE DATE OF REDEMPTION, (B) FOR SO LONG AS
ANY SHARES OF SENIOR REDEEMABLE PREFERRED ARE OUTSTANDING, THE COMPANY SHALL NOT
TAKE ANY OF THE ACTIONS REFERENCED IN SUB-CLAUSES (I) — (VI) OF
SECTION 4(C) HEREOF AND (C) UPON ANY VOLUNTARY OR INVOLUNTARY LIQUIDATION OR
DISSOLUTION OR WINDING UP OF THE COMPANY, THE HOLDERS OF SENIOR REDEEMABLE
PREFERRED SHALL HAVE A LIQUIDATION PREFERENCE EQUAL TO AN AMOUNT CALCULATED IN
ACCORDANCE WITH CLAUSE (A) OF THIS SENTENCE.


 


  (IV)        IF THE CONVERSION IS IN CONNECTION WITH ANY SALE, TRANSFER OR
OTHER DISPOSITION OF THE COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES A
PREFERRED STOCK, THE CONVERSION MAY, AT THE OPTION OF ANY HOLDER TENDERING ANY
SHARE OF SERIES A PREFERRED STOCK FOR CONVERSION, BE CONDITIONED UPON THE
CLOSING OF THE SALE, TRANSFER OR THE DISPOSITION OF SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION OF SERIES A PREFERRED STOCK WITH THE UNDERWRITER,
TRANSFEREE OR OTHER ACQUIRER IN SUCH SALE, TRANSFER OR DISPOSITION, IN WHICH
EVENT SUCH CONVERSION OF SUCH SHARES OF SERIES A PREFERRED STOCK SHALL NOT BE
DEEMED TO HAVE OCCURRED UNTIL IMMEDIATELY PRIOR TO THE CLOSING OF SUCH SALE,
TRANSFER OR OTHER DISPOSITION.


 


  (V)         THE COMPANY SHALL COMPLY WITH ALL FEDERAL AND STATE LAWS,
RULES AND REGULATIONS AND APPLICABLE RULES AND REGULATIONS OF THE EXCHANGE ON
WHICH SHARES OF THE COMMON STOCK ARE THEN LISTED.  IF ANY SHARES OF COMMON STOCK
TO BE RESERVED FOR THE PURPOSE OF CONVERSION OF SHARES OF SERIES A PREFERRED
STOCK REQUIRE REGISTRATION WITH OR APPROVAL OF ANY PERSON OR GROUP UNDER ANY
FEDERAL OR STATE LAW OR THE RULES AND REGULATIONS OF THE EXCHANGE ON WHICH
SHARES OF THE COMMON STOCK ARE THEN LISTED BEFORE SUCH SHARES MAY BE VALIDLY
ISSUED OR DELIVERED UPON CONVERSION, THEN THE COMPANY WILL, AS EXPEDITIOUSLY AS
POSSIBLE, USE ITS REASONABLE BEST EFFORTS TO SECURE SUCH REGISTRATION OR
APPROVAL, AS THE CASE MAY BE.  SO LONG AS ANY SHARES OF COMMON STOCK INTO WHICH
THE SHARES OF SERIES A PREFERRED STOCK ARE THEN CONVERTIBLE IS THEN LISTED ON AN
EXCHANGE, THE COMPANY WILL LIST AND KEEP LISTED ON SUCH EXCHANGE, UPON OFFICIAL
NOTICE OF ISSUANCE, ALL SHARES OF SUCH COMMON STOCK ISSUABLE UPON CONVERSION.


 


  (VI)        ALL SHARES OF COMMON STOCK ISSUED UPON CONVERSION OF THE SHARES OF
SERIES A PREFERRED STOCK WILL, UPON ISSUANCE BY THE COMPANY, BE DULY AND VALIDLY
ISSUED, FULLY PAID

 

15

--------------------------------------------------------------------------------


 


AND NONASSESSABLE, NOT ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS ARISING
UNDER LAW OR CONTRACT AND FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT TO
THE ISSUANCE THEREOF, AND THE COMPANY SHALL TAKE NO ACTION WHICH WILL CAUSE A
CONTRARY RESULT.


 


  (VII)       IF, PRIOR TO A RIGHTS TRIGGER, SHARES OF SERIES A PREFERRED STOCK
ARE CONVERTED INTO COMMON STOCK, UPON THE CONVERSION OF SUCH SHARES OF SERIES A
PREFERRED STOCK, THE SHARES OF COMMON STOCK ISSUED IN RESPECT THEREOF SHALL BE
ISSUED WITH THE SAME RIGHTS, IF ANY, ATTACHED THERETO AS ARE ATTACHED TO THE
THEN-OUTSTANDING SHARES OF COMMON STOCK.


 


  (VIII)      PARTIAL CASH SETTLEMENT.


 

(A)  THE COMPANY MAY IN ITS SOLE DISCRETION AT ANY TIME, AND FROM TIME TO TIME,
DELIVER A WRITTEN NOTICE (A “PARTIAL CASH NOTICE”) TO EACH HOLDER OF SERIES A
PREFERRED STOCK (1) STATING (X) THAT THE COMPANY IS EXERCISING ITS OPTION
PURSUANT TO THIS SECTION 5(E)(VIII) AND (Y) THE AGGREGATE NUMBER OF SHARES OF
SERIES A PREFERRED STOCK SUBJECT TO, OR THE AGGREGATE DOLLAR AMOUNT PAYABLE BY
THE COMPANY PURSUANT TO THIS SECTION 5(E)(VIII) IN RESPECT OF, SUCH OPTION (THE
“CASH AMOUNT”), OR (2) REVOKING AN OUTSTANDING PARTIAL CASH NOTICE, AS THE CASE
MAY BE.  EACH PARTIAL CASH NOTICE WILL BE EFFECTIVE ON AND AFTER THE TENTH
(10TH) DAY SUCH NOTICE HAS BEEN DELIVERED TO A HOLDER.

 

(B)   IF AN OUTSTANDING PARTIAL CASH NOTICE IS EFFECTIVE AT THE TIME THAT A
HOLDER DELIVERS TO THE COMPANY A NOTICE OF CONVERSION PURSUANT TO
SECTION 5(A) OR THE COMPANY DELIVERS A NOTICE OF MANDATORY CONVERSION PURSUANT
TO SECTION 5(C), THEN THE COMPANY SHALL DELIVER THE FOLLOWING ON THE APPLICABLE
CONVERSION DATE IN LIEU OF SUCH NUMBER OF SHARES OF COMMON STOCK THAT WOULD
OTHERWISE BE DELIVERABLE UPON CONVERSION OF SERIES A PREFERRED STOCK: (1) CASH,
IN AN AMOUNT EQUAL TO ORIGINAL PURCHASE PRICE PER SHARE OF SERIES A PREFERRED
STOCK TO BE CONVERTED, PLUS CASH IN AN AMOUNT EQUAL TO ACCRUED AND UNPAID
DIVIDENDS ON THE SHARES OF SERIES A PREFERRED STOCK BEING CONVERTED AND (2) A
NUMBER OF SHARES OF COMMON STOCK EQUAL TO (X) THE AGGREGATE FAIR MARKET VALUE
(AS OF THE CONVERSION DATE) OF ALL SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION OF SUCH SHARE OF SERIES A PREFERRED STOCK WITHOUT GIVING EFFECT TO
THIS SECTION 5(E)(VIII) OR THE LIMITATIONS SET FORTH IN SECTION 5(B), LESS THE
ORIGINAL PURCHASE PRICE FOR SUCH SHARE OF SERIES A PREFERRED STOCK, DIVIDED BY
(Y) THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE CONVERSION DATE; PROVIDED
THAT IN THE EVENT THE HOLDERS OF SHARES OF SERIES A PREFERRED STOCK SEEK TO
CONVERT, OR THE COMPANY REQUIRES THE CONVERSION OF, A NUMBER OF SHARES OF
SERIES A PREFERRED STOCK THAT WOULD EXCEED THE THEN APPLICABLE CASH AMOUNT (SUCH
SHARES IN EXCESS OF SUCH CASH AMOUNT, THE “UNAFFECTED SHARES”), SUCH UNAFFECTED
SHARES SHALL BE CONVERTED WITHOUT GIVING EFFECT TO THIS SECTION 5(E)(VIII).

 

(C)   FOR PURPOSES HEREOF, AN “OUTSTANDING PARTIAL CASH NOTICE” MEANS A PARTIAL
CASH NOTICE PURSUANT TO WHICH THE COMPANY HAS EXERCISED ITS OPTION PURSUANT TO
THIS SECTION 5(E)(VIII) AND WHICH HAS NOT BEEN REVOKED BY AN EFFECTIVE
SUBSEQUENT PARTIAL CASH NOTICE.

 


(F)            ADJUSTMENTS TO CONVERSION PRICE.


 


(I)    ADJUSTMENT FOR CHANGE IN CAPITAL STOCK.


 

(A)  IF THE COMPANY SHALL, AT ANY TIME AND FROM TIME TO TIME WHILE ANY SHARES OF
THE SERIES A PREFERRED STOCK ARE OUTSTANDING, ISSUE A DIVIDEND OR MAKE A
DISTRIBUTION ON ITS

 

16

--------------------------------------------------------------------------------


 

COMMON STOCK PAYABLE IN SHARES OF ITS COMMON STOCK TO ALL OR SUBSTANTIALLY ALL
HOLDERS OF ITS COMMON STOCK, THEN THE CONVERSION PRICE AT THE OPENING OF
BUSINESS ON THE EX-DIVIDEND DATE FOR SUCH DIVIDEND OR DISTRIBUTION WILL BE
ADJUSTED BY MULTIPLYING SUCH CONVERSION PRICE BY A FRACTION:

 

(1)   THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING AT THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY PRECEDING
SUCH EX-DIVIDEND DATE; AND

 

(2)   THE DENOMINATOR OF WHICH SHALL BE THE SUM OF THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON THE BUSINESS DAY
IMMEDIATELY PRECEDING THE EX-DIVIDEND DATE FOR SUCH DIVIDEND OR DISTRIBUTION,
PLUS THE TOTAL NUMBER OF SHARES OF COMMON STOCK CONSTITUTING SUCH DIVIDEND OR
OTHER DISTRIBUTION.

 

If any dividend or distribution of the type described in this SECTION 5(f)(i) is
declared but not so paid or made, the Conversion Price shall again be adjusted
to the Conversion Price which would then be in effect if such dividend or
distribution had not been declared.  Except as set forth in the preceding
sentence, in no event shall the Conversion Price be increased pursuant to this
SECTION 5(f)(i).

 

(B)   IF THE COMPANY SHALL, AT ANY TIME OR FROM TIME TO TIME WHILE ANY OF THE
SERIES A PREFERRED STOCK ARE OUTSTANDING, SUBDIVIDE OR RECLASSIFY ITS
OUTSTANDING SHARES OF COMMON STOCK INTO A GREATER NUMBER OF SHARES OF COMMON
STOCK, THEN THE CONVERSION PRICE IN EFFECT AT THE OPENING OF BUSINESS ON THE DAY
UPON WHICH SUCH SUBDIVISION BECOMES EFFECTIVE SHALL BE PROPORTIONATELY
DECREASED, AND CONVERSELY, IF THE COMPANY SHALL, AT ANY TIME OR FROM TIME TO
TIME WHILE ANY OF THE SERIES A PREFERRED STOCK ARE OUTSTANDING, COMBINE OR
RECLASSIFY ITS OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER NUMBER OF
SHARES OF COMMON STOCK, THEN THE CONVERSION PRICE IN EFFECT AT THE OPENING OF
BUSINESS ON THE DAY UPON WHICH SUCH COMBINATION OR RECLASSIFICATION BECOMES
EFFECTIVE SHALL BE PROPORTIONATELY INCREASED.  IN EACH SUCH CASE, THE CONVERSION
PRICE SHALL BE ADJUSTED BY MULTIPLYING SUCH CONVERSION PRICE BY A FRACTION, THE
NUMERATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING
IMMEDIATELY PRIOR TO SUCH SUBDIVISION OR COMBINATION AND THE DENOMINATOR OF
WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY
AFTER GIVING EFFECT TO SUCH SUBDIVISION, COMBINATION OR RECLASSIFICATION.  SUCH
INCREASE OR REDUCTION, AS THE CASE MAY BE, SHALL BECOME EFFECTIVE IMMEDIATELY
AFTER THE OPENING OF BUSINESS ON THE DAY UPON WHICH SUCH SUBDIVISION,
COMBINATION OR RECLASSIFICATION BECOMES EFFECTIVE.

 


(II)   ADJUSTMENT FOR RIGHTS ISSUE.  IF THE COMPANY SHALL, AT ANY TIME OR FROM
TIME TO TIME, WHILE ANY SHARES OF THE SERIES A PREFERRED STOCK ARE OUTSTANDING,
DISTRIBUTE RIGHTS, OPTIONS OR WARRANTS TO ALL OR SUBSTANTIALLY ALL HOLDERS OF
ITS COMMON STOCK ENTITLING THEM, FOR A PERIOD EXPIRING WITHIN 60 DAYS AFTER THE
RECORD DATE FOR SUCH DISTRIBUTION, TO PURCHASE SHARES OF COMMON STOCK, OR
SECURITIES CONVERTIBLE INTO, OR EXCHANGEABLE OR EXERCISABLE FOR, COMMON STOCK,
IN EITHER CASE, AT LESS THAN THE AVERAGE OF THE CLOSING PRICES FOR THE FIVE
CONSECUTIVE TRADING DAYS IMMEDIATELY PRECEDING THE FIRST PUBLIC ANNOUNCEMENT OF
THE DISTRIBUTION, THEN THE CONVERSION PRICE SHALL BE ADJUSTED SO THAT THE SAME
SHALL EQUAL THE RATE DETERMINED BY MULTIPLYING THE CONVERSION PRICE IN EFFECT AT
THE OPENING OF BUSINESS ON THE EX-DIVIDEND DATE FOR SUCH DISTRIBUTION BY A
FRACTION:

 

17

--------------------------------------------------------------------------------


 

(A)  THE NUMERATOR OF WHICH SHALL BE THE SUM OF (1) THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING ON THE CLOSE OF BUSINESS ON THE BUSINESS DAY
IMMEDIATELY PRECEDING THE EX-DIVIDEND DATE FOR SUCH DISTRIBUTION, PLUS (2) THE
NUMBER OF SHARES OF COMMON STOCK THAT THE AGGREGATE OFFERING PRICE OF THE TOTAL
NUMBER OF SHARES OF COMMON STOCK ISSUABLE PURSUANT TO SUCH RIGHTS, OPTIONS OR
WARRANTS WOULD PURCHASE AT THE CURRENT MARKET PRICE OF THE COMMON STOCK ON THE
DECLARATION DATE FOR SUCH DISTRIBUTION (DETERMINED BY MULTIPLYING SUCH TOTAL
NUMBER OF SHARES OF COMMON STOCK SO OFFERED BY THE EXERCISE PRICE OF SUCH
RIGHTS, OPTIONS OR WARRANTS AND DIVIDING THE PRODUCT SO OBTAINED BY SUCH CURRENT
MARKET PRICE); AND

 

(B)   THE DENOMINATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING AT THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY PRECEDING
THE EX-DIVIDEND DATE FOR SUCH DISTRIBUTION, PLUS THE TOTAL NUMBER OF ADDITIONAL
SHARES OF COMMON STOCK ISSUABLE PURSUANT TO SUCH RIGHTS, OPTIONS OR WARRANTS.

 

Such adjustment shall become effective immediately after the opening of business
on the Ex-Dividend Date for such distribution.

 

To the extent that shares of Common Stock are not delivered pursuant to such
rights, options or warrants or upon the expiration or termination of such
rights, options or warrants, the Conversion Price shall be readjusted to the
Conversion Price that would then be in effect had the adjustments made upon the
issuance of such rights, options or warrants been made on the basis of the
delivery of only the number of shares of Common Stock actually delivered.  In
the event that such rights, options or warrants are not so distributed, the
Conversion Price shall again be adjusted to be the Conversion Price which would
then be in effect if the Ex-Dividend Date for such distribution had not
occurred.  In determining whether any rights, options or warrants entitle the
holders to purchase shares of Common Stock at less than the average of the
Closing Prices for the five consecutive Trading Days immediately preceding the
first public announcement of the relevant distribution, and in determining the
aggregate offering price of such shares of Common Stock, there shall be taken
into account any consideration received for such rights, options or warrants and
the value of such consideration if other than cash, to be determined in good
faith by the Board of Directors.  Except as set forth in this paragraph, in no
event shall the Conversion Price be increased pursuant to this SECTION 5(f)(ii).

 


(III)  ADJUSTMENT FOR CERTAIN TENDER OFFERS OR EXCHANGE OFFERS.  IN CASE THE
COMPANY OR ANY OF ITS SUBSIDIARIES SHALL, AT ANY TIME OR FROM TIME TO TIME,
WHILE ANY SHARES OF THE SERIES A PREFERRED STOCK ARE OUTSTANDING, DISTRIBUTE
CASH OR OTHER CONSIDERATION IN RESPECT OF A TENDER OFFER OR AN EXCHANGE OFFER
(THAT IS TREATED AS A “TENDER OFFER” UNDER U.S. FEDERAL SECURITIES LAWS) MADE BY
THE COMPANY OR ANY SUBSIDIARY FOR ALL OR ANY PORTION OF THE COMMON STOCK, WHERE
THE SUM OF THE AGGREGATE AMOUNT OF SUCH CASH DISTRIBUTED AND THE AGGREGATE FAIR
MARKET VALUE, AS OF THE EXPIRATION DATE (AS DEFINED BELOW), OF SUCH OTHER
CONSIDERATION DISTRIBUTED (SUCH SUM, THE “AGGREGATE AMOUNT”) EXPRESSED AS AN
AMOUNT PER SHARE OF COMMON STOCK VALIDLY TENDERED OR EXCHANGED, AND NOT
WITHDRAWN, PURSUANT TO SUCH TENDER OFFER OR EXCHANGE OFFER AS OF THE EXPIRATION
TIME (AS DEFINED BELOW) (SUCH TENDERED OR EXCHANGED SHARES OF COMMON STOCK, THE
“PURCHASED SHARES”) EXCEEDS THE CLOSING PRICE PER SHARE OF THE COMMON STOCK ON
THE FIRST TRADING DAY IMMEDIATELY FOLLOWING THE LAST DATE (SUCH LAST DATE, THE
“EXPIRATION DATE”) ON WHICH TENDERS OR EXCHANGES COULD HAVE BEEN MADE PURSUANT
TO SUCH TENDER OFFER OR EXCHANGE OFFER (AS THE SAME MAY BE AMENDED THROUGH THE
EXPIRATION DATE), THEN, AND IN EACH CASE, IMMEDIATELY AFTER THE CLOSE OF
BUSINESS ON SUCH DATE, THE

 

18

--------------------------------------------------------------------------------


 


CONVERSION PRICE SHALL BE DECREASED SO THAT THE SAME SHALL EQUAL THE RATE
DETERMINED BY MULTIPLYING THE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO
THE CLOSE OF BUSINESS ON THE TRADING DAY IMMEDIATELY FOLLOWING THE EXPIRATION
DATE BY A FRACTION:


 

(A)  THE NUMERATOR OF WHICH SHALL BE EQUAL TO THE PRODUCT OF (A) THE NUMBER OF
SHARES OF COMMON STOCK OUTSTANDING AS OF THE LAST TIME (THE “EXPIRATION TIME”)
AT WHICH TENDERS OR EXCHANGES COULD HAVE BEEN MADE PURSUANT TO SUCH TENDER OFFER
OR EXCHANGE OFFER (INCLUDING ALL PURCHASED SHARES) AND (B) THE CLOSING PRICE PER
SHARE OF THE COMMON STOCK ON THE FIRST TRADING DAY IMMEDIATELY FOLLOWING THE
EXPIRATION DATE; AND

 

(B)   THE DENOMINATOR OF WHICH IS EQUAL TO THE SUM OF (X) THE AGGREGATE AMOUNT
AND (Y) THE PRODUCT OF (I) AN AMOUNT EQUAL TO (1) THE NUMBER OF SHARES OF COMMON
STOCK OUTSTANDING AS OF THE EXPIRATION TIME, LESS (2) THE PURCHASED SHARES AND
(II) THE CLOSING PRICE PER SHARE OF THE COMMON STOCK ON THE FIRST TRADING DAY
IMMEDIATELY FOLLOWING THE EXPIRATION DATE.

 

An adjustment, if any, to the Conversion Price pursuant to this
SECTION 5(f)(iii) shall become effective immediately prior to the opening of
business on the second Trading Day immediately following the Expiration Date. 
In the event that the Company or a Subsidiary is obligated to purchase shares of
Common Stock pursuant to any such tender offer or exchange offer, but the
Company or such Subsidiary is permanently prevented by applicable law from
effecting any such purchases, or all such purchases are rescinded, then the
Conversion Price shall again be adjusted to be the Conversion Price which would
then be in effect if such tender offer or exchange offer had not been made. 
Except as set forth in the preceding sentence, if the application of this
SECTION 5(f)(iii) to any tender offer or exchange offer would result in an
increase in the Conversion Price, no adjustment shall be made for such tender
offer or exchange offer under this SECTION 5(f)(iii).

 


(IV)  DISPOSITION EVENTS.


 

(A)          IF ANY OF THE FOLLOWING EVENTS (ANY SUCH EVENT, A “DISPOSITION
EVENT”) OCCURS:

 

(1)           ANY RECLASSIFICATION OR EXCHANGE OF THE COMMON STOCK (OTHER THAN A
CHANGE IN PAR VALUE, OR FROM PAR VALUE TO NO PAR VALUE, OR FROM NO PAR VALUE TO
PAR VALUE, OR AS A RESULT OF A SUBDIVISION OR COMBINATION);

 

(2)           ANY MERGER, CONSOLIDATION OR OTHER COMBINATION TO WHICH THE
COMPANY IS A CONSTITUENT PARTY; OR

 

(3)           ANY SALE, CONVEYANCE, LEASE, OR OTHER DISPOSAL OF ALL OR
SUBSTANTIALLY ALL THE PROPERTIES AND ASSETS OF THE COMPANY TO ANY OTHER PERSON;

 

in each case, as a result of which all of the holders of Common Stock shall be
entitled to receive cash, securities or other property for their shares of
Common Stock, the Company or the successor or purchasing person, as the case may
be, shall provide that the Series A Preferred Stock converted following the
effective date of any Disposition Event, shall be converted, in lieu of the
Common Stock otherwise deliverable, into the same amount and type (in the same
proportion) of cash, securities or other property received by holders of Common
Stock in the relevant event

 

19

--------------------------------------------------------------------------------


 

(collectively, “Reference Property”) received upon the occurrence of such
Disposition Event by a holder of Common Stock holding, immediately prior to the
transaction, a number of shares of Common Stock equal to the Conversion Amount
(without giving effect to any limitations on conversion set forth in
SECTION 5(b)) immediately prior to such Disposition Event; provided that if the
Disposition Event provides the holders of Common Stock with the right to receive
more than a single type of consideration determined based in part upon any form
of stockholder election, the Reference Property shall be comprised of the
weighted average of the types and amounts of consideration received by the
holders of the Common Stock.  The Company may not cause, or agree to cause, a
Disposition Event to occur, unless the issuer of any securities or other
property into which the Series A Preferred Stock that remains outstanding
thereafter (if any) becomes convertible agrees, for the express benefit of the
holders of record of Series A Preferred Stock (including making them
beneficiaries of such agreement), to issue such securities or property.

 

(B)           THE ABOVE PROVISIONS OF THIS SECTION 5(F)(IV) SHALL SIMILARLY
APPLY TO SUCCESSIVE DISPOSITION EVENTS.  IF THIS SECTION 5(F)(IV) APPLIES TO ANY
EVENT OR OCCURRENCE, NEITHER SECTION 5(F)(I) NOR SECTION 5(F)(III) SHALL APPLY;
PROVIDED, HOWEVER, THAT THIS SECTION 5(F)(IV) SHALL NOT APPLY TO ANY STOCK SPLIT
OR COMBINATION TO WHICH SECTION 5(F)(I) IS APPLICABLE OR TO A LIQUIDATION,
DISSOLUTION OR WINDING UP TO WHICH SECTION 3 APPLIES.  TO THE EXTENT THAT EQUITY
SECURITIES OF A COMPANY ARE RECEIVED BY THE HOLDERS OF COMMON STOCK IN
CONNECTION WITH A DISPOSITION EVENT, THE PORTION OF THE SERIES A PREFERRED STOCK
WHICH WILL BE CONVERTIBLE INTO SUCH EQUITY SECURITIES WILL CONTINUE TO BE
SUBJECT TO THE ANTI-DILUTION ADJUSTMENTS SET FORTH IN THIS SECTION 5(F).

 


(V)   MINIMUM ADJUSTMENT.  NOTWITHSTANDING THE FOREGOING, THE CONVERSION PRICE
WILL NOT BE REDUCED IF THE AMOUNT OF SUCH REDUCTION WOULD BE AN AMOUNT LESS THAN
$0.01, BUT ANY SUCH AMOUNT WILL BE CARRIED FORWARD AND REDUCTION WITH RESPECT
THERETO WILL BE MADE AT THE TIME THAT SUCH AMOUNT, TOGETHER WITH ANY SUBSEQUENT
AMOUNTS SO CARRIED FORWARD, AGGREGATES TO $0.01 OR MORE.


 


(VI)  WHEN NO ADJUSTMENT REQUIRED.


 

(A)  NO ADJUSTMENT NEED BE MADE FOR A TRANSACTION REFERRED TO IN
SECTION 5(F)(I) OR SECTION 5(F)(II) IF THE SERIES A PREFERRED STOCK
PARTICIPATES, WITHOUT CONVERSION, IN THE TRANSACTION OR EVENT THAT WOULD
OTHERWISE GIVE RISE TO AN ADJUSTMENT PURSUANT TO SUCH SECTION AT THE SAME TIME
AS HOLDERS OF THE COMMON STOCK PARTICIPATE WITH RESPECT TO SUCH TRANSACTION OR
EVENT AND ON THE SAME TERMS AS HOLDERS OF THE COMMON STOCK PARTICIPATE WITH
RESPECT TO SUCH TRANSACTION OR EVENT AS IF THE HOLDERS OF SERIES A PREFERRED
STOCK, AT SUCH TIME, HELD A NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE
CONVERSION AMOUNT AT SUCH TIME.

 

(B)   NO ADJUSTMENT NEED BE MADE FOR RIGHTS TO PURCHASE COMMON STOCK PURSUANT TO
A COMPANY PLAN FOR REINVESTMENT OF DIVIDENDS OR INTEREST.

 

(C)   NO ADJUSTMENT NEED BE MADE FOR A CHANGE IN THE PAR VALUE OR NO PAR VALUE
OF THE COMMON STOCK.

 

20

--------------------------------------------------------------------------------


 

(D)    TO THE EXTENT THE SERIES A PREFERRED STOCK BECOME CONVERTIBLE PURSUANT TO
THIS SECTION 5 INTO CASH, NO ADJUSTMENT NEED BE MADE THEREAFTER AS TO THE CASH. 
INTEREST WILL NOT ACCRUE ON THE CASH.

 


(VII)         RULES OF CALCULATION; TREASURY STOCK.  ALL CALCULATIONS WILL BE
MADE TO THE NEAREST ONE-HUNDREDTH OF A CENT OR TO THE NEAREST ONE-TEN THOUSANDTH
OF A SHARE.  EXCEPT AS EXPLICITLY PROVIDED HEREIN, THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING WILL BE CALCULATED ON THE BASIS OF THE NUMBER OF ISSUED
AND OUTSTANDING SHARES OF COMMON STOCK, NOT INCLUDING SHARES HELD IN THE
TREASURY OF THE COMPANY.  THE COMPANY SHALL NOT PAY ANY DIVIDEND ON OR MAKE ANY
DISTRIBUTION TO SHARES OF COMMON STOCK HELD IN TREASURY.


 


(VIII)        WAIVER.  NOTWITHSTANDING THE FOREGOING, THE CONVERSION PRICE WILL
NOT BE REDUCED IF THE COMPANY RECEIVES, PRIOR TO THE EFFECTIVE TIME OF THE
ADJUSTMENT TO THE CONVERSION PRICE, WRITTEN NOTICE FROM THE HOLDERS REPRESENTING
AT LEAST A MAJORITY OF THE THEN OUTSTANDING SHARES OF SERIES A PREFERRED STOCK,
VOTING TOGETHER AS A SEPARATE CLASS, THAT NO ADJUSTMENT IS TO BE MADE AS THE
RESULT OF A PARTICULAR ISSUANCE OF COMMON STOCK OR OTHER DIVIDEND OR OTHER
DISTRIBUTION ON SHARES OF COMMON STOCK.  THIS WAIVER WILL BE LIMITED IN SCOPE
AND WILL NOT BE VALID FOR ANY ISSUANCE OF COMMON STOCK OR OTHER DIVIDEND OR
OTHER DISTRIBUTION ON SHARES OF COMMON STOCK NOT SPECIFICALLY PROVIDED FOR IN
SUCH NOTICE.


 


(IX)           TAX ADJUSTMENT.  ANYTHING IN THIS SECTION 5 NOTWITHSTANDING, THE
COMPANY SHALL BE ENTITLED TO MAKE SUCH DOWNWARD ADJUSTMENTS IN THE CONVERSION
PRICE, IN ADDITION TO THOSE REQUIRED BY THIS SECTION 5, AS THE BOARD IN ITS SOLE
DISCRETION SHALL DETERMINE TO BE ADVISABLE IN ORDER THAT ANY EVENT TREATED FOR
FEDERAL INCOME TAX PURPOSES AS A DIVIDEND OR STOCK SPLIT WILL NOT BE TAXABLE TO
THE HOLDERS OF COMMON STOCK.


 


(X)            PAR VALUE.  ANYTHING IN THIS SECTION 5 NOTWITHSTANDING, NO
ADJUSTMENT TO THE CONVERSION PRICE SHALL REDUCE THE CONVERSION PRICE BELOW THE
THEN PAR VALUE PER SHARE OF COMMON STOCK, AND ANY SUCH PURPORTED ADJUSTMENT
SHALL INSTEAD REDUCE THE CONVERSION PRICE TO SUCH PAR VALUE.

 


(XI)           NO DUPLICATION.  IF ANY ACTION WOULD REQUIRE ADJUSTMENT OF THE
CONVERSION PRICE PURSUANT TO MORE THAN ONE OF THE PROVISIONS DESCRIBED IN THIS
SECTION 5 IN A MANNER SUCH THAT SUCH ADJUSTMENTS ARE DUPLICATIVE, ONLY ONE
ADJUSTMENT SHALL BE MADE.


 


(XII)          PROVISIONS GOVERNING ADJUSTMENT TO CONVERSION PRICE.  RIGHTS,
OPTIONS OR WARRANTS DISTRIBUTED BY THE COMPANY TO ALL OR SUBSTANTIALLY ALL
HOLDERS OF COMMON STOCK ENTITLING THE HOLDERS THEREOF TO SUBSCRIBE FOR OR
PURCHASE SHARES OF THE COMPANY’S CAPITAL STOCK (EITHER INITIALLY OR UNDER
CERTAIN CIRCUMSTANCES), WHICH RIGHTS, OPTIONS OR WARRANTS, UNTIL THE OCCURRENCE
OF A SPECIFIED EVENT OR EVENTS (“RIGHTS TRIGGER”): (A) ARE DEEMED TO BE
TRANSFERRED WITH SUCH SHARES OF COMMON STOCK; (B) ARE NOT EXERCISABLE; AND
(C) ARE ALSO ISSUED IN RESPECT OF FUTURE ISSUANCES OF COMMON STOCK, SHALL BE
DEEMED NOT TO HAVE BEEN DISTRIBUTED FOR PURPOSES OF SECTION 5(F)(I), (II),
(III) OR (IV) (AND NO ADJUSTMENT TO THE CONVERSION PRICE UNDER SECTION 5(F)(I),
(II), (III) OR (IV) WILL BE REQUIRED) UNTIL THE OCCURRENCE OF THE EARLIEST
RIGHTS TRIGGER, WHEREUPON SUCH RIGHTS, OPTIONS AND WARRANTS SHALL BE DEEMED TO
HAVE BEEN DISTRIBUTED, EXCEPT AS SET FORTH IN SECTION 5(E)(VII), AND (X) IF AND
TO THE EXTENT SUCH RIGHTS, OPTIONS AND WARRANTS ARE EXERCISABLE FOR SHARES OF
COMMON STOCK OR COMMON STOCK EQUIVALENTS, AN APPROPRIATE ADJUSTMENT (IF ANY IS
REQUIRED) TO THE

 

21

--------------------------------------------------------------------------------


 


CONVERSION PRICE SHALL BE MADE UNDER SECTION 5(F)(II) (WITHOUT GIVING EFFECT TO
THE 60 DAY LIMIT ON THE EXERCISABILITY OF RIGHTS, OPTIONS AND WARRANTS
ORDINARILY SUBJECT TO SUCH SECTION 5(F)(II)), AND/OR (Y) IF AND TO THE EXTENT
SUCH RIGHTS, OPTIONS AND WARRANTS ARE EXERCISABLE FOR CASH AND/OR ANY SHARES OF
THE COMPANY’S CAPITAL STOCK OTHER THAN SHARES OF COMMON STOCK OR COMMON STOCK
EQUIVALENTS, SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 2(B) APPLICABLE TO
PARTICIPATING DIVIDENDS AND SHALL BE DISTRIBUTED TO THE HOLDERS OF SERIES A
PREFERRED STOCK.  IF ANY SUCH RIGHT, OPTION OR WARRANT, INCLUDING ANY SUCH
EXISTING RIGHTS, OPTIONS OR WARRANTS DISTRIBUTED PRIOR TO THE SERIES A ORIGINAL
ISSUANCE DATE, ARE SUBJECT TO EVENTS, UPON THE OCCURRENCE OF WHICH SUCH RIGHTS,
OPTIONS OR WARRANTS BECOME EXERCISABLE TO PURCHASE DIFFERENT SECURITIES,
EVIDENCES OF INDEBTEDNESS OR OTHER ASSETS, THEN THE DATE OF THE OCCURRENCE OF
ANY AND EACH SUCH EVENT SHALL BE DEEMED TO BE THE DATE OF DISTRIBUTION AND
EX-DIVIDEND DATE WITH RESPECT TO NEW RIGHTS, OPTIONS OR WARRANTS WITH SUCH
RIGHTS (AND A TERMINATION OR EXPIRATION OF THE EXISTING RIGHTS, OPTIONS OR
WARRANTS WITHOUT EXERCISE BY ANY OF THE HOLDERS THEREOF), EXCEPT AS SET FORTH IN
SECTION 5(E)(VII).  IN ADDITION, EXCEPT AS SET FORTH IN SECTION 5(E)(VII), IN
THE EVENT OF ANY DISTRIBUTION (OR DEEMED DISTRIBUTION) OF RIGHTS, OPTIONS OR
WARRANTS, OR ANY RIGHTS TRIGGER OR OTHER EVENT (OF THE TYPE DESCRIBED IN THE
PRECEDING SENTENCE) WITH RESPECT THERETO THAT WAS COUNTED FOR PURPOSES OF
CALCULATING A DISTRIBUTION AMOUNT FOR WHICH AN ADJUSTMENT TO THE CONVERSION
PRICE UNDER SECTION 5(F)(I), (II), (III) OR (IV) WAS MADE, (1) IN THE CASE OF
ANY SUCH RIGHTS, OPTIONS OR WARRANTS THAT SHALL ALL HAVE BEEN REDEEMED OR
REPURCHASED WITHOUT EXERCISE BY ANY HOLDERS THEREOF, THE CONVERSION PRICE SHALL
BE READJUSTED AT THE OPENING OF BUSINESS ON FOLLOWING SUCH FINAL REDEMPTION OR
REPURCHASE BY MULTIPLYING SUCH CONVERSION PRICE BY A FRACTION (X) THE NUMERATOR
OF WHICH SHALL BE THE CURRENT MARKET PRICE PER SHARE OF COMMON STOCK ON SUCH
DATE, LESS THE AMOUNT EQUAL TO THE PER SHARE REDEMPTION OR REPURCHASE PRICE
RECEIVED BY A HOLDER OR HOLDERS OF COMMON STOCK WITH RESPECT TO SUCH RIGHTS,
OPTION OR WARRANTS (ASSUMING SUCH HOLDER HAD RETAINED SUCH RIGHTS, OPTIONS OR
WARRANTS), MADE TO ALL OR SUBSTANTIALLY ALL HOLDERS OF COMMON STOCK AS OF THE
DATE OF SUCH REDEMPTION OR REPURCHASE AND (Y) THE DENOMINATOR OF WHICH SHALL BE
THE CURRENT MARKET PRICE, AND (2) IN THE CASE OF SUCH RIGHTS, OPTIONS OR
WARRANTS THAT SHALL HAVE EXPIRED OR BEEN TERMINATED WITHOUT EXERCISE BY ANY
HOLDERS THEREOF, THE CONVERSION PRICE SHALL BE READJUSTED AS IF SUCH RIGHTS,
OPTIONS AND WARRANTS HAD NOT BEEN ISSUED.  NOTWITHSTANDING THE FOREGOING, (A) TO
THE EXTENT ANY SUCH RIGHTS, OPTIONS OR WARRANTS ARE REDEEMED BY THE COMPANY
PRIOR TO A RIGHTS TRIGGER OR ARE EXCHANGED BY THE COMPANY, IN EITHER CASE FOR
SHARES OF COMMON STOCK, THE CONVERSION PRICE SHALL BE APPROPRIATELY READJUSTED
(IF AND TO THE EXTENT PREVIOUSLY ADJUSTED PURSUANT TO THIS SECTION 5(F)(XII)) AS
IF SUCH RIGHTS, OPTIONS OR WARRANTS HAD NOT BEEN ISSUED, AND INSTEAD THE
CONVERSION PRICE WILL BE ADJUSTED AS IF THE COMPANY HAD ISSUED THE SHARES OF
COMMON STOCK ISSUED UPON SUCH REDEMPTION OR EXCHANGE AS A DIVIDEND OR
DISTRIBUTION OF SHARES OF COMMON STOCK SUBJECT TO SECTION 5(F)(I)(A) AND (B) TO
THE EXTENT ANY SUCH RIGHTS, OPTIONS OR WARRANTS ARE REDEEMED BY THE COMPANY
PRIOR TO A RIGHTS TRIGGER OR ARE EXCHANGED BY THE COMPANY, IN EITHER CASE FOR
ANY SHARES OF THE COMPANY’S CAPITAL STOCK (OTHER THAN COMMON STOCK) OR ANY OTHER
ASSETS OF THE COMPANY, SUCH REDEMPTION OR EXCHANGE SHALL BE DEEMED TO BE A
DISTRIBUTION AND SHALL BE SUBJECT TO, AND PAID TO THE HOLDERS OF SERIES A
PREFERRED STOCK PURSUANT TO, THE PROVISIONS OF SECTION 2(B) APPLICABLE TO
PARTICIPATING DIVIDENDS.


 


(G)           NOTICE OF RECORD DATE.  IN THE EVENT OF:


 


(I)    ANY STOCK SPLIT OR COMBINATION OF THE OUTSTANDING SHARES OF COMMON STOCK;

 

22

--------------------------------------------------------------------------------


 


(II)   ANY DECLARATION OR MAKING OF A DIVIDEND OR OTHER DISTRIBUTION TO HOLDERS
OF COMMON STOCK IN ADDITIONAL SHARES OF COMMON STOCK, ANY OTHER CAPITAL STOCK,
OTHER SECURITIES OR OTHER PROPERTY (INCLUDING BUT NOT LIMITED TO CASH AND
EVIDENCES OF INDEBTEDNESS);


 


(III)  ANY RECLASSIFICATION OR CHANGE TO WHICH SECTION 5(F)(I)(B) APPLIES;


 


(IV)  THE DISSOLUTION, LIQUIDATION OR WINDING UP OF THE COMPANY; OR


 


(V)   ANY OTHER EVENT CONSTITUTING A FUNDAMENTAL CHANGE OF THE TYPE DESCRIBED IN
CLAUSE (II) OF THE DEFINITION THEREOF IN SECTION 9(S);


 

then the Company shall file with its corporate records and mail to the holders
of the Series A Preferred Stock at their last addresses as shown on the records
of the Company, at least 10 days prior to the record date specified in (A) below
or 10 days prior to the date specified in (B) below, a notice stating:

 

(A)  THE RECORD DATE OF SUCH STOCK SPLIT, COMBINATION, DIVIDEND OR OTHER
DISTRIBUTION, OR, IF A RECORD IS NOT TO BE TAKEN, THE DATE AS OF WHICH THE
HOLDERS OF COMMON STOCK OF RECORD TO BE ENTITLED TO SUCH STOCK SPLIT,
COMBINATION, DIVIDEND OR OTHER DISTRIBUTION ARE TO BE DETERMINED, OR

 

(B)   THE DATE ON WHICH SUCH RECLASSIFICATION, CHANGE, DISSOLUTION, LIQUIDATION,
WINDING UP OR OTHER EVENT CONSTITUTING A FUNDAMENTAL CHANGE OF THE TYPE
DESCRIBED IN CLAUSE (II) OF THE DEFINITION THEREOF IN SECTION 9(S), IS ESTIMATED
TO BECOME EFFECTIVE, AND THE DATE AS OF WHICH IT IS EXPECTED THAT HOLDERS OF
COMMON STOCK OF RECORD WILL BE ENTITLED TO EXCHANGE THEIR SHARES OF COMMON STOCK
FOR THE CAPITAL STOCK, OTHER SECURITIES OR OTHER PROPERTY (INCLUDING BUT NOT
LIMITED TO CASH AND EVIDENCES OF INDEBTEDNESS) DELIVERABLE UPON SUCH
RECLASSIFICATION, CHANGE, LIQUIDATION, DISSOLUTION, WINDING UP OR OTHER
FUNDAMENTAL CHANGE.

 

Disclosures made by the Company in any filings required to be made under the
Exchange Act shall be deemed to satisfy the notice requirements set forth in
this SECTION 5(g).

 


(H)           CERTIFICATE OF ADJUSTMENTS.  UPON THE OCCURRENCE OF EACH
ADJUSTMENT OR READJUSTMENT OF THE CONVERSION PRICE PURSUANT TO THIS SECTION 5,
THE COMPANY AT ITS EXPENSE SHALL PROMPTLY AS REASONABLY PRACTICABLE COMPUTE SUCH
ADJUSTMENT OR READJUSTMENT IN ACCORDANCE WITH THE TERMS HEREOF AND FURNISH TO
EACH HOLDER OF SERIES A PREFERRED STOCK A CERTIFICATE, SIGNED BY AN OFFICER OF
THE COMPANY, SETTING FORTH SUCH ADJUSTMENT OR READJUSTMENT AND SHOWING IN DETAIL
THE FACTS UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS BASED AND SHALL FILE A
COPY OF SUCH CERTIFICATE WITH ITS CORPORATE RECORDS.  THE COMPANY SHALL, UPON
THE REASONABLE WRITTEN REQUEST OF ANY HOLDER OF SERIES A PREFERRED STOCK,
FURNISH TO SUCH HOLDER A SIMILAR CERTIFICATE SETTING FORTH (I) THE CALCULATION
OF SUCH ADJUSTMENTS AND READJUSTMENTS IN REASONABLE DETAIL, (II) THE CONVERSION
PRICE THEN IN EFFECT, AND (III) THE NUMBER OF SHARES OF COMMON STOCK AND THE
AMOUNT, IF ANY, OF CAPITAL STOCK, OTHER SECURITIES OR OTHER PROPERTY (INCLUDING
BUT NOT LIMITED TO CASH AND EVIDENCES OF INDEBTEDNESS) WHICH THEN WOULD BE
RECEIVED UPON THE CONVERSION OF SERIES A PREFERRED STOCK.

 

23

--------------------------------------------------------------------------------


 


SECTION 6.         REDEMPTION.


 

Each share of Series A Preferred Stock is redeemable as provided in this
SECTION 6.

 


(A)           REDEMPTION AT THE OPTION OF HOLDERS.


 


(I)    SUBJECT TO COMPLIANCE WITH SECTION 6(A)(III), EACH HOLDER OF SHARES OF
SERIES A PREFERRED STOCK SHALL HAVE THE RIGHT (THE “REDEMPTION RIGHT”), AT SUCH
HOLDER’S OPTION, TO REQUIRE THE COMPANY TO PURCHASE (OUT OF FUNDS LEGALLY
AVAILABLE THEREFOR) ALL OR ANY PORTION OF SUCH HOLDER’S SHARES OF SERIES A
PREFERRED STOCK PURSUANT TO THIS SECTION 6(A) ON ANY REDEMPTION DATE, AT A
PURCHASE PRICE, PAYABLE IN CASH, EQUAL TO 100% OF THE REGULAR LIQUIDATION
PREFERENCE AS OF SUCH REDEMPTION DATE (THE “REDEMPTION PRICE”).


 


(II)   AT LEAST 30 DAYS, BUT NOT MORE THAN 60 DAYS, PRIOR TO EACH REDEMPTION
DATE, THE COMPANY SHALL MAIL A NOTICE OF OPTIONAL REDEMPTION BY FIRST-CLASS
MAIL, POSTAGE PREPAID TO EACH HOLDER OF SERIES A PREFERRED STOCK, WHICH NOTICE
SHALL STATE (A) THE REDEMPTION DATE AND THE REDEMPTION PRICE, (B) THE DATE UPON
WHICH THE REDEMPTION RIGHT TERMINATES, (C) THE THEN APPLICABLE CONVERSION PRICE
FOR THE SERIES A PREFERRED STOCK, (D) THE NAMES AND TELEPHONIC CONTACT
INFORMATION FOR NO MORE THAN THREE (3) REGISTERED BROKER-DEALERS AFFILIATED WITH
A REPUTABLE, NATIONALLY RECOGNIZED BROKERAGE HOUSE (COLLECTIVELY, THE “BROKERS”)
AND (E) REFERENCE TO THIS SECTION 6(A).


 


(III)  ANY HOLDER MAY, IN ITS SOLE DISCRETION, EXERCISE ITS REDEMPTION RIGHT
WITH RESPECT TO ALL OR ANY PORTION OF THE SERIES A PREFERRED STOCK (THE
“REDEMPTION SECURITIES”) BENEFICIALLY OWNED BY SUCH HOLDER BY DELIVERY TO THE
COMPANY OF A WRITTEN NOTICE (A “REDEMPTION ACCEPTANCE NOTICE”) NO LESS THAN
SEVEN NOR MORE THAN 30 DAYS PRIOR TO THE REDEMPTION DATE STATING (A) THAT SUCH
HOLDER IS EXERCISING THE REDEMPTION RIGHT, (B) THE NUMBER OF SHARES OF THE
REDEMPTION SECURITIES WITH RESPECT TO WHICH SUCH HOLDER IS EXERCISING ITS
REDEMPTION RIGHT, (C) THE PRICE QUOTES PROVIDED, IF ANY, BY THE BROKERS WITH
RESPECT TO SUCH REDEMPTION SECURITIES, (D) THE NAMES OF THE BROKERS CONTACTED BY
SUCH HOLDER AND (E) THAT SUCH HOLDER ATTEMPTED IN GOOD FAITH TO OBTAIN THE PRICE
QUOTES REFERRED TO IN CLAUSE (A) OF THE DEFINITION OF REDEMPTION FAIR MARKET
VALUE.


 


(IV)  NOTWITHSTANDING THE FOREGOING, THE REDEMPTION RIGHT SHALL BE EXERCISABLE
BY ANY HOLDER ONLY IF THE REDEMPTION FAIR MARKET VALUE OF THE REDEMPTION
SECURITIES BENEFICIALLY OWNED BY SUCH HOLDER IS EQUAL TO OR LESS THAN 110% OF
THE AGGREGATE REDEMPTION PRICE OF THE REDEMPTION SECURITIES BENEFICIALLY OWNED
BY SUCH HOLDER.


 


(V)   FOR PURPOSES OF THIS SECTION 6(A), “REDEMPTION FAIR MARKET VALUE” SHALL
MEAN, WITH RESPECT TO THE REDEMPTION SECURITIES BENEFICIALLY OWNED BY ANY
HOLDER:


 

(A)  IF SUCH HOLDER IS ABLE TO OBTAIN ON THE BUSINESS DAY PRIOR TO SUCH HOLDER’S
MAILING OR OTHER TRANSMITTAL TO THE COMPANY OF THE REDEMPTION ACCEPTANCE NOTICE
A FIRM PRICE QUOTE FROM ONE OR MORE BROKERS PURSUANT TO WHICH SUCH BROKER OFFERS
TO PURCHASE ON SUCH DATE ALL, BUT NOT LESS THAN ALL, OF THE REDEMPTION
SECURITIES THAT SUCH HOLDER WISHES TO REDEEM, THE HIGHEST NET PURCHASE PRICE
QUOTED; OR

 

(B)   IF SUCH HOLDER IS UNABLE TO OBTAIN ANY PRICE QUOTES AS CONTEMPLATED IN
CLAUSE (A) (INCLUDING, FOR THE AVOIDANCE OF DOUBT, AS A RESULT OF ANY BROKER
FAILING TO RESPOND TO SUCH HOLDER’S INQUIRY FOR, OR TO PROVIDE, A FIRM PRICE
QUOTE WITH RESPECT TO SUCH REDEMPTION SECURITIES), THEN THE REDEMPTION FAIR
MARKET VALUE OF SUCH REDEMPTION SECURITIES SHALL CONCLUSIVELY BE DEEMED TO BE AN
AMOUNT LESS THAN 110% OF THE REDEMPTION PRICE.

 

24

--------------------------------------------------------------------------------


 


(B)           REDEMPTION AT THE OPTION OF THE COMPANY.


 


(I)    AT ANY TIME AFTER THE FIFTH ANNIVERSARY OF THE SERIES A ORIGINAL ISSUANCE
DATE, THE COMPANY, AT ITS OPTION AND ELECTION, MAY REDEEM (OUT OF FUNDS LEGALLY
AVAILABLE THEREFOR) ANY OR ALL OF THE OUTSTANDING SHARES OF SERIES A PREFERRED
STOCK AT THE REDEMPTION PRICE; PROVIDED THAT THE COMPANY SHALL NOT HAVE THE
RIGHT TO REDEEM ANY SHARES OF SERIES A PREFERRED STOCK PURSUANT TO THIS
SECTION 6(B) UNLESS AT THE TIME OF THE MAILING OF THE NOTICE OF REDEMPTION,
EITHER (X) THE SHELF REGISTRATION STATEMENT REFERRED TO IN SECTION 2.2 OF THE
REGISTRATION RIGHTS AGREEMENT IS EFFECTIVE AND AVAILABLE FOR RESALES OF THE
COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES A PREFERRED STOCK OR (Y) THE
SHARES OF COMMON STOCK FOR WHICH THE SERIES A PREFERRED STOCK ARE CONVERTIBLE
INTO MAY BE SOLD BY ALL HOLDERS OF THE SERIES A PREFERRED STOCK UNDER RULE 144
UNDER THE SECURITIES ACT WITHOUT VOLUME OR OTHER LIMITATION.


 


(II)   IF THE COMPANY ELECTS TO REDEEM THE SERIES A PREFERRED STOCK PURSUANT TO
SECTION 6(B)(I), THE “COMPANY REDEMPTION DATE” SHALL BE THE DATE ON WHICH THE
COMPANY ELECTS TO CONSUMMATE SUCH REDEMPTION.  THE COMPANY SHALL DELIVER A
NOTICE OF REDEMPTION NOT LESS THAN 15 NOR MORE THAN 30 BUSINESS DAYS PRIOR TO
THE COMPANY REDEMPTION DATE, ADDRESSED TO THE HOLDERS OF RECORD OF THE SERIES A
PREFERRED STOCK AS THEY APPEAR IN THE RECORDS OF THE COMPANY AS OF THE DATE OF
SUCH NOTICE.  EACH NOTICE MUST STATE THE FOLLOWING: (A) THE COMPANY REDEMPTION
DATE; (B) THE NUMBER OF SHARES TO BE REDEEMED; (C) THE REDEMPTION PRICE AS OF
THE COMPANY REDEMPTION DATE (IT BEING UNDERSTOOD THAT THE ACTUAL REDEMPTION
PRICE WILL BE DETERMINED AS OF THE ACTUAL COMPANY REDEMPTION DATE); (D) THE NAME
OF THE REDEMPTION AGENT TO WHOM, AND THE ADDRESS OF THE PLACE TO WHERE, THE
SERIES A PREFERRED STOCK ARE TO BE SURRENDERED FOR PAYMENT OF THE REDEMPTION
PRICE; AND (E) THAT DIVIDENDS, IF ANY, ON THE SHARES TO BE REDEEMED WILL CEASE
TO ACCRUE ON SUCH COMPANY REDEMPTION DATE PROVIDED THAT THE REDEMPTION PRICE
SHALL HAVE BEEN PAID ON THE COMPANY REDEMPTION DATE.


 


(III)  IF THE COMPANY HAS ELECTED TO REDEEM LESS THAN ALL THE SERIES A PREFERRED
STOCK PURSUANT TO THIS SECTION 6(B), THE COMPANY SHALL SELECT THE SHARES OF
SERIES A PREFERRED STOCK TO BE REDEEMED BY LOT, ON A PRO RATA BASIS OR IN
ACCORDANCE WITH ANY OTHER METHOD THE COMPANY CONSIDERS FAIR AND APPROPRIATE. 
THE COMPANY SHALL MAKE SUCH SELECTION FROM SHARES OF SERIES A PREFERRED STOCK
THEN OUTSTANDING AND NOT ALREADY TO BE REDEEMED BY VIRTUE OF HAVING BEEN
PREVIOUSLY CALLED FOR REDEMPTION.


 


(C)           MECHANICS OF REDEMPTION.


 


(I)    PRIOR TO 2:00 P.M. (NEW YORK CITY TIME) ON OR PRIOR TO BUSINESS DAY PRIOR
TO THE REDEMPTION DATE OR COMPANY REDEMPTION DATE, AS APPLICABLE (SUCH DATE, THE
“IRREVOCABLE DATE”), THE COMPANY SHALL DEPOSIT WITH A REDEMPTION AGENT AN AMOUNT
OF MONEY (IN IMMEDIATELY AVAILABLE FUNDS) SUFFICIENT TO PAY THE REDEMPTION PRICE
ON THE REDEMPTION DATE OR THE COMPANY REDEMPTION DATE, AS THE CASE MAY BE.  THE
REDEMPTION AGENT SHALL RETURN TO THE COMPANY, AS SOON AS PRACTICABLE, ANY MONEY
NOT REQUIRED FOR THAT PURPOSE.  IF THE COMPANY OR AN AFFILIATE OF THE COMPANY
ACTS AS REDEMPTION AGENT, IT SHALL, BEFORE 3:00 P.M., NEW YORK CITY TIME ON OR
PRIOR TO BUSINESS DAY PRIOR TO THE REDEMPTION DATE OR COMPANY REDEMPTION DATE,
AS APPLICABLE, SEGREGATE THE MONEY AND HOLD IT AS A SEPARATE TRUST FUND.

 

25

--------------------------------------------------------------------------------


 


(II)   THE REDEMPTION AGENT ON BEHALF OF THE COMPANY SHALL PAY THE APPLICABLE
REDEMPTION PRICE ON THE REDEMPTION DATE OR COMPANY REDEMPTION DATE, AS THE CASE
MAY BE, UPON SURRENDER OF THE CERTIFICATES REPRESENTING THE SHARES OF SERIES A
PREFERRED STOCK TO BE REDEEMED (PROPERLY ENDORSED OR ASSIGNED FOR TRANSFER, IF
THE COMPANY SHALL SO REQUIRE AND LETTERS OF TRANSMITTAL AND INSTRUCTIONS
THEREFOR ON REASONABLE TERMS ARE INCLUDED IN THE NOTICE SENT BY THE COMPANY);
PROVIDED THAT IF SUCH CERTIFICATES ARE LOST, STOLEN OR DESTROYED, THE COMPANY
MAY REQUIRE SUCH HOLDER TO INDEMNIFY THE COMPANY, IN A REASONABLE AMOUNT AND IN
A REASONABLE MANNER, AND POST A CUSTOMARY BOND IN RESPECT OF SUCH INDEMNITY,
PRIOR TO PAYING SUCH REDEMPTION PRICE.  NOTWITHSTANDING THE FOREGOING, THE
COMPANY SHALL REMAIN LIABLE FOR THE PAYMENT OF THE REDEMPTION PRICE TO THE
EXTENT SUCH AMOUNTS ARE NOT PAID AS PROVIDED HEREIN.  ANY HOLDER THAT, TOGETHER
WITH ITS AFFILIATES, BENEFICIALLY OWNS MORE THAN 1,000 SHARES OF SERIES A
PREFERRED STOCK WILL BE ENTITLED TO RECEIVE ALL CASH PAYMENTS HEREUNDER BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS.


 


(III)  SHARES OF SERIES A PREFERRED STOCK TO BE REDEEMED ON THE REDEMPTION DATE
OR COMPANY REDEMPTION DATE, AS THE CASE MAY BE, WILL FROM AND AFTER SUCH DATE,
NO LONGER BE DEEMED TO BE OUTSTANDING; AND ALL POWERS, DESIGNATIONS, PREFERENCES
AND OTHER RIGHTS OF THE HOLDER THEREOF AS A HOLDER OF SERIES A PREFERRED STOCK
(EXCEPT THE RIGHT TO RECEIVE FROM THE COMPANY THE APPLICABLE REDEMPTION PRICE)
SHALL CEASE AND TERMINATE WITH RESPECT TO SUCH SHARES; PROVIDED THAT IN THE
EVENT THAT A SHARE OF SERIES A PREFERRED STOCK IS NOT REDEEMED DUE TO A DEFAULT
IN PAYMENT BY THE COMPANY OR BECAUSE THE COMPANY IS OTHERWISE UNABLE TO PAY THE
APPLICABLE REDEMPTION PRICE IN CASH IN FULL, SUCH SHARE OF SERIES A PREFERRED
STOCK WILL REMAIN OUTSTANDING AND WILL BE ENTITLED TO ALL OF THE POWERS,
DESIGNATIONS, PREFERENCES AND OTHER RIGHTS (INCLUDING BUT NOT LIMITED TO THE
ACCRUAL AND PAYMENT OF DIVIDENDS AND THE CONVERSION RIGHTS) AS PROVIDED HEREIN.


 


(IV)  NOTWITHSTANDING ANYTHING IN THIS SECTION 6 TO THE CONTRARY, EACH HOLDER
SHALL RETAIN THE RIGHT TO CONVERT SHARES OF SERIES A PREFERRED STOCK TO BE
REDEEMED AT ANY TIME ON OR PRIOR TO THE REDEMPTION DATE OR COMPANY REDEMPTION
DATE, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT ANY SHARES OF SERIES A
PREFERRED STOCK FOR WHICH A HOLDER DELIVERS A CONVERSION NOTICE TO THE COMPANY
PRIOR TO THE REDEMPTION DATE OR COMPANY REDEMPTION DATE, AS THE CASE MAY BE,
SHALL NOT BE REDEEMED PURSUANT TO THIS SECTION 6.

 


(V)   ANY REDEMPTION OF THE SERIES A PREFERRED STOCK PURSUANT TO THIS SECTION 6
(SUCH REDEMPTION, THE “REDEMPTION”) SHALL BE PAYABLE OUT OF ANY CASH LEGALLY
AVAILABLE THEREFOR, AND IF THERE IS NOT A SUFFICIENT AMOUNT OF CASH AVAILABLE,
THEN OUT OF THE REMAINING ASSETS OF THE COMPANY LEGALLY AVAILABLE THEREFOR
(VALUED AT THE FAIR MARKET VALUE THEREOF ON THE DATE OF PAYMENT).  AT THE TIME
OF THE REDEMPTION, THE COMPANY SHALL TAKE ALL ACTIONS REQUIRED OR PERMITTED
UNDER DELAWARE LAW TO PERMIT THE REDEMPTION, INCLUDING, WITHOUT LIMITATION,
THROUGH THE REVALUATION OF ITS ASSETS IN ACCORDANCE WITH DELAWARE LAW, TO MAKE
FUNDS LEGALLY AVAILABLE FOR SUCH REDEMPTION.  TO THE EXTENT THAT THE COMPANY HAS
INSUFFICIENT FUNDS TO REDEEM ALL OF THE SHARES OF SERIES A PREFERRED STOCK UPON
THE REDEMPTION, THE COMPANY SHALL USE AVAILABLE FUNDS TO REDEEM A PRO RATA
PORTION OF SUCH SERIES A PREFERRED STOCK.

 

26

--------------------------------------------------------------------------------


 


SECTION 7.         FUNDAMENTAL CHANGE.


 


(A)           OFFER TO REPURCHASE.


 


(I)    IN CONNECTION WITH ANY FUNDAMENTAL CHANGE, UNLESS WAIVED BY HOLDERS
REPRESENTING A MAJORITY OF THE OUTSTANDING SHARES OF SERIES A PREFERRED STOCK,
EACH HOLDER SHALL HAVE THE RIGHT, AT SUCH HOLDER’S OPTION, TO REQUIRE THE
COMPANY TO, OR TO CAUSE THE SURVIVOR OF A FUNDAMENTAL CHANGE (SUCH SURVIVOR OF A
FUNDAMENTAL CHANGE, THE “ACQUIRER”) TO, PURCHASE EACH SHARE OF SERIES A
PREFERRED STOCK THEN-OUTSTANDING (THE “FUNDAMENTAL CHANGE OFFER”) AT A PURCHASE
PRICE PER SHARE (SUCH AMOUNT BEING THE “REPURCHASE PRICE”) IN CASH EQUAL TO THE
SUM OF (X) 101% OF THE REGULAR LIQUIDATION PREFERENCE, PLUS (Y) IN THE CASE OF A
FUNDAMENTAL CHANGE OF THE TYPE DESCRIBED IN CLAUSE (I), (II), (III) OR (IV) OF
THE DEFINITION OF “FUNDAMENTAL CHANGE” (EACH, A “CHANGE IN CONTROL”), THE MAKE
WHOLE AMOUNT, ON A DATE SELECTED BY THE COMPANY (THE “FUNDAMENTAL CHANGE
PURCHASE DATE”), WHICH FUNDAMENTAL CHANGE PURCHASE DATE SHALL BE THE DATE ON
WHICH THE FUNDAMENTAL CHANGE IS CONSUMMATED (PROVIDED THAT IN THE CASE OF A
FUNDAMENTAL CHANGE DESCRIBED IN CLAUSE (I) OF THE DEFINITION THEREOF, THE
FUNDAMENTAL CHANGE PURCHASE DATE SHALL BE A DATE NO LATER THAN 35 BUSINESS DAYS
FOLLOWING THE DATE OF THE FIRST PUBLIC ANNOUNCEMENT OF SUCH FUNDAMENTAL CHANGE
HAVING OCCURRED).


 


(II)   AS PROMPTLY AS PRACTICABLE FOLLOWING THE DATE OF ANNOUNCEMENT OF SUCH
TRANSACTION OR EXECUTION OF SUCH AGREEMENT PROVIDING FOR SUCH FUNDAMENTAL
CHANGE, BUT IN NO EVENT LESS THAN 20 BUSINESS DAYS PRIOR TO THE ANTICIPATED
EFFECTIVE DATE OF A FUNDAMENTAL CHANGE IN THE CASE OF A FUNDAMENTAL CHANGE
WITHIN THE CONTROL OF THE COMPANY OR OF WHICH THE COMPANY HAS AT LEAST 30
BUSINESS DAYS PRIOR NOTICE, THE COMPANY SHALL MAIL A WRITTEN NOTICE OF
FUNDAMENTAL CHANGE (THE “FUNDAMENTAL CHANGE NOTICE”) BY FIRST-CLASS MAIL
ADDRESSED TO THE HOLDERS OF RECORD OF THE SERIES A PREFERRED STOCK AS THEY
APPEAR IN THE RECORDS OF THE COMPANY AS OF THE DATE OF ANNOUNCEMENT OF SUCH
TRANSACTION OR EXECUTION OF SUCH AGREEMENT PROVIDING FOR SUCH FUNDAMENTAL
CHANGE.  EACH NOTICE MUST STATE THAT: (A) THE FUNDAMENTAL CHANGE OFFER MAY BE
ACCEPTED BY DELIVERY OF A WRITTEN REVOCABLE NOTICE SPECIFYING THE NUMBER OF
SHARES TO BE REPURCHASED, AND THE DATE BY WHICH SUCH NOTICE MUST BE GIVEN
PURSUANT TO THIS SECTION 7(A); (B) THE EXPECTED REPURCHASE PRICE AS OF THE
EXPECTED FUNDAMENTAL CHANGE PURCHASE DATE, AND SPECIFYING THE INDIVIDUAL
COMPONENTS THEREOF (IT BEING UNDERSTOOD THAT THE ACTUAL REPURCHASE PRICE WILL BE
DETERMINED AS OF THE ACTUAL FUNDAMENTAL CHANGE PURCHASE DATE); (C) THE NAME OF
THE PAYING AGENT TO WHOM, AND THE ADDRESS OF THE PLACE TO WHERE, THE SERIES A
PREFERRED STOCK ARE TO BE SURRENDERED FOR PAYMENT OF THE REPURCHASE PRICE;
(D) ANY SHARES OF SERIES A PREFERRED STOCK NOT TENDERED FOR PAYMENT SHALL
CONTINUE TO BE OUTSTANDING AND HOLDERS THEREOF SHALL REMAIN ENTITLED TO, AMONG
OTHER THINGS, THE PAYMENT OF DIVIDENDS THEREON AND EXERCISE THEIR CONVERSION
RIGHTS (WHETHER ON THE DATE OF CONSUMMATION OF THE FUNDAMENTAL CHANGE OR
OTHERWISE), (E) THE CONSUMMATION OF THE FUNDAMENTAL CHANGE OFFER AND THE PAYMENT
OF THE REPURCHASE PRICE SHALL BE SUBJECT TO THE CONSUMMATION OF THE FUNDAMENTAL
CHANGE, AND (F) THE CIRCUMSTANCES AND MATERIAL FACTS REGARDING SUCH FUNDAMENTAL
CHANGE, INCLUDING THE ANTICIPATED EFFECTIVE DATE OF THE FUNDAMENTAL CHANGE.  IF
THE FUNDAMENTAL CHANGE IS NOT CONSUMMATED, THE FUNDAMENTAL CHANGE OFFER SHALL BE
AUTOMATICALLY WITHDRAWN.


 


(III)  NOTWITHSTANDING THIS SECTION 7, THE FUNDAMENTAL CHANGE OFFER SHALL BE
SUBJECT TO, AND BE MADE IN COMPLIANCE WITH, REGULATION 14E UNDER THE EXCHANGE
ACT AND ANY OTHER FEDERAL AND STATE SECURITIES LAWS, AS APPLICABLE, INCLUDING
ANY APPLICABLE TIME PERIODS.  THE COMPANY SHALL NOTIFY THE HOLDERS SERIES A
PREFERRED STOCK OF THE RESULTS OF THE FUNDAMENTAL CHANGE OFFER ON OR AS SOON AS
PRACTICABLE AFTER THE FUNDAMENTAL CHANGE PURCHASE DATE.

 

27

--------------------------------------------------------------------------------


 


(B)           MECHANICS OF REPURCHASE.


 


(I)    PRIOR TO 2:00 P.M. (NEW YORK CITY TIME) ON OR PRIOR TO THE BUSINESS DAY
PRIOR TO THE FUNDAMENTAL CHANGE PURCHASE DATE, THE COMPANY SHALL DEPOSIT WITH A
PAYING AGENT AN AMOUNT OF MONEY (IN IMMEDIATELY AVAILABLE FUNDS) SUFFICIENT TO
PAY THE AGGREGATE REPURCHASE PRICE UPON ON THE FUNDAMENTAL CHANGE PURCHASE
DATE.  THE PAYING AGENT SHALL RETURN TO THE COMPANY, AS SOON AS PRACTICABLE, ANY
MONEY NOT REQUIRED FOR THAT PURPOSE.   IF THE COMPANY OR AN AFFILIATE OF THE
COMPANY ACTS AS PAYING AGENT, IT SHALL, BEFORE 3:00 P.M., NEW YORK CITY TIME ON
OR PRIOR TO BUSINESS DAY PRIOR TO THE FUNDAMENTAL CHANGE PURCHASE DATE, AS
APPLICABLE, SEGREGATE THE MONEY AND HOLD IT AS A SEPARATE TRUST FUND. 
NOTWITHSTANDING THE DEPOSIT OF SUCH FUNDS, THE COMPANY SHALL REMAIN LIABLE FOR
THE PAYMENT OF THE REPURCHASE PRICE TO THE EXTENT SUCH REPURCHASE PRICE IS NOT
PAID AS PROVIDED HEREIN.


 


(II)   THE PAYING AGENT ON BEHALF OF THE COMPANY SHALL PAY THE REPURCHASE PRICE
ON THE FUNDAMENTAL CHANGE PURCHASE DATE UPON SURRENDER OF THE CERTIFICATES
REPRESENTING THE SHARES OF SERIES A PREFERRED STOCK TO BE REPURCHASED (PROPERLY
ENDORSED OR ASSIGNED FOR TRANSFER, IF THE COMPANY SHALL SO REQUIRE AND LETTERS
OF TRANSMITTAL AND INSTRUCTIONS THEREFOR ON REASONABLE TERMS ARE INCLUDED IN THE
NOTICE SENT BY THE COMPANY); PROVIDED THAT IF SUCH CERTIFICATES ARE LOST, STOLEN
OR DESTROYED, THE COMPANY MAY REQUIRE SUCH HOLDER TO INDEMNIFY THE COMPANY, AND
POST A CUSTOMARY BOND IN RESPECT OF SUCH INDEMNITY, IN A REASONABLE AMOUNT AND
IN A REASONABLE MANNER, PRIOR TO PAYING SUCH REPURCHASE PRICE.  NOTWITHSTANDING
THE FOREGOING, THE COMPANY SHALL REMAIN LIABLE FOR THE PAYMENT OF THE REPURCHASE
PRICE TO THE EXTENT SUCH AMOUNTS ARE NOT PAID AS PROVIDED HEREIN.  ANY HOLDER
THAT, TOGETHER WITH ITS AFFILIATES, BENEFICIALLY OWNS MORE THAN 1,000 SHARES OF
SERIES A PREFERRED STOCK WILL BE ENTITLED TO RECEIVE ALL CASH PAYMENTS HEREUNDER
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS.


 


(III)  IN CASE FEWER THAN ALL THE SHARES REPRESENTED BY ANY SUCH CERTIFICATE ARE
TO BE REPURCHASED, A NEW CERTIFICATE SHALL BE ISSUED REPRESENTING THE SHARES NOT
PURCHASED, WITHOUT COST TO THE HOLDER THEREOF, EXCEPT FOR ANY DOCUMENTARY, STAMP
OR SIMILAR ISSUE OR TRANSFER TAX DUE BECAUSE ANY CERTIFICATE FOR SHARES SERIES A
PREFERRED STOCK ARE ISSUED IN A NAME OTHER THAN THE NAME OF THE SELLING HOLDER. 
THE COMPANY SHALL PAY ANY DOCUMENTARY, STAMP OR SIMILAR ISSUE OR TRANSFER TAX
DUE UPON THE ISSUANCE OF A NEW CERTIFICATE FOR ANY SHARES OF SERIES A PREFERRED
STOCK NOT REPURCHASED OTHER MAN ANY SUCH TAX DUE BECAUSE A CERTIFICATE FOR
SHARES SERIES A PREFERRED STOCK IS ISSUED IN A NAME OTHER THAN THE NAME OF THE
SELLING HOLDER.


 


(IV)  SUBJECT TO CLAUSE (VI) BELOW, FROM AND AFTER THE FUNDAMENTAL CHANGE
PURCHASE DATE, SHARES OF THE SERIES A PREFERRED STOCK TO BE REPURCHASED ON SUCH
FUNDAMENTAL CHANGE PURCHASE DATE WILL NO LONGER BE DEEMED TO BE OUTSTANDING; AND
ALL POWERS, DESIGNATIONS, PREFERENCES AND OTHER RIGHTS OF THE HOLDER THEREOF AS
A HOLDER OF SERIES A PREFERRED STOCK (EXCEPT THE RIGHT TO RECEIVE FROM THE
COMPANY THE REPURCHASE PRICE) SHALL CEASE AND TERMINATE WITH RESPECT TO SUCH
SHARES; PROVIDED THAT IN THE EVENT THAT A SHARE OF SERIES A PREFERRED STOCK IS
NOT REPURCHASED DUE TO A DEFAULT IN PAYMENT BY THE COMPANY OR BECAUSE THE
COMPANY IS OTHERWISE UNABLE TO PAY THE REPURCHASE PRICE IN FULL, SUCH SHARE OF
SERIES A PREFERRED STOCK WILL REMAIN OUTSTANDING AND WILL BE ENTITLED TO ALL OF
THE POWERS, DESIGNATIONS, PREFERENCES AND OTHER RIGHTS (INCLUDING BUT NOT
LIMITED TO THE PAYMENT OF DIVIDENDS AND THE CONVERSION RIGHTS) AS PROVIDED
HEREIN.


 


(V)   NOTWITHSTANDING ANYTHING IN THIS SECTION 7 TO THE CONTRARY, EACH HOLDER
SHALL RETAIN THE RIGHT TO (A) CONVERT SHARES OF SERIES A PREFERRED STOCK TO BE
REPURCHASED AT ANY TIME ON OR PRIOR TO THE FUNDAMENTAL CHANGE PURCHASE DATE OR
(B) WITHDRAW AN ELECTION TO HAVE

 

28

--------------------------------------------------------------------------------


 


SUCH SHARES REPURCHASED OR ANY TENDER OF SUCH SHARES IN THE FUNDAMENTAL CHANGE
OFFER ON OR PRIOR TO THE FUNDAMENTAL CHANGE PURCHASE DATE; PROVIDED, HOWEVER,
THAT, WHERE A HOLDER OF SERIES A PREFERRED STOCK EXERCISES ITS RIGHTS UNDER
(A) OR (B) ABOVE, THE SHARES OF SERIES A PREFERRED STOCK OF SUCH HOLDER SHALL
NOT BE REPURCHASED PURSUANT TO THIS SECTION 7.


 


(VI)  THE COMPANY SHALL NOT BE REQUIRED TO MAKE A FUNDAMENTAL CHANGE OFFER IF AN
AFFILIATE IN CONTROL OF THE COMPANY MAKES THE FUNDAMENTAL CHANGE OFFER IN THE
MANNER, AT THE TIMES AND OTHERWISE IN COMPLIANCE WITH THE REQUIREMENTS SET FORTH
IN THIS SECTION 7 AND PURCHASES ALL SHARES OF SERIES A PREFERRED STOCK VALIDLY
TENDERED AND NOT WITHDRAWN UNDER SUCH FUNDAMENTAL CHANGE OFFER; PROVIDED, THAT
IF AN AFFILIATE IN CONTROL OF THE COMPANY MAKES SUCH REPURCHASE, THE SHARES OF
SERIES A PREFERRED STOCK SO PURCHASED SHALL REMAIN OUTSTANDING IN THE HANDS OF
SUCH AFFILIATE.


 


(VII) THE COMPANY WILL NOT ENTER INTO ANY AGREEMENT PROVIDING FOR OR OTHERWISE
AUTHORIZE A FUNDAMENTAL CHANGE UNLESS THE ACQUIRER AGREES TO CAUSE THE COMPANY
TO MAKE THE REPURCHASES CONTEMPLATED IN THIS SECTION 7 AND AGREES, FOR THE
BENEFIT OF THE HOLDERS OF RECORD OF THE SERIES A PREFERRED STOCK (INCLUDING
MAKING THEM BENEFICIARIES OF SUCH AGREEMENT), THAT TO THE EXTENT THE COMPANY IS
NOT LEGALLY ABLE TO REPURCHASE THE SERIES A PREFERRED STOCK, THE ACQUIRER WILL
PURCHASE THE SERIES A PREFERRED STOCK.


 


(VIII)  ANY REPURCHASE OF THE SERIES A PREFERRED STOCK PURSUANT TO THIS
SECTION 7 SHALL BE PAYABLE OUT OF ANY CASH LEGALLY AVAILABLE THEREFOR, AND IF
THERE IS NOT A SUFFICIENT AMOUNT OF CASH AVAILABLE, THEN OUT OF THE REMAINING
ASSETS OF THE COMPANY LEGALLY AVAILABLE THEREFOR (VALUED AT THE FAIR MARKET
VALUE THEREOF ON THE DATE OF PAYMENT).  THE COMPANY SHALL TAKE ALL ACTIONS
REQUIRED OR PERMITTED UNDER DELAWARE LAW TO PERMIT THE REPURCHASE OF THE
SERIES A PREFERRED STOCK, INCLUDING, WITHOUT LIMITATION, THROUGH THE REVALUATION
OF ITS ASSETS IN ACCORDANCE WITH DELAWARE LAW, TO MAKE FUNDS LEGALLY AVAILABLE
FOR SUCH REPURCHASE. TO THE EXTENT THAT THE COMPANY HAS INSUFFICIENT FUNDS TO
REPURCHASE ALL OF THE SHARES OF SERIES A PREFERRED STOCK PURSUANT TO THIS
SECTION 7, THE COMPANY SHALL USE AVAILABLE FUNDS TO REPURCHASE A PRO RATA
PORTION OF SUCH SERIES A PREFERRED STOCK.


 


SECTION 8.         CONVERSION INTO SERIES B PREFERRED STOCK.

 


(A)           AFTER RECEIVING A NOTICE OF CONVERSION PURSUANT TO SECTION 5(C) OR
A NOTICE OF REDEMPTION PURSUANT TO SECTION 6(B), ANY HOLDER OF SHARES OF
SERIES A PREFERRED STOCK AS TO WHOM RELEVANT THE PROVISIONS OF THE FOLLOWING
SENTENCE ARE APPLICABLE MAY, AT SUCH HOLDER’S OPTION, CONVERT SHARES OF SERIES A
PREFERRED STOCK SUBJECT TO SUCH CONVERSION OR REDEMPTION, AS THE CASE MAY BE, AT
ANY TIME ON OR PRIOR TO THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY
PRECEDING THE CONVERSION DATE OR THE COMPANY REDEMPTION DATE, AS THE CASE MAY
BE, SPECIFIED IN SUCH NOTICE INTO SERIES B PREFERRED STOCK TO THE EXTENT
NECESSARY TO ADDRESS THE CONDITIONS DESCRIBED IN THE IMMEDIATELY FOLLOWING
SENTENCE.  IF SUCH HOLDER WOULD NOT BE PERMITTED TO CONVERT ONE OR MORE SHARES
OF ITS BENEFICIALLY OWNED SERIES A PREFERRED STOCK (SUCH SHARES, THE “PREFERRED
CONVERSION SHARES”) OR NOTES INTO SHARES OF COMMON STOCK DUE TO THE RESTRICTIONS
CONTAINED IN SECTION 5(B) OR BECAUSE ANY APPLICABLE WAITING PERIOD HAS NOT
LAPSED, OR APPROVAL HAS NOT BEEN OBTAINED, UNDER THE HART-SCOTT-RODINO ANTITRUST
IMPROVEMENTS ACT OF 1976, AS AMENDED, OR OTHER APPLICABLE ANTITRUST LAW, THEN
EACH PREFERRED CONVERSION SHARE OF SUCH HOLDER SHALL BE CONVERTED INTO ONE SHARE
OF SERIES B PREFERRED STOCK ON THE CONVERSION DATE OR THE COMPANY REDEMPTION
DATE, AS THE CASE MAY BE.

 

29

--------------------------------------------------------------------------------


 


(B)           AS SOON AS PRACTICABLE (AND IN ANY EVENT WITHIN THREE BUSINESS
DAYS OF RECEIPT OF THE NOTICE DESCRIBED IN THIS SECTION 8(B)), WHICH NOTICE
SHALL INCLUDE THE AMOUNT OF SHARES OF SERIES B PREFERRED STOCK TO WHICH SUCH
HOLDER IS ENTITLED AND THE BASIS FOR SUCH CONVERSION INTO SERIES B PREFERRED
STOCK, THE COMPANY SHALL (I) ISSUE AND DELIVER TO SUCH HOLDER A CERTIFICATE FOR
THE NUMBER OF SHARES OF SERIES B PREFERRED STOCK, IF ANY, TO WHICH SUCH HOLDER
IS ENTITLED IN EXCHANGE FOR THE CERTIFICATES FORMERLY REPRESENTING SHARES OF
SERIES A PREFERRED STOCK AND (II) PAY TO SUCH HOLDER, TO THE EXTENT OF FUNDS
LEGALLY AVAILABLE THEREFOR, ALL ACCRUED AND UNPAID DIVIDENDS ON THE SHARES OF
SERIES A PREFERRED STOCK THAT ARE BEING CONVERTED INTO SERIES B PREFERRED
STOCK.  SUCH CONVERSION WILL BE DEEMED TO HAVE BEEN MADE ON THE CONVERSION DATE
OR THE COMPANY REDEMPTION DATE, AS APPLICABLE, AND THE PERSON ENTITLED TO
RECEIVE THE SHARES OF SERIES B PREFERRED STOCK ISSUABLE UPON SUCH CONVERSION
SHALL BE TREATED FOR ALL PURPOSES AS THE RECORD HOLDER OF SUCH SHARES OF
SERIES B PREFERRED STOCK ON SUCH CONVERSION DATE OR COMPANY REDEMPTION DATE, AS
THE CASE MAY BE.  IN CASE FEWER THAN ALL THE SHARES OF SERIES A PREFERRED STOCK
REPRESENTED BY ANY SUCH CERTIFICATE ARE TO BE CONVERTED INTO SERIES B PREFERRED
STOCK, A NEW CERTIFICATE SHALL BE ISSUED REPRESENTING THE UNCONVERTED SHARES
WITHOUT COST TO THE HOLDER THEREOF, EXCEPT FOR ANY DOCUMENTARY, STAMP OR SIMILAR
ISSUE OR TRANSFER TAX DUE BECAUSE ANY CERTIFICATES FOR SHARES OF SERIES B
PREFERRED STOCK OR SERIES A PREFERRED STOCK ARE ISSUED IN A NAME OTHER THAN THE
NAME OF THE CONVERTING HOLDER.  THE COMPANY SHALL PAY ANY DOCUMENTARY, STAMP OR
SIMILAR ISSUE OR TRANSFER TAX DUE ON THE ISSUE OF SERIES B PREFERRED STOCK UPON
CONVERSION OR DUE UPON THE ISSUANCE OF A NEW CERTIFICATE FOR ANY SHARES OF
SERIES A PREFERRED STOCK NOT CONVERTED OTHER THAN ANY SUCH TAX DUE BECAUSE
SHARES OF SERIES B PREFERRED STOCK OR A CERTIFICATE FOR SHARES OF SERIES A
PREFERRED STOCK ARE ISSUED IN A NAME OTHER THAN THE NAME OF THE CONVERTING
HOLDER.


 


(C)           THE COMPANY SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE, FREE
FROM ANY PREEMPTIVE RIGHTS, OUT OF ITS TREASURY OR OUT OF AUTHORIZED BUT
UNISSUED SHARES OF SERIES B PREFERRED STOCK (OR A COMBINATION OF BOTH) FOR THE
PURPOSE OF EFFECTING THE CONVERSION OF THE SERIES A PREFERRED STOCK THE FULL
NUMBER OF SHARES OF SERIES B PREFERRED STOCK DELIVERABLE UPON THE CONVERSION ALL
OUTSTANDING SERIES A PREFERRED STOCK, AND THE COMPANY SHALL TAKE ALL ACTIONS TO
AMEND ITS CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED AMOUNT OF
PREFERRED STOCK IF NECESSARY THEREFOR.


 


(D)           ALL SHARES OF SERIES B PREFERRED STOCK ISSUED UPON CONVERSION OF
THE SHARES OF SERIES A PREFERRED STOCK WILL, UPON ISSUANCE BY THE COMPANY, BE
DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, NOT ISSUED IN VIOLATION
OF ANY PREEMPTIVE RIGHTS ARISING UNDER LAW OR CONTRACT AND FREE FROM ALL TAXES,
LIENS AND CHARGES WITH RESPECT TO THE ISSUANCE THEREOF, AND THE COMPANY SHALL
TAKE NO ACTION WHICH WILL CAUSE A CONTRARY RESULT.


 


SECTION 9.         ADDITIONAL DEFINITIONS.  FOR PURPOSES OF THESE RESOLUTIONS,
THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)           “ADDITIONAL RATE” MEANS AN ANNUAL RATE INITIALLY EQUAL TO 2.0% PER
ANNUM, AND INCREASING BY 1.0% ON EVERY SIX MONTH ANNIVERSARY OF THE OCCURRENCE
OF THE INCREASE EVENT, UP TO A MAXIMUM OF 16% PER ANNUM.


 


(B)           “AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON, ANY OTHER PERSON
THAT DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS, IS
CONTROLLED BY OR IS UNDER COMMON CONTROL

 

30

--------------------------------------------------------------------------------


 


WITH, SUCH SPECIFIED PERSON. NOTWITHSTANDING THE FOREGOING, THE COMPANY, ITS
SUBSIDIARIES AND ITS OTHER CONTROLLED AFFILIATES SHALL NOT BE CONSIDERED
AFFILIATES OF THE INVESTOR SECURITYHOLDERS.

 


(C)           “BENEFICIAL OWNER”, “BENEFICIALLY OWN” AND “BENEFICIAL OWNERSHIP”
SHALL HAVE THE MEANING SET FORTH IN RULE 13D-3 OF THE RULES AND REGULATIONS
PROMULGATED UNDER THE EXCHANGE ACT; PROVIDED, HOWEVER, THAT (I) A PERSON WILL BE
DEEMED TO BE THE BENEFICIAL OWNER OF ANY SECURITY WHICH MAY BE ACQUIRED BY SUCH
PERSON WHETHER WITHIN 60 DAYS OR THEREAFTER, UPON THE CONVERSION, EXCHANGE OR
EXERCISE (WITHOUT GIVING EFFECT TO ANY PROVISION GOVERNING SUCH SECURITY THAT
WOULD LIMIT, REDUCE OR OTHERWISE RESTRICT THE CONVERSION, EXCHANGE OR EXERCISE
FEATURES OF SUCH SECURITY) OF ANY RIGHTS, OPTIONS, WARRANTS OR SIMILAR
SECURITIES TO SUBSCRIBE FOR, PURCHASE OR OTHERWISE ACQUIRE SUCH SECURITY AND
(II) NONE OF THE INVESTOR SECURITYHOLDERS SHALL BE DEEMED TO BENEFICIALLY OWN
ANY SECURITIES OWNED BY THEIR PORTFOLIO COMPANIES AS LONG AS THE INVESTOR
SECURITYHOLDERS DID NOT DIRECTLY OR INDIRECTLY ENCOURAGE, ASSIST OR PROVIDE ANY
INFORMATION TO SUCH PORTFOLIO COMPANY IN RESPECT OF THE ACQUISITION OR VOTING OF
SUCH SECURITIES.


 


(D)           “BOARD REPRESENTATION ENTITLEMENT” MEANS A NUMBER OF PREFERRED
DIRECTORS (ROUNDED UP TO THE NEAREST WHOLE NUMBER) EQUAL TO THE PRODUCT OF
(X) THE TOTAL NUMBER OF MEMBERS THEN COMPRISING THE FULL BOARD (INCLUDING THE
PREFERRED DIRECTORS) AND (Y) THE LESSER OF (1) 20.0% AND (2) THE SLS DIRECTOR
BENEFICIAL OWNERSHIP PERCENTAGE; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE
FOREGOING, (A) AT ANY TIME THAT THE INVESTOR SECURITYHOLDERS AND THEIR
AFFILIATES IN THE AGGREGATE CEASE TO BENEFICIALLY OWN A NUMBER OF SHARES OF
SERIES A PREFERRED STOCK THAT IF THEN CONVERTED WOULD BE CONVERTIBLE INTO A
NUMBER OF SHARES OF COMMON STOCK THAT IS GREATER THAN OR EQUAL TO 7.5% OF THE
SHARES OF COMMON STOCK THEN OUTSTANDING BASED ON THE CONVERSION PRICE THAT IS IN
EFFECT AT THE TIME OF SUCH CALCULATION (INCLUDING SHARES OF SERIES A PREFERRED
STOCK PLEDGED PURSUANT TO A BOND FIDE PLEDGE BUT NOT FORECLOSED THEREON) WITHOUT
GIVING EFFECT TO THE LIMITATIONS IN SECTION 5(B), THE BOARD REPRESENTATION
ENTITLEMENT SHALL BE ZERO (0) PREFERRED DIRECTORS, (B) FROM AND AFTER THE
OCCURRENCE OF A NON-CONSTITUENT ISSUER FUNDAMENTAL CHANGE, THE BOARD
REPRESENTATION ENTITLEMENT SHALL BE ZERO (0) PREFERRED DIRECTORS AND (C) FROM
AND AFTER THE OCCURRENCE OF A FUNDAMENTAL CHANGE DESCRIBED IN CLAUSE (I) OF THE
DEFINITION THEREOF OTHER THAN A NON-CONSTITUENT ISSUER FUNDAMENTAL CHANGE, THE
BOARD REPRESENTATION ENTITLEMENT SHALL BE NO MORE THAN ONE (1) PREFERRED
DIRECTOR.


 


(E)           “BUSINESS DAY” MEANS ANY DAY EXCEPT A SATURDAY, SUNDAY OR OTHER
DAY ON WHICH COMMERCIAL BANKS IN NEW YORK, NEW YORK ARE AUTHORIZED OR OBLIGATED
TO CLOSE.


 


(F)            “CAPITAL STOCK” MEANS ANY AND ALL SHARES, INTERESTS,
PARTICIPATIONS OR OTHER EQUIVALENTS (HOWEVER DESIGNATED, WHETHER VOTING OR
NON-VOTING) OF CAPITAL STOCK, PARTNERSHIP INTERESTS (WHETHER GENERAL OR LIMITED)
OR EQUIVALENT OWNERSHIP INTERESTS IN OR ISSUED BY SUCH PERSON, AND WITH RESPECT
TO THE COMPANY INCLUDES, WITHOUT LIMITATION, ANY AND ALL SHARES OF COMMON STOCK
AND THE PREFERRED STOCK.


 


(G)           “CLOSING PRICE” OF THE COMMON STOCK ON ANY DATE MEANS THE CLOSING
SALE PRICE PER SHARE (OR IF NO CLOSING SALE PRICE IS REPORTED, THE AVERAGE OF
THE BID AND ASK PRICES OR, IF MORE THAN ONE IN EITHER CASE, THE AVERAGE OF THE
AVERAGE BID AND THE AVERAGE ASK PRICES) ON THAT DATE AS REPORTED IN COMPOSITE
TRANSACTIONS FOR THE PRINCIPAL U.S. SECURITIES EXCHANGE ON WHICH THE COMMON
STOCK IS LISTED OR ADMITTED FOR TRADING OR, IF THE COMMON STOCK IS NOT LISTED OR
ADMITTED FOR TRADING ON A U.S. NATIONAL OR REGIONAL SECURITIES EXCHANGE, AS
REPORTED ON THE QUOTATION SYSTEM ON WHICH SUCH SECURITY IS QUOTED. IF THE COMMON
STOCK IS NOT LISTED OR ADMITTED FOR TRADING ON A UNITED

 

31

--------------------------------------------------------------------------------


 


STATES NATIONAL OR REGIONAL SECURITIES EXCHANGE AND NOT REPORTED ON A QUOTATION
SYSTEM ON THE RELEVANT DATE, THE “CLOSING PRICE” WILL BE THE LAST QUOTED BID
PRICE FOR THE COMMON STOCK IN THE OVER-THE-COUNTER MARKET ON THE RELEVANT DATE
AS REPORTED BY THE NATIONAL QUOTATION BUREAU OR SIMILAR ORGANIZATION.  IF THE
COMMON STOCK IS NOT SO QUOTED, THE LAST REPORTED SALE PRICE WILL BE THE AVERAGE
OF THE MID-POINT OF THE LAST BID AND ASK PRICES FOR THE COMMON STOCK ON THE
RELEVANT DATE FROM EACH OF AT LEAST THREE NATIONALLY RECOGNIZED INVESTMENT
BANKING FIRMS SELECTED BY THE COMPANY FOR THIS PURPOSE.


 


(H)           “COMPANY RIGHTS PLAN” MEANS THAT CERTAIN AMENDED AND RESTATED
RIGHTS AGREEMENT, DATED AS OF APRIL [23], 2009, BETWEEN THE COMPANY AND AMERICAN
STOCK TRANSFER & TRUST COMPANY.


 


(I)            “CONTROL,” “CONTROLLING,” “CONTROLLED BY” AND “UNDER COMMON
CONTROL WITH,” WITH RESPECT TO ANY PERSON, MEANS THE POSSESSION, DIRECTLY OR
INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND
POLICIES OF SUCH PERSON, WHETHER THROUGH THE OWNERSHIP OF VOTING STOCK, BY
CONTRACT OR OTHERWISE.


 


(J)            “CURRENT MARKET PRICE” OF COMMON STOCK ON ANY DAY MEANS THE
AVERAGE OF THE CLOSING PRICES PER SHARE OF COMMON STOCK FOR EACH OF THE FIVE
(5) CONSECUTIVE TRADING DAYS ENDING ON THE EARLIER OF THE DAY IN QUESTION AND
THE DAY BEFORE THE EX-DIVIDEND DATE WITH RESPECT TO THE ISSUANCE OR DISTRIBUTION
REQUIRING SUCH COMPUTATION.


 


(K)           “DIVIDEND PAYMENT DATE” MEANS (I) EACH JANUARY 1, APRIL 1, JULY 1
AND OCTOBER 1 OF EACH YEAR, COMMENCING ON JULY 1, 2009, (II) WITH RESPECT TO ANY
SHARES OF SERIES A PREFERRED STOCK THAT IS TO BE CONVERTED OR REDEEMED, THE
CONVERSION DATE, THE REDEMPTION DATE OR THE COMPANY REDEMPTION DATE, AS
APPLICABLE, AND (III) ANY DATE ON WHICH PARTICIPATING DIVIDENDS ARE PAID (IF
ANY); PROVIDED THAT IF ANY SUCH DIVIDEND PAYMENT DATE WOULD OTHERWISE OCCUR ON A
DAY THAT IS NOT A BUSINESS DAY, SUCH DIVIDEND PAYMENT DATE SHALL INSTEAD BE (AND
ANY DIVIDEND PAYABLE ON SERIES A PREFERRED STOCK ON SUCH DIVIDEND DATE SHALL
INSTEAD BE PAYABLE ON) THE IMMEDIATELY SUCCEEDING BUSINESS DAY.


 


(L)            “DIVIDEND PERIOD” MEANS THE PERIOD WHICH COMMENCES ON AND
INCLUDES A DIVIDEND PAYMENT DATE (OTHER THAN THE INITIAL DIVIDEND PERIOD WHICH
SHALL COMMENCE ON AND INCLUDE THE SERIES A ORIGINAL ISSUANCE DATE) PURSUANT TO
CLAUSES (I) AND (II) OF THE DEFINITION OF “DIVIDEND PAYMENT DATE” AND ENDS ON
AND INCLUDES THE CALENDAR DAY NEXT PRECEDING THE NEXT DIVIDEND PAYMENT DATE.


 


(M)          “DIVIDEND RATE” MEANS 10.0% PER ANNUM.


 


(N)           “EQUITY SECURITIES” MEANS (X) ANY SHARES OF CAPITAL STOCK OF THE
COMPANY, (Y) ANY RIGHTS, OPTIONS, WARRANTS OR SIMILAR SECURITIES TO SUBSCRIBE
FOR, PURCHASE OR OTHERWISE ACQUIRE ANY SHARES OF CAPITAL STOCK OF THE COMPANY,
AND (Z) CAPITAL STOCK OR OTHER EQUITY SECURITIES DIRECTLY OR INDIRECTLY
CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR ANY SHARES OF CAPITAL STOCK
OF THE COMPANY, EXCLUDING, FOR ALL PURPOSES, ANY DEBT, INCLUDING, WITHOUT
LIMITATION, ANY DEBT CONVERTIBLE INTO ANY OF THE FOREGOING DESCRIBED IN CLAUSES
(X) THROUGH (Z).

 

32

--------------------------------------------------------------------------------


 


(O)           “EX-DIVIDEND DATE” MEANS, WITH RESPECT TO ANY ISSUANCE OR
DISTRIBUTION, THE FIRST DATE ON WHICH THE SHARES OF COMMON STOCK TRADE ON THE
APPLICABLE EXCHANGE OR IN THE APPLICABLE MARKET, REGULAR WAY, WITHOUT THE RIGHT
TO RECEIVE SUCH ISSUANCE OR DISTRIBUTION.


 


(P)           “EXCHANGE” MEANS NASDAQ OR ANY OTHER U.S. NATIONAL SECURITIES
EXCHANGE.


 


(Q)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(R)            “FAIR MARKET VALUE” OF COMMON STOCK OR ANY OTHER SECURITY OR
PROPERTY MEANS THE FAIR MARKET VALUE THEREOF AS DETERMINED IN GOOD FAITH BY THE
BOARD, WHICH DETERMINATION MUST BE SET FORTH IN A WRITTEN RESOLUTION OF THE
BOARD, IN ACCORDANCE WITH THE FOLLOWING RULES:


 


(I)         FOR COMMON STOCK OR OTHER SECURITY TRADED OR QUOTED ON AN EXCHANGE,
THE FAIR MARKET VALUE WILL BE THE AVERAGE OF THE CLOSING PRICES OF SUCH SECURITY
ON SUCH EXCHANGE OVER A TEN (10) CONSECUTIVE TRADING DAY PERIOD, ENDING ON THE
TRADING DAY IMMEDIATELY PRIOR TO THE DATE OF DETERMINATION;


 


(II)        FOR ANY SECURITY THAT IS NOT SO TRADED OR QUOTED, OR FOR ANY OTHER
PROPERTY, THE FAIR MARKET VALUE SHALL BE DETERMINED BY THE BOARD IN GOOD FAITH
ASSUMING A WILLING BUYER AND A WILLING SELLER IN AN ARMS’-LENGTH TRANSACTION;
PROVIDED THAT IF ANY DETERMINATION OF THE BOARD PURSUANT TO THIS
CLAUSE (II) THAT IN THE AGGREGATE FOR ALL SHARES OF SERIES A PREFERRED STOCK IS
IN EXCESS OF $10,000,000, THE HOLDERS REPRESENTING A MAJORITY OF THE
THEN-OUTSTANDING SHARES OF SERIES A PREFERRED STOCK MAY OBJECT TO SUCH
DETERMINATION.  IN THE EVENT OF SUCH AN OBJECTION BY SUCH HOLDERS, THE FAIR
MARKET VALUE OF SUCH PROPERTY SHALL BE AS DETERMINED BY A NATIONALLY RECOGNIZED
INVESTMENT BANK, APPRAISAL OR ACCOUNTING FIRM (WHOSE FEES AND EXPENSES WILL BE
PAID BY THE COMPANY) SELECTED BY MUTUAL AGREEMENT BETWEEN THE BOARD AND SUCH
HOLDERS.


 


(S)           “FUNDAMENTAL CHANGE” SHALL BE DEEMED TO HAVE OCCURRED AT SUCH TIME
AS ANY OF THE FOLLOWING EVENTS SHALL OCCUR:


 


(I)    ANY “PERSON” OR “GROUP”, OTHER THAN THE COMPANY, ITS SUBSIDIARIES OR ANY
EMPLOYEE BENEFITS PLAN OF THE COMPANY OR ITS SUBSIDIARIES, FILES, OR IS REQUIRED
BY APPLICABLE LAW TO FILE, A SCHEDULE 13D OR SCHEDULE TO (OR ANY SUCCESSOR
SCHEDULE, FORM OR REPORT) PURSUANT TO THE EXCHANGE ACT, DISCLOSING THAT SUCH
PERSON HAS BECOME THE DIRECT OR INDIRECT BENEFICIAL OWNER OF SHARES WITH A
MAJORITY OF THE TOTAL VOTING POWER OF THE COMPANY’S OUTSTANDING VOTING STOCK;
UNLESS SUCH BENEFICIAL OWNERSHIP ARISES SOLELY AS A RESULT OF A REVOCABLE PROXY
DELIVERED IN RESPONSE TO A PROXY OR CONSENT SOLICITATION MADE PURSUANT TO THE
APPLICABLE RULES AND REGULATIONS UNDER THE EXCHANGE ACT;


 


(II)   THE COMPANY CONSOLIDATES WITH OR MERGES WITH OR INTO ANOTHER PERSON
(OTHER THAN A SUBSIDIARY OF THE COMPANY), OR SELLS, CONVEYS, TRANSFERS, LEASES
OR OTHERWISE DISPOSES OF ALL OR SUBSTANTIALLY ALL OF THE CONSOLIDATED PROPERTIES
AND ASSETS OF THE COMPANY AND ITS SUBSIDIARIES TO ANY PERSON (OTHER THAN A
SUBSIDIARY OF THE COMPANY) OR ANY PERSON (OTHER THAN A SUBSIDIARY OF THE
COMPANY) CONSOLIDATES WITH OR MERGES WITH OR INTO THE COMPANY, PROVIDED THAT
NONE OF THE CIRCUMSTANCES SET FORTH IN THIS CLAUSE (II) WILL BE A FUNDAMENTAL
CHANGE IF PERSONS THAT BENEFICIALLY OWN THE VOTING SECURITIES OF THE COMPANY
IMMEDIATELY PRIOR TO THE TRANSACTION OWN, DIRECTLY OR INDIRECTLY, SHARES WITH A
MAJORITY OF THE TOTAL VOTING POWER OF ALL OUTSTANDING VOTING

 

33

--------------------------------------------------------------------------------


 


STOCK THE SURVIVING OR TRANSFEREE PERSON IMMEDIATELY AFTER THE TRANSACTION IN
SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF THE COMPANY’S VOTING
STOCK IMMEDIATELY PRIOR TO THE TRANSACTION;


 


(III)          CONTINUING DIRECTORS CEASE TO CONSTITUTE AT LEAST A MAJORITY OF
THE BOARD OF DIRECTORS, “CONTINUING DIRECTOR” MEANS A DIRECTOR WHO EITHER WAS A
MEMBER OF THE BOARD ON THE SERIES A ORIGINAL ISSUANCE DATE OR WHO BECOMES A
MEMBER OF THE BOARD OF DIRECTORS SUBSEQUENT TO THAT DATE AND WHO WAS NOMINATED
OR ELECTED BY AT LEAST A MAJORITY OF THE DIRECTORS WHO WERE CONTINUING DIRECTORS
AT THE TIME OF SUCH NOMINATION OR ELECTION OR WHOSE ELECTION TO THE BOARD OF
DIRECTORS WAS RECOMMENDED OR ENDORSED BY AT LEAST A MAJORITY OF THE DIRECTORS
WHO WERE CONTINUING DIRECTORS AT THE TIME OF SUCH NOMINATION OR ELECTION, IN
EACH CASE EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF A PROXY STATEMENT ISSUED
BY THE COMPANY ON BEHALF OF THE ENTIRE BOARD OF DIRECTORS IN WHICH SUCH
INDIVIDUAL IS NAMED AS A NOMINEE OF THE BOARD OF DIRECTORS FOR ELECTION AS
DIRECTOR;


 


(IV)          THE COMPANY’S STOCKHOLDERS OR BOARD OF DIRECTORS ADOPTS A PLAN FOR
THE LIQUIDATION OR DISSOLUTION OF THE COMPANY; OR


 


(V)           UPON THE OCCURRENCE OF A TERMINATION OF TRADING (OTHER THAN IN
CONNECTION WITH AN UNEXPECTED DELISTING).


 


(T)            “GROUP” HAS THE MEANING ASSIGNED TO SUCH TERM IN
SECTION 13(D)(3) OF THE EXCHANGE ACT.


 


(U)           “HEREOF”; “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
REFER TO THESE RESOLUTIONS AS A WHOLE AND NOT MERELY TO ANY PARTICULAR CLAUSE,
PROVISION, SECTION OR SUBSECTION.


 


(V)           “INVESTOR SECURITYHOLDER” SHALL HAVE THE MEANING ASCRIBED THERETO
IN THE SECURITIES PURCHASE AGREEMENT.


 


(W)          “MAKE WHOLE AMOUNT” MEANS, WITH RESPECT TO ANY SHARE OF SERIES A
PREFERRED STOCK BEING REPURCHASED PURSUANT TO SECTION 7, THE EXCESS, IF ANY, OF
(A) THE PRESENT VALUE ON THE DATE OF SUCH REPURCHASE OF (I) 100% OF THE REGULAR
LIQUIDATION PREFERENCE OF SUCH SHARE AS OF SUCH DATE, ASSUMING SUCH SHARE OF
SERIES A PREFERRED STOCK WAS REDEEMED AT THE OPTION OF THE COMPANY ON MAY 8,
2014 PURSUANT TO SECTION 6(B), PLUS (II) ALL REGULAR DIVIDENDS PAYABLE ON SUCH
SHARE OF SERIES A PREFERRED STOCK THROUGH MAY 8, 2014, COMPUTED USING A 3.125%
DISCOUNT RATE OVER (B) 100% OF THE REGULAR LIQUIDATION PREFERENCE AS OF SUCH
DATE.


 


(X)            “MARKET DISRUPTION EVENT” MEANS THE OCCURRENCE OR EXISTENCE FOR
MORE THAN ONE HALF HOUR PERIOD IN THE AGGREGATE ON ANY SCHEDULED TRADING DAY FOR
THE COMMON STOCK OF ANY SUSPENSION OR LIMITATION IMPOSED ON TRADING (BY REASON
OF MOVEMENTS IN PRICE EXCEEDING LIMITS PERMITTED BY THE NASDAQ NATIONAL MARKET
OR OTHERWISE) IN THE COMMON STOCK OR IN ANY OPTIONS, CONTRACTS OR FUTURE
CONTRACTS RELATING TO THE COMMON STOCK, AND SUCH SUSPENSION OR LIMITATION OCCURS
OR EXISTS AT ANY TIME BEFORE 1:00 P.M. (NEW YORK CITY TIME) ON SUCH DAY.


 


(Y)           “NASDAQ” MEANS THE NASDAQ GLOBAL MARKET.


 


(Z)            “NOTES” MEANS THE 6.0%/8.0%/10.0% CONVERTIBLE SENIOR NOTES DUE
2019 OF THE COMPANY.

 

34

--------------------------------------------------------------------------------


 


(AA)         “ORIGINAL PURCHASE PRICE” MEANS $1,000 PER SHARE OF SERIES A
PREFERRED STOCK, AS ADJUSTED FOR ANY STOCK DIVIDENDS, SPLITS, COMBINATIONS AND
SIMILAR EVENTS ON THE SERIES A PREFERRED STOCK.


 


(BB)         “PERSON” MEANS ANY INDIVIDUAL, CORPORATION, LIMITED LIABILITY
COMPANY, LIMITED OR GENERAL PARTNERSHIP, JOINT VENTURE, ASSOCIATION, JOINT-STOCK
COMPANY, TRUST, UNINCORPORATED ORGANIZATION, GOVERNMENT, ANY AGENCY OR POLITICAL
SUBDIVISIONS THEREOF OR OTHER “PERSON” AS CONTEMPLATED BY SECTION 13(D) OF THE
EXCHANGE ACT.


 


(CC)         “PERMITTED TRANSFEREE” SHALL HAVE THE MEANING SET FORTH IN THE
SECURITIES PURCHASE AGREEMENT.


 


(DD)         “PUBLIC SALE” HAS THE MEANING SET FORTH IN THE SECURITIES PURCHASE
AGREEMENT.


 


(EE)         “REDEMPTION DATE” MEANS MAY [    ], 2014 AND MAY [    ] OF EACH
SUBSEQUENT YEAR ON WHICH ANY OF THE SERIES A PREFERRED STOCK IS OUTSTANDING, OR,
IF ANY SUCH DAY IS NOT A BUSINESS DAY, THE IMMEDIATELY SUCCEEDING BUSINESS DAY.


 


(FF)           “REPRESENTATION REDUCTION EVENT” MEANS A DECREASE, FOR ANY
REASON, IN THE SLS DIRECTOR BENEFICIAL OWNERSHIP PERCENTAGE THAT RESULTS IN A
REDUCTION IN THE NUMBER OF DIRECTORS OF THE BOARD THAT CONSTITUTES THE BOARD
REPRESENTATION ENTITLEMENT.


 


(GG)         “RIGHTS” SHALL HAVE THE MEANING GIVEN THERETO IN THE COMPANY RIGHTS
PLAN (OR THE COMPARABLE RIGHT UNDER ANY SUCCESSOR, SUBSTITUTE OR ADDITIONAL
STOCKHOLDER RIGHTS PLAN).


 


(HH)         “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED, AND
THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(II)           “SECURITIES PURCHASE AGREEMENT” MEANS THAT CERTAIN SECURITIES
PURCHASE AGREEMENT, DATED APRIL [23], 2009, AMONG THE COMPANY, SLS AND SILVER
LAKE TECHNOLOGY INVESTORS SUMERU, L.P.


 


(JJ)           “SERIES A ORIGINAL ISSUANCE DATE” MEANS THE DATE ON WHICH THE
FIRST SHARE OF SERIES A PREFERRED STOCK WAS ISSUED.


 


(KK)         “SERIES B PREFERRED STOCK” MEANS THE SERIES B JUNIOR PARTICIPATING
CONVERTIBLE PREFERRED STOCK SO DENOMINATED AND AUTHORIZED BY THE COMPANY
CONCURRENTLY WITH THE SERIES A PREFERRED STOCK.


 


(LL)           “SLS” MEANS SILVER LAKE SUMERU FUND, L.P.


 


(MM)       “SLS DIRECTOR BENEFICIAL OWNERSHIP PERCENTAGE” MEANS, AT ANY TIME,
THE QUOTIENT OF (A) THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY
OWNED (EXCLUDING THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE
OF THE WARRANTS (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT)) BY THE
INVESTOR SECURITYHOLDERS DIVIDED BY (B) THE NUMBER OF COMMON SHARES OUTSTANDING
(AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT) (CALCULATED WITHOUT GIVING
EFFECT TO CLAUSE (IV) OF “COMMON SHARES OUTSTANDING”).

 

35

--------------------------------------------------------------------------------


 


(NN)         “SUBSIDIARY” MEANS WITH RESPECT TO ANY PERSON, ANY CORPORATION,
ASSOCIATION OR OTHER BUSINESS ENTITY OF WHICH MORE THAN 50% OF THE OUTSTANDING
VOTING STOCK IS OWNED, DIRECTLY OR INDIRECTLY, BY, OR, IN THE CASE OF A
PARTNERSHIP, THE SOLE GENERAL PARTNER OR THE MANAGING PARTNER OR THE ONLY
GENERAL PARTNERS OF WHICH ARE, SUCH PERSON AND ONE OR MORE SUBSIDIARIES OF SUCH
PERSON (OR A COMBINATION THEREOF).  UNLESS OTHERWISE SPECIFIED, “SUBSIDIARY”
MEANS A SUBSIDIARY OF THE COMPANY.


 


(OO)         “SURVIVOR OF A FUNDAMENTAL CHANGE” MEANS THE ISSUER OF THE
SECURITIES RECEIVED BY THE HOLDERS OF COMMON STOCK (IN THEIR CAPACITIES AS SUCH)
UPON THE CONSUMMATION OF A FUNDAMENTAL CHANGE, TO THE EXTENT THE HOLDERS OF
COMMON STOCK RECEIVE OTHER SECURITIES IN EXCHANGE, CONVERSION OR SUBSTITUTION OF
THEIR COMMON STOCK IN THE TRANSACTION THAT RESULTED IN SUCH FUNDAMENTAL CHANGE.


 


(PP)         “TERMINATION OF TRADING” WILL BE DEEMED TO HAVE OCCURRED IF FOR 10
CONSECUTIVE BUSINESS DAYS THE COMMON STOCK (OR OTHER COMMON STOCK INTO WHICH THE
SERIES A PREFERRED STOCK ARE THEN CONVERTIBLE) IS NEITHER LISTED FOR TRADING ON
A U.S. NATIONAL SECURITIES EXCHANGE NOR APPROVED FOR TRADING ON AN ESTABLISHED
U.S. AUTOMATED INTERDEALER QUOTATION SYSTEM AND NO AMERICAN DEPOSITARY SHARES OR
SIMILAR INSTRUMENTS FOR SUCH COMMON STOCK ARE SO LISTED OR APPROVED FOR LISTING
IN THE UNITED STATES.


 


(QQ)         “TRADING DAY” MEANS ANY DAY ON WHICH (I) THERE IS NO MARKET
DISRUPTION EVENT AND (II) NASDAQ OR, IF THE COMMON STOCK IS NOT LISTED ON
NASDAQ, THE PRINCIPAL NATIONAL SECURITIES EXCHANGE ON WHICH THE COMMON STOCK IS
LISTED, IS OPEN FOR TRADING OR, IF THE COMMON STOCK IS NOT SO LISTED, ADMITTED
FOR TRADING OR QUOTED, ANY BUSINESS DAY.  A TRADING DAY ONLY INCLUDES THOSE DAYS
THAT HAVE A SCHEDULED CLOSING TIME OF 4:00 P.M. (NEW YORK CITY TIME) OR THE THEN
STANDARD CLOSING TIME FOR REGULAR TRADING ON THE RELEVANT EXCHANGE OR TRADING
SYSTEM.


 


(RR)           “UNEXPECTED DELISTING” MEANS ANY DELISTING OF THE COMMON STOCK
FROM THE NASDAQ DIRECTLY AS A RESULT OF THE EXECUTION OF THE SECURITIES PURCHASE
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY.


 


(SS)         “VOTING STOCK” SHALL MEAN THE SERIES A PREFERRED STOCK AND
SECURITIES OF ANY CLASS OR KIND ORDINARILY HAVING THE POWER TO VOTE GENERALLY
FOR THE ELECTION OF DIRECTORS OF THE BOARD OF THE COMPANY OR ITS SUCCESSOR
(INCLUDING THE COMMON STOCK).


 


(TT)           EACH OF THE FOLLOWING TERMS IS DEFINED IN THE SECTION SET FORTH
OPPOSITE SUCH TERM:

 

Term

 

Section

Acquirer

 

SECTION 7(a)(i)

Additional Director

 

Section 4(d)(ix)

Additional Dividends

 

SECTION 2(c)

Aggregate Amount

 

SECTION 5(f)(iii)

Board

 

Recital

Board Size Decrease

 

SECTION 4(d)(iv)

Brokers

 

SECTION 6(a)(ii)

Cash Amount

 

SECTION 5(e)(viii)(A)

Certificate of Incorporation

 

Recital

 

36

--------------------------------------------------------------------------------


 

Term

 

Section

Change in Control

 

SECTION 7(a)(i)

Common Stock

 

SECTION 1(b)(i)

Company

 

Recital

Company Redemption Date

 

SECTION 6(b)(ii)

Conversion Amount

 

SECTION 5(a)

Conversion Date

 

SECTION 5(a)

Conversion Price

 

SECTION 5(a)

Conversion Security

 

SECTION 4(b)(ii)

DGCL

 

Recital

Disposition Event

 

SECTION 5(f)(iv)

Dividends

 

SECTION 2(c)

Expiration Date

 

SECTION 5(f)(iii)

Expiration Time

 

SECTION 5(f)(iii)(A)

Fundamental Change Notice

 

SECTION 7(a)(ii)

Fundamental Change Offer

 

SECTION 7(a)(i)

Fundamental Change Purchase Date

 

SECTION 7(a)(i)

Increase Event

 

SECTION 2(c)(vi)

Irrevocable Date

 

SECTION 6(c)(i)

Junior Securities

 

SECTION 1(b)(i)

Liquidation Preference

 

SECTION 3(a)

Maximum Voting Percentage

 

SECTION 4(a)

Maximum Voting Power

 

SECTION 4(a)

Non-Constituent Issuer Fundamental Change

 

SECTION 4(b)(ii)

Outstanding Partial Cash Notice

 

SECTION 5(e)(viii)(C)

Parity Securities

 

SECTION 1(b)(ii)

Partial Cash Notice

 

SECTION 5(e)(viii)(A)

Participating Dividends

 

SECTION 2(b)

Participating Liquidation Preference

 

SECTION 3(a)

Preferred Conversion Shares

 

SECTION 8(a)

Preferred Directors

 

SECTION 4(d)

Preferred Stock

 

Recital

Purchased Shares

 

SECTION 5(f)(iii)

Redemption

 

SECTION 6(c)(v)

Redemption Acceptance Notice

 

SECTION 6(a)(iii)

Redemption Fair Market Value

 

SECTION 6(a)(v)

Redemption Price

 

SECTION 6(a)(i)

Redemption Right

 

SECTION 6(a)(i)

Redemption Securities

 

SECTION 6(a)(iii)

Reference Property

 

SECTION 5(f)(iv)

Regular Dividends

 

SECTION 2(a)

Regular Liquidation Preference

 

SECTION 3(a)

Repurchase Price

 

SECTION 7(a)(i)

Rights Trigger

 

SECTION 5(f)(xii)

Senior Redeemable Preferred

 

SECTION 5(e)(iii)

Senior Securities

 

SECTION 1(b)(iii)

 

37

--------------------------------------------------------------------------------


 

Term

 

Section

Series A Preferred Stock

 

SECTION 1(a)

Transition Time

 

SECTION 4(d)(vii)

Unaffected Shares

 

SECTION 5(e)(viii)(B)


 


SECTION 10.      MISCELLANEOUS.  FOR PURPOSES OF THESE RESOLUTIONS, THE
FOLLOWING PROVISIONS SHALL APPLY:


 


(A)           STATUS OF CANCELLED SHARES.  SHARES OF SERIES A PREFERRED STOCK
WHICH HAVE BEEN CONVERTED, REDEEMED, REPURCHASED OR OTHERWISE ACQUIRED BY THE
COMPANY OR CANCELLED SHALL BE RETIRED, NOT BE REISSUED AS SUCH AND, FOLLOWING
THE FILING OF ANY CERTIFICATE REQUIRED BY THE DGCL, HAVE THE STATUS OF
AUTHORIZED AND UNISSUED SHARES OF PREFERRED STOCK, WITHOUT DESIGNATION AS TO
SERIES UNTIL SUCH SHARES ARE ONCE MORE, SUBJECT TO SECTION 4, DESIGNATED AS PART
OF A PARTICULAR SERIES BY THE BOARD.


 


(B)           SEVERABILITY.  IF ANY RIGHT, PREFERENCE OR LIMITATION OF THE
PREFERRED STOCK SET FORTH IN THIS RESOLUTION (AS SUCH RESOLUTION MAY BE AMENDED
FROM TIME TO TIME) IS INVALID, UNLAWFUL OR INCAPABLE OF BEING ENFORCED BY REASON
OF ANY RULE OF LAW OR PUBLIC POLICY, ALL OTHER RIGHTS, PREFERENCES AND
LIMITATIONS SET FORTH IN THIS RESOLUTION (AS SO AMENDED) WHICH CAN BE GIVEN
EFFECT WITHOUT THE INVALID, UNLAWFUL OR UNENFORCEABLE RIGHT, PREFERENCE OR
LIMITATION SHALL, NEVERTHELESS, REMAIN IN FULL FORCE AND EFFECT, AND NO RIGHT,
PREFERENCE OR LIMITATION HEREIN SET FORTH SHALL BE DEEMED DEPENDENT UPON ANY
OTHER SUCH RIGHT, PREFERENCE OR LIMITATION UNLESS SO EXPRESSED HEREIN.


 


(C)           HEADINGS.  THE HEADINGS OF THE VARIOUS SUBDIVISIONS HEREOF ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF ANY OF
THE PROVISIONS HEREOF.


 


(D)           AMENDMENT.  ANY PROVISION IN THIS CERTIFICATE OF DESIGNATION
(INCLUDING, BUT NOT LIMITED TO, ANY NOTICE REQUIREMENTS) MAY BE WAIVED, IN WHOLE
OR IN PART, AMENDED OR OTHERWISE MODIFIED BY THE PRIOR VOTE OR WRITTEN CONSENT
OF HOLDERS REPRESENTING AT LEAST A MAJORITY OF THE THEN-OUTSTANDING SHARES OF
SERIES A PREFERRED STOCK, VOTING TOGETHER AS A SEPARATE CLASS.


 

[Rest of page intentionally left blank.]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Certificate of Designation to be
executed by a duly authorized officer of the Company as of [                ],
2009.

 

 

POWER-ONE, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

39

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF WARRANTS

 

--------------------------------------------------------------------------------


 

POWER-ONE, INC.

 

WARRANT FOR THE PURCHASE OF SHARES OF
COMMON STOCK OF POWER-ONE, INC.

 

No. [      ]

Warrant to Purchase
[         ] Shares

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH.  THIS SECURITY
IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER, VOTING AND OTHER MATTERS
AS SET FORTH IN THE SECURITIES PURCHASE AGREEMENT, COPIES OF WHICH MAY BE
OBTAINED UPON REQUEST FROM THE COMPANY OR ANY SUCCESSOR THERETO.

 

FOR VALUE RECEIVED, Power-One, Inc., a Delaware corporation (the “Company”),
hereby certifies that [                ], its successor or permitted assigns
(the “Holder”), is entitled, subject to the provisions of this Warrant, to
purchase from the Company, at the times specified herein, up to an aggregate of
[        ] fully paid and non-assessable shares of Common Stock, par value $.001
per share, of the Company (the “Common Stock”), at a purchase price per share of
Common Stock equal to the Exercise Price (as hereinafter defined).  The number
of shares of Common Stock to be received upon the exercise of this Warrant and
the Exercise Price are subject to adjustment from time to time as hereinafter
set forth, and all references to “Common Stock”, “Warrant Shares” and “Exercise
Price” herein shall be deemed to include any such adjustment or series of
adjustments.

 

1.          Definitions.

 

(a)   The following terms, as used herein, have the following meanings:

 

“Board of Directors” means the board of directors or comparable governing body
of the Company, or any committee thereof duly authorized to act on its behalf.

 

“Business Day” means any day, other than a Saturday, Sunday and any day which is
a legal holiday under the laws of the State of California or New York or is a
day on which banking institutions located in the States of California or New
York are authorized or required by law or other governmental action to close.

 

“Closing Price” of the Common Stock on any date means the closing sale price per
share (or if no closing sale price is reported, the average of the bid and ask
prices or, if more than one in either case, the average of the average bid and
the average ask prices) on that date as reported in composite transactions for
the principal U.S. securities exchange on which the Common Stock is listed or
admitted for trading or, if the Common Stock is not listed or admitted for
trading on a U.S. national or regional securities

 

--------------------------------------------------------------------------------


 

exchange, as reported on the quotation system on which such security is quoted.
If the Common Stock is not listed or admitted for trading on a United States
national or regional securities exchange and not reported on a quotation system
on the relevant date, the “closing price” will be the last quoted bid price for
the Common Stock in the over-the-counter market on the relevant date as reported
by the National Quotation Bureau or similar organization.  If the Common Stock
is not so quoted, the “closing price” will be the average of the mid-point of
the last bid and ask prices for the Common Stock on the relevant date from each
of at least three nationally recognized investment banking firms selected by the
Company for this purpose.

 

“Current Market Price  Per Common Share”  as of any date means the average of
the Closing Prices per share of Common Stock for each of the five
(5) consecutive Trading Days ending (i) on the Trading Day prior to the Exercise
Date (in the case of Section 2(d)) or (ii) on the earlier of the day in question
and the day before the Ex-Dividend Date with respect to the issuance or
distribution requiring such computation (in the case of Section 10).

 

“Ex-Dividend Date” means, with respect to any issuance or distribution, the
first date on which the shares of Common Stock trade on the applicable exchange
or in the applicable market, regular way, without the right to receive such
issuance or distribution.

 

“Exercise Price” means $1.33 per Warrant Share, as adjusted from time to time in
accordance herewith.

 

“Expiration Date” means [Insert 7 year anniversary of the Original Issuance
Date] [          ], 2016 at 5:00 p.m., New York City time, or if such day is not
a Business Day, then on the next succeeding day that shall be a Business Day.

 

“Fair Market Value” of Common Stock or any other security or property means the
fair market value thereof as determined in good faith by the Board of Directors,
which determination must be set forth in a written resolution of the Board of
Directors, in accordance with the following rules: (i) for Common Stock or other
security traded or quoted on an Exchange, the Fair Market Value will be the
average of the closing prices of such security on such Exchange over a ten
(10) consecutive Trading Day period, ending on the Trading Day immediately prior
to the date of determination; (ii) for any security that is not so traded or
quoted, the Fair Market Value shall be determined: (x) mutually by the Board of
Directors and Holder, or (y) by a nationally recognized investment bank,
appraisal or accounting firm (whose fees and expenses will be paid by the
Company) selected by mutual agreement between the Board of Directors and the
holders representing a majority of the then-outstanding shares of Convertible
Preferred Stock; or (iii) for any other property, the Fair Market Value shall be
determined by the Board of Directors in good faith assuming a willing buyer and
a willing seller in an arms’-length transaction; provided that if holders
representing a majority of the then-outstanding shares of Convertible Preferred
Stock object to a determination of the Board of Directors made pursuant to this
clause (iii), the Fair Market Value of such property shall be as determined by
nationally recognized investment bank, appraisal or accounting firm

 

--------------------------------------------------------------------------------


 

(whose fees and expenses will be paid by the Company) selected by mutual
agreement between the Board of Directors and such holders.

 

“Market Disruption Event” means the occurrence or existence for more than one
half hour period in the aggregate on any scheduled Trading Day for the Common
Stock of any suspension or limitation imposed on trading (by reason of movements
in price exceeding limits permitted by the primary exchange or trading system on
which such shares are traded) in the Common Stock or in any options, contracts
or future contracts relating to the Common Stock, and such suspension or
limitation occurs or exists at any time before 1:00 p.m. (New York City time) on
such day.

 

“Original Issuance Date” means [May             ], 2009.

 

“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of April [23], 2009, between the Company, SLS and Silver
Lake Technology Investors Sumeru, L.P.

 

“SLS” means Silver Lake Sumeru Fund, L.P.

 

“Trading Day” means any day on which (i) there is no Market Disruption Event and
(ii) the NASDAQ Global Market or, if the Common Stock is not listed on the
NASDAQ Global Market, the principal national securities exchange on which the
Common Stock is listed, is open for trading or, if the Common Stock is not so
listed, admitted for trading or quoted, any Business Day.  A Trading Day only
includes those days that have a scheduled closing time of 4:00 p.m. (New York
City time) or the then standard closing time for regular trading on the relevant
exchange or trading system.

 

“Warrant” means this Warrant, issued pursuant to the Securities Purchase
Agreement.

 

“Warrant Shares” means the shares of Common Stock deliverable upon exercise of
this Warrant, as adjusted from time to time.

 

(b)   Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Securities Purchase Agreement.

 

2.          Exercise of Warrant; Term.

 

(a)   Subject to Section 2(e), the Holder is entitled to exercise the right to
purchase the Warrant Shares represented by this Warrant, in whole or in part,
but not for less than 100,000 Warrant Shares (or such lesser number of Warrant
Shares which may then constitute the maximum number purchasable pursuant to this
Warrant), such number being subject to adjustment as provided in Section 10, at
any time or from time to time after the earlier of (a) the fifteen-month
anniversary of the Original Issuance Date and (b) the occurrence of a
Fundamental Change (as defined in the Certificate of Designation) until the
Expiration Date.  To exercise this Warrant, the Holder shall deliver to the
Company (i) an executed Warrant Exercise Notice substantially in the form

 

--------------------------------------------------------------------------------


 

annexed hereto and (ii) this Warrant.  Upon such delivery and payment (the
“Exercise Date”), the Holder shall be deemed to be the holder of record of the
Warrant Shares subject to such exercise and shall have all of the rights
associated with such Warrant Shares to which the Holder is entitled pursuant to
this Warrant, notwithstanding that the stock transfer books of the Company shall
then be closed or that certificates representing such Warrant Shares shall not
then be actually delivered to the Holder.

 

(b)   If the Holder exercises this Warrant in part, this Warrant shall be
surrendered by the Holder to the Company and a new Warrant of the same tenor and
for the unexercised number of Warrant Shares shall be executed by the Company
within a reasonable time, and in any event not exceeding three (3) Business Days
after the Exercise Date.  The Company shall register the new Warrant in the name
of the Holder or in such name or names of its transferee pursuant to Section 6
hereof as may be directed in writing by the Holder, and deliver the new Warrant
to the Person or Persons entitled to receive the same.

 

(c)   Upon surrender of this Warrant and delivery of the Warrant Exercise Notice
in conformity with the foregoing provisions, the Company shall transfer to the
Holder appropriate evidence of ownership of any Warrant Shares and/or other
securities or property (including any money) to which the Holder is entitled,
registered or otherwise placed in, or payable to the order of, the Holder or
such name or names of its transferee pursuant to Section 6 hereof as may be
directed in writing by the Holder, and shall deliver such evidence of ownership
and any other securities or property (including any money) to the Person or
Persons entitled to receive the same, together with an amount in cash in lieu of
any fraction of a share as provided in Section 5 below, within a reasonable
time, not to exceed three (3) Business Days after the Exercise Date.

 

(d)   Upon exercise of the Warrant pursuant to Section 2(a), the Holder shall be
entitled to receive Warrant Shares equal to the value (as determined below) of
the Warrant (or the portion thereof being exercised) by surrender of this
Warrant and delivery of the Warrant Exercise Notice, in which event the Company
will promptly issue to the Holder a number of Warrant Shares computed using the
following equation:

 

X = (A - B) x C

              A

 

where:

 

X  =                          the number of Warrant Shares issuable to the
Holder upon exercise pursuant to this Section 2(d).

 

A  =                         the Current Market Price Per Common Share (as of
the Exercise Date).

 

B  =                           the Exercise Price (as of the Exercise Date).

 

--------------------------------------------------------------------------------


 

C  =                           the number of Warrant Shares issuable under this
Warrant or, if only a portion of this Warrant is being exercised, the portion of
the Warrant being exercised (as of the Exercise Date).

 

If the foregoing calculation results in zero or a negative number, then no
Warrant Shares shall be issued upon exercise pursuant to this Section 2(d).

 

(e)   No Holder will be permitted to exercise the right to purchase Warrant
Shares if and to the extent, following such exercise, either (i) such Holder’s,
together with such Holder’s Affiliates, aggregate voting power on a matter being
voted on by holders of the Common Stock would exceed 19.9% of the Maximum Voting
Power (as defined in the Certificate of Designation) or (ii) such Holder,
together with such Holder’s Affiliates, would Beneficially Own (disregarding for
this purpose clause (ii) of the definition of “Beneficially Own”) more than
19.9% of the then outstanding Common Stock; provided, however, that such
exercise restriction shall not apply in connection with and subject to
completion of (A) a Public Sale of the Common Stock to be issued upon such
exercise, if following consummation of such Public Sale such Holder and its
Affiliates will not Beneficially Own in excess of 19.9% of the then outstanding
Common Stock or (B) a bona fide third party tender offer for the Common Stock
issuable thereupon.  For purposes of the foregoing sentence, the number of
shares of Common Stock Beneficially Owned by a Holder and its Affiliates shall
include the number of Warrant Shares to be issued with respect to which a
Warrant Exercise Notice has been given, but shall exclude the number of shares
of Common Stock which would be issuable upon conversion or exercise of (w) the
Convertible Preferred Stock, (x) any Junior Preferred Stock, (y) any outstanding
Notes, and (z) any other outstanding Warrants Beneficially Owned by such Holder
or any of its Affiliates.  Upon the written request of the Holder, the Company
shall within two (2) Business Days confirm in writing to the Holder the number
of shares of Common Stock then outstanding.

 

3.     Restrictive Legend.  Certificates representing shares of Common Stock
issued pursuant to this Warrant shall bear a legend substantially in the form of
the legend set forth on the first page of this Warrant to the extent that and
for so long as such legend is required pursuant to the Securities Purchase
Agreement or applicable securities laws.

 

4.     Reservation of Shares; Listing.  The Company hereby agrees at all times
to keep reserved for issuance and delivery upon exercise of this Warrant such
number of its authorized but unissued shares of Common Stock or other securities
of the Company from time to time issuable upon exercise of this Warrant as will
be sufficient to permit the exercise in full of this Warrant.  The Company
hereby represents that all such shares shall be duly authorized and, when issued
upon such exercise pursuant to the terms of this Warrant, shall be validly
issued, fully paid and non-assessable, free and clear of all liens, security
interests, charges and other encumbrances or restrictions on sale (other than
restrictions on transfer contemplated by Section 6 or those created by the
Holder) and free and clear of all preemptive rights.  The Company will use its
reasonable best efforts to ensure that the Common Stock may be issued without
violation of any law or

 

--------------------------------------------------------------------------------


 

regulation applicable to the Company or of any requirement of any securities
exchange applicable to the Company on which the shares of Common Stock are
listed or traded.

 

5.     No Fractional Warrant Shares or Scrip.  No fractional Warrant Shares or
scrip representing fractional Warrant Shares shall be issued upon the exercise
of this Warrant.  In lieu of delivery of any such fractional Warrant Share upon
any exercise hereof, the Company shall pay to the Holder an amount in cash equal
to such fraction multiplied by the Current Market Price Per Common Share at the
date of such exercise.

 

6.     Transfer or Assignment of Warrant.  Subject to compliance with the
Securities Purchase Agreement, the Holder shall be entitled, without obtaining
the consent of the Company, to assign and transfer this Warrant or any rights
hereunder, at any time in whole or from time to time in part, but not for less
than 100,000 Warrant Shares (or such lesser number of Warrant Shares which may
then constitute the maximum number purchasable pursuant to this Warrant), such
number being subject to adjustment as provided in Section 10, to any Person or
Persons.  Subject to the preceding sentence, upon surrender of this Warrant to
the Company, together with the attached Warrant Assignment Form duly executed,
the Company shall, without charge, execute and deliver a new Warrant in the name
of the assignee or assignees named in such instrument of assignment and, if the
Holder’s entire interest is not being assigned, in the name of the Holder and
this Warrant shall promptly be canceled.  All expenses (other than stock
transfer taxes) and other charges payable in connection with the preparation,
execution and delivery of the new Warrants pursuant to this Section 6 shall be
paid by the Company.

 

7.     Charges, Taxes and Expenses.  Issuance of certificates for Warrant Shares
(or other securities) to the Holder upon exercise of this Warrant shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificates, all of which taxes and
expenses shall be paid by the Company.

 

8.     Exchange and Registry of Warrant.  The Company shall maintain a registry
showing the name and address of the Holder as the registered holder of this
Warrant, and the Company shall be entitled to rely in all respects, prior to
written notice to the contrary, upon such registry.  This Warrant is
exchangeable, upon the surrender hereof by the Holder to the Company, for a new
Warrant or Warrants of like tenor and representing the right to purchase the
same aggregate number of Warrant Shares.

 

9.     Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by the
Company of evidence satisfactory to it (in the exercise of its reasonable
discretion) of the loss, theft, destruction or mutilation of this Warrant, and
in the case of any such loss, theft or destruction, upon the receipt of a bond,
indemnity or security reasonably satisfactory to the Company, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant, a new
Warrant of like tenor and date and representing the right to purchase the same
aggregate number of Warrant Shares as provided for in such lost, stolen,
destroyed or mutilated Warrant.

 

--------------------------------------------------------------------------------


 

10.   Anti-dilution Provisions.

 

(a)   Adjustment for Change In Capital Stock.

 

(i)    If the Company shall, at any time and from time to time while this
Warrant is outstanding, issue a dividend or make a distribution on its Common
Stock payable in shares of its Common Stock to all or substantially all holders
of its Common Stock, then at the opening of business on the Ex-Dividend Date for
such dividend or distribution:

 

(A)  The Exercise Price will be adjusted by multiplying such Exercise Price by a
fraction: (1) the numerator of which shall be the number of shares of Common
Stock outstanding at the close of business on the Business Day immediately
preceding such Ex-Dividend Date; and (2) the denominator of which shall be the
sum of the number of shares of Common Stock outstanding at the close of business
on the Business Day immediately preceding the Ex-Dividend Date for such dividend
or distribution, plus the total number of shares of Common Stock constituting
such dividend or other distribution.

 

(B)   The number of Warrant Shares will be adjusted by multiplying such number
by a fraction: (1) the numerator of which shall be the Exercise Price
immediately prior to the adjustment pursuant to Section 10(a)(i)(A); and (2) the
denominator of which shall be the Exercise Price immediately after such
adjustment.

 

If any dividend or distribution of the type described in this
Section 10(a)(i) is declared but not so paid or made, the Exercise Price and
number of Warrant Shares issuable shall again be adjusted to the Exercise Price
and number of Warrant Shares issuable which would then be in effect if such
dividend or distribution had not been declared.  Except as set forth in the
preceding sentence, in no event shall the Exercise Price be increased or the
number of Warrant Shares issuable be decreased pursuant to this
Section 10(a)(i).

 

(ii)   If the Company shall, at any time or from time to time while this Warrant
is outstanding, subdivide or reclassify its outstanding shares of Common Stock
into a greater number of shares of Common Stock, then the Exercise Price in
effect at the opening of business on the day upon which such subdivision becomes
effective shall be proportionately decreased, and conversely, if the Company
shall, at any time or from time to time while this Warrant is outstanding,
combine or reclassify its outstanding shares of Common Stock into a smaller
number of shares of Common Stock, then the Exercise Price in effect at the
opening of business on the day upon which such combination or

 

--------------------------------------------------------------------------------


 

reclassification becomes effective shall be proportionately increased.  In each
such case, effective immediately after the opening of business on the day upon
which such subdivision, combination or reclassification becomes effective:

 

(A)  The Exercise Price shall be adjusted by multiplying such Exercise Price by
a fraction: (1) the numerator of which shall be the number of shares of Common
Stock outstanding immediately prior to such subdivision or combination and
(2) the denominator of which shall be the number of shares of Common Stock
outstanding immediately after giving effect to such subdivision, combination or
reclassification.

 

(B)   The number of Warrant Shares will be adjusted by multiplying such number
by a fraction:  (1) the numerator of which shall be the Exercise Price
immediately prior to the adjustment pursuant to Section 10(a)(ii)(A) and (2) the
denominator of which shall be the Exercise Price immediately after such
adjustment.

 

(b)   Adjustment for Rights Issue.  If the Company shall, at any time or from
time to time while this Warrant is outstanding, distribute rights, options or
warrants to all or substantially all  holders of its Common Stock entitling
them, for a period expiring within 60 days after the record date for such
distribution, to purchase shares of Common Stock, or securities convertible
into, or exchangeable or exercisable for, Common Stock, in either case, at less
than the average of the Closing Price for the five consecutive Trading Days
immediately preceding the first public announcement of the distribution, then,
effective immediately after the opening of business on the Ex-Dividend Date:

 

(i)    The Exercise Price shall be adjusted so that the same shall equal the
price determined by multiplying the Exercise Price in effect at the opening of
business on the Ex-Dividend Date for such distribution by a fraction: (A) the
numerator of which shall be the number of shares of Common Stock outstanding on
the close of business on the Business Day immediately preceding the Ex-Dividend
Date for such distribution, plus the number of shares of Common Stock that the
aggregate offering price of the total number of shares of Common Stock issuable
pursuant to such rights, options or warrants would purchase at the Current
Market Price Per Common Share on the declaration date for such distribution
(determined by multiplying such total number of shares of Common Stock so
offered by the exercise price of such rights, options or warrants and dividing
the product so obtained by such Current Market Price Per Common Share); and
(B) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the Business Day immediately preceding
the Ex-Dividend Date for such

 

--------------------------------------------------------------------------------


 

distribution, plus the total number of additional shares of Common Stock
issuable pursuant to such rights, options or warrants.

 

(ii)   The number of Warrant Shares will be adjusted by multiplying such number
by a fraction: (A) the numerator of which shall be the Exercise Price
immediately prior to the adjustment pursuant to Section 10(b)(i) and (B) the
denominator of which shall be the Exercise Price immediately after such
adjustment.

 

Such adjustment shall become effective immediately after the opening of business
on the Ex-Dividend Date for such distribution.  To the extent that shares of
Common Stock are not delivered pursuant to such rights, options or warrants or
upon the expiration or termination of such rights, options or warrants, the
Exercise Price and number of Warrant Shares issuable under this Warrant shall be
readjusted to the Exercise Price and number of Warrant Shares issuable that
would then be in effect had the adjustments made upon the issuance of such
rights, options or warrants been made on the basis of the delivery of only the
number of shares of Common Stock actually delivered.  In the event that such
rights, options or warrants are not so distributed, the Exercise Price and
number of Warrant Shares shall again be adjusted to be the Exercise Price and
the number of Warrant Shares issuable which would then be in effect if the
Ex-Dividend Date for such distribution had not occurred.  In determining whether
any rights, options or warrants entitle the holders to purchase shares of Common
Stock at less than the average of the Closing Prices for the five consecutive
Trading Days immediately preceding the first public announcement of the relevant
distribution, and in determining the aggregate offering price of such shares of
Common Stock, there shall be taken into account any consideration received for
such rights and the value of such consideration if other than cash, to be
determined in good faith by the Board of Directors.  Except as set forth in this
Section, in no event shall the Exercise Price be increased or the number of
Warrant Shares decreased pursuant to this Section 10(b).

 

(c)   Adjustment for Other Distributions.

 

(i)    If the Company shall, at any time or from time to time while this Warrant
is outstanding, distribute to all or substantially all holders of its Common
Stock any of its Capital Stock (as defined in the Indenture), assets, or debt
securities or any rights, warrants or options to purchase securities of the
Company (excluding (x) any distributions described in Section 10(a)(i), (y) any
rights or warrants described in Section 10(b) and (z) any all-cash dividends or
other cash distributions referred to in Section 10(d)) (such Capital Stock,
assets, debt securities or rights to purchase securities of the Company being
distributed hereinafter in this Section 10(c) called the “Distributed Assets”),
and subject to Section 10(c)(ii), then at the opening of business of the
Ex-Dividend Date for such distribution:

 

--------------------------------------------------------------------------------


 

(A)          The Exercise Price will be adjusted by multiplying such Exercise
Price by a fraction: (1) the numerator of which will be the Current Market Price
Per Common Share, less the Fair Market Value of the portion of Distributed
Assets so distributed applicable to one share of the Common Stock (determined on
the basis of the number of shares of Common Stock outstanding on such
Ex-Dividend Date); and (2) the denominator of which will be the Current Market
Price Per Common Share on such date specified in clause (1).

 

(B)           The number of Warrant Shares will be adjusted by multiplying such
number by a fraction:  (1) the numerator of which shall be the Exercise Price
immediately prior to the adjustment pursuant to Section 10(c)(i)(A); and (2) the
denominator of which shall be the Exercise Price immediately after such
adjustment.

 

Such increase shall become effective immediately after the opening of business
on the Ex-Dividend Date for such distribution.  In the event that such
distribution is not so made, the Exercise Price and the number of Warrant Shares
issuable shall again be adjusted to be the Exercise Price and number of Warrant
Shares issuable which would then be in effect if such distribution had not been
declared.  Except as set forth in the prior sentence, in no event shall the
Exercise Price be increased or the number of Warrant Shares issuable be
decreased pursuant to this Section 10(c).

 

(ii)        With respect to an adjustment pursuant to this Section 10(c) where
there has been a payment of a dividend or other distribution on Common Stock of
shares of Capital Stock (as defined in the Indenture) of, or similar equity
interests in, a Subsidiary or other business unit of the Company, then at the
opening of business of the Ex-Dividend Date for such distribution:

 

(A)          The Exercise Price will be adjusted by multiplying such Exercise
Price by a fraction: (1) the numerator of which shall be the average of the
Closing Prices over the five Trading Days commencing on and including the fifth
Trading Day after the Ex-Dividend Date for such dividend or distribution (the
“Average Sale Price”); and (2) the denominator of which shall be (x) the average
of the closing sale prices of the capital stock or similar equity interest
distributed to holders of Common Stock applicable to one share of Common Stock
over the five Trading Days commencing on and including the fifth Trading Day
after the Ex-Dividend Date for such dividend or distribution on the principal
national securities exchange or inter-dealer quotation system on which such
securities are then listed or traded, plus (y) the Average Sale Price specified
in clause (1).

 

--------------------------------------------------------------------------------


 

(B)           The number of Warrant Shares will be adjusted by multiplying such
number by a fraction:  (A) the numerator of which shall be the Exercise Price
immediately prior to the adjustment pursuant to Section 10(c)(ii)(A) and (B) the
denominator of which shall be the Exercise Price immediately after such
adjustment.

 

(d)   Adjustment for Cash Dividends.  If the Company shall, at any time or from
time to time while this Warrant is outstanding, by dividend or otherwise,
distribute to all or substantially all holders of its shares of Common Stock,
cash (excluding (A) any distributions described in Section 10(e) below or
(B) any dividend or distribution in connection with the Company’s liquidation,
dissolution or winding up), then at the opening of business of the Ex-Dividend
Date for such dividend or distribution:

 

(i)         The Exercise Price will be adjusted by multiplying such Exercise
Price by a fraction: (A) the numerator of which shall be the Current Market
Price Per Common Share on such date, less the amount of the dividend or
distribution per share of Common Stock; and (B) the denominator of which shall
be the Current Market Price Per Common Share.

 

(ii)        The number of Warrant Shares will be adjusted by multiplying such
number by a fraction:  (A) the numerator of which shall be the Exercise Price
immediately prior to the adjustment pursuant to Section 10(d)(i) and (B) the
denominator of which shall be the Exercise Price immediately after such
adjustment.

 

Such adjustment shall become effective immediately after the opening of business
on the Ex-Dividend Date for such dividend or distribution.  In the event that
such dividend or distribution is not so made, the Exercise Price and the number
of Warrant Shares issuable shall again be adjusted to be the Exercise Price and
the number of Warrant Shares issuable which would then be in effect if such
dividend or distribution had not been declared.  Except as set forth in the
preceding sentence, in no event shall the Exercise Price be increased or the
number of Warrant Shares issuable be decreased pursuant to this Section 10(c).

 

(e)   Adjustment for Certain Tender Offers or Exchange Offers.  In case the
Company or any of its Subsidiaries shall, at any time or from time to time,
while this Warrant is outstanding, distribute cash or other consideration in
respect of a tender offer or an exchange offer (that is treated as a “tender
offer” under U.S. federal securities laws) made by the Company or any Subsidiary
for all or any portion of the Common Stock, where the sum of the aggregate
amount of such cash distributed and the aggregate Fair Market Value, as of the
Expiration Date (as defined below), of such other consideration distributed
(such sum, the “Aggregate Amount”) expressed as an amount per share of Common
Stock validly tendered or exchanged, and not withdrawn, pursuant to such tender
offer

 

--------------------------------------------------------------------------------


 

or exchange offer as of the Expiration Time (as defined below) (such tendered or
exchanged shares of Common Stock, the “Purchased Shares”) exceeds the Closing
Price per share of the Common Stock on the first Trading Day immediately
following the last date (such last date, the “Expiration Date”) on which tenders
or exchanges could have been made pursuant to such tender offer or exchange
offer (as the same may be amended through the Expiration Date), then, and in
each case, effective immediately after the close of business on such date:

 

(i)         The Exercise Price will be adjusted by multiplying such Exercise
Price in effect immediately prior to the close of business on the Trading Day
immediately following the Expiration Date by a fraction:

 

(A) the numerator of which shall be equal to the product of (x) the number of
shares of Common Stock outstanding as of the last time (the “Expiration Time”)
at which tenders or exchanges could have been made pursuant to such tender offer
or exchange offer (including all Purchased Shares) and (y) the Closing Price per
share of the Common Stock on the first Trading Day immediately following the
Expiration Date; and

 

(B) the denominator of which is equal to the sum of (x) the Aggregate Amount and
(y) the product of (I) an amount equal to (1) the number of shares of Common
Stock outstanding as of the Expiration Time, less (2) the Purchased Shares and
(II) the Closing Price per share of the Common Stock on the first Trading Day
immediately following the Expiration Date.

 

(ii)        The number of Warrant Shares issuable upon exercise of this Warrant
will be adjusted by multiplying such number by a fraction: (A) the numerator of
which shall be the Exercise Price immediately prior to the adjustment pursuant
to Section 10(e)(i) and (B) the denominator of which shall be the Exercise Price
immediately after such adjustment.

 

An adjustment, if any, to the Exercise Price and the number of Warrant Shares
issuable pursuant to this Section 10(e) shall become effective immediately prior
to the opening of business on the second Trading Day immediately following the
Expiration Date.  In the event that the Company or a Subsidiary is obligated to
purchase shares of Common Stock pursuant to any such tender offer or exchange
offer, but the Company or such Subsidiary is permanently prevented by applicable
law from effecting any such purchases, or all such purchases are rescinded, then
the Exercise Price and the number of Warrant Shares issuable shall again be
adjusted to be the Exercise Price and the number of Warrant Shares issuable
which would then be in effect if such tender offer or exchange offer had not
been made.  Except as set forth in the preceding sentence, if the application of
this Section 10(e) to any tender offer or exchange offer would result in an
increase in the Exercise Price or a decrease in the number of Warrant

 

--------------------------------------------------------------------------------


 

Shares issuable, no adjustment shall be made for such tender offer or exchange
offer under this Section 10(e).

 

(f)    Disposition Events.

 

(i)    If any of the following events (any such event, a “Disposition Event”)
occurs:

 

(A)          any reclassification or exchange of the Common Stock (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination);

 

(B)           any merger, consolidation or other combination to which the
Company is a constituent party; or

 

(C)           any sale, conveyance, lease, or other disposal of all or
substantially all the properties and assets of the Company to any other Person;

 

in each case, as a result of which all or substantially all of the holders of
Common Stock shall be entitled to receive cash, securities or other property for
their shares of Common Stock, the Company or the successor or purchasing Person,
as the case may be, shall provide that this Warrant be exercised following the
effective date of any Disposition Event, shall be exercised, in lieu of the
Common Stock otherwise deliverable, into the same amount and type (in the same
proportion) of cash, securities or other property received by holders of Common
Stock in the relevant event (collectively, “Reference Property”) received upon
the occurrence of such Disposition Event by a holder of Common Stock holding,
immediately prior to the transaction, a number of shares of Common Stock equal
to the number of Warrant Shares issuable under this Warrant (without giving
effect to any of the exceptions contained herein) immediately prior to such
Disposition Event; provided that if the Disposition Event provides the holders
of Common Stock with the right to receive more than a single type of
consideration determined based in part upon any form of stockholder election,
the Reference Property shall be comprised of the weighted average of the types
and amounts of consideration received by the holders of the Common Stock.  The
Company may not cause, or agree to cause, a Disposition Event to occur, unless
the issuer of any securities or other property into which this Warrant
thereafter becomes exercisable agrees, for the express benefit of the holders of
record of this Warrant (including making them beneficiaries of such agreement),
to issue such securities or property.

 

(ii)   The provisions of this Section 10(f) shall similarly apply to successive
Disposition Events.  If this Section 10(f) applies to any

 

--------------------------------------------------------------------------------


 

event or occurrence, neither Section 10(a) nor Section 10(e) shall apply;
provided, however, that this Section 10(f) shall not apply to any stock split or
combination to which Section 10(a) is applicable.  To the extent that equity
securities of a company are received by the holders of Common Stock in
connection with a Disposition Event, the portion of this Warrant which will be
exercisable into such equity securities will continue to be subject to the
anti-dilution adjustments set forth in this Section 10.

 

(g)   Provisions Governing Adjustment to Exercise Price and number of Warrant
Shares Issuable.  Rights, options or warrants distributed by the Company to all
or substantially all holders of Common Stock entitling the holders thereof to
subscribe for or purchase shares of the Company’s capital stock (either
initially or under certain circumstances), which rights, options or warrants,
until the occurrence of a specified event or events (“Rights Trigger”): (i) are
deemed to be transferred with such shares of Common Stock; (ii) are not
exercisable; and (iii) are also issued in respect of future issuances of Common
Stock, shall be deemed not to have been distributed for purposes of
Section 10(a), 10(b), 10(c), 10(d), 10(e) or 10(f) (and no adjustment to the
Exercise Price or number of Warrant Shares issuable under Section 10(a), 10(b),
10(c), 10(d), 10(e) or 10(f) will be required) until the occurrence of the
earliest Rights Trigger, whereupon such rights, options and warrants shall be
deemed to have been distributed and, except as set forth in Section 10(q), an
appropriate adjustment (if any is required) to the Exercise Price and the number
of Warrant Shares issuable shall be made under Section 10(b) (without giving
effect to the 60 day limit on the exercisability of rights and warrants
ordinarily subject to such Section 10(b)) (if and to the extent such rights,
options and warrants are exercisable for shares of Common Stock or Common Stock
equivalents) and/or Section 10(c) (if and to the extent such rights, options and
warrants are exercisable for cash and/or any shares of the Company’s capital
stock other than shares of Common Stock or Common Stock equivalents).  If any
such right, option or warrant, including any such existing rights, options or
warrants distributed prior to the date of this Warrant, are subject to events,
upon the occurrence of which such rights, options or warrants become exercisable
to purchase different securities, evidences of indebtedness or other assets,
then the date of the occurrence of any and each such event shall be deemed to be
the date of distribution and Ex-Dividend Date with respect to new rights,
options or warrants with such rights (and a termination or expiration of the
existing rights, options or warrants without exercise by any of the holders
thereof), except as set forth in Section 10(q).  In addition, except as set
forth in Section 10(q), in the event of any distribution (or deemed
distribution) of rights, options or warrants, or any Rights Trigger or other
event (of the type described in the preceding sentence) with respect thereto
that was counted for purposes of calculating a distribution amount for which an
adjustment to the Exercise Price or the number of Warrant Shares issuable under
Section 10(a), 10(b), 10(c), 10(d), 10(e) or 10(f) was made, (1) in the case of
any such rights, options or warrants that shall all have been redeemed or
repurchased without exercise by any holders thereof, the Exercise Price and the
number of Warrant Shares issuable shall be readjusted

 

--------------------------------------------------------------------------------


 

upon such final redemption or repurchase to give effect to such distribution or
Rights Trigger, as the case may be, as though it were a cash distribution, equal
to the per share redemption or repurchase price received by a holder or holders
of Common Stock with respect to such rights, options or warrants (assuming such
holder had retained such rights, options or warrants), made to all or
substantially all holders of Common Stock as of the date of such redemption or
repurchase, and (2) in the case of such rights, options or warrants that shall
have expired or been terminated without exercise by any holders thereof, the
Exercise Price and the number of Warrant Shares issuable shall be readjusted as
if such rights, options and warrants had not been issued.  Notwithstanding the
foregoing, (A) to the extent any such rights, options or warrants are redeemed
by the Company prior to a Rights Trigger or are exchanged by the Company, in
either case for shares of Common Stock, the Exercise Price and number of Warrant
Shares issuable shall be appropriately readjusted (if and to the extent
previously adjusted pursuant to this Section 10(g)) as if such rights, options
or warrants had not been issued, and instead the Exercise Price and number of
Warrant Shares issuable will be adjusted as if the Company had issued the shares
of Common Stock issued upon such redemption or exchange as a dividend or
distribution of shares of Common Stock subject to Section 10(a)(i), (B) to the
extent any such rights, options or warrants are redeemed by the Company prior to
a Rights Trigger or are exchanged by the Company, in either case for cash, the
Exercise Price and number of Warrant Shares issuable shall be appropriately
readjusted (if and to the extent previously adjusted pursuant to this
Section 10(g)) as if such rights, options or warrants had not been issued, and
instead the Exercise Price and number of Warrant Shares issuable will be
adjusted as if the Company had delivered cash upon such redemption or exchange
as a dividend or distribution of cash subject to Section 10(d) (without giving
effect to any of the exceptions contained therein) and (C) to the extent any
such rights, options or warrants are redeemed by the Company prior to a Rights
Trigger or are exchanged by the Company, in either case for any capital stock,
assets or debt securities or any rights, warrants or options of the Company not
otherwise provided pursuant to the immediately foregoing clauses (A) or (B), the
Exercise Price and number of Warrant Shares issuable shall be appropriately
readjusted (if and to the extent previously adjusted pursuant to this
Section 10(g)) as if such rights, options or warrants had not been issued, and
instead the Exercise Price and number of Warrant Shares issuable will be
adjusted as if the Company had delivered capital stock, assets or debt
securities or any rights, warrants or options of the Company upon such
redemption or exchange as a distribution of capital stock, assets or debt
securities or any rights, warrants or options of the Company subject to
Section 10(c) (without giving effect to any of the exceptions contained
therein).

 

(h)   Minimum Adjustment.  Notwithstanding the foregoing, the Exercise Price
will not be reduced (and the corresponding increase to the number of Warrant
Shares will not occur) if the amount of such reduction would be an amount less
than $0.01, but any such amount will be carried forward and reduction with
respect to the Exercise Price (and increase with respect to the

 

--------------------------------------------------------------------------------


 

number of Warrant Shares) will be made at the time that such amount, together
with any subsequent amounts so carried forward, aggregates to $0.01 or more.

 

(i)    When No Adjustment Required.

 

(i)         No adjustment need be made for a transaction referred to in
Section 10(a) or 10(b) if the Holder participates, without exercising this
Warrant, in the transaction or event that would otherwise give rise to an
adjustment pursuant to such section at the same time as holders of the Common
Stock participate with respect to such transaction or event and on the same
terms as holders of the Common Stock participate with respect to such
transaction or event as if the Holder, at such time, held a number of shares of
Common Stock equal to the Warrant Shares at such time.

 

(ii)        No adjustment need be made for rights to purchase Common Stock
pursuant to a Company plan for reinvestment of dividends or interest.

 

(iii)       No adjustment need be made for a change in the par value or no par
value of the Common Stock.

 

(iv)       To the extent this Warrant becomes exercisable pursuant to this
Section 10 into cash, no adjustment need be made thereafter as to the cash. 
Interest will not accrue on the cash.

 

(j)    Rules of Calculation; Treasury Stock.  All calculations will be made to
the nearest one-hundredth of a cent or to the nearest one-ten thousandth of a
share.  Except as otherwise explicitly provided herein, the number of shares of
Common Stock outstanding will be calculated on the basis of the number of issued
and outstanding shares of Common Stock, not including shares held in the
treasury of the Company.  The Company shall not pay any dividend on or make any
distribution to shares of Common Stock held in treasury.

 

(k)   Waiver.  Notwithstanding the foregoing, the Exercise Price will not be
reduced and the number of Warrant Shares issuable will not be increased if the
Company receives, prior to the effective time of the adjustment to the Exercise
Price and number of Warrant Shares issuable, written notice from the Holder that
no adjustment is to be made as the result of a particular issuance of Common
Stock or other dividend or other distribution on shares of Common Stock.  This
waiver will be limited in scope and will not be valid for any issuance of Common
Stock or other dividend or other distribution on shares of Common Stock not
specifically provided for in such notice.

 

(l)    Tax Adjustment.  Anything in this Section 10 notwithstanding, the Company
shall be entitled to make such downward adjustments in the Exercise Price (and
corresponding increase to the number of Warrant Shares issuable), in addition to
those required by this Section 10, as the Board of Directors in its sole

 

--------------------------------------------------------------------------------


 

discretion shall determine to be advisable in order that any event treated for
federal income tax purposes as a dividend or stock split will not be taxable to
the holders of Common Stock.

 

(m)          Par Value.  Anything in this Section 10 notwithstanding, no
adjustment to the Exercise Price shall reduce the Exercise Price below the then
par value per share of Common Stock, and any such purported adjustment shall
instead reduce the Exercise Price to such par value.

 

(n)           No Duplication.  If any action would require adjustment of the
Exercise Price and the number of Warrant Shares pursuant to more than one of the
provisions described in this Section 10 in a manner such that such adjustments
are duplicative, only one adjustment shall be made.

 

(o)           Notice of Record Date.  In the event (i) the Company takes any
action that would require an adjustment in the Exercise Price and/or the number
of Warrant Shares pursuant to Section 10(a), 10(b), 10(c), 10(d), 10(e) or
10(f) (unless no adjustment is to occur pursuant to Sections 10(h) or 10(i) or
(ii) there is a liquidation or dissolution of the Company, then the Company
shall file with its corporate records and mail to the Holder at the Holder’s
last addresses as shown on the records of the Company, at least 10 days prior to
such the proposed Ex-Dividend Date or proposed effective date, as the case may
be, a notice stating the proposed Ex-Dividend Date for a dividend or
distribution or the proposed effective date of a subdivision, combination,
reclassification, consolidation, merger, binding share exchange, transfer,
liquidation or dissolution.  Failure to file or mail the notice or any defect in
it shall not affect the validity of the transaction.

 

(p)           Certificate of Adjustments.  Upon the occurrence of each
adjustment or readjustment of the Exercise Price and the number of Warrant
Shares issuable pursuant to this Section 10, the Company at its expense shall
promptly as reasonably practicable compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Holder a certificate, signed
by an officer of the Company, setting forth such adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is based
and shall file a copy of such certificate with its corporate records.  The
Company shall, upon the reasonable written request of the Holder, furnish to
such Holder a similar certificate setting forth (i) the calculation of such
adjustments and readjustments in reasonable detail, (ii) the Exercise Price then
in effect, and (iii) the number of shares of Common Stock and the amount, if
any, of capital stock, other securities or other property (including but not
limited to cash and evidences of indebtedness) which then would be received upon
the exercise of this Warrant.

 

(q)           Rights Issued in Respect of Warrant Shares Issued Upon Exercise. 
In the event the Company adopts or implements a shareholder rights agreement (a
“Shareholder Rights Plan”), including, without limitation, a rights agreement in
existence on the Original Issuance Date, pursuant to which rights (“Rights”) are

 

--------------------------------------------------------------------------------


 

distributed to the holders of Common Stock of the Company and such Shareholder
Rights Plan provides that each Warrant Share issued upon exercise of this
Warrant at any time prior to the distribution of separate certificates
representing such Rights will be entitled to receive such Rights, then there
shall not be any adjustment to the exercise right or Exercise Price at any time
prior to the distribution of separate certificates representing such Rights. 
If, however, prior to any conversion, the Rights have separated from the Common
Stock, the Exercise Price and the number of Warrant Shares issuable shall be
adjusted at the time of separation as described in Section 10(c) above, subject
to readjustment in the events set forth therein.

 

11.        Notices.  Any notice, demand or delivery authorized by this Warrant
shall be in writing and shall be given to the Holder or the Company, as the case
may be, at its address (or facsimile number) set forth below, or such other
address (or facsimile number) as shall have been furnished to the party giving
or making such notice, demand or delivery:

 

If to the Company, to it at the following address:

 

Power-One, Inc.
740 Calle Plano

Camarillo, California

Attention: Chief Executive Officer

Facsimile: (805) 383-5898

 

with a copy to (which shall not constitute notice):

 

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071
Facsimile: (213) 229-7520
Attention: Jennifer Bellah Maguire

 

If to the Holder:

 

[Name of Holder]
2775 Sand Hill Road, Suite 100

Menlo Park, California 94025

Attention:  Karen King

Facsimile: (650) 234-2502

 

with a copy to (which shall not constitute notice):

 

Simpson Thacher & Bartlett LLP

2550 Hanover Street

Palo Alto, California 94304

 

--------------------------------------------------------------------------------


 

Facsimile: (650) 251-5002

Attention: Richard Capelouto

 

Each such notice, demand or delivery shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a Business Day.  Otherwise, any such notice, demand or
delivery shall be deemed not to have been received until the next succeeding
Business Day.

 

12.        Rights of the Holder; Transfer Books.  Prior to any exercise of this
Warrant, the Holder shall not, by virtue hereof, be entitled to any rights of a
shareholder of the Company, including, without limitation, the right to vote, to
receive dividends or other distributions, to exercise any preemptive right or to
receive any notice of meetings of stockholders or any notice of any proceedings
of the Company except as may be specifically provided for herein.  The Company
will at no time close its stock transfer books against transfer of this Warrant
in any manner which interferes with the timely exercise of this Warrant.

 

13.        GOVERNING LAW.  THIS WARRANT AND ALL RIGHTS ARISING HEREUNDER SHALL
BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, AND THE PERFORMANCE THEREOF SHALL BE GOVERNED AND ENFORCED IN
ACCORDANCE WITH SUCH LAWS.

 

14.        Binding Effect.  This Warrant shall be binding upon any successors or
assigns of the Company.

 

15.        Amendments; Waivers.  Any provision of this Warrant may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the Holder and the Company, or in the case of a
waiver, by the party against whom the waiver is to be effective.  No failure or
delay by either party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

16.        Entire Agreement.  This Warrant and the forms attached hereto and the
Securities Purchase Agreement contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior and
contemporaneous arrangement or undertakings with respect thereto.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed by its
duly authorized officer and to be dated as of [·].

 

 

POWER-ONE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and Agreed:

 

 

[NAME OF HOLDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Warrant]

 

--------------------------------------------------------------------------------


 

WARRANT EXERCISE NOTICE FORM

 

To:          Power-One, Inc.

 

The undersigned irrevocably exercises the Warrant for the purchase of
                     shares (the “Warrant Shares”) of Common Stock, par value
$.001 per share, of Power-One, Inc. (the “Company”) at $           per share
(the Exercise Price currently in effect pursuant to the Warrant) and herewith
makes payment of $                       (such payment being made as specified
below), all on the terms and conditions specified within the Warrant, surrenders
the Warrant and all right, title and interest therein to the Company and directs
that the Warrant Shares and replacement Warrant, if applicable, deliverable upon
the exercise of this Warrant or portion of this Warrant be registered or placed
in the name and at the address specified below and delivered thereto.

 

Date:

 

 

 

 

 

 

 

 

(Signature of Holder)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City)

(State)

(Zip Code)

 

Payment:

o

$                  wire transfer

 

 

 

 

o

$                  check

 

 

 

 

o

Reduction in number of Warrant Shares that would otherwise be issued upon
exercise pursuant to Section 2(d) of

 

the Warrant

 

Securities and/or check to be issued to:

 

 

Please insert social security or identifying number:

 

 

Name:

 

 

Street Address:

 

 

City, State and Zip Code:

 

 

Any unexercised portion of the Warrant evidenced by the within Warrant to be
issued to:

 

 

Please insert social security or identifying number:

 

 

--------------------------------------------------------------------------------


 

Name:

 

 

Street Address:

 

 

City, State and Zip Code:

 

 

--------------------------------------------------------------------------------


 

WARRANT ASSIGNMENT FORM

 

Dated                         ,          

 

FOR VALUE RECEIVED,                        hereby sells, assigns and transfers
unto                                         (the “Assignee”),

(please type or print in block letters)

 

                                                                                                                                                                                                           

(insert address)

 

its right to purchase up to            shares of Common Stock represented by
this Warrant and does hereby irrevocably constitute and appoint
                                attorney-in-fact, to transfer the same on the
books of the Company, with full power of substitution in the premises.

 

 

 

Signature:

 

 

--------------------------------------------------------------------------------


 

Exhibit D

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

POWER-ONE, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of [May    ], 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

SECTION 1.1.

 

Certain Defined Terms

 

1

SECTION 1.2.

 

Other Capitalized Terms

 

1

SECTION 1.3.

 

Effectiveness of this Agreement

 

1

 

 

 

 

 

ARTICLE II REGISTRATION RIGHTS

 

1

 

 

 

SECTION 2.1.

 

Piggyback Registrations

 

1

SECTION 2.2.

 

Demand Registration

 

3

SECTION 2.3.

 

Exceptions to the Company’s Obligations

 

6

SECTION 2.4.

 

Registration Procedures

 

9

SECTION 2.5.

 

Information Supplied

 

13

SECTION 2.6.

 

Expenses

 

13

SECTION 2.7.

 

Restrictions on Disposition

 

13

SECTION 2.8.

 

Indemnification

 

13

SECTION 2.9.

 

Required Reports

 

16

SECTION 2.10.

 

Selection of Counsel

 

16

SECTION 2.11.

 

Market Standoff Agreement

 

16

SECTION 2.12.

 

No Inconsistent Agreements

 

17

SECTION 2.13.

 

Termination of Registration Rights

 

17

 

 

 

 

 

ARTICLE III MISCELLANEOUS

 

18

 

 

 

SECTION 3.1.

 

Expenses

 

18

SECTION 3.2.

 

Successors and Assigns; Assignment

 

18

SECTION 3.3.

 

No Third Party Beneficiaries

 

18

SECTION 3.4.

 

Entire Agreement

 

18

SECTION 3.5.

 

Severability

 

18

SECTION 3.6.

 

Amendment and Waiver

 

18

SECTION 3.7.

 

Delays or Omissions

 

19

SECTION 3.8.

 

Notices

 

19

SECTION 3.9.

 

Interpretation

 

19

SECTION 3.10.

 

Governing Law; Jurisdiction; Waiver of Jury Trial

 

20

SECTION 3.11.

 

Specific Performance

 

20

SECTION 3.12.

 

Counterparts

 

20

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered as of
[May    ], 2009, among Power-One, Inc. a Delaware corporation (together with any
other issuer of Registrable Securities, the “Company”), Silver Lake Sumeru Fund,
L.P., a Delaware limited partnership (“SLS”), and Silver Lake Technology
Investors Sumeru, L.P. (together with their respective Permitted Transferees,
the “Investor Stockholders”).

 

RECITALS

 

WHEREAS, the Company, SLS and Silver Lake Technology Investors Sumeru, L.P. have
entered into a Securities Purchase Agreement, dated as of April 23, 2009 (the
“Purchase Agreement”), pursuant to which the Investor Stockholders have agreed
to purchase (i) an aggregate of 23,625 shares (the “Purchased Shares”) of the
Company’s Series A Preferred Stock (as defined below) initially convertible into
17,500,000 shares of the Company’s Common Stock (as defined below);
(ii) Warrants (as defined below) initially exercisable for 8,700,000 Warrant
Shares (as defined below); and (iii) Notes (as defined below) initially
convertible into 26,944,444 shares of the Company’s Common Stock (as defined
below); and

 

WHEREAS, the parties hereto desire to enter into certain arrangements relating
to the Company, the Purchased Shares, the Warrant Shares, the Notes and the
Conversion Shares (as defined below).

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS

 

SECTION 1.1.                       Certain Defined Terms.  Certain terms used
herein shall have the meanings given to them in Exhibit A.

 

SECTION 1.2.                       Other Capitalized Terms.  Capitalized terms
used but not defined herein or in Exhibit A shall have the meanings given to
them in the Purchase Agreement.

 

SECTION 1.3.                       Effectiveness of this
Agreement.  Notwithstanding any other provision to the contrary in this
Agreement, this Agreement shall not take effect until the Closing, and in the
event the Purchase Agreement is terminated prior to the Closing having occurred,
this Agreement shall be void ab initio.

 


ARTICLE II


 


REGISTRATION RIGHTS

 

SECTION 2.1.                       Piggyback Registrations.  If the Company
proposes to register Equity Securities under the Securities Act (other than a
registration on Form S-4 or Form S-8, or any

 

--------------------------------------------------------------------------------


 

successor or other forms promulgated for similar purposes, and other than demand
registrations pursuant to Section 2.2) involving the offering of such Equity
Securities at any time on or after the last day of the Restricted Period (the
“Restricted Period Termination Date”), whether or not for sale for its own
account, in a manner which would permit registration of Registrable Securities
the same class of such Equity Securities for sale to the public under the
Securities Act, it will, at each such time, give prompt written or telephonic
notice (a “Piggyback Offering Notice”) to the Holders (excluding Holders of
Hedging Common Stock) of:  its intention to do so, the form on which the Company
expects to effect such registration (e.g., Form S-1, Form S-3, Form S-3ASR), the
anticipated filing date with the SEC of such registration statement, the
anticipated date that the registration statement will be declared or otherwise
become effective, whether the offering is to be underwritten, in the case of
Form S-3 or Form S-3ASR, the anticipated date and time that the offering will be
made.  The registration rights provided for in this Section 2.1 are in addition
to, and not in lieu of, registrations made upon the demand of any Holder in
accordance with Section 2.2.

 


(A)                                  FORM S-1.  IF THE COMPANY INDICATES IN THE
PIGGYBACK OFFERING NOTICE THAT IT INTENDS TO EFFECT A REGISTRATION PURSUANT TO
FORM S-1, UPON THE WRITTEN REQUEST OF ANY HOLDER (WHICH REQUEST SHALL SPECIFY
THE REGISTRABLE SECURITIES INTENDED TO BE REGISTERED BY SUCH HOLDER), MADE
WITHIN TEN (10) DAYS AFTER THE RECEIPT OF ANY SUCH NOTICE BUT IN NO EVENT LATER
THAN TWO (2) BUSINESS DAYS PRIOR TO THE DATE THE FORM S-1 IS FILED WITH THE SEC,
THE COMPANY WILL, SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 2.3 AND THE
PROVISION OF THE INFORMATION SPECIFIED IN SECTION 2.5, USE REASONABLE BEST
EFFORTS TO EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF ALL REGISTRABLE
SECURITIES WHICH THE COMPANY HAS BEEN SO REQUESTED TO REGISTER BY THE HOLDERS
THEREOF.


 


(B)                                 FORM S-3.  IF THE COMPANY INDICATES IN THE
PIGGYBACK OFFERING NOTICE THAT IT INTENDS TO EFFECT A REGISTRATION PURSUANT TO
FORM S-3, UPON THE WRITTEN REQUEST OF ANY HOLDER (WHICH REQUEST SHALL SPECIFY
THE REGISTRABLE SECURITIES INTENDED TO BE REGISTERED BY SUCH HOLDER), MADE
WITHIN SEVEN (7) DAYS AFTER THE RECEIPT OF ANY SUCH NOTICE, NOTIFYING THE
COMPANY WHETHER ANY HOLDERS INTEND TO INCLUDE WITHIN THE FORM S-3 OR ANY
PROSPECTUS INCLUDED THEREIN REGISTRABLE SECURITIES, THE COMPANY WILL, SUBJECT TO
THE CONDITIONS SET FORTH IN SECTION 2.3 AND THE PROVISION OF THE INFORMATION
SPECIFIED IN SECTION 2.5, USE  REASONABLE BEST EFFORTS TO EFFECT THE
REGISTRATION UNDER THE SECURITIES ACT OF ALL REGISTRABLE SECURITIES WHICH THE
COMPANY HAS BEEN SO REQUESTED TO REGISTER BY THE HOLDERS THEREOF.


 


(C)                                  FORM S-3ASR.  IF THE COMPANY INDICATES IN
THE PIGGYBACK OFFERING NOTICE THAT IT INTENDS TO EFFECT A REGISTRATION PURSUANT
TO FORM S-3ASR, UPON THE WRITTEN REQUEST OF ANY HOLDER (WHICH REQUEST SHALL
SPECIFY THE REGISTRABLE SECURITIES INTENDED TO BE REGISTERED BY SUCH HOLDER),
MADE WITHIN SEVEN (7) DAYS AFTER THE RECEIPT OF ANY SUCH NOTICE, PRIOR TO THE
DATE AND TIME OF THE OFFERING AS SPECIFIED IN THE COMPANY’S NOTICE, NOTIFYING
THE COMPANY WHETHER ANY HOLDERS INTEND TO INCLUDE WITHIN SUCH FORM S-3ASR OR ANY
PROSPECTUS INCLUDED THEREIN REGISTRABLE SECURITIES, THE COMPANY WILL, SUBJECT TO
THE CONDITIONS SET FORTH IN SECTION 2.3 AND THE PROVISION OF THE INFORMATION
SPECIFIED IN SECTION 2.5, USE  REASONABLE BEST EFFORTS TO EFFECT THE
REGISTRATION UNDER THE SECURITIES ACT OF ALL REGISTRABLE SECURITIES WHICH THE
COMPANY HAS BEEN SO REQUESTED TO REGISTER BY THE HOLDERS THEREOF.


 


(D)                                 RIGHT TO WITHDRAW.  IF A REGISTRATION
PURSUANT TO THIS SECTION 2.1 INVOLVES AN UNDERWRITTEN OFFERING, ANY HOLDER
REQUESTING TO BE INCLUDED IN SUCH REGISTRATION MAY ELECT, IN WRITING PRIOR TO
THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT FILED IN CONNECTION WITH SUCH
REGISTRATION, NOT

 

2

--------------------------------------------------------------------------------


 


TO REGISTER ALL OR ANY PART OF SUCH HOLDER’S REGISTRABLE SECURITIES IN
CONNECTION WITH SUCH REGISTRATION.


 


(E)                                  CONVERSION INTO REGISTRABLE SECURITIES. 
NOTHING IN THIS SECTION 2.1 SHALL LIMIT THE RIGHT OF ANY HOLDER TO REQUEST THE
REGISTRATION OF THE REGISTRABLE SECURITIES ISSUABLE UPON (I) CONVERSION OF THE
SERIES A PREFERRED STOCK OR JUNIOR CONVERTIBLE PREFERRED STOCK BY SUCH HOLDER
(SUBJECT TO SUCH CONVERSION OCCURRING PRIOR TO THE COMPLETION OF THE SALE OF THE
UNDERLYING REGISTRABLE SECURITIES PRIOR TO SUCH REGISTRATION), (II) EXERCISE OF
THE WARRANTS BY SUCH HOLDER (SUBJECT TO SUCH EXERCISE OCCURRING PRIOR TO THE
COMPLETION OF THE SALE OF THE UNDERLYING REGISTRABLE SECURITIES PRIOR TO SUCH
REGISTRATION) OR (III) CONVERSION OF THE NOTES BY SUCH HOLDER (SUBJECT TO SUCH
CONVERSION OCCURRING PRIOR TO THE COMPLETION OF THE SALE OF THE UNDERLYING
REGISTRABLE SECURITIES PRIOR TO SUCH REGISTRATION), NOTWITHSTANDING THE FACT
THAT AT THE TIME OF THE REQUEST SUCH HOLDER HOLDS SERIES A PREFERRED STOCK,
JUNIOR CONVERTIBLE PREFERRED STOCK, WARRANTS OR NOTES, AS THE CASE MAY BE, AND
NOT THE UNDERLYING COMMON STOCK.


 

SECTION 2.2.     Demand Registration.

 


(A)                                  GENERAL.


 

(I)                                     SUBJECT TO THE PROVISIONS OF THIS
SECTION 2.2(A), UPON THE WRITTEN REQUEST (A “DEMAND NOTICE”) OF HOLDERS HOLDING
AT LEAST 35% OF THE AGGREGATE REGISTRABLE SECURITIES THEN HELD BY THE HOLDERS
(COLLECTIVELY THE “DEMAND PARTY”) (ASSUMING CONVERSION OF ALL OUTSTANDING SHARES
OF SERIES A PREFERRED STOCK, JUNIOR CONVERTIBLE PREFERRED STOCK AND NOTES INTO
CONVERSION SHARES AND EXERCISE OF ALL OUTSTANDING WARRANTS INTO WARRANT SHARES)
REQUESTING THAT THE COMPANY EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF
ALL OR PART OF SUCH DEMAND PARTY’S REGISTRABLE SECURITIES, WHICH REGISTRABLE
SECURITIES WILL BE OFFERED FOR SALE ON OR AFTER THE RESTRICTED PERIOD
TERMINATION DATE, AND SPECIFYING THE AMOUNT AND INTENDED METHODS OF DISPOSITION
THEREOF, INCLUDING PURSUANT TO A SHELF REGISTRATION STATEMENT UTILIZING RULE 415
OF THE SECURITIES ACT (OR ITS SUCCESSOR PROVISION) (A “SHELF REGISTRATION”),
THEREUPON THE COMPANY WILL PROMPTLY GIVE WRITTEN NOTICE OF SUCH REQUESTED
REGISTRATION TO EACH OF THE OTHER HOLDERS AND THEREUPON WILL, AS EXPEDITIOUSLY
AS REASONABLY PRACTICABLE (AND IN ANY EVENT NO LATER THAN 45 DAYS AFTER THE DATE
OF THE DEMAND NOTICE), FILE AND USE ITS  COMMERCIALLY REASONABLE EFFORTS TO
CAUSE TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT A REGISTRATION STATEMENT
TO EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF THE FOLLOWING, PROVIDED
THAT, NOTWITHSTANDING THE FOREGOING: (X) TO THE EXTENT A DEMAND NOTICE IS
DELIVERED NOT LESS THAN 45 DAYS PRIOR TO THE RESTRICTED PERIOD TERMINATION DATE
REQUESTING A SHELF REGISTRATION, THE COMPANY SHALL USE ITS  REASONABLE BEST
EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE NO LATER THAN
THE RESTRICTED PERIOD TERMINATION DATE, AND (Y) UNDER NO CIRCUMSTANCES UNDER
THIS SECTION 2.2(A) (INCLUDING THE FOREGOING CLAUSE (X)) SHALL THE COMPANY BE
REQUIRED TO FILE ANY REGISTRATION STATEMENT PRIOR TO THE DATE THAT IS 45 DAYS
PRIOR TO THE RESTRICTED PERIOD TERMINATION DATE:

 

(1)                                  SUCH REGISTRABLE SECURITIES WHICH THE
COMPANY HAS BEEN SO REQUESTED TO REGISTER BY THE DEMAND PARTY UNDER THE DEMAND
NOTICE; AND

 

(2)                                  THE REGISTRABLE SECURITIES OF HOLDERS WHICH
THE COMPANY HAS BEEN REQUESTED TO REGISTER BY WRITTEN REQUEST TO THE COMPANY BY
THE HOLDERS WITHIN TEN (10)

 

3

--------------------------------------------------------------------------------


 

DAYS AFTER THE GIVING OF SUCH WRITTEN NOTICE BY THE COMPANY TO THE HOLDERS
(WHICH REQUEST SHALL SPECIFY THE AMOUNT AND INTENDED METHODS OF DISPOSITION OF
SUCH SECURITIES).

 

all to the extent necessary to permit the disposition (in accordance with the
intended method thereof as aforesaid) of the Registrable Securities and such
other securities so to be registered.

 

(II)                                  NOTHING IN THIS SECTION 2.2 SHALL LIMIT
THE RIGHT OF ANY HOLDER TO REQUEST THE REGISTRATION OF THE REGISTRABLE
SECURITIES ISSUABLE UPON (I) CONVERSION OF THE SERIES A PREFERRED STOCK AND
JUNIOR CONVERTIBLE PREFERRED STOCK BY SUCH HOLDER (SUBJECT TO SUCH CONVERSION
OCCURRING PRIOR TO THE COMPLETION OF THE SALE OF THE UNDERLYING REGISTRABLE
SECURITIES PRIOR TO SUCH REGISTRATION), (II) EXERCISE OF THE WARRANTS BY SUCH
HOLDER (SUBJECT TO SUCH EXERCISE OCCURRING PRIOR TO THE COMPLETION OF THE SALE
OF THE UNDERLYING REGISTRABLE SECURITIES PRIOR TO SUCH REGISTRATION) OR
(III) CONVERSION OF THE NOTES BY SUCH HOLDER (SUBJECT TO SUCH CONVERSION
OCCURRING PRIOR TO THE COMPLETION OF THE SALE OF THE UNDERLYING REGISTRABLE
SECURITIES PRIOR TO SUCH REGISTRATION), NOTWITHSTANDING THE FACT THAT AT THE
TIME OF THE REQUEST SUCH HOLDER HOLDS SERIES A PREFERRED STOCK, JUNIOR
CONVERTIBLE PREFERRED STOCK, WARRANTS OR NOTES, AS THE CASE MAY BE, AND NOT THE
UNDERLYING COMMON STOCK.

 


(B)                                 SHELF TAKE-DOWNS.  ANY OF THE HOLDERS WHOSE
REGISTRABLE SECURITIES HAVE BEEN REGISTERED PURSUANT TO A SHELF REGISTRATION MAY
INITIATE AN OFFERING OR SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH SHELF
REGISTRATION (EACH, A “SHELF TAKE-DOWN”) AND, EXCEPT AS SET FORTH IN THIS
SECTION 2.2(B) WITH RESPECT TO MARKETED UNDERWRITTEN OFFERINGS (AS DEFINED BELOW
IN SECTION 2.4(Q)), SUCH HOLDER SHALL NOT BE REQUIRED TO PERMIT THE OFFER AND
SALE OF REGISTRABLE SECURITIES BY OTHER HOLDERS IN CONNECTION WITH SUCH SHELF
TAKE-DOWN.  IF THE INITIATING HOLDERS SO ELECT BY WRITTEN REQUEST TO THE
COMPANY, A SHELF TAKE-DOWN MAY BE IN THE FORM OF AN UNDERWRITTEN OFFERING (AN
“UNDERWRITTEN SHELF TAKE-DOWN”), AND THE COMPANY SHALL, IF SO REQUESTED, FILE
AND EFFECT AN AMENDMENT OR SUPPLEMENT OF THE SHELF REGISTRATION FOR SUCH PURPOSE
AS SOON AS PRACTICABLE.  ONLY THE DEMAND PARTY SHALL HAVE THE RIGHT TO INITIATE
AN UNDERWRITTEN SHELF TAKE-DOWN THAT IS A MARKETED UNDERWRITTEN OFFERING, AND
ANY SUCH UNDERWRITTEN SHELF TAKE-DOWN THAT IS A MARKETED UNDERWRITTEN OFFERING
SHALL BE DEEMED TO BE A REGISTRATION PURSUANT TO SECTION 2.2(A), AND THE COMPANY
SHALL PROVIDE NOTICE TO THE OTHER HOLDERS OF SUCH REGISTRATION IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 2.2(A).


 


(C)                                  EFFECTIVE REGISTRATION STATEMENT.  A
REGISTRATION REQUESTED PURSUANT TO THIS SECTION 2.2 WILL NOT BE DEEMED TO HAVE
BEEN EFFECTED UNLESS: (I) IT HAS BEEN DECLARED EFFECTIVE BY THE SEC OR HAS
OTHERWISE BECOME EFFECTIVE UNDER THE SECURITIES ACT, OR (II) IT HAS BEEN FILED
WITH THE SEC BUT ABANDONED OR WITHDRAWN AT THE REQUEST OF THE DEMAND PARTY PRIOR
TO EFFECTIVENESS, OTHER THAN AN ABANDONMENT OR WITHDRAWAL REQUESTED BECAUSE OF:
(A) THE STOCK PRICE OF THE COMPANY’S COMMON STOCK FALLING 15% OR MORE SINCE THE
DELIVERY OF A REQUEST FOR REGISTRATION PURSUANT TO THIS SECTION 2.2 (PROVIDED
THAT SUCH REGISTRATION SHALL BE DEEMED TO HAVE BEEN EFFECTED, UNLESS (X) THE
HOLDERS PARTICIPATING IN THE REGISTRATION REIMBURSE THE COMPANY FOR REGISTRATION
EXPENSES INCURRED OR PAYABLE BY THE COMPANY UP UNTIL THE RECEIPT OF NOTICE OF AN
ABANDONMENT OR WITHDRAWAL PURSUANT TO THIS CLAUSE (A) AND FOR THE WITHDRAWAL OF
THE REGISTRATION STATEMENT, AND (Y) A DEMAND PARTY HAS NOT PREVIOUSLY REQUESTED
ABANDONMENT OR WITHDRAWAL OF A REGISTRATION PURSUANT TO THIS CLAUSE (A) (IT
BEING UNDERSTOOD THAT AN ABANDONMENT OR WITHDRAWAL PURSUANT TO THIS
CLAUSE (A) MAY BE MADE ONLY ONCE)), (B) THE DELIVERY OF A POSTPONEMENT NOTICE
PURSUANT TO SECTION 2.3(B)(IV), (C) A MATERIAL ADVERSE CHANGE IN THE COMPANY’S
AND ITS SUBSIDIARIES’ PROSPECTS, BUSINESS, OPERATIONS, PROPERTIES,

 

4

--------------------------------------------------------------------------------


 


ASSETS, LIABILITIES, FINANCIAL CONDITION OR RESULTS OF OPERATIONS, TAKEN AS A
WHOLE, WHICH BECAME KNOWN TO THE HOLDERS OR THE PUBLIC AFTER THE DELIVERY OF A
REQUEST FOR REGISTRATION PURSUANT TO THIS SECTION 2.2, OR (D) THE DISCOVERY OF
MATERIALLY ADVERSE, NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE.


 


(D)                                 SELECTION OF UNDERWRITERS.  IF A REQUESTED
REGISTRATION PURSUANT TO THIS SECTION 2.2 INVOLVES AN UNDERWRITTEN OFFERING, THE
INVESTMENT BANKERS, UNDERWRITERS AND MANAGERS FOR SUCH REGISTRATION SHALL BE
SELECTED BY THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES WHICH THE
COMPANY HAS BEEN REQUESTED TO REGISTER; PROVIDED, HOWEVER, THAT SUCH SELECTION
OF INVESTMENT BANKERS, UNDERWRITERS AND MANAGERS SHALL BE SUBJECT TO THE
REASONABLE APPROVAL BY THE COMPANY.


 


(E)                                  PRIORITY IN DEMAND REGISTRATIONS; RIGHT TO
ABANDON OR WITHDRAW.  IF A REQUESTED REGISTRATION PURSUANT TO THIS SECTION 2.2
INVOLVES AN UNDERWRITTEN OFFERING AND THE MANAGING UNDERWRITER ADVISES THE
COMPANY IN WRITING THAT, IN ITS OPINION, THE NUMBER OF EQUITY SECURITIES
(INCLUDING REGISTRABLE SECURITIES) TO BE INCLUDED IN SUCH REGISTRATION AS
CONTEMPLATED BY THE HOLDERS AND THE COMPANY WOULD BE LIKELY TO EXCEED THE
LARGEST NUMBER OF EQUITY SECURITIES THAT CAN BE SOLD WITHOUT HAVING AN ADVERSE
EFFECT ON THE SUCCESS OF SUCH OFFERING, INCLUDING ANY IMPACT ON THE SELLING
PRICE OR THE NUMBER OF EQUITY SECURITIES THAT CAN BE SOLD (THE “MAXIMUM OFFERING
SIZE”), THEN THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION (I) FIRST, 100% OF
THE REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION BY THE
DEMAND PARTY AND OTHER HOLDERS OF REGISTRABLE SECURITIES WHO HAVE REQUESTED THAT
THEIR REGISTRABLE SECURITIES BE INCLUDED UP TO THE MAXIMUM OFFERING SIZE (SUCH
REGISTRABLE SECURITIES ALLOCATED, IF NECESSARY FOR THE OFFERING NOT TO EXCEED
THE MAXIMUM OFFERING SIZE, PRO RATA AMONG THE DEMAND PARTY AND THE OTHER HOLDERS
OF REGISTRABLE SECURITIES SO REQUESTED TO BE INCLUDED IN SUCH REGISTRATION BY
EACH) AND (II) SECOND, TO THE EXTENT THE MANAGING UNDERWRITER BELIEVES
ADDITIONAL SECURITIES CAN BE SOLD IN THE OFFERING WITHOUT EXCEEDING THE MAXIMUM
OFFERING SIZE, THE SECURITIES THE COMPANY PROPOSES TO SELL UP TO THE NUMBER OF
SECURITIES THAT, IN THE OPINION OF SUCH MANAGING UNDERWRITER, CAN BE SOLD
WITHOUT EXCEEDING THE MAXIMUM OFFERING SIZE.  NOTWITHSTANDING THE FOREGOING, IF
THE MANAGING UNDERWRITER OF ANY UNDERWRITTEN OFFERING SHALL ADVISE THE HOLDERS
PARTICIPATING IN A REGISTRATION PURSUANT TO THIS SECTION 2.2 THAT THE
REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT CANNOT BE SOLD IN
SUCH OFFERING WITHIN A PRICE RANGE ACCEPTABLE TO THE DEMAND PARTY OR THAT ALL OF
THE REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN A REGISTRATION BY A
DEMAND PARTY PURSUANT TO THIS SECTION 2.2 CANNOT BE SOLD IN THE MANNER
REQUESTED, THEN THE DEMAND PARTY SHALL HAVE THE RIGHT TO NOTIFY THE COMPANY THAT
IT HAS DETERMINED THAT THE REGISTRATION STATEMENT BE ABANDONED OR WITHDRAWN, IN
WHICH EVENT THE COMPANY SHALL ABANDON OR WITHDRAW SUCH REGISTRATION STATEMENT;
IT BEING UNDERSTOOD THAT IN THE EVENT THE DEMAND PARTY EXERCISES ITS RIGHT SET
FORTH IN THIS SENTENCE, THE COMPANY SHALL REMAIN LIABLE FOR ANY REGISTRATION
EXPENSES PURSUANT TO SECTION 2.6 AND THAT THE ABANDONMENT OR WITHDRAWAL OF THE
REGISTRATION STATEMENT SHALL NEVERTHELESS CONSTITUTE A REGISTRATION FOR PURPOSES
OF SECTION 2.3(B)(I) UNLESS THE DEMAND PARTY ELECTS TO PAY (OR REIMBURSE THE
COMPANY FOR) SUCH REGISTRATION EXPENSES, IN WHICH CASE SUCH REGISTRATION
STATEMENT SHALL NOT CONSTITUTE A REGISTRATION FOR PURPOSES OF SECTION 2.3(B)(I).


 


(F)                                    MINIMUM OFFERING SIZE.  ANY UNDERWRITTEN
SALE PURSUANT TO A SHELF REGISTRATION PURSUANT TO THIS SECTION 2.2 MUST BE FOR A
NUMBER OF REGISTRABLE SECURITIES WHICH, BASED ON THE GOOD FAITH DETERMINATION OF
THE HOLDERS, WILL RESULT IN GROSS PROCEEDS OF AT LEAST $25 MILLION IN THE CASE
OF ANY MARKETED UNDERWRITTEN OFFERING OR $10 MILLION IN THE CASE OF ANY OTHER
UNDERWRITTEN OFFERING.

 

5

--------------------------------------------------------------------------------


 


(G)                                 METHOD OF DISPOSITION.  SUBJECT TO
SECTION 2.7, EACH HOLDER OF REGISTRABLE SECURITIES MAY, PURSUANT TO THE
REGISTRATION STATEMENT COVERING SUCH REGISTRABLE SECURITIES, FROM TIME TO TIME,
SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY OR ALL OF SUCH HOLDER’S SHARES OF
REGISTRABLE SECURITIES ON ANY STOCK EXCHANGE, MARKET OR TRADING FACILITY ON
WHICH THE REGISTRABLE SECURITIES ARE TRADED OR IN PRIVATE TRANSACTIONS.  EACH
HOLDER OF REGISTRABLE SECURITIES MAY USE ANY METHOD, OR COMBINATION OF METHODS,
OF DISPOSING OF SUCH REGISTRABLE SECURITIES OR INTERESTS THEREIN BY ANY METHOD,
OR COMBINATION OF METHODS, PERMITTED PURSUANT TO APPLICABLE LAW, INCLUDING,
WITHOUT LIMITATION, SHORT SALES ENTERED INTO AFTER THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT COVERING SUCH REGISTRABLE SECURITIES AND THROUGH THE
WRITING OR SETTLEMENT OF OPTIONS OR OTHER HEDGING TRANSACTIONS, WHETHER THROUGH
AN OPTIONS EXCHANGE OR OTHERWISE.  FOR THE AVOIDANCE OF DOUBT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH HOLDER MAY, IN CONNECTION WITH THE SALE OF
REGISTRABLE SECURITIES OR INTERESTS IN REGISTRABLE SECURITIES, ENTER INTO
HEDGING TRANSACTIONS WITH BROKER-DEALERS OR OTHER FINANCIAL INSTITUTIONS, WHICH
MAY IN TURN, TO THE EXTENT SO PERMITTED, ENGAGE IN SHORT SALES OF THE COMMON
STOCK IN THE COURSE OF HEDGING THE POSITIONS THEY ASSUME, AND EACH HOLDER MAY
ALSO SELL SHARES OF COMMON STOCK SHORT AND DELIVER THESE SECURITIES TO CLOSE OUT
SUCH HOLDER’S SHORT POSITIONS, OR LOAN OR PLEDGE THE COMMON STOCK TO
BROKER-DEALERS THAT IN TURN MAY SELL THESE SECURITIES.  EACH HOLDER MAY ALSO
ENTER INTO OPTION OR OTHER TRANSACTIONS WITH BROKER-DEALERS OR OTHER FINANCIAL
INSTITUTIONS OR THE CREATION OF ONE OR MORE DERIVATIVE SECURITIES WHICH REQUIRE
THE DELIVERY TO SUCH BROKER-DEALER OR OTHER FINANCIAL INSTITUTION OF REGISTRABLE
SECURITIES OFFERED BY THE APPLICABLE REGISTRATION STATEMENT, WHICH REGISTRABLE
SECURITIES, TO THE EXTENT THEY MAY BE INCLUDED ON SUCH REGISTRATION STATEMENT
AND THE REQUIRED INFORMATION HAS BEEN TIMELY PROVIDED TO THE COMPANY IN
ACCORDANCE HEREWITH AND IS APPROPRIATELY REFLECTED THEREIN, SUCH BROKER-DEALER
OR OTHER FINANCIAL INSTITUTION MAY RESELL PURSUANT TO THE APPLICABLE
REGISTRATION STATEMENT.  EACH HOLDER MAY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ENTER INTO DERIVATIVE TRANSACTIONS WITH THIRD PARTIES, OR SELL SECURITIES
NOT COVERED BY AN APPLICABLE REGISTRATION STATEMENT TO THIRD PARTIES IN
PRIVATELY NEGOTIATED TRANSACTIONS.  TO THE EXTENT THEY MAY BE INCLUDED ON SUCH
REGISTRATION STATEMENT AND THE REQUIRED INFORMATION HAS BEEN TIMELY PROVIDED TO
THE COMPANY IN ACCORDANCE HEREWITH AND IS APPROPRIATELY REFLECTED THEREIN, IN
CONNECTION WITH THOSE DERIVATIVES, SUCH THIRD PARTIES MAY SELL SECURITIES
COVERED BY THE APPLICABLE REGISTRATION STATEMENT, INCLUDING IN SHORT SALE
TRANSACTIONS.  IF THE FOREGOING APPLIES, THE THIRD PARTY MAY USE SECURITIES
PLEDGED BY THE HOLDER OR BORROWED FROM THE HOLDER OR OTHERS TO SETTLE THOSE
SALES OR TO CLOSE OUT ANY RELATED OPEN BORROWINGS OF SECURITIES, AND MAY USE
SECURITIES RECEIVED FROM THE HOLDERS IN SETTLEMENT OF THOSE DERIVATIVES TO CLOSE
OUT ANY RELATED OPEN BORROWINGS OF SECURITIES.  IN EACH OF THE FOREGOING CASES,
THE THIRD PARTY IN THE TRANSACTIONS DESCRIBED IN THIS SECTION 2.2(G) WILL BE AN
UNDERWRITER SUBJECT TO THE PROVISIONS OF SECTION 2.2(D), AND THE HOLDERS SEEKING
TO INCLUDE SUCH TRANSACTIONS  IN THE APPLICABLE REGISTRATION STATEMENT AND THE
COMPANY WILL COMPLY WITH THE SAME PROCEDURES AS ARE APPLICABLE TO A SHELF
TAKE-DOWN IN PREPARING THE NECESSARY AMENDMENT OR SUPPLEMENT TO SUCH
REGISTRATION STATEMENT.  IN ADDITION, FOR AVOIDANCE OF DOUBT, THE HOLDERS OF
HEDGING COMMON STOCK WILL BE SUBJECT TO THE PROVISIONS OF SECTION 2.11

 

SECTION 2.3.        Exceptions to the Company’s Obligations.

 


(A)                                  NOTWITHSTANDING ANYTHING IN SECTION 2.1 TO
THE CONTRARY:

 

(I)                                     IF, AT ANY TIME AFTER GIVING A PIGGYBACK
OFFERING NOTICE, THE COMPANY SHALL DETERMINE FOR ANY REASON NOT TO PROCEED WITH
THE PROPOSED REGISTRATION OF THE SECURITIES TO BE SOLD BY IT, THE COMPANY MAY,
AT ITS ELECTION, GIVE WRITTEN NOTICE OF SUCH DETERMINATION TO THE HOLDERS AND,
THEREUPON, SHALL BE RELIEVED OF ITS OBLIGATION TO REGISTER ANY REGISTRABLE
SECURITIES IN CONNECTION

 

6

--------------------------------------------------------------------------------


 

WITH SUCH REGISTRATION (BUT NOT FROM ITS OBLIGATION TO PAY THE REGISTRATION
EXPENSES IN CONNECTION THEREWITH); AND

 

(II)                                  IF A REGISTRATION PURSUANT TO SECTION 2.1
INVOLVES AN UNDERWRITTEN OFFERING AND THE MANAGING UNDERWRITER ADVISES THE
COMPANY IN WRITING THAT, IN ITS OPINION, THE NUMBER OF EQUITY SECURITIES
(INCLUDING REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION)
TO BE INCLUDED IN SUCH REGISTRATION AS CONTEMPLATED BY THE COMPANY AND THE
HOLDERS WOULD BE LIKELY TO EXCEED THE MAXIMUM OFFERING SIZE, THEN THE COMPANY
SHALL INCLUDE IN SUCH REGISTRATION (A) FIRST, 100% OF THE SECURITIES THE COMPANY
PROPOSES TO SELL, AND (B) SECOND, TO THE EXTENT OF THE AMOUNT OF REGISTRABLE
SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION WHICH, IN THE OPINION
OF SUCH MANAGING UNDERWRITER CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM OFFERING
SIZE, THE AMOUNT OF REGISTRABLE SECURITIES WHICH THE HOLDERS HAVE REQUESTED TO
BE INCLUDED IN SUCH REGISTRATION, SUCH AMOUNT TO BE ALLOCATED PRO RATA AMONG ALL
REQUESTING HOLDERS AND ALL OTHER PERSONS ENTITLED TO REGISTRATION RIGHTS, ON THE
BASIS OF THE RELATIVE AMOUNT OF REGISTRABLE SECURITIES THEN HELD BY EACH SUCH
PERSON (PROVIDED THAT ANY SUCH AMOUNT THEREBY ALLOCATED TO ANY SUCH PERSON THAT
EXCEEDS SUCH PERSON’S REQUEST SHALL BE REALLOCATED AMONG THE REMAINING
REQUESTING PERSONS IN A LIKE MANNER TO THE EXTENT PRACTICABLE).

 


(B)                                 NOTWITHSTANDING ANYTHING IN SECTION 2.2 TO
THE CONTRARY:

 

(I)            IN NO EVENT SHALL THE COMPANY BE REQUIRED TO EFFECT MORE THAN
(X) SIX (6) REGISTRATIONS PURSUANT TO SECTION 2.2(A) OR (Y) FOUR (4) MARKETED
UNDERWRITTEN OFFERINGS;

 

(II)           IN NO EVENT SHALL THE COMPANY BE OBLIGATED TO PREPARE AND FILE
(X) ANY SUCH REGISTRATION STATEMENT OR (Y) ANY PROSPECTUS SUPPLEMENT THERETO
RELATING TO A MARKETED UNDERWRITTEN OFFERING, IN EACH CASE WITH RESPECT TO
REGISTRABLE SECURITIES WITH A MARKET VALUE (BASED ON THEN CURRENT TRADING
PRICES) OF LESS THAN $25 MILLION, PROVIDED THAT THIS SECTION 2.2(B)(II) SHALL
NOT APPLY TO ANY REQUEST TO FILE A SHELF REGISTRATION STATEMENT PURSUANT TO
SECTION 2.2(A) THAT INCLUDES THE REGISTRATION OF ALL CONVERSION SHARES;

 

(III)      THE COMPANY SHALL NOT BE OBLIGATED TO (X) FILE A REGISTRATION
STATEMENT UNDER SECTION 2.2(A) WITHIN A PERIOD OF 90 DAYS AFTER THE EFFECTIVE
DATE OF ANY OTHER REGISTRATION STATEMENT, (1) FOR WHICH THE HOLDERS EXERCISED
THEIR RIGHTS PURSUANT SECTION 2.1 TO INCLUDE REGISTRABLE SECURITIES, PROVIDED
THAT THE COMPANY AND THE UNDERWRITERS DID NOT SUBSTANTIALLY LIMIT THE NUMBER OF
REGISTRABLE SECURITIES THAT SUCH HOLDER WAS PERMITTED TO INCLUDE IN SUCH
REGISTRATION STATEMENT OR (2) WHICH THE COMPANY FILED OR EFFECTED PURSUANT TO
SECTION 2.2(A) OR (Y) EFFECT MORE THAN ONE MARKETED UNDERWRITTEN OFFERING
PURSUANT TO SECTION 2.2 IN ANY 180-DAY PERIOD;

 

(IV)          IF THE COMPANY RECEIVES A REQUEST FOR REGISTRATION PURSUANT TO
SECTION 2.2, AT A TIME WHEN (A) THE COMPANY HAS COMMENCED, OR HAS A BONA FIDE
INTENTION TO COMMENCE, A PUBLIC SECURITIES OFFERING TRANSACTION,
(B) REGISTRATION OF THE REGISTRABLE SECURITIES WOULD, IN THE GOOD FAITH JUDGMENT
OF THE EXECUTIVE OFFICERS OF THE COMPANY (AFTER CONSULTATION WITH COUNSEL),
IMPEDE, DELAY OR OTHERWISE INTERFERE WITH ANY PENDING OR CONTEMPLATED MATERIAL
ACQUISITION, CORPORATE REORGANIZATION OR SIMILAR MATERIAL TRANSACTION, OR
(C) NON-PUBLIC MATERIAL INFORMATION NOT OTHERWISE THEN REQUIRED BY LAW TO BE
PUBLICLY DISCLOSED REGARDING THE COMPANY EXISTS, THE IMMEDIATE DISCLOSURE OF
WHICH WOULD IN THE GOOD FAITH JUDGMENT OF THE CHIEF EXECUTIVE OFFICER, CHIEF
FINANCIAL OFFICER OR GENERAL COUNSEL OF THE COMPANY BE DISADVANTAGEOUS IN ANY
MATERIAL

 

7

--------------------------------------------------------------------------------


 

RESPECT TO THE COMPANY (CLAUSES (A), (B) AND (C), A “MATERIAL PENDING EVENT”),
THEN THE COMPANY MAY POSTPONE THE FILING (BUT NOT THE PREPARATION) OF A
REGISTRATION STATEMENT REQUESTED PURSUANT TO SECTION 2.2 FOR A PERIOD NOT TO
EXCEED 60 CONSECUTIVE CALENDAR DAYS (OR, IF LONGER, THE PERIOD OF THE APPLICABLE
MARKET STANDOFF AGREEMENT PURSUANT TO SECTION 2.11) FROM THE DATE OF A DEMAND
NOTICE UPON PROVIDING THE DEMAND PARTY WITH WRITTEN NOTICE OF SUCH POSTPONEMENT
(WHICH NOTICE NEED NOT INCLUDE A STATEMENT OF THE REASON FOR SUCH POSTPONEMENT);
PROVIDED THAT THE COMPANY SHALL AT ALL TIMES IN GOOD FAITH USE REASONABLE BEST
EFFORTS TO CAUSE ANY REGISTRATION STATEMENT REQUIRED BY SECTION 2.2 TO BE FILED
AS SOON AS REASONABLY PRACTICABLE THEREAFTER; PROVIDED, FURTHER, THAT THE
COMPANY SHALL POSTPONE THE FILING OF A REGISTRATION STATEMENT PURSUANT TO THIS
SECTION 2.3(B)(IV) FOR NO MORE THAN 90 DAYS IN THE AGGREGATE IN ANY TWELVE-MONTH
PERIOD IN RESPECT OF ALL REQUESTED REGISTRATIONS; PROVIDED, HOWEVER, THAT IN THE
EVENT THAT THE COMPANY EXERCISES ITS RIGHT TO REDEEM THE NOTES PURSUANT TO
SECTION 3.04 OF THE INDENTURE OR TO REQUIRE CONVERSION OF THE SERIES A PREFERRED
STOCK PURSUANT TO SECTION 5(C) OF THE CERTIFICATE OF DESIGNATION OF THE
PREFERRED STOCK, THEN THE COMPANY MAY NOT POSTPONE (OR CONTINUE ANY POSTPONEMENT
OF) (INCLUDING ANY DEEMED POSTPONEMENT PURSUANT TO SECTION 2.11(A)) THE FILING
OF A REGISTRATION STATEMENT AT ANY TIME DURING THE PERIOD COMMENCING ON THE
DELIVERY OF THE NOTICE OF REDEMPTION OR MANDATORY CONVERSIONS AS APPLICABLE, AND
ENDING 120 DAYS THEREAFTER UNLESS AND TO THE EXTENT SECTION 2.11(B) IS
APPLICABLE; AND PROVIDED, FURTHER, THAT THE COMPANY SHALL MAKE PROMPT AND
ADEQUATE DISCLOSURE OF ANY MATERIAL INFORMATION REQUIRED TO BE DISCLOSED FROM
TIME TO TIME IN ACCORDANCE WITH LAW AND NASDAQ RULES.  EACH HOLDER SHALL KEEP
CONFIDENTIAL ANY COMMUNICATIONS RECEIVED BY IT FROM THE COMPANY REGARDING THE
POSTPONEMENT PURSUANT TO THIS SECTION 2.3(B)(IV) (INCLUDING THE FACT OF THE
POSTPONEMENT), EXCEPT AS REQUIRED BY LAW.  IN THE EVENT THAT THE COMPANY GIVES
THE HOLDERS THE NOTICE SPECIFIED IN THIS SECTION 2.3(B)(IV), THE DEMAND PARTY
SHALL HAVE THE RIGHT, WITHIN 15 DAYS AFTER RECEIPT THEREOF, TO WITHDRAW ITS
REQUEST UNDER SECTION 2.2, IN WHICH CASE SUCH REQUEST SHALL NOT BE COUNTED AS A
DEMAND FOR PURPOSES OF SECTION 2.2 OR FOR PURPOSES OF THE LIMITATIONS SET FORTH
IN SECTION 2.3(B)(I);

 

(V)                                 IF THE COMPANY RECEIVES A REQUEST FOR
REGISTRATION PURSUANT TO SECTION 2.2, AT A TIME WHEN THERE IS A MATERIAL PENDING
EVENT, THEN THE COMPANY MAY SUSPEND SALES UNDER A SHELF REGISTRATION STATEMENT,
OR A REGISTRATION STATEMENT PURSUANT TO WHICH REGISTRABLE SECURITIES ARE NOT
IMMEDIATELY SOLD AFTER THE EFFECTIVENESS THEREOF, FOR A PERIOD NOT TO EXCEED 60
DAYS (OR, IF LONGER, THE PERIOD OF THE APPLICABLE MARKET STANDOFF AGREEMENT
PURSUANT TO SECTION 2.11) IN ANY 90-DAY PERIOD UPON PROVIDING THE HOLDERS WITH
WRITTEN NOTICE OF SUCH SUSPENSION (WHICH NOTICE SHALL INCLUDE A STATEMENT OF THE
REASON FOR SUCH SUSPENSION); PROVIDED, THAT THE COMPANY SHALL SUSPEND THE FILING
OF A REGISTRATION STATEMENT PURSUANT TO THIS SECTION 2.3(B)(V) FOR NO MORE THAN
90 DAYS IN THE AGGREGATE IN ANY TWELVE-MONTH PERIOD AND THREE (3) TIMES IN ANY
TWELVE-MONTH PERIOD RESPECT OF ALL REQUESTED REGISTRATIONS; PROVIDED, HOWEVER,
THAT IN THE EVENT THAT THE COMPANY EXERCISES ITS RIGHT TO REDEEM THE NOTES
PURSUANT TO SECTION 3.04 OF THE INDENTURE OR TO REQUIRE CONVERSION OF THE
SERIES A PREFERRED STOCK PURSUANT TO SECTION 5(C) OF THE CERTIFICATE OF
DESIGNATION OF THE PREFERRED STOCK, THEN THE COMPANY MAY NOT POSTPONE (OR
CONTINUE ANY POSTPONEMENT OF) (INCLUDING ANY DEEMED POSTPONEMENT PURSUANT TO
SECTION 2.11(A)) THE FILING OF A REGISTRATION STATEMENT AT ANY TIME DURING THE
PERIOD COMMENCING ON THE DELIVERY OF THE NOTICE OF REDEMPTION OR MANDATORY
CONVERSIONS AS APPLICABLE, AND ENDING 120 DAYS THEREAFTER UNLESS AND TO THE
EXTENT SECTION 2.11(B) IS APPLICABLE; AND PROVIDED FURTHER THAT THE COMPANY
SHALL MAKE PROMPT AND ADEQUATE DISCLOSURE OF ANY MATERIAL INFORMATION REQUIRED
TO BE DISCLOSED FROM TIME TO TIME IN ACCORDANCE WITH LAW AND NASDAQ RULES.  UPON
RECEIPT OF A NOTICE FROM THE COMPANY IN ACCORDANCE WITH THE TERMS OF THIS
SECTION 2.3(B)(V), EACH HOLDER AGREES NOT TO SELL OR OFFER TO SELL ANY
REGISTRABLE SECURITIES PURSUANT TO SUCH SHELF REGISTRATION STATEMENT UNTIL THE
COMPANY NOTIFIES SUCH HOLDER THAT THE SHELF REGISTRATION STATEMENT

 

8

--------------------------------------------------------------------------------


 

MAY BE USED (WHICH NOTICE THE COMPANY SHALL PROMPTLY PROVIDE FOLLOWING THE
TERMINATION OF THE EVENT OR CIRCUMSTANCE GIVING RISE TO SUCH SUSPENSION).  EACH
HOLDER SHALL KEEP CONFIDENTIAL ANY COMMUNICATIONS RECEIVED BY IT FROM THE
COMPANY REGARDING THE SUSPENSION OF SALES PURSUANT TO THIS
SECTION 2.3(B)(V) (INCLUDING THE FACT OF THE SUSPENSION), EXCEPT AS REQUIRED BY
LAW; AND

 

(VI)                              IN NO EVENT SHALL THE COMPANY BE OBLIGATED TO
PREPARE AND FILE IN CONNECTION WITH ANY SHELF TAKE-DOWN ANY POST-EFFECTIVE
AMENDMENT TO A SHELF REGISTRATION OR ANY PROSPECTUS SUPPLEMENT WITH RESPECT TO
SUCH SHELF TAKE-DOWN UNLESS THE HOLDERS REQUESTING SUCH FILING EXPECT IN GOOD
FAITH TO SELL REGISTRABLE SECURITIES IN CONNECTION THEREWITH FOR AN AGGREGATE
GROSS SALES PRICE OF AT LEAST $10 MILLION.

 


(C)                                  NOTWITHSTANDING ANYTHING IN SECTION 2.1 OR
SECTION 2.2 TO THE CONTRARY:

 

(I)                                     AT SUCH TIME AS ALL OF THE REGISTRABLE
SECURITIES (OR SUCH SECURITIES THAT WOULD BE REGISTRABLE SECURITIES BUT FOR THE
PROVISO IMMEDIATELY FOLLOWING CLAUSE (C) OF THE DEFINITION THEREOF) BENEFICIALLY
OWNED BY A HOLDER (TOGETHER WITH THOSE OF ITS AFFILIATES) CONSTITUTE LESS THAN
5% OF THE OUTSTANDING COMMON STOCK AND CAN BE SOLD WITHOUT RESTRICTION UNDER
RULE 144 UNDER THE SECURITIES ACT, THE COMPANY SHALL NOT BE REQUIRED TO EFFECT
ANY REGISTRATIONS, SHELF TAKE-DOWNS OR UNDERWRITTEN SHELF TAKE-DOWNS OF ANY KIND
FOR SUCH HOLDER PURSUANT TO SECTION 2.1 OR SECTION 2.2 (BUT THE COMPANY SHALL BE
REQUIRED TO MAINTAIN THE EFFECTIVENESS OF ANY SHELF REGISTRATION STATEMENT THAT
IS IN EFFECT AT SUCH TIME AS REQUIRED BY SECTION 2.4(B) FOR SIX ADDITIONAL
MONTHS FOLLOWING SUCH DATE); AND

 

(II)                                  IF ANY REGISTRATION INVOLVES AN
UNDERWRITTEN OFFERING, ALL HOLDERS REQUESTING TO PARTICIPATE IN ANY REGISTRATION
IN CONNECTION WITH AN UNDERWRITTEN OFFERING HEREUNDER MUST SELL ITS REGISTRABLE
SECURITIES ON THE BASIS PROVIDED IN ANY UNDERWRITING ARRANGEMENTS APPROVED BY
THE PERSONS ENTITLED TO APPROVE SUCH ARRANGEMENTS (WITH SUCH DIFFERENCES,
INCLUDING ANY WITH RESPECT TO INDEMNIFICATION AND LIABILITY INSURANCE, AS MAY BE
CUSTOMARY OR APPROPRIATE IN COMBINED PRIMARY AND SECONDARY OFFERINGS) AND
COMPLETES AND EXECUTES ALL REASONABLE QUESTIONNAIRES, POWERS OF ATTORNEY,
UNDERWRITING AGREEMENTS, HOLD-BACK AGREEMENT LETTERS (ALSO CUSTOMARILY REFERRED
TO AS LOCK-UP LETTERS) AND OTHER DOCUMENTS CUSTOMARILY REQUIRED UNDER THE TERMS
OF SUCH UNDERWRITING ARRANGEMENTS; PROVIDED, HOWEVER, THAT TO THE EXTENT SUCH
HOLDER IS OBLIGATED UNDER THE TERMS OF THE UNDERWRITING ARRANGEMENTS TO (I) MAKE
REPRESENTATIONS AND WARRANTIES OTHER THAN GENERALLY AS TO HIS, HER OR ITS
RESPECTIVE (A) EXECUTION, DELIVERY AND PERFORMANCE OF SUCH UNDERWRITING
AGREEMENT AND THE AGREEMENTS CONTEMPLATED THEREBY, (B) INDIVIDUAL OWNERSHIP OF
THE REGISTRABLE SECURITIES BEING SOLD PURSUANT TO SUCH UNDERWRITING AGREEMENT
AND (C) INFORMATION PROVIDED BY SUCH HOLDER IN WRITING SPECIFICALLY FOR
INCLUSION IN THE PROSPECTUS AND (II) AGREE TO PROVIDE INDEMNIFICATION FOR ANY
LIABILITY ARISING OUT OF A BREACH OF ANY SUCH REPRESENTATIONS OR WARRANTIES OF
SUCH HOLDER THAT WOULD EXCEED THE TOTAL PROCEEDS RECEIVED BY SUCH HOLDER FOR THE
SALE OF SUCH REGISTRABLE SECURITIES PURSUANT TO SUCH UNDERWRITING AGREEMENT,
THEN SUCH HOLDER, TO THE EXTENT HE, SHE OR IT DETERMINED NOT TO ENTER INTO SUCH
UNDERWRITING AGREEMENT, SHALL NOT BE OBLIGATED TO ENTER INTO A LOCK-UP AGREEMENT
CONTEMPLATED BY SECTION 2.11.

 

SECTION 2.4.        Registration Procedures.  If and whenever the Company is
required to effect a registration of any Registrable Securities as provided in
this Agreement, subject to the limitations set forth in Section 2.3, the Company
will:

 

9

--------------------------------------------------------------------------------



 


(A)           PROMPTLY PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT
WITH RESPECT TO SUCH REGISTRABLE SECURITIES AND USE  REASONABLE BEST EFFORTS TO
CAUSE A REGISTRATION STATEMENT WITH RESPECT TO A DEMAND REGISTRATION PURSUANT TO
SECTION 2.2 TO BE FILED (IN THE CASE OF A REGISTRATION PURSUANT TO FORM S-3ASR),
OR BECOME EFFECTIVE (IN THE CASE OF ANY REGISTRATION OTHER THAN PURSUANT TO
FORM S-3ASR) AS PROMPTLY AS PRACTICABLE;


 


(B)           PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO
SUCH REGISTRATION STATEMENT (INCLUDING EXCHANGE ACT DOCUMENTS INCORPORATED BY
REFERENCE INTO THE REGISTRATION STATEMENT) AND THE PROSPECTUS USED IN CONNECTION
THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR
A PERIOD NOT IN EXCESS OF 90 DAYS (OR SUCH LONGER PERIOD AS MAY BE REQUESTED BY
THE HOLDERS IN THE EVENT OF A SHELF REGISTRATION STATEMENT) AND TO COMPLY WITH
THE PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE ACT WITH RESPECT TO THE
DISPOSITION OF ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT DURING SUCH
PERIOD IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLER OR
SELLERS THEREOF SET FORTH IN SUCH REGISTRATION STATEMENT; PROVIDED THAT BEFORE
FILING A REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS
THERETO IN ACCORDANCE WITH SECTION 2.4(A) OR THIS SECTION 2.4(B) TO THE EXTENT
THAT DOING SO WILL NOT MATERIALLY INTERFERE WITH THE TIMING OF THE OFFERING: 
(I) THE COMPANY WILL FURNISH TO COUNSEL SELECTED PURSUANT TO SECTION 2.10 COPIES
OF ALL DOCUMENTS PROPOSED TO BE FILED, AND (II) SUCH DOCUMENTS WILL BE SUBJECT
TO THE REVIEW OF SUCH COUNSEL REASONABLY IN ADVANCE OF ANY FILING TO PERMIT A
REASONABLE OPPORTUNITY TO REVIEW AND COMMENT IN LIGHT OF THE CIRCUMSTANCES;


 


(C)           USE  REASONABLE BEST EFFORTS TO COMPLY WITH ALL APPLICABLE
SECURITIES LAWS IN THE UNITED STATES AND REGISTER OR QUALIFY SUCH REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION IN SUCH JURISDICTIONS IN THE UNITED
STATES AS EACH SELLER SHALL REASONABLY REQUEST, AND DO ANY AND ALL OTHER ACTS
AND THINGS WHICH MAY BE REASONABLY NECESSARY TO ENABLE SUCH SELLER TO CONSUMMATE
THE DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE SECURITIES OWNED BY
SUCH SELLER, EXCEPT THAT THE COMPANY SHALL NOT FOR ANY SUCH PURPOSE BE REQUIRED
TO QUALIFY GENERALLY TO DO BUSINESS AS A FOREIGN CORPORATION IN ANY JURISDICTION
WHERE, BUT FOR THE REQUIREMENTS OF THIS SECTION 2.4(C), IT WOULD NOT BE
OBLIGATED TO, SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION OR TO CONSENT
TO GENERAL SERVICE OF PROCESS IN ANY SUCH JURISDICTION;


 


(D)           PROMPTLY FURNISH TO EACH SELLER OF SUCH REGISTRABLE SECURITIES
SUCH NUMBER OF COPIES OF SUCH REGISTRATION STATEMENT AND OF EACH AMENDMENT AND
SUPPLEMENT THERETO (IN EACH CASE INCLUDING ALL EXHIBITS FILED THEREWITH,
INCLUDING ANY DOCUMENTS INCORPORATED BY REFERENCE), SUCH NUMBER OF COPIES OF THE
PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY
PROSPECTUS AND SUMMARY PROSPECTUS), IN CONFORMITY WITH THE REQUIREMENTS OF THE
SECURITIES ACT, AND SUCH OTHER SIMILAR DOCUMENTS AS SUCH SELLER MAY REASONABLY
REQUEST NECESSARY TO FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES BY
SUCH SELLER;


 


(E)           NOTIFY EACH SELLER OF ANY SUCH REGISTRABLE SECURITIES COVERED BY
SUCH REGISTRATION STATEMENT PROMPTLY IF THE COMPANY BECOMES AWARE THAT THE
PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AS THEN IN EFFECT, OR THE
REGISTRATION STATEMENT INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS
TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES THEN
EXISTING AND, PREPARE AND FURNISH TO SUCH SELLER A REASONABLE NUMBER OF COPIES
OF AN AMENDED OR SUPPLEMENTAL PROSPECTUS AS MAY BE NECESSARY SO THAT, AS
THEREAFTER DELIVERED TO THE PURCHASERS OF SUCH REGISTRABLE SECURITIES, SUCH
PROSPECTUS SHALL NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL

 

10

--------------------------------------------------------------------------------


 


FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES THEN EXISTING;

 


(F)            OTHERWISE USE COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS OF THE SEC, AND MAKE AVAILABLE TO ITS SECURITY
HOLDERS, AS SOON AS REASONABLY PRACTICABLE (BUT NOT MORE THAN 18 MONTHS) AFTER
THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, AN EARNINGS STATEMENT WHICH
SHALL SATISFY THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT;


 


(G)           (I) USE  REASONABLE BEST EFFORTS TO LIST SUCH REGISTRABLE
SECURITIES ON THE EXCHANGE ON WHICH THE COMMON STOCK IS THEN LISTED (IF SUCH
REGISTRABLE SECURITIES ARE NOT ALREADY SO LISTED AND IF SUCH LISTING IS THEN
PERMITTED UNDER THE RULES OF SUCH EXCHANGE) TO THE EXTENT REQUIRED; AND
(II) USE  REASONABLE BEST EFFORTS TO PROVIDE FOR A TRANSFER AGENT AND REGISTRAR
FOR SUCH REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT NOT LATER
THAN THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT;


 


(H)           IN CONNECTION WITH AN UNDERWRITTEN OFFERING PURSUANT TO A DEMAND
REGISTRATION PURSUANT TO SECTION 2.2, PROMPTLY ENTER INTO AN UNDERWRITING
AGREEMENT IN CUSTOMARY FORM, WHICH MAY INCLUDE INDEMNIFICATION PROVISIONS IN
FAVOR OF UNDERWRITERS AND OTHER PERSONS IN ADDITION TO, OR IN SUBSTITUTION FOR,
THE PROVISIONS OF SECTION 2.8, AND TAKE SUCH OTHER ACTIONS AS THE MANAGING
UNDERWRITERS REASONABLY REQUEST IN ORDER TO EXPEDITE OR FACILITATE THE
DISPOSITION OF SUCH REGISTRABLE SECURITIES;


 


(I)            IN CONNECTION WITH AN UNDERWRITTEN OFFERING PURSUANT TO A DEMAND
REGISTRATION PURSUANT TO SECTION 2.2, PROMPTLY OBTAIN A “COLD COMFORT” LETTER OR
LETTERS FROM THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTS IN CUSTOMARY FORM AND
COVERING MATTERS OF THE TYPE CUSTOMARILY COVERED BY “COLD COMFORT” LETTERS
PROVIDED TO SELLERS OF SECURITIES AS THE SELLER OR SELLERS OF A MAJORITY OF
SHARES OF SUCH REGISTRABLE SECURITIES SHALL REASONABLY REQUEST;


 


(J)            PROMPTLY MAKE AVAILABLE FOR INSPECTION BY ANY SELLER OF SUCH
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT, BY ANY
UNDERWRITER PARTICIPATING IN ANY DISPOSITION TO BE EFFECTED PURSUANT TO SUCH
REGISTRATION STATEMENT AND BY ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED
BY ANY SUCH SELLER OR ANY SUCH UNDERWRITER, ALL PERTINENT FINANCIAL AND OTHER
RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY, AND CAUSE
ALL OF THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION
REASONABLY REQUESTED BY ANY SUCH SELLER, UNDERWRITER, ATTORNEY, ACCOUNTANT OR
AGENT IN CONNECTION WITH THE “DUE DILIGENCE” OF SUCH SELLER OR SUCH UNDERWRITER
WITH RESPECT TO SUCH REGISTRATION STATEMENT, SUBJECT TO THE EXECUTION OF A
MUTUALLY ACCEPTABLE CONFIDENTIALITY AGREEMENT;


 


(K)           PROMPTLY NOTIFY COUNSEL (SELECTED PURSUANT TO SECTION 2.10) FOR
THE HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT
AND THE MANAGING UNDERWRITER OR AGENT AND CONFIRM SUCH NOTICE IN WRITING
(I) WHEN THE REGISTRATION STATEMENT, OR ANY POST-EFFECTIVE AMENDMENT TO THE
REGISTRATION STATEMENT, SHALL HAVE BECOME EFFECTIVE, OR ANY SUPPLEMENT TO THE
PROSPECTUS AND ANY AMENDMENTS TO THE PROSPECTUS SHALL HAVE BEEN FILED (OTHER
THAN IN THE CASE OF A REGISTRATION PURSUANT TO FORM S-3ASR), (II) OF THE RECEIPT
OF ANY COMMENTS FROM THE SEC, (III) OF ANY REQUEST BY THE SEC TO AMEND THE
REGISTRATION STATEMENT OR AMEND OR SUPPLEMENT THE PROSPECTUS OR FOR ADDITIONAL
INFORMATION, AND (IV) OF THE ISSUANCE BY THE SEC OF ANY STOP ORDER SUSPENDING
THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR OF ANY ORDER PREVENTING OR
SUSPENDING THE USE OF ANY

 

11

--------------------------------------------------------------------------------


 


PROSPECTUS, OR OF THE SUSPENSION OF THE QUALIFICATION OF THE REGISTRATION
STATEMENT FOR OFFERING OR SALE IN ANY JURISDICTION, OR OF THE INSTITUTION OR
THREATENING OF ANY PROCEEDINGS FOR ANY OF SUCH PURPOSES;


 


(L)            USE  REASONABLE BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR OF ANY ORDER
PREVENTING OR SUSPENDING THE USE OF ANY PROSPECTUS AND, IF ANY SUCH ORDER IS
ISSUED, TO OBTAIN THE WITHDRAWAL OF ANY SUCH ORDER AS SOON AS PRACTICABLE;


 


(M)          (I) IF REQUESTED BY THE MANAGING UNDERWRITER OR AGENT OR ANY HOLDER
OF REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT, PROMPTLY
INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH
INFORMATION AS THE MANAGING UNDERWRITER OR AGENT OR SUCH HOLDER REASONABLY
REQUESTS TO BE INCLUDED THEREIN, INCLUDING, WITH RESPECT TO THE NUMBER OF
REGISTRABLE SECURITIES BEING SOLD BY SUCH HOLDER TO SUCH UNDERWRITER OR AGENT,
THE PURCHASE PRICE BEING PAID THEREFOR BY SUCH UNDERWRITER OR AGENT; AND
(II) MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT AS SOON AS PRACTICABLE AFTER BEING NOTIFIED OF THE MATTERS
INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT;


 


(N)           COOPERATE WITH THE HOLDERS OF REGISTRABLE SECURITIES COVERED BY
THE REGISTRATION STATEMENT AND THE MANAGING UNDERWRITER OR AGENT, IF ANY, TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES (NOT BEARING ANY
RESTRICTIVE LEGENDS) REPRESENTING SECURITIES TO BE SOLD UNDER THE REGISTRATION
STATEMENT, AND ENABLE SUCH SECURITIES TO BE IN SUCH DENOMINATIONS AND REGISTERED
IN SUCH NAMES AS THE MANAGING UNDERWRITER OR AGENT, IF ANY, OR SUCH HOLDERS MAY
REASONABLY REQUEST;


 


(O)           IN CONNECTION WITH AN UNDERWRITTEN OFFERING PURSUANT TO A DEMAND
REGISTRATION PURSUANT TO SECTION 2.2, PROMPTLY OBTAIN FOR DELIVERY TO THE
HOLDERS OF REGISTRABLE SECURITIES BEING REGISTERED AND TO THE UNDERWRITER OR
AGENT AN OPINION OR OPINIONS FROM COUNSEL FOR THE COMPANY IN CUSTOMARY FORM AND
SCOPE FOR SELLERS OF SECURITIES;


 


(P)           COOPERATE WITH EACH SELLER OF REGISTRABLE SECURITIES AND EACH
UNDERWRITER OR AGENT PARTICIPATING IN THE DISPOSITION OF SUCH REGISTRABLE
SECURITIES AND THEIR RESPECTIVE COUNSEL IN CONNECTION WITH ANY FILINGS REQUIRED
TO BE MADE WITH THE NASD;

 


(Q)           USE  REASONABLE BEST EFFORTS TO MAKE AVAILABLE CERTAIN OF THE
EXECUTIVE OFFICERS OF THE COMPANY (WHICH IN ANY EVENT SHALL INCLUDE THE
COMPANY’S CHIEF EXECUTIVE OFFICER) FOR A FIVE (5) BUSINESS DAY PERIOD TO
PARTICIPATE AND TO COOPERATE WITH THE HOLDERS OF REGISTRABLE SECURITIES AND ANY
UNDERWRITERS IN ANY “ROAD SHOWS” OR OTHER SELLING EFFORTS, IN EACH CASE IN THE
UNITED STATES, THAT MAY BE REASONABLY BE REQUESTED UPON REASONABLE NOTICE
THEREOF BY THE HOLDERS IN CONNECTION WITH A FIRM COMMITMENT UNDERWRITTEN
OFFERING FOR THE REGISTRABLE SECURITIES WITH A MINIMUM SALES PRICE OF
$25 MILLION WITH RESPECT TO A REGISTRATION STATEMENT EFFECTED PURSUANT TO
SECTION 2.2 (AN UNDERWRITTEN OFFERING CONTEMPLATED BY THIS SECTION 2.4(Q), A
“MARKETED UNDERWRITTEN OFFERING”); PROVIDED THAT TO THE EXTENT SUCH MARKETED
UNDERWRITTEN OFFERING IS FOR REGISTRABLE SECURITIES HAVING A MINIMUM SALES PRICE
OF NOT LESS THAN $50 MILLION, SUCH FIVE (5) BUSINESS DAY PERIOD MAY BE EXTENDED
TO EIGHT (8) BUSINESS DAYS, SOLELY IN THE CASE OF SUCH MARKETED UNDERWRITTEN
OFFERING, UPON REASONABLE REQUEST OF THE HOLDERS OF SUCH REGISTRABLE SECURITIES.

 

12

--------------------------------------------------------------------------------


 

SECTION 2.5.        Information Supplied.  It shall be a condition precedent to
the obligations of the Company to take any action to register the Registrable
Securities held by any Holder as to which any registration is being effected
that such Holder shall furnish the Company with such information regarding such
Holder that is pertinent to the disclosure requirements relating to the
registration and the distribution of such securities as the Company may from
time to time reasonably request.  Each Holder agrees to promptly furnish to the
Company all information required to be disclosed in order to make the
information previously furnished to the Company by such Holder not misleading.


 

SECTION 2.6.        Expenses.  Except as provided herein, the Company will pay
all Registration Expenses in connection with registrations of Registrable
Securities requested pursuant to Section 2.1 or Section 2.2; provided, however,
that the Company shall not be obligated to pay the Registration Expenses in more
than eight (8) Underwritten Offerings (which shall in no event include more than
four (4) Marketed Underwritten Offerings).  To the extent the Holders engage in
more than eight (8) Underwritten Offerings, the Holders shall pay all
Registration Expenses with respect to such Underwritten Offerings and the
Company will have no obligation to pay any such Registration Expenses.  Each
Holder shall pay all underwriting discounts and commissions, broker fees and
commissions, and transfer taxes, if any, relating to the sale or disposition of
such Holder’s Registrable Securities pursuant to any registration statement.


 

SECTION 2.7.        Restrictions on Disposition.  Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 2.4(e), Section 2.4(k)(iii) or Section 2.4(k)(iv), such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the registration statement covering such Registrable Securities until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 2.4(e) or written notice from the Company that the
registration statement is again effective and no amendment or supplement is
needed.  In the event that the Company shall give any such notice, the period
referred to in Section 2.4(b) shall be extended by the number of days during the
period from and including the date of the giving of such notice pursuant to
Section 2.4(e) and to and including the date when each seller of Registrable
Securities covered by such registration statement shall have receive the copies
of the supplemented and amended Prospectus contemplated by Section 2.4(e).


 

SECTION 2.8.        Indemnification.


 


(A)           INDEMNIFICATION BY THE COMPANY.   IN THE EVENT OF ANY REGISTRATION
OF ANY SECURITIES OF THE COMPANY UNDER THE SECURITIES ACT PURSUANT TO
SECTION 2.1 OR SECTION 2.2, TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY
WILL INDEMNIFY AND HOLD HARMLESS EACH HOLDER, EACH AFFILIATE OF SUCH HOLDER AND
THEIR RESPECTIVE DIRECTORS AND OFFICERS, MEMBERS OR GENERAL AND LIMITED PARTNERS
(AND THE DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES AND EACH PERSON WHO CONTROLS
SUCH HOLDER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT) (HEREINAFTER REFERRED TO AS A “CONTROLLING
PERSON”) OF ANY OF THE FOREGOING), AND EACH UNDERWRITER, IF ANY, AND EACH PERSON
WHO CONTROLS WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT ANY
UNDERWRITER (COLLECTIVELY, THE “SELLER INDEMNIFIED PARTIES”), AGAINST ALL
CLAIMS, LOSSES, DAMAGES AND LIABILITIES, JOINT OR SEVERAL, ACTIONS OR
PROCEEDINGS (WHETHER COMMENCED OR THREATENED IN WRITING) IN RESPECT THEREOF
(“CLAIMS”) AND EXPENSES ARISING OUT OF OR BASED ON: (I)  ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN A REGISTRATION
STATEMENT (OR ANY AMENDMENT

 

13

--------------------------------------------------------------------------------


 


OR SUPPLEMENT THERETO), INCLUDING ALL DOCUMENTS INCORPORATED THEREIN BY
REFERENCE, OR ANY OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT, IN
EACH CASE, NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, (II) ANY UNTRUE STATEMENT
OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN A PROSPECTUS (OR ANY
AMENDMENT OR SUPPLEMENT THERETO), INCLUDING ALL DOCUMENTS INCORPORATED THEREIN
BY REFERENCE, OR ANY OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT,
IN EACH CASE, NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, OR (III) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY ISSUER
FREE WRITING PROSPECTUS PREPARED BY IT OR AUTHORIZED BY IT IN WRITING FOR USE BY
SUCH HOLDER (OR ANY AMENDMENT OR SUPPLEMENT THERETO), INCLUDING ALL DOCUMENTS
INCORPORATED THEREIN BY REFERENCE, OR ANY OMISSION OR ALLEGED OMISSION THEREFROM
OF A MATERIAL FACT, IN EACH CASE, NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, AND THE COMPANY WILL REIMBURSE EACH SUCH SELLER INDEMNIFIED PARTY FOR ANY
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ANY OTHER REASONABLE
OUT-OF-POCKET EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING AND DEFENDING
OR SETTLING ANY SUCH CLAIM; PROVIDED THAT THE COMPANY WILL NOT BE LIABLE IN ANY
SUCH CASE TO THE EXTENT THAT ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY, OR ACTION
ARISES OUT OF OR IS BASED ON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR
OMISSION OR ALLEGED OMISSION BY SUCH HOLDER OR UNDERWRITER BUT ONLY TO THE
EXTENT THAT SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION IS MADE IN SUCH REGISTRATION STATEMENT, PROSPECTUS, OR ISSUER
FREE WRITING PROSPECTUS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY OR ON BEHALF OF SUCH HOLDER AND STATED
TO BE SPECIFICALLY FOR USE THEREIN; AND PROVIDED, FURTHER THAT, THE INDEMNITY
AGREEMENT CONTAINED IN THIS SECTION 2.8(A) SHALL NOT APPLY TO AMOUNTS PAID IN
SETTLEMENT OF ANY SUCH CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT
OF THE COMPANY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED);
AND PROVIDED, FURTHER, THAT THE COMPANY WILL NOT BE LIABLE TO ANY SELLER
INDEMNIFIED PARTIES PURSUANT TO THIS SECTION 2.8(A) TO THE EXTENT THAT ANY
CLAIMS FOR WHICH SUCH SELLER INDEMNIFIED PARTY SEEKING INDEMNIFICATION RELATES
TO A SALE OF REGISTRABLE SECURITIES IN VIOLATION OF SECTION 2.3(B)(V).


 


(B)           INDEMNIFICATION BY THE HOLDERS.  TO THE FULLEST EXTENT PERMITTED
BY LAW, EACH HOLDER WILL, IF REGISTRABLE SECURITIES HELD BY SUCH HOLDER ARE
INCLUDED IN THE REGISTRATION STATEMENT OR PROSPECTUS, INDEMNIFY AND HOLD
HARMLESS THE COMPANY, ALL OTHER HOLDERS OR ANY PROSPECTIVE UNDERWRITER, AS THE
CASE MAY BE, AND ANY OF THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS AND
CONTROLLING PERSONS (COLLECTIVELY, THE “COMPANY INDEMNIFIED PARTIES”), AGAINST
ALL CLAIMS AND EXPENSES ARISING OUT OF OR BASED ON:  (I) ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN A REGISTRATION
STATEMENT (OR ANY AMENDMENT OR SUPPLEMENT THERETO), INCLUDING ALL DOCUMENTS
INCORPORATED THEREIN BY REFERENCE, OR ANY OMISSION OR ALLEGED OMISSION THEREFROM
OF A MATERIAL FACT, IN EACH CASE, NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, (II)  ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN A PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT THERETO), INCLUDING
ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, OR ANY OMISSION OR ALLEGED
OMISSION THEREFROM OF A MATERIAL FACT, IN EACH CASE, NECESSARY IN ORDER TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, OR (III) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY ISSUER FREE WRITING PROSPECTUS (OR ANY AMENDMENT
OR SUPPLEMENT THERETO), INCLUDING ALL DOCUMENTS INCORPORATED THEREIN BY
REFERENCE, OR ANY OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT, IN
EACH CASE, NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, AND THE HOLDER WILL
REIMBURSE EACH SUCH COMPANY INDEMNIFIED PARTY FOR ANY

 

14

--------------------------------------------------------------------------------


 


REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ANY OTHER REASONABLE EXPENSES
INCURRED IN CONNECTION WITH INVESTIGATING AND DEFENDING OR SETTLING ANY SUCH
CLAIM, IN EACH CASE TO THE EXTENT, BUT ONLY TO THE EXTENT THAT SUCH UNTRUE
STATEMENT (OR ALLEGED UNTRUE STATEMENT) OR OMISSION (OR ALLEGED OMISSION) IS
MADE IN SUCH REGISTRATION STATEMENT, PROSPECTUS, OR ISSUER FREE WRITING
PROSPECTUS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED
TO THE COMPANY BY OR ON BEHALF OF SUCH HOLDER AND STATED TO BE SPECIFICALLY FOR
USE THEREIN; AND PROVIDED THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 2.8(B) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH CLAIM
IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE COMPANY (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED); AND PROVIDED, FURTHER, THAT IN
THE ABSENCE OF FRAUD BY SUCH HOLDER, THE LIABILITY OF EACH SELLING HOLDER OF
REGISTRABLE SECURITIES HEREUNDER SHALL BE LIMITED TO THE NET PROCEEDS RECEIVED
BY SUCH SELLING HOLDER FROM THE SALE OF REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT.


 


(C)           NOTIFICATION OF CLAIMS.  PROMPTLY AFTER RECEIPT BY A PERSON
ENTITLED TO INDEMNIFICATION PURSUANT TO SECTION 2.8 (AN “INDEMNIFIED PARTY”)
HEREUNDER OF WRITTEN NOTICE OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING WITH
RESPECT TO WHICH A CLAIM FOR INDEMNIFICATION MAY BE MADE PURSUANT TO THIS
SECTION 2.8, SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE
MADE AGAINST AN INDEMNIFYING PARTY, GIVE WRITTEN NOTICE TO THE LATTER OF THE
COMMENCEMENT OF SUCH ACTION OR PROCEEDING; PROVIDED THAT THE FAILURE OF THE
INDEMNIFIED PARTY TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER THIS SECTION 2.8, EXCEPT TO THE
EXTENT THAT THE INDEMNIFYING PARTY IS PREJUDICED IN ANY MATERIAL RESPECT BY SUCH
FAILURE TO GIVE NOTICE.  IN CASE ANY SUCH ACTION OR PROCEEDING IS BROUGHT
AGAINST AN INDEMNIFIED PARTY, UNLESS IN SUCH INDEMNIFIED PARTY’S REASONABLE
JUDGMENT, BASED UPON ADVICE OF COUNSEL, A CONFLICT OF INTEREST BETWEEN SUCH
INDEMNIFIED AND INDEMNIFYING PARTIES MAY EXIST IN RESPECT OF SUCH ACTION OR
PROCEEDING (IN WHICH CASE THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO ASSUME
OR CONTINUE ITS OWN DEFENSE AND THE INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY
REASONABLE EXPENSES THEREFOR (BUT IN NO EVENT WILL BEAR THE EXPENSES FOR MORE
THAN ONE FIRM OF COUNSEL FOR ALL INDEMNIFIED PARTIES IN EACH JURISDICTION WHO
SHALL, WITH RESPECT TO SELLER INDEMNIFIED PARTIES, BE APPROVED BY THE MAJORITY
OF THE PARTICIPATING HOLDERS IN THE REGISTRATION IN RESPECT OF WHICH SUCH
INDEMNIFICATION IS SOUGHT), THE INDEMNIFYING PARTY WILL BE ENTITLED TO
PARTICIPATE IN AND TO ASSUME THE DEFENSE THEREOF (AT ITS EXPENSE), JOINTLY WITH
ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTIFIED TO THE EXTENT THAT IT MAY WISH,
WITH COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY, AND AFTER NOTICE
FROM THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO TO
ASSUME THE DEFENSE THEREOF, THE INDEMNIFYING PARTY WILL NOT BE LIABLE TO SUCH
INDEMNIFIED PARTY FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE
LATTER IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF
INVESTIGATION AND SHALL HAVE NO LIABILITY FOR ANY SETTLEMENT MADE BY THE
INDEMNIFIED PARTY WITHOUT THE CONSENT OF THE INDEMNIFYING PARTY, SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD.  NO INDEMNIFYING PARTY WILL SETTLE ANY ACTION
OR PROCEEDING OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNIFIED PARTY, UNLESS SUCH SETTLEMENT OR JUDGMENT
(I) INCLUDES AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR
PLAINTIFF OF A RELEASE TO SUCH INDEMNIFIED PARTY FROM ALL LIABILITY IN RESPECT
OF SUCH ACTION OR PROCEEDING AND (II) DOES NOT INVOLVE THE IMPOSITION OF
EQUITABLE REMEDIES OR THE IMPOSITION OF ANY OBLIGATIONS ON SUCH INDEMNIFIED
PARTY AND DOES NOT OTHERWISE ADVERSELY AFFECT SUCH INDEMNIFIED PARTY, OTHER THAN
AS A RESULT OF THE IMPOSITION OF FINANCIAL OBLIGATIONS FOR WHICH SUCH
INDEMNIFIED PARTY WILL BE INDEMNIFIED HEREUNDER.  AN INDEMNIFIED PARTY MAY NOT
SETTLE ANY ACTION OR PROCEEDING OR THE ENTRY OF ANY JUDGMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNIFYING PARTY.

 

15

--------------------------------------------------------------------------------


 


(D)           CONTRIBUTION.  (I) IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 2.8 FROM THE INDEMNIFYING PARTY IS UNAVAILABLE TO AN INDEMNIFIED PARTY
HEREUNDER IN RESPECT OF ANY CLAIM OR EXPENSES REFERRED TO HEREIN, THEN THE
INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT
OF SUCH CLAIM OR EXPENSES IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE
RELATIVE FAULT OF THE INDEMNIFYING PARTY AND INDEMNIFIED PARTY IN CONNECTION
WITH THE ACTIONS WHICH RESULTED IN SUCH CLAIM OR EXPENSES, AS WELL AS ANY OTHER
RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH INDEMNIFYING
PARTY AND INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER
THINGS, WHETHER ANY ACTION IN QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL
FACT, HAS BEEN MADE BY, OR RELATES TO INFORMATION SUPPLIED BY, SUCH INDEMNIFYING
PARTY OR INDEMNIFIED PARTY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS
TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION.  THE AMOUNT
PAID OR PAYABLE BY A PARTY UNDER THIS SECTION 2.8(D) AS A RESULT OF THE CLAIM
AND EXPENSES REFERRED TO ABOVE SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER
FEES OR EXPENSES REASONABLY INCURRED BY SUCH PARTY IN CONNECTION WITH ANY ACTION
OR PROCEEDING; AND (II) THE PARTIES HERETO AGREE THAT IT WOULD NOT BE JUST AND
EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 2.8(D) WERE DETERMINED BY PRO
RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT
OF THE EQUITABLE CONSIDERATIONS REFERRED TO IN SECTION 2.8(D)(I).  NO PERSON
GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF
THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS
NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


 


(E)           NON-EXCLUSIVE REMEDY.  THE OBLIGATIONS OF THE PARTIES UNDER THIS
SECTION 2.8 SHALL BE IN ADDITION TO ANY LIABILITY WHICH ANY PARTY MAY OTHERWISE
HAVE TO ANY OTHER PARTY.


 

SECTION 2.9.        Required Reports.For so long as the Company is subject to
the reporting requirements of Section 13 or 15 of the Exchange Act, the Company
covenants that it will use  reasonable best efforts to file the reports required
to be filed by it under the Securities Act and the Exchange Act, and it will
take such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell shares of Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144, or (ii) any similar rule or
regulation hereafter adopted by the SEC.  Upon the request of any Holder
pursuant to the immediately preceding sentence, the Company will deliver to such
Holder a written statement as to whether it has complied with such requirements.


 

SECTION 2.10.      Selection of Counsel.  In connection with any registration of
Registrable Securities pursuant to Section 2.1 and Section 2.2, the Holders of a
majority of the Registrable Securities covered by any such registration may
select one counsel to represent all Holders of Registrable Securities covered by
such registration; provided, however, that in the event that the counsel
selected as provided above is also acting as counsel to the Company in
connection with such registration, a majority of the remaining Holders shall be
entitled to select one additional counsel to represent all such remaining
Holders.


 

SECTION 2.11.      Market Standoff Agreement.

 


(A)           SUBJECT TO THE PROVISO IN SECTION 2.3(C)(II), IN CONNECTION WITH
ANY UNDERWRITTEN PUBLIC OFFERING, EACH HOLDER WHO HOLDS REGISTRABLE SECURITIES
AND WHO WAS OFFERED OR WAIVED THE OPPORTUNITY TO INCLUDE REGISTRABLE SECURITIES
IN SUCH OFFERING PURSUANT TO SECTION 2.1 OR

 

16

--------------------------------------------------------------------------------


 


SECTION 2.2 WILL AGREE UPON THE REQUEST OF THE MANAGING UNDERWRITER WITH RESPECT
TO SUCH OFFERING NOT TO EFFECT ANY PUBLIC SALE OR DISTRIBUTION, INCLUDING ANY
SALE PURSUANT TO RULE 144 UNDER THE SECURITIES ACT, OF ANY EQUITY SECURITY OF
THE COMPANY DURING THE 14-DAY PERIOD PRIOR TO, AND FOR THE 90 DAYS AFTER (PLUS
ANY BOOSTER PERIOD), THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT FOR SUCH
OFFERING (OR SUCH LESSER PERIOD AS THE MANAGING UNDERWRITERS MAY REQUIRE OR
PERMIT), EXCEPT FOR SUCH EQUITY SECURITIES TO BE INCLUDED IN SUCH OFFERING;
PROVIDED THAT ALL OF THE COMPANY’S EXECUTIVE OFFICERS AND ALL OF THE MEMBERS OF
THE COMPANY’S BOARD (OTHER THAN THE APPOINTED DIRECTORS AND NOMINATED DIRECTORS,
AS EACH TERM IS DEFINED IN THE PURCHASE AGREEMENT) ARE RESTRICTED IN THE SAME
MANNER AND FOR THE SAME DURATION; PROVIDED, FURTHER, THAT SUCH AGREEMENT BY A
HOLDER HEREUNDER IN ANY OFFERING PURSUANT TO SECTION 2.1 IN WHICH SUCH HOLDER
DID NOT PARTICIPATE SHALL BE TREATED AS A POSTPONEMENT AND A SUSPENSION FOR
PURPOSES OF SECTIONS 2.3(B)(IV) AND 2.3(B)(V), RESPECTIVELY, IF AT ANY TIME
DURING THE 12-MONTH PERIOD ENDING ON THE DATE SUCH RESTRICTIONS COMMENCED SUCH
HOLDER WAS ALREADY SUBJECT TO ANY RESTRICTIONS DUE TO EXECUTION OF AN AGREEMENT
IN ACCORDANCE WITH THIS SECTION 11(A) WITH RESPECT TO AN OFFERING PURSUANT TO
SECTION 2.1 IN WHICH SUCH HOLDER DID NOT PARTICIPATE; AND PROVIDED, FURTHER,
THAT THE OBLIGATIONS SET FORTH IN THIS SECTION 2.11 SHALL NOT APPLY TO ANY
HOLDER WHO WAS SUBSTANTIALLY LIMITED IN THE NUMBER OF REGISTRABLE SECURITIES
THAT SUCH HOLDER COULD SELL IN THE OFFERING PURSUANT TO SECTION 2.2(E) OR
SECTION 2.3(A)(II) AND DID NOT OTHERWISE SELL REGISTRABLE SECURITIES IN SUCH
OFFERING.  THIS SECTION 2.11(A) WILL NOT APPLY TO ANY CONTINGENT UNDERWRITING.


 


(B)           IF THE COMPANY EXERCISES ITS RIGHT TO REDEEM THE NOTES PURSUANT TO
SECTION 3.04(A) OF THE INDENTURE (A “SECTION 3.04(A) REDEMPTION”) AT A TIME WHEN
NO SHARES OF SERIES A PREFERRED STOCK ARE OUTSTANDING THEN, IF THE COMPANY
ENTERS INTO A CONTINGENT UNDERWRITING, EACH HOLDER WILL AGREE UPON THE REQUEST
OF THE MANAGING UNDERWRITER WITH RESPECT TO SUCH OFFERING NOT TO EFFECT ANY
PUBLIC SALE OR DISTRIBUTION, INCLUDING ANY SALE PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT, OF ANY EQUITY SECURITY OF THE COMPANY REQUESTED BY SUCH
UNDERWRITER (BUT IN NO EVENT MORE THAN 5 BUSINESS DAYS PRIOR DELIVERY TO THE
HOLDERS OF A NOTICE OF REDEMPTION FOR SUCH SECTION 3.04(A) REDEMPTION) AND
ENDING ON THE EARLIER OF 90 DAYS AFTER (PLUS ANY BOOSTER PERIOD) THE EFFECTIVE
DATE OF THE REGISTRATION STATEMENT FOR SUCH OFFERING (OR SUCH LESSER PERIOD AS
THE MANAGING UNDERWRITER MAY REQUIRE OR PERMIT); PROVIDED THAT NO SUCH REQUEST
MAY ONLY BE MADE (I) IF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES TO BE CALLED IN
A SECTION 3.04(A) REDEMPTION IS LESS THAN $5 MILLION OR (II) TO THE EXTENT THAT
THE LIMITATIONS ON A HOLDER’S ABILITY TO EFFECT A PUBLIC SALE OR DISTRIBUTION
DESCRIBED ABOVE WOULD COMMENCE NO SOONER THAN 120 DAYS OF THE COMPANY DELIVERING
A NOTICE OF CONVERSION PURSUANT TO SECTION 5(C) OF THE CERTIFICATE OF
DESIGNATION OF THE PREFERRED STOCK, AND MAY ONLY  BE REQUESTED IF ALL OF THE
COMPANY’S EXECUTIVE OFFICERS AND MEMBERS OF THE COMPANY’S BOARD (OTHER THAN THE
APPOINTED DIRECTORS AND NOMINATED DIRECTORS, AS EACH TERM IS DEFINED IN THE
PURCHASE AGREEMENT) ARE RESTRICTED IN THE SAME MANNER AND FOR THE SAME DURATION;
AND, PROVIDED, FURTHER, THAT THE COMPANY MAY EXERCISE ITS RIGHT PURSUANT TO THIS
SECTION 2.11(B) IN CONNECTION WITH ONLY ONE CONTINGENT UNDERWRITING.


 

SECTION 2.12.      No Inconsistent Agreements.  The Company represents and
warrants that it is not a party to a Contract which conflicts with the exercise
of the rights granted to the Holders of Registrable Securities in this ARTICLE
II.


 

SECTION 2.13.      Termination of Registration Rights.  The rights and
obligations of any Holder under this ARTICLE II shall terminate (other than
Section 2.6, Section 2.8 and Section 2.13) at such time as such Holder ceases to
hold any Registrable Securities

 

17

--------------------------------------------------------------------------------


 


ARTICLE III

MISCELLANEOUS


 

SECTION 3.1.        Expenses.  Except as otherwise provided herein (and except
as provided in the Purchase Agreement), all expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such expenses.


 

SECTION 3.2.        Successors and Assigns; Assignment.  Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, permitted assigns, heirs, executors and
administrators of the parties hereto.  This Agreement may not be assigned
without the prior written consent of the other parties, except that this
Agreement (i) may be assigned by a Holder so long as the Person to whom it is
being assigned agrees to be bound under this Agreement as a Holder hereunder and
delivers a counterpart signature page to this Agreement to the Company and
(ii) shall be assigned by the Company in the event of any merger, consolidation
or other transaction upon consummation of which the issuer of the Common Stock
is an entity other than the Company (such entity, the “Survivor”) to such
Survivor, and the Company shall not enter into any such transaction unless and
until the Survivor assumes all rights and obligations of the Company hereunder
pursuant to a written agreement for the benefit of the Holders (it being
understood that if the Survivor is the issuer of the Common Stock and such
assumption of the rights and obligations of the Company hereunder occurs by
operation of law, that such Survivor shall not be required to execute a written
agreement for the benefit of the Holders).


 

SECTION 3.3.        No Third Party Beneficiaries.  Except as specifically
provided in Section 2.8 (with respect to which the Indemnified Parties named
therein shall be express, intended third party beneficiaries of such provision),
this Agreement is not intended, and shall not be deemed, to confer any rights or
remedies upon any Person other than the parties hereto or otherwise create any
third party beneficiary hereto.


 

SECTION 3.4.        Entire Agreement.  This Agreement and the other agreements
or documents referred to herein, constitute the full and entire understanding
and agreement among the parties with respect to the subject matter hereof and
supersede any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way.


 

SECTION 3.5.        Severability.  In case any provision of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.


 

SECTION 3.6.        Amendment and Waiver.  No amendment, waiver or other
modification of, or consent under, any provision of this Agreement shall be
effective against the Company, unless it is approved in writing by the Company,
and no amendment, waiver or other modification of, or consent under, any
provision of this Agreement shall be effective against any Holder, unless it is
approved in writing by Holders holding a majority of the Registrable
Securities.  No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach thereof
nor of any other agreement or provision herein contained.

 

18

--------------------------------------------------------------------------------


 

SECTION 3.7.        Delays or Omissions.  It is agreed that no delay or omission
to exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring.  It is
further agreed that any waiver, permit, consent or approval of any kind or
character on an Holder’s part of any breach, default or noncompliance under this
Agreement or any waiver on such party’s part of any provisions or conditions of
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.


 

SECTION 3.8.        Notices.  Except as otherwise provided herein, all notices
required or permitted hereunder shall be in writing and shall be deemed
effectively given and received: (a) upon personal delivery to the party to be
notified; (b) when sent by confirmed facsimile or e-mail if sent during normal
business hours of the recipient, if not, then on the next business day; or
(c) one (1) business day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. 
All notices to a Holder shall be delivered to the address of such Holder set
forth on the signature page of such Holder hereto (or such other address as such
Holder may designate by like notice to the Company hereunder).  All notices to
the Company shall be delivered to:

 

Power-One, Inc.

740 Calle Plano

Camarillo, California

Attention:  Tina Mcknight, Esq.

Facsimile:  (805) 383-5898

 

with a copy to (which shall not constitute notice):

 

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA  90071-3197

Attn:  Jennifer Bellah Maguire, Esq.

Facsimile:  (213) 229-6986


 

SECTION 3.9.        Interpretation.  The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. 
When reference is made in this Agreement to an Article or a Section, such
reference shall be to an Article or Section of this Agreement, unless otherwise
indicated.  The table of contents, table of defined terms and headings contained
in this Agreement are for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.  The language used in
this Agreement shall be deemed to be the language chosen by the parties hereto
to express their mutual intent, and no rule of strict construction shall be
applied against any party.  Whenever the context may require, any pronouns used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.  Any reference to any federal, state, local or foreign statute or
law shall be deemed also to refer to all rules and regulations promulgated

 

19

--------------------------------------------------------------------------------


 

thereunder, unless the context requires otherwise, and shall include all
amendments of the same and any successor or replacement statutes and regulations
as of the Closing Date.  All references to agreements shall mean such agreement
as may be amended or otherwise modified from time to time.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”


 

SECTION 3.10.      Governing Law; Jurisdiction; Waiver of Jury Trial.  (a) This
Agreement shall be governed in all respects by the Laws of the State of New
York. Any disagreement, issue, dispute, claim, demand or controversy arising out
of or relating to this Agreement (each, a “Dispute”) shall be brought in the
United States District Court for the Southern District of New York in New York,
New York or any New York State court sitting in New York, New York, so long as
one of such courts shall have subject matter jurisdiction over such Dispute. 
Each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such Dispute
and irrevocably waives, to the fullest extent permitted by Law, any objection
that it may now or hereafter have to the laying of the venue of any such Dispute
in any such court and that any such Dispute which is brought in any such court
has been brought in an inconvenient forum. Process in any such Dispute may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 3.8 shall be
deemed effective service of process on such party.

 


(B)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 3.11.      Specific Performance.  The parties hereto agree that the
obligations imposed on them in this Agreement are special, unique and of an
extraordinary character, and that, in the event of breach by any party, damages
would not be an adequate remedy and each of the other parties shall be entitled
to specific performance and injunctive and other equitable relief in addition to
any other remedy to which it may be entitled, at law or in equity; and the
parties hereto further agree to waive any requirement for the securing or
posting of any bond in connection with the obtaining of any such injunctive or
other equitable relief.

 

SECTION 3.12.      Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

 [Remainder of Page Intentionally Left Blank.]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first set forth above.

 

POWER-ONE, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first set forth above.

 

 

SILVER LAKE SUMERU FUND, L.P.

 

 

 

 

By:

SILVER LAKE TECHNOLOGY

 

 

ASSOCIATES SUMERU, L.P., its

 

 

general partner

 

 

 

 

By:

SLTA SUMERU (GP), L.L.C., its

 

 

general partner

 

 

 

 

By:

SILVER LAKE GROUP, L.L.C.,

 

 

managing member

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

 

SILVER LAKE TECHNOLOGY INVESTORS
SUMERU, L.P.

 

 

 

 

By:

SILVER LAKE TECHNOLOGY

 

 

ASSOCIATES SUMERU, L.P., its general

 

 

partner

 

 

 

 

By:

SLTA SUMERU (GP), L.L.C., its

 

 

general partner

 

 

 

 

By:

SILVER LAKE GROUP, L.L.C.,

 

 

managing member

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

By executing this Registration Rights Agreement, the undersigned is agreeing to
the rights and obligations of a “Holder” hereunder.

 

 

HOLDER

 

 

 

Name of Holder:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person.

 

 “Booster Period” means such additional period as may be requested by the
Company or an underwriter to accommodate regulatory restrictions on (i) the
publication or other distribution of research reports and (ii) analyst
recommendations and opinions, including the restrictions contained in NASD
Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any successor provisions or
amendments thereto.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York.

 

“Capital Stock” means any and all shares of capital stock of the Company,
including without limitation, any and all shares of Common Stock, Series A
Preferred Stock and Junior Convertible Preferred Stock.

 

“Certificate of Designation” means the Certificate of Designation with respect
to the Series A Preferred Stock, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

 

“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

 

“Contingent Underwriting” means a standby underwriting arrangement entered into
by the Company in connection with and as to which the sole use of proceeds is to
provide net proceeds potentially equal to at least $5 million in order to
finance the Company’s redemption of Notes pursuant to Section 3.04(a) of the
Indenture.

 

“control” or “controlled by” have the meaning set forth in Rule 12b-2 of the
Exchange Act.

 

“Conversion Shares” means the Series A Preferred Stock Conversion Shares, the
Junior Convertible Preferred Stock Conversion Shares and the Notes Conversion
Shares.

 

“Equity Securities” means any and all shares of Capital Stock of the Company,
securities of the Company convertible into, or exchangeable or exercisable for,
such shares, and options, warrants or other rights to acquire such shares
(including the Notes, shares of Series A Preferred Stock, shares of Junior
Convertible Preferred Stock, the Conversion Shares, Warrants and the Warrant
Shares).

 

“Exchange” means Nasdaq or the New York Stock Exchange, as the case may be.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

A-1

--------------------------------------------------------------------------------


 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Form S-1” means a registration statement on Form S-1 under the Securities Act,
or any successor form thereto.

 

“Form S-3” means a registration statement on Form S-3 (other than on
Form S-3ASR) under the Securities Act, or any successor form thereto.

 

“Form S-3ASR” means an “automatic shelf” registration statement on Form S-3
filed by a Well-Known Seasoned Issuer.

 

“Form S-4” means a registration statement on Form S-4 under the Securities Act,
or any successor form thereto.

 

“Form S-8” means a registration statement on Form S-8 under the Securities Act,
or any successor form thereto.

 

“Hedging Contract” means a derivative contract of a type described in the
incoming letter referred to in Securities Exchange Commission no-action
interpretive letter dated October 9, 2003 issued to Goldman, Sachs & Co. (the
“Interpretive Letter”), entered into between a Holder and a financial
intermediary (a “Hedging Contract Counterparty”) and referencing the Series A
Preferred Stock, Junior Convertible Preferred Stock or the Common Stock.

 

“Holder” means any Investor Stockholder that beneficially owns any Registrable
Securities and any of their respective assignees pursuant to the terms hereof.

 

“incur” means, directly or indirectly, to incur, refinance, create, assume,
guarantee or otherwise become liable.

 

“Indenture” means the Indenture, dated as of [           ], 2009, between the
Company and [Name of Trustee], as trustee, as amended and supplemented from time
to time in accordance with its terms.

 

“Issuer Free Writing Prospectus” shall have the meaning set forth in Rule 433 of
the Securities Act.

 

“Junior Convertible Preferred Stock” means the shares of junior convertible
preferred stock, par value $.001 per share, of the Company designated Series B
Junior Convertible Preferred Stock and Series C Junior Convertible Preferred
Stock and any securities issued in respect thereof, or in substitution therefor,
in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization, (other than the Conversion Shares issuable upon
conversion thereof as contemplated by the Junior Convertible Preferred Stock
Certificate of Designation).

 

“Junior Convertible Preferred Stock Certificate of Designation” means the
Certificates of Designation with respect to the Junior Convertible Preferred
Stock, as the same may be amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof.

 

A-2

--------------------------------------------------------------------------------


 

“Nasdaq” means the NASDAQ Global Market, or any successor thereto.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Notes” means the Convertible Senior Notes due 2019 of the Company issued
pursuant to the Indenture and any securities issued upon conversion or in
respect thereof, or in substitution therefor, in connection with any stock
split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation, exchange or other similar reorganization (other than the
Notes Conversion Shares issued upon conversion thereof as contemplated by the
Indenture).

 

“Notes Conversion Shares” means the shares of Common Stock that may be issued
upon the conversion of the Notes as provided for in the Indenture.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Preferred Stock Conversion Shares” means the shares of Common Stock that may be
issued upon the conversion of the Series A Preferred Stock as provided for in
the Certificate of Designation.

 

“Prospectus” means the prospectus included in any registration statement,
including any preliminary prospectus, any final prospectus and any such
prospectus as amended or supplemented by any prospectus supplement, including
any such prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by a registration statement, and
by all other amendments and supplements to a prospectus, including
post-effective amendments, and in each case including all materials incorporated
by reference therein.

 

“Registrable Securities” means (i) the Notes, the Series A Preferred Stock, and
the Junior Convertible Preferred Stock, (ii) the Conversion Shares held by any
Holder or issuable upon the conversion of Series A Preferred Stock, Junior
Convertible Preferred Stock or Notes held by the Holders, (iii) the Warrant
Shares held by any Holder or issuable upon the exercise of Warrants held by the
Holders, (iv) additional shares of Common Stock held by any Holder that were
acquired pursuant to Section 5.7 of the Purchase Agreement or upon the
conversion, exchange or exercise of any Equity Securities acquired pursuant to
Section 5.7 of the Purchase Agreement, (v) the Common Stock being sold short
(the “Hedging Common Stock”) to hedge the exposure of a Hedging Contract
Counterparty (as defined in “Hedging Contract” above) to the Hedging Contract to
which such Hedging Contract Counterparty is a party, as contemplated in the
Interpretive Letter (as defined in “Hedging Contract” above) and (vi) any Common
Stock or other securities which may be issued, converted, exchanged or
distributed in respect thereof, or in substitution therefor, in connection with
any stock split, dividend or combination, or any recapitalization,
reclassification, merger, consolidation, exchange or other similar
reorganization with respect to the Registrable Securities described in clauses
(i), (ii), (iii) and (iv). As to any particular Registrable Securities, once
issued, such Registrable Securities shall cease to be Registrable Securities
when (A) a registration statement with respect to the sale by the Holder of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (B) such securities shall have been distributed to the public
pursuant to Rule 144, or

 

A-3

--------------------------------------------------------------------------------


 

(C) such securities shall have ceased to be outstanding,; provided that
Securities will cease to be Registrable Securities at such time as  a Holder and
its Affiliates beneficially own less than 10% of the outstanding Common Stock,
neither such Holder nor any of its Affiliates is or has in the prior 6 months
been an Affiliate of the Company (as reasonably determined in good faith by such
Holder; provided that for this purpose a Holder or its Affiliate will
conclusively be deemed an Affiliate of the Company if it is entitled to nominate
or designate a member of the Company’s Board of Directors) and all of the
Registrable Securities beneficially owned by such Holder (together with those of
its Affiliates) can be sold without restriction under Rule 144 under the
Securities Act.  For purposes of this Agreement, any required calculation of the
amount of, or percentage of, Registrable Securities shall be based on the number
of shares of Common Stock which are Registrable Securities, including shares
issuable upon the conversion, exchange or exercise of any security convertible,
exchangeable or exercisable into Common Stock (including the Series A Preferred
Stock, the Junior Convertible Preferred Stock, the Warrants and the Notes).

 

“Registration Expenses” means any and all reasonable, documented expenses
incident to performance of or compliance with ARTICLE II, including (i) all SEC
and securities exchange, FINRA or NASD registration and filing fees (including,
if applicable, the fees and expenses of any “qualified independent underwriter,”
as such term is defined in Section 2720 of the bylaws of the NASD, and of its
counsel), (ii) all reasonable, documented fees and expenses of complying with
securities or blue sky laws (including fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities and any escrow fees), (iii) all printing, messenger and delivery
expenses, (iv) all reasonable, documented fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange, (v) the fees and disbursements of counsel for the Company and of its
independent public accountants, including the expenses of any special audits
and/or “cold comfort” letters required by or incident to such performance and
compliance, (vi) the reasonable, documented fees and disbursements of counsel
selected pursuant to Section 2.10 not to exceed $50,000 in connection with any
registered offering, (vii) any fees and disbursements of underwriters
customarily paid by the issuers, including liability insurance if the Company so
desires, and (viii) the reasonable expenses incurred by the Company or any
underwriters in connection with any “road show” undertaken pursuant to
Section 2.1 or Section 2.4(q).

 

“Restricted Period” shall mean the period of time from the Closing Date on the
Restricted Period Termination Date (as defined in the Purchase Agreement).

 

“Rule 144” means Rule 144 under the Securities Act (or any successor rule).

 

“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency then administering the Securities Act or the Exchange Act and other
federal securities laws.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series A Preferred Stock” means the shares of preferred stock, par value $.001
per share, of the Company designated Series A Convertible Preferred Stock,  and
any securities issued in respect thereof, or in substitution therefor, in
connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar

 

A-4

--------------------------------------------------------------------------------


 

reorganization, (other than the Junior Convertible Preferred Stock and
Conversion Shares issued upon conversion thereof as contemplated by the
Certificate of Designation).

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any shares of Equity
Securities beneficially owned by a Person or any interest in any shares of
Equity Securities Beneficially Owned by a Person.  For purposes of clarity, a
conversion of the shares of Series A Preferred Stock, Junior Convertible
Preferred Stock or Notes into Conversion Shares is not a Transfer.

 

“Underwritten Offering” means any Marketed Underwritten Offering, Underwritten
Shelf Take-Down or other underwritten offering pursuant to Section 2.2.

 

“Warrants” means the warrants issued by the Company pursuant to the Purchase
Agreement and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization (other than the Warrant Shares upon exercise thereof).

 

“Warrant Shares” means the shares of Common Stock that may be issued upon the
exercise of the Warrants.

 

“Well-Known Seasoned Issuer” has the meaning set forth in Rule 405 under the
Securities Act.

 

A-5

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF SUPPLEMENTAL INDENTURE

 

--------------------------------------------------------------------------------


 

POWER-ONE, INC.

as Issuer

 

AND

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

as Trustee

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL INDENTURE

 

Dated as of [    ], 2009

 

--------------------------------------------------------------------------------

 

Supplementing the Indenture

Dated as of June 17, 2008

with respect to the

8% Senior Secured Convertible Notes Due 2013

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

THIS SUPPLEMENTAL INDENTURE dated as of [    ], 2009 (the “Supplemental
Indenture”) among POWER-ONE, INC., a Delaware corporation (the “Company”), and
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking association,
as Trustee (the “Trustee”) under the Indenture dated as of June 17, 2008 (the
“Indenture”) between the Company and the Trustee, pursuant to which the Company
issued its 8% Senior Secured Convertible Notes due 2013 (the “Notes”).

 

WHEREAS, the Company issued Notes in an aggregate principal amount of
$80,000,000 under the Indenture, of which $63,000,000 are outstanding.

 

WHEREAS, Section 12.01 of the Indenture provides that the Indenture or the Notes
may be amended with the consent of Holders of at least a majority of the
principal amount of the Notes then outstanding (including consents obtained in
connection with a purchase of the Notes).

 

WHEREAS, the Company has obtained the written consent to the proposed amendments
to the Indenture from the Holders of at least a majority in aggregate
outstanding principal amount of the Notes.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, it is
mutually covenanted and agreed, for the equal and proportionate benefit of all
Holders of the Notes, as follows:

 

ARTICLE ONE

 

Section 1.1.           Amendments to the Indenture.

 

(a)           The following sections of the Indenture are deleted in their
entirety and, in the case of each such section, replaced with the phrase
“[Intentionally Omitted.]”, and any and all references to such sections, whether
direct or indirect, in any term, condition, limitation or other provision in the
Indenture, are deleted, and such sections and references shall be of no further
force or effect:

 

·

 

Section 3.07

 

Ownership of Subsidiaries.

·

 

Section 3.09

 

Redemption and Dividends

·

 

Section 3.12(a)

 

Total Debt.

·

 

Section 3.12(c)

 

Tangible Net Worth.

·

 

Article VI

 

Rights of Participation in Future Equity Issuances.

 

All corresponding provisions of the Notes are deleted in their entirety and such
provisions shall be of no further force or effect.

 

(b)           Section 3.08 of the Indenture shall be amended and restated in its
entirety to read as follows:

 

1

--------------------------------------------------------------------------------


 

“Section 3.08       RESTRICTED PAYMENTS.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, redeem, defease, repurchase, repay or make any payments in
respect of, by the payment of cash or Cash Equivalents (in whole or in part,
whether by way of open market purchases, tender offers, private transactions or
otherwise), all or any portion of any unsecured Subordinated Indebtedness (or
any extension, refinancing or renewal thereof), whether by way of payment in
respect of principal of (or premium, if any) or interest on such Indebtedness if
at the time such payment is due or otherwise made or, after giving effect to
such payment, an Event of Default pursuant to Sections 7.01(a), (b), (c), (d) or
(h) has occurred and is continuing.

 

(c)           Section 3.10 of the Indenture shall be amended and restated in its
entirety to read as follows:

 

“Section 3.10       LIENS.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, allow or suffer to exist any Lien upon or in any property or
assets (including accounts and contract rights) owned by the Company or any of
its Subsidiaries other than (i) Permitted Liens and (ii) Liens securing
Indebtedness permitted under Section 3.11.”

 

(d)           Section 3.11 of the Indenture shall be amended and restated in its
entirety to read as follows:

 

“Section 3.11       INDEBTEDNESS.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable, contingently or otherwise (collectively,
“incurrence”; provided that accretion or amortization of original issue discount
shall not constitute an incurrence), with respect to any Indebtedness unless, in
each case, (x) no Default or Event of Default shall have occurred and be
continuing at the time of or as a consequence of such incurrence of
Indebtedness, and (y) at the time of the incurrence of such Indebtedness the
aggregate principal amount of all outstanding Indebtedness of the Company and
its Subsidiaries (taking into account such incurrence of additional
Indebtedness) shall not exceed the Permitted Indebtedness Amount.

 

(e)           Section 3.12(b) of the Indenture shall be amended and restated in
its entirety to read as follows:

 

“At the end of each fiscal quarter, cash and Cash Equivalents shall not be less
than the lesser of (i) $20 million and (ii) 50% of the aggregate principal
amount of the Outstanding Securities.”

 

(f)            The following is hereby added as a new Section 4.15 of the
Indenture:

 

“Section 4.15       ASSET SALES.

 

(a)          (i)           If the Company or a Pledged Subsidiary sells a
material portion of the property and assets (other than a sale that constitutes
a Permitted Disposition) of the Company and its Subsidiaries, taken as a whole,
and such sale does not constitute a Fundamental Change (an “Asset Sale”), then
within 360 calendar days after the receipt of the consideration therefor, the

 

2

--------------------------------------------------------------------------------


 

Company or a Subsidiary, at its option, may apply the net cash and Cash
Equivalents received in respect of such Asset Sale (the “Net Proceeds”) (x) to
make capital expenditures in the ordinary course of business of the Company and
its Subsidiaries, (y) otherwise to acquire capital assets that are used or
useful in the business of the Company or any of its Subsidiaries or (z) to make
a Permitted Investment; provided that a binding commitment to make such
expenditure or investment that is made not later than such 360th day shall be
treated as such a permitted application of the Net Proceeds as of the date of
such commitment so long as the Company or a Subsidiary enters into such
commitment with the good faith expectation that such Net Proceeds will be
applied to satisfy such commitment within 180 calendar days after the date such
commitment is made and, in the event any such Net Proceeds are not actually so
invested in accordance with this subsection (a)(i) by such 180th day, then such
remaining Net Proceeds shall be applied in accordance with subsection
(a)(ii) below.

 

(ii)          Any Net Proceeds that are not applied as provided in subsection
(a)(i) above shall constitute “Excess Proceeds”.  When the aggregate amount of
Excess Proceeds exceeds $1.0 million, the Company shall make an offer to all
Holders of Securities (an “Asset Sale Repurchase Offer”) and, if required by the
terms of any other Indebtedness that ranks equally with the Notes in right of
payment (“Pari Passu Indebtedness”), to all holders of Pari Passu Indebtedness,
to purchase the maximum principal amount of Securities and such other Pari Passu
Indebtedness that can be purchased with the Excess Proceeds, pro rata in
proportion to the respective outstanding principal amounts (together with
premium, if any) of the Securities and such other Pari Passu Indebtedness.  The
offer price in respect of Securities in any Asset Sale Repurchase Offer shall be
100% of the aggregate principal amount of such Securities plus accrued and
unpaid interest to the date of purchase, subject to the right of the Holders of
record on a Record Date to receive interest on the relevant Interest Payment
Date in accordance with the procedures set forth in this Indenture and the
Notes.

 

(b)          (i)           If the Company makes an Asset Sale Repurchase Offer
pursuant to subsection (a) above, the Company shall provide to all Holders and
the Trustee a notice (the “Asset Sale Notice”) with the following information
(if applicable):

 

(A)          the occurrence of an Asset Sale;

 

(B)          that an Asset Sale Repurchase Offer is being made pursuant to this
Section 4.15 and the maximum principal amount of the Securities that may be
purchased by the Company pursuant to the Asset Sale Repurchase Offer;

 

(C)          the purchase price and the purchase date with respect to Securities
purchased by the Company pursuant to the Asset Sale Repurchase Offer, which will
be no earlier than 20 Business Days nor later than 35 calendar days from the
date such notice is mailed (the “Asset Sale Payment Date”); provided that the
Asset Sale Payment Date may be extended in accordance with applicable law;

 

(D)          the name and address of the Paying Agent and the Conversion Agent;

 

(E)          the then current Conversion Rate;

 

(F)          that the Holder shall have the right to withdraw any tendered
Securities and the Holder’s election to require the Company to purchase such
Securities; provided

 

3

--------------------------------------------------------------------------------


 

that the Paying Agent receives, not later than the close of business on the
expiration date of the Asset Sale Repurchase Offer, a facsimile transmission or
letter setting forth the name of the Holder, the principal amount of Securities
tendered for purchase, and a statement that such Holder is withdrawing its
tendered Securities and its election to have such Securities purchased;

 

(G)          that unless the Company defaults in the payment of the purchase
price therefor, all Securities accepted for payment pursuant to the Asset Sale
Repurchase Offer will cease to accrue interest on the Asset Sale Payment Date;

 

(H)          if the Securities to be repurchased are certificated, that the
Holders electing to have any Securities purchased pursuant to the Asset Sale
Repurchase Offer will be required to surrender such Securities to the Paying
Agent at the address specified in the notice prior to the close of business on
the third Business Day preceding the Asset Sale Payment Date;

 

(I)           if the Securities to be repurchased are represented by a Global
Security, that the Holders electing to have any Securities purchased pursuant to
the Asset Sale Repurchase Offer will be required to comply with the appropriate
procedures of the Depositary; and

 

(J)           any other instructions, as determined by the Company, consistent
with the provisions of this Section 4.15, that a Holder must follow.

 

(ii)          The Company shall comply with the requirements of Rule 14e-1 under
the Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of Securities pursuant to a Asset Sale Repurchase Offer.  To the extent that the
provisions of any securities laws or regulations conflict with the provisions of
this Indenture, the Company will comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations described
in this Indenture by virtue thereof.

 

(iii)         On the Asset Sale Payment Date, the Company shall

 

(A)          accept for payment such principal amount of the Securities required
to be purchased under the Asset Sale Repurchase Offer or portions thereof
properly tendered pursuant to the Asset Sale Repurchase Offer,

 

(B)          at or prior to 11:00 a.m., New York City time, deposit with the
Paying Agent an amount equal to the aggregate Asset Sale Payment in respect of
all Securities accepted for payment in the Asset Sale Repurchase Offer, and

 

(C)          deliver, or cause to be delivered, to the Trustee for cancellation
the Securities so accepted together with an Officer’s Certificate to the Trustee
consistent with Section 4.14.

 

(iv)         If the aggregate principal amount of Securities surrendered by the
Holders in respect of an Asset Sale Repurchase Offer exceeds the amount of Net
Proceeds or the pro rata portion thereof available for the Asset Sale Repurchase
Offer, as the case may be, the Trustee shall select the Securities to be
purchased on a pro rata basis for all tendered Securities.

 

4

--------------------------------------------------------------------------------


 

(c)           Any Net Proceeds remaining after application as set forth in
Section 4.15(a) may be used by the Company or any of its Subsidiaries for
general corporate purposes subject to the terms of this Indenture.”

 

(g)           Section 7.01(i) of the Indenture shall be amended and restated in
its entirety to read as follows:

 

“the suspension from trading or failure of the Common Stock to be listed on The
Nasdaq Global Market or on an Eligible Market for a period of five consecutive
days or for more than an aggregate of 15 days in any 365-day period; provided,
however, that an Event of Default shall not occur as a result of a suspension
from trading or the failure to be listed on The Nasdaq Global Market as a result
of (x) a failure to comply with Nasdaq Marketplace Rule 4310(c)(4) (requiring a
minimum bid price of $1 per share) or (y) a failure to file any required
information, documents or reports with the Commission.”

 

(h)           The first sentence of Section 10.03(a) of the Indenture shall be
amended and restated in its entirety to read as follows:

 

“The Company shall file with the Trustee any information, documents or reports
that the Company is required to file with the Commission pursuant to Section 13
or 15(d) of the Exchange Act as and when filed with the Commission and, in any
event, within nine (9) months after the same are required under Section 13 or
15(d) of the Exchange Act to be filed with the Commission (giving effect to any
grace period provided by Rule 12b-25 under the Exchange Act).”

 

(i)            The following sentence shall be added to the end of
Section 13.01(b) of the Indenture:

 

“Holders of a majority principal amount or more of the Outstanding Securities
shall have the power to direct the Collateral Agent to amend, modify or
supplement the Pledge Agreement in any manner expressly directed by such Holders
and to direct the Collateral Agent to release Pledged Collateral from the lien
of the Pledge Agreement, and the Collateral Agent shall execute any such
amendment, modification or supplement (as long as such amendment, modification
or supplement does not adversely affect the rights of the Collateral Agent
acting in such capacity) or appropriate instruments of release; provided that
that Collateral Agent shall not release all or substantially all of the Pledged
Collateral without the consent of Holders of all of the Outstanding Securities.”

 

Section 1.2.           Definitions Amendment.

 

(a)           Any definitions used exclusively in the deleted provisions of the
Indenture set forth in Section 1.1(a) above, and all references to such deleted
provisions, are hereby deleted in their entirety from the Indenture and shall be
of no further force or effect.

 

(b)           The following definitions shall either be amended in Section 1.01
of the Indenture as provided herein or added to Section 1.01 of the Indenture,
as applicable.

 

5

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any direct or indirect Subsidiary of the Company
that is incorporated or organized under the laws of the United States of
America, any state thereof or in the District of Columbia.

 

“Equity Interests” shall mean with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting.

 

“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of Company
that is not a Domestic Subsidiary.

 

“Fundamental Change” shall be amended by inserting the following proviso at the
end of clause (d) of said definition after the word “exchange”:

 

“; provided, however, that a Fundamental Change shall not include suspension
from trading or the failure of the Common Stock to be listed for trading on any
United States national or regional exchange following delisting from The Nasdaq
Global Market as a result of (x) a failure to comply with Nasdaq Marketplace
Rule 4310(c)(4) (requiring a minimum bid price of $1 per share) or (y) a failure
to file any required information, documents or reports with the Commission.

 

“Guarantee Obligation” means as to any Person, any obligation, contingent or
otherwise of such Person guaranteeing any Indebtedness of any other third Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including, without limitation, any obligation of the guaranteeing Person (i) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (a) for the purchase or
payment of any such Indebtedness or (b) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor so as to enable such primary obligor to pay such
Indebtedness, (iii) to purchase property, securities or services for the purpose
of assuring the owner of any such Indebtedness of the ability of the primary
obligor to make payment of such Indebtedness or (iv) otherwise to protect the
owner of any such Indebtedness against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include (x) any liability
by endorsement of instruments for deposit or collection or similar transactions
in the ordinary course of business, (y) indemnification obligations of the
Company or any of its Subsidiaries entered into in the ordinary course of
business or (z) obligations of the Company or any of its Subsidiaries under
arrangements entered into in the ordinary course of business whereby the Company
or such Subsidiary sells goods or inventory to other Persons under agreements
obligating the Company or such Subsidiary to repurchase such goods or inventory,
at a price not exceeding the original sale price, upon the occurrence of certain
specified events.  The amount of any Guarantee Obligation of any guaranteeing
Person at any time shall be deemed to be the lower of (1) an amount equal to the
stated or determinable amount of the Indebtedness in respect of which such
Guarantee Obligation is made at such time and (2) the maximum amount for which
such guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation at such time, unless such Indebtedness and
such maximum amount for which such guaranteeing Person may be liable are not
stated or determinable, in which case the amount of

 

6

--------------------------------------------------------------------------------


 

such Guarantee Obligation shall be such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith at such time; provided, however, that for purposes of this definition the
liability of the guaranteeing Person with respect to any obligation as to which
a third Person or Persons are jointly or jointly and severally liable as a
guarantor or otherwise as contemplated hereby and have not defaulted on its or
their portions thereof shall be only as to its pro rata portion of such
obligation.

 

“Indebtedness” shall be amended and restated to read in its entirety as follows:

 

“Indebtedness” means  of any Person at any date, without duplication, all
indebtedness of such Person for borrowed money or evidenced by a note, bond or
debenture (other than current trade liabilities and indemnification obligations
incurred in the ordinary course of business), as reflected on a balance sheet of
such Person prepared in accordance with GAAP, and all Guarantee Obligations of
such Person.

 

“Investment” shall mean with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Equity Interest issued by, (ii) a
beneficial interest in any Equity Interest issued by, or (iii) any other equity
ownership interest in, any other Person, (b) any purchase by such Person of all
or substantially all of the assets of a business or product line conducted by
another Person or all or substantially all of the assets constituting the
business or product line of a division, branch or other unit operation of any
other Person, (c) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable and similar items made or incurred in the ordinary course of business
as presently conducted), or capital contribution by such Person to any other
Person, including all Indebtedness of any other Person to such Person arising
from a sale of property by such Person other than in the ordinary course of its
business, (d) any guarantee obligation incurred by such Person in respect of any
obligation of another and (e) any purchase, or entry into, of any derivative
instrument or other contract by such Person providing for the economic or risk
equivalent of all or any part of any investment in another Person of the type
referred to in clause (a), (b), (c) or (d) above.

 

“Permitted Disposition” shall mean (a) dispositions in the ordinary course of
business of inventory, (b) dispositions of obsolete or worn out property
(including obsolete or valueless intellectual property), whether now owned or
hereafter acquired, in the ordinary course of business, and dispositions of
property (including intellectual property) that are reasonably determined by the
Board of Directors of the disposing Company or Pledged Subsidiary  (or, in the
case of any disposition or series of related dispositions in an amount not in
excess of $100,000, reasonably determined by the disposing Company or Pledged
Subsidiary) in good faith to be of no practical use to the business of the
Company and its Subsidiaries, which dispositions do not, in the aggregate,
materially adversely affect the value of the Collateral taken as a whole, in an
aggregate amount not in excess of $2,000,000 over the term of this Indenture,
(c) dispositions of cash or Cash Equivalents not otherwise prohibited under the
Pledge Agreement, (d) dispositions to any Subsidiary not otherwise prohibited
herein, (e) dispositions of property to the extent such transaction constitutes
a Permitted Investment, and (f) dispositions of equipment to the extent that
such equipment is exchanged for credit against the purchase price of similar
replacement equipment.

 

“Permitted Indebtedness Amount” shall mean, as of any date, the greater of
(i) $150 million and (ii) an amount equal to 3.0 times LTM EBITDA for the
immediately preceding 4

 

7

--------------------------------------------------------------------------------


 

consecutive completed fiscal quarters for which financial statements of the
Company prepared in accordance with GAAP are available.

 

“Permitted Investment” shall mean (i) Investments by the Company that are not
through or in any Subsidiary or other Person and that are (x) reasonably
determined by the Company to be strategic in nature and to have a valid business
purpose or (y) in the ordinary course of business, (ii) Investments in cash and
Cash Equivalents, (iii) Investments in any Pledged Subsidiary (including, for
the avoidance of doubt, any newly formed Domestic or Foreign Subsidiary (first
tier or otherwise) that has become a Domestic or Foreign Subsidiary Pledgor
hereunder), (iv) Investments in any Subsidiary of a Pledged Subsidiary that are
in existence as of the Issue Date, (v) Investments in the ordinary course of
business in any newly formed wholly-owned Foreign Subsidiary of a newly formed
first tier Domestic or Foreign Subsidiary that has become a Domestic or Foreign
Subsidiary Pledgor hereunder where the Company has in good faith reasonably
determined that the creation of the newly formed wholly-owned Foreign Subsidiary
and the Investment each have a valid business purpose and do not materially
impair the value of the Collateral taken as a whole, (vi) Investments (including
debt obligations and Equity Interests) received in connection with the
bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers
arising in the ordinary course of business or upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment, and (vii) Investments by the Company or a Pledged Subsidiary in
equipment, fixed assets, real property or improvements, or replacements or
substitutions therefor or additions thereto (excluding normal replacements and
maintenance which are properly charged to current operations as operating
expenses in accordance with GAAP), that have been or should be, in accordance
with GAAP, reflected as additions to property, plant or equipment on a
consolidated balance sheet of the Company or such Pledged Subsidiary or have a
useful life of more than one year, (viii) lease, utility and other similar
deposits in the ordinary course of business, (ix) hedging or other derivative
obligations otherwise permitted to be incurred under the Section 3.09 and
incurred in the ordinary course of business for a valid business purpose,
(x) receivables owing to the Company or any Subsidiary if created or acquired in
the ordinary course of business and payable or dischargeable in accordance with
customary trade terms; provided, however, that such trade terms may include such
concessionary trade terms as the Company or any such Subsidiary deems
commercially reasonable under the circumstances, (xi) Investments that are
advances paid to third-party contract manufacturers in the ordinary course of
business to purchase specialized equipment required to produce specialized
products for the Company or its Subsidiaries, (xii) Investments made by the
Company or a Subsidiary for consideration consisting only of Common Stock of the
Company, (xiii) stock, obligations or securities received in settlement of debts
created in the ordinary course of business and owing to the Company or any
Subsidiary or in satisfaction of judgments, (xiv) any other Investment where the
Company has in good faith reasonably determined that the Investment has a valid
business purpose and does not materially impair the value of the Collateral
taken as a whole if, upon the consummation of the Investment, the resulting
Investment has been pledged for the benefit of the Trustee, the Collateral Agent
and the Holders on a basis consistent with the Pledge Agreement and (xv) any
other Investments not specified above that do not in the aggregate, since the
Issue Date, exceed $1,000,000 (for purposes of calculating which, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment).

 

8

--------------------------------------------------------------------------------


 

ARTICLE TWO

 

Section 2.1            Effective Date of This Supplemental Indenture.

 

This Supplemental Indenture shall be effective as of the date first written
above.

 

Section 2.2            Indenture Ratified.

 

Except as hereby otherwise expressly provided, the Indenture, as modified by
this Supplemental Indenture, is in all respects ratified and confirmed, and all
the terms, provisions and conditions thereof shall be and remain in full force
and effect.

 

Section 2.3            Counterparts.

 

This Supplemental Indenture may be executed in any number of counterparts, each
of which shall be an original, but such counterparts shall together constitute
but one and the same instrument.

 

Section 2.4            Trustee Not Responsible.

 

The recitals contained herein shall be taken as the statements of the Company
and the Trustee assumes no responsibility for their correctness.  The Trustee
makes no representation as to the validity or sufficiency of this Supplemental
Indenture.

 

Section 2.5            Definitions and Terms.

 

Unless otherwise defined herein, all capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Indenture.

 

Section 2.6            Supplemental Indenture is an Indenture.

 

This Supplemental Indenture is an amendment to and implementation of the
Indenture, and the Indenture and this Supplemental Indenture shall be read
together from and after the effectiveness of this Supplemental Indenture.

 

Section 2.7            Governing Law.

 

This Supplemental Indenture shall be governed by and construed in accordance
with the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the day and year first above written.

 

 

 

POWER-ONE, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit F

 

FORM OF AMENDED AND RESTATED RIGHTS AGREEMENT

 

[See Exhibit 4.1]

 

--------------------------------------------------------------------------------


 

Exhibit G

 

SERIES B JUNIOR PREFERRED TERM SHEET

 

Ranking:  Senior to Company’s Common Stock and each other class of preferred
stock that by its terms ranks junior to the Series B Preferred Stock; pari passu
with the series of preferred stock of the Company that is designated as “Junior
Participating Preferred Stock” and any other class of preferred stock that by
its terms ranks pari passu with the Series B Preferred Stock; and junior to all
classes of capital stock that by their terms rank senior to the Series B
Preferred Stock.

 

Liquidation Preference:  Greater of (a) $1,000 and (b) an amount that would be
received on an as-converted to common stock basis.

 

Dividends:  Full participating dividends with Common Stock consistent with
Section 2(b) of the Series A Preferred Stock Certificate of Designations
(excluding all provisions thereof relating to “Regular Dividends”).

 

Voting Rights:  None, other than a separate class vote on matters set forth in
Section 4(c)(i), (ii) and (iii) of the Series A Preferred  Stock Certificate of
Designations (substituting the “Series B Preferred Stock” for each reference to
“Series A Preferred Stock”).

 

Optional Conversion Rights:  Convertible at option of holder at any time into
shares of Common Stock, subject to conversion limitations consistent with
Section 5(b) of the Certificate of Designations of the Series A Preferred Stock
(the “Conversion Limitations”).  Initial conversion price will equal the
conversion price of the Series A Preferred Stock/Notes (as applicable) that were
converted into the Series B Preferred Stock on the date of conversion into
Series B Preferred Stock.

 

Automatic Conversion:  If the Conversion Limitation would not prevent the
conversion of one or more shares of Series B Preferred Stock into Common Stock,
then, subject to expiration of any applicable waiting periods under the HSR Act,
the maximum number of shares of Series B Preferred Stock held by a holder and
its Affiliates that can convert into Common Stock without violating the
Conversion Limitation will convert into Common Stock (allocated pro rata among
such holder and its affiliates), provided that such automatic conversion will
only apply if the number of shares of Series B Preferred Stock that would be
converted is equal to or greater than the lesser of (x) 1,000 shares and (y) all
shares held by such holder and its Affiliates.

 

Anti-Dilution Adjustments:  Consistent with those contained in Sections 5(f),
(g) and (h) of the Certificate of Designations of the Series A Preferred Stock.

 

Optional and Mandatory Redemption and Repurchase Rights:  None.

 

--------------------------------------------------------------------------------


 

Exhibit H

 

SERIES C JUNIOR PREFERRED TERM SHEET

 

Ranking:  Senior to Company’s Common Stock and each other class of preferred
stock that by its terms ranks junior to the Series C Preferred Stock; pari passu
with the series of preferred stock of the Company that is designated as “Junior
Participating Preferred Stock” and any other class of preferred stock that by
its terms ranks pari passu with the Series C Preferred Stock; and junior to all
classes of capital stock that by their terms rank senior to the Series C
Preferred Stock.

 

Liquidation Preference:  Greater of (a) $1,000 and (b) an amount that would be
received on an as-converted to common stock basis.

 

Dividends:  Full participating dividends with Common Stock consistent with
Section 2(b) of the Series A Preferred Stock Certificate of Designations
(excluding all provisions thereof relating to “Regular Dividends”).

 

Voting Rights:  None, other than a separate class vote on matters set forth in
Section 4(c)(i), (ii) and (iii) of the Series A Preferred  Stock Certificate of
Designations (substituting the “Series C Preferred Stock” for each reference to
“Series A Preferred Stock”).

 

Optional Conversion Rights:  Convertible at option of holder at any time into
shares of Common Stock, subject to conversion limitations consistent with
Section 5(b) of the Certificate of Designations of the Series A Preferred Stock
(the “Conversion Limitations”).  Initial conversion price will equal the
conversion price of the Series A Preferred Stock/Notes (as applicable) that were
converted into the Series C Preferred Stock on the date of conversion into
Series C Preferred Stock.

 

Automatic Conversion:  If the Conversion Limitation would not prevent the
conversion of one or more shares of Series C Preferred Stock into Common Stock,
then, subject to expiration of any applicable waiting periods under the HSR Act,
the maximum number of shares of Series C Preferred Stock held by a holder and
its Affiliates that can convert into Common Stock without violating the
Conversion Limitation will convert into Common Stock (allocated pro rata among
such holder and its affiliates), provided that such automatic conversion will
only apply if the number of shares of Series C Preferred Stock that would be
converted is equal to or greater than the lesser of (x) 1,000 shares and (y) all
shares held by such holder and its Affiliates.

 

Anti-Dilution Adjustments:  Consistent with those contained in Sections 5(f),
(g) and (h) of the Certificate of Designations of the Series A Preferred Stock.

 

Optional and Mandatory Redemption and Repurchase Rights:  None.

 

--------------------------------------------------------------------------------


 

Exhibit I

 

FORM OF PLEDGE AGREEMENT AMENDMENT

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO

 

PLEDGE AND SECURITY AGREEMENT

 

made by

 

POWER-ONE, INC.

 

and

 

EACH OTHER PLEDGOR HEREUNDER

 

in favor of

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

 

as Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of [    ], 2009

 

 

--------------------------------------------------------------------------------


 

THIS FIRST AMENDMENT TO THE PLEDGE AND SECURITY AGREEMENT dated as of [    ],
2009 (the “Amendment”) among POWER-ONE, INC., a Delaware corporation (the
“Company”), each of THE UNDERSIGNED DIRECT AND INDIRECT SUBSIDIARIES of the
Company (each, a “Subsidiary Pledgor,” and collectively with the Company, the
“Pledgors”), in favor of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a
national banking association (in such capacity, together with successors and
assigns, the “Collateral Agent”).

 

WHEREAS, the Company and the Collateral Agent are parties to an Indenture dated
as of June 17, 2008 (as amended or supplemented, the “Indenture”), which
evidences and governs the issuance of debt securities (the “Securities”) by the
Company in the aggregate principal amount of $80,000,000, of which $63,000,000
are currently outstanding.

 

WHEREAS, the Company and the Collateral Agent heretofore executed and delivered
a Pledge and Security Agreement dated as of June 17, 2008 (the “Pledge
Agreement”) between the Company and the Collateral Agent, pursuant to which the
Pledgors granted security interests in favor of the Collateral Agent, for the
benefit of the Holders, in the Pledged Collateral.

 

WHEREAS, Section 13.01(b) of the Indenture provides that the Holders of at least
a majority principal amount of the outstanding Securities may direct the
Collateral Agent to amend, modify or supplement the Pledge Agreement and/or to
release Pledged Collateral from the lien of the Pledge Agreement.

 

WHEREAS, the Company has obtained the written consent to this Amendment from the
Holders of at least a majority in aggregate outstanding principal amount of the
Securities, and such Holders have directed the Collateral Agent to enter into
this Amendment for their benefit.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, it is
mutually covenanted and agreed as follows:

 

ARTICLE ONE

 

Section 1.1.           Amendments to the Pledge Agreement.

 

(a)           Subsections (i) and (iii) of Section 6(a) of the Pledge Agreement
are each deleted in their entirety and such subsections shall be replaced with
the phrase “[Intentionally omitted];”, and any and all references to such
subsections, whether direct or indirect, in any term, condition, limitation or
other provision in the Pledge Agreement, are deleted, and such section and
references shall be of no further force or effect.

 

(b)           Subsection (ii) of Section 6(a) of the Pledge Agreement is deleted
in its entirety and shall be replaced with the following:

 

“create or suffer to exist any Lien (other than, for the avoidance of doubt,
Permitted Liens) upon or with respect to any of the Pledged Collateral, except
for

 

1

--------------------------------------------------------------------------------


 

the security interest under this Agreement, any other Indenture Document or in
respect of any Pari Passu Indebtedness that ranks equally and ratably with the
security interest under this Agreement in an aggregate principal amount
exceeding, when aggregated with the aggregate principal amount of outstanding
Notes, $80.0 million (the “Cap”); provided, however, that, for a single period
not to exceed six consecutive months, the Cap may be increased to $120 million
by notice from the Company to Collateral Agent.”

 

(c)           Section 6(k) of the Pledge Agreement is deleted in its entirety
and shall be replaced with the following:

 

“not take any action that could, or fail to take any action which failure could,
reasonably be expected to result in any one or more of the representations and
warranties set forth in Section 5 of this Agreement being incorrect or
inaccurate in any material respect when made;”

 

(d)           Section 6(n) of the Pledge Agreement is deleted in its entirety
and such section shall be replaced with the phrase “[Intentionally omitted];”,
and any and all references to such section, whether direct or indirect, in any
term, condition, limitation or other provision in the Pledge Agreement, are
deleted, and such sections and references shall be of no further force or
effect.

 

(e)           Sections 6(y) of the Pledge Agreement is deleted in its entirety
and such section shall be replaced with the phrase “[Intentionally omitted];
and”, and any and all references to such sections, whether direct or indirect,
in any term, condition, limitation or other provision in the Pledge Agreement,
are deleted, and such sections and references shall be of no further force or
effect.

 

(f)            The following is hereby added as a new Section 30 to the Pledge
Agreement:

 

“SECTION 30.     Releases.  If any of the Pledged Collateral is sold,
transferred or otherwise disposed of by any Pledgor in a transaction that is not
prohibited by the Indenture, then the Lien thereon and security interest therein
(but not in any of the proceeds thereof) arising under Section 2 hereof
automatically shall be released without further action by the Collateral Agent,
any Holder or any other Person, and the Collateral Agent, at the request and
sole expense of such Pledgor, shall execute and deliver to such Pledgor all
releases or other documents reasonably necessary or desirable to effect or
evidence such  release of the Liens and security interests created hereby on or
in such Pledged Collateral.”

 

(g)           The following is hereby added as a new Section 31 to the Pledge
Agreement:

 

2

--------------------------------------------------------------------------------


 

“SECTION 31.     Lien Sharing.  The Collateral Agent hereby agrees that, to the
extent that the Company or any of its Subsidiaries incurs any Indebtedness that
is secured equally and ratably by Liens on the Collateral, it shall (i) enter
into with the holders of such Indebtedness (or any agent or trustee on behalf of
such holders) an intercreditor agreement on customary terms providing for, among
other things, such Indebtedness to be secured equally and ratably with the Liens
of the Collateral Agent on the Collateral and voting rights with respect to
Collateral matters to be determined on a ratable basis based on the aggregate
amount of obligations owing under the Indenture Documents and to the holders of
such Indebtedness (or any agent or trustee on behalf of such holders) and
(ii) agree to such amendments to this Agreement as are required to provide for
the sharing of the Collateral.”

 

ARTICLE TWO

 

Section 2.1            Effective Date of This Amendment.

 

This Amendment shall be effective as of the date first written above.

 

Section 2.2            Pledge Agreement Ratified.

 

Except as hereby otherwise expressly provided, the Pledge Agreement, as modified
by this Amendment, is in all respects ratified and confirmed, and all the terms,
provisions and conditions thereof shall be and remain in full force and effect.

 

Section 2.3            Counterparts.

 

This Amendment may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute but one
and the same instrument.

 

Section 2.4            Collateral Agent Not Responsible.

 

The recitals contained herein shall be taken as the statements of the Company
and the Collateral Agent assumes no responsibility for their correctness.  The
Collateral Agent makes no representation as to the validity or sufficiency of
this Amendment.

 

Section 2.5            Definitions and Terms.

 

Unless otherwise defined herein, all capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Pledge Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 2.6            Governing Law.

 

This Amendment shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and year first above written.

 

 

PLEDGORS:

 

 

 

 

 

 

 

POWER-ONE, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Richard J. Thompson

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

P-O DELAWARE, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PAI CAPITAL LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

HC POWER, INC., a California corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

P-O NEVADA CORP., a Nevada corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

SECURED PARTY:

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

Name:

Teresa Petta

 

Title:

Vice President

 

 

 

 

 

 

 

ACKNOWLEDGED BY:

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BNY MELLON CORPORATE TRUSTEE SERVICES LIMITED

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY (CAYMAN) LIMITED

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK (LUXEMBOURG) S.A. — ITALIAN BRANCH

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


Exhibit J

 

FORM OF CONSENT AND PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

CONSENT AND PURCHASE AGREEMENT

 

THIS CONSENT AND PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of April [    ], 2009, by and among Power-One, Inc., a Delaware corporation
(the “Company”) and [                    ] (the “Holder”).

 

RECITALS

 

A.            The Company has previously issued 8% Senior Secured Convertible
Notes due 2013 in an aggregate principal amount of $80,000,000 (the “Notes”)
pursuant to the Indenture (the “Indenture”), dated as of June 17, 2008, between
the Company and The Bank of New York Trust Company, N.A., as trustee (the
“Trustee”).

 

B.            The Holder is, as of the date hereof, the beneficial owners of
$[         ] aggregate principal amount of the Notes, which constitutes [     ]%
of the aggregate outstanding Notes as of the date hereof.

 

C.            In consideration of the transactions described herein, the Holder
desires to consent to the amendments to certain provisions of the Indenture as
described herein, in the manner set forth in the Supplemental Indenture between
the Company and the Trustee, in the form attached as Exhibit A hereto (the
“Supplemental Indenture”), to the First Amendment to The Pledge and Security
Agreement entered into pursuant to the Indenture, in the form attached as
Exhibit B hereto (the “Pledge Amendment”) and to agree to have the Repurchase
Notes (as defined herein) purchased by the Company.

 

NOW, THEREFORE, intending to be legally bound, the parties hereto hereby agree
as follows:

 

1.             Certain Definitions.

 

Unless otherwise expressly provided herein, capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the
Indenture.  For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Holder Notes” means all of the Notes owned, beneficially or of record, by the
Holder as of the date hereof.

 

“Repurchase Notes” means those Notes owned, beneficially or of record, by the
Holder that are set forth on Schedule 1 attached hereto and which are being sold
by the Holder to the Company pursuant to the terms hereof.

 

“SEC” means the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Transfer” means, with respect to any security (including, without limitation,
the Securities), the sale, transfer, tender, exchange, pledge, hypothecation, or
the gift, placement in trust, or other disposition of such security or any
right, title or interest therein (including, but not limited to, any right or
power to vote to which the Holder thereof may be entitled, whether such right or
power is granted by proxy or otherwise), or the record or beneficial ownership
thereof, and each agreement, arrangement or understanding, whether or not in
writing, to effect any of the foregoing.

 

2.             Consent.

 

(a)           Pursuant to Section 12.01 of the Indenture, the Holder hereby
irrevocably consents to the amendments and supplements as set forth in the
Supplemental Indenture.

 

(b)           To the extent that Section 12.01 or any other provision of the
Indenture gives the Holder the right to waive and/or revoke the consent set
forth in Section 2(a) hereof or the amendments and supplements contemplated
under the Supplemental Indenture, the Holder hereby irrevocably waives any such
right of waiver and/or revocation.

 

(c)           Pursuant to Section 13.01 of the Indenture, the Holder hereby
irrevocably consents to the amendments set forth in the Pledge Amendment.

 

(d)           To the extent that Section 13.01 or any other provision of the
Indenture gives the Holder the right to waive and/or revoke the consent set
forth in Section 2(c) hereof or the amendments contemplated under the Pledge
Amendment, the Holder hereby irrevocably waives any such right of waiver and/or
revocation.

 

(e)           The Holder hereby agrees, upon reasonable request by the Company,
to direct and instruct any and all other record owners, agents, representatives,
custodians, trustees and other representatives holding any of the Holder Notes
to agree and consent to, execute and deliver and perform any other actions
reasonably necessary to promptly effect, consummate, confirm or evidence the
transactions set forth herein and consents provided hereunder to give effect to
the amendments and supplements provided under the Supplemental Indenture and the
Pledge Amendment, including, but not limited to, the signature annex hereto.

 

3.             Closing.

 

(a)           Purchase of Holder Notes.  The Company hereby agrees to purchase
the Repurchase Notes at the Closing (as defined below) for a payment of
$[            ] as calculated through [                ], 2009, with a per diem
amount of $[           ] per day for each day thereafter prior to Closing and
the Holder agrees to deliver an executed assignment of the Repurchase Notes in
the form of that attached as Exhibit C (the “Assignment”).  The amount owed the
Holder shall be sent by wire transfer of immediately available funds to the
account of the Holder set forth under the Holder’s name on the signature
page hereto.  The closing for such purchase and sale (the “Closing”) shall occur
no later than the 8th day of May, 2009; provided that if the transactions
disclosed to the Holder pursuant to that certain Confidentiality Agreement dated
as

 

2

--------------------------------------------------------------------------------


 

of           are not consummated on or before such date, this Agreement shall
terminate and the parties shall have no further obligation to each other.

 

(b)           Further Deliveries.  The Holder hereby agrees that it shall
(a) promptly deliver the original Repurchase Notes (if they are certificated),
together with a duly executed Assignment or any other duly executed instrument
of transfer or assignment as Company may reasonably request, and, if in
registered form, shall be issued in the name of the Holder or the name of its
nominee or nominees, and (b) promptly upon the prior written request of the
Company execute and deliver, or cause to be executed and delivered, any and all
documents, assignments and other agreements and take or cause to be taken such
additional action as the Company may reasonably deem necessary or desirable to
effect, consummate, confirm or evidence the transactions described herein.  The
Holder agrees that the Repurchase Notes will be transferred to the Company free
and clear of any and all pledges, liens, security interests, mortgage, claims,
charges, restrictions, options, title defects or encumbrances.

 

4.             Transfer and Other Restrictions.

 

(a)           At all times during the period commencing with the execution and
delivery of this Agreement through Closing, the Holder agrees that it shall not
Transfer any of the Holder Notes, or enter into an agreement, commitment or
other arrangement with respect thereto unless (i) the Holder gives prior written
notice to the Company of the name of the proposed transferee and (ii) the
transferee agrees in writing to be subject to and bound by the terms of this
Agreement and a copy of such written agreement is provided to the Company within
two Business Days after such Transfer is consummated.

 

(b)           Except as otherwise permitted by this Agreement or by order of a
court of competent jurisdiction, the Holder agrees that it will not commit any
act or enter into any agreement, commitment or other arrangement that could
restrict or affect the Holder’s legal power, or authority to perform or
otherwise prevent or disable the Holder from performing, any of its obligations
under this Agreement.

 

5.             Representations and Warranties of the Holder.

 

(a)           The Holder hereby represents and warrants to the Company, as of
the date hereof and as of the Closing, as follows: (i) the Holder is the
beneficial owner of the Holder Notes indicated on Schedule 1 of this Agreement
adjacent to the Holder’s name free and clear of any and all pledges, liens,
security interests, mortgage, claims, charges, restrictions, options, title
defects or encumbrances, in each case, that would impair or adversely affect the
Holder’s ability to perform its obligations under this Agreement, other than
those encumbrances which are in favor of the Company or that exist pursuant to
securities laws; (ii) the Holder has full power and authority to make, enter
into and carry out the terms of this Agreement; and (iii) this Agreement has
been duly and validly executed and delivered by the Holder and constitutes a
valid and binding agreement of the Holder enforceable against the Holder in
accordance with its terms.

 

(b)           The execution and delivery of this Agreement and the performance
by the Holder of the Holder’s agreements and obligations hereunder will not
result in any breach or violation of or be in conflict with or constitute a
default under any term of any agreement, judgment,

 

3

--------------------------------------------------------------------------------


 

injunction, order, decree, law, regulation or arrangement to which the Holder is
a party or by which the Holder (or any of the Holder’s assets) is bound, except
for any such breach, violation, conflict or default which, individually or in
the aggregate, would not impair or adversely affect the Holder’s ability to
perform its obligations under this Agreement or render inaccurate any of the
representations made by the Holder herein.

 

(c)           The Holder represents and warrants to the Company that it is
(i) an accredited investor as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act and (ii) a qualified institutional buyer as defined in
Regulation 144A promulgated under the Securities Act.  The Holder is experienced
in evaluating investments in companies such as the Company.

 

(d)           The Holder has been afforded access to information about the
Company and the financial condition, results of operations, business, property
and management which it has deemed sufficient to enable it to evaluate its
investment in the Holder Notes.  The Holder and its advisors, if any, have been
afforded the opportunity to ask questions of the Company; and the Holder has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its sale of the Repurchase
Notes held by the Holder.

 

(e)           The Holder represents and warrants to the Company that it is a
resident of that jurisdiction specified below its address for notices set forth
below the signature of the Holder where it appears on the signature page of this
Agreement.

 

(f)            The Holder represents and warrants to the Company that it is not,
and for the three months immediately preceding the date hereof, has not been an
officer, director or a “beneficial owner” (as defined for purposes of Rule 13d-3
of the Exchange Act) of more than 10% of the Company’s Common Stock.

 

(g)           The Holder represents and warrants to the Company that it is not a
registered broker-dealer under Section 15 of the Exchange Act.

 

(h)           The Holder represents and warrants to the Company that it has
independently evaluated the merits of its decision to sell the Repurchase Notes
held by the Holder pursuant to this Agreement, and the Holder confirms that it
has not relied on the advice of the Company or any of its representatives in
making such decision.

 

6.             Representations, Warranties and Covenants of the Company.

 

(a)           The Company hereby represents and warrants to the Holder, as of
the date hereof and as of the Closing, as follows: (i) the Company has full
corporate power and authority to make, enter into and carry out the terms of
this Agreement; and (ii) this Agreement has been duly and validly executed and
delivered by the Company and constitutes a valid and binding agreement of the
Company enforceable against the Company in accordance with its terms.

 

(b)           The execution and delivery of this Agreement and the performance
by the Company of its agreements and obligations hereunder will not result in
any breach or violation of or be in conflict with or constitute a default under
any term of any agreement, judgment, injunction, order, decree, law, regulation
or arrangement to which the Company is a party or by

 

4

--------------------------------------------------------------------------------


 

which the Company (or any of the Company’s assets) is bound, except for any such
breach, violation, conflict or default which, individually or in the aggregate,
would not impair or adversely affect the Company’s ability to perform its
obligations under this Agreement or render inaccurate any of the representations
made by the Company herein.

 

7.             Termination.  This Agreement shall terminate if the Closing has
not occurred on or prior to April    , 2009.  No party hereto shall be relieved
from any liability for breach of this Agreement by reason of any termination of
this Agreement.

 

8.             Miscellaneous Provisions.

 

(a)           Amendments, Modifications and Waivers.  No amendment, modification
or waiver in respect of this Agreement shall be effective against any party
unless it shall be in writing and signed by the Company and the Holder.

 

(b)           Entire Agreement.  This Agreement constitutes the entire agreement
among the parties to this Agreement with respect to the matters discussed herein
and supersedes all other prior agreements and understandings, both written and
oral, among or between any of the parties with respect to the subject matter
hereof.

 

(c)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law
thereof.

 

(d)           Consent to Jurisdiction; Venue.  In any action or proceeding
between any of the parties arising out of or relating to this Agreement or any
of the transactions contemplated by this Agreement, each of the parties:
(i) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state and federal courts of the Borough of
Manhattan, State of New York, and (ii) agrees that all claims in respect of such
action or proceeding may be heard and determined exclusively in the state and
federal courts of the Borough of Manhattan, State of New York.

 

(e)           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(f)            Assignment and Successors.  This Agreement shall be binding upon,
and shall be enforceable by and inure solely to the benefit of, the parties
hereto and their respective successors and assigns; provided, however, that
neither this Agreement nor any of the rights, interests or obligations of the
parties hereto may be assigned by any of the parties hereto without the prior
written consent of the other party.  Any attempted assignment of this Agreement
in violation of the foregoing shall be void and of no effect.

 

(g)           No Third Party Rights.  Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person (other than the parties
hereto), any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

5

--------------------------------------------------------------------------------


 

(h)           Cooperation.  The Company and the Holder agree to cooperate with
the other and to execute and deliver such further documents, certificates,
agreements and instruments and to take such other actions as may be reasonably
requested by the other party to evidence or reflect the transactions
contemplated by this Agreement and to carry out the intent and purpose of this
Agreement, including, without limitation, to enable the Company to enter into a
Supplemental Indenture, in form and substance reasonably satisfactory to the
Company and the Trustee that gives effect to the amendments of the Indenture
contemplated in the Supplemental Indenture.

 

(i)            Severability.  If any provision of this Agreement is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement, so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(j)            Specific Performance; Injunctive Relief.  The parties hereto
acknowledge that the parties will be irreparably damaged if any of the
provisions of this Agreement are not performed in accordance with their specific
terms and that any breach of this Agreement by the parties could not be
adequately compensated in all cases by monetary damages alone.  Accordingly, in
addition to any other right or remedy to which the non-breaching party may be
entitled, at law or in equity, it shall be entitled to seek to enforce any
provision of this Agreement by a decree of specific performance and temporary,
preliminary and permanent injunctive relief to prevent breaches or threatened
breaches of any of the provisions of this Agreement, without posting any bond or
other undertaking.

 

(k)           Notices.  All notices, Consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (i) delivered to the appropriate address by hand or
overnight courier service (cost prepaid); or (ii) sent by facsimile with
confirmation of transmission by the transmitting equipment confirmed with a copy
delivered as provided in clause (i), in each case to the parties at their
respective addresses or facsimile numbers shown below their signatures on the
last page hereof (or to such other address or facsimile as a party may designate
by notice to the other parties).

 

(l)            Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument, and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties; it being understood that all parties need not sign the same
counterpart.  The exchange of copies of this Agreement and of signatures
pages by facsimile or electronic transmission shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes.  Signatures of the

 

6

--------------------------------------------------------------------------------


 

parties transmitted by facsimile or electronic transmission shall be deemed to
be their original signatures for all purposes.

 

(m)          Headings.  The headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

(n)           Legal Representation.  This Agreement was negotiated by each party
hereto with the benefit of such party’s legal representation and any rule of
construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation thereof.

 

(o)           Indemnity and Contribution.  The Company agrees to indemnify and
hold harmless the Holder and its directors, officers, employees, members,
representatives and agents and each person, if any, who controls the Holder
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act (each, an “Indemnified Person”), from and against any and all
losses, claims, damages, penalties, fees and liabilities (collectively,
“Losses”), as incurred, including, without limitation, the reasonable legal fees
and other reasonable expenses of one counsel (in addition to any local counsel)
incurred (irrespective of whether any such Indemnified Person is a party to the
action for which indemnification hereunder is sought) in connection with any
suit, action or proceeding or any claim, as incurred, as a result of, or arising
out of or relating to (a) any misrepresentation or breach of any representation
or warranty made by the Company in the this Agreement, or (b) any breach of any
covenant, agreement or obligation of the Company contained in this Agreement;
provided that the Company shall not be required to indemnify any of the
Indemnified Persons to the extent Losses arise or result from a
misrepresentation or breach of any representation or warranty made by Holder or
such Indemnified Person contained in this Agreement, or a breach of any
covenant, agreement or obligation by Holder or such Indemnified Person contained
in this Agreement.

 

If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any
Indemnified Person, such Indemnified Person shall promptly notify the person
against whom such indemnity may be sought (the “Indemnifying Person”) in
writing, and the Indemnifying Person, upon request of the Indemnified Person,
shall retain one counsel (in addition to any local counsel) reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others the Indemnifying Person may designate in such proceeding and shall
pay the reasonable fees and expenses of such counsel related to such proceeding;
provided, however, that failure to so notify the Indemnifying Person shall not
relieve such Indemnifying Person from any liability hereunder except to the
extent the Indemnifying Person is prejudiced as a result thereof.  In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary, (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person or (iii) the named parties in any such proceeding
(including any impleaded parties) include both the Indemnifying Person and the
Indemnified Person, the Indemnifying Person proposes to have the same counsel
represent it and the Indemnified Person, and representation of both parties by
the same counsel would, in the opinion

 

7

--------------------------------------------------------------------------------


 

of counsel, be inappropriate due to actual or potential differing interests
between them.  In no event shall the Indemnifying Person be liable for the fees
and expenses of more than one counsel (in addition to any local counsel)
separate from its own counsel for all Indemnified Persons in connection with any
one action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances.  It is understood
that the Indemnifying Person shall reimburse all such reasonable fees and
expenses actually incurred upon delivery to the Indemnifying Person of
reasonable documentation therefor setting forth such expenses in reasonable
detail unless a bona fide dispute exists with respect to such expenses.  The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final, non-appealable judgment for the plaintiff, the Indemnifying
Person agrees to indemnify any Indemnified Person from and against any Losses by
reason of such settlement or judgment.  No Indemnifying Person shall, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is a party, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding.

 

Payments made by any Indemnifying Person under this Section 8(o) shall be
limited to the amount of any liability or damage that remains after deducting
therefrom any insurance proceeds and any indemnity, contribution or other
similar payment recovered by the Indemnified Person from any third party with
respect thereto.

 

Notwithstanding anything to the contrary set forth herein, no Indemnified Person
shall be entitled to be indemnified pursuant to this Section 8(o) for any Loss
to the extent such Loss arises as a result of the Holder’s or Indemnified
Person’s gross negligence or willful misconduct; provided, however, that the
Indemnifying Person shall pay the expenses incurred by any such Indemnified
Person hereunder, as such expenses are incurred, in connection with any
proceeding in advance of the final disposition, so long as the Indemnifying
Person receives an undertaking by such Indemnified Person to repay the full
amount advanced if there is a final determination that such Indemnified Person
failed the standards set forth above or that such Indemnified Person is not
entitled to indemnification as provided herein for other reasons; and provided,
further, that the termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that such Indemnified Person was
either grossly negligent or engaged in willful misconduct.

 

The remedies provided for in this Section 8(o) are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

 

In circumstances in which the indemnity agreement provided for in the preceding
paragraphs of this Section 8(o) is unavailable to, or insufficient to hold
harmless, an Indemnified Person in respect of any Losses, each Indemnifying
Person, in order to provide for just and equitable contribution, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such Losses, including reasonable legal or other expenses incurred, as
incurred, in such proportion as is appropriate to reflect (i) the relative
benefits received by the Indemnifying Person on the one hand and the Indemnified
Person on the other from the transactions set forth in this Agreement; or
(ii) if the allocation provided by the foregoing clause (i) is not permitted by
applicable law, not only such relative benefits but also the relative fault of

 

8

--------------------------------------------------------------------------------


 

the Indemnifying Person on the one hand and the Indemnified Person on the other
in connection with the breach that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof).  The relative fault of the parties
shall be determined by reference to, among other things, any equitable
considerations appropriate in the circumstances.  The Company and the Holder
agree that it would not be equitable if the amount of such contribution were
determined by pro rata or per capita allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in the first sentence of this paragraph.  For purposes of this paragraph,
each person, if any, who controls the Holder within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act shall have the same rights
to contribution as the Holder.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

The indemnity agreements and contribution provisions contained in this
Section 8(o) and the representations and warranties of the Company, and the
Holder set forth in this Agreement shall remain operative and in full force and
effect regardless of (i) any investigation made by or on behalf of the Holder or
any person controlling the Holder or by or on behalf of the Company, its
officers or directors or any other person controlling the Company and
(ii) acceptance of and payment for any of the Repurchase Notes.

 

[Signature page follows.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

 

COMPANY:

 

 

 

POWER-ONE, INC.

 

 

 

 

 

By:

 

 

Name:

Richard J. Thompson

 

Title:

Chief Executive Officer

 

Address:

[                          ]

 

 

[                          ]

 

 

 

 

 

HOLDER:

 

 

 

[                          ]

 

 

 

 

 

By:

 

 

Name:

[                          ]

 

Title:

[                          ]

 

Address:

[                          ]

 

 

[                          ]

 

Wire:

[                          ]

 

 

 

SIGNATURE PAGE TO CONSENT AND PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

SIGNATURE ANNEX TO CONSENT FORM

 

POWER-ONE, INC.  — April [    ], 2009

 

A DTC Participant must execute this Consent Form exactly as its name appears on
DTC’s position listing as of April [     ], 2009.

 

1.

The DTC participant signing this Signature Annex is:

 

 

 

 

 

Participant Account Number:

 

 

 

 

 

Company Name:

 

 

 

 

 

Contact Person:

 

 

 

 

 

Mailing Address:

 

 

 

 

 

Tax Identification Number

 

 

 

 

 

Telephone:

 

 

 

 

 

E-mail Address:

 

 

 

2.

The Securities with respect to which this Signature Annex relates and with
respect to which you consent to the Proposed Amendments are:

 

CUSIP(s)

 

Principal Amount(s)

[                          ]

 

 

 

3.

Provide the Unique Reference Identifier for this consent as a seven-digit number
that starts with your 4-digit participant account number and ends with a
sequential number that you choose. For example, if your participant account
number is 902, then you might use 0902001 for your first consent and 0902002 for
your second consent.

 

€

€

€

€

€

€

 

If two or more Signature Annexes have the same Unique Reference Identifier, they
may all be considered defective.

 

4.

The undersigned hereby makes all acknowledgments, representations, warranties,
agreements and authorizations described in the Consent to which this Signature
Annex relates.

 

 

Signature of Authorized Signatory:

 

 

 

Name of Authorized Signatory:

 

 

 

Title:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

REPURCHASE NOTES

 

Holder

 

Aggregate Notes Owned
“Holder Notes”

 

Aggregate Notes Sold
“Repurchase Notes”

 

 

 

 

 

 

 

[                        ]

 

$[              ]

 

$[              ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUPPLEMENTAL INDENTURE

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PLEDGE AMENDMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT FORM

To assign this Security, fill in the form below:

 

I or we assign and transfer this Security to

 

 

 

 

 

 

(Insert assignee’s soc. sec. or tax I.D. no)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint

 

 

 

 

 

 

 

 

agent to transfer this Security on the books of the Company. The agent may
substitute another to act for him or her.

 

Your Signature:

Date: _____________

 

 

 

 

(Sign exactly as your name appears on the other side of this
Security)

*Signature guaranteed by:

 

By:

 

 

 

--------------------------------------------------------------------------------

*                 The signature must be guaranteed by an institution which is a
member of one of the following recognized signature guaranty programs: (i) the
Securities Transfer Agent Medallion Program (STAMP); (ii) the New York Stock
Exchange Medallion Program (MSP); (iii) the Stock Exchange Medallion Program
(SEMP); or (iv) such other guaranty program acceptable to the Trustee.

 

--------------------------------------------------------------------------------


 

Exhibit K

 

FORM OF TRANSACTION FEE AGREEMENT

 

--------------------------------------------------------------------------------


 

This TRANSACTION FEE AGREEMENT (this “Agreement”) is dated as of [April     ],
2009 and is between [Puma], Inc., a Delaware corporation (together with its
successors, the “Company”), and Silver Lake Management Company Sumeru, L.L.C., a
Delaware limited liability corporation (“SLS”).

 

BACKGROUND

 

1.             The Company has entered into a Securities Purchase Agreement,
dated as of [April     ], 2009, as it may be amended, supplemented or modified
(the “SPA”), by and among the Company, Silver Lake Sumeru Fund, L.P. and Silver
Lake Technology Investors Sumeru, L.P. (collectively, the “Purchasers”).

 

2.             In accordance with the terms and conditions set forth in the SPA,
the Company is issuing and selling to the Purchasers, and the Purchasers are
purchasing from the Company, the Securities (as defined in the SPA) (the
“Transaction”).

 

3.             As an inducement to the Purchasers to enter into the SPA, the
Company agreed to enter into this Agreement and pay the fees and provide the
expense reimbursement provided in this Agreement.

 

4.             Capitalized terms used in this Agreement have the meanings
ascribed to them in the SPA.

 

In consideration of the premises and agreements contained herein and of other
good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

AGREEMENT

 


SECTION 1.           TRANSACTION FEE.  THE COMPANY SHALL PAY SLS AT THE CLOSING
OF THE TRANSACTION (THE “CLOSING” AND THE DATE OF SUCH CLOSING, THE “CLOSING
DATE”) A NON-REFUNDABLE AND IRREVOCABLE TRANSACTION FEE OF $1,000,000 BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FEDERAL FUNDS TO SUCH ACCOUNT OR ACCOUNTS AS
SPECIFIED BY SLS TO THE COMPANY PRIOR TO SUCH PAYMENT.


 


SECTION 2.           REIMBURSEMENTS.  IN ADDITION TO THE FEES PAYABLE PURSUANT
TO THIS AGREEMENT, THE INDEMNIFICATION PROVIDED UNDER SECTION 3 HEREOF AND ANY
EXPENSE REIMBURSEMENT PROVIDED TO ANY PREFERRED DIRECTORS OR NOMINATED DIRECTORS
IN ACCORDANCE WITH THE COMPANY’S CUSTOMARY POLICIES (NONE OF WHICH SHALL BE
SUBJECT TO THIS SECTION 2), THE COMPANY WILL PAY, OR CAUSE TO BE PAID, DIRECTLY,
OR REIMBURSE SLS AND EACH OF ITS AFFILIATES FOR, THEIR RESPECTIVE OUT-OF-POCKET
EXPENSES (AS DEFINED BELOW). FOR THE PURPOSES OF THIS AGREEMENT, THE TERM
“OUT-OF-POCKET EXPENSES” MEANS THE REASONABLE AND DOCUMENTED OUT-OF-POCKET COSTS
AND EXPENSES INCURRED BY SLS AND ITS AFFILIATES FROM TIME TO TIME IN CONNECTION
WITH THE OWNERSHIP OR SUBSEQUENT SALE OR TRANSFER BY SLS OR ITS AFFILIATES OF
SECURITIES OF THE COMPANY OR ITS SUCCESSOR, INCLUDING, WITHOUT LIMITATION,
(A) FEES AND DISBURSEMENTS OF ANY PROFESSIONALS AND ORGANIZATIONS, INCLUDING
ACCOUNTANTS, OUTSIDE LEGAL COUNSEL OR CONSULTANTS, RETAINED BY SLS OR ANY OF ITS
AFFILIATES, (B) COSTS OF ANY OUTSIDE SERVICES OR INDEPENDENT CONTRACTORS SUCH AS
FINANCIAL

 

--------------------------------------------------------------------------------


 


PRINTERS, COURIERS, BUSINESS PUBLICATIONS, ON-LINE FINANCIAL SERVICES OR SIMILAR
SERVICES, RETAINED OR USED BY SLS OR ANY OF ITS AFFILIATES, AND
(C) TRANSPORTATION, PER DIEM COSTS, WORD PROCESSING EXPENSES OR ANY SIMILAR
EXPENSE NOT ASSOCIATED WITH SLS OR ITS AFFILIATES’ ORDINARY OPERATIONS.  IN NO
EVENT WILL OUT-OF-POCKET EXPENSES (X) INCLUDE ANY TRANSACTION EXPENSES (AS
DEFINED IN THE SPA) OR REGISTRATION EXPENSES (AS DEFINED IN THE REGISTRATION
RIGHTS AGREEMENT) OR (Y) EXCEED $50,000 IN RESPECT OF ANY CALENDAR YEAR (OR THE
PRORATED PORTION OF ANY PARTIAL CALENDAR YEAR THIS AGREEMENT IS IN EFFECT)
EXCLUDING, IN THE CASE OF CLAUSE (Y), ANY OUT-OF-POCKET EXPENSES INCURRED IN
CONNECTION WITH ANY ACQUISITION, DISPOSITION, RESTRUCTURING, DEBT OR EQUITY
FINANCING OR OTHER EXTRAORDINARY TRANSACTION OF THE COMPANY AS TO THE EXTENT
SUCH OUT-OF-POCKET EXPENSES ARE APPROVED BY THE COMPANY (SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD).  ALL PAYMENTS OR REIMBURSEMENTS FOR OUT-OF-POCKET
EXPENSES WILL BE MADE WITHIN THIRTY (30) DAYS OF RECEIPT OF THE REASONABLY
DETAILED REQUEST FOR PAYMENT OR REIMBURSEMENT IN ACCORDANCE WITH THIS AGREEMENT,
TO THE ACCOUNT OR ACCOUNTS INDICATED TO THE COMPANY BY THE RELEVANT PAYEE.


 


SECTION 3.           INDEMNIFICATION.


 


(A)           THE COMPANY SHALL DEFEND, INDEMNIFY, EXONERATE AND HOLD FREE AND
HARMLESS SLS, ITS AFFILIATES AND THEIR RESPECTIVE PARTNERS (BOTH GENERAL AND
LIMITED), MEMBERS (BOTH MANAGING AND OTHERWISE), MANAGERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES (EACH SUCH PERSON BEING AN “INDEMNIFIED PARTY”) FROM AND AGAINST
ANY AND ALL LOSSES, DAMAGES, PENALTIES, JUDGMENTS, EXPENSES, AMOUNTS PAID IN
SETTLEMENT AND COSTS (COLLECTIVELY “LIABILITIES”) DIRECTLY OR INDIRECTLY ARISING
OUT OF, BASED UPON OR RESULTING FROM ANY ACTUAL OR THREATENED ACTIONS, CAUSES OF
ACTION, SUITS, CLAIMS BY THIRD PARTIES AND INVESTIGATIONS BY GOVERNMENTAL
AUTHORITIES (COLLECTIVELY “CLAIMS”) ARISING OUT OF, RESULTING FROM, OR RELATING
TO THE TRANSACTION, ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
THE OTHER TRANSACTION AGREEMENTS, OR SUCH INDEMNIFIED PARTY’S ACTUAL, ALLEGED OR
DEEMED CONTROL OR ABILITY TO INFLUENCE THE COMPANY OR ANY OF ITS SUBSIDIARIES,
WHETHER OR NOT RESULTING IN ANY LIABILITY AND WHETHER OR NOT SUCH CLAIM IS
INITIATED BY THE COMPANY, PROVIDED THAT THE COMPANY SHALL NOT BE LIABLE UNDER
THE FOREGOING INDEMNIFICATION PROVISION WITH RESPECT TO ANY LIABILITY OF AN
INDEMNIFIED PARTY THAT IS DETERMINED BY A COURT, IN A FINAL JUDGMENT FROM WHICH
NO FURTHER APPEAL MAY BE TAKEN, TO HAVE RESULTED SOLELY FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY OR FROM ITS BREACH OF
ANY MATERIAL PROVISION OF ANY OF THE AGREEMENTS ENTERED INTO IN CONNECTION WITH
THE TRANSACTION.  THE COMPANY WILL REIMBURSE ANY INDEMNIFIED PARTY FOR ALL
REASONABLE AND DOCUMENTED COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES AND ANY OTHER LITIGATION-RELATED EXPENSES) AS THEY ARE
INCURRED IN CONNECTION WITH INVESTIGATING, PREPARING, PURSUING, DEFENDING OR
ASSISTING IN THE DEFENSE OF ANY CLAIM FOR WHICH THE INDEMNIFIED PARTY WOULD BE
ENTITLED TO INDEMNIFICATION UNDER THE TERMS OF THE PREVIOUS SENTENCE, WHETHER OR
NOT SUCH INDEMNIFIED PARTY IS A PARTY THERETO.  THE COMPANY AGREES THAT IT WILL
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY, SETTLE,
COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT IN ANY CLAIM RELATING TO THE
MATTERS CONTEMPLATED HEREBY (IF ANY INDEMNIFIED PARTY IS A PARTY THERETO OR HAS
BEEN THREATENED TO BE MADE A PARTY THERETO) UNLESS SUCH SETTLEMENT, COMPROMISE
OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE OF THE INDEMNIFIED PARTY FROM ALL
LIABILITY, WITHOUT FUTURE OBLIGATION OR PROHIBITION ON THE PART OF THE
INDEMNIFIED PARTY, ARISING OR THAT MAY ARISE OUT OF SUCH CLAIM, AND DOES NOT
CONTAIN AN ADMISSION OF GUILT OR LIABILITY ON THE PART OF THE INDEMNIFIED PARTY.

 

2

--------------------------------------------------------------------------------


 

(b)           The rights of an Indemnified Party to indemnification hereunder
will be cumulative and in addition to any other rights and remedies any such
person may have under any other agreement or instrument to which each
Indemnified Party is or becomes a party or is or otherwise becomes a beneficiary
or under any law or regulation.  The indemnification provided in this Agreement
will inure to the benefit of the heirs, successors, assignees and administrators
of each of the Indemnified Parties.

 

(c)           If the indemnification provided for in this Section 3 is
unavailable in respect of any Liabilities, then, in lieu of indemnifying an
Indemnified Party, the Company agrees to contribute to the amount paid or
payable by such Indemnified Party in such proportion as is appropriate to
reflect the relative fault of the Company or any parent company or subsidiary
thereof (or any of them), on the one hand, and such Indemnified Party, on the
other hand, in connection with the actions which resulted in such Liabilities,
as well as any other equitable considerations.

 


SECTION 4.           TERM.   THIS AGREEMENT WILL BECOME EFFECTIVE AS OF THE
CLOSING DATE.  IN THE EVENT THAT THE SPA IS TERMINATED PURSUANT TO SECTION 9
THEREOF, THIS AGREEMENT SHALL BE VOID AB INITIO.


 


SECTION 5.           FREEDOM TO PURSUE OPPORTUNITIES.  IN RECOGNITION OF THE
FACT THAT SLS AND ITS AFFILIATES, CURRENTLY ENGAGE IN, AND MAY IN THE FUTURE
ENGAGE IN, THE SAME OR SIMILAR ACTIVITIES OR LINES OF BUSINESS AND HAVE AN
INTEREST IN THE SAME AREAS AND TYPES OF CORPORATE OPPORTUNITIES, AND IN
RECOGNITION OF THE BENEFITS TO BE DERIVED BY THE COMPANY THROUGH ITS CONTINUED
CONTRACTUAL, CORPORATE AND BUSINESS RELATIONS WITH SLS (INCLUDING POSSIBLE
SERVICE OF DIRECTORS, OFFICERS AND EMPLOYEES OF SLS AS DIRECTORS, OFFICERS AND
EMPLOYEES OF THE COMPANY), THE COMPANY RENOUNCES ANY INTEREST OR EXPECTANCY IN,
OR IN BEING OFFERED THE OPPORTUNITY TO PARTICIPATE IN, ANY CORPORATE OPPORTUNITY
NOT ALLOCATED TO IT PURSUANT TO THIS SECTION 5 TO THE FULLEST EXTENT PERMITTED
BY SECTION 122(17) OF THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE (OR
ANY SUCCESSOR PROVISION).  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE COMPANY ACKNOWLEDGES AND AGREES THAT SLS AND ITS AFFILIATES (INCLUDING,
WITHOUT LIMITATION, EACH INVESTOR SECURITYHOLDER, APPOINTED DIRECTOR AND
NOMINATED DIRECTOR (OTHER THAN ANY INDEPENDENT DIRECTORS)) CURRENTLY HAVE, AND
WILL IN THE FUTURE HAVE OR WILL CONSIDER ACQUIRING, INVESTMENTS IN NUMEROUS
COMPANIES WITH RESPECT TO WHICH SLS OR ITS AFFILIATES MAY SERVE AS AN ADVISOR, A
DIRECTOR OR IN SOME OTHER CAPACITY, IN RECOGNITION THAT SLS AND ITS AFFILIATES
HAVE MYRIAD DUTIES TO VARIOUS INVESTORS AND PARTNERS, IN ANTICIPATION THAT THE
COMPANY, ON THE ONE HAND, AND SLS (OR ONE OR MORE AFFILIATES, ASSOCIATED
INVESTMENT FUNDS OR PORTFOLIO COMPANIES), ON THE OTHER HAND, MAY ENGAGE IN THE
SAME OR SIMILAR ACTIVITIES OR LINES OF BUSINESS AND HAVE AN INTEREST IN THE SAME
AREAS OF CORPORATE OPPORTUNITIES, AND IN RECOGNITION OF THE BENEFITS TO BE
DERIVED BY THE COMPANY FROM THE CONSUMMATION OF THE TRANSACTION, THE COMPANY
ACKNOWLEDGES AND AGREES THAT:

 

(a)           SLS and its affiliates (including one or more associated
investments funds or portfolio companies and each Investor Securityholder and
each Appointed Director and Nominated Director (other than any Independent
Directors)) shall have the right:  (A) to directly or indirectly engage in any
business (including, without limitation, any business activities or lines of
business that are the same as or similar to those pursued by, or competitive
with, the

 

3

--------------------------------------------------------------------------------


 

Company and its subsidiaries); (B) to directly or indirectly do business with
any client or customer of the Company and its subsidiaries; (C) to take any
other action that SLS or any such person believes in good faith is necessary to
or appropriate to fulfill its obligations as described in the first sentence of
this Section 5; and (D) not to present potential transactions, matters or
business opportunities to the Company or any of its subsidiaries, and to pursue,
directly or indirectly, any such opportunity for themselves, and to direct any
such opportunity to another person.

 

(b)           SLS and its affiliates (including its associated investments funds
and portfolio companies) and the Appointed Directors and Nominated Directors
(other than any Independent Directors)  shall have no duty (contractual or
otherwise) to communicate or present any corporate opportunities to the Company
or any of its affiliates or to refrain from any actions specified in this
Section 5, and the Company, on its own behalf and on behalf of its affiliates,
hereby irrevocably waives any right to require SLS or any of its affiliates
(including its associated investments funds and portfolio companies) and the
Appointed Directors and Nominated Directors (other than any Independent
Directors) to act in a manner inconsistent with the provisions of this
Section 5.

 

(c)           Neither SLS nor any of its affiliates (including its associated
investments funds and portfolio companies) and the Appointed Directors and
Nominated Directors (other than any Independent Directors) shall be liable to
the Company or any of its affiliates for breach of any duty (contractual or
otherwise) by reason of any activities or omissions of the types referred to in
this Section 5 or of any such person’s participation therein.

 


SECTION 6.           MISCELLANEOUS.

 

(a)           No amendment or waiver of any provision of this Agreement, or
consent to any departure by any party hereto from any such provision, will be
effective unless it is in writing and signed by each of the parties hereto. Any
amendment, waiver or consent will be effective only in the specific instance and
for the specific purpose for which given. The waiver by any party of any breach
of this Agreement will not operate as or be construed to be a waiver by such
party of any subsequent breach.

 

(b)           Any notices or other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to be given when
delivered in person or by private courier with receipt, if telefaxed when verbal
or email confirmation from the recipient is received, or three (3) days after
being deposited in the United States mail, first-class, registered or certified,
return receipt requested, with postage paid and,

 

if to SLS, to:

 

Silver Lake Management Company Sumeru, L.L.C.

2775 Sand Hill Road, Suite 100

Menlo Park, California  94025

Attention: Karen King

Facsimile: (650) 234—2502

 

4

--------------------------------------------------------------------------------


 

with a copy (which copy shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

2550 Hanover Street

Palo Alto, California 95014

Attention: Richard Capelouto

Facsimile: (650) 251-5002

 

if to the Company, to:

 

Power-One, Inc.

740 Calle Plano

Camarillo, California 93012

Attention:  [General Counsel]

Facsimile:  [(805) 383-5898]

 

with a copy (which copy shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, California 90071

Attention:  Jennifer Bellah Maguire

Facsimile:  (213) 229-6986

 

Any party may change the address to which notices and communications to it are
to be addressed by notification as provided for herein.

 

(c)           This Agreement constitutes the entire agreement among the parties
with respect to the subject matter hereof, and supersedes all previous oral and
written (and all contemporaneous oral) negotiations, commitments, agreements and
understandings relating hereto.

 

(d)           This Agreement will be governed by, and construed in accordance
with, the laws of the State of Delaware.

 

(e)           Each party to this Agreement, by its execution hereof, (i) hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Delaware for the purpose of any action, claim, cause of action
or suit (in contract, tort or otherwise), inquiry, proceeding or investigation
arising out of or based upon this Agreement or relating to the subject matter
hereof, (ii) hereby waives to the extent not prohibited by applicable law, and
agrees not to assert, and agrees not to allow any of its subsidiaries to assert,
by way of motion, as a defense or otherwise, in any such action, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that any such
proceeding brought in one of the above-named courts is improper, or that this
Agreement or the subject matter hereof or thereof may not be enforced in or by
such court and (iii) hereby agrees not to commence or maintain any action,
claim, cause of

 

5

--------------------------------------------------------------------------------


 

action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation arising out of or based upon this Agreement or relating to the
subject matter hereof or thereof other than before one of the above-named courts
nor to make any motion or take any other action seeking or intending to cause
the transfer or removal of any such action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation to any court
other than one of the above-named courts whether on the grounds of inconvenient
forum or otherwise.  Notwithstanding the foregoing, to the extent that any party
hereto is or becomes a party in any litigation in connection with which it may
assert indemnification rights set forth in this Agreement, the court in which
such litigation is being heard shall be deemed to be included in clause
(i) above.  Notwithstanding the foregoing, any party to this Agreement may
commence and maintain an action to enforce a judgment of any of the above-named
courts in any court of competent jurisdiction.  Each party hereto hereby
consents to service of process in any such proceeding in any manner permitted by
Delaware law, and agrees that service of process by registered or certified
mail, return receipt requested, at its address specified pursuant to
Section 6(b) hereof is reasonably calculated to give actual notice.

 

(f)            Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by the Company without the prior written consent of
SLS, provided that it may be so assigned by the Company without such consent in
connection with a Company Change in Control Event; provided that such assignment
will not relieve the Company of any of its obligations hereunder; and provided,
further, that SLS may assign or delegate its duties or interests hereunder to
any successor or assignee entity performing substantially the same functions
vis-à-vis the Purchasers (or their Permitted Transferees) as SLS performs on the
date hereof and which is an Affiliate of SLS at the sole discretion of SLS.
Subject to the foregoing, the provisions of this Agreement will be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Subject to the next sentence, no person or party other than the
parties hereto and their respective successors or permitted assigns is intended
to be a beneficiary of this Agreement. The parties acknowledge and agree that
(i) the Indemnified Parties are intended to be third-party beneficiaries under
Section 3 hereof and (ii) the Affiliates of SLS and its associated investment
funds and portfolio companies and each Appointed Director and Nominated Director
(other than any Independent Director) are intended to be third-party
beneficiaries under Section 5.

 

(g)           This Agreement may be executed by one or more parties to this
Agreement on any number of separate counterparts (including by facsimile), and
all of said counterparts taken together will be deemed to constitute one and the
same instrument.

 

(h)           Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.

 

[signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Transaction Fee Agreement as of the date first written above.

 

 

SILVER LAKE MANAGEMENT COMPANY SUMERU, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

POWER-ONE, INC.

 

 

 

 

 

By:

 

 

 

Name:

Richard J. Thompson

 

 

Title:

President and Chief Executive Officer

 

[Signature Page to Transaction Fee Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit L

 

FORM OF LEGAL OPINION

 

--------------------------------------------------------------------------------


 

Exhibit M

 

FORM OF INDEMNIFICATION AGREEMENT

 

--------------------------------------------------------------------------------


 

INDEMNIFICATION AGREEMENT

BETWEEN

POWER-ONE, INC.

AND

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

1.

 

Definitions

 

3

2.

 

Indemnification

 

4

 

 

2.1

Indemnification in Third-Party Actions

 

4

 

 

2.2

Indemnification in Proceedings By or In the Name of the Company

 

5

 

 

2.3

Contribution/Jointly Indemnifiable Claims

 

5

 

 

2.4

Partial Indemnification

 

5

 

 

2.5

Indemnification Hereunder Not Exclusive

 

6

 

 

2.6

Indemnification of Indemnified Costs of Successful Party

 

6

 

 

2.7

Indemnified Costs Advanced

 

6

 

 

2.8

Limitations on Indemnification

 

6

3.

 

Presumptions

 

7

 

 

3.1

Presumption Regarding Standard of Conduct

 

7

 

 

3.2

Determination of Right to Indemnification

 

7

 

 

 

3.2.1

Burden

 

7

 

 

 

3.2.2

Standard

 

7

4.

 

Other Agreements

 

8

 

 

4.1

Change in Control Event

 

8

 

 

4.2

Maintenance of Liability Insurance

 

8

 

 

 

4.2.1

Affirmative Covenant of the Company

 

8

 

 

 

4.2.2

Indemnitee Named as Insured

 

8

 

 

4.3

Agreement to Serve

 

8

 

 

4.4

Effect of this Agreement on Employment Agreement

 

8

 

 

4.5

Nature of Rights; Separability

 

9

 

 

4.6

Savings Clause

 

9

 

 

4.7

Repayment of Indemnified Costs

 

9

 

 

4.8

Repayment

 

9

 

 

4.9

Mutual Acknowledgment

 

9

5.

 

Indemnification Procedure

 

9

 

 

5.1

Notice

 

9

 

 

5.2

Company Participation

 

10

 

i

--------------------------------------------------------------------------------


 

 

 

5.3

Settlement

 

10

 

 

5.4

Subrogation

 

10

6.

 

Miscellaneous Provisions

 

10

 

 

6.1

Amendments; Waivers

 

10

 

 

6.2

Interpretation; Governing Law

 

10

 

 

6.3

Headings

 

10

 

 

6.4

Consent to Jurisdiction

 

11

 

 

6.5

Counterparts

 

11

 

 

6.6

Successors and Assigns

 

11

 

 

6.7

Expenses; Legal Fees

 

11

 

 

6.8

Representation by Counsel; Interpretation

 

11

 

 

6.9

Specific Performance

 

11

 

 

6.10

Time is of the Essence

 

11

 

 

6.11

Notices

 

11

 

ii

--------------------------------------------------------------------------------


 

POWER-ONE, INC.

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of
                              ,         , by and between Power-One, Inc., a
Delaware corporation (the “Company”), and the individual whose name appears
below the word “Indemnitee” on the signature page of this Agreement (the
“Indemnitee”).  In consideration of the services of the Indemnitee to the
Company, and to induce the Indemnitee to provide services as a director and/or
officer of the Company or any of its subsidiaries, the Company and the
Indemnitee agree as follows:

 

RECITALS

 

A.                                    The Indemnitee has agreed to serve, or as
applicable, to continue to provide service, as a director and/or officer of the
Company or any of its subsidiaries, and in such capacity will render valuable
services to the Company.

 

B.                                    The Company has concluded that insurance
and statutory indemnity provisions may provide inadequate protection to
individuals requested to serve as its directors and officers.

 

C.                                    To induce and encourage the Indemnitee to
serve as a director and/or officer of the Company or any of its subsidiaries,
the Company’s Board of Directors has decided that this Agreement is not only
reasonable and prudent, but necessary, to promote and ensure the best interests
of the Company and its stockholders.

 

AGREEMENT

 

1.                                      Definitions

 

As used in this Agreement:

 

“Agent” means a director, officer, employee or agent of the Company or of any
other corporation, partnership, joint venture, trust, employee benefit plan, or
other enterprise that the Indemnitee served in any of such capacities at the
request of the Company.

 

“Change in Control Event” has the same meaning as a “Change in Control Event” as
defined in the Company’s 2004 Stock Incentive Plan (as it may be amended from
time to time).

 

“Expenses” includes, but is not limited to, attorneys’ fees, disbursements and
retainers, accounting and witness fees, travel and deposition costs, expenses of
investigations judicial or administrative proceedings or appeals and amounts
paid in settlement by or on behalf of the Indemnitee, and any expenses of
establishing a right to indemnification pursuant to this Agreement, to the
extent actually and reasonably incurred by the Indemnitee in connection with any
Proceeding.  “Expenses” does not include the amount of judgments, fines,
penalties or ERISA excise taxes actually levied against the Indemnitee.

 

--------------------------------------------------------------------------------


 

“Indemnified Costs” means all Expenses, judgments, fines, penalties and ERISA
excise taxes actually and reasonably incurred by the Indemnitee in connection
with the investigation, defense, appeal, or settlement of any Proceeding.

 

“Indemnitee-Related Entities” means any corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise
(other than the Company or any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise for
which the Indemnitee has agreed, on behalf of the Company or at the Company’s
request, to serve as a director, officer, employee, consultant, fiduciary or
agent and which service is covered by the indemnity described in this Agreement)
from whom the Indemnitee may be entitled to indemnification or advancement of
expenses with respect to which, in whole or in part, the Company may also have
an indemnification or advancement obligation (other than as a result of
obligations under an insurance policy).

 

“Jointly Indemnifiable Claims” shall be broadly construed and shall include,
without limitation, any action, suit or proceeding for which the Indemnitee
shall be entitled to indemnification or advancement of expenses from both the
Indemnitee-Related Entities and the Company pursuant to applicable law, any
agreement or the certificate of incorporation, bylaws, partnership agreement,
operating agreement, certificate of formation, certificate of limited
partnership or comparable organizational documents of the Company, or any parent
or subsidiary of the Company, or the Indemnitee-Related Entities, as applicable.

 

A “Potential Change in Control Event” will be deemed to have occurred if:

 

A.                                       THE COMPANY ENTERS INTO AN AGREEMENT OR
ARRANGEMENT THAT WOULD CONSTITUTE A CHANGE IN CONTROL EVENT IF CONSUMMATED;

 

B.                                      ANY PERSON (INCLUDING THE COMPANY)
PUBLICLY ANNOUNCES AN INTENTION TO TAKE OR TO CONSIDER TAKING ACTIONS THAT WOULD
CONSTITUTE A CHANGE IN CONTROL EVENT IF CONSUMMATED; OR

 

C.                                       THE BOARD OF DIRECTORS ADOPTS A
RESOLUTION TO THE EFFECT THAT, FOR PURPOSES OF THIS AGREEMENT, A POTENTIAL
CHANGE IN CONTROL EVENT HAS OCCURRED.

 

“Proceeding” means any threatened, pending or completed action, suit or
proceeding (including appeals thereof), whether brought by or in the name of the
Company or otherwise and whether of a civil, criminal or administrative or
investigative nature, in which the Indemnitee is or will be a party, witness or
other participant in, because the Indemnitee is or was an Agent, whether or not
the Indemnitee is serving in such capacity at the time any liability or Expense
is incurred for which indemnification or reimbursement is to be provided under
this Agreement.

 

2.                                      Indemnification

 

2.1                               Indemnification in Third-Party Actions.  The
Company will indemnify the Indemnitee if the Indemnitee becomes a party to, is
threatened to be made a party to, is a witness or other participant in, or is
otherwise involved in any Proceeding (other than a Proceeding by or in the name
of the Company to procure a judgment in its favor), because the Indemnitee is or
was an Agent, against all Indemnified Costs, to the fullest extent permitted by
applicable law.

 

4

--------------------------------------------------------------------------------


 

2.2                               Indemnification in Proceedings By or In the
Name of the Company.  The Company will indemnify the Indemnitee if the
Indemnitee is a party to, is threatened to be made a party to, is a witness or
other participant in, or is otherwise involved in any Proceeding by or in the
name of the Company to procure a judgment in its favor because the Indemnitee
was or is an Agent of the Company against all Indemnified Costs in connection
with the defense or settlement of the Proceeding, to the fullest extent
permitted by applicable law.

 

2.3                               Contribution/Jointly Indemnifiable Claims

 

A.                                       IN ORDER TO PROVIDE FOR JUST AND
EQUITABLE CONTRIBUTION IN CIRCUMSTANCES IN WHICH THE INDEMNIFICATION PROVIDED
FOR HEREIN IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO THE
INDEMNITEE IN WHOLE OR IN PART, IT IS AGREED THAT, IN SUCH EVENT, THE COMPANY
SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, CONTRIBUTE TO THE PAYMENT OF ALL
OF THE INDEMNITEE’S INDEMNIFIED COSTS, IN AN AMOUNT THAT IS JUST AND EQUITABLE
IN THE CIRCUMSTANCES; PROVIDED, THAT, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SUCH CONTRIBUTION SHALL NOT BE REQUIRED WHERE SUCH HOLDING BY THE
COURT IS DUE TO ANY LIMITATION ON INDEMNIFICATION SET FORTH IN SECTION 2.7 OR
5.3 HEREOF.

 

B.                                      GIVEN THAT CERTAIN JOINTLY INDEMNIFIABLE
CLAIMS MAY ARISE DUE TO THE SERVICE OF THE INDEMNITEE AS AN AGENT OF THE COMPANY
AT THE REQUEST OF THE INDEMNITEE-RELATED ENTITIES, THE COMPANY ACKNOWLEDGES AND
AGREES THAT THE COMPANY SHALL BE FULLY AND PRIMARILY RESPONSIBLE FOR THE PAYMENT
TO THE INDEMNITEE IN RESPECT OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES IN
CONNECTION WITH ANY SUCH JOINTLY INDEMNIFIABLE CLAIM, PURSUANT TO AND IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, IRRESPECTIVE OF ANY RIGHT OF
RECOVERY THE INDEMNITEE MAY HAVE FROM THE INDEMNITEE-RELATED ENTITIES.  UNDER NO
CIRCUMSTANCE SHALL THE COMPANY BE ENTITLED TO ANY RIGHT OF SUBROGATION OR
CONTRIBUTION BY THE INDEMNITEE-RELATED ENTITIES AND NO RIGHT OF ADVANCEMENT OR
RECOVERY THE INDEMNITEE MAY HAVE FROM THE INDEMNITEE-RELATED ENTITIES SHALL
REDUCE OR OTHERWISE ALTER THE RIGHTS OF THE INDEMNITEE OR THE OBLIGATIONS OF THE
COMPANY HEREUNDER.  IN THE EVENT THAT ANY OF THE INDEMNITEE-RELATED ENTITIES
SHALL MAKE ANY PAYMENT TO THE INDEMNITEE IN RESPECT OF INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES WITH RESPECT TO ANY JOINTLY INDEMNIFIABLE CLAIM, THE
INDEMNITEE-RELATED ENTITY MAKING SUCH PAYMENT SHALL BE SUBROGATED TO THE EXTENT
OF SUCH PAYMENT TO ALL OF THE RIGHTS OF RECOVERY OF THE INDEMNITEE AGAINST THE
COMPANY, AND THE INDEMNITEE SHALL EXECUTE ALL PAPERS REASONABLY REQUIRED AND
SHALL DO ALL THINGS THAT MAY BE REASONABLY NECESSARY TO SECURE SUCH RIGHTS,
INCLUDING THE EXECUTION OF SUCH DOCUMENTS AS MAY BE NECESSARY TO ENABLE THE
INDEMNITEE-RELATED ENTITIES EFFECTIVELY TO BRING SUIT TO ENFORCE SUCH RIGHTS. 
THE COMPANY AND THE INDEMNITEE AGREE THAT EACH OF THE INDEMNITEE-RELATED
ENTITIES SHALL BE THIRD-PARTY BENEFICIARIES WITH RESPECT TO THIS
SECTION 2.3(B) ENTITLED TO ENFORCE THIS SECTION 2.3(B) AS THOUGH EACH SUCH
INDEMNITEE-RELATED ENTITY WERE A PARTY TO THIS AGREEMENT.

 

2.4                               Partial Indemnification.  If the Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of, but not the total amount

 

5

--------------------------------------------------------------------------------


 

of, the Indemnified Costs, the Company will nevertheless indemnify the
Indemnitee for the portion of the Indemnified Costs to which the Indemnitee is
entitled.

 

2.5                               Indemnification Hereunder Not Exclusive.  The
indemnification provided by this Agreement is not exclusive of any other rights
to which the Indemnitee may be entitled under the Company’s Certificate of
Incorporation, the Bylaws, any agreement, any vote of stockholders or
disinterested directors, applicable law, or otherwise, both as to action in the
Indemnitee’s official capacity and as to action in another capacity on behalf of
the Company.

 

2.6                               Indemnification of Indemnified Costs of
Successful Party.  Notwithstanding any other provisions of this Agreement, to
the extent that the Indemnitee has been successful in defense of any Proceeding
or in defense of any claim, issue or matter in the Proceeding, on the merits or
otherwise, including, but not limited to, the dismissal of a Proceeding without
prejudice (unless such dismissal is based upon a settlement that would not be
covered under this Agreement), the Indemnitee will be indemnified against all
Indemnified Costs incurred in connection therewith to the fullest extent
permitted by applicable law.

 

2.7                               Indemnified Costs Advanced.  The Indemnified
Costs incurred by the Indemnitee in any Proceeding will be paid promptly by the
Company in advance of the final disposition of the Proceeding at the written
request of the Indemnitee to the fullest extent permitted by applicable law. 
The advances to be made will be paid, or caused to be paid, by the Company to
the Indemnitee within 30 days following delivery of the written request by
Indemnitee to the Company, accompanied by substantiating documentation.

 

2.8                               Limitations on Indemnification. 
Notwithstanding anything to the contrary in this Agreement, the Company is not
required to make payments to:

 

A.                                       INDEMNIFY OR ADVANCE INDEMNIFIED COSTS
WITH RESPECT TO PROCEEDINGS INITIATED OR BROUGHT VOLUNTARILY BY THE INDEMNITEE
AND NOT BY WAY OF DEFENSE, EXCEPT WITH RESPECT TO PROCEEDINGS BROUGHT TO
ESTABLISH OR ENFORCE A RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT OR ANY
OTHER STATUTE OR LAW OR OTHERWISE AS REQUIRED UNDER APPLICABLE LAW;

 

B.                                      SUBJECT TO SECTION 2.3(B) HEREOF,
INDEMNIFY THE INDEMNITEE FOR ANY INDEMNIFIED COSTS FOR WHICH PAYMENT IS ACTUALLY
MADE TO THE INDEMNITEE UNDER AN INSURANCE POLICY, EXCEPT FOR ANY EXCESS BEYOND
THE AMOUNT OF PAYMENT UNDER THE POLICY;

 

C.                                       INDEMNIFY THE INDEMNITEE FOR ANY
INDEMNIFIED COSTS SUSTAINED IN ANY PROCEEDING FOR AN ACCOUNTING OF PROFITS MADE
FROM THE PURCHASE OR SALE BY THE INDEMNITEE OF SECURITIES OF THE COMPANY
PURSUANT TO SECTION 16(B) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED,
THE RULES AND REGULATIONS PROMULGATED THEREUNDER AND AMENDMENTS THERETO OR
SIMILAR PROVISIONS OF ANY FEDERAL, STATE OR LOCAL LAW;

 

D.                                      INDEMNIFY THE INDEMNITEE FOR ANY
INDEMNIFIED COSTS RESULTING FROM INDEMNITEE’S CONDUCT THAT IS FINALLY ADJUDGED
BY A COURT OF COMPETENT JURISDICTION

 

6

--------------------------------------------------------------------------------


 

TO HAVE BEEN WILLFUL MISCONDUCT, KNOWINGLY FRAUDULENT OR DELIBERATELY DISHONEST;
OR

 

E.                                       INDEMNIFY THE INDEMNITEE IF A COURT OF
COMPETENT JURISDICTION FINALLY DETERMINES THAT SUCH PAYMENT IS UNLAWFUL.

 

3.                                      Presumptions

 

3.1                               Presumption Regarding Standard of Conduct. 
The Indemnitee will be conclusively presumed to have met the relevant standards
of conduct as defined by applicable law for indemnification pursuant to this
Agreement unless a determination that the Indemnitee has not met the relevant
standards is made by (a) the Board of Directors of the Company by a majority
vote of a quorum consisting of directors who are not parties to the Proceeding,
(b) the stockholders of the Company by majority vote, or (c) in a written
opinion by independent legal counsel, selection of whom has been made by the
Company’s Board of Directors and approved by the Indemnitee.

 

3.2                               Determination of Right to Indemnification.

 


3.2.1                     BURDEN.  IF A CLAIM UNDER THIS AGREEMENT IS NOT PAID,
OR CAUSED TO BE PAID, BY THE COMPANY WITHIN 30 DAYS OF RECEIPT OF WRITTEN
NOTICE, THE RIGHT TO INDEMNIFICATION AS PROVIDED BY THIS AGREEMENT WILL BE
ENFORCEABLE BY THE INDEMNITEE IN ANY COURT OF COMPETENT JURISDICTION, AND ALL
REASONABLE COSTS AND EXPENSES INCURRED BY THE INDEMNITEE IN CONNECTION WITH SUCH
ENFORCEMENT WILL BE PAID PROMPTLY BY THE COMPANY IN ADVANCE OF THE FINAL
DISPOSITION BY SUCH COURT AT THE WRITTEN REQUEST OF THE INDEMNITEE TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW; PROVIDED THAT INDEMNITEE WILL
REIMBURSE THE COMPANY FOR ALL SUCH COSTS AND EXPENSES PAID BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES IF AND ONLY TO THE EXTENT THAT A COURT OF COMPETENT
JURISDICTION FINALLY DECIDES (AND ALL APPEALS HAVE BEEN EXHAUSTED OR THE TIME TO
FILE ANY SUCH APPEAL HAS LAPSED) THAT THE INDEMNITEE IS NOT ENTITLED TO BE
INDEMNIFIED BY THE COMPANY FOR SUCH COSTS AND EXPENSES UNDER THE PROVISIONS OF
APPLICABLE LAW, THE COMPANY’S BYLAWS, CERTIFICATE OF INCORPORATION, THIS
AGREEMENT, OR OTHERWISE.  THE BURDEN OF PROVING BY CLEAR AND CONVINCING EVIDENCE
THAT INDEMNIFICATION OR ADVANCES ARE NOT APPROPRIATE WILL BE ON THE COMPANY. 
NEITHER THE FAILURE OF THE DIRECTORS, STOCKHOLDERS, OR INDEPENDENT LEGAL COUNSEL
TO HAVE MADE A DETERMINATION PRIOR TO THE COMMENCEMENT OF THE ACTION THAT
INDEMNIFICATION OR ADVANCES ARE PROPER IN THE CIRCUMSTANCES BECAUSE THE
INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR AN ACTUAL
DETERMINATION BY THE DIRECTORS, STOCKHOLDERS OR INDEPENDENT LEGAL COUNSEL THAT
THE INDEMNITEE HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT, WILL BE A DEFENSE
TO THE ACTION OR CREATE A PRESUMPTION THAT THE INDEMNITEE HAS NOT MET THE
APPLICABLE STANDARD OF CONDUCT.

 


3.2.2                     STANDARD.  THE INDEMNITEE’S EXPENSES INCURRED IN
CONNECTION WITH ANY PROCEEDING CONCERNING THE INDEMNITEE’S RIGHT TO
INDEMNIFICATION OR ADVANCES IN WHOLE OR IN PART PURSUANT TO THIS AGREEMENT WILL
BE INDEMNIFIED BY THE COMPANY REGARDLESS OF THE OUTCOME OF THE PROCEEDING,
UNLESS A COURT OF COMPETENT JURISDICTION DETERMINES THAT EACH OF THE MATERIAL
ASSERTIONS MADE BY THE INDEMNITEE IN THE PROCEEDING WAS NOT MADE IN GOOD FAITH
OR WAS FRIVOLOUS.

 

7

--------------------------------------------------------------------------------


 

4.                                      Other Agreements

 

4.1                               Change in Control Event.  If there is a Change
in Control Event or a Potential Change in Control Event of the Company (other
than a Change in Control Event or Potential Change in Control Event that has
been approved by a majority of the Company’s Board of Directors who were
directors immediately prior to the Change in Control Event or Potential Change
in Control Event), then with respect to all matters thereafter arising
concerning the rights of the Indemnitee to be indemnified for Indemnified Costs,
the Company will seek legal advice only from independent counsel selected by the
Indemnitee, and reasonably satisfactory to the Company, and who has not
otherwise performed other services for the Company or the Indemnitee within the
last three years (“Special Independent Counsel”).  The Special Independent
Counsel, among other things, will render its written opinion to the Company and
the Indemnitee as to whether and to what extent the Indemnitee would be
permitted to be indemnified under applicable law.  The Company will pay, or
cause to be paid, the reasonable fees and expenses of the Special Independent
Counsel.

 

4.2                               Maintenance of Liability Insurance.

 


4.2.1                     AFFIRMATIVE COVENANT OF THE COMPANY.  WHILE THE
INDEMNITEE CONTINUES TO SERVE AS A DIRECTOR OR OFFICER OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES, AND THEREAFTER WHILE THE INDEMNITEE IS SUBJECT TO ANY POSSIBLE
PROCEEDING, THE COMPANY WILL MAINTAIN IN FULL FORCE AND EFFECT DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE (“D&O INSURANCE”) IN REASONABLE AMOUNTS FROM
REPUTABLE INSURERS.  THE COMPANY HAS NO OBLIGATION, HOWEVER, TO OBTAIN OR
MAINTAIN D&O INSURANCE IF IT DETERMINES IN GOOD FAITH THAT INSURANCE IS NOT
REASONABLY AVAILABLE, THE PREMIUM COSTS FOR INSURANCE ARE DISPROPORTIONATE TO
THE AMOUNT OF COVERAGE PROVIDED, THE COVERAGE PROVIDED BY INSURANCE IS SO
LIMITED BY EXCLUSIONS THAT IT PROVIDES AN INSUFFICIENT BENEFIT, OR THE
INDEMNITEE IS COVERED BY SIMILAR INSURANCE MAINTAINED BY A SUBSIDIARY OF THE
COMPANY.  THE COMPANY WILL NOTIFY PROMPTLY THE INDEMNITEE UPON TERMINATION OF
ALL D&O INSURANCE.  IF THE COMPANY HAS D&O INSURANCE AT THE TIME IT RECEIVES A
NOTICE THAT A PROCEEDING HAS COMMENCED, THE COMPANY WILL GIVE PROMPT NOTICE OF
SUCH COMMENCEMENT TO THE INSURERS AS REQUIRED BY THE RESPECTIVE POLICIES.  THE
COMPANY WILL THEREAFTER TAKE ALL NECESSARY OR DESIRABLE ACTION TO CAUSE SUCH
INSURERS TO PAY, ON BEHALF OF THE INDEMNITEE, ALL AMOUNTS PAYABLE AS A RESULT OF
SUCH PROCEEDING IN ACCORDANCE WITH THE TERMS OF SUCH POLICIES.

 


4.2.2                     INDEMNITEE NAMED AS INSURED.  IN ALL D&O INSURANCE
POLICIES, THE INDEMNITEE WILL BE NAMED AS AN INSURED IN A MANNER THAT PROVIDES
THE INDEMNITEE THE SAME RIGHTS AND BENEFITS ACCORDED TO THE MOST FAVORABLY
INSURED OF THE COMPANY’S DIRECTORS AND OFFICERS.

 

4.3                               Agreement to Serve.  Indemnitee will serve or
continue to serve as an Agent of the Company or any of its subsidiaries for so
long as the Indemnitee is duly elected or appointed or until the Indemnitee
voluntarily resigns.  Indemnitee will give written notice to the Company at
least thirty (30) days prior to voluntarily resigning.

 

4.4                               Effect of this Agreement on Employment
Agreement.  Any present or future employment agreement between the Indemnitee
and the Company is not modified by the terms of this Agreement.  Nothing
contained in this Agreement creates in the Indemnitee any right of continued
employment.

 

8

--------------------------------------------------------------------------------


 

4.5                               Nature of Rights; Separability.  The rights
afforded to the Indemnitee by this Agreement are contract rights and may not be
diminished, eliminated or otherwise affected by amendments to the Company’s
Certificate of Incorporation, Bylaws, any applicable subsidiary’s charter
documents, or agreements, including D&O Insurance policies.  Each provision of
this Agreement, to the extent practicable, is a separate and distinct agreement
and independent of the others, so that if any provision of this Agreement is
held to be invalid or unenforceable for any reason, the invalidity or
unenforceability will not affect the validity or enforceability of the other
provisions.  To the extent required, any provision of this Agreement may be
modified by a court of competent jurisdiction to preserve its validity and to
provide the Indemnitee with the broadest possible indemnification permitted
under applicable law.

 

4.6                               Savings Clause.  If this Agreement or any
portion of it is invalidated on any ground by any court of competent
jurisdiction, then the Company will nevertheless indemnify the Indemnitee as to
Indemnified Costs with respect to any Proceeding to the full extent permitted by
any applicable portion of this Agreement that is not invalidated, or by any
applicable law.

 

4.7                               Repayment of Indemnified Costs.  The
Indemnitee will reimburse the Company for all Indemnified Costs paid by the
Company or any of its subsidiaries in defending any Proceeding against the
Indemnitee if and only to the extent that a court of competent jurisdiction
finally decides (and all appeals have been exhausted or the time to file any
such appeal has lapsed) that the Indemnitee is not entitled to be indemnified by
the Company for such Indemnified Costs under the provisions of applicable law,
the Company’s Bylaws, Certificate of Incorporation, this Agreement, or
otherwise.  The Indemnitee will repay such amounts advanced only if, and to the
extent that, it is ultimately determined that Indemnitee is not entitled to be
indemnified for such Indemnified Costs by the Company pursuant to this
Agreement.

 

4.8                               Repayment.  The Indemnitee will promptly repay
to the Company any amounts paid to the Indemnitee pursuant to other rights of
indemnification or under any insurance policy, to the extent those payments are
duplicative of payments under this Agreement.

 

4.9                               Mutual Acknowledgment.  Both the Company and
the Indemnitee acknowledge that in certain cases Federal law or applicable
public policy may prohibit the Company from indemnifying its directors and
officers under this Agreement or otherwise.  The Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify the Indemnitee.

 

5.                                      Indemnification Procedure

 

5.1                               Notice.  Promptly after receipt of notice that
a Proceeding has commenced, the Indemnitee will, if a claim is to be made under
this Agreement, notify the Company of that fact.  The failure to notify the
Company will not relieve it from any liability that it may have to the
Indemnitee except to the extent of the Company’s material damage resulting from
such failure.

 

9

--------------------------------------------------------------------------------


 

5.2                               Company Participation.  The Company will be
entitled to participate in any Proceeding at its own expense and, except as
otherwise provided below, to the extent that it may wish, the Company may assume
the defense of any Proceeding for which indemnification is sought hereunder,
with counsel reasonably satisfactory to the Indemnitee.  After the Company
notifies the Indemnitee of the Company’s election to assume the defense of a
Proceeding, during the Company’s good faith defense the Company will not be
liable to the Indemnitee under this Agreement for any Expenses subsequently
incurred by the Indemnitee in connection with the defense of the Proceeding,
other than reasonable costs of investigation or as otherwise provided below. 
The Indemnitee will have the right to employ the Indemnitee’s counsel in any
Proceeding, but the fees and expenses of the counsel incurred after the Company
assumes the defense of the Proceeding will be at the expense of the Indemnitee,
unless (a) the employment of counsel by the Indemnitee has been authorized by
the Company, (b) the Indemnitee has reasonably concluded that there is be a
conflict of interest between the Company and the Indemnitee in the conduct of
the defense of a Proceeding, or (c) the Company has not in fact employed counsel
to assume the defense of a Proceeding.  In each of the foregoing cases the fees
and expenses of the Indemnitee’s counsel will be at the expense of the Company. 
The Company will not be entitled to assume the defense of any Proceeding brought
by or on behalf of the Company or any of its subsidiaries or as to which the
Indemnitee has made the conclusion that there may be a conflict of interest
between the Company and the Indemnitee.

 

5.3                               Settlement.  The Company will not settle or
compromise any Proceeding in any manner that would impose any penalty or
limitation on the Indemnitee, constitute an admission or acknowledgement of
wrongdoing, negligence or liability in such Proceeding or any future Proceeding
regarding the same or a related subject matter without the Indemnitee’s
consent.  The Indemnitee will not settle or compromise any Proceeding without
the Company’s consent.  Neither the Company nor the Indemnitee will unreasonably
withhold their consent or approval under this Agreement.

 

5.4                               Subrogation.  If the Company pays, or causes
to be paid, Indemnified Costs, the Company will be subrogated to the extent of
such payment to all of the rights of recovery of the Indemnitee against third
parties.  The Indemnitee will do all things reasonably necessary to secure such
rights, including the execution of documents necessary to enable the Company
effectively to bring suit to enforce such rights.

 

6.                                      Miscellaneous Provisions

 

6.1                               Amendments; Waivers.  Amendments, waivers,
consents and approvals under this Agreement must be in writing and designated as
such.  No failure or delay in exercising any right will be deemed a waiver of
such right.

 

6.2                               Interpretation; Governing Law.  This Agreement
is to be construed as a whole and in accordance with its fair meaning.  This
Agreement is to be interpreted in accordance with the laws of the State of
Delaware relating to indemnification of Agents.

 

6.3                               Headings.  Headings of Sections and
subsections are for convenience only and are not a part of this Agreement.

 

10

--------------------------------------------------------------------------------


 

6.4                               Consent to Jurisdiction.  The Company and the
Indemnitee irrevocably consent to the jurisdiction of the courts of the State of
Delaware for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement will be brought only in the state courts of the State of
Delaware.

 

6.5                               Counterparts.  This Agreement may be signed in
one or more counterparts and by facsimile, and when so signed and delivered will
have the same effect as if all signatures appeared on the same document.

 

6.6                               Successors and Assigns.  This Agreement is
binding upon and inures to the benefit of each party and such party’s respective
heirs, personal representatives, successors and assigns.  Nothing in this
Agreement, express or implied, is intended to confer any rights or remedies upon
any other person.

 

6.7                               Expenses; Legal Fees.  Each party will pay its
own expenses in the negotiation, preparation and performance of this Agreement. 
Subject to Section 3.2.2, the prevailing party in any action relating to this
Agreement will be entitled to reasonable legal fees, costs and expenses incurred
in such action.

 

6.8                               Representation by Counsel; Interpretation. 
Each party acknowledges that it has been given an opportunity to be represented
by counsel in connection with this Agreement.  Any rule of law, including, but
not limited to, Section 1654 of the California Civil Code, or any legal decision
that would require interpretation of any claimed ambiguities in this Agreement
against the party that drafted it, has no application and is expressly waived.

 

6.9                               Specific Performance.  The Company
acknowledges that in view of the uniqueness of the matters contemplated by this
Agreement, the Indemnitee would not have an adequate remedy at law for money
damages if this Agreement is not being performed in accordance with its terms. 
The Company therefore agrees that the Indemnitee will be entitled to specific
enforcement of the terms hereof in addition to any other remedy to which the
Indemnitee may be entitled.

 

6.10                        Time is of the Essence.  Time is of the essence in
the performance of each provision of this Agreement.

 

6.11                        Notices.  Any notice to be given hereunder must be
in writing and will be deemed effective upon personal delivery, upon delivery by
confirmed facsimile or electronic transmission (in either case with duplicate
original sent by United States mail) or, if sent by United States mail, three
(3) business days after deposit with the United States Post Office, by
registered or certified mail, postage prepaid and addressed as follows (or to
another address designated in writing by a party):

 

If to the Company:

 

Power-One, Inc.

740 Calle Plano

Camarillo, California 93012-8583

Attention:  President

 

If to the Indemnitee:

 

At the Indemnitee’s most recent address on the books and records of the Company
or at such other address as Indemnitee indicates to the Company

 

11

--------------------------------------------------------------------------------


 

The parties have signed this Agreement as of the date first written above.

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

POWER-ONE, INC.:

 

 

 

 

 

By:

 

Title:

 

12

--------------------------------------------------------------------------------